Exhibit 10.5

 

EXECUTION COUNTERPART

 

OPERATING

 

AGREEMENT

 

OF

 

THE NEW YORK TIMES BUILDING LLC
(a New York Limited Liability Company)

 

December 12, 2001

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

 

 

ARTICLE II

 

GENERAL PROVISIONS

 

 

 

 

 

 

 

2.01

 

Formation of Company

 

 

 

 

 

 

 

2.02

 

Name

 

 

 

 

 

 

 

2.03

 

Business

 

 

 

 

 

 

 

2.04

 

Office

 

 

 

 

 

 

 

2.05

 

Term

 

 

 

 

 

 

 

2.06

 

Ownership of Company Property

 

 

 

 

 

 

 

2.07

 

Qualification; Registered Office

 

 

 

 

 

 

 

2.08

 

Tax Status

 

 

 

 

 

 

 

2.09

 

Beneficial Ownership

 

 

 

 

 

 

 

ARTICLE III

 

CAPITAL CONTRIBUTIONS; PERCENTAGE INTERESTS

 

 

 

 

 

 

 

3.01

 

Capital Contributions

 

 

 

 

 

 

 

3.02

 

Return of Capital Contributions

 

 

 

 

 

 

 

3.03

 

Percentage Interests

 

 

 

 

 

 

 

3.04

 

Default

 

 

 

 

 

 

 

3.05

 

Effect of Section 3.04 Assignment Notice

 

 

 

 

 

 

 

3.06

 

No Additional Contributions

 

 

 

 

 

 

 

3.07

 

FC Member’s Put Right

 

 

 

 

 

 

 

3.08

 

No Third Party Rights

 

 

 

 

 

 

 

ARTICLE IV

 

CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS

 

 

 

 

 

 

 

4.01

 

Capital Accounts

 

 

 

 

 

 

 

4.02

 

Allocations

 

 

 

 

 

 

 

4.03

 

Distributions

 

 

 

 

 

 

 

ARTICLE V

 

MANAGEMENT; BOARD OF MANAGERS; ACTIVITIES OF MEMBERS



 

 

 

 

 

 

 

5.01

 

Appointment and Removal of Managers; No Compensation

 

 

 

 

 

 

 

5.02

 

Rights and Powers of the Board of Managers

 

 

 

 

 

 

 

5.03

 

Obligations of the Board of Managers

 

 

 

 

 

 

 

5.04

 

Liability of the Board of Managers

 

 

 

 

 

 

 

5.05

 

Indemnification of Members and the Board of Managers

 

 

 

i

--------------------------------------------------------------------------------


 

5.06

 

Rights of Members

 

 

 

 

 

 

 

5.07

 

Restrictions on the Board of Managers; Directions by Members

 

 

 

 

 

 

 

5.08

 

Development Plan; Improvements; Use and Leasing; Construction Guarantees.

 

 

 

 

 

 

 

5.09

 

Financing

 

 

 

 

 

 

 

5.10

 

Building Name; Signage; Rooftop Antennae

 

 

 

 

 

 

 

5.11

 

Entry and Use

 

 

 

 

 

 

 

5.12

 

Adjustment to NYTC Member Space and FC Member Space

 

 

 

 

 

 

 

5.13

 

Activities of Members; Dedicated Individuals of FC Member

 

 

 

 

 

 

 

5.14

 

Unauthorized Acts

 

 

 

 

 

 

 

5.15

 

Subleases and Brokerage Agreements for FC Member Space; Non-Disturbance by NYTC
Member for FC Member Tenants

 

 

 

 

 

5.16

 

Terrorism Insurance Extension

 

 

 

 

 

 

 

5.17

 

Subway Agreement

 

 

 

 

 

 

 

ARTICLE VI

 

CONVERSION DATE; NYTC EXTENSION LOAN

 

 

 

 

 

 

 

6.01

 

Conversion Date

 

 

 

 

 

 

 

6.02

 

Conversion Date Actions

 

 

 

 

 

 

 

6.03

 

NYTC Extension Loan

 

 

 

 

 

 

 

ARTICLE VII

 

BOOKS, RECORDS, REPORTS AND ACCOUNTING

 

 

 

 

 

 

 

7.01

 

Books and Records; Audits and Reports; Budgets

 

 

 

 

 

 

 

7.02

 

Changes in Interests

 

 

 

 

 

 

 

7.03

 

Uninvested Funds and Banking

 

 

 

 

 

 

 

7.04

 

Fiscal Year; Accounting Method

 

 

 

 

 

 

 

7.05

 

Tax Matters Member

 

 

 

 

 

 

 

7.06

 

Section 754 Election

 

 

 

 

 

 

 

ARTICLE VIII

 

TRANSFERS OF INTERESTS; DEFAULT

 

 

 

 

 

 

 

8.01

 

Transfers of Interests

 

 

 

 

 

 

 

8.02

 

Act of Insolvency

 

 

 

 

 

 

 

ARTICLE IX

 

DISSOLUTION AND LIQUIDATION

 

 

 

 

 

 

 

9.01

 

Events of Dissolution

 

 

 

 

 

 

 

9.02

 

Liquidation upon Dissolution.

 

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

 

FAIR MARKET VALUE; FAIR MARKET RENT

 

 

 

 

 

 

 

10.01

 

Appraisal Procedure

 

 

 

 

 

 

 

ARTICLE XI

 

ARBITRATION

 

 

 

 

 

 

 

11.01

 

Arbitration

 

 

 

 

 

 

 

ARTICLE XII

 

ALLOCATION METHODOLOGY

 

 

 

 

 

 

 

12.01

 

Allocation of Costs

 

 

 

 

 

 

 

12.02

 

Allocation of Net Cash Flow, Net Financing Proceeds and Net Sale Proceeds

 

 

 

 

 

 

 

ARTICLE XIII

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

13.01

 

Representations and Warranties of NYTC Member

 

 

 

 

 

 

 

13.02

 

Representations and Warranties of FC Member

 

 

 

 

 

 

 

ARTICLE XIV

 

MISCELLANEOUS

 

 

 

 

 

 

 

14.01

 

Execution in Counterparts

 

 

 

 

 

 

 

14.02

 

Notices

 

 

 

 

 

 

 

14.03

 

Amendments

 

 

 

 

 

 

 

14.04

 

Articles of Organization

 

 

 

 

 

 

 

14.05

 

Validity

 

 

 

 

 

 

 

14.06

 

Governing Law

 

 

 

 

 

 

 

14.07

 

Waiver

 

 

 

 

 

 

 

14.08

 

Brokers

 

 

 

 

 

 

 

14.09

 

Entire Agreement

 

 

 

 

 

 

 

14.10

 

No Third Party Beneficiary

 

 

 

 

 

 

 

14.11

 

Attorney’s Fees

 

 

 

iii

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES BUILDING LLC
(a New York Limited Liability Company)

 

OPERATING AGREEMENT

 

THIS OPERATING AGREEMENT (this “Agreement”) of THE NEW YORK TIMES BUILDING LLC
(the “Company”) is made as of December 12, 2001 by and between FC LION LLC, a
New York limited liability company having an office at One MetroTech Center
North, Brooklyn, New York 11201 (“FC Member”), and NYT REAL ESTATE COMPANY LLC,
a New York limited liability company, having an office at 229 West 43rd Street,
New York, New York 10036 (“NYTC Member”) (together, the “Members”).

 

R E C I T A L S

 

WHEREAS:

 

A.            The Members wish to form a limited liability company for the
purpose of leasing certain parcels of real property described in Exhibit A
attached hereto and located in the County, City and State of New York (the
“Land”), and developing thereon a certain building and improvements generally
described in Exhibit B attached hereto (as the same may be amended from time to
time as permitted hereunder, the “Development Plan”); and

 

B.            Effective immediately upon execution and delivery of this
Agreement, the Members have become members of the Company; and

 

C.            In order to proceed with the Development Plan, the Company will
immediately hereafter enter into an agreement of lease (as the same may be
amended from time to time as permitted hereunder, the “Ground Lease”) with
Empire State Development Corporation (a/k/a Urban Development Corporation) and
the New York City Economic Development Corporation or affiliates thereof
(collectively, the “Public Parties”), the Ground Lease granting to the Company a
leasehold interest in the Land and the Improvements (as hereinafter defined),
and will also enter into a Site 8 South Land Acquisition and Development
Agreement with the Public Parties relating to the Land and the Improvements (as
the same may be amended from time to time as permitted hereunder, the “LADA”);
and

 

D.            The Members intend that NYTC Member shall be the beneficial owner
of a portion of the Land and the Improvements being the NYTC Member Space (as
hereinafter defined) and the sublessee under a Unit Lease therefor (as
contemplated under the Ground Lease and hereinafter defined) and FC Member shall
be the beneficial owner of a portion of the Land and the Improvements being the
FC Member Space (as hereinafter defined) and the sublessee under a Unit Lease
therefor (as contemplated under the Ground Lease and hereinafter defined), but
the Members have determined that it will facilitate the Development Plan if (i)
the Company initially holds leasehold title (for the benefit of NYTC Member and
FC Member) under the Ground Lease (rather than having NYTC Member hold leasehold
title to the NYTC Member Space and FC Member hold leasehold title to the FC
Member Space) and (ii) the Company delays submission of the Property (as
hereinafter defined) to a condominium regime, as herein provided, until the
Conversion Date (as hereinafter defined); and

 

--------------------------------------------------------------------------------


 

E.             The Members are forming the Company to achieve substantially the
same treatment, prior to the Conversion Date, as though the Property was
initially subjected to a condominium regime; and

 

F.             The Members hereby constitute themselves a limited liability
company as the Company for the purposes and on the terms set forth in this
Agreement.

 

NOW, THEREFORE, the Members hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01         “Act of Insolvency” means the following:

 

(a)           that a Person shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing; or

 

(b)           an involuntary case or other proceeding shall be commenced against
a Person seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of thirty (30) days, or an order for
relief shall be entered against it under the Federal bankruptcy laws as now or
hereafter in effect.

 

1.02         “Affiliate” of, or a Person “affiliated” with, a specified Person,
means a Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the Person
specified, or is a member of the family of such Person. For the purpose of this
definition, the terms “control”, “is controlled by” and “is under common control
with” shall mean (a) the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of securities or by contract or otherwise, provided (but
without limiting the foregoing) that no pledge of voting securities of any
Person without the current right to exercise voting rights with respect thereto
shall by itself be deemed to constitute control over such Person, and (b)
ownership in such Person of more than 50% of all equity, capital and profit
interests.

 

1.03         “Agreement” means this Operating Agreement, as amended,
supplemented or restated from time to time.

 

1.04         “Allocation Methodology” shall have the meaning set forth in
Article XII.

 

2

--------------------------------------------------------------------------------


 

1.05         “Architect” shall have the meaning set forth in the Development
Agreement.

 

1.06         “Bad Acts Guaranty” shall have the meaning set forth in Section
6.03.

 

1.07         “Board of Managers” shall have the meaning set forth in Section
5.01(a).

 

1.08         “Bridge Financing” shall have the meaning set forth in Section
6.03.

 

1.09         “Broker” shall have the meaning set forth in Section 3.01(e).

 

1.10         “Budget” shall have the meaning set forth in Section 7.01(c).

 

1.11         “Business Day” means any day, other than (i) a Saturday or Sunday,
or (ii) a day on which banks in New York are required or authorized by law or
executive order to close.

 

1.12         “Capital Account” shall have the meaning set forth in Section 4.01.

 

1.13         “Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year after giving effect to the following adjustments:

 

(i)            such Capital Account shall be deemed to be increased by any
amounts which such Member is obligated to restore to the Company (pursuant to
this Agreement or otherwise) or is deemed to be obligated to restore pursuant to
the penultimate sentence of Treasury Regulation section 1.704-2(g)(1) and
1.704-2(i)(5)(relating to allocations attributable to nonrecourse debt); and

 

(ii)           such Capital Account shall be deemed to be decreased by the items
described in Treasury Regulation sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

1.14         “Capital Contribution” means, with respect to each Member, the
amount of cash and, if and to the extent non-cash contributions are specifically
permitted under this Agreement, the Fair Market Value (valued at contribution)
of property actually contributed by the Member to the Company as of the date in
question. If a Member’s entire interest in the Company is Transferred in
accordance with the terms of this Agreement, the Capital Account of the
Transferor shall become the Capital Account of the Transferee. If a Member
Transfers less than 100% of its interest in accordance with the terms of this
Agreement, then a separate capital account shall be established for the
Transferee and the Transferor’s Capital Account will be reduced by, and the
Transferee’s Capital Account shall be credited with, an amount proportionately
equal to the Transferred interest as a percentage of the Transferor’s interest.

 

1.15         “Certificated Interests” shall have the meaning set forth in
Section 14.13.

 

1.16         “Closing Deferral Notice” shall have the meaning set forth in
Section 3.07(h).

 

1.17         “Code” means the Internal Revenue Code of 1986, as amended.

 

3

--------------------------------------------------------------------------------


 

1.18         “Commercial Signage” means all Signage other than Temporary
Signage, NYTC Signage, NYTC Office Signage, FC Office Signage, Retail Signage
and SPU Signage, but including any NYTC Signage which NYTC Member has elected to
convert to Commercial Signage and with which FC Member has opted to participate
pursuant to Section 5.10(c)(viii) hereof.

 

1.19         “Company” means The New York Times Building LLC, the limited
liability company that is the subject of this Agreement.

 

1.20         “Company Minimum Gain” means the aggregate amount of gain (of
whatever character), determined for each nonrecourse liability of the Company,
that would be realized by the Company if it disposed of the property subject to
such liability in a taxable transaction in full satisfaction thereof, determined
in accordance with Treasury Regulation section 1.704-2(d).

 

1.21         “Company Nonrecourse Deductions” means the excess, if any, of the
net increase, if any, in the amount of Company Minimum Gain during a fiscal year
over the aggregate amount of any distributions during that fiscal year of
proceeds of a nonrecourse liability as defined in Treasury Regulation section
1.704-2(c).

 

1.22         “Completion Date” means the date on which occurs the substantial
completion of construction of the Core and Shell. Substantial completion shall
be deemed to have been achieved when (i) the Project, with the exception of
punch list work (but including all work included within the Core and Shell
necessary to obtain a permanent certificate of occupancy), has been completed
and certified as complete by the Architect, (ii) a temporary Certificate of
Occupancy has been issued for the Core and Shell (reflecting zero occupancy),
(iii) the lobby, service areas and concierge area are substantially complete,
(iv) a loading dock has been substantially completed and is operational and
accessible, (v) at least one main lobby entrance is fully accessible and
permanent sidewalks on 40th and 41st Streets are complete and (vi) the facade is
watertight. At the request of either Member made after the Completion Date shall
have occurred, the Members shall execute a written acknowledgement confirming
the Completion Date. Disputes as to whether or not the Completion Date has
occurred shall be decided by arbitration pursuant to Article XI hereof.

 

1.23         “Condominium Declaration” means the declaration which shall subject
the leasehold interest under the Ground Lease to a condominium regime, the form
of which is attached hereto as Exhibit E, as the same may be amended from time
to time as permitted hereunder. It is understood that the form of Condominium
Declaration will, before recordation, be amended to reflect the actual design,
configuration of, access to areas within and systems in, the Improvements.

 

1.24         “Condominium Law” means Article 9-B of the Real Property Law of the
State of New York.

 

1.25         “Construction Loan” means the mortgage loan obtained by the Company
to finance the Total Costs of the Project, and any refinancing or extensions
thereof obtained by the Company.

 

4

--------------------------------------------------------------------------------


 

1.26         “Construction Loan Closing Date” means the date on which the
Company shall initially close the Construction Loan.

 

1.27         “Conversion Date” shall have the meaning set forth in Section 6.01.

 

1.28         “Core and Shell” shall have the meaning set forth in Exhibit F
attached hereto and made a part hereof.

 

1.29         “Curtain Wall System” means the entire vertical exterior building
enclosure system which is currently contemplated to include all aluminum, glass,
stainless steel, ceramic and/or terracotta elements, miscellaneous iron, clips
and fasteners required for the complete installation of all elements of such
system, specifically including all vertical building enclosure elements from the
ground to the top of any parapet or roof screen, and specifically excluding all
horizontal elements of the building enclosure system such as roofing, soffits
and skylights.

 

1.30         “Default Rate” means a rate per annum equal to the lesser of (i)
the sum of six percent (6%) plus the Prime Rate, compounded annually, or (ii)
the maximum rate permitted by applicable law with respect to the applicable
amount payable hereunder.

 

1.31         “Defaulting Member” shall have the meaning set forth in Section
3.04.

 

1.32         “Delivery Date” means the date that the landlord under the Ground
Lease delivers Possession (as such term is defined in the Ground Lease) of the
Property to the tenant under the Ground Lease, having the same meaning as set
forth under the Ground Lease.

 

1.33         “Developer” means Forest City Ratner Companies and its permitted
successors and assigns as developer under the Development Agreement.

 

1.34         “Development Agreement” means that certain Development Agreement
dated as of even date herewith between the Company, NYTC Member, FC Member and
Developer, whereby Developer shall provide to the Company development services
with respect to the Project, as such agreement may be amended from time to time
as permitted hereunder.

 

1.35         “Development Plan” shall have the meaning set forth in Recital
Paragraph A of this Agreement.

 

1.36         “Discretionary Inside Mechanical Space” shall have the meaning set
forth in the Ground Lease.

 

1.37         “Dispute” shall have the meaning set forth in Section 4.4(b) of the
Development Agreement.

 

1.38         “DUO” shall have the meaning set forth in the Ground Lease.

 

1.39         “ESAC” means Excess Site Acquisition Costs, as defined in the LADA.

 

1.40         “Excess NYTC Guaranteed Amount” shall mean the excess, if any, of
the NYTC Guaranteed Amount over NYTC Member’s Share of the Construction Loan.

 

5

--------------------------------------------------------------------------------


 

1.41         “Extension Period” shall have the meaning set forth in Section
6.03.

 

1.42         “Fair Market Rent” means with respect to any property, the rent
that would be obtained in an arm’s length transaction for the lease of such
property for cash between an informed and willing lessor and an informed and
willing lessee, each with adequate understanding of the facts and under no
compulsion to lease, as determined in good faith by the lessor and lessee of the
property in question or, in the event of the failure of the lessor and lessee of
the property in question to so agree, as determined in accordance with the
valuation arbitration procedure set forth in Section 10.02.

 

1.43         “Fair Market Value” means (i) with respect to any item of property,
the value that would be obtained in an arm’s length transaction for the transfer
of ownership of such property for cash between an informed and willing seller
and an informed and willing purchaser, each with adequate understanding of the
facts and under no compulsion to buy or sell, as determined in good faith by the
purchaser and seller of the property in question or, in the event of the failure
of the purchaser and seller of the property in question to so agree, as
determined in accordance with the valuation arbitration procedure set forth in
Section 10.01, and (ii) with respect to the Company, the value as determined in
accordance with the valuation arbitration procedure set forth in Section 10.01.

 

1.44         “FCE” means Forest City Enterprises,Inc. an Ohio corporation, with
its principal office at 1160 Terminal Tower, 50 Public Square, Cleveland, Ohio
44113 and any successors thereto by merger or by operation of law.

 

1.45         “FC Entity” means FC 41st Street Associates, LLC, a New York
limited liability company.

 

1.46         “FC Member ESAC Amount” shall have the meaning set forth in Section
3.07(b).

 

1.47         “FC Member ESAC Percentage” shall have the meaning set forth in
Section 3.07(b).

 

1.48         “FC Member Excess Land Payment” shall have the meaning set forth in
Section 3.07(b).

 

1.49         “FC Member’s Costs” shall mean an amount equal to the additional
Capital Contributions which NYTC Member would have been required to make under
Article 3 hereof on or before the effective date of a purchase by NYTC Member
pursuant to a Section 5.12 Notice under Section 5.12 hereof if the purchased
space had been included in NYTC Member’s percentage share of both land and other
project costs from the date of this Agreement (with interest at the rate of
LIBOR plus one percent per annum from the date(s) such Capital Contributions
would have been required to be made). FC Member’s Costs shall be calculated by
FC Member and reasonable documentation of such costs shall be delivered to NYTC
Member within five (5) Business Days after request therefor by NYTC Member. If
NYTC Member disputes FC Member’s calculation of such costs, then such dispute
shall be settled by arbitration in accordance with Section 11.01 hereof. Pending
the resolution of such dispute, FC Member’s Costs for purposes of Section 5.12
hereof shall be deemed to mean the undisputed amount of such costs. Upon
resolution of such dispute, NYTC Member shall pay to FC Member the

 

6

--------------------------------------------------------------------------------


 

amount, if any, by which the amount finally determined to be FC Member’s Costs
exceeds the undisputed amount of such costs. For the period of any dispute, with
respect to such portion of the disputed amount ultimately included in FC
Member’s Costs (if any), the interest rate referred to in the first sentence of
this Section 1.45 shall be the Prime Rate plus one percent per annum rather than
LIBOR plus one percent per annum.

 

1.50         “FC Member’s Put Right” shall have the meaning set forth in Section
3.07(a).

 

1.51         “FC Member Space” means the Retail Space and the portions of the
Land and the Improvements designated as “FC Office” on Exhibit B-1 attached
hereto, whether above grade or below grade, as said Exhibit B-1 may be adjusted
from time to time pursuant to this Agreement.

 

1.52         “FC Member Unit Permanent Financing” shall have the meaning set
forth in Section 6.03.

 

1.53         “FC Office Signage” shall have the meaning set forth in Section
5.10.

 

1.54         “FC Put Closing” shall have the meaning set forth in Section
3.07(a).

 

1.55         “FC Put Closing Date” shall have the meaning set forth in Section
3.07(a).

 

1.56         “FC’s Election Notice” shall have the meaning set forth in Section
3.07(a).

 

1.57         “FC Base Amount” shall have the meaning set forth in Section 5.16.

 

1.58         “Final Approved Budget” means the Project Budget prepared by the
Developer pursuant to the terms of the Development Agreement and approved in
writing by both Members.

 

1.59         “GAAP” shall mean generally accepted accounting principles
consistently applied.

 

1.60         “GMP Contract” shall have the meaning set forth in the Development
Agreement.

 

1.61         “Governmental Authorities” shall mean all federal, state, county,
city and borough departments, bureaus, boards, agencies, offices, commissions
and other subdivisions thereof, or of any official thereof, or of any other
governmental, public or quasi-public body or authority.

 

1.62         “Ground Lease” shall have the meaning set forth in Recital
Paragraph C of this Agreement.

 

1.63         “Improvements” means the buildings and improvements which the
Company proposes to construct and erect on the Land as provided in the Schematic
Design Plans, the Development Agreement and the Development Plan.

 

1.64         “ING Bank” shall have the meaning set forth in Section 6.03.

 

1.65         “ING Entity” shall mean INGREDUS Site 8 South LLC, a Delaware
limited liability company, a member in FC Member.

 

7

--------------------------------------------------------------------------------


 

1.66         “ING Vastgoed” shall mean ING Vastgoed B B.V., a Netherlands
private limited liability company.

 

1.67         “Insurance” shall have the meaning set forth in Section 5.16.

 

1.68         “Insurance Extension” shall have the meaning set forth in Section
5.16.

 

1.69         “Interest Rate” shall have the meaning set forth in Section
3.01(b).

 

1.70         “IRS” means the Internal Revenue Service.

 

1.71         “LADA” shall have the meaning set forth in Recital Paragraph C of
this Agreement.

 

1.72         “Land” shall have the meaning set forth in Recital Paragraph A of
this Agreement.

 

1.73         “Land Share” means the percentage equal to the ratio which the
number of Square Feet within the NYTC Member Space (above grade), in the case of
NYTC Member, and the number of Square Feet within the FC Member Space (above
grade), in the case of FC Member, bears to the total number of Square Feet
within both of the NYTC Member Space (above grade) and the FC Member Space
(above grade), as determined from time to time. As of the date of this
Agreement, FC Member’s Land Share is 42.3951% and NYTC Member’s Land Share is
57.6049%. The Members’ Land Shares will be adjusted to reflect changes from time
to time in the number of Square Feet within the FC Member Space (above grade)
and the NYTC Member Space (above grade), all based on the then last revised
plans and specifications for the Improvements, and the Members hereby agree to
enter into written confirmation of such adjusted Land Shares at such times. On
the Conversion Date, the Land Shares will be adjusted to reflect as-built
conditions based upon the number of Square Feet in the NYTC Member Space (above
grade) and the FC Member Space (above grade) as reflected in the final plans and
specifications for the Improvements and such adjusted Land Shares will be
confirmed in writing by the Members.

 

1.74         “LLC Law” means the New York Limited Liability Company Act, as
amended from time to time, and any successor to such statute.

 

1.75         “LIBOR” means the rate per annum published on the date one (1)
Business Day immediately preceding the first day of the relevant period, as
reported in the section entitled “Money Rates” in The New York Times as the one
(1) month London Interbank Offered Rate for U.S. Dollar deposits (or if The New
York Times shall cease to be publicly available, then LIBOR shall be as reported
by any publicly available source of similar market data selected by the Members
that, in the Members’ reasonable judgment, accurately reflects such London
Interbank Offered Rate).

 

1.76         “Managers” shall have the meaning set forth in Section 5.01(a).
Reference to a “Manager” means any one of the Managers.

 

8

--------------------------------------------------------------------------------


 

1.77         “Member Nonrecourse Debt” has the meaning set forth in Treasury
Regulation section 1.704-2(b)(4).

 

1.78         “Member Nonrecourse Debt Minimum Gain” means an amount, with
respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that
would result if such Member Nonrecourse Debt were treated as a nonrecourse
liability, determined in accordance with Treasury Regulation section 1.704-2(i).

 

1.79         “Member Nonrecourse Deductions” means the excess, if any, of the
net increase, if any, in the amount of Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during a fiscal year over the
aggregate amount of any distributions during that fiscal year to the Member that
bears the economic risk of loss for such Member Nonrecourse Debt to the extent
such distributions are from the proceeds of such Member Nonrecourse Debt and are
allocable to an increase in Member Nonrecourse Debt Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulation
section 1.704-2(i).

 

1.80         “Members” means FC Member, NYTC Member and any Person who is
admitted as a Member of the Company in accordance with the terms of this
Agreement. Reference to a “Member” means any one of the Members.

 

1.81         “Net Cash Flow” means, for any given period, all receipts from the
conduct of the business of the Company for such period, from whatever source
derived (but specifically excluding any Net Sale Proceeds, Net Financing
Proceeds and any Signage/Antennae Revenues) which are available for distribution
by the Company following (a) the payment of all operating, debt service and
capital expenses of the Company for such period with respect to which no
reserves have been established (including, without limitation, any principal and
interest due during any such period with respect to any debt of the Company),
and (b) the establishment or replenishment, as deemed reasonably necessary by
the Board of Managers, of reserves for taxes, debt service, maintenance, repairs
and other expenses and other working capital requirements of the Company or for
contingent and unforeseen liabilities of the Company. At all times, Net Cash
Flow shall be calculated separately for the NYTC Member Space and the FC Member
Space using the Allocation Methodology.

 

1.82         “Net Financing Proceeds” means the amount by which any cash
proceeds received by the Company from any loan exceeds (a) the amount required
to be paid by the Company in reduction or satisfaction of prior loans or liens
upon the Property, (b) any closing costs incurred or required to be paid by the
Company in connection with such loan, (c) the amount of any such proceeds
applied to fund any reserves as the Board of Managers deems appropriate, and (d)
the amount of any such proceeds applied, to the extent authorized by the Board
of Managers, to fund any capital improvements of the Property. At all times, Net
Financing Proceeds shall be calculated separately for the NYTC Member Space and
the FC Member Space using the Allocation Methodology.

 

1.83         “Net Sales Proceeds” means the amount by which the gross proceeds
from the sale of all or any part of the Property, including the amount of any
deferred payments or purchase money notes received in exchange for the Property,
exceed (a) the amount required to

 

9

--------------------------------------------------------------------------------


 

be paid by the Company in reduction or satisfaction of prior loans or liens upon
the Property, and (b) closing costs payable to third parties in connection with
such sale. At all times, Net Sales Proceeds shall be calculated separately for
the NYTC Member Space and the FC Member Space using the Allocation Methodology.

 

1.84         “NYTC Extension Loan” means the prepayment by NYTC Member of the
portion of the Construction Loan equal to the Excess NYTC Guaranteed Amount,
which prepayment shall take place together with the repayment by NYTC Member of
NYTC Member’s Share of the Construction Loan and which prepayment shall
constitute a loan by NYTC Member to FC Member, all pursuant to Section 6.03.

 

1.85         “NYTC Guaranteed Amount” means, subject to Section 5.09, a portion
of the Construction Loan (and interest thereon) equal to NYTC Member’s Share of
the Total Costs of the Project (without any credit for amounts theretofore
invested by NYTC Member).

 

1.86         “NYTC Interiors Costs” means the cost of the leasehold improvements
and building fixtures (e.g., electrical fixtures and wiring) to be constructed
or installed in the NYTC Member Space, excluding telecommunications equipment
(e.g., computer and telephones), telecommunication wiring/cabling, furniture and
trade fixtures and other equipment and personal property which is not
permanently affixed to the Improvements.

 

1.87         “NYTC Member Space” means the SPU and the portions of the Land and
the Improvements designated as “NYTC Office” on Exhibit B-1 attached hereto,
whether above grade or below grade, which the Members agree shall be a minimum
of 750,000 gross square feet of above grade and below grade space in the
Improvements (as such measurement for the Project is used by the Architect), as
said Exhibit B-1 may be adjusted from time to time pursuant to this Agreement.

 

1.88         “NYTC Office Signage” shall have the meaning set forth in Section
5.10.

 

1.89         “NYTC Signage” shall have the meaning set forth in Section 5.10.

 

1.90         “NYTC’s Signage Costs” shall have the meaning set forth in Section
5.10.

 

1.91         “Outside Delivery Date” shall have the meaning set forth in Section
3.07(a).

 

1.92         “Person” shall mean any individual, corporation, partnership,
limited liability company, trust, Governmental Authority or other legal entity.

 

1.93         “Percentage Interests” shall have the meaning set forth in Section
3.03.

 

1.94         “Prime Rate” means the fluctuating annual interest rate announced
publicly by Citibank, N.A., or any successor, at its headquarters in New York
City, as its base commercial lending rate, as the same may change from time to
time.

 

1.95         “Project” means the acquisition of a leasehold interest in the
Property, the construction of the Core and Shell in accordance with the
Development Plan and the recordation of the Condominium Declaration.

 

10

--------------------------------------------------------------------------------


 

1.96         “Property” means collectively the Land and the Improvements.

 

1.97         “Public Parties” shall have the meaning set forth in Recital
Paragraph C of this Agreement.

 

1.98         “Rating Agency” means Standard& Poor’s Rating Services, a division
of the McGraw-Hill Companies,Inc., or its successor in interest, or if Standard&
Poor’s or a successor thereto shall not exist, then Moody’s Investors Service
Inc. or its successor in interest. If neither Standard& Poor’s or a successor in
interest thereto nor Moody’s or a successor in interest thereto shall exist,
then the FC Member shall name a replacement Rating Agency, subject to the
consent of NYTC Member, which consent shall not be unreasonably withheld.

 

1.99         “Recognition Agreement” means that certain Recognition Agreement
dated as of even date herewith by and among ING Entity, ING Vastgoed, FC Entity,
the Company, NYTC Member, FC Member, Developer and The New York Times Company, a
copy of which is attached hereto as Exhibit V.

 

1.100       “Retail Signage” shall have the meaning set forth in Section 5.10.

 

1.101       “Retail Space” means a portion of the FC Member Space which is
designated as “FC Retail” on Exhibit B-1 attached hereto, whether above grade or
below grade, as said Exhibit B-1 may be adjusted from time to time pursuant to
this Agreement.

 

1.102       “Schematic Design Estimate” means the estimated budget attached
hereto as Exhibit D and setting forth the costs of each component of the Core
and Shell as depicted in the Schematic Design Plans on a line item basis,
including an appropriate contingency and inflation factor for each line item,
with each line item allocated between NYTC Member and FC Member in accordance
with the Allocation Methodology.

 

1.103       “Schematic Design Plans” means the building design specifications
document attached hereto as Exhibit C and setting forth the scope, overall
design intent and standards of the Core and Shell, including without limitation
(A) the design, base building standards, general specifications and layout of
the floor plates, structure, elevations, cores, fire stairs, common areas,
entrance lobbies (common and, if applicable, each Member’s), building MEP (base,
emergency power and supplemental systems) and vertical transportation systems,
and (B) specifications for all major components of the Core and Shell.

 

1.104       “Section 3.01(h) Capital Contribution” shall have the meaning set
forth in Section 6.03.

 

1.105       “Section 3.04 Confirmation” shall have the meaning set forth in
Section 3.04(b).

 

1.106       “Section 3.04 Assignment Notice” shall have the meaning set forth in
Section 3.04(b).

 

1.107       “Section 3.04 Default Notice” shall have the meaning set forth in
Section 3.04(b).

 

1.108       “Section 5.12 Notice” shall have the meaning set forth in Section
5.12.

 

11

--------------------------------------------------------------------------------


 

1.109       “Section 8.02 Member” shall have the meaning set forth in Section
8.02.

 

1.110       “Selected Building Elements” shall have the meaning set forth in
Section 5.07(f).

 

1.111       “Share of the Construction Loan” means, as to each Member, the
portion of the Construction Loan equal to the product of the principal amount of
the Construction Loan multiplied by a fraction, the numerator of which is such
Member’s Share of the Total Costs of the Project and the denominator of which is
the Total Costs of the Project.

 

1.112       “Share of the Total Costs of the Project” shall mean, as to each
Member, the Total Costs of the Project multiplied by the Percentage Interest of
such Member, as adjusted using the Allocation Methodology.

 

1.113       “Signage” shall mean any signs, marquees, graphics, displays,
monitors or similar devices or installations, including all related lighting,
supports, and the like, other than directional signage for NYTC Member’s Space
or FC Member’s Space, as the case may be, intended to be located on the Property
during the period commencing on the day after the Completion Date.

 

1.114       “Signage/Antennae Revenues” means all gross receipts of the Company
derived from the rental or license of Temporary Signage, Signage and antennae on
any portion of the exterior of the Improvements, on any scaffold or barricade
located on the Property or elsewhere on the Property, reduced by all costs of
the Company directly related to such receipts, such as installation and
maintenance costs.

 

1.115       “Site Acquisition Costs” shall have the meaning set forth in LADA.

 

1.116       “SPU” means a portion of the NYTC Member Space which is designated
as “SPU” on Exhibit B-1 attached hereto, whether above grade or below grade, as
said Exhibit B-1 may be adjusted from time to time pursuant to this Agreement.

 

1.117       “SPU Costs” mean the portion of the Total Costs of the Project
allocable to the SPU, including without limitation, the cost of consultants
retained and research conducted in connection with the intended use thereof, but
excluding costs for telecommunications equipment (e.g. computers and telephones)
telecommunication wiring/cabling, furniture and trade fixtures and other
equipment and personal property which is not permanently affixed to the
Improvements.

 

1.118       “SPU Signage” shall have the meaning set forth in Section 5.10.

 

1.119       “Square Feet” means square footage computed with reference to the
gross square footage of the Project, above grade, measured from the outside of
the exterior walls for each floor and including, without limitation, mechanical
space, floor cutouts for ducts, interior partition walls and loading areas. In
the case of a double curtain wall, exterior walls for the purpose of this
definition shall mean the innermost of the two walls.

 

1.120       “Surviving Liabilities” shall have the meaning set forth in Section
3.04.

 

12

--------------------------------------------------------------------------------


 

1.121       “Tax Controversies” shall have the meaning set forth in Section
7.05.

 

1.122       “Temporary Signage” means any signs, marquees, graphics, displays,
monitors or similar devices or installations, including all related lighting,
supports and the like affixed to the exterior of the Improvements or on any
scaffold or barricade located on the Property during the period occurring on and
prior to the Completion Date and intended to be removed from the Property on or
before the Completion Date.

 

1.123       “Tenant’s Subway Agreement” means that certain Agreement dated as of
even date herewith among the Company, the New York City Transit Authority,
42nd St. Development Project,Inc., and The City of New York with respect to
Tenant’s Subway Improvements.

 

1.124       “Tenant’s Subway Improvements” shall have the meaning set forth in
the Ground Lease.

 

1.125       “Third Dispute Arbitrator” shall have the meaning set forth in
Section 11.01.

 

1.126       “Third Rental Arbitrator” shall have the meaning set forth in
Section 10.02.

 

1.127       “Third Valuation Arbitrator” shall have the meaning set forth in
Section 10.01.

 

1.128       “TMP” shall have the meaning set forth in Section 7.05.

 

1.129       “Total Costs of the Project” means all hard and soft costs of
acquisition of the Land and construction of the Improvements contemplated under
the Development Plan, including without limitation tenant work allowances,
leasing commissions and other leasing costs for the initial tenanting of the FC
Member Space (no portion of which tenant work allowances, leasing commissions
and other leasing costs for the initial tenanting of the FC Member Space shall
be included in NYTC Member’s Share of the Total Costs of the Project), all to
the extent set forth in Exhibit H attached hereto and such other costs as may be
reasonably approved by the Members but excluding lease takeover costs and,
unless otherwise required pursuant to Section 5.09, excluding the NYTC Interiors
Costs. The Total Costs of the Project shall include the costs for which Capital
Contributions are to be made pursuant to Section 3.01, although responsibility
for such costs (and, to the extent financed, the Construction Loan) shall be
allocated as set forth in Section 3.01, Section 5.09 and Section 12.01.

 

1.130       “Transfer” means to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of an interest in the Company or the Project, or
any direct or indirect interest in a Member, or any entity holding any interest
in the Company or in the NYTC Member Space or the FC Member Space, directly or
through intervening entities, whether voluntarily or by operation of law.
“Transferor”, “Transferee” and “Transferred” shall have meanings corresponding
to the foregoing.

 

1.131       “True Base Amount” shall have the meaning set forth in Section 5.16.

 

1.132       “True-Up Payment” shall have the meaning set forth in Section
3.01(c).

 

13

--------------------------------------------------------------------------------


 

1.133       “Unit Leases” means the leases between the Company, as sublandlord
(the sublandlord’s interest in which will be assigned to the lessor under the
Ground Lease on the Conversion Date) and NYTC Member and FC Member, as
subtenants, respectively, demising the NYTC Member Space to NYTC Member and the
FC Member Space to FC Member, as the case may be, each on terms and conditions
acceptable to the Members and as the same may be amended from time to time as
permitted hereunder.

 

1.134       “Upset Amount” shall have the meaning set forth in Section 5.07(f).

 

1.135       “Vesting Date” shall have the meaning set forth in the Ground Lease.

 

1.136       “Work Authorization” shall have the meaning set forth in Section
3.01(a).

 

ARTICLE II

 

GENERAL PROVISIONS

 

2.01         Formation of Company. The parties to this Agreement have formed the
Company under the LLC Law.

 

2.02         Name. The name of the Company is The New York Times Building LLC,
or such other name as all of the Members may from time to time determine. The
Board of Managers shall cause to be filed on behalf of the Company such
documents and certificates as may from time to time be required by law.

 

2.03         Business. The business of the Company shall be to (a) acquire and
hold fee title or leasehold title to the Property, (b) construct the
Improvements upon the Land and develop, finance, manage, operate, improve and
lease the Property, (c) submit the Property to a condominium regime under the
Condominium Law on the Conversion Date as provided herein, and (d) carry on any
other activity which, in the opinion of the Board of Managers, may be reasonably
necessary or appropriate in connection with or incidental to the foregoing.

 

2.04         Office. The principal office of the Company shall be at One
MetroTech Center North, Brooklyn, New York, or such other location in the City
of New York as the Board of Managers may select from time to time.

 

2.05         Term. The term of the Company commenced on November 28, 2001 and
shall continue until 11:59 p.m., Eastern Standard Time, December 31, 2099,
unless dissolved and terminated at an earlier date in the manner provided in
Article IX.

 

2.06         Ownership of Company Property. As provided in Sections 2.08 and
2.09 and except as otherwise set forth in this Agreement, NYTC Member and FC
Member are the beneficial owners of the NYTC Member Space and the FC Member
Space, respectively, subject to the terms of this Agreement. All other property
acquired by the Company, real, personal or mixed, tangible or intangible, shall
be owned or leased by the Company as an entity, and no Member, individually,
shall have any ownership or leasehold interest therein.

 

2.07         Qualification; Registered Office.

 

14

--------------------------------------------------------------------------------


 

(a)           The Board of Managers shall cause the Company to become qualified
and registered to do business, pay all property, income, gross receipts,
franchise and other state and local taxes applicable to it and obtain such
licenses and permits as may be required by law in each state or jurisdiction in
which any such qualification, payment or other action is required by law in
connection with the conduct of the Company’s business.

 

(b)           The Members shall cooperate in causing the Company to become
properly qualified and registered as a limited liability company, to pay any
taxes and/or other fees or charges payable by the Company and to obtain such
licenses and permits as may be required in connection with the conduct of the
Company’s business in each state or jurisdiction in which the Board of Managers
shall determine that it is necessary or advisable for any such action to be
taken.

 

2.08         Tax Status. The Members agree that for federal, state and local tax
purposes, NYTC Member and FC Member (rather than the Company) shall be treated
as the beneficial owners of the NYTC Member Space and the FC Member Space,
respectively, and that the Company shall be treated as a partnership for such
tax purposes.

 

2.09         Beneficial Ownership. NYTC Member and FC Member are the sole
beneficial owners of the NYTC Member Space and the FC Member Space,
respectively. Except as otherwise expressly set forth herein, each such Member
shall receive and be entitled to all of the benefits, and shall bear and be
subject to all of the obligations, attributable to such Member’s Space. Except
as otherwise set forth herein, FC Member shall not have a beneficial ownership
interest in the NYTC Member Space and NYTC Member shall not have a beneficial
interest in the FC Member Space.

 

ARTICLE III

 

CAPITAL CONTRIBUTIONS; PERCENTAGE INTERESTS

 

3.01         Capital Contributions.

 

(a)           Development Costs. FC Member will be credited with a Capital
Contribution for development costs incurred by NYTC Member and reimbursed by FC
Member to NYTC Member on or before the date hereof which are (subject to
verification by NYTC Member), for the period through October 31, 2001, as set
forth on Exhibit I attached hereto, and additional development costs paid by FC
Member on or before the date hereof which are (subject to verification by NYTC
Member), for the period through October 31, 2001, as set forth on said Exhibit
I. In addition, FC Member will make additional cash Capital Contributions to the
Company from time to time between the date hereof and the Construction Loan
Closing Date as and when required to provide the Company with all funds needed
to pay for development costs related to the Project, excluding (i) Site
Acquisition Costs, which costs shall be paid as provided in Section 3.01(c),
(ii) legal fees incurred by either Member relating to the Project and the
negotiation and preparation of all documentation relating thereto, it being
acknowledged said fees shall be the responsibility of the Member incurring the
same but that the same shall if possible be funded or reimbursed from the
Construction Loan although allocated to the Member responsible therefor, (iii)
the SPU Costs, which costs shall be paid as provided in Section

 

15

--------------------------------------------------------------------------------


 

3.01(d), (iv) brokers’ commissions incurred by either Member, which commissions
shall be paid as provided in Section 3.01(e), and (v) transfer taxes and title
insurance premiums incurred by the Company, which costs set forth in this clause
(v) shall be funded by the Members as Capital Contributions pursuant to Section
3.01(g), or, as applicable, pursuant to Section 3.07 hereof. Development costs
related to the Project shall be covered by this Section 3.01(a) only if the same
have been pre-approved in a writing signed by each Member, using a work
authorization in the form attached hereto as Exhibit J (each, a “Work
Authorization”) to record the initiation and approval of all work in connection
with the Project (unless otherwise previously approved by the Members in a
Budget or otherwise in writing, and all such costs so approved by both Members
shall be development costs and covered by this Section 3.01(a), if they are to
be paid prior to the Construction Loan Closing Date), it being understood that
any Work Authorizations in effect prior to the date of this Agreement shall
remain in effect and the costs thereof shall remain the responsibility of the
Members as provided in such Work Authorizations. Any development costs incurred
by or on behalf of either Member which are not so approved by the other Member
in a Work Authorization, a Budget or otherwise in writing shall be borne solely
by the Member which initiated such work and this Section 3.01(a) shall not cover
the same.

 

(b)           Funding on Construction Loan Closing Date. On the Construction
Loan Closing Date, NYTC Member will make a Capital Contribution to the Company
in an amount equal to NYTC Member’s Percentage Interest in all development costs
funded by FC Member as of such date pursuant to Section 3.01(a), plus an amount
equal to NYTC Member’s Percentage Interest in the amount of interest which would
have accrued at a floating rate per annum equal to the ninety (90) day London
Interbank Offered Rate (as published from time-to-time in The New York Times)
plus one percent (1%) (the “Interest Rate”) from the date such development costs
were funded by FC Member (including, in the case of amounts covered by the first
sentence of Section 3.01(a), from the date reimbursed to NYTC Member or paid by
FC Member, as applicable, prior to the date hereof) to the Construction Loan
Closing Date. Such Capital Contribution will be immediately distributed by the
Company to FC Member to reimburse FC Member for NYTC Member’s Percentage
Interest in the Capital Contributions made by FC Member under Section 3.01(a).

 

(c)           Funding of Site Acquisition Costs. Each Member will make Capital
Contributions to the Company in amounts determined pursuant to this Section
3.01(c) at the times set forth herein to pay for the Site Acquisition Costs,
which Capital Contributions may be made by drawings under the letters of credit
referenced in the immediately succeeding paragraph.

 

At the time or times required under the LADA or any other documents relating
thereto, each Member shall make a Capital Contribution to the Company for the
Site Acquisition Costs in an amount corresponding, except as hereinafter
provided in this Section 3.01(c), to its Land Share. It is understood that the
LADA will require that the Company or its Members provide draw down letters of
credit to secure the obligations of the Company under the LADA in respect of the
Site Acquisition Costs and that each Member shall be responsible for the portion
of such draw down letters of credit corresponding to its Land Share and the fees
and costs related thereto. In the event any increase in the total amount of the
draw down letters of credit or any other security in lieu thereof is required
under the LADA, the Members shall increase the amount of their respective draw
down letters of credit or deliver such additional security, as the case may

 

16

--------------------------------------------------------------------------------


 

be, in proportion to their respective Land Shares, and the failure of either
Member to do so shall be deemed for all purposes of this Agreement, including
without limitation Section 3.04 hereof, to be a default by such party in the
making of a Capital Contribution in the amount of the increase in the letter of
credit or security, as the case may be, which such party failed to make. It is
further understood that the LADA will, in consideration of the funding by the
Company of the Site Acquisition Costs under the LADA, provide for credits to the
Company against certain amounts due under the Ground Lease, which credits shall
be allocated to NYTC Member and FC Member under the Unit Leases in accordance
with their respective Land Shares. At such times as the Land Share of each
Member shall change, (x) the Member whose Land Share increases (the “Increased
Share”) will make a Capital Contribution to the Company on the effective date of
the applicable change in an amount equal to the excess of (A) the Capital
Contributions which would have been required of such Member under this Section
3.01(c) if its Land Share had been the Increased Share, over (B) the amount of
Capital Contributions actually made by such Member under this Section 3.01(c),
plus interest on each such excess from the date on which each such larger
Capital Contribution would have been made to the date such excess amount is paid
at the Interest Rate, and the Company will immediately thereafter distribute the
amount of such Capital Contribution to the Member whose Land Share has decreased
(the “Decreased Share”), and (y) the Members shall take whatever action is
necessary in order to adjust the letters of credit then being held under LADA so
that the same shall reflect the changed Land Shares. If at any time the letters
of credit are drawn upon other than in proportion to the Member’s respective
Land Shares, the Member whose letter of credit was drawn upon in an amount
corresponding to less than its Land Share (the difference between what was drawn
and what would have been drawn had the amount corresponded to such Member’s Land
Share being hereinafter referred to as a “Shortfall”) will make a Capital
Contribution to the Company in an amount equal to the Shortfall, and the Company
will immediately thereafter distribute the amount of such Capital Contribution
to the Member whose letter of credit was drawn upon in excess of the amount
corresponding to its Land Share.

 

On the Completion Date, FC Member will make a cash Capital Contribution to the
Company in an amount (the “True-Up Payment”) equal to the excess of:

 

(i)            the product of (A) FC Member’s Funding Share (i.e., the
percentage set forth on Exhibit K attached hereto in the column marked “Funding
Share” which corresponds to FC Member’s Land Share as of the Completion Date),
multiplied by (B) the “Completion Date SACs Amount” (as such term is hereinafter
defined), over

 

(ii)           the product of (A) FC Member’s Land Share as of the Completion
Date, multiplied by (B) the Completion Date SACs Amount.

 

Such Capital Contribution will immediately be distributed by the Company to NYTC
Member in reimbursement for a portion of its Capital Contributions required from
the Members in connection with the Site Acquisition Costs.

 

As used herein, the term “Completion Date SACs Amount” shall mean the total
amount of Site Acquisition Costs funded by the Company as of the Completion
Date, provided, however, that if as of the Completion Date, the Company has
funded more than $85,560,000 in Site Acquisition Costs, the term “Completion
Date SACs Amount” shall mean $85,560,000.

 

17

--------------------------------------------------------------------------------


 

From and after the Completion Date, any additional Capital Contributions
required for Site Acquisition Costs shall be made by the Members in accordance
with their respective Land Shares, provided, however, that notwithstanding
anything to the contrary contained in this Section 3.01(c), if as of the
Completion Date, the Company has funded less than $85,560,000 in Site
Acquisition Costs, then from and after the Completion Date until such time as
the Company has funded a total of $85,560,000 in Site Acquisition Costs, Capital
Contributions required for Site Acquisition Costs shall be made by the Members
in accordance with their respective Funding Shares as set forth on Exhibit K.

 

(d)           SPU Costs. Each Member shall make Capital Contributions to the
Company for the SPU Costs, said Capital Contributions to be made pursuant to
Section 3.01(g) and to be made in an amount equal to each Member’s Percentage
Interest in such SPU costs; provided, however, that in no event shall the
aggregate Capital Contributions of FC Member for SPU Costs exceed FC Member’s
Percentage Interest in Ten Million Dollars ($10,000,000) of such SPU Costs, NYTC
Member being solely responsible for any such SPU Costs in excess thereof. The
foregoing provision shall not be construed to relieve the Developer of its
obligations under Section 5.1 of the Development Agreement to pay SPU Costs in
excess of the line item for the SPU Costs set forth in the Final Approved
Budget, subject to the terms of said Section 5.1.

 

(e)           Broker’s Fees. Pursuant to a separate agreement, a copy of which
has heretofore been provided to FC Member, NYTC Member is obligated to pay
Insignia/ESG,Inc. (the “Broker”) a brokerage commission in connection with the
acquisition by the Company of its interest in the Property. The Company will
reimburse NYTC Member for a portion of said brokerage commission in the amount
of $500,000 on the first date on which a portion of said brokerage commission is
payable by NYTC Member to the Broker under said separate agreement, and NYTC
Member will be solely responsible for all other commissions, fees and costs
payable to the Broker. On the day prior to the date on which said reimbursement
is payable by the Company to NYTC Member, FC Member will make a Capital
Contribution to the Company in the full amount of said reimbursement. It is
understood that, to the extent any portion of said brokerage commission is
refunded by the Broker to NYTC Member, NYTC Member shall reimburse the Company
for an allocable portion of such refund (equal to that percentage of $500,000
determined by dividing the amount refunded by the total brokerage fees paid
pursuant to the aforesaid separate agreement) and said reimbursement shall be
distributed to FC Member. Any brokerage fees incurred by FC Member or its
Affiliates shall be paid by FC Member or such Affiliates.

 

(f)            Curtain Wall System Costs. Each Member shall make Capital
Contributions to the Company for the hard and soft costs of development and
construction of the portion of the Core and Shell constituting the Curtain Wall
System, said Capital Contributions to be made pursuant to Section 3.01(g) and to
be made in accordance with the methodology set forth in Exhibit T attached
hereto; provided, however, that in no event shall the aggregate Capital
Contributions of FC Member for the trade contractor costs for the supply and
installation (including consultation) of the Curtain Wall System, including any
necessary mock-ups, as set forth in the Final Approved Budget (as defined in the
Development Agreement) exceed FC Member’s Percentage Interest in $120 per square
foot of the exterior surface areas of the Curtain Wall System to be developed
pursuant to the Development Plan, NYTC Member being solely

 

18

--------------------------------------------------------------------------------


 

responsible for such trade contractor costs for the supply and installation
(including consultation) of the Curtain Wall System, including any necessary
mock-ups, as set forth in the Final Approved Budget in excess of said $120 per
square foot amount; provided, however, that the provisions of this sentence
shall not be construed to relieve the Developer of its obligations under Section
5.1 of the Development Agreement to pay costs of the Curtain Wall System in
excess of the line item for the Curtain Wall System set forth in the Final
Approved Budget, subject to the terms of said Section 5.1. All other costs of
the Core and Shell relating to the Curtain Wall System (e.g., soft costs,
general conditions) shall be borne by the Members in accordance with the
methodology set forth in Exhibit T attached hereto.

 

(g)           Capital Contributions Prior to the Conversion Date. From and after
the date hereof to and including the Conversion Date, and except as otherwise
provided in this Section 3.01, each Member shall make Capital Contributions to
the Company for its respective Share of the Total Costs of the Project not
financed as and when required for the completion, maintenance and operation of
the Project, including, without limitation, pursuant to Tenant’s Subway
Agreement, the Construction Loan documents and other applicable agreements, and
if otherwise required for the Project. Each Member’s Share of the Total Costs of
the Project not financed will be determined by multiplying the principal amount
of the Construction Loan by the Percentage Interest of such Member and
subtracting that product from such Member’s Share of the Total Costs of the
Project. Capital Contributions required pursuant to this Section 3.01(g) shall
be made within five (5) Business Days following written request by the Board of
Managers or a Member therefor.

 

(h)           Capital Contributions to Repay the Construction Loan. On the
Conversion Date, each of NYTC Member and FC Member shall make a Capital
Contribution to the Company in an amount equal to its Share of the Construction
Loan, which Capital Contributions shall be applied by the Company to repay the
Construction Loan; provided, however, that (i) the obligation of FC Member to
make such Capital Contribution may be extended, and the amount to be contributed
by or on behalf of NYTC Member pursuant hereto may be increased, pursuant to
Section 6.03; and (ii) in lieu of such Capital Contribution, it is understood
that a Member may (in order to minimize mortgage recording taxes) cause the
portion of the Construction Loan which is to be repaid from its Capital
Contribution to be refinanced if the same includes the spreader of such portion
of the lien of the Construction Loan to such Member’s Unit and Unit Lease and
the release of the Company, the Ground Lease and the other Member and its Unit
and Unit Lease from liability for, and the lien of, such portion of the
Construction Loan, and so long as it also includes, in the case of refinancing
of the FC Member’s Share of the Construction Loan, the release of the guaranty
by The New York Times Company of the Excess NYTC Guaranteed Amount. In the event
that (x) the Construction Loan matures, by acceleration or otherwise, prior to
the Conversion Date, (y) the Company is unable to arrange for refinancing or
extension thereof on terms acceptable to both Members and (z) either (i) the
construction lender has accelerated the Construction Loan prior to its stated
maturity by a reason of a default thereunder, or (ii) the stated maturity date
of the Construction Loan has occurred and the construction lender commences any
action or proceeding to obtain repayment of the Construction Loan or foreclose
the mortgage securing the same, or (iii) the stated maturity date of the
Construction Loan has occurred and the construction lender has not commenced any
action or proceeding to obtain repayment of the Construction Loan or foreclose
the mortgage securing the same, but three (3) months have elapsed since the
stated maturity date of the Construction Loan (unless both

 

19

--------------------------------------------------------------------------------


 

Members have agreed to extend such three (3) month period in their sole and
absolute discretion), then each of NYTC Member and FC Member shall immediately
make a Capital Contribution to the Company in an amount equal to its Share of
the Construction Loan then outstanding and NYTC Member shall no longer have an
obligation to make the NYTC Extension Loan. In no event shall the provisions of
the preceding sentence be deemed to extend the obligations of the Members under
the first sentence of this Section 3.01(h) beyond the Conversion Date.

 

(i)            Capital Contributions to Pay the Developer’s Fee. Pursuant to the
Development Agreement, the Company is obligated to pay to Developer the
Developer’s Fee in connection with the construction of the Project. NYTC Member
acknowledges that part of the consideration for this Agreement is that NYTC
Member shall pay such Developer’s Fee. On the day prior to the date on which any
portion of said Developer’s Fee is payable by the Company to Developer, NYTC
Member shall make a Capital Contribution to the Company in the full amount of
such portion of the Developer’s Fee and the Company shall immediately, without
offset or deduction of any kind, pay such portion of the Developer’s Fee to
Developer.

 

(j)            Capital Contributions for Settlement Proposals Under the
Development Agreement. If NYTC Member shall cause Owner to assign to Developer a
Dispute pursuant to Section 4.4(b) of the Development Agreement, each Member
shall make a Capital Contribution to the Company in an amount equal to its
respective Percentage Interest (as adjusted based on the Allocation Methodology,
if applicable) in the amount then payable by Owner under Section 4.4(b) of the
Development Agreement and the Company shall immediately, without offset or
deduction of any kind, pay such Capital Contributions to Developer.

 

(k)           Tenant’s Subway Improvements Letter of Credit. It is understood
that the Tenant’s Subway Agreement will require that the Company or its Members
provide letters of credit to secure certain obligations of the Company under the
Tenant’s Subway Agreement. Each Member shall be obligated to post a letter of
credit in an amount corresponding to its Percentage Interest of the total amount
of the letters of credit required under the Tenant’s Subway Agreement and to pay
the fees and costs related thereto and for replacing its letter of credit if the
same terminates prior to the date the letters of credit are released under the
Tenant’s Subway Agreement. If at any time the letters of credit are drawn upon
other than in proportion to the Member’s respective Percentage Interests, the
Member whose letter of credit was drawn upon in an amount corresponding to less
than its Percentage Interest will make a Capital Contribution to the Company in
an amount equal to the difference between what was drawn and what would have
been drawn had the amount corresponded to such Member’s Percentage Interest, and
the Company will immediately thereafter distribute the amount of such Capital
Contribution to the Member whose letter of credit was drawn upon in excess of
the amount corresponding to its Percentage Interest. Amounts drawn under each
letter of credit shall be treated as a Capital Contribution made by the
applicable Member, and the failure by either Member to post or replace its
letter of credit within ten (10) Business Days after receipt of notice will be
deemed a failure by such Member to make a Capital Contribution in the amount of
its required letter of credit.

 

20

--------------------------------------------------------------------------------


 

3.02         Return of Capital Contributions. No Member will have the right to
the return of its Capital Contribution or any right to receive interest on its
Capital Contribution, except in accordance with Article IV, Article VI or
Article IX hereof.

 

3.03         Percentage Interests. The Percentage Interest of each Member shall
be the percentage which the gross square footage of above and below grade space
within the NYTC Member Space, in the case of NYTC Member, and the gross square
footage of above and below grade space within the FC Member Space, in the case
of FC Member, bears to the total gross square footage of above and below grade
space within both of the NYTC Member Space and the FC Member Space. In the event
that the Percentage Interests change between the date hereof and the Conversion
Date, the Member whose Percentage Interest increases will make a Capital
Contribution to the Company on the effective date of the applicable change, an
amount equal to the difference between (A) the Capital Contributions which would
have been required of such Member under this Section 3.03 if its Percentage
Interest had been the larger percentage and (B) the amount of Capital
Contributions actually made by such Member under this Section 3.03, plus
interest on each such difference from the date on which each such larger Capital
Contribution would have been made to the date of such payment at the Interest
Rate, and the Company will immediately distribute such amount to the Member
whose Percentage Interest decreases. As of the date of this Agreement, FC
Member’s Percentage Interest is 42.0517% and NYTC Member’s Percentage Interest
is 57.9483%. The Members’ Percentage Interests will be adjusted to reflect
changes from time to time in the gross square footage of above and below grade
space within the FC Member Space and the NYTC Member Space, all based on the
then last revised plans and specifications for the Improvements, and the Members
hereby agree to enter into written confirmation of such adjusted Percentage
Interests at such times within ten (10) Business Days after written request by
either Member. On the Conversion Date, the Percentage Interests will be adjusted
to reflect as-built conditions based upon the final plans and specifications for
the Improvements and such adjusted Percentage Interests will be confirmed in
writing by the Members within ten (10) Business Days after written request by
either Member. For purposes of this Section 3.03, “gross square footage” shall
be computed in the same manner as in the definition of Square Feet (set forth in
Section 1.107 hereof), but inclusive of both above and below grade space.

 

3.04         Default.

 

(a)           If a Member (a “Defaulting Member”) fails to contribute to the
Company any Capital Contribution required of it hereunder (including, without
limitation, any Capital Contribution required under Sections 3.01(a), (b), (c),
(d), (e), (f), (g) (h), (i), (j) or (k) hereof), and such failure shall continue
for ten (10) Business Days after notice to the Defaulting Member (but no such
notice or cure period shall be required in the event the Contributing Member is
barred by an automatic stay or court order from giving such notice by reason of
or in connection with an Act of Insolvency of the Defaulting Member) specifying
such failure (with time being of the essence as to such ten (10) Business Day
cure period), then the other Member (the “Contributing Member”) may at its
option make a loan to the Company in an amount equal to the Capital Contribution
which should have been made by the Defaulting Member. In such event, the
Contributing Member will be entitled to interest on said loan at the Default
Rate, which loan will (a) be payable on demand and (b) be secured by the
Defaulting Member’s interest in the Company and the Defaulting Member’s rights
to all distributions under Section 4.03

 

21

--------------------------------------------------------------------------------


 

and amounts payable or other distributions on the Conversion Date under Article
VI or upon dissolution under Article IX.

 

(b)           In the event that FC Member is the Defaulting Member and the
defaulted Capital Contribution (and accrued and unpaid interest thereon at the
Default Rate) exceeds $5,000,000 (or prior defaulted Capital Contributions with
accrued and unpaid interest thereon, when aggregated with the most recent
defaulted Capital Contribution with accrued and unpaid interest thereon, exceeds
$5,000,000), NYTC Member may, by written notice (the “Section 3.04 Default
Notice”) given to FC Member at any time during which said defaulted Capital
Contribution remains unpaid (and without limiting the rights of NYTC Member
under the Development Agreement), advise FC Member that it intends to acquire
the interest of FC Member (including the FC Member Space) hereunder by reason of
said default. FC Member shall have (i) thirty (30) days (in the case of the
first time FC Member is the Defaulting Member), (ii) ten (10) days (in the case
of the second time FC Member is the Defaulting Member) or (iii) five (5) days
(in the case of the third time or anytime thereafter that FC Member is the
Defaulting Member) after NYTC Member gives the Section 3.04 Default Notice to FC
Member to fund the defaulted Capital Contribution (and accrued and unpaid
interest accrued thereon at the Default Rate from the date such Capital
Contribution was originally payable to the date paid). If FC Member shall fail
within said (x) thirty (30) days, (y) ten (10) days or (z) five (5) days, as the
case may be, to fund the defaulted Capital Contribution, NYTC Member may, at its
sole election, acquire the interest of FC Member in the Company without further
payment by NYTC Member to any Person. Said acquisition shall be effected
automatically upon written notice given at any time after such thirty (30), ten
(10) or five (5) day period, as the case may be, by NYTC Member to FC Member
electing (in NYTC Member’s sole discretion) to exercise such remedy (the
“Section 3.04 Assignment Notice”). Upon the giving of the Section 3.04
Assignment Notice by NYTC Member in accordance with the terms and provisions of
this Section 3.04(b), NYTC Member shall be deemed to have and shall in fact have
acquired the FC Member’s interest in the Company and no further action or notice
by NYTC Member or FC Member shall be required and the books and records of the
Company shall be modified to reflect that the NYTC Member has acquired the FC
Member’s interest in the Company. Upon written confirmation (the “Section 3.04
Confirmation”) by FC Member to NYTC Member (in form reasonably satisfactory to
NYTC Member) that NYTC Member has acquired FC Member’s interest in the Company
and has no claims against NYTC Member with respect to such acquisition (FC
Member acknowledging that the failure of FC Member to deliver a Section 3.04
Confirmation shall not in any way affect the acquisition by NYTC Member of FC
Member’s interest in the Company), NYTC Member shall release FC Member and FCE
in writing from all liabilities thereof related to the Project, other than the
following liabilities (herein, the “Surviving Liabilities”):

 

(i)            liabilities for damages to third parties except that FC Member
and, to the extent that it is a party to such contract or has executed a
guarantee therefor (including, without limitation, guarantees of completion),
FCE, shall, if such contracts and/or guarantees as originally executed provide
for such a release, be released from liability under guarantees of completion
and contracts entered into with third parties relating to the Project and which
have been

 

22

--------------------------------------------------------------------------------


 

entered into by the Company, by FC Member or by FCE with the prior written
consent of NYTC Member, excluding liability under indemnification provisions
contained in any such contracts or guarantees for events arising prior to such
acquisition (NYTC Member shall be under no obligation to obtain any such release
as a condition of exercising its rights hereunder; however, if NYTC Member shall
acquire the interest of FC Member hereunder, NYTC Member shall be obligated to
make all Capital Contributions to the Company which would have been the
obligation of FC Member hereunder but for such divestiture (but not to refund
any payments or Capital Contributions theretofore made by FC Member) and, if any
of the foregoing contracts and/or guarantees as originally executed so requires
in order to enable FCE to obtain a release from such guarantee or guarantee of
completion by FCE, NYTC Member shall provide to such third party a replacement
guarantee or guarantees of completion by The New York Times Company, but NYTC
Member shall not be obligated to provide any other guarantees or security to
obtain such a release);

 

(ii)           liability for any guarantee of the obligations of the Developer
under Section 5.1 of the Development Agreement (except that such liability shall
be terminated if NYTC Member elects, in its sole discretion, to terminate the
Development Agreement, provided, however, that such liability is not to be
terminated if NYTC Member elects to terminate the Development Agreement by
reason of Developer’s default thereunder); and

 

(iii)          liability under any letter(s) of credit or other security then
posted by or on behalf of FC Member or FCE with the Public Parties to fund the
Site Acquisition Costs pursuant to the LADA, as set forth in the immediately
succeeding paragraph hereof.

 

In the event that NYTC Member elects to acquire the interest of FC Member in the
Company pursuant to this Section 3.04, the entire amount theretofore paid by or
on behalf of FC Member on account of Site Acquisition Costs, together with the
remaining balance of any letter(s) of credit or other security then posted by or
on behalf of FC Member hereunder with the Public Parties to fund the Site
Acquisition Costs pursuant to the LADA, shall be deemed liquidated damages on
account of the default (in addition to the right of NYTC Member to acquire the
interest of FC Member hereunder and not to reimburse FC Member for any other
amounts previously expended by FC Member), and such letter(s) of credit or other
security shall remain in place and shall continue to secure (and may be drawn
down to fund) the Site Acquisition Costs, and FC Member shall not be reimbursed
for such forfeited money except

 

23

--------------------------------------------------------------------------------


 

as hereinafter specifically set forth in this paragraph. However, in such event,
FC Member shall not be responsible to provide any additional security for the
Site Acquisition Costs required to be posted after the date NYTC Member acquires
FC Member’s interest hereunder (it being understood, however, that the failure
by FC Member to replace any such security which is due to expire may permit the
holder thereof to draw upon the same), and if, as and to the extent that NYTC
Member receives credits for ESAC in excess of amounts required to reimburse NYTC
Member for all Site Acquisition Costs paid by NYTC Member above NYTC Member’s
allocated portion of the Site Acquisition Costs (taking into account the True-Up
Payment, but only if the same has actually been paid by FC Member to NYTC
Member), then to the extent that neither FC Member nor FCE otherwise owes to
NYTC Member any monies pursuant to this Agreement, the Development Agreement or
any other agreement, FC Member shall be reimbursed (from and to the extent of
any additional credits for ESAC received by NYTC Member) for amounts paid by FC
Member for the Site Acquisition Costs in excess of FC Member’s allocated portion
of the Site Acquisition Costs (taking into account the True-Up Payment, but only
if the same has actually been paid by FC Member to NYTC Member), but not for any
other portion of FC Member’s allocated portion of the Site Acquisition Costs. In
lieu of the payments provided for in the preceding sentence, if NYTC Member, in
its sole discretion, finances said credits for ESAC, NYTC Member shall upon such
financing reimburse FC Member for its excess portion of the Site Acquisition
Costs by paying to FC Member a share of the net proceeds of such financing in
the same ratio as the share of the credits for ESAC which FC Member would have
received under the preceding sentence in the absence of such a financing bears
to the total amount of the credits for ESAC financed, and upon such payment to
FC Member, neither the Company nor NYTC Member share have any further liability
or obligation to FC Member on account of Site Acquisition Costs.

 

(c) As security for NYTC Member in the event FC Member is the Defaulting Member
under Section 3.04(a) or Section 3.04(b), FC Member has delivered to NYTC Member
(i) a pledge and assignment agreement in substantially the form attached hereto
as Exhibit L, and (ii) one or more UCC-1 financing statements evidencing such
pledge and assignment.

 

(d) The remedies of NYTC Member pursuant to this Section 3.04 shall be the sole
and exclusive remedies of NYTC Member in the event that FC Member shall default
in the making of any Capital Contribution required of it hereunder, but shall
not affect or limit NYTC Member’s rights or remedies under any guaranty or
indemnity given to NYTC Member by any other Person.

 

3.05         Effect of Section 3.04 Assignment Notice. Notwithstanding anything
to the contrary contained in this Agreement, including, without limitation,
Article 5 hereof, upon the delivery of a Section 3.04 Assignment Notice by NYTC
Member to FC Member (provided the same was delivered in accordance with Section
3.04(b) hereof), all rights of FC Member to participate in the management,
control and/or operation of the Company (including, without limitation, the
design, construction and financing of the Project) shall terminate immediately,
and all decisions regarding management, control and/or operation of the Company
(including, without limitation, all decisions regarding the design, construction
and financing of the Project) shall thereafter be made solely by NYTC Member.

 

24

--------------------------------------------------------------------------------


 

3.06         No Additional Contributions. No Member shall be permitted or
required to make any Capital Contributions to the Company except as provided in
Section 3.01 or as otherwise agreed by both Members. All Capital Contributions
shall be made in cash unless otherwise expressly agreed to in writing by both
Members.

 

3.07         FC Member’s Put Right. (a) If the Delivery Date has not occurred
within thirty-two (32) months after the date of the Ground Lease (the “Outside
Delivery Date”), and so long as FC Member shall not be in default in the payment
of any Capital Contributions required under this Article III, FC Member may
elect to require NYTC Member or its designee to acquire the interest of FC
Member in the Company (including, without limitation, all rights in and to the
FC Member Space) (“FC Member’s Put Right”), subject to and in accordance with
the terms and conditions set forth in this Section 3.07. FC Member may exercise
FC Member’s Put Right by delivering written notice of such election (“FC’s
Election Notice”) to NYTC Member within ten (10) Business Days after the Outside
Delivery Date if Vesting Date shall have then occurred or, if the Vesting Date
shall not have occurred on or before the Outside Delivery Date, within fifteen
(15) days after the earlier to occur of (i) the Vesting Date, or (ii) the date
which is 36 months after the date of the Ground Lease (time being of the essence
in connection with the delivery of FC’s Election Notice within such 10 Business
Day or 15 day period, as the case may be), setting forth a date (the “FC Put
Closing Date”) for the closing of said acquisition (the “FC Put Closing”), which
FC Put Closing Date shall be not more than sixty (60) days nor less than twenty
(20) days after delivery of the FC Election Notice to NYTC Member.

 

(b)           If FC Member shall fail to timely deliver FC’s Election Notice
within the required period, FC Member’s Put Right under this Section 3.07 shall
be null and void and of no further force or effect. If FC Member shall timely
deliver FC’s Election Notice, then on the FC Put Closing Date:

 

(i)            FC Member shall convey by assignment (in form reasonably
acceptable to both Members) all right, title and interest of FC Member in the
Company and the FC Member Space free and clear of any and all liens and
encumbrances other than liens and encumbrances granted by the Company with the
prior written consent of both Members;

 

(ii)           If, as of the FC Put Closing Date, FC Member has made Capital
Contributions pursuant to Section 3.01(c) hereof to fund Site Acquisition Costs
pursuant to LADA:

 

(1)           in an aggregate amount less than $21,700,000, then FC Member shall
pay to NYTC Member an amount equal to (x)$21,700,000 minus (y) the amount of any
Site Acquisition Costs theretofore funded by or on behalf of FC Member, said
amount to be paid by FC Member to NYTC Member at the FC Put Closing; or

 

(2)           in an aggregate amount greater than $21,700,000 and if, as of the
FC Put Closing Date, the total Site Acquisition Costs funded by the Company are
less than or equal to $85,560,000, then NYTC Member shall pay to FC Member an
amount (the “FC Member Excess Land Payment”) equal to (1) the amount of any Site
Acquisition Costs theretofore funded by or on behalf of FC Member minus (2)
$21,700,000, said FC Member Excess Land Payment to be paid by NYTC Member to FC
Member at the FC Put Closing; or

 

25

--------------------------------------------------------------------------------


 

(3)           in an aggregate amount greater than $21,700,000 and if, as of the
FC Put Closing Date, the total Site Acquisition Costs funded by the Company are
greater than $85,560,000, then NYTC Member shall pay to FC Member the FC Member
Excess Land Payment as follows:

 

(A)          at the FC Put Closing, NYTC Member shall pay to FC Member an amount
equal to (1) the FC Member Excess Land Payment, minus (2) an amount (the “FC
Member ESAC Amount”) equal to the product of (x) FC Member’s Land Share
immediately prior to the FC Put Closing, multiplied by (y) the total ESAC which
have been paid by the Company as of the FC Put Closing Date (i.e., the excess,
if any, of the total Site Acquisition Costs funded by the Company as of the FC
Put Closing Date over $85,560,000); and

 

(B)           If, as and when the Company actually receives credits for ESAC,
then until such time as FC Member has received a total payment pursuant to this
clause (B) equal to the FC Member ESAC Amount (together with any interest
accruing under the LADA from and after the FC Put Closing Date on the uncredited
portion of the FC Member ESAC Amount), NYTC Member shall pay to FC Member the
“FC Member ESAC Percentage” (as hereinafter defined) of each such credit for
ESAC received by the Company. The term “FC Member ESAC Percentage” shall mean a
fraction, expressed as a percentage, the numerator of which is the FC Member
ESAC Amount and the denominator of which is the total of all ESAC under the
LADA. NYTC Member shall cause The New York Times Company to provide to FC Member
a guaranty (in a form similar to that attached hereto as Exhibit O) of NYTC
Member’s obligation to pay the FC Member ESAC Amount (together with any interest
accruing under the LADA from and after the FC Put Closing Date on the uncredited
portion of the FC Member ESAC Amount), provided, however, that neither NYTC
Member nor NYTC shall have any liability to FC Member with respect to the FC
Member ESAC Amount if and to the extent NYTC Member fails to receive the
corresponding ESAC credit for any reason whatsoever.

 

In lieu of the payments provided for in this clause (B) of this Section
3.07(b)(ii)(3), if NYTC Member, in its sole discretion, finances said credits
for ESAC, NYTC Member shall, upon such financing, reimburse FC Member for the FC
Member ESAC Amount by paying to FC Member the FC Member ESAC Percentage of the
net proceeds of such financing, and upon such payment, neither the Company nor
NYTC Member shall have any further obligation to FC Member on account of any
unpaid balance of the FC Member ESAC Amount;

 

(c) NYTC Member shall pay to FC Member the amount NYTC Member would have
contributed pursuant to Section 3.01(b) as if the date of the FC Put Closing had
been the Construction Loan Closing Date;

 

26

--------------------------------------------------------------------------------


 

(d) FC Member shall pay all transfer taxes, if any, in connection with such
conveyance, shall indemnify NYTC Member against any future assessment of
transfer taxes in connection with such conveyance and shall execute all required
transfer tax returns;

 

(e) NYTC Member shall release in writing and shall cause The New York Times
Company and the Company to release in writing FC Member, Developer, FCE and ING
Vastgoed from all obligations and liabilities of FC Member, Developer, FCE and
ING Vastgoed to NYTC Member, The New York Times Company and the Company. FC
Member shall release in writing and shall cause Developer, FCE and ING Vastgoed
to release in writing the Company, NYTC Member and The New York Times Company
from all obligations and liabilities of the Company, NYTC Member and The New
York Times Company to FC Member, Developer, FCE and ING Vastgoed;

 

(f) NYTC Member shall cooperate in obtaining the release of FC Member, FCE,
Developer and ING Vastgoed from all obligations and liabilities relating to the
Project, including (i) to the Public Parties (by, among other things, replacing
any letters of credit and/or guarantees posted or given by or on behalf of FC
Member, FCE or ING Vastgoed) and (ii) to third parties under contracts and/or
guarantees if such contracts and/or guarantees as originally executed provide
for such a release and have been entered into by the Company, FC Member, FCE or
ING Vastgoed with the prior written consent of NYTC Member, but excluding
liability under indemnification provisions contained in any such contracts
and/or guarantees for obligations and liabilities arising prior to such
acquisition; and

 

(g) For illustration purposes only, Exhibit G hereto sets forth examples of the
calculations described in Section 3.07(b)(ii)(3).

 

(h) Notwithstanding anything to the contrary contained in this Section 3.07, in
the event FC Member has timely delivered FC’s Election Notice but the Vesting
Date has not occurred on or before the date which is ten (10) days prior to the
date which would otherwise have been the FC Put Closing Date, the FC Put Closing
Date may (at FC Member’s discretion by written notice, hereinafter called a
“Closing Deferral Notice”, given to NYTC Member on or before the date which is
five (5) days prior to the date which would otherwise have been the FC Put
Closing Date) be deferred until a date selected by FC Member which is not later
than thirty (30) days after the Vesting Date. If FC Member elects to defer the
FC Put Closing Date in accordance with this subsection (h), then from and after
the giving of a Closing Deferral Notice, (i) FC Member shall thereafter not be
responsible to make any Capital Contributions pursuant to this Agreement, (ii)
FC Member shall not be entitled to participate in any vote or decision to be
made by the Members pursuant to this Agreement including, without limitation,
any Company action described in Section 5.07(a) hereof, (iii) FC Member shall
not be entitled to (and shall not) exercise any other rights or take any action
as a Member hereunder or on behalf of the Company and FC Member shall indemnify
and hold harmless NYTC Member and NYTC against any losses, claims, damages or
liabilities (including reasonable legal or other expenses reasonably incurred in
defending against any such loss, claim, damages or liability) arising out of FC
Member’s breach of the provisions of this clause (iii), and (iv) provided and
for so long as FC Member does not exercise any rights or take any action as a
Member hereunder or on behalf of the Company, NYTC Member shall indemnify and
hold harmless FC Member, Developer, FCE and ING Vastgoed against any losses,
claims, damages or liabilities (including reasonable legal

 

27

--------------------------------------------------------------------------------


 

or other expenses reasonably incurred in defending against any such loss, claim,
damages or liability) arising out of NYTC Member’s actions or inactions on
behalf of the Company during the period between the giving of a Closing Deferral
Notice and the FC Put Closing Date.

 

In the event that FC Member has timely delivered FC’s Election Notice but the
Vesting Date has not occurred on or before the date which is five (5) days prior
to the FC Put Closing Date, and FC Member does not elect to defer the FC Put
Closing Date as hereinabove provided, FC Member may nevertheless elect to defer,
until the date which is thirty (30) days after the Vesting Date, the payment
required to be made to NYTC Member at the FC Put Closing pursuant to Section
3.07(b)(ii)(1) hereof (the “FC Put Closing Payment”) by giving written notice of
such election at least five (5) days prior to the FC Put Closing Date and in
such event the FC Put Closing shall proceed and FC Member shall deposit with
NYTC Member at the FC Put Closing a letter of credit in form reasonably
acceptable to NYTC Member in the amount of the FC Put Closing Payment, which
letter of credit shall be held by NYTC Member as security for the payment of the
FC Put Closing Payment. In such event, if the FC Put Closing Payment is not
thereafter paid to NYTC Member on or before the date which is thirty (30) days
after the Vesting Date, NYTC Member may draw upon such letter of credit in
satisfaction of the FC Put Closing Payment. Upon payment by FC Member of the FC
Put Closing Payment to NYTC Member, or, upon termination of the Ground Lease and
the LADA as may be permitted thereunder by reason of the failure of the Vesting
Date to have occurred, whichever is earlier, such letter of credit shall
immediately be returned to FC Member.

 

(i) Notwithstanding anything to the contrary contained in this Section 3.07, if
the Put Closing Date shall be deferred pursuant to Section 3.07(h) and the
Company shall thereafter exercise its right to terminate the LADA and the Ground
Lease as may be permitted thereunder, FC’s Election Notice theretofore given by
FC Member shall be deemed void and of no effect upon the date that the Ground
Lease and LADA are actually terminated by reason of the exercise of such right.
In such event, the cash, letter of credit or guaranty deposited with NYTC Member
pursuant to Section 3.07(h) shall be immediately returned to FC Member.

 

3.08         No Third Party Rights. Nothing contained in this Article III nor
any other provision of this Agreement shall be construed to create any rights or
benefits in any Person, other than the Members, and their respective legal
representatives and permitted transferees, successors and assigns, subject to
the limitations on transfer contained herein.

 

ARTICLE IV

 

CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS

 

4.01         Capital Accounts. The Company shall maintain a separate capital
account (“Capital Account”) for each Member in accordance with federal income
tax accounting principles and Treasury Regulation section 1.704-1(b)(2)(iv).
Notwithstanding the foregoing or any other provision of this Agreement, the
Members intend that, for federal, state and local tax purposes, each Member,
rather than the Company, shall from inception of the Ground Lease, be treated as
owning one hundred percent (100%) of the NYTC Member Space, in the case of NYTC
Member, and the FC Member Space, in case of FC Member.

 

28

--------------------------------------------------------------------------------


 

4.02         Allocations. (a) Each Member shall be allocated one hundred percent
(100%) of every item of income, gain, loss, deduction and credit that is
attributable to such Member’s Space using the Allocation Methodology. No Member
shall be allocated any portion of any item of income, gain, loss, deduction or
credit that is attributable to the other Member’s Space using the Allocation
Methodology. To the extent that the Company accrues or incurs any item that is
attributable to Company property, rather than to a particular Member’s Space,
such item shall be allocated between the Members in accordance with their
respective Percentage Interests, and in conformity with Code Section 704 and the
regulations promulgated thereunder. Where there is any federal, state or local
tax election that affects solely a particular Member’s Space, and has no current
or future tax effect on the other Member, the Member owning such Member’s Space
shall have the sole authority to make, or cause the Company to make, such
election. All other elections shall be made by the TMP in its discretion.

 

(b)           Deficit Capital Account and Nonrecourse Debt Rules.
Notwithstanding the general allocation rules set forth above, the following
special allocation rules shall apply under the circumstances described therein.

 

(1)           Limitation on Loss Allocations. The Net Losses allocated to any
Member pursuant to Section 4.02(c) with respect to any fiscal year shall not
exceed the maximum amount of Net Losses that can be so allocated without causing
such Member to have a Capital Account Deficit at the end of such fiscal year.
All Net Losses in excess of the limitation set forth in this Section 4.02(d)(1)
shall be allocated to Members which are not subject to the foregoing limitation.

 

(2)           Qualified Income Offset. If in any fiscal year a Member
unexpectedly receives an adjustment, allocation or distribution described in
Treasury Regulation section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and such
adjustment, allocation or distribution causes or increases a Capital Account
Deficit for such Member, then, before any other allocations are made under this
Agreement or otherwise, such Member shall be allocated items of income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income and gain) in an amount and manner sufficient to eliminate such
Capital Account Deficit as quickly as possible.

 

(3)           Company Minimum Gain Chargeback. If there is a net decrease in
Company Minimum Gain during any Company fiscal year, each Member shall be
allocated items of income and gain for such fiscal year (and, if necessary, for
subsequent fiscal years) in proportion to and to the extent of, an amount equal
to such Member’s share of the net decrease in Company Minimum Gain, in
accordance with Treasury Regulation section 1.704-2(f) and (g).

 

(4)           Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Company fiscal year, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulation section 1.704-2(i),
shall be specially allocated items of Company income and gain for such fiscal
year (and, if necessary, subsequent fiscal years) in an amount equal to such
Member’s share of the net decrease in Member

 

29

--------------------------------------------------------------------------------


 

Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulation section 1.704-2(i).

 

(5)           Company Nonrecourse Deductions. Company Nonrecourse Deductions for
any Company fiscal year shall be specially allocated among the Members in
proportion to their Percentage Interests.

 

(6)           Member Nonrecourse Deductions. Any Member Nonrecourse Deduction
for any Company fiscal year shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulation section 1.704-2(i).

 

(c)           Allocation of Nonrecourse Liabilities. Pursuant to Treasury
Regulations Section 1.752-3(a), Company nonrecourse liabilities shall be
allocated among the Members as follows:

 

(1)           First, to each Member to the extent of its respective share of
Company Minimum Gain.

 

(2)           Then, to each Member in the amount of any taxable gain that would
be allocated to that Member under Code section 704(c) or in connection with a
revaluation of Company property pursuant to Treasury Regulation section
1.704-1(b)(2)(iv)(f) or (r), if the Company disposed of (in a taxable
transaction) all Company property subject to one or more nonrecourse liabilities
of the Company in full satisfaction of such liabilities and for no other
consideration.

 

(3)           Then, any portion of excess nonrecourse liabilities of the Company
relating to either the FC Member Space or the NYTC Member Space, utilizing the
Allocation Methodology, shall be allocated to the FC Member or the NYTC Member,
respectively.

 

(4)           Then, the balance of any excess nonrecourse liabilities will be
allocated among the Members in accordance with their Percentage Interests.

 

4.03         Distributions. The Board of Managers shall make distributions to
the Members, as follows:

 

(a)           Net Cash Flow; Net Financing Proceeds; and Net Sales Proceeds. The
Company shall distribute the Net Cash Flow, Net Financing Proceeds and Net Sales
Proceeds of the Company to the Members from time to time as determined by the
Board of Managers, but not less often than annually, in the following order of
priority:

 

(1)           Net Cash Flow, Net Financing Proceeds and Net Sales Proceeds
received in cash related to the NYTC Member Space will be distributed to NYTC
Member, and Net Cash Flow, Net Financing Proceeds and Net Sales Proceeds related
to the FC Member Space will be distributed to FC Member, using the Allocation
Methodology.

 

30

--------------------------------------------------------------------------------


 

(2)           All other Net Financing Proceeds and Net Sales Proceeds received
in cash will be distributed in proportion to and to the extent of the respective
positive Capital Account balances of the Members and then in accordance with
their Percentage Interests.

 

If all Members so determine, Net Sales Proceeds received in the form of deferred
payment obligations or one or more purchase money notes may be distributed to
the Members in kind in the same proportions as set forth in the preceding
subsections 4.03(a)(1) and (2), prior to the receipt of cash proceeds thereof,
together with any security or collateral therefor. Unless the Members so
determine to distribute such assets in kind, Net Sales Proceeds received in such
form shall be retained by the Company until paid.

 

(b)           Signage/Antennae Revenues. Until the Completion Date and subject
to Section 5.10, the Company will distribute Signage/Antennae Revenues to the
Members in accordance with their respective Percentage Interests from time to
time as determined by the Board of Managers, but not less often than annually.
After the Completion Date, Signage/Antennae Revenues will be distributed in
accordance with Section 5 of Article IX of the Condominium Declaration, whether
or not the same has been recorded.

 

(c)           Defaulted Capital Contributions. It is understood that any
distribution to be made pursuant to this Section 4.03 to a Defaulting Member
shall be payable to the Contributing Member in respect of the loan which it has
made to the Defaulting Member pursuant to Section 3.04, but only to the extent
of amounts outstanding under such loan. Any excess thereof shall be deposited
into an interest-bearing account maintained by the Company to be applied to any
Capital Contributions required from the Defaulting Member over the twelve (12)
month period following the deposit made pursuant to this Section 4.03. To the
extent any amount as so deposited is not required for a Capital Contribution
within said twelve (12) month period, then the amount so deposited shall be
distributed to the Defaulting Member, provided, however, that FC Member shall in
no event be entitled to any distributions hereunder from and after the date NYTC
Member sends a Section 3.04 Assignment Notice, provided the same is given in
accordance with Section 3.04(b) hereof.

 

(d)           Payments Under Developer’s Errors and Omissions Policy. In the
event the Company receives a payment made by or on behalf of Developer which
shall have been reduced by reason of participation by any Affiliate of Developer
directly or indirectly in the ownership of the Company (including, without
limitation, any direct payment to the Company by the insurer pursuant to that
certain errors and omissions policy procured by Developer under the Development
Agreement), then the distribution of such payment to the Members shall be
adjusted to reflect such reduction, NYTC being entitled to distribution of the
portion of such payment which would have been distributable to it had such
payment not been reduced and the balance of such payment shall be distributed to
FC Member for the benefit of holders of direct or indirect interest therein
which are not Affiliates of Developer.

 

ARTICLE V

 

MANAGEMENT; BOARD OF MANAGERS; ACTIVITIES OF MEMBERS

 

31

--------------------------------------------------------------------------------


 

On and prior to the Conversion Date, the Company shall be managed (and all
decisions regarding the Property and the Project shall be made) in accordance
with the provisions of this Agreement. After the Conversion Date, the Company
shall be managed (and all decisions regarding the Property and the Project shall
be made) in accordance with the Condominium Declaration.

 

5.01         Appointment and Removal of Managers; No Compensation.

 

(a)           The Board of Managers of the Company shall be comprised of one
manager appointed by NYTC Member and one manager appointed by FC Member (each, a
“Manager”, and together, the “Managers”). NYTC Member hereby appoints David A.
Thurm as its initial Manager hereunder and FC Member hereby appoints MaryAnne
Gilmartin as its initial Manager hereunder. Each of NYTC Member and FC Member
may revoke its appointment of a Manager and appoint a successor Manager in lieu
thereof by written notice given to the other Member, said revocation and
appointment to be effective only upon receipt by said other Member of notice
thereof. The Board of Managers shall perform the duties set forth in this
Agreement, subject to and in accordance with the terms hereof.

 

(b)           The Board of Managers shall not be entitled to receive any
compensation for the performance of its duties and obligations as the Board of
Managers under this Agreement unless otherwise determined by the Members.

 

5.02         Rights and Powers of the Board of Managers. The Board of Managers
shall take no action except those actions which have been unanimously approved
by the Managers. Except as otherwise provided in this Agreement and specifically
subject to Section 5.07, the Board of Managers shall have exclusive management
and control of the business and affairs of the Company, and shall have the
exclusive full power and authority to manage, conduct and operate the Company’s
business, including, without limitation, the following specific powers:

 

(a)           to take any and all actions which it deems necessary or advisable
in connection with the business of the Company, including, without limitation,
opening, maintaining and closing Company bank accounts and entering into any
contract, agreement, undertaking or transaction;

 

(b)           to register or qualify the Company under any applicable federal or
state laws, or to obtain exemptions under such laws, if such registration,
qualification or exemption is deemed necessary by the Board of Managers;

 

(c)           to cause to be paid on or before the due date thereof all amounts
due and payable by the Company to any Person;

 

(d)           to borrow funds in the name of and on behalf of the Company and to
secure any such loans with the Company’s properties and assets by the granting
of mortgages or other security interests;

 

(e)           to prepay, in whole or in part, refinance, recast, increase,
modify or extend any mortgage which may affect any of the properties or assets
owned by the Company, and, in

 

32

--------------------------------------------------------------------------------


 

connection therewith, to execute for and on behalf of the Company any
extensions, renewals or modifications of such mortgages on any such properties
or assets;

 

(f)            to employ, discharge, contract with or terminate contracts with
such agents, employees, hotel operators, managers, accountants, attorneys,
consultants and other Persons as it deems necessary or appropriate to carry out
the business and affairs of the Company, to appoint officers of the Company and
define their duties and authority, and to pay such fees, expenses, wages and
other compensation to any such Person as it shall deem appropriate;

 

(g)           to comply with the LADA, the Ground Lease, DUO and Tenant’s Subway
Agreement;

 

(h)           to pay any and all fees and operating expenses (excluding Board of
Manager’s overhead) and to make any and all expenditures which it deems
necessary or appropriate in connection with the organization of the Company, the
management of the affairs of the Company and the carrying out of its obligations
and responsibilities under this Agreement;

 

(i)            to commence or defend litigation related to the Company or any
Company assets;

 

(j)            to make any financial accounting decisions for or on behalf of
the Company;

 

(k)           to assume and exercise any and all rights, powers and
responsibilities granted to members under the LLC Law;

 

(l)            to sell the Company’s properties and assets and/or terminate the
Company’s business; and

 

(m)          to execute and deliver, in the name and on behalf of the Company,
any documents and instruments which it deems necessary or appropriate in
connection with the above rights and powers.

 

5.03         Obligations of the Board of Managers.

 

(a)           The Board of Managers shall take all action which may be necessary
or appropriate for the development, maintenance, preservation and operation of
the properties and assets of the Company in accordance with the provisions of
this Agreement and applicable laws and regulations.

 

(b)           The Board of Managers shall be under a duty to perform its duties
in good faith, using due care and reasonable diligence in the management of the
Company’s business and shall conduct the affairs of the Company in good faith
and in accordance with the terms of this Agreement and in a manner consistent
with the purposes set forth in Section 2.03.

 

(c)           The Board of Managers shall take such action as may be necessary
or appropriate in order to license, register or qualify the Company under the
laws of any jurisdiction

 

33

--------------------------------------------------------------------------------


 

in which the Company is doing business or owns or uses property or in which such
licensing, registration or qualification is necessary in order to protect the
limited liability of the Members or to continue in effect such licensing,
registration or qualification. If required by law, the Board of Managers shall
file or cause to be filed for recordation in the office of the appropriate
authorities of the State of New York, and in the proper office or offices in
each other jurisdiction in which the Company is licensed, registered or
qualified, such documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are necessary to reflect the identity
of the Members and their Percentage Interests.

 

5.04         Liability of the Board of Managers.

 

(a)           Except as otherwise specifically provided herein or under the LLC
Law, neither the Board of Managers, any Affiliate thereof nor the members,
partners, directors, officers, shareholders, employers, agents or
representatives of the Board of Managers nor such Affiliate (other than the
members, partners, directors, officers, shareholders, employees, agents or
representatives of any Affiliate of the Board of Managers which may be
performing management and other related services for the Company, as to which
Persons the terms of the applicable management or other agreement shall apply)
shall be liable, responsible or accountable in damages or otherwise to the
Company or to any Member for any act or omission performed or omitted on behalf
of the Company in good faith and in a manner reasonably believed by it to be
within the scope of the authority granted to it by this Agreement and in the
best interests of the Company, unless a court of competent jurisdiction, upon
entry of a final judgment, shall find that such act or omission was due to
willful misconduct, gross negligence, bad faith, fraud or breach of fiduciary
duty.

 

(b)           Except as otherwise specifically provided herein or under the LLC
Law, the Board of Managers shall not be personally liable for the return or
payment of all or any portion of the Capital Contribution of or distributions to
any Member (or any permitted successor, assignee or transferee thereof), it
being expressly agreed that any such return of Capital Contribution or
distributions pursuant to this Agreement shall be made solely from the assets of
the Company (which assets shall not include any right of contribution from the
Board of Managers).

 

5.05         Indemnification of Members and the Board of Managers. The Company
shall indemnify and exonerate to the fullest extent permitted by law (subject to
the limitations of this Section 5.05) each Member, the Board of Managers and
each member, partner, director, officer, shareholder, employee, agent and
representative thereof, against any losses, claims, damages or liabilities
(including reasonable legal or other expenses reasonably incurred in defending
against any such loss, claim, damages or liability), joint or several, arising
out of such Member’s or the Board of Managers’ activities for or on behalf of
the Company performed in good faith and in a manner reasonably believed by it to
be within the scope of the authority granted to it by this Agreement and in the
best interests of the Company, except for acts which are determined by a court
of competent jurisdiction, upon entry of a final judgment, to constitute gross
negligence, bad faith, willful misconduct, fraud or breach of fiduciary duty.
The Company shall advance and pay the expenses reasonably incurred by a Person
indemnified hereunder in settling a claim or in defending a civil action brought
by a third party that is not a Member prior to its final disposition if such
action relates to duties and services performed by the indemnified Person on
behalf of the

 

34

--------------------------------------------------------------------------------


 

Company, upon receipt of an undertaking of the indemnified Person to repay such
expenses if it is adjudicated not to be entitled to indemnification. In no
event, however, shall any Member be liable for the indemnification set forth
herein or required to make a Capital Contribution to the Company in order to
enable the Company to satisfy its obligations under this Section 5.05.

 

5.06         Rights of Members. Except as specifically set forth herein, no
Member shall (i) be permitted to take part in the management, control or conduct
of the business or affairs of the Company; (ii) have the right to vote on any
matters; (iii) have the authority or power in its capacity as a Member to act as
agent for or on behalf of the Company or any other Member, to do any act which
would be binding on the Company or any other Member, or to incur any
expenditures or indebtedness on behalf of or with respect to the Company or any
other Member or (iv) have any liability or obligation to any Person (including,
without limitation, any member of the Board of Managers) by reason of this
Agreement or the performance of its obligations hereunder.

 

5.07         Restrictions on the Board of Managers; Directions by Members. (a)
Without the approval of all of the Members but subject to Section 3.05, Section
5.07(b) and Section 5.07(c) and the authority of the TMP under Articles IV and
VII, the Board of Managers shall not have authority on behalf of the Company to
take any of the following actions:

 

(i)            commit any act or fail to act, in either case in contravention of
this Agreement;

 

(ii)           enter into any settlement on behalf of or confess a judgment
against the Company or cause the Company to seek protection against creditors
under any bankruptcy law or in any court;

 

(iii)          convert property of the Company to its own use, or assign any
rights in specific property of the Company for other than a purpose as permitted
by this Agreement;

 

(iv)          execute or deliver any general assignment for the benefit of the
creditors of the Company or take any action that would constitute an Act of
Insolvency with respect to the Company;

 

(v)           contract with or make payments to the Board of Managers or any
Affiliate of the Board of Managers, except as otherwise permitted under this
Agreement;

 

(vi)          admit any Person as a member or issue such Person a membership
interest in the Company;

 

(vii)         adopt, amend, restate or revoke the articles of organization or
this Agreement;

 

(viii)        approve the dissolution of the Company;

 

(ix)           approve a merger or consolidation of the Company with another
entity;

 

35

--------------------------------------------------------------------------------


 

(x)            approve any change to the Development Plan or the Schematic
Design Plans or the Schematic Design Estimate;

 

(xi)           sell or otherwise transfer any property of the Company;

 

(xii)          borrow monies, on a secured or unsecured basis, or enter into
documentation with regard to such borrowing, or any amendments thereto;

 

(xiii)         adopt any Budget or any amendment thereto (including, without
limitation, the Final Approved Budget under the Development Agreement or the
Total Costs of the Project as included in the budget for the Construction Loan)
or incur any cost not included within a Budget;

 

(xiv)        enter into an architect’s agreement with the Architect (or any
replacement thereof) as architect for the Core and Shell or any amendment to
such architect’s agreement or termination thereof, or commence any action or
proceeding to enforce the Company’s rights under the same;

 

(xv)         solicit bids from any construction managers or contractors for any
portion of the Core and Shell, or enter into the GMP Contract or any other
documentation with a construction manager or contractor with regard to its
retention for the Core and Shell or any amendment thereto or termination
thereof, or commence any action or proceeding to enforce the Company’s rights
under the same;

 

(xvi)        enter into the Ground Lease, the LADA, the Condominium Declaration,
any other agreements with Governmental Authorities, or any other material
agreement relating to acquisition of the Property, or any amendment to or
termination of any of the foregoing (including, without limitation, termination
of the Ground Lease pursuant to Section 2.1 thereof and termination of the LADA
pursuant to Section 2.02(a)(iii) thereof), or commence any action or proceeding
to enforce the Company’s rights under the same;

 

(xvii)       enter into any contract or commitment on behalf of the Company,
which requires or may require under any contingency the expenditure by the
Company of more than $500,000 in the aggregate or $250,000 in any calendar year,
unless expressly covered in a Work Authorization or a Budget.

 

If the Board of Managers shall seek approval by the Members of a proposal
regarding any of the foregoing matters set forth in clauses (i) through (xviii)
of this Section 5.07 (a), each Member shall notify the Board of Managers in
writing within seven (7) Business Days of its receipt of such proposal if it
requires additional information (specifying the required information) with
respect to the proposal. Within ten (10) Business Days after receiving all
material requested information with respect to the proposal, or within ten (10)
Business Days after receipt of the request for approval of such proposal (if no
additional information has been timely requested), each Member shall notify the
Board of Managers in writing of its approval or disapproval of the proposal. If
a Member shall fail to disapprove such a proposal within said ten (10) Business
Days, the proposal shall be deemed approved by said Member. The provisions of
this paragraph shall be effective only if the applicable notice requesting
approval contains the following language in bold print:

 

36

--------------------------------------------------------------------------------


 

“FAILURE TO DISAPPROVE SUCH PROPOSAL WITHIN 10 BUSINESS DAYS SHALL BE DEEMED
YOUR APPROVAL OF SUCH PROPOSAL.”

 

(b)           Without the prior written approval of NYTC Member, the Board of
Managers shall not have the authority on behalf of the Company to take, and NYTC
Member shall have the sole right on behalf of the Board of Managers and the
Company, without the approval of FC Member, to direct, and to cause its
appointed Manager to implement and consummate, any of the following actions:

 

(i)            entering into any amendment of the Development Agreement or a
termination thereof, or commencing any action or proceeding to enforce the
Company’s rights under the same;

 

(ii)           engaging a replacement Developer and entering into a replacement
Development Agreement with such replacement Developer, subject to the terms of
the Recognition Agreement;

 

(iii)          making any decision regarding the design, supply and installation
of (including the hiring of consultants with respect to) the Curtain Wall
System;

 

(iv)          making any decision or taking any action relating to the
construction and design of the interior portions of the SPU and other interior
portions of the NYTC Member Space if such decision or action does not, except to
an immaterial extent, affect the FC Member Space or the common areas (i.e. such
decisions or actions (A) do not, except to an immaterial extent, involve a
change to the floor plates, core fire stairs, building MEP or vertical
transportation systems in the FC Member Unit, (B) do not, except to an
immaterial extent, involve a change to the floor plates, core fire stairs,
building MEP or vertical transportation systems in the common areas, (C) do not
increase the portion of any item of the Schematic Design Estimate allocated to
FC Member unless NYTC Member shall pay such increased cost, and (D) do not delay
the construction schedule for the Core and Shell or the leasehold improvements
in the FC Member Space);

 

(v)           selecting a replacement architect for the Core and Shell, if
necessary, such selection to be made by NYTC Member after consultation with FC
Member;

 

(vi)          entering into any lease of space within the NYTC Member Space
(subject, however, to any restrictions on leasing set forth in the Condominium
Declaration which shall be applicable whether or not it has been recorded) or
any amendment thereto or termination thereof, or commencing any action or
proceeding to enforce the Company’s rights under the same;

 

(vii)         approving documentation not listed in Section 5.07(a) to the
extent such documentation increases NYTC Member’s liabilities hereunder or
decreases its rights hereunder;

 

37

--------------------------------------------------------------------------------


 

(viii)        taking any action on behalf of Owner pursuant to Section 4.4(b) of
the Development Agreement with respect to a Settlement Proposal (as defined
therein); or

 

(ix)           any action or decision within the authority of NYTC Member as TMP
pursuant to this Agreement.

 

(c)           Without the prior written approval of FC Member, but subject to
Section 3.05 hereof, the Board of Managers shall not have the authority on
behalf of the Company to take, and FC Member shall have the sole right on behalf
of the Board of Managers and the Company without the approval of NYTC Member to
direct, and to cause its appointed Manager to implement and consummate, any of
the following actions:

 

(i)            entering into any lease of space within the FC Member Space
(subject, however, to any restrictions on leasing set forth in the Condominium
Declaration which shall be applicable whether or not it has been recorded) or
any amendment thereto or termination thereof, or commencing any action or
proceeding to enforce the Company’s rights under the same;

 

(ii)           making any decision or taking any action relating to the
construction and design of the interior portions of the Retail Space and other
interior portions of the FC Member Space if such decision or action does not,
except to an immaterial extent, affect the NYTC Member Space or any common areas
(i.e. such decisions or actions (A) do not, except to an immaterial extent
involve a change to the floor plates, core fire stairs, building MEP or vertical
transportation systems in the NYTC Member Unit, (B) do not, except to an
immaterial extent involve a change to the floor plates, core fire stairs,
building MEP or vertical transportation systems in the common areas, (C) do not
increase the portion of any item of the Schematic Design Estimate allocated to
NYTC Member unless FC Member shall pay such increased cost, and (D) do not delay
the construction schedule or Core and Shell or the leasehold improvements in the
NYTC Member Space); or

 

(iii)          approving documentation not listed in Section 5.07(a) to the
extent such documentation increases FC Member’s liabilities hereunder or
decreases its rights hereunder.

 

(d)           The Board of Managers shall (i) follow the unanimous written
direction of the Members as to any matter covered by Section 5.07 (a), (ii)
follow the written directions of NYTC Member alone as to any matter covered by
Section 5.07(b)(it being understood that the Company shall not engage in the
development of interior portions of the NYTC Member Space), and (iii) follow the
written directions of FC Member alone as to any matter covered by Section 5.07
(c) (it being understood that the Company shall not engage in the development of
the interior portions of the FC Member Space). Each of NYTC Member and FC Member
shall provide to the other a copy of any written direction given by it pursuant
to the foregoing clauses (ii) and (iii).

 

(e)           The Members shall use reasonable efforts to resolve any disputes
which may arise as to the scope, overall design intent and standards of the
proposed Improvements to

 

38

--------------------------------------------------------------------------------


 

be constructed pursuant to the Development Plan (excluding, however, the matters
referred to in paragraphs (b) and (c) of this Section 5.07). With respect to
such disputes and, in particular, design issues which affect the operation of
the Improvements as the headquarters of the New York Times Company (including,
without limitation, the MEP systems) and budget issues related thereto, if
either FC Member or NYTC Member believes an impasse has been reached, the
dispute will be referred to Michael Golden on behalf of NYTC Member and Bruce
Ratner on behalf of FC Member to attempt to reach a mutually agreeable
resolution. If either of these individuals believes that a mutually agreeable
resolution cannot be reached, NYTC Member shall determine the resolution of such
dispute (and FC Member shall be bound thereby); provided, however, that if NYTC
Member in its sole discretion elects to resolve such dispute by changing an item
set forth in the Schematic Design Plans, such change shall not (w) except to an
immaterial extent involve a change to the floor plates, core fire stairs,
building MEP or vertical transportation systems in the FC Member Space, (x)
except to an immaterial extent involve a change to the floor plates, core fire
stairs, building MEP or vertical transportation systems in the common areas, (y)
increase the cost of any line item set forth in the Schematic Design Estimate
and allocated to FC Member unless NYTC Member shall pay such increased costs
(except as set forth in paragraph (f) of this Section 5.07) and (z) except to an
immaterial extent, delay the construction schedule for the Core and Shell or the
leasehold improvements in the FC Member Space.

 

(f)            The Members shall use reasonable efforts to minimize the Total
Cost of the Project consistent, however, with the quality and scope of the Core
and Shell as set forth in the Schematic Design Plans. The Members have
identified certain portions of the Core and Shell (the “Selected Building
Elements”) as set forth in Exhibit U attached hereto with regard to which
(subject to the limitations set forth herein) it may be appropriate for upgrades
in design scope and specifications, but only if there are sufficient costs
savings actually realized by the Company under the aggregate cost of the Core
and Shell as set forth in the Schematic Design Estimate which may be applied to
the additional costs related to such upgrades in design and specifications.
Accordingly, to the extent that there shall be a cost savings actually realized
by the Company (based upon expenditures incurred and contracts executed) with
respect to the Schematic Design Estimate, including, without limitation, by
reason of reductions in the scope of work reflected in the Schematic Design
Estimate heretofore agreed to by the Members, the design scope and
specifications of the Selected Building Elements may be modified (as long as
such changes do not violate clause (w) or (x) of Section 5.07 (e) hereof),
provided that as to any one such Selected Building Element the increased cost
shall not exceed the resolution dispute cap amount (i.e., the “Upset Amount”)
set forth therefor in Exhibit U and that as to all such Selected Building
Elements the aggregate cost increases permitted pursuant to this paragraph (f)
shall in no event exceed the aggregate amount of cost savings actually realized
by the Company (based upon contracts executed and expenditures incurred) under
the Schematic Design Estimate. It is understood that if there shall be a
reasonably anticipated cost savings with respect to the Schematic Design
Estimate, then the Company shall obtain bids as to proposed modifications to
design scope and specifications of the Selected Building Elements as alternates,
which bids may then be selected by NYTC Member if costs savings, taking into
account all associated costs to the Company, are actually realized such that any
said modifications are permitted hereunder, provided that NYTC Member may not
select such alternate bids if such work shall cause a delay in the scheduled
Completion Date. All disputes relating to upgrades in the design scope and
specifications of the Selected Building Elements shall be resolved as set forth
in Section 5.07(e)

 

39

--------------------------------------------------------------------------------


 

of this Agreement, except that clause (y) thereof shall apply only to the extent
that such increased costs exceed the lesser of the resolution dispute cap amount
set forth in Exhibit U as to any Selected Building Element or in the aggregate
the cost savings actually realized by the Company and not theretofore applied to
other Selected Building Elements. It is understood that costs incurred by the
Company as a result of modifications made at the election of NYTC Member shall,
to the extent the same do not exceed the resolution dispute cap amount set forth
therefor in Exhibit U, be shared by the Members in accordance with their
Percentage Interests (as adjusted based on the Allocation Methodology, if
applicable). Costs incurred by the Company as a result of modifications made at
the election of NYTC Member in excess of the resolution dispute cap amount set
forth therefor in Exhibit U or to the extent not funded by realized cost savings
pursuant to this Section 5.07 (f) shall be borne solely by NYTC Member.

 

5.08         Development Plan; Improvements; Use and Leasing; Construction
Guarantees.

 

(a)           The Members intend that the Property will be developed pursuant to
the Development Plan. It is understood that the Company shall construct only the
Core and Shell, with all further work and improvements in the NYTC Member Space
to be the sole responsibility and expense of NYTC Member and all further work
and improvements in the FC Member Space to be the sole responsibility and
expense of FC Member.

 

(b)           FC Member shall be solely responsible for the improvement, use and
leasing of the FC Member Space and all costs and liabilities incurred by the
Company in connection therewith. NYTC Member shall be solely responsible for the
improvement and use of the NYTC Member Space and all costs and liabilities
incurred by the Company in connection therewith subject to Section 3.01 (d).
Notwithstanding the foregoing, all matters relating to improvements, alterations
and changes to, and the use or leasing of the FC Member Space and the NYTC
Member Space which relate to the period after the Completion Date shall be
governed by the Condominium Declaration, whether or not the same shall have then
been recorded.

 

(c)           The Members shall, during the process of designing the
Improvements, determine an appropriate division of the below-grade space within
the Improvements and shall include the portion of such space allocated to NYTC
Member within the NYTC Member Space and shall include the portion of such space
allocated to FC Member within the FC Member Space, provided however, that NYTC
Member shall have the first right to select the location of the below-grade
space to be allocated to it. In addition, the Discretionary Inside Mechanical
Space shall be allocated to the NYTC Member Space and the FC Member Space in
accordance with the Land Share of each Member. To the extent possible, all
systems, areas and equipment solely serving either the NYTC Member Space or the
FC Member Space shall be included within the applicable NYTC Member Space or FC
Member Space (as the case may be).

 

(d)           FC Member shall cause FCE (or ING Vastgoed if FC Entity shall have
transferred all of its interest in FC Member as may be permitted under the
Recognition Agreement), and NYTC Member shall cause the New York Times Company
to provide, the construction completion guaranties required pursuant to Section
6.3 (b)(iv) of the Ground Lease as and when same are so required.

 

40

--------------------------------------------------------------------------------


 

5.09         Financing.

 

(a)           FC Member shall seek the maximum available Construction Loan for
the Total Costs of the Project (which, at the election of NYTC Member or if
otherwise required hereunder, shall include NYTC Interiors Costs) and shall
cause FCE (or ING Vastgoed if FC Entity shall have transferred all of its
interest in FC Member as may be permitted under the Recognition Agreement) to
provide to the lender or lenders under the Construction Loan a construction
completion guarantee covering the Core and Shell (but subject to the funding of
the Construction Loan) in substantially the form attached hereto as Exhibit M or
such other form as may be required by the lender under the Construction Loan,
and NYTC Member shall cause The New York Times Company to provide to such lender
or lenders a guaranty of the portion of the Construction Loan equal to the NYTC
Guaranteed Amount (subject to adjustment as set forth in Section 5.09(b)). FC
Member shall provide all other credit enhancement required by the construction
lender, except that if the long-term debt rating of The New York Times Company
shall fall to “BBB+” as rated by Standard& Poor’s (or an equivalent rating
agency), or less, NYTC Member shall provide the necessary credit enhancement
required by the construction lender in order to obtain from the lender
construction financing for the same portion of NYTC Member’s Share of the Total
Costs of the Project as would have been obtainable in the event The New York
Times Company had maintained a long-term debt rating of “A-” (by Standard&
Poor’s or the equivalent rating from an equivalent rating agency).
Notwithstanding the foregoing guarantees, each Member shall be responsible for
repayment of (and debt service for) its Share of the Construction Loan. Each
disbursement of the Construction Loan will be treated on a line item basis and
allocated in proportion to the Members’ Percentage Interests or as otherwise
provided in the Project Budget or determined pursuant to the Allocation
Methodology.

 

(b)           If NYTC Member’s Share of the Total Costs of the Project is less
on a per square foot basis than FC Member’s Share of the Total Costs of the
Project on a per square foot basis, then the NYTC Guaranteed Amount shall be
increased by the amount (not to exceed the NYTC Interiors Cost) necessary to
equalize on a per square foot basis NYTC Member’s Share of the Total Costs of
the Project and FC Member’s Share of the Total Costs of the Project. It is
understood that NYTC Member may waive the portion of the Construction Loan
corresponding to the NYTC Interiors Costs if The New York Times Company provides
to the construction lender a guarantee of completion of the work represented by
the NYTC Interiors Costs. At the time of delivery of such waiver and completion
guaranty, the partial payment guaranty of the New York Times Company shall be
reduced on a dollar for dollar basis for each dollar of NYTC Interiors Costs
theretofore included in the NYTC Guaranteed Amount.

 

(c)           The terms of the Construction Loan shall be acceptable to both
Members, shall expressly permit the NYTC Extension Loan described in Section
6.03 hereof and shall be prepayable without premium or penalty at all times
during the Extension Period.

 

5.10         Building Name; Signage; Rooftop Antennae.

 

(a)           The building shall be known as “The New York Times Building” at
all times during the period on or prior to the Completion Date. For the period
after the Completion Date, the building shall be known as “The New York Times
Building” subject to the terms and conditions of the Condominium Declaration,
whether or not it has been recorded.

 

41

--------------------------------------------------------------------------------


 

(b)           All matters relating to Temporary Signage shall be governed by the
mutual approval of the Members and shall be subject to the terms of the Ground
Lease (including without limitation DUO).

 

(c)           All matters relating to Signage shall be subject to the terms of
the Ground Lease (including without limitation DUO) and, subject to the
following exceptions, shall be governed by the mutual approval of the Members:

 

(i)            Signage, the content of which relates solely to The New York
Times Company and/or its Affiliates, may be placed on the roof of the
Improvements and on the uppermost portion of the façade of the Improvements by
NYTC Member not less than fifteen (15) feet above the uppermost tenantable
windows therein (collectively, “NYTC Signage”), in form, size and shape selected
by NYTC in its sole discretion. The cost of erection and maintenance of such
NYTC Signage, including any incremental costs of the Core and Shell which are
incurred by reason of any such NYTC Signage, shall be borne solely by NYTC
Member; provided, however, that in no event shall NYTC Member pay any usage or
licensing cost, charge or fee to FC Member or the Company to erect or maintain
such NYTC Signage. In no event shall said NYTC Signage be placed in a manner or
location which will interfere with the efficient operation and use of the
Improvements or any rooftop gardens in the reasonable judgment of NYTC Member,
nor shall any such NYTC Signage interfere with the view from or the sunlight to
any window in the FC Member Space except to an immaterial extent. Additionally,
to the extent such NYTC Signage is illuminated, the same shall not be placed in
a manner or location which illuminates the interior of the FC Member Space
except to an immaterial extent. All interior Signage within the NYTC Member
Space (excluding the SPU) shall not be visible from the exterior of the
Improvements.

 

(ii)           Signage, the content of which pertains solely to FC Member’s
office anchor tenant(s)(and in no event shall such signs identify more than
three (3) such office anchor tenants), may be placed on the facade flanking the
entrances to the Improvements in locations and dimensions to be agreed upon by
the Members in consultation with the Architect (“FC Office Signage”), in form
and shape selected by such FC Member in its sole discretion, provided however,
that the design of such FC Office Signage shall be commensurate with the stature
and design intent of the Improvements, and that such FC Office Signage shall be
less prominent than the NYTC Office Signage relating to NYTC and/or its
Affiliates described under Section 5.10(c)(iii) hereof. The cost of erection and
maintenance of such FC Office Signage, including any incremental costs of the
Core and Shell which are incurred by reason of any such FC Office Signage, shall
be borne solely by FC Member; provided, however, that in no event shall FC
Member pay any usage or licensing cost, charge or fee to NYTC Member or the
Company to erect or maintain such FC Office Signage. In no event shall such FC
Office Signage be placed in a manner or location which will interfere with the
efficient operation and use of the Improvements or with the view from or the
sunlight to any window in the NYTC Member Space except to an immaterial extent.
Additionally, to the extent such FC Office Signage is illuminated, the same
shall not be placed in a manner which illuminates the interior of the NYTC
Member Space except to an immaterial extent. All interior Signage within the FC
Member Space (excluding the Retail Space) shall not be visible from the exterior
of the Improvements.

 

42

--------------------------------------------------------------------------------


 

(iii)          In addition to, and without limiting NYTC Member’s rights under
Section 5.10(c)(i) with respect to NYTC Signage, Signage, the content of which
pertains solely to NYTC Member’s office tenants or occupants (and in no event
shall such signs identify more than three (3) such office tenants or occupants
which are not affiliates of The New York Times Company), may be placed on the
canopy (or canopies, as the case may be) of the Improvements and on the facade
over and/or flanking the entrances to the Improvements in locations and
dimensions to be agreed upon by the Members in consultation with the Architect
(“NYTC Office Signage”), in form and shape selected by such NYTC Member in its
sole discretion, provided however, that the design of such NYTC Office Signage
shall be commensurate with the stature and design intent of the Improvements,
and that in the case of NYTC Office Signage relating to NYTC and/or its
Affiliates, the same shall be more prominent than the FC Office Signage
described under Section 5.10(c)(ii) hereof. The cost of erection and maintenance
of such NYTC Office Signage, including any incremental costs of the Core and
Shell which are incurred by reason of any such NYTC Office Signage, shall be
borne solely by NYTC Member; provided, however, that in no event shall NYTC
Member pay any usage or licensing cost, charge or fee to FC Member or the
Company to erect or maintain such NYTC Office Signage. In no event shall such
NYTC Office Signage be placed in a manner or location which will interfere with
the efficient operation and use of the Improvements or with the view from or the
sunlight to any window in the FC Member Space except to an immaterial extent.
Additionally, to the extent such NYTC Office Signage is illuminated, the same
shall not be placed in a manner which illuminates the interior of the FC Member
Space except to an immaterial extent. All interior Signage within the NYTC
Member Space (excluding the SPU Space) shall not be visible from the exterior of
the Improvements.

 

(iv)          Signage, which is unrelated to any office tenant of the FC Member
Space, which is not being leased or licensed to a user listed in item (1) of
Exhibit N and the content of which does not relate to any of the prohibited uses
listed items (2) — (18) of Exhibit N, may be placed on the facade of the
Improvements above the windows of the Retail Space and below the lowermost
windows of the NYTC Member Space in locations and dimensions to be agreed upon
by the Members (“Retail Signage”) and in form and shape selected by FC Member in
its sole discretion, provided however, that the design of such Retail Signage
shall be commensurate with the stature and design intent of the Improvements.
The cost of erection and maintenance of such Retail Signage, including any
incremental costs of the Core and Shell which are incurred by reason of any such
Retail Signage, shall be borne solely by FC Member; provided, however, that in
no event shall FC Member pay any usage or licensing cost, charge or fee to NYTC
Member or the Company to erect or maintain such Retail Signage. In no event
shall such Retail Signage be placed in a manner or location which will interfere
with the efficient operation and use of the Improvements or with the view from
or the sunlight to any window in the NYTC Member Space except to an immaterial
extent. Additionally, to the extent such Retail Signage is illuminated, the same
shall not be placed in a manner which illuminates the interior of the NYTC
Member Space except to an immaterial extent. All revenue derived from the Retail
Signage shall belong to FC Member.

 

(v)           Signage, the content of which pertains solely to the SPU, may be
placed on the facade of the Improvements below the lowermost windows of the NYTC
Member Space in locations and dimensions to be agreed upon by the Members (“SPU
Signage”) and in form and shape selected by NYTC Member in its sole discretion
and at its sole cost, provided

 

43

--------------------------------------------------------------------------------


 

however, that the design of such SPU Signage shall be commensurate with the
stature and design intent of the Improvements. The cost of erection and
maintenance of such SPU Signage, including any incremental costs of the Core and
Shell which are incurred by reason of any such SPU Signage, shall be borne
solely by NYTC Member; provided, however, that in no event shall NYTC Member pay
any usage or licensing cost, charge or fee to FC Member or the Company to erect
or maintain such SPU Signage. In no event shall such SPU Signage be placed in a
manner or location which will interfere with the efficient operation and use of
the Improvements or with the view from or the sunlight to any window in the FC
Member Space except to an immaterial extent. Additionally, to the extent such
SPU Signage is illuminated, the same shall not be placed in a manner which
illuminates the interior of the FC Member Space except to an immaterial extent.

 

(vi)          Commercial Signage may be placed on the Property if required by
DUO or as agreed upon by the Members. The form, size, shape, content and
location of any Commercial Signage shall be determined by the Members, provided
however, that, except to the extent that the form, size, shape, content or
location of such Commercial Signage is governed by DUO or could result in a
default under the Ground Lease or any of the Unit Leases, NYTC Member shall have
the first right to require that the Commercial Signage or any portion thereof be
used in a manner relating to The New York Times Company or another news-related
purpose, but that otherwise the Members shall endeavor to obtain the maximum
revenue to be derived therefrom, consistent with the stature and design intent
of the Improvements and the DUO. The cost of fabrication, erection and
maintenance of all Commercial Signage shall be shared by the Members in
proportion to their respective Percentage Interests.

 

(vii)         Each of the NYTC Member (with respect to NYTC Signage, NYTC Office
Signage and SPU Signage) and FC Member (with respect to FC Office Signage and
Retail Signage) shall be solely responsible for any obligations under the Ground
Lease and its respective Unit Lease with respect to such Signage, and shall
cause such NYTC Signage, NYTC Office Signage and SPU Signage or FC Office
Signage and Retail Signage, as the case may be, to comply with all applicable
laws, the Ground Lease, DUO and its respective Unit Lease.

 

(viii)        NYTC shall be entitled, at its sole election, to convert the use
of any NYTC Signage or portion thereof to Commercial Signage by delivering
written notice of such intention to FC Member together with a statement showing
in reasonable detail the then unamortized portion of the costs (determined in
accordance with GAAP), if any, of the fabrication and erection of such Signage
(including incremental costs of the Core and Shell incurred by NYTC Member with
respect thereto and an interest factor of LIBOR plus one percent per annum with
respect to such costs, measured from the date such costs were expended by NYTC
Member) (collectively, “NYTC’s Unamortized Signage Costs”). FC Member shall have
the option exercisable by written notice to NYTC Member within sixty (60) days
after FC Member’s receipt of such notice and statement from NYTC Member, to
elect to participate thereafter in the use of and share in the revenue generated
by and ongoing operating and maintenance and replacement costs of such Signage,
and if such election is made by FC Member, then FC Member shall to pay to NYTC
Member an amount equal to FC Member’s Percentage Interest of NYTC’s Unamortized
Signage Costs relating to such Signage. Once any

 

44

--------------------------------------------------------------------------------


 

NYTC Signage has been converted to Commercial Signage, NYTC Member may not
thereafter convert such Commercial Signage back to NYTC Signage.

 

(ix) The Members shall develop a Signage plan for the interior portions of the
Improvements outside of the FC Member Space and the NYTC Member Space (including
the ground floor building lobby and any interior portion of the Improvements
below the lowermost windows of the NYTC Member Space).

 

(d)           Notwithstanding anything to the contrary contained herein, during
the period after the Completion Date, all matters relating to Signage and
communications equipment affixed or to be affixed to the exterior of the
Improvements (including, without limitation, the roof thereof) (whether or not
first affixed prior to the Completion Date) shall be governed pursuant to the
Condominium Declaration, whether or not the same shall have then been recorded,
and Sections 3, 4 and 5 of Article IX of the Condominium Declaration are hereby
deemed incorporated herein by reference.

 

(e)           NYTC Member shall have the exclusive right to decide the location
of all communications equipment owned or operated by others on the roof or
elsewhere, only in order to prevent interference with the functionality of its
own communications equipment, including the right to require existing
communications equipment to be relocated at the sole cost and expense of NYTC
Member, if necessary in the sole discretion of NYTC Member. At all times, (i)
NYTC Member shall have the exclusive right to utilize an area under the roof of
the Improvements designated as the “NYTC control room”, and (ii) FC Member shall
have the exclusive right to utilize the area under the roof of the Improvements
designated as the “FC control room”, in order to operate their respective
communications equipment, said areas to be part of the NYTC Member Space and the
FC Member Space, respectively, and designated mutually by the Members. Subject
to NYTC Member’s right to decide the location of all communications equipment in
order to prevent interference with the functionality of its own communications
equipment, the Members shall be entitled to use, in proportion to their
Percentage Interests, such areas of the roof as are designated for
communications equipment by the Members. In no event shall said communications
equipment be placed in a manner or location which will interfere with the
efficient operation and use of the Improvements or any rooftop gardens in the
reasonable judgment of NYTC Member.

 

5.11         Entry and Use. Prior to the Completion Date, to the extent
permitted under Section 3.3(e) of the Development Agreement, NYTC Member shall
have the right to enter the NYTC Member Space, to inspect the same and to
perform work therein, and FC Member shall have the right to enter the FC Member
Space, to inspect the same to perform work therein. After the Completion Date,
each Member may improve, use, alter, lease and occupy its respective Space in
the manner and at the times provided under the Condominium Declaration; Articles
IX, X, XI, XX and XXII of the Condominium Declaration, whether or not the same
shall have been recorded, being hereby incorporated by reference. Each Member
shall be solely responsible for any such entry, inspection and performance of
work on its behalf pursuant to this Section 5.11 and shall indemnify and hold
the Company and the other Member harmless from and against any and all
liabilities, damages, costs and expenses incurred by the Company or said other
Member in connection therewith.

 

45

--------------------------------------------------------------------------------


 

5.12         Adjustment to NYTC Member Space and FC Member Space. NYTC Member
may elect, on a one-time basis, by written notice (“Section 5.12 Notice”) given
to FC Member at any time on or before the first anniversary of the date hereof,
to purchase or lease additional space (other than space within the NYTC Member
Space or the Retail Space) constituting a full floor or floors of the
Improvements, which additional space shall be contiguous to the NYTC Member
Space but in no event shall the above and below grade floor area contained in
the NYTC Member Space exceed 900,000 gross square feet. The Section 5.12 Notice
shall be effective only if sets forth the specific space to be purchased or
leased and is accompanied by:

 

(a) in the case of a purchase, a Capital Contribution to the Company in an
amount equal to FC Member’s Costs; or

 

(b) in the case of a lease, (i) a security deposit in an amount equal to one
year’s rent for such space or, so long as The New York Times Company shall have
a rating of at least A- as determined by the Rating Agency, a guaranty of the
obligations of NYTC Member under the lease (which guaranty shall be in
substantially the form attached hereto as Exhibit O) in lieu of a security
deposit, and (ii) an executed counterpart of said lease.

 

If NYTC Member shall elect to purchase such additional space, the Percentage
Interests of the Members (for purposes of Land Share, Share of the Total Costs
of the Project and NYTC Member’s Share of the Construction Loan) shall be
adjusted to reflect the addition of such space to the NYTC Member Space and the
removal of such space from FC Member Space and an amendment to this Agreement
shall be executed simultaneously with the making of the additional Capital
Contribution pursuant to this Section 5.12 reflecting such adjustments, but the
failure of the parties to execute such an amendment shall not affect the
provisions of this Section 5.12. NYTC Member shall pay any transfer tax payable
in connection with such purchase. If NYTC Member shall elect to lease such
space, the lease shall be in substantially the form attached hereto as Exhibit P
providing for (x) a term of ten (10) years, with three (3) options of ten (10)
years each for a total of not more than forty (40) years, commencing upon
substantial completion of the Core and Shell for such space), (y) an annual
rental equal to 10% of FC Member’s Costs for the first ten (10) years of the
term, and (z) 95% of the then Fair Market Rent (determined in accordance with
Section 10.02 hereof) beginning on the tenth anniversary of the commencement of
the lease (if applicable) and adjustments in the annual rental on each of the
twentieth (20th) and thirtieth (30th) anniversaries of the commencement date (as
applicable) to reflect 95% of the then Fair Market Rent determined in accordance
with Section 10.02 hereof.

 

5.13         Activities of Members; Dedicated Individuals of FC Member.

 

(a)           The Board of Managers shall not be required to devote its full
time and effort to the affairs of the Company, but shall devote such time and
effort as may reasonably be required to adequately promote the Company’s
interests.

 

(b)           Any Member and its Affiliates may at any time engage in and
possess interests in other business ventures of any and every nature and
description, independently or with others, including, but not limited to,
engaging in activities which parallel or compete with the business of the
Company, and neither the Company nor any other Member shall by virtue of

 

46

--------------------------------------------------------------------------------


 

this Agreement have any right, title or interest in or to such independent
activities or to the income or profits derived therefrom.

 

(c)           The Members hereby agree to meet regularly at the offices of The
New York Times Company or elsewhere as agreed by the Members, in furtherance of
the interests of the Company and in order to promote prompt decision-making and
dispute resolution on behalf of the Company as may be required hereunder and
under the Development Agreement.

 

(d)           Reference is hereby made to Section 2.5 of the Development
Agreement, which Section 2.5 is hereby incorporated by reference, wherein
Developer covenants to devote certain Persons to the effectuation of the
Development Plan (and a specific percentage of their available working time). FC
Member, in its capacity as a Member hereunder, shall cause Developer to comply
with said covenant.

 

5.14         Unauthorized Acts. No Member shall take any action on behalf of or
in the name of the Company, or enter into any commitment or obligation binding
upon the Company, except as expressly provided for in this Agreement. Each
Member shall indemnify and hold harmless the other Members, their Affiliates,
and the members, partners, directors, officers, shareholders, employees, agents
and representative of such other Members and their Affiliates against any loss,
liability, damage or expense arising out of any breach of this Section 5.14 by
such Member or its Affiliates or the members, partners, directors, officers,
shareholders, employees, agents and representative of such other Members and
their Affiliates.

 

5.15         Subleases and Brokerage Agreements for FC Member Space;
Non-Disturbance by NYTC Member for FC Member Tenants. (a) In connection with the
remedies of NYTC Member under Section 3.04, NYTC Member will provide, upon
request by FC Member from time to time, non-disturbance agreements for each
subtenant of the FC Member Space which executes a sublease meeting the following
criteria:

 

(i)            in the case of office subtenants, covers at least the greater of
15,000 rentable square feet of space or one-half of the subject floor in the
Improvements;

 

(ii)           in the case of retail subtenants, covers at least 5,000 rentable
square feet of space;

 

(iii)          has a sublease term of at least 5 years (which term does not
conflict with NYTC Member expansion options to acquire or sublease additional
space in the FC Member Space); and

 

(iv)          is on commercially reasonable economic terms (on and after the
Construction Loan Closing Date, any sublease as to which the construction lender
has agreed to provide a non-disturbance agreement shall be deemed to be on
commercially reasonable economic terms).

 

(b)           NYTC Member shall not be obligated to fund any initial leasing
costs (including tenant improvements or takeover costs); however, the sublease
may permit the

 

47

--------------------------------------------------------------------------------


 

subtenant thereunder to net out the amount of any work allowance granted under
the sublease and not funded by NYTC Member following attornment under the
non-disturbance agreement, which unfunded amount shall be amortized over the
term of the sublease.

 

(c)           In no event shall NYTC Member be liable for any obligations of FC
Member to any subtenants other than pursuant to non-disturbance agreements
entered into under this Section 5.15. Each sublease entered into by FC Member
shall provide that, subject to any non-disturbance agreement which NYTC Member
has entered into pursuant to this Section 5.15, if NYTC Member exercises its
rights under Section 3.04(b) or in the event of a termination of FC Member’s
Unit Lease, at the election of NYTC Member, to be exercised by notice given by
NYTC Member to such subtenant stating that NYTC Member has elected to terminate
such sublease, the sublease shall immediately upon the giving of such notice
terminate and be of no further force or effect without condition or payment by
FC Member and that NYTC Member shall have no liability under such sublease. Each
such sublease shall further provide that in any action brought against NYTC
Member in connection with the termination of the sublease pursuant to this
Section 5.15(c), the losing party shall pay the fees and disbursements incurred
by the prevailing party in connection with such action. Any brokerage agreements
entered into by FC Member with respect to any sublease shall also provide that
NYTC Member shall have no liability under such brokerage agreement and that in
any action brought against NYTC Member regarding fees payable under such
brokerage agreement, the losing party shall pay the fees and disbursements
incurred by the prevailing party in connection with such action.

 

(d)           Any sublease entered into by FC Member prior to the date FC
Member’s option pursuant to Section 3.07 expires or is otherwise waived as
against NYTC Member in writing by FC Member, and any non-disturbance agreement
entered into pursuant to this Section 5.15 with respect to any such sublease,
shall provide that such sublease shall automatically terminate and be of no
further force or effect without condition or payment by FC Member and that NYTC
Member shall have no further liability under such sublease in the event FC
Member shall exercise its option to withdraw from or convey its interest in the
Company pursuant to Section 3.07 of this Agreement. Any non-disturbance
agreement entered into prior to the Possession Date and, if the Third
Non-Delivery Event (as defined in the Ground Lease) occurs, any non-disturbance
agreement entered into on or after the Possession Date, shall also provide that
such non-disturbance agreement and the sublease to which it relates may be
terminated by NYTC Member (without payment by or other liability to NYTC Member)
at NYTC Member’s election, which termination may be exercised by notice given by
NYTC Member to such subtenant stating that NYTC Member has elected to terminate
such non-disturbance agreement and sublease in the event FC Member is no longer
a member of the Company at anytime after the occurrence of the Third
Non-Delivery Event, and upon the giving of such notice, such sublease and
non-disturbance agreement shall ipso facto terminate.

 

(e)           Within ten (10) days after the execution by a Member of any
sublease or brokerage agreement relating to the sublease, such Member shall
deliver to the other Member an executed copy of such sublease or brokerage
agreement, as the case may be, and any other documents relating thereto.

 

5.16         Terrorism Insurance Extension. If FC Member believes that the
Company is entitled to an extension of the Fixed Construction Commencement Date
pursuant to Section

 

48

--------------------------------------------------------------------------------


 

6.1(c)(vi) of the Ground Lease (the “Insurance Extension”) and that the Company
should obtain the Insurance Extension, it shall so notify NYTC Member at least
60 days prior to the Fixed Construction Commencement Date. Said notice shall set
forth the grounds for such entitlement and, if one of such grounds is either (x)
that the terrorism insurance referenced in Section 6.1(c)(vi) of the Ground
Lease (the “Insurance”) cannot be obtained from an insurance company which would
be acceptable to the proposed lender under the Construction Loan or (y) that the
Insurance cannot be obtained for a commercially reasonable cost, such notice
shall set forth the cost thereof which FC Member believes would be commercially
reasonable for such Insurance (the “FC Base Cost”). The Company thereafter shall
proceed to seek the Insurance Extension unless, within 30 days after receipt of
said notice, NYTC Member shall advise FC Member that NYTC Member has either (i)
obtained such Insurance from an insurance company acceptable to the proposed
lender under the Construction Loan or (ii) obtained a waiver from the lender
under the Construction Loan of the requirement to obtain the Insurance. In the
event NYTC Member shall deliver such a notice, it shall pay the portion of any
premium or other cost associated with obtaining such Insurance or waiver that is
in excess of the FC Base Cost (NYTC Member and FC Member each being responsible
for its pro rata share of such premium or other cost up to the FC Base Cost).
If, however, after obtaining the Insurance or waiver, NYTC Member believes that
the FC Base Cost is less than the commercially reasonable cost for the
Insurance, NYTC Member may submit to arbitration pursuant to Section 11.01
hereof the determination of the commercially reasonable cost for such Insurance
for a premium high rise office building development project in the Borough of
Manhattan (the “True Base Amount”). If such arbitration shall determine that the
True Base Amount exceeds the FC Base Amount, FC Member shall within ten (10)
Business Days after receiving such determination reimburse NYTC Member for FC
Member’s Percentage Interest in the amount by which the True Base Amount exceeds
the FC Base Amount, together with interest thereon at the Default Rate accruing
from the date on which NYTC Member paid such excess amount to the date of
payment by FC Member of its Percentage Interest thereof.

 

5.17         Subway Agreement. It is acknowledged that pursuant to Paragraph
Third (A) of Tenant’s Subway Agreement, the Company shall have certain
liquidated damages if it shall obtain a temporary certificate of occupancy for
the actual occupancy of any office space in the Improvements (expressly
excluding any zero occupancy certificate or any permits or certificates
necessary for interior build-out) for any portion of the Improvements prior to
substantial completion of certain work under Tenant’s Subway Agreement or obtain
a final permanent certificate of occupancy for the Improvements prior to final
completion of certain work under Tenant’s Subway Agreement. If either Member
shall obtain a temporary or permanent certificate of occupancy in violation of
Tenant’s Subway Agreement, the liquidated damages payable thereunder shall be
allocated to the Members in accordance with their respective Percentage
Interests.

 

ARTICLE VI

 

CONVERSION DATE; NYTC EXTENSION LOAN

 

49

--------------------------------------------------------------------------------


 

6.01         Conversion Date. The Conversion Date shall mean the earliest day
occurring after the Completion Date as the Company is permitted under the
Construction Loan and under the Ground Lease, the Unit Leases and the
Condominium Act to take the actions set forth in Section 6.02.

 

6.02         Conversion Date Actions. Upon the Conversion Date, the Company and
each Member, as applicable, shall take each of the following actions in the
order and priority herein set forth:

 

(i)            the Company shall subject the leasehold interest under the Ground
Lease to a condominium regime pursuant to the Condominium Declaration by
executing the same and causing it to be recorded in the appropriate recording
office, and the Company and the Members shall amend each of the Unit Leases to
reflect the interests demised thereunder as then described by the Condominium
Declaration;

 

(ii)           the Company shall assign its interest under the Ground Lease to
the Public Parties (and the landlord’s interest and tenant’s interest under the
Ground Lease will not merge in such instance, but will continue as between the
Public Parties, as landlord, and the Public Parties, as tenant) and cause the
satisfaction of all of the requirements of Article XXXII of the Ground Lease;

 

(iii)          unless such Capital Contributions have been made previously, the
Members shall make the Capital Contributions required thereof pursuant to
Section 3.01(h) and the Company shall apply the same as set forth in Section
3.01(h), all subject to provisions of said Section 3.01(h);

 

(iv)          unless theretofore paid by FC Member, FC Member shall make the
Capital Contribution required of it under Section 3.01(c) and the Company shall
apply the same as set forth therein;

 

(v)           the NYTC Member shall release the pledge and assignment agreement
and terminate the UCC-1 delivered by FC Member pursuant to Section 3.04(c)
hereof;

 

(vi)          the Members shall approve the First Budget (as defined in the
Condominium Declaration), shall appoint the initial managers of the condominium
as provided in the Condominium Declaration and shall cause the

 

50

--------------------------------------------------------------------------------


 

condominium association to be incorporated as contemplated therein; and

 

(vii)         the Company shall be dissolved as provided in Article IX.

 

In the event the Conversion Date is extended beyond the Completion Date, any
payments and damages payable by the Company pursuant to the Ground Lease shall
be allocated to the Members in the same proportions as would have applied if the
Lease Assignment Date (as defined in the Ground Lease) had occurred on the
Conversion Date and the Condominium Declaration had become effective
notwithstanding that the same shall not then have been recorded.

 

6.03         NYTC Extension Loan. FC Member shall use commercially reasonable
efforts to obtain permanent financing for FC Member’s Share of the Construction
Loan on a non-recourse basis (other than customary carve-outs to non-recourse
provisions then generally being required by institutional permanent mortgage
lenders) (the “FC Member Unit Permanent Financing”). In the event that despite
the use of FC Member’s commercially reasonable efforts, FC Member is unable to
obtain the FC Member Unit Permanent Financing, FC Member shall notify NYTC
Member no later than twenty (20) days prior to the date on which FC Member is
obligated to make a Capital Contribution pursuant to Section 3.01(h)(the
“Section 3.01(h) Capital Contribution”). In such event, in lieu of FC Member
being required to make the Section 3.01(h) Capital Contribution and provided the
events described in clauses (i) and (ii) of Section 6.02 hereof have occurred,
NYTC Member shall undertake to make arrangements through third parties or shall
otherwise arrange to repay to the construction lender the Excess NYTC Guaranteed
Amount together with NYTC Member’s Share of the Construction Loan in exchange
for a release of both the lien of the Construction Loan from all NYTC Individual
Units and the SPU Unit (as each is defined in the Condominium Declaration) and
any payment guaranty given by NYTC Member or its Affiliates to secure the
Construction Loan (which payment, to the extent in excess of the NYTC Share of
the Construction Loan, shall constitute the “NYTC Extension Loan”). If NYTC
Member makes the NYTC Extension Loan, (a) if acceptable to the lender under the
Construction Loan, there shall be delivered to NYTC Member and NYTC Member shall
accept, an assignment (said assignment and the documents effecting the same to
be in forms customarily utilized in connection with the assignment of mortgage
loans held by institutional lenders and reasonably acceptable to NYTC Member) of
such portion of the Construction Loan which corresponds to the NYTC Extension
Loan so as to minimize the applicable mortgage recording taxes otherwise payable
by FC Member pursuant to this Section 6.03, and (b) FC Member shall have a
period of up to five (5) years (the “Extension Period”) from the Completion Date
to obtain the FC Member Unit Permanent Financing in an amount equal to the sum
of (i) FC Member’s Share of the then outstanding Construction Loan plus (ii) the
Excess NYTC Guaranteed Amount. The right of FC Member to extend payment of the
Section 3.01(h) Capital Contribution for the Extension Period and not be in
default under this Agreement for failure to pay the same, and the obligation of
NYTC Member to undertake to make arrangements through third parties or otherwise
arrange for the NYTC Extension Loan, shall be subject to the following
conditions:

 

(i)            The NYTC Extension Loan shall bear interest at a rate of one
percent (1%) per annum in excess of the then

 

51

--------------------------------------------------------------------------------


 

applicable interest rate on the Construction Loan or Bridge Financing, said
payments to be made in arrears on the first day of each calendar month, and
shall mature on the earlier of (X) the expiration of the Extension Period, or
(Y) the maturity or acceleration of the Construction Loan (unless Bridge
Financing is obtained) or the Bridge Financing;

 

(ii)           The NYTC Extension Loan will be secured by those certain second
mortgage lien documents in substantially the forms attached hereto as Exhibit
Q-1 encumbering the condominium unit or units constituting the FC Member Space,
as well as those second mortgage lien documents described in Exhibit Q-2 (which
shall be in forms customary for mortgage loans by institutional lenders and
reasonably acceptable to NYTC Member) and any other documents customary in
connection with the severance of mortgage loans held by institutional lenders,
and shall be subordinated to the mortgage for the Construction Loan or Bridge
Financing pursuant to a subordination and intercreditor agreement (in
substantially the form attached hereto as Exhibit R), or secured by other means
acceptable to NYTC Member in its sole and absolute discretion;

 

(iii)          The Construction Loan or Bridge Financing shall be prepayable
without premium or penalty at all times during the Extension Period;

 

(iv)          The construction or Bridge Financing lender, as the case may be,
shall agree in writing with NYTC Member to provide NYTC Member with copies of
all notices of default given to FC Member and shall further agree that NYTC
Member shall have the right to cure FC Member defaults and/or to obtain an
assignment to NYTC Member or its designee of the mortgage lien and all other
documents signed in connection with the Construction Loan or Bridge Financing,
as the case may be, at any time during the Extension Period that said
Construction Loan or Bridge Financing is in default for an amount equal to the
unpaid principal balance thereof and accrued interest thereon;

 

(v)           If and to the extent FCE (or other guarantor as set forth in
clause (vii) below) has provided the Construction Loan lender or Bridge
Financing lender a completion guaranty with respect to any then incomplete items
of tenant or leasehold improvement work to be performed by FC Member, FCE (or
other guarantor as set forth in clause (vii) below) shall provide NYTC a
comparable completion

 

52

--------------------------------------------------------------------------------


 

guaranty with respect to such incomplete tenant and leasehold improvement work;

 

(vi)          The NYTC Extension Loan will be insured by a loan policy issued,
at FC Member’s expense, by Chicago Title Insurance Company or another national
title insurance company qualified to do business in New York State and
satisfactory to NYTC Member exercising its reasonable discretion, insuring that
the lien of the NYTC Extension Loan is a second priority lien on the FC Member
Unit subordinate only to the first lien of the Construction Loan or Bridge
Financing, real estate taxes on the FC Member Unit and the Condominium
Declaration;

 

(vii)         FC Member shall cause either FCE or another guarantor acceptable
to NYTC Member in its sole and absolute discretion to provide a guaranty in
substantially the form attached hereto as Exhibit S (the “Bad Acts Guaranty”)
pursuant to which guarantor shall be responsible for any losses and costs
incurred by NYTC Member by reason of a voluntary or collusive involuntary
bankruptcy filing by FC Member, and FC Member shall diligently defend against
and seek to have dismissed any other involuntary bankruptcy filing against FC
Member, prior to repayment in full of the NYTC Extension Loan; provided,
however, that if as of the date of the closing of the NYTC Extension Loan, FC
Entity shall have transferred all of its interest in FC Member to ING Entity as
may be permitted under the Recognition Agreement, in lieu of the Bad Acts
Guaranty from FCE, FC Member shall have the right, in its sole and absolute
discretion, to cause to be delivered at the closing of the NYTC Extension Loan
either (i) a Bad Acts Guaranty from ING Vastgoed, together with a keep-well
guaranty from ING Bank N.V. (“ING Bank”) for the benefit of NYTC Member in form
reasonably satisfactory to NYTC Member and ING Bank to contribute funds to ING
Vastgoed equal to the amount of any repayment of intercompany loans and interest
thereon made by ING Vastgoed after the date hereof and any dividends and/or
other distributions paid to ING Bank after the date hereof up to, and not
exceeding, the outstanding principal amount and any accrued interest on the NYTC
Extension Loan (it being acknowledged that said keep-well guaranty shall not
constitute a guaranty of the obligations of ING Vastgoed and shall not require
ING Bank to contribute any amount in excess of such intercompany loans and
interest thereon and such dividends and other distributions) or (ii) a stand-by

 

53

--------------------------------------------------------------------------------


 

letter of credit from ING Bank in the amount of the NYTC Extension Loan in
customary form reasonably acceptable to ING Bank and NYTC Member. As a condition
to the delivery of the Bad Acts Guaranty by ING Vastgoed, (x) ING Vastgoed shall
be required to have shareholders’ equity on the date of the closing of the NYTC
Extension Loan that is not less than its shareholders’ equity set forth in the
financial statements for ING Vastgoed for the year ending December 31, 2000 and
(y) ING Vastgoed shall represent and warrant to NYTC Member in writing at the
closing of the Extension Loan that there was no material adverse change in the
financial condition of ING Vastgoed between the financial condition reflected in
the financial statements for ING Vastgoed for the year ending December 31, 2000
and December 12, 2001.

 

(viii)        NYTC Member shall not be required to incur any additional costs or
expenses by reason of any extension of the Construction Loan and/or the Bridge
Financing and FC Member shall pay promptly and/or reimburse NYTC Member with
respect to any such additional costs and expenses, the failure of which shall be
deemed a default under this Agreement;

 

(ix)           there shall be no capitalization of interest on the Construction
Loan or the Bridge Financing during the Extension Period (although there may be
lease-up deficits covered under the Construction Loan or the Bridge Financing
provided that these shall not exceed the amount budgeted by the construction
lender for the period through Substantial Completion) and FC Member shall pay
interest on its Share of the Construction Loan (or substitute the Bridge
Financing, as the case may be) during the Extension Period on a current basis;
and

 

(x)            FC Member shall at all times during the Extension Period continue
to use commercially reasonable efforts to obtain the FC Member Unit Permanent
Financing in the amount required to repay FC Member’s Share of the Construction
Loan or the Bridge Financing and the NYTC Extension Loan, in default of which
NYTC Member may, after giving notice to FC Member and FC Member failing to cure
said default within thirty (30) days, proceed to exercise its remedies under
Section 3.04. On request by NYTC Member from time to time during the Extension
Period, FC Member will report the status of its efforts and the measures taken
to obtain the FC Member Unit Permanent

 

54

--------------------------------------------------------------------------------


 

Financing, recognizing that if the financing markets are in turmoil so that it
is futile to attempt to obtain a commitment for the FC Member Unit Permanent
Financing, it shall be commercially reasonable for FC Member to curtail its
efforts including the tenacity and frequency with which it contacts lenders or
solicits proposals for commitments from such lenders for financing.

 

It is understood that FC Member may obtain bridge or substitute financing for
the Construction Loan during the Extension Period (the “Bridge Financing”),
subject to the foregoing provisions of this Section 6.03. Notwithstanding any of
the foregoing, on or prior to the expiration of the Extension Period, FC Member
must obtain the FC Member Unit Permanent Financing or use its own funds to
contribute to the Company its Share of the Construction Loan, and the NYTC
Extension Loan, and, in such event the Company shall repay the balance of the
Construction Loan and will distribute to NYTC Member the amount of the NYTC
Extension Loan.

 

If FC Member does not (i) subject to subsection(x) above, use commercially
reasonable efforts to obtain FC Member Unit Permanent Financing as of the
Completion Date and at all times during the Extension Period and (ii) on or
before the Completion Date or the expiration of the Extension Period, as
applicable, either obtain the FC Member Unit Permanent Financing or use its own
funds to enable the Company to repay the balance of the Construction Loan (or
Bridge Financing) and the NYTC Extension Loan, and such failure shall continue
beyond thirty (30) days after written notice to FC Member from NYTC Member, then
such failure shall be a default under the Mortgage securing the Extension Loan
as well as a default entitling NYTC Member to exercise its remedies under
Section 3.04(b) for failure of FC Member to make a required Capital Contribution
without regard to the $5,000,000 threshold under said Section 3.04(b) (without
limiting any other remedies NYTC Member may have under any guarantees from FCE
or otherwise).

 

ARTICLE VII

 

BOOKS, RECORDS, REPORTS AND ACCOUNTING

 

7.01         Books and Records; Audits and Reports; Budgets.

 

(a)           The Board of Managers shall keep just and true books of account
with respect to the operations of the Company. Such books and records shall be
maintained at the principal office of the Company set forth in Section 2.04
hereof. The Company shall also maintain at its office the following records: (i)
a current list of the full name and last known business address of each Member;
(ii) copies of the Company’s federal, state and local income tax returns and
reports, if any; (iii) copies of any financial statements of the Company; (iv)
copies of all tenant leases; and (v) copies of all contracts and agreements to
which the Company is party. All Members, and their duly authorized
representatives, shall at all reasonable times upon prior notice have access to
the books and records maintained in accordance with this Section 7.01 for any
purpose reasonably related to the Member’s interest as a member of the

 

55

--------------------------------------------------------------------------------


 

Company, and may make copies of such books and records as well as audit the same
at their own expense.

 

(b)           The Board of Managers shall furnish to each Member, within ninety
(90) days after the close of each fiscal year of the Company, a written
statement of the Board of Managers containing a balance sheet of the Company and
the Company’s net income or net loss for such fiscal year. In addition, the
Board of Managers shall furnish to any Member such other information in its
possession as such Member may from time to time reasonably request.

 

(c)           Promptly after receipt, the Board of Managers shall furnish to the
Members all proposed budgets prepared by Developer for development costs and
construction costs related to the Project, and the allocation of said costs
between the Members as contemplated hereby (including each of the Project Budget
and Development Budget, as defined in the Development Agreement), and each
revision thereof approved by the Members, each said budget shall together with
all approved revisions thereof be a “Budget”.

 

(d)           FC Member shall cause the Developer to maintain and make available
to each Member a Work Authorization Log, together with copies of all related
Work Authorizations, and copies of all invoices, relating to costs covered by
Section 3.01(a). FC Member shall cause Developer to produce monthly reports for
each calendar month during the period prior to the Construction Loan Closing
Date showing the Budget (i.e., the amount for work that has been authorized by
the Members under Section 3.01(a)), commitments made against such Budget,
approved revisions to such Budget, trends for revisions to the same and cost
allocations between the Members. FC, in its capacity as a Member, shall cause
Developer to furnish to each Member all reports that Developer is required to
furnish under the Development Agreement.

 

7.02         Changes in Interests. If there is a change in any Member’s interest
in the Company during any fiscal year (including a change as a result of a
transfer of a Member’s interest or the admission of a new Member), the books of
the Company shall be closed on the last day of the month preceding the month in
which the change is considered to have occurred in accordance with the following
sentence. For the purposes of the preceding sentence, changes in interests
during any month shall be treated as having occurred on the first day of that
month. The TMP shall make determinations required for tax purposes pursuant to
this Section 7.02 in accordance with Section 7.05 hereof and applicable Treasury
Regulations. In the event that Treasury Regulations are adopted which require a
different treatment from that described above, the TMP is authorized to follow
the treatment required by such Regulations.

 

7.03         Uninvested Funds and Banking. All uninvested funds of the Company
shall be invested in such accounts as the Members approve, provided that the
Board of Managers may invest the funds in U.S. government securities,
certificates of deposit or money market accounts of banks having a net worth in
excess of $500 million without such approval, and withdrawals from such bank
accounts will be made upon such signature or signatures as the Board of Managers
may designate. The funds of the Company will not be commingled with the funds of
any other Person, except that the Company shall utilize FC Member’s cash
management system.

 

56

--------------------------------------------------------------------------------


 

7.04         Fiscal Year; Accounting Method. The fiscal year of the Company
shall be the calendar year unless the Board of Managers properly adopts a
different fiscal year as permitted by law. The Company shall utilize the accrual
method of accounting.

 

7.05         Tax Matters Member. NYTC Member shall be the tax matters member
(“TMP”) of the Company for purposes of Code Section 6231. The TMP shall have the
authority of a tax matters partner under applicable Code provisions, and in
addition shall have the exclusive authority to perform the following, whether or
not included within the authority of a tax matters partner within applicable
Code provisions:

 

(a)           Prepare and file or supervise the preparation and filing of the
Company’s federal, state and local tax returns.

 

(b)           Furnish or cause to be furnished to the Members, within one
hundred twenty (120) days after the close of the taxable year of the Company (or
such later date as shall be acceptable to the Members), a Schedule K-1 to Form
1065 with respect to their interest in the Company and such other tax
information with respect to the Company as may be reasonably required by the
other Members in connection with the preparation of such Member’s tax returns.

 

(c)           Furnish the name, address, membership interest and taxpayer
identification number of each Member to the Internal Revenue Service and take
such action as may be reasonably necessary to constitute every Member as a
“notice partner” as that term is defined in Code Section 6231.

 

(d)           Refuse to extend the statute of limitations with respect to tax
items of the Company without the unanimous written consent of the Members.

 

(e)           1.             Except with respect to any item, amount, election
or reporting position which relates solely to one Member’s Space or which only
affects items or amounts reported on one Member’s Federal Schedule K-1 to Form
1065 (or equivalent state or local report, form or schedule) or any item or
amount otherwise allocable solely to one Member and which does not affect (a)
any item or amount on any other Member’s Schedule K-1 (or equivalent) or (b) any
item or amount otherwise allocable to or reportable by or with respect to, any
other Member, to:

 

(i)            select the shortest permissible depreciation period and
consistent applicable conventions for all eligible Company assets:

 

(ii)           elect not to capitalize interest, taxes or other items to the
extent required or permitted pursuant to Code Section 263A or other applicable
provisions;

 

(iii)          cause the Company to adopt the accrual method of accounting and
make any other tax elections on behalf of the Company as the TMP deems necessary
or advisable;

 

57

--------------------------------------------------------------------------------


 

(iv)          allocate costs or expenditures among depreciable or
non-depreciable assets of the Company consistent with applicable law; and

 

(v)           adopt and reflect in the Company’s tax returns any tax reporting
positions other than those specified above which the TMP deems necessary or
desirable after consultation with the other Member and the Company’s
professional advisors;

 

2.             With respect to any item, amount, election or reporting position
which affects only one Member or is solely attributable to one Member’s Space as
described in subsection 7.05(e)(1) above, the TMP shall report and elect as
reasonably directed by that Member.

 

(f)            Institute, conduct, prosecute and/or defend, with counsel of its
choosing, any audits, proceedings, contests or litigations between the Company
and any taxing authority, whether administrative or judicial (collectively, “Tax
Controversies”), and compromise or settle the same as it may determine in its
discretion; provided, that (i) the TMP shall keep the other Members fully
informed with respect to any Tax Controversy and shall consult with the other
Members with respect thereto prior to effecting any compromise or settlement
thereof; (ii) if the Tax Controversy affects only one Member or relates solely
to one Member’s Space (and does not relate to or affect any common elements or
the Company as a whole), the TMP shall follow the reasonable instructions of
that Member in connection with such Tax Controversy and shall not settle or
compromise the same except with the consent of that Member; and (iii) if
settlement or compromise of any issue involved in a Tax Controversy may have a
material adverse effect on either Member, the TMP may not settle or compromise
such issue without the consent of the affected Member.

 

(g)           Elect for the Company at the request of any Member to adjust the
basis of the property of the Company under Code Section 754, except that in the
absence of an agreement by the Members to the contrary, no such election shall
be made unless the adjustments to the requesting Member’s share of the basis of
Company assets will result in a basis increase of more than $500,000.

 

(h)           The TMP shall use its best efforts to provide each Member with
drafts of the Company’s federal, state and local income and other material tax
returns no less than thirty (30) days prior to the due date thereof, and such
returns shall be deemed accepted by each Member if no written objection thereto
is received by the TMP within fifteen (15) days after such draft tax returns are
provided to the Member. The Members and the TMP shall endeavor in good faith to
resolve any such objections prior to the due date of such returns.

 

(i)            Members shall not take positions on their separate tax returns or
other communications with a taxing authority with respect to items attributable
to the Company which are inconsistent with the reporting positions adopted by
the TMP in the Company’s tax returns unless a Member is required by a taxing
authority to take an inconsistent position, in which event such Member may take
such inconsistent position if it provides the TMP, at least twenty (20) days
prior to the filing of the return or other document which is to incorporate such
inconsistent

 

58

--------------------------------------------------------------------------------


 

position, written notice of such proposed inconsistent position and an
explanation of the reason such inconsistent position is required, including a
full statement of the position to be taken in the form in which such
inconsistent position is to be disclosed and included in such Member’s tax
return or otherwise submitted to the applicable taxing authority. Subject to the
preceding sentence, nothing in this Section shall limit the ability of any
Member to take any action in its individual capacity relating to administrative
proceedings or Company matters that under the Code, or any similar state or
local provision, is left to the determination of an individual Member.

 

(j)            The TMP will be entitled to reimbursement from the Company for
all reasonable costs and expenses (including reasonable legal and accounting
fees) incurred by it in complying with and carrying out its responsibilities as
TMP. The costs and expenses of any Tax Controversy which affects only one
Member, as to which the TMP is required to follow the direction of that Member
as provided above, shall be paid by that Member. The costs and expenses of any
other such tax proceeding or controversy shall be paid by the Company.

 

(k)           FC Member shall, and shall cause Developer to, provide the TMP
with access to the Company’s books and records sufficient to permit the TMP to
perform its duties hereunder, and shall provide the TMP with such additional
information and assistance as the TMP may reasonably request.

 

(l)            To the fullest extent permitted by law, the TMP shall be entitled
to indemnity from the Company for any act performed by it within the scope of
its duties as TMP, except for acts which constitute gross negligence or willful
misconduct, fraud or breach of fiduciary duty as a TMP, provided that any
indemnity under this Section 7.05(l) shall be provided out of and to the extent
of Company assets only and no Member shall have any personal liability on
account thereof.

 

7.06         Section 754 Election. The Board of Managers in its discretion may
cause the Company to elect under Code section 754 to adjust the basis of Company
assets upon a distribution of Company property as described in Code section 734
or a transfer by a Member of its interest in the Company as described in Code
section 743.

 

ARTICLE VIII

 

TRANSFERS OF INTERESTS; DEFAULT

 

8.01         Transfers of Interests.

 

(a)           Except as provided in this Article VIII and the Recognition
Agreement, no Member may, directly or indirectly, Transfer its interest or any
right or interest hereunder, and no Person may Transfer a direct interest in a
Member, to any Person without the prior written consent of each other Member,
which consent may be withheld in such non-transferring Member’s sole and
absolute discretion. No such Transfer shall be valid unless the Transferee
agrees to be bound by this Agreement and to assume all of the obligations of the
transferring Member under this Agreement with respect to such transferred
interest and executes such documents as may be necessary, in the reasonable
opinion of the non-transferring Member, to

 

59

--------------------------------------------------------------------------------


 

assume such obligations. The Recognition Agreement is incorporated herein by
reference, and those transfers and pledges permitted thereunder shall be
permitted under this Agreement, subject to the terms of the Recognition
Agreement.

 

(b)           FC Member may assign all or part of its interest in the Company to
an Affiliate of FC Member without approval of NYTC Member and NYTC Member may
assign all or part of its interest in the Company to an Affiliate of NYTC Member
without approval of FC Member, provided however, that the foregoing right shall
not include a pledge or any other encumbrance of all or any portion of a
Member’s interest in the Company, which shall require the prior written approval
of the other Member. In addition, (i) the members in FC Member may transfer
membership interests in FC Member, without approval of NYTC Member; provided,
however, that Bruce C. Ratner, FCE or an Affiliate of either of them shall
retain management control of FC Member; and (ii) the Members in NYTC Member may
transfer interests in NYTC Member, without approval of FC Member; provided,
however, that The New York Times Company or an Affiliate thereof shall retain
management control of NYTC Member. At least five (5) days prior to a Transfer
pursuant to this Section 8.01(b), the Member with respect to which such Transfer
relates shall promptly provide evidence reasonably satisfactory to such other
Member that the requirements of this Section 8.01(b) have been satisfied as to
the applicable Transfer.

 

(c)           Any Transfer of interests permitted under this Agreement shall
result in the Transfer of all of the rights, benefits and privileges of the
Transferor under this Agreement with respect to such interest. Any Transfer by
operation of law which does not otherwise comply with Section 8.01(b) shall
confer upon the Transferee the right to receive no more than the Transferor’s
share in allocation and distributions hereunder, but such Transferee shall not
be entitled to participate in any vote or decision to be made by the Members
pursuant to this Agreement or exercise any other rights as a Member.

 

(d)           No Transfer of any interest, or any right or interest in such
interest, shall release the Transferor from those liabilities to the Company
which such Transferor has as of the date of such transfer.

 

(e)           The Company agrees that it will record the Transfer of an interest
and the admission of a new Member on its books only in accordance with the terms
and conditions of this Agreement. Any purported Transfer of an interest by a
Member that is not in compliance with the terms and conditions of this Agreement
will be null and void, and the Transferee under any such purported Transfer will
acquire no title or ownership thereby.

 

8.02         Act of Insolvency.

 

(a)           If any Member (a “Section 8.02 Member”) shall commit an Act of
Insolvency, the other Member shall have the option (if it shall so elect by
notice to the Section 8.02 Member) to acquire the Section 8.02 Member’s interest
in the Company by paying to the Section 8.02 Member the amount such Member would
receive if the assets of the Company were sold for the Fair Market Value thereof
and the net proceeds of such sale were distributed in accordance with Section
9.02.

 

60

--------------------------------------------------------------------------------


 

(b)           Within ten (10) days following the date of the exercise of the
option set forth in Section 8.02(a), the Member obligated to purchase shall, by
notice to the Section 8.02 Member, fix a closing date which shall be not later
than thirty (30) days following the date of the exercise of the option and a
place of closing in the City and State of New York, and the closing shall take
place on said date at such place.

 

(c)           At the closing under this Section 8.02, the Section 8.02 Member
shall execute and deliver to the purchasing Member assignments of interest,
deeds, bills of sale, instruments of conveyance, and other instruments as the
purchasing Member may reasonably require, to give it good and clear record title
to all of the Section 8.02 Member’s right, title and interest in and to the
Company and the Property, subject to liabilities and obligations as provided in
Section 8.02(d) of this Agreement, and the Section 8.02 Member hereby
irrevocably constitutes and appoints the purchasing Member its attorney-in-fact
to execute, acknowledge and deliver such instruments as may be necessary or
appropriate to carry out and enforce the provisions of this Section 8.02. The
purchase price to be paid pursuant to Section 8.02(a) shall be delivered to the
Section 8.02 Member in cash in immediately available funds at the closing under
this Section 8.02 or, if later, within five (5) days after determination of the
price to be paid pursuant to Section 8.02 (a).

 

(d)           The sale by the Section 8.02 Member of its interest in the Company
pursuant to this Section 8.02 shall be subject to all liabilities and
obligations of the Company, matured or unmatured, absolute or contingent, other
than loans made to the Company by the Section 8.02 Member, and upon the
consummation of such sale, the purchasing Member shall execute and deliver to
the Section 8.02 Member, in form satisfactory to the Section 8.02 Member, an
instrument assuming the aforesaid liabilities and obligations of the Company,
together with a covenant to hold the Section 8.02 Member harmless from and
against such liabilities and obligations.

 

ARTICLE IX

 

DISSOLUTION AND LIQUIDATION

 

9.01         Events of Dissolution.

 

The Company shall be dissolved by any of the following events, whichever shall
first occur:

 

(a)           the sale, disposition or liquidation of substantially all of the
property owned by the Company;

 

(b)           11:59 p.m., Eastern Standard Time, December 31, 2099;

 

(c)           as otherwise required by the LLC Law or as provided in this
Article IX or elsewhere in this Agreement, or as determined by both Members; or

 

61

--------------------------------------------------------------------------------


 

(d)           On or after the Conversion Date or, if the Extension Period is
applicable, on or after the day on which FC Member satisfies its obligations
under Section 3.01(h), unless the Members agree to the contrary, the Company
will be dissolved and liquidated.

 

9.02         Liquidation upon Dissolution. Upon dissolution of the Company, the
Board of Managers, on behalf of all Members, as liquidating trustee, shall
dissolve the Company, sell (unless the dissolution occurs by reason of the
Conversion Date under Section 9.01(d), in which event all Company assets shall
be distributed as provided below and shall not be sold) or distribute all
Company properties within a reasonable time, pay or arrange for the payment of
all Company debts and expenses and distribute the balance of the Company assets
to the Members in accordance with this Section 9.02. Dissolution of the Company
shall be effective on the day on which the event occurs giving rise to the
dissolution, but the Company shall not terminate until the Company’s Articles of
Organization shall have been cancelled and the assets of the Company shall have
been distributed as provided herein. Notwithstanding the dissolution of the
Company prior to the termination of the Company, as aforesaid, the business of
the Company and the affairs of the Members, as such, shall continue to be
governed by this Agreement. At the time of such dissolution, the assets of the
Company will be distributed to the Members in kind as follows:

 

(ii)           If the dissolution occurs by reason of the Conversion Date under
Section 9.01(d) or if the Property or other assets of the Company under any
other circumstance are to be distributed to the Members in kind rather than
sold:

 

(a)           The NYTC Member Space (and any related interest in the common
areas within the Property) and all assets of the Company which relate solely to
or are derived from the NYTC Member Space utilizing the Allocation Methodology
will be distributed exclusively to NYTC Member, subject to any liabilities
allocable to the NYTC Member Space and said related assets;

 

(b)           The FC Member Space (and any related interest in the common areas
within the Property) and all assets of the Company which relate solely to or are
derived from the FC Member Space utilizing the Allocation Methodology will be
distributed exclusively to FC Member, subject to any liabilities allocable to
the FC Member Space and said related assets; and

 

(c)           Any cash reserves or other liquid assets of the Company not
directly related to the NYTC Member Space or the FC Member Space will be
distributed to the Members in proportion to and to the extent of their
Percentage Interests.

 

(ii)           If the Company’s assets have been sold in connection with the
liquidation, the Net Sales Proceeds shall be distributed as provided in Section
4.03(a) hereof. Unless all Members determined to distribute in kind any deferred
payment obligations or purchase money notes received in exchange for the
Company’s assets, such obligations shall be retained by the Company and the
Company shall not be dissolved until such obligations are fully paid and the
cash proceeds distributed; provided, that the Board of Managers may determine to
place such assets in a liquidating trust for the benefit of the Members, in
which event the Company may be dissolved upon transfer of such obligations to
such liquidating trust and distribution of all other assets as provided above.

 

62

--------------------------------------------------------------------------------


 

ARTICLE X

 

FAIR MARKET VALUE; FAIR MARKET RENT

 

10.01       Appraisal Procedure. At any time that the “Fair Market Value” is to
be determined pursuant to this Section 10.01, the Members shall, for a period of
twenty (20) days, meet and attempt in good faith to agree on the Fair Market
Value. If the Members do not reach agreement upon Fair Market Value within said
twenty (20) days, then Fair Market Value shall be determined by arbitration
using three (3) arbitrators, each of whom is a member of the American Institute
of Real Estate Appraisers (or any successor thereto) and has at least fifteen
(15) years of experience with and is actively engaged in the valuation of
high-rise, premium first-class office buildings in the County, City and State of
New York. Any Member may serve a written notice on the other Member stating that
an arbitration should be conducted pursuant to this Section 10.01 and stating
that each party is obligated to name an arbitrator within fifteen (15) days
after the giving of such notice. Within fifteen (15) days after such notice is
given, (i) the NYTC Member shall nominate and appoint one (1) arbitrator, and
(ii) the FC Member shall nominate and appoint one (1) arbitrator. If one Member
shall fail to name its arbitrator within the foregoing fifteen (15) day period
and such failure continues for an additional period of three (3) business days
after notice from the Member which has named its arbitrator, then such Member
which has named its arbitrator shall be permitted to name the second arbitrator
and shall do so within a further period of seven (7) days following expiration
of the three (3) business days period. The two (2) arbitrators shall, within ten
(10) days after the appointment of the second arbitrator, and before exchanging
views as to the question at issue, appoint in writing a third arbitrator (the
“Third Valuation Arbitrator”) and give written notice of such appointment to the
Members. In the event the arbitrators shall fail to appoint or agree upon a
Third Valuation Arbitrator within said ten (10) day period, then the Third
Valuation Arbitrator shall be selected by the parties, if they so agree upon
such Third Valuation Arbitrator within a further period of five (5) business
days. If the Third Valuation Arbitrator shall not be appointed or agreed upon
within the time herein provided, then either Member may apply to the American
Arbitration Association for the appointment of such Third Valuation Arbitrator.
The arbitrators shall be sworn faithfully and fairly to determine the question
at issue. The question to be determined by the arbitrators shall be: “What is
the Fair Market Value with respect to such property as of the date in question?”
The arbitrators shall afford to the Members the right to submit evidence, with
the privilege of cross-examination on the question at issue. Such hearings shall
be concluded as expeditiously as practicable and in any event within thirty (30)
days following the appointment of the Third Valuation Arbitrator. All three (3)
arbitrators shall submit their determinations of Fair Market Value
simultaneously in the presence of the Members on a “sealed bid” basis within
fifteen (15) days after conclusion of such hearings. If the two (2) arbitrators
initially appointed by the parties shall have rendered different determinations
of Fair Market Value, then (i) the determination of the one of such two (2)
arbitrators which is closest to the determination of the Third Valuation
Arbitrator shall be deemed to be the Fair Market Value, and (ii) if the
determination of the Third Valuation Arbitrator is exactly the average of the
other two (2) determinations, then the determination of the Third Valuation
Arbitrator shall be deemed to be the Fair Market Value. The determination of
Fair Market Value in accordance with this Section 10.01 shall be binding upon
the parties. Each Member shall pay the fees and expenses of the arbitrator
appointed by it and the fees and expenses of the Third Valuation Arbitrator
shall be divided equally between them. In the event any arbitrator appointed as
aforesaid shall thereafter

 

63

--------------------------------------------------------------------------------


 

die or become unable or unwilling to act, such arbitrator’s successor shall be
appointed in the same manner provided in this Section 10.01 for the appointment
of the arbitrator so dying or becoming unable or unwilling to act.

 

10.02       In the event the Fair Market Rent for any FC Member Space is to be
determined pursuant to the appraisal procedure set forth in this Section 10.02,
the Members shall, for a period of twenty (20) days, meet and attempt in good
faith to agree on the Fair Market Rent. If the parties do not reach agreement
upon Fair Market Rent within said twenty (20) days, then Fair Market Rent shall
be determined by arbitration using three (3) arbitrators each of whom is a
licensed real estate broker in New York State and has at least fifteen (15)
years of experience with and is actively engaged in the leasing of office space
in high-rise premium first-class office buildings in the County, City and State
of New York. Any Member may serve a written notice on the other Member stating
that an arbitration should be conducted pursuant to this Section 10.02 and
stating that each Member is obligated to name an arbitrator within fifteen (15)
days after the giving of such notice. Within fifteen (15) days after such notice
is given, (i) the NYTC Member shall nominate and appoint one (1) arbitrator, and
(ii) the FC Member shall nominate and appoint one (1) arbitrator. If one Member
shall fail to name its arbitrator within the foregoing fifteen (15) day period
and such failure continues for an additional period of three (3) business days
after notice from the Member which has named its arbitrator, then such Member
which has named its arbitrator shall be permitted to name the second arbitrator
and shall do so within a further period of seven (7) days following expiration
of the three (3) business days period. The two (2) arbitrators shall, within ten
(10) days after the appointment of the second arbitrator, and before exchanging
views as to the question at issue, appoint in writing a third arbitrator (the
“Third Rental Arbitrator”) and give written notice of such appointment to the
Members. In the event the arbitrators shall fail to appoint or agree upon a
Third Rental Arbitrator within said ten (10) day period, then the Third Rental
Arbitrator shall be selected jointly by the Members, if they so agree upon such
Third Rental Arbitrator within a further period of five (5) business days. If
the Third Rental Arbitrator shall not be appointed or agreed upon within the
time herein provided, then either Member may apply to the American Arbitration
Association for the appointment of such Third Rental Arbitrator. The arbitrators
shall be sworn faithfully and fairly to determine the question at issue. The
question to be determined by the arbitrators shall be: “What is the Fair Market
Rent of the FC Member Space in question as of the date of exercise of the option
to lease said space taking into account the form of lease, if applicable, which
Fair Market Rent may include stated increases in fixed rent, if appropriate?”
The arbitrators shall afford to the Members the right to submit evidence, with
the privilege of cross-examination on the question at issue. Such hearings shall
be concluded as expeditiously as practicable and in any event within thirty (30)
days following the appointment of the Third Rental Arbitrator. All three (3)
arbitrators shall submit their determinations of Fair Market Rent simultaneously
in the presence of the Members on a “sealed bid” basis within fifteen (15) days
after conclusion of such hearings. If the two (2) arbitrators initially
appointed by the Members shall have rendered different determinations of Fair
Market Rent, then (i) the determination of the one of such two (2) arbitrators
which is closest to the determination of the Third Rental Arbitrator shall be
deemed to be the Fair Market Rent of the subject FC Member Space, and (ii) if
the determination of the Third Rental Arbitrator is exactly the average of the
other two (2) determinations, then the determination of the Third Rental
Arbitrator shall be deemed to be the Fair Market Rent of the subject FC Member
Space. If the determinations of Fair Market Rent shall include increases in
fixed rent, the same shall be discounted to present

 

64

--------------------------------------------------------------------------------


 

value at the annual rate of ten percent (10%) in order to apply the foregoing
determination process. The determination of Fair Market Rent in accordance with
this Section 10.02 shall be binding upon the Members. Each Member shall pay the
fees and expenses of the arbitrator appointed by it and the fees and expenses of
the Third Rental Arbitrator shall be divided equally between them. In the event
any arbitrator appointed as aforesaid shall thereafter die or become unable or
unwilling to act, such arbitrator’s successor shall be appointed in the same
manner provided in this Section 10.02 for the appointment of the arbitrator so
dying or becoming unable or unwilling to act.

 

In rendering any determination of Fair Market Rent of the subject FC Member
Space, the arbitrators shall assume or take into consideration all of the
following:

 

(i)            there is an open and competitive market for the subject space;

 

(ii)           market rents then being charged, including increases in fixed
rent over a period of time, work allowances and rent concessions being granted,
for comparable space in comparable buildings;

 

(iii)          the FC Member, as owner, and NYTC Member, as tenant, of the
subject space are acting prudently and are typically motivated;

 

(iv)          the FC Member, as owner, and NYTC Member, as tenant, of the
subject space are well informed and well advised and each is acting in what it
considers its own best interest;

 

(v)           the subject space is to be let in as-is condition, provided that
the arbitrators shall not take into consideration any above building standard
improvements or finishes which shall have been installed in the subject space;

 

(vi)          the FC Member will not incur certain costs customarily incurred by
landlords in leasing space to unaffiliated third parties in the open market,
which costs may reduce the Fair Market Rent that would otherwise be charged by a
landlord in comparable circumstances, such as the following:

 

(A)          FC Member will not be requested to provide a work allowance or work
letter or incur any related expenditure in preparing the subject space for a
tenant’s occupancy (including, without limitation, architect’s and engineering
fees, demolition costs and legal fees);

 

(B)           there will be no period during which the subject space shall not
be occupied or during which base rent and additional rent shall be abated;

 

(C)           FC Member will not incur a brokerage commission;

 

(D)          FC Member will not incur any “takeover costs” or similar expenses
in assuming or mitigating a potential tenant’s leasing costs at another
location; and

 

65

--------------------------------------------------------------------------------


 

(E)           FC Member will not incur any advertising or promotional
expenditures in renting the subject space to a prospective tenant.

 

(vii)         The net worth of The New York Times Company in relation to a
hypothetical prospective tenant or its guarantor;

 

(viii) That the tenant will pay its share of real estate taxes, PILOT (as
defined in the Ground Lease) and common charges without base years or base
amounts; and

 

(ix)           The term of the sublease and the other terms and conditions of
the sublease for the subject FC Member Space.

 

In no event, however, shall the arbitrators consider, or make any increase or
decrease in the Fair Market Rent for the subject FC Member Space by reason of
the fact that The New York Times Company (and/or its Affiliates) is a current
occupant of the building or that the building is the headquarters for The New
York Times Company, the arbitrators to consider the Fair Market Rent on the
basis of a new transaction with an unrelated third party.

 

ARTICLE XI

 

ARBITRATION

 

11.01       Arbitration.

 

(a)           In the event of a dispute between the Members with respect to the
interpretation or application of any provision of this Agreement, or any other
matter specifically mentioned herein as a matter to be decided by arbitration,
such dispute or matter shall be shall be determined and resolved by arbitration
(and not by litigation) conducted in the City, County and State of New York in
accordance with the terms of this Section 11.01 and the then applicable
commercial arbitration rules of the American Arbitration Association, provided
that if the terms of this Section 11.01 differ from or conflict with the then
applicable commercial arbitration rules, the arbitrators shall be chosen and the
arbitration shall be governed in accordance with and pursuant to the terms and
provisions of this Section 11.01.

 

(b)           The arbitration procedures shall commence when either Member
submits the matter to arbitration by notice to the other Member. Not later than
twenty (20) days after the arbitration procedure has commenced, each Member
shall appoint an arbitrator and notify the other Member of such appointment by
identifying the appointee. Each Member hereto agrees to select as its respective
appointee an independent and unaffiliated individual who has not less than (10)
years experience with respect to the subject matter at hand. Not later than
ninety (90) days after both arbitrators are appointed, each shall separately,
but simultaneously, submit in a sealed envelope to each arbitrator their
separate suggested resolution of the dispute or matter and shall provide a copy
of such submissions to the other Member. The two selected arbitrators, after
reviewing such submissions, shall determine whether either proposed resolution
more fairly reflects the intention of the parties as expressed in this Agreement
or is otherwise in the best interest of the Company. If both arbitrators agree
that one of said proposed resolutions is preferable upon the basis set forth in
the preceding sentence, they shall so declare and their decision shall be final
and binding upon the Members. If the two selected arbitrators are unable

 

66

--------------------------------------------------------------------------------


 

to agree on one of the proposed resolutions within thirty (30) days after
submission thereof, then the arbitrators shall select a third arbitrator (the
“Third Dispute Arbitrator”) who shall also be an independent and unaffiliated
individual with not less than ten (10) years experience in the subject matter at
hand, such selection to take place within the ten (10) days after the expiration
of the thirty (30) day period. If no arbitrator is selected within such ten (10)
day period, either Member may immediately petition the American Arbitration
Association to appoint such Third Dispute Arbitrator. The Third Dispute
Arbitrator shall conduct an arbitration pursuant to the commercial arbitration
rules of the American Arbitration Association, its successor or, if it shall
cease to exist, an entity performing similar functions. The Third Dispute
Arbitrator shall select either proposed resolution not later than thirty (30)
days after appointment, and the Third Dispute Arbitrator’s decision shall be
final and binding upon the Members. The arbitration decision, determined as
provided in this Section, shall be conclusive and binding on the parties, shall
constitute an “award” by the Arbitrator within the meaning of the American
Arbitration Association rules and applicable law and judgment may be entered
thereon in any court of competent jurisdiction.

 

(c)           The fees of the arbitrators as well as expenses incident to the
proceedings, shall be assessed as the arbitrators determine, it being the
intention of the Members that the non-prevailing Member pay such fees and
expenses. The fees of respective counsel engaged by the parties, and the fees of
expert witnesses and other witnesses called or engaged by the Members, shall be
paid by the non-prevailing Member.

 

ARTICLE XII

 

ALLOCATION METHODOLOGY.

 

12.01       Allocation of Costs.

 

(a)           Costs which are part of the Total Costs of the Project are
generally to be allocated to the Members in accordance with their respective
Percentage Interests. However, the Members acknowledge that certain costs which
are part of the Total Costs of the Project may relate either entirely to the
NYTC Member Space or the FC Member Space, or may relate to either the NYTC
Member Space or the FC Member Space in a percentage which varies from their
respective Percentage Interests. For example, certain components may be built to
a higher tolerance than is applicable to the Core and Shell in general in order
to accommodate a particular use of the NYTC Member Space or the FC Member Space,
or common areas and equipment may be modified to reflect a higher requirement
for telecommunications, electricity, HVAC or other uses. In addition, once the
plans and specifications for the Improvements and the related Budget (and
allocation of construction costs between the Members) have been approved, either
Member may request changes to the plans and specifications as permitted under
Section 5.07, which may result in increased costs to the Company. Furthermore,
as set forth in this Agreement (including, without limitation, Sections 3.01(c),
3.01(d) and 3.01(e)), the Members have agreed that certain costs will be
allocated to the Members in a manner other than in accordance with their
respective Percentage Interests. Accordingly, the Members agree that in such
instances and in other situations where allocating costs in accordance with the
Percentage Interests would not result in an equitable allocation of such costs,
such costs (and the corresponding Capital Contributions and responsibility for
indebtedness of the Company) and any tax benefits, deductions, losses or

 

67

--------------------------------------------------------------------------------


 

other related costs attributable thereto will instead be allocated in accordance
with the methodology set forth in Exhibit T hereto, provided however, that FC
Member shall be solely responsible for any and all costs incurred in connection
with or payable to ING Entity or any other permitted equity investor in FC
Member and any and all fees and guaranteed payments to Developer and other
Affiliates of FC Entity under the Operating Agreement of FC Member.

 

(b)           In furtherance of this Section 12.01, and not in limitation
thereof, the Members agree that certain payment obligations under the Ground
Lease shall be allocated as follows:

 

(i)              payment obligations under Section 3.1 of the Ground Lease shall
be allocated to the Members in accordance with their respective Land Shares
(except that (1) said obligations shall with regard to below-grade retail be
based upon whether the same is located within FC Member Space or the NYTC Space,
and (2) said obligations with respect to rooftop garden space and discretionary
inside mechanical space referenced therein shall be allocated in accordance with
the Members’ respective Percentage Interests);

 

(ii)             payment obligations under Section 3.2 of the Ground Lease shall
be wholly allocated to FC Member to the extent that the same relates to the
Retail Space and shall be wholly allocated to NYTC Member to the extent that the
same relates to the SPU;

 

(iii)            payment obligations under Section 3.3 of the Ground Lease in
respect of Sales Tax Savings shall be wholly allocated to FC Member; and

 

(iv)            payment obligations under Section 3.4 of the Ground Lease in
connection with Mortgage Recording Tax (as to Exempted Mortgages only) shall be
wholly allocated to NYTC Member;

 

(v)             payment obligations under Section 3.5 of the Ground Lease shall
be allocated to the Members based upon whether the occupied square feet
referenced therein are located in the FC Member Space or the NYTC Member Space;

 

(vi)            the Security Deposit under Section 10.9(a) of the Ground Lease
shall be wholly payable by FC Member and the Insurance Guaranty required
thereunder shall be provided by NYTC Member; and

 

(vii)           the PA PILOT Reduction under Section 30.4 of the Ground Lease
shall be wholly allocated to NYTC Member.

 

(c)           Any disputes as to the proper allocation of such costs (and the
corresponding Capital Contributions and responsibility or indebtedness of the
Company) will be decided pursuant to arbitration under Section 11.01, and any
tax benefits, deductions or losses attributable thereto shall be governed by the
authority of the TMP under Section 7.05 and shall be consistent with such
arbitration decision.

 

68

--------------------------------------------------------------------------------


 

12.02       Allocation of Net Cash Flow, Net Financing Proceeds and Net Sale
Proceeds. For purposes of determining the amount of Net Cash Flow, Net Financing
Proceeds and Net Sale Proceeds which is related to the NYTC Member Space and the
FC Member Space, respectively, receipts from the rental or other use of a
particular area of the Property, and costs, expenses and disbursements related
to, generated by, derived from or incurred with respect to, as the case may be,
a particular area of the Property, will be allocated to that particular area,
and general receipts of the Company and general costs, expenses and
disbursements not related to a particular area will be allocated in accordance
with the Percentage Interests. Notwithstanding the foregoing, if certain
expenses not directly related to the NYTC Member Space or the FC Member Space do
not benefit the NYTC Member Space and the FC Member Space in the same proportion
as the Percentage Interests, but are more properly allocated between the NYTC
Member Space and the FC Member Space in a different proportion which more
equitably reflects the relative benefit of such expenditures to the NYTC Member
Space and the FC Member Space, respectively, such expenses and any related tax
benefits will instead be allocated between the NYTC Member Space and the FC
Member Space in the proportion which more equitably reflects the relative
benefits derived from such expenses. Any disputes as to the proper allocation of
such revenues and expenses will be decided pursuant to arbitration under Section
11.01, and the reporting thereof shall be governed by the authority of the TMP
under Section 7.05 and shall be consistent with such arbitration decision.

 

ARTICLE XIII

 

REPRESENTATIONS AND WARRANTIES

 

13.01       Representations and Warranties of NYTC Member. NYTC Member hereby
represents and warrants to FC Member and the Company that NYTC Member is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of New York, that it is not subject to any
proceeding for the reorganization, dissolution or liquidation thereof, that it
has all requisite authorizations to enter into this Agreement and to consummate
the transactions contemplated hereby and that the parties executing this
Agreement on behalf of NYTC Member are duly authorized to so do.

 

13.02       Representations and Warranties of FC Member. FC Member hereby
represents and warrants to NYTC Member and the Company that FC Member is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of New York, that it is not subject to any
proceeding for the reorganization, dissolution or liquidation thereof, that it
has all requisite authorizations to enter into this Agreement and to consummate
the transactions contemplated hereby, and that the parties executing this
Agreement on behalf of FC Member are duly authorized to so do.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.01       Execution in Counterparts. This Agreement may be executed in
counterparts, each of which thus executed shall be deemed an original, but all
of which, taken together, shall

 

69

--------------------------------------------------------------------------------


 

constitute one and the same document, binding upon the parties hereto, their
heirs, executors, administrators, successors and permitted assigns.

 

14.02       Notices. All notices, requests, demands, consents and approvals
under this Agreement shall be in writing, and shall be hand delivered, sent by
registered U.S. Mail, return receipt requested, or sent by overnight courier
service, designated for next-day delivery, as follows:

 

 

If to NYTC Member:

 

 

 

NYT Real Estate Company LLC

 

c/o The New York Times Company

 

229 West 43rd Street

 

New York, New York 10036

 

Attn: Mr.David A. Thurm

 

 

 

With a copy to:

 

 

 

NYT Real Estate Company LLC

 

c/o The New York Times Company

 

229 West 43rd Street

 

New York, New York 10036

 

Attn: Solomon B. Watson, IV, Esq.

 

 

 

With a copy to:

 

 

 

Swidler Berlin Shereff Friedman, LLP

 

405 Lexington Avenue

 

New York, New York 10174

 

Attn: Martin D. Polevoy,Esq.

 

 

 

If to FC Member:

 

 

 

FC Lion LLC

 

One MetroTech Center North

 

Brooklyn, New York 11201

 

Attn: General Counsel

 

 

 

and

 

 

 

Kelley Drye & Warren LLP

 

101 Park Avenue

 

New York, New York 10178

 

Attn: James J. Kirk, Esq.

 

Any party hereto may designate a different address to which or Person to whom
notices or demands shall be directed by written notice given in the same manner
and directed to the each other Member at its address hereinabove set forth. Any
notice given hereunder shall be deemed

 

70

--------------------------------------------------------------------------------


 

received one (1) Business Day after delivery to an overnight delivery service,
designated for next-day delivery; three (3) Business Days after mailing if sent
by registered U.S. mail, return receipt requested; or when actually received if
sent in any other permissible fashion.

 

14.03       Amendments. This Agreement may not be amended, restated,
supplemented or otherwise modified except by a writing signed by all of the
Members.

 

14.04       Articles of Organization. From time to time, the Members shall sign
and acknowledge all such writings as are required to amend the Articles of
Organization or for the carrying out of the terms of this Agreement or, upon
dissolution of the Company, to cancel such Articles.

 

14.05       Validity. In the event that any provision of this Agreement shall be
held to be invalid, such invalidity shall not affect in any respect whatsoever
the validity of the remainder of this Agreement.

 

14.06       Governing Law. This Agreement shall be construed according to and
governed by the laws of the State of New York.

 

14.07       Waiver. The waiver by any party hereto of the breach of any term,
covenant, agreement or condition herein contained shall not be deemed a waiver
of any subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict
performance by any other party of the terms, covenants, agreements and
conditions herein contained.

 

14.08       Brokers. FC Member and NYTC Member each represents and warrants to
the other that it has had no dealings or communications with any broker, finder,
or consultant with respect to the Property or the Project except for the Broker.
FC Member shall hold NYTC Member harmless and defend NYTC Member with respect to
any claims or actions that may be brought by any broker or finder (other than
the Broker) with whom it has dealt with respect to the Property or the Project.
NYTC Member shall hold FC Member harmless and defend FC Member with respect to
any claims or actions that may be brought by any broker or finder (including,
without limitation, the Broker) with whom it has dealt with respect to the
Property or the Project, subject however to the obligations of the Company and
FC Member pursuant to Section 3.01(e). The provisions of this Section 14.08
shall survive the termination of this Agreement and the dissolution of the
Company.

 

14.09       Entire Agreement. This Agreement, together with any other document
executed contemporaneously herewith, sets forth the entire agreement and
understanding of the Member with respect to the Project and the subject matter
hereof and supersedes all prior agreements or understandings relating thereto.

 

14.10       No Third Party Beneficiary. Nothing contained in this Agreement
shall be deemed to create any third party beneficiary status or grant any rights
to any capital contributions to any party which is not a Member.

 

71

--------------------------------------------------------------------------------


 

14.11       Attorney’s Fees. In the event of litigation to enforce or interpret
this Agreement, the prevailing party(ies) in such litigation shall be entitled
to recover from the losing party(ies) its or their reasonable attorney’s fees
and costs incurred in such litigation, including such costs and fees on appeal.

 

14.12       No Cross-Default. Notwithstanding any other provision of this
Agreement to the contrary, no default by FCE or Developer or any of their
Affiliates under the Development Agreement or any guaranty or any other document
relating to the Project shall constitute a default by FC Member under this
Agreement.

 

14.13       Certificated Interests. The Company hereby irrevocably elects that
all membership interests in the Company shall be securities governed by Article
8 of the Uniform Commercial Code. Each certificate evidencing membership
interests in the Company shall bear the following legend: “This certificate
evidences an interest in The New York Times Building LLC and shall be a security
for purposes of Article 8 of the Uniform Commercial Code.” This provision shall
not be amended, and no such purported amendment to this provision, shall be
effective until all outstanding certificates have been surrendered for
cancellation.

 

[the remainder of this page is intentionally blank]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

 

FC LION LLC, a New York limited liability
company

 

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, a New
York limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By:

RRG 8 South,Inc., a New York
corporation, its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce C. Ratner

 

 

 

 

Name: Bruce C. Ratner

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a New
York limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Golden

 

 

 

Name: Michael Golden

 

 

Title: Manager

 

73

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of the Land

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

Beginning at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue.

 

Running thence northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of
8th Avenue with the southerly line of West 41st Street;

 

Thence easterly along said southerly line of West 41st Street, 400 feet;

 

Thence southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

Thence westerly along said northerly line of West 40th Street, 400 feet to the
point and place of Beginning.

 

Being premises known as and by Manhattan Tax Map Block 1012, Lots 1, 5, 8, 14,
53, 59, 61, 62, 63, and part of Lot 15.

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Development Plan

 

The Members intend to construct upon the Land an office building (with ground
floor retail) of approximately 1,440,000 gross square feet of above grade space,
additional below grade space and additional roof top and mechanical space, which
building shall include the “SPU”, “NYTC Office”, “FC Retail”, “FC Office” and
“Common Areas”, all as generally shown on the drawings attached hereto as
Exhibit B-l.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Floor Plans

 

B-1-1

--------------------------------------------------------------------------------


 

[g38794kk07i001.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i002.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i003.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i004.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i005.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i006.jpg]

 

--------------------------------------------------------------------------------


 

[g38794kk07i007.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Schematic Design Plans

 

C-1

--------------------------------------------------------------------------------


 

List of Schematic Design Documents

That Correspond with Final Schematic

Design Budget dated July 30, 2001

 

A 1000

 

7/20/2001

 

S 0001

 

7/20/2001

 

A 1001

 

7/20/2001

 

S 1000

 

7/20/2001

 

A 1002

 

7/20/2001

 

S 1001

 

7/20/2001

 

A 1003

 

7/20/2001

 

S 1003

 

7/20/2001

 

A 1004

 

7/20/2001

 

S 1006

 

7/20/2001

 

A 1005

 

7/20/2001

 

S 1008

 

7/20/2001

 

A 1006

 

7/20/2001

 

S 1011

 

7/20/2001

 

A 1008

 

7/20/2001

 

S 1021

 

7/20/2001

 

A 1010

 

7/20/2001

 

S 1027

 

7/20/2001

 

A 1011

 

7/20/2001

 

S 1030

 

7/20/2001

 

A 1021

 

7/20/2001

 

S 1041

 

7/20/2001

 

A 1027

 

7/20/2001

 

S 1052

 

7/20/2001

 

A 1030

 

7/20/2001

 

S 1052MEZ

 

7/20/2001

 

A 1041

 

7/20/2001

 

S 1053

 

7/20/2001

 

A 1052

 

7/20/2001

 

S 1054

 

7/20/2001

 

A 1052MEZ

 

7/20/2001

 

S 2000

 

7/20/2001

 

A 1053

 

7/20/2001

 

S 2001

 

7/20/2001

 

A 1054

 

7/20/2001

 

S 2002

 

7/20/2001

 

A 1056

 

7/20/2001

 

 

 

 

 

A 1101

 

7/20/2001

 

M 1000

 

9/18/2001

 

A 1102

 

7/20/2001

 

M 1001

 

9/18/2001

 

A 1103

 

7/20/2001

 

M 1005

 

9/18/2001

 

A 2001

 

7/20/2001

 

M 1006

 

9/18/2001

 

A 2101

 

7/20/2001

 

M 1021

 

9/18/2001

 

A 2102

 

7/20/2001

 

M 1027

 

9/18/2001

 

A 2103

 

7/20/2001

 

M 1027M

 

9/18/2001

 

A 2104

 

7/20/2001

 

M 1041

 

9/18/2001

 

A 3001a

 

7/20/2001

 

M 1052

 

9/18/2001

 

A 3001b

 

7/20/2001

 

M 1052MEZ

 

9/18/2001

 

A 3002

 

7/20/2001

 

M 1054

 

9/18/2001

 

A 3002b

 

7/20/2001

 

M 5000

 

9/18/2001

 

A 4020

 

7/20/2001

 

M 5001

 

9/18/2001

 

A 4021

 

7/20/2001

 

M 5002

 

9/18/2001

 

A 4038

 

7/20/2001

 

M 5003

 

9/18/2001

 

A 4039

 

7/20/2001

 

M 5004

 

9/18/2001

 

A 4040

 

7/20/2001

 

M 5005

 

9/18/2001

 

A 4041a

 

7/20/2001

 

M 5006

 

9/18/2001

 

A 4041b

 

7/20/2001

 

M 5007

 

9/18/2001

 

A 4042

 

7/20/2001

 

M 5008

 

9/18/2001

 

 

 

 

 

M 5009

 

9/18/2001

 

 

 

 

 

M 5010

 

9/18/2001

 

 

 

 

 

M 5011

 

9/18/2001

 

 

--------------------------------------------------------------------------------


 

P 0000

 

9/18/2001

 

E 0000

 

9/18/2001

 

P 1000

 

9/18/2001

 

E 1001

 

9/18/2001

 

P 1004

 

9/18/2001

 

E 1004

 

9/18/2001

 

P 1008

 

9/18/2001

 

E 1006

 

9/18/2001

 

P 1021

 

9/18/2001

 

E 1021

 

9/18/2001

 

P 1027

 

9/18/2001

 

E 1027

 

9/18/2001

 

P 1030

 

9/18/2001

 

E 1027M

 

9/18/2001

 

P 1040

 

9/18/2001

 

E 1052

 

9/18/2001

 

P 1052

 

9/18/2001

 

E 1052MEZ

 

9/18/2001

 

P 5000

 

9/18/2001

 

E 1041

 

9/18/2001

 

P 5001

 

9/18/2001

 

E 1054

 

9/18/2001

 

P 5002

 

9/18/2001

 

E 4000

 

9/18/2001

 

P 5003

 

9/18/2001

 

E 5000

 

9/18/2001

 

 

 

 

 

 

 

 

 

FP 0000

 

9/18/2001

 

T 0000

 

9/18/2001

 

FP 1000

 

9/18/2001

 

T 1000

 

9/18/2001

 

FP 1004

 

9/18/2001

 

T 1003

 

9/18/2001

 

FP 1008

 

9/18/2001

 

T 1008

 

9/18/2001

 

FP 1021

 

9/18/2001

 

T 5000

 

9/18/2001

 

FP 1027

 

9/18/2001

 

T 5001

 

9/18/2001

 

FP 1030

 

9/18/2001

 

 

 

 

 

FP 1040

 

9/18/2001

 

 

 

 

 

FP 1052

 

9/18/2001

 

 

 

 

 

FP 5001

 

9/18/2001

 

 

 

 

 

 

Schematic Design Outline Specifications

7/20/2001

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Schematic Design Estimate

 

D-1

--------------------------------------------------------------------------------


 

The attached Schematic Design Estimate reflects the gross costs of the
Development. The costs reflected will be reallocated to the Members pursuant
Article 3 and Section 12.01(b) of the Operating Agreement.

 

--------------------------------------------------------------------------------


 

[g38794kk07i008.jpg]

PROJECT NAME:

 

The New York Times Building

 

Date:

 

July 30, 2001

LOCATION:

 

New York, NY

 

File:

 

 

CLIENT NAME:

 

The New York Times/FCRC

 

Job #:

 

-

 

ARCHITECT:

 

Renzo Piano Building Workshop/Fox and Fowle Architects

 

Est. #:

 

-

 

ESTIMATE TYPE:

 

0

 

S.F.:

 

1,553,966.00

 

EST. PHASE:

 

Schematic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT ($)

 

 

 

 

 

TRADE SUMMARY

 

NYT

 

FCRC

 

Retail

 

SPU

 

TOTAL

 

$ /SF

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02000 DEMOLITION

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

02100 ASBESTOS REMOVAL

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

02200 SITEWORK

 

636,370

 

539,878

 

13,017

 

21,577

 

1,210,842

 

0.78

 

0.32

 

03200 SUBSTRUCTURE

 

5,870,628

 

4,980,472

 

120,080

 

199,054

 

11,170,234

 

7.19

 

2.94

 

03300 SUPERSTRUCTURE CONCRETE

 

7,418,501

 

5,824,096

 

136,337

 

225,969

 

13,604,904

 

8.75

 

3.59

 

04200 MASONRY

 

215,715

 

51,858

 

3,935

 

19,962

 

291,470

 

0.19

 

0.08

 

04400 STONE

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

05100 STRUCTURAL STEEL

 

33,786,909

 

28,568,266

 

685,772

 

1,136,787

 

64,177,734

 

41.30

 

16.92

 

05300 METAL DECK

 

2,764,515

 

2,364,067

 

60,981

 

98,403

 

5,287,966

 

3.40

 

1.39

 

05500 MISCELLANEOUS METALS

 

2,844,619

 

1,403,992

 

32,578

 

56,514

 

4,337,703

 

2.79

 

1.14

 

05700 ORNAMENTAL METALS

 

532,187

 

7,794

 

188

 

311

 

540,481

 

0.35

 

0.14

 

06100 ROUGH CARPENTRY

 

1,127,104

 

962,999

 

20,993

 

42,105

 

2,153,201

 

1.39

 

0.57

 

06200 FINISH CARPENTRY/MILLWORK

 

417,901

 

407,263

 

597

 

17,785

 

843,546

 

0.54

 

0.22

 

07100 WATERPROOFING

 

285,327

 

230,731

 

4,075

 

10,947

 

531,080

 

0.34

 

0.14

 

07200 INSULATION

 

10,349

 

8,780

 

212

 

351

 

19,691

 

0.01

 

0.01

 

07240 EIFS

 

120,524

 

102,249

 

2,465

 

4,087

 

229,325

 

0.15

 

0.06

 

07250 SPRAY-ON-FIREPROOFING

 

2,681,854

 

2,181,547

 

52,598

 

87,189

 

5,003,188

 

3.22

 

1.32

 

07400 METAL PANELS

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

07500 MEMBRANE ROOFING

 

712,843

 

604,756

 

14,581

 

24,170

 

1,356,351

 

0.87

 

0.36

 

07900 CAULKING

 

155,303

 

131,755

 

3,177

 

5,266

 

295,500

 

0.19

 

0.08

 

08100 METAL DOORS AND FRAMES

 

159,915

 

143,686

 

723

 

11,026

 

315,350

 

0.20

 

0.08

 

08300 OVERHEAD DOORS

 

9,319

 

7,906

 

191

 

316

 

17,732

 

0.01

 

0.00

 

08400 ENTRANCES AND STOREFRONTS

 

259,272

 

224,508

 

124,690

 

52,774

 

661,243

 

0.43

 

0.17

 

08700 HARDWARE

 

205,350

 

186,160

 

981

 

12,508

 

405,000

 

0.26

 

0.11

 

08800 GLAZING

 

3,172,018

 

90,174

 

309,674

 

289,854

 

3,861,720

 

2.49

 

1.02

 

08900 CURTAINWALL

 

36,473,741

 

28,674,318

 

915,568

 

1,460,138

 

67,523,765

 

43.45

 

17.80

 

09250 GYPSUM WALLBOARD

 

3,563,899

 

4,064,680

 

70,978

 

213,833

 

7,913,391

 

5.09

 

2.09

 

09300 TILE

 

663,124

 

534,734

 

717

 

12,789

 

1,211,365

 

0.78

 

0.32

 

09500 ACOUSTICAL CEILING TILE

 

162,094

 

121,825

 

274

 

3,574

 

287,767

 

0.19

 

0.08

 

09650 RESILIENT FLOORING AND CARPET

 

42,870

 

33,922

 

440

 

730

 

77,962

 

0.05

 

0.02

 

09660 SPECIAL FINISHES

 

1,894,956

 

1,513,458

 

36,490

 

394,756

 

3,839,660

 

2.47

 

1.01

 

09900 PAINTING

 

589,255

 

494,616

 

9,173

 

24,536

 

1,117,580

 

0.72

 

0.29

 

10000 SPECIALTIES

 

416,380

 

358,746

 

2,002

 

13,822

 

790,950

 

0.51

 

0.21

 

10200 LOUVERS

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

10250 ACCESS FLOOR

 

210,007

 

-1,131

 

-27

 

-45

 

208,863

 

0.13

 

0.06

 

10400 BUILDING SIGNAGE

 

1,095,998

 

929,813

 

22,418

 

37,162

 

2,085,390

 

1.34

 

0.55

 

10532 CANOPIES

 

938,064

 

388,608

 

9,369

 

15,531

 

1,351,571

 

0.87

 

0.36

 

12500 WINDOW WASHING EQUIPMENT

 

647,096

 

548,977

 

13,236

 

21,941

 

1,231,250

 

0.79

 

0.32

 

13100 MAST

 

776,515

 

658,773

 

15,883

 

26,329

 

1,477,500

 

0.95

 

0.39

 

13200 DAMPER

 

647,096

 

548,977

 

13,236

 

21,941

 

1,231,250

 

0.79

 

0.32

 

14100 CONVEYANCES

 

9,651,701

 

12,402,581

 

-119

 

-197

 

22,053,967

 

14.19

 

5.81

 

14200 TURNTABLE

 

0

 

0

 

0

 

0

 

0

 

0.00

 

0.00

 

15100 HVAC

 

19,942,145

 

16,852,444

 

403,191

 

668,359

 

37,866,138

 

24.37

 

9.98

 

15200 PLUMBING

 

2,800,035

 

2,375,469

 

57,273

 

94,940

 

5,327,717

 

3.43

 

1.40

 

15300 FIRE PROTECTION

 

1,680,299

 

1,425,518

 

34,369

 

56,973

 

3,197,160

 

2.06

 

0.84

 

16000 ELECTRICAL

 

14,199,562

 

11,972,130

 

288,650

 

476,488

 

26,938,830

 

17.34

 

7.10

 

SUBWAY ENTRANCE

 

132,042

 

112,020

 

2,701

 

4,477

 

251,240

 

0.16

 

0.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADE SUB-TOTAL:

 

159,913,464

 

133,033,417

 

3,483,666

 

5,867,029

 

302,297,576

 

$

194.53

 

79.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXTERIOR PROJECTION SIGNAGE EQUIPMENT

 

(1,051,120.00

)

(891,740.00

)

(21,500.00

)

(35,640.00

)

(2,000,000

)

(1.29

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBWAY ENTRANCE WORK

 

(132,041.69

)

(112,020.38

)

(2,700.83

)

(4,477.10

)

(251,240

)

(0.16

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYTC TENANT WORK (Allocations)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Communicating Stairs

 

(4,736,168

)

 

 

 

 

 

 

(4,736,168

)

(3.05

)

 

 

2. Fin Tube Heating System

 

(559,640

)

 

 

 

 

 

 

(559,640

)

(0.36

)

 

 

3. Newsroom Skylight

 

(1,782,100

)

 

 

 

 

 

 

(1,782,100

)

(1.15

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADE SUBTOTALS =

 

151,652,394

 

132,029,657

 

3,459,465

 

5,826,912

 

292,968,428

 

188.53

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Condominium Declaration

 

See Item 76 – Declaration of Leasehold Condominium.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Definition of the Core and Shell

 

F-1

--------------------------------------------------------------------------------


 

Definition of the Core and Shell

 

I.

GENERAL CONSTRUCTION

 

 

 

 

·

Demolition/Asbestos Abatement

 

·

Foundations

 

·

Excavation including basement excavation

 

·

Site Work

 

·

Landscaping, irrigation and drainage

 

·

Superstructure, complete structural frame providing a minimum of 50 lbs./ft2 of
live load capacity

 

·

Fire Stairs including enclosure

 

·

Metal deck and concrete slabs

 

·

Roofing/Waterproofing/Paving/Roof Garden

 

·

Fireproofing

 

·

Curtain Wall system – Entire building enclosure.

 

·

Doors and Hardware for exterior and interior core and shell elements.

 

·

Storefronts, Entrance Doors and Screens

 

·

Demising partitions for MEP service rooms, shafts, ground floor lobbies, fire
stairs, core area, shafts and toilet rooms.

 

 

Finishes for the following areas:

 

 

 

1.

Ground floor common area lobby.

 

 

 

2.

Core Area Toilet rooms and additional toilet rooms on podium floors.

 

 

 

3.

Common Corridors/Stairwells

 

 

 

4.

MEP and Elevator equipment rooms

 

 

 

5.

Loading dock areas and common support areas

 

 

 

 

 

 

·

Interior signage program to meet code requirements.

 

·

Building Identification Signage

 

·

Window washing equipment

 

·

Elevators including Shaftways

 

II.

SUBWAY ENTRANCE

 

 

·

Subway Entrance Improvements Including the following:

 

 

 

 

 

1.

Construction of a new entrance within property limits to be constructed at the
northeast corner of Eighth Avenue

 

 

and 40th Street consisting of a 10 foot wide straight stairway with two
intermediate landings, which connects to the mezzanine located below the east
sidewalk of Eighth Avenue.

 

 

2.

A street vestibule, at the top of the stairway that is within the building
property, with minimum dimensions of 15

 

 

feet long by 10 feet wide.

 

 

3.

Partial demolition and slabbing over of the existing sidewalk stair entrance at
the northeast corner of Eighth

 

 

Avenue and 40th Street as required to construct the above items. Modifications
to the existing intermediate stair landing as required to seal the original
entrance to stairway and create an entry to the proposed stairway.

 

 

4.

Protection of all street utilities impacted by the construction of the above
items during Owner’s construction.

 

 

5.

The removal of the existing cast iron stair entrance railings, gates, and
entrance lamp posts and delivery thereof to

 

 

an Authority facility located within the City of New York, as designated by the
Authority.

 

--------------------------------------------------------------------------------


 

III.           PLUMBING

 

Domestic cold water distribution system from tap in street to valved outlets at
each floor with capacity for floor pantries.

Domestic hot water distribution to valved outles at each floor with capacity for
floor pantries.

Complete storm water system with necessary sump pumps.

Sanitary waste system from city tie-in to plugged outlets at each floor, sized
to accommodate NYTC cafeteria complete with all necessary ejector pumps.

Meters for consumption of energy, other than for base building HVAC equipment,
to be installed by individual users.

In addition to the distribution system described above, core area bathrooms
(including drinking fountains) will be built as part of the base building work
including all fixtures. No other bathrooms remote from the core area will be
built as part of the base building work except on the podium floors where
additional bathrooms for general use will be provided.

Provision of two (2) additional dry columns with waste and vent risers remote
from the core on tower floors and four (4) dry columns with waste and vent
risers on podium floors. Each podium floor will include a remote wet column
riser.

All domestic cold water piping in conditioned spaces and areas subject to
freezing will be insulated.

 

IV.           FIRE SPRINKLER SYSTEM

 

1. Fire protection water service as required by code including any necessary
pumps and ATS equipment.

2. Complete standpipe system with hose outlets based on open plan floor

3. Sprinkler floor control valves with tamper switch and flow switch, including
service double detector check.

4. TCO sprinkler coverage (loop around core and core rooms sprinklered)

5. Complete coverage including sprinkler heads as required in ground floor
lobbies, mechanical rooms, and other common areas.

 

V.            HVAC

 

1)              Equipment sized on the following criteria:

a)              Electric demand load: 2 w/ft2 lighting, 3 w/ft2 power, 2.0
w/ft2 supplementary cooling, up to an additional 200 tons of cooling capacity
for the NYTC Data Center if not provided for within the 2.0 w/ft2 supplementary
cooling allowance.

b)             Ventilation: 20 cfm/person or, 0.2 cfm/ft2

c)              Occupancy: 100 ft2/person

d)             Outdoor conditions: summer 91/76°F, winter 5°F with 15 mph wind.

e)              Indoor conditions: summer 75°F +/- 1°, 50% RH + 5%
(uncontrolled), winter 72°F +/- 1°

 

2)                Central Plant will be designed to allow for 24 hr per day 7
day per week 52 week per year operation.

 

3)                Complete Refrigeration Plant including

a)              Refrigeration machines with a capacity to satisfy the cooling
load. Redundant machines are not provided. Multiple chillers (4 or more) are
required.

b)             Cooling towers with a capacity to satisfy cooling load (summer
and winter as required by the New York State Energy Code.) Redundant cells are
not provided.

c)              Condenser water and chilled water pumps to satisfy cooling load.
One redundant chilled water and condenser water pump of each size is provided.

 

2

--------------------------------------------------------------------------------


 

d)             Free cooling plate and frame plate exchangers to provide 100% of
cooling requirements as required by the New York State energy code. Redundant
plate and frame heat exchangers are not provided.

e)              Chilled water and condenser water piping within the central
plant, connecting cooling towers and a set of risers through the building piped
to typical floor air handling units.

f)                Valved outlets (21/2”) on the condenser water and the chilled
water risers for connection to by Owner/Tenant as required for supplementary
cooling.

 

4)              Complete heating plant including:

a)              High Pressure Con Ed Steam Service.

b)             Complete steam heating system as designed by Flack and Kurtz and
approved by NYTC and FCRC.

 

5)              Typical Floor Mechanical Rooms consisting of:

a)              Air handling unit(s) with capacity to offset electric,
occupancy, envelope and outside air loads. The unit will be provided with
cooling coils, fan, medium efficiency filters 35% Eff’s/85% Eff’s, smoke
detectors, variable speed drive and controls for the operation of the unit.

b)             Heated ventilation air with automatic control damper.

c)              Smoke exhaust either using a dedicated riser or the outside air
shaft capable of exhausting each office floor one at a time at a rate of 6 air
changes per hour.

d)             Medium pressure ductwork from the air handling unit to the
outside face of the core wall.

e)              Return air transfer plenum (within the typical floor mechanical
room) to a location on the exterior wall surface of the mechanical room wall
which will be above the tenant provided hung ceiling.

 

6)              Perimeter heating system consisting of:

a)              Perimeter hot water risers.

 

7)              Outside air ventilation system consisting of:

a)              Air handing units with medium efficiency filters, fans, heating
coils, cooling coils and variable speed drives.

b)             Ductwork from units to outside air shafts.

c)              Controls including valves, sensors, controllers and dampers.

d)             Air monitoring system to monitor carbon dioxide levels in
occupied spaces.

 

8)              General Exhaust system with capacity to exhaust 1500 cfm per
floor with stub outs on each floor with fire and smoke dampers as required by
code.

 

9)              Toilet exhaust systems with a capacity of 2 cfm/sf with 10%
spare capacity.

 

10)        Emergency power system for Base Building Life Safety Systems
consisting of:

a)              Fuel oil system with a capacity of 6 hours of fuel to operate
the generator(s) at full load.

b)             Exhaust system consisting of exhaust piping and silencers.

c)              Ventilation and exhaust air as required to operate the
generator.

 

11)        Building control system consisting of:

a)              Main processing unit.

b)             Backbone distribution to a panel within each floor typical floor
mechanical room with capacity to control VAV boxes (1 per 800-900 square feet),
air handling units and dampers on each floor.

c)              Control of all base building equipment such as outside air
systems, boilers, chillers and toilet exhaust systems.

 

12)        Smoke management system consisting of:

a)              Fans to provide a minimum of 6 air changes per hour for any two
occupied floors area of the building.

b)             Ductwork from the fans to the space served.

 

3

--------------------------------------------------------------------------------


 

c)              Fire smoke dampers wired to the fire command station for all
fire zones included in the base building design.

 

13)        Complete HVAC systems for all public spaces such as:

a)              Main lobby

b)             Back of house spaces

 

14)        Provide space to accommodate user-specific mechanical or electrical
equipment.

 

15)        Sound Attenuation design criteria:

 

a) NC-35 in general areas and NC-40 within 10’ of mechanical rooms.

 

VI.           ELECTRICAL

 

Base building electrical service consisting of a 460 volt service, transformers
and associated vaults, network protectors and main switchgear, including circuit
breakers and fused disconnect switches.

Main service electrical distribution to each floor via buss ducts.

Provisions for three buss duct stabs per duct into each buss duct.

Buss tap switches, transformers, and branch circuit panel boards required to
accommodate user needs, other than for base building mechanical equipment, will
not be installed as part of core and shell work.   Provision of two electrical
closets per tower floor and three electrical closets per podium floor with back
boxes for cables.

Power distribution as required to support the floor by floor mechanical
equipment.

Emergency Power sufficient for life safety functions as required by code
including generators, automatic transfer switches.

Space provisions for running supplemental and standby power feeders through the
building to selected floors.

Space and structural requirements to accommodate the Owner/Tenants standby
generators, UPS, and fuel oil storage systems as may be required.

Lighting in all base building mechanical rooms, lobbies, and emergency
stairwells.

Exterior and Facade Lighting.

Facilities will be provided to allow the distribution system to be increased for
special user or tenant needs.

Attenuation will be provided for RFI/EMI as required.

 

VII.          FIRE ALARM SYSTEM

 

Class E Alarm System sufficient in size to accommodate the point capacity of the
entire building. All base building devices installed as required by Code on all
floors and in the common areas to be provided as part of the base building core
and shell.

 

VIII.        SECURITY

 

Security for base building envelope including perimeter surveillance. Space will
be provided to NYTC for purpose of installing dedicated security conduits in the
core and common areas including the loading dock area.

 

4

--------------------------------------------------------------------------------


 

IX.           TELECOMMUNICATIONS

 

Provision of four (4) service entry points.

Provision of two (2) main telecom rooms.

Provide empty 4” conduits from point of entry to individual telecom closets.

Two IDF closets will be provided for each tower floor and three for each podium
floor.

Provide 2- 4” conduit risers from the lowest NYTC floor to roof.

Allow for space on roof to accommodate NYTC communications satellite dishes.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Examples of Calculations Under Section 3.07(C)(b)(iii)

 

G-1

--------------------------------------------------------------------------------


 

Example for 3.07 (C) (b) FC Member’s Put-Right

 

 

 

 

 

Example

 

 

)

 

 

 

 

 

 

IF

 

FC Member Contribution is <

 

$

21,700,000

 

 

 

 

 

 

 

 

 

THEN

 

FC Member Pays NYTC Member

 

 

 

 

 

 

(x)

 

$

21,700,000

 

 

 

 

-(y) FC Member Funded SACS

 

$

(10,000,000

)

Note: This value is used for illustrative purposes only.

 

 

FC Member Payment

 

$

11,700,000

 

 

 

 

 

 

 

 

 

i)

 

 

 

 

 

 

IF

 

FC Member Contribution is >

 

$

21,700,000

 

 

AND

 

SAC Funded <

 

$

84,940,000

 

 

 

 

 

 

 

 

 

THEN

 

NYTC Member pays FC Member

 

 

 

 

 

 

(1) FC Member Funded SACS

 

$

30,000,000

 

Note: This value is used for illustrative purposes only.

 

 

- (2)

 

$

(21,700,000

)

 

 

 

FC Member Excess Land Payment

 

$

8,300,000

 

 

 

 

 

 

 

 

 

ii)

 

 

 

 

 

 

IF

 

FC Member Contribution is >

 

$

21,700,000

 

 

AND

 

SAC Funded >

 

$

84,940,000

 

 

 

 

 

 

 

 

 

Then (A)

 

NYTC Member pays FC Member

 

 

 

 

 

 

FC Member Funded SACS

 

$

40,000,000

 

 

 

 

 

 

$

(21,700,000

)

Note: This value is used for illustrative purposes only.

 

 

(1) FC Member Excess Land payment

 

$

18,300,000

 

 

 

 

 

 

 

 

 

 

 

(2) The FC Member ESAC Amount

 

 

 

 

 

 

(x) FC Member ESAC Percentage (FC Member’s Land Share)

 

45

%

 

 

 

x(y) Total ESAC Paid as of FC Put Closing Date

 

$

3,948,889

 

 

 

 

 

 

$

1,777,000

 

 

 

 

 

 

 

 

 

 

 

(1)

 

$

18,300,000

 

 

 

 

(2)

 

$

(1,777,000

)

 

 

 

FC Member Excess Land Payment (net ESACS)

 

$

16,523,000

 

 

 

 

 

 

 

 

 

AND (B)

 

NYTC Member Pays FC Member ESAC Credit

 

 

 

 

 

 

FC Member ESAC at time received

 

 

 

 

 

 

FC Member ESAC

 

$

1,777,000

 

 

 

 

Divided by Total ESAC

 

$

5,000,000

 

Note: This number is used for illustrative purposes only but would include all
ESAC’s paid as of FC Put Closing Date plus all ESACS subsequently paid by NYTC.

 

 

 

 

 

 

 

 

 

FC Member ESAC Percentage

 

35.54

%

 

 

 

 

 

 

 

 

 

 

Total ESAC (if Total ESAC is < or = to 85% of PILOT for Year 1 then able to draw
down total ESAC in Year 1; otherwise, FCR Member receives in this example 35.54%
of total ESAC credits if, as and when received by NYTC)

 

5,000,000

 

 

 

 

xFC Member ESAC Percentage

 

35.54

%

 

 

 

FC Member ESAC Payment

 

$

1,777,000

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Total Costs of the Project

 

H-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Total Project Costs

 

 

 

Description

 

 

 

 

 

Description

1

 

SITE ACQUISITION:

2

 

Site Acquisition

3

 

20% LC

4

 

Broker Fee

5

 

Total Site Acquisition

6

 

 

7

 

HARD COSTS:

8

 

Trades -Base Building

9

 

Trades - Subway

10

 

Pre-construction Services

11

 

Tenant Contributions/Interior Build Out

12

 

SPU (Base, FF&E and Finishes)

13

 

General Conditions / CM Fee

14

 

Off-Site Work

15

 

Demolition/Environmental

16

 

Permits

17

 

Bonds

18

 

Owner’s Testing/Survey

19

 

Construction Contingency

20

 

Design/Scope Contingency

21

 

Total Hard Costs

22

 

 

23

 

SOFT COSTS:

24

 

A & E Base

25

 

A & E Reimburseables

26

 

A & E - Consultants/Web/Compel.

27

 

Architecture & Engineering

28

 

 

29

 

Internal Incentives

30

 

External Commissions

31

 

Leasing Commissions

32

 

 

33

 

Legal - General

34

 

Legal - Leasing

35

 

Legal - Financing

36

 

Legal - Zoning

37

 

Legal - Acquisitions

38

 

Legal

39

 

 

40

 

Construction Interest

41

 

Financing/Advisor Fees

42

 

Financing Fees & Out-of-Pocket Bank Expenses

43

 

Hedging Fee

44

 

FCE Finance Fee

45

 

ING Inspection Fee

46

 

Transfer Tax

47

 

Title Insurance Fee

48

 

Bank Inspection

49

 

Financing

50

 

 

51

 

Site Management

52

 

Project Expenses

53

 

Other Costs

54

 

Public Process

55

 

Signage/Art

56

 

Marketing/Public Relations/Project Expenses

57

 

Masterplanning

58

 

RE Taxes

59

 

Insurance

60

 

Other Costs

61

 

 

62

 

TOTAL SOFT COSTS

63

 

 

64

 

Sub-Total Project Costs

65

 

 

66

 

Rent Up Deficit

67

 

Development Contingency

68

 

ING Site Management Fee

69

 

Development/Developer Fee

70

 

TOTAL PROJECT COSTS

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Development Costs

 

I-1

--------------------------------------------------------------------------------


 

FC Member Initial Capital Contribution

 

New York Times

Print Date: 12/10/01

Data Date: 11/08/01

 

 

 

1

 

2

 

3

 

4
(1+2)

 

5

 

6
(4+5)

 

 

 

Total FC Member
Capital Contribution
to the Company
Total Costs
Incurred

 

Total Incurred
Shared Costs of FC
Member + NYTC
Member

 

 

 

NYTC Member
Share of Incurred
Shared Costs of
FC Member +
NYTC Member

 

NYTC
Member
Only Incurred
Costs

 

NYTC
Member
Share of Total
Incurred Costs

 

As Of Date : 10/31/01

 

As Of Date:
10/31/01

 

As Of Date: 10/31/01

 

NYTC %

 

As Of Date:
10/31/01

 

As Of Date:
10/31/01

 

As Of Date:
10/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Acquisition

 

250,000

 

250,000

 

57.6049

%

144,012

 

 

 

144,012

1

2

TOTAL SITE ACQUISITION

 

250,000

 

250,000

 

57.6049

%

144,012

 

 

 

144,012

2

3

 

 

 

 

 

 

 

 

 

 

 

 

0

3

4

Traders: Base Building

 

0

 

 

 

 

 

 

 

 

 

0

4

5

Tenant Contributions

 

0

 

 

 

 

 

 

 

 

 

0

5

6

SPU Contribution

 

0

 

 

 

 

 

 

 

 

 

0

6

7

Trades – Subway

 

0

 

 

 

 

 

 

 

 

 

0

7

8

Pre-Construction Services

 

606,667

 

606,667

 

57.9483

%

351,553

 

 

 

351,553

8

9

General Conditions/CM Fee

 

0

 

 

 

 

 

 

 

 

 

0

9

10

Demolition Environmental

 

0

 

 

 

 

 

 

 

 

 

0

10

11

Permits

 

0

 

 

 

 

 

 

 

 

 

0

11

12

Bonds

 

0

 

 

 

 

 

 

 

 

 

0

12

13

Owner’s Testing / Survey

 

195,071

 

195,071

 

57.9483

%

113,040

 

 

 

113,040

13

14

Construction Contingency

 

0

 

 

 

 

 

 

 

 

 

0

14

15

Design/Scope Contingency

 

0

 

 

 

 

 

 

 

 

 

0

15

16

TOTAL HARD COSTS

 

801,737

 

801,737

 

57.9483

%

464,593

 

 

 

464,593

16

17

 

 

 

 

 

 

 

 

 

 

 

 

0

17

18

A & E Base

 

3,926,439

 

3,911,605

 

57.9483

%

2,266,710

 

 

 

2,266,710

18

19

A & E Reimburseables

 

431,558

 

418,832

 

57.9483

%

242,590

 

8,000

 

250,590

19

20

A & E Consultants

 

1,187,650

 

1,129,504

 

57.9483

%

654,529

 

13,700

 

668,229

20

21

ARCHITECTURE & ENGINEERING

 

5,545,645

 

5,459,740

 

57.9483

%

3,163,828

 

21,700

 

3,185,529

21

24

 

 

 

 

 

 

 

 

 

 

 

 

0

24

25

LEASING COMMISSIONS

 

1,300,000

 

 

 

 

 

 

 

 

 

0

25

26

 

 

 

 

 

 

 

 

 

 

 

 

0

26

27

Legal – Ground Lse/Acqst/Tax Str.

 

728,817

 

30,000

 

57.9483

%

17,384

 

 

 

17,384

27

28

Legal – Partnership & Develop Agreement

 

49,791

 

 

 

 

 

 

 

 

 

0

28

29

Legal – Financing/Condo

 

9,200

 

 

 

 

 

 

 

 

 

0

29

30

Legal – Leasing Office & Retail

 

15,052

 

 

 

 

 

 

 

 

 

0

30

31

LEGAL

 

800,869

 

30,000

 

57.9483

%

17,384

 

 

 

17,384

31

32

 

 

 

 

 

 

 

 

 

 

 

 

0

32

33

Construction Interest

 

0

 

 

 

 

 

 

 

 

 

0

33

34

Financing Fees & Out-of Pocket

 

57,201

 

 

 

 

 

 

 

 

 

0

34

35

Mortgage Recording Tax

 

0

 

 

 

 

 

 

 

 

 

0

35

36

Transfer Tax

 

0

 

 

 

 

 

 

 

 

 

0

36

37

Title Insurance Fee

 

0

 

 

 

 

 

 

 

 

 

0

37

38

Bank Inspection/Appraisal

 

25,000

 

 

 

 

 

 

 

 

 

0

38

39

TOTAL FINANCING

 

82,201

 

 

 

 

 

 

 

 

 

0

39

40

 

 

 

 

 

 

 

 

 

 

 

 

0

40

41

Site Management

 

4,450,000

 

 

 

 

 

 

 

 

 

0

41

42

Marketing/Public Relations

 

1,507,353

 

286,747

 

57.9483

%

166,165

 

 

 

165,165

42

43

Project Expenses

 

70,204

 

 

 

 

 

 

 

 

 

0

43

44

Signange / Art

 

0

 

 

 

 

 

 

 

 

 

0

44

45

Public Process

 

0

 

 

 

 

 

 

 

 

 

0

45

46

RE Taxes

 

325

 

 

 

 

 

 

 

 

 

0

46

47

Sunk Costs

 

0

 

 

 

 

 

 

 

 

 

0

47

48

Insurance

 

5,962

 

5,962

 

57.9483

%

3,455

 

 

 

3,455

48

49

TOTAL OTHER COSTS:

 

6,033,844

 

292,709

 

57.9483

%

169,620

 

 

 

169,620

49

50

 

 

 

 

 

 

 

 

 

 

 

 

 

50

51

TOTAL SOFT COSTS

 

13,762,559

 

5,782,449

 

57.9483

%

3,350,833

 

21,700

 

3,372,533

51

52

 

 

 

 

 

 

 

 

 

 

 

 

0

52

53

SUB-TOTAL PROJECT COSTS

 

14,814,297

 

6,834,186

 

 

 

3,959,438

 

21,700

 

3,981,138

53

54

 

 

 

 

 

 

 

 

 

 

 

 

0

54

55

ING Fee

 

0

 

 

 

 

 

 

 

 

 

0

55

56

Development Contingency

 

0

 

 

 

 

 

 

 

 

 

0

56

57

Development Costs

 

0

 

 

 

 

 

 

 

 

 

0

57

58

TOTAL PROJECT COST

 

14,814,297

 

6,834,186

 

 

 

3,958,438

 

21,700

 

3,981,138

58

59

 

 

 

 

 

 

 

 

 

 

 

 

 

59

60

Recovery NYTC Sunk Costs

 

 

 

 

 

 

 

 

 

 

 

 

60

61

Developer Management Fee

 

 

 

 

 

 

 

 

 

 

 

 

61

62

Recovery of ESACS

 

 

 

 

 

 

 

 

 

 

 

 

62

63

State Sales Tax Deduction

 

 

 

 

 

 

 

 

 

 

 

 

63

64

Rent Up Deficit

 

 

 

 

 

 

 

 

 

 

 

 

64

65

Signage Income During Construction

 

 

 

 

 

 

 

 

 

 

 

 

65

66

NET PROJECT COST

 

14,814,297

 

6,834,186

 

 

 

3,959,438

 

21,700

 

3,981,138

—

 

--------------------------------------------------------------------------------

*** NOTE: Cost incurred does not include interest payable by NYTC Member to FC
Member

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Work Authorization

 

L-1

--------------------------------------------------------------------------------


 

NEW YORK TIMES PROJECT
WORK AUTHORIZATION

 

 

06-Dec-01

 

09:41 PM

 

Requested By:

Forest City Ratner Companies

 

W.A. #:

 

 

 

 

Vendor:

 

 

 

Date:

 

 

 

 

 

 

Budget Line Item/

 

Cost Code:

 

 

 

 

 

 

 

Type of Agreement:

 

o

Hourly as per attached sheet

 

 

 

 

 

 

 

 

o

Lump Sum

 

 

 

 

 

 

 

 

 

 

 

 

o

Not to Exceed

 

 

 

 

 

 

 

 

 

 

 

 

o

Other

 

 

 

 

 

 

 

 

 

Total Budget Allowance

 

 

 

 

Duration:

Start Date:

 

 

 

 

 

 

 

 

 

 

 

Previous Work Authorizations

 

 

 

 

 

Completion Date:

 

 

 

 

 

 

 

 

 

 

 

Amt. of this Work Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revised Work Authorizations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remaining Budget Available

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost Allocation:

 

 

 

 

 

 

 

 

NYT Real Estate Company LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidentiality Form:

Signed:

 

 

FC Lion LLC

 

 

 

 

Attached:

 

 

 

 

 

 

 

 

 

 

 

NYT Real Estate/FC Lion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Purpose Use Cost

 

 

 

 

 

 

 

 

 

 

 

Recommendation:

 

 

 

 

 

 

 

Action:

 

 

 

 

 

 

 

 

NYT Real Estate Company LLC

 

 

Date

FC Lion LLC

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

True-Up Schedule

 

--------------------------------------------------------------------------------


 

Exhibit K

 

NYTC Member

 

FC Member

 

Totals

 

Land
Share

 

Funding
Share

 

 

TP $

 

Land
Share

 

Funding
Share

 

TP $

 

Land
Share

 

Funding
Share

 

Trans
Price

 

43.75

%

19.56

%

$

16,733

 

56.25

%

80.44

%

$

68,828

 

100.00

%

100.00

%

$

85,560

 

44.10

%

20.17

%

$

17,260

 

55.90

%

79.83

%

$

68,300

 

100.00

%

100.00

%

$

85,560

 

44.44

%

20.79

%

$

17,787

 

55.56

%

79.21

%

$

67,773

 

100.00

%

100.00

%

$

85,560

 

44.79

%

21.40

%

$

18,314

 

55.21

%

78.60

%

$

67,246

 

100.00

%

100.00

%

$

85,560

 

45.14

%

22.02

%

$

18,841

 

54.86

%

77.98

%

$

66,719

 

100.00

%

100.00

%

$

85,560

 

45.49

%

22.64

%

$

19,368

 

54.51

%

77.36

%

$

66,192

 

100.00

%

100.00

%

$

85,560

 

45.83

%

23.25

%

$

19,895

 

54.17

%

76.75

%

$

65,665

 

100.00

%

100.00

%

$

85,560

 

46.18

%

23.87

%

$

20,422

 

53.82

%

76.13

%

$

65,138

 

100.00

%

100.00

%

$

85,560

 

46.53

%

24.48

%

$

20,949

 

53.47

%

75.52

%

$

64,611

 

100.00

%

100.00

%

$

85,560

 

46.88

%

25.10

%

$

21,476

 

53.13

%

74.90

%

$

64,084

 

100.00

%

100.00

%

$

85,560

 

47.22

%

25.72

%

$

22,003

 

52.78

%

74.28

%

$

63,557

 

100.00

%

100.00

%

$

85,560

 

47.57

%

26.33

%

$

22,530

 

52.43

%

73.67

%

$

63,030

 

100.00

%

100.00

%

$

85,560

 

47.92

%

26.95

%

$

23,058

 

52.08

%

73.05

%

$

62,503

 

100.00

%

100.00

%

$

85,560

 

48.26

%

27.56

%

$

23,585

 

51.74

%

72.44

%

$

61,975

 

100.00

%

100.00

%

$

85,560

 

48.61

%

28.18

%

$

24,112

 

51.39

%

71.82

%

$

61,448

 

100.00

%

100.00

%

$

85,560

 

48.96

%

28.80

%

$

24,639

 

51.04

%

71.20

%

$

60,921

 

100.00

%

100.00

%

$

85,560

 

49.31

%

29.41

%

$

25,166

 

50.69

%

70.59

%

$

60,394

 

100.00

%

100.00

%

$

85,560

 

49.65

%

30.03

%

$

25,693

 

50.35

%

69.97

%

$

59,867

 

100.00

%

100.00

%

$

85,560

 

50.00

%

30.65

%

$

26,220

 

50.00

%

69.35

%

$

59,340

 

100.00

%

100.00

%

$

85,560

 

50.35

%

31.26

%

$

26,747

 

49.65

%

68.74

%

$

58,813

 

100.00

%

100.00

%

$

85,560

 

50.69

%

31.88

%

$

27,274

 

49.31

%

68.12

%

$

58,286

 

100.00

%

100.00

%

$

85,560

 

51.04

%

32.49

%

$

27,801

 

48.96

%

67.51

%

$

57,759

 

100.00

%

100.00

%

$

85,560

 

51.39

%

33.11

%

$

28,328

 

48.61

%

66.89

%

$

57,232

 

100.00

%

100.00

%

$

85,560

 

51.74

%

33.73

%

$

28,855

 

48.26

%

66.27

%

$

56,705

 

100.00

%

100.00

%

$

85,560

 

52.08

%

34.34

%

$

29,383

 

47.92

%

65.66

%

$

56,178

 

100.00

%

100.00

%

$

85,560

 

52.43

%

34.96

%

$

29,910

 

47.57

%

65.04

%

$

55,650

 

100.00

%

100.00

%

$

85,560

 

52.78

%

35.57

%

$

30,437

 

47.22

%

64.43

%

$

55,123

 

100.00

%

100.00

%

$

85,560

 

53.13

%

36.19

%

$

30,964

 

46.88

%

63.81

%

$

54,596

 

100.00

%

100.00

%

$

85,560

 

53.47

%

36.81

%

$

31,491

 

46.53

%

63.19

%

$

54,069

 

100.00

%

100.00

%

$

85,560

 

53.82

%

37.42

%

$

32,018

 

46.18

%

62.58

%

$

53,542

 

100.00

%

100.00

%

$

85,560

 

54.17

%

38.04

%

$

32,545

 

45.83

%

61.96

%

$

53,015

 

100.00

%

100.00

%

$

85,560

 

54.51

%

38.65

%

$

33,072

 

45.49

%

61.35

%

$

52,488

 

100.00

%

100.00

%

$

85,560

 

54.86

%

39.27

%

$

33,599

 

45.14

%

60.73

%

$

51,961

 

100.00

%

100.00

%

$

85,560

 

55.21

%

39.89

%

$

34,126

 

44.79

%

60.11

%

$

51,434

 

100.00

%

100.00

%

$

85,560

 

55.56

%

40.50

%

$

34,653

 

44.44

%

59.50

%

$

50,907

 

100.00

%

100.00

%

$

85,560

 

55.90

%

41.12

%

$

35,180

 

44.10

%

58.88

%

$

50,380

 

100.00

%

100.00

%

$

85,560

 

56.25

%

41.73

%

$

35,708

 

43.75

%

58.27

%

$

49,853

 

100.00

%

100.00

%

$

85,560

 

56.60

%

42.35

%

$

36,235

 

43.40

%

57.65

%

$

49,325

 

100.00

%

100.00

%

$

85,560

 

56.94

%

42.97

%

$

36,762

 

43.06

%

57.03

%

$

48,798

 

100.00

%

100.00

%

$

85,560

 

57.29

%

43.58

%

$

37,289

 

42.71

%

56.42

%

$

48,271

 

100.00

%

100.00

%

$

85,560

 

57.64

%

44.20

%

$

37,816

 

42.36

%

55.80

%

$

47,744

 

100.00

%

100.00

%

$

85,560

 

57.99

%

44.81

%

$

38,343

 

42.01

%

55.19

%

$

47,217

 

100.00

%

100.00

%

$

85,560

 

58.33

%

45.43

%

$

38,870

 

41.67

%

54.57

%

$

46,690

 

100.00

%

100.00

%

$

85,560

 

58.68

%

46.05

%

$

39,397

 

41.32

%

53.95

%

$

46,163

 

100.00

%

100.00

%

$

85,560

 

59.03

%

46.66

%

$

39,924

 

40.97

%

53.34

%

$

45,636

 

100.00

%

100.00

%

$

85,560

 

59.38

%

47.28

%

$

40,451

 

40.63

%

52.72

%

$

45,109

 

100.00

%

100.00

%

$

85,560

 

59.72

%

47.89

%

$

40,978

 

40.28

%

52.11

%

$

44,582

 

100.00

%

100.00

%

$

85,560

 

60.07

%

48.51

%

$

41,505

 

39.93

%

51.49

%

$

44,055

 

100.00

%

100.00

%

$

85,560

 

60.42

%

49.13

%

$

42,033

 

39.58

%

50.87

%

$

43,528

 

100.00

%

100.00

%

$

85,560

 

60.76

%

49.74

%

$

42,560

 

39.24

%

50.26

%

$

43,000

 

100.00

%

100.00

%

$

85,560

 

61.11

%

50.36

%

$

43,087

 

38.89

%

49.64

%

$

42,473

 

100.00

%

100.00

%

$

85,560

 

61.46

%

50.97

%

$

43,614

 

38.54

%

49.03

%

$

41,946

 

100.00

%

100.00

%

$

85,560

 

61.81

%

51.59

%

$

44,141

 

38.19

%

48.41

%

$

41,419

 

100.00

%

100.00

%

$

85,560

 

62.15

%

52.21

%

$

44,668

 

37.85

%

47.79

%

$

40,892

 

100.00

%

100.00

%

$

85,560

 

62.50

%

52.82

%

$

45,195

 

37.50

%

47.18

%

$

40,365

 

100.00

%

100.00

%

$

85,560

 

62.85

%

53.44

%

$

45,722

 

37.15

%

46.56

%

$

39,838

 

100.00

%

100.00

%

$

85,560

 

63.19

%

54.05

%

$

46,249

 

36.81

%

45.95

%

$

39,311

 

100.00

%

100.00

%

$

85,560

 

63.54

%

54.67

%

$

46,776

 

36.46

%

45.33

%

$

38,784

 

100.00

%

100.00

%

$

85,560

 

63.89

%

55.29

%

$

47,303

 

36.11

%

44.71

%

$

38,257

 

100.00

%

100.00

%

$

85,560

 

64.24

%

55.90

%

$

47,830

 

35.76

%

44.10

%

$

37,730

 

100.00

%

100.00

%

$

85,560

 

64.58

%

56.52

%

$

48,358

 

35.42

%

43.48

%

$

37,203

 

100.00

%

100.00

%

$

85,560

 

 

If Land Share percentages are between the above ranges, Funding Shares shall be
determined by interpolation (e.g., NYTC Member Land Share of 60.00% shall result
in NYTC Member Funding Share of 48.39%, computed as follows: 47.89% +
((48.51%-47.89%) / (60.07%-59.72%)) x (60.00%-59.72%) = 48.39%.

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Pledge and Assignment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[Pledge and Assignment Agreement]

 

PLEDGE AND ASSIGNMENT AGREEMENT

 

PLEDGE AND ASSIGNMENT AGREEMENT (as it may be amended, supplemented, or
otherwise modified from time to time, this “Agreement”) dated as of
                      , 2001 made by FC Lion LLC, a New York limited liability
company (the “Pledgor”), in favor of NYT Real Estate Company LLC, a New York
limited liability company, as the secured party (the “Secured Party”).

 

RECITALS

 

WHEREAS:

 

A.            Pursuant to that certain Operating Agreement made as of even date
herewith (as the same may be amended, supplemented or otherwise modified from
time to time, (the “Operating Agreement”) between the Pledgor and Secured Party
(individually, each sometimes referred to as a “Member” and collectively
sometimes referred to as the “Members”) and the Articles of Organization of The
New York Times Building LLC, Pledgor and Secured Party formed a limited
liability company (the “Company”) to lease certain real property and develop
thereon a multi-story office building that will serve as the corporate
headquarters of The New York Times Company (the “Project”).

 

B.            Pursuant to the terms of the Operating Agreement (including,
without limitation, Sections 3.01 (a), (b), (c), (d), (e), (f), (g), (h), (i),
(j) or (k) thereof), Pledgor is required to make capital contributions to the
Company for the development of the Project (“Capital Contributions”).

 

C.            Pursuant to Section 3.04(a) of the Operating Agreement, if Pledgor
fails to make any required capital contribution or contributions, Secured Party
may elect to make a loan to the Company (“Demand Loan”) in an amount equal to
the delinquent capital contribution, such loan to bear interest at the Default
Rate and to be repayable by Pledgor on demand and secured by Pledgor’s interest
in the Company and its rights to distributions and other amounts payable to it
under the Operating Agreement.

 

D.            Pursuant to Section 3.04(b) of the Operating Agreement, if the
amount of Capital Contributions (inclusive of accrued and unpaid interest
thereon) that Pledgor has failed to make as required pursuant to the terms of
the Operating Agreement exceeds, in the aggregate, $5,000,000 (the “Acquisition
Threshold”) Secured Party may acquire the Membership Interest of Pledgor in the
Company in accordance with the procedures in said Section 3.04(b) set forth (the
“Acquisition Option”).

 

E.             The Members have agreed that as further and additional security
to Secured Party for Pledgor’s obligations to make Capital Contributions and to
repay any Demand Loan

 

L-1

--------------------------------------------------------------------------------


 

(hereinafter collectively referred to as the “Secured Obligations”), and in
confirmation of Secured Party’s Acquisition Option, the Pledgor shall execute
and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing covenants and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Secured Party hereby agree as follows:

 

1.             Grant of Security Interests; Certain Definitions. As security for
the payment and performance in full of the Secured Obligations, the Pledgor does
hereby (i) grant to the Secured Party, a first priority and exclusive continuing
lien on and security interest in, and hereby pledges to the Secured Party, the
properties and property rights listed on Schedule 1 hereto (hereinafter
individually and collectively called the “Collateral”) and (ii) ratify and
confirm Secured Party’s Acquisition Option with respect thereto. For purposes of
this Agreement, the terms “Company”, “Company Documents” and “Membership
Interest” shall have the meanings given thereto in said Schedule 1 hereto. All
other capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Operating Agreement.  The Pledgor shall not grant or
suffer to exist any other lien on or security interest in, or any other claim or
encumbrance affecting, the Collateral or any part thereof except as expressly
permitted under the Operating Agreement.

 

2.             Assurances.

 

At any time and from time to time, upon demand of the Secured Party, at the
Pledgor’s sole expense, the Pledgor will give, execute, file and record, or
cause the same to be done by other parties, any and all notices, financing
statements, financing statement amendments, or continuation statements, that the
Secured Party may reasonably consider necessary to create, confirm, preserve,
maintain, continue, perfect or validate, or establish the priority of, the
security interest granted hereunder or to enable the Secured Party to exercise
or enforce its rights hereunder with respect to such lien, security interest and
Acquisition Option.

 

3.             Representations; Warranties; Covenants. The Pledgor hereby
represents, warrants and covenants, to and with the Secured Party, that:

 

(1)           Except for the security interest granted hereunder, but subject,
however, to Secured Party’s exercise of the Acquisition Option in accordance
with the provisions of Section 6 of this Agreement and Section 3.04 of the
Operating Agreement, the Pledgor (i) is and will at all times continue to be the
direct legal and beneficial owner of the Collateral hereunder, (ii) holds in the
manner aforesaid the Collateral hereunder free and clear of all liens, claims,
charges, restrictions, encumbrances, security interests or voting agreements
(except as may be set forth in the Company Documents as in effect on the date
hereof to the extent not waived or modified) or trusts of any kind or nature,
and has not executed or authorized and will not execute or authorize (except as
contemplated hereunder) the filing of any financing statement or other similar
notice covering the Collateral or any part thereof, (iii) will not make or
suffer any assignment or pledge, or create or suffer the creation of any lien,
claim, charge, encumbrance or security interest affecting, or any voting
agreement (except as may be set forth in the Company Documents as in effect on
the date hereof to the extent not waived or modified) or trusts with respect to,
the Collateral or any part thereof, and (iv) will not sell, assign, or

 

L-2

--------------------------------------------------------------------------------


 

transfer or encumber its interest in the Company except as permitted under the
Operating Agreement, but nevertheless subject to the lien hereof.

 

(2)           The Pledgor (i) has, and at all times will have, good right and
legal authority to grant a security interest in the Collateral in the manner
hereby contemplated and (ii) will defend, at its own cost, its and the Secured
Party’s title and interest thereto or therein, against any and all attachments,
liens, claims, charges, encumbrances, security interests, agreements, trusts, or
other impediments of any nature not permitted hereunder, however arising, of all
persons whomsoever.

 

(3)           No consent or approval of any governmental body or regulatory
authority or any securities exchange or any other person is necessary for the
validity of the grant or enforcement of the security interest effected hereby,
including, without limitation, Secured Party’s exercise of the Acquisition
Option, nor does the entering into or performance hereunder by the Pledgor
violate or constitute, nor the enforcement of any such security interest
constitute a default or require any consent or approval of any other person
(other than such as have been obtained) under the terms of the Pledgor’s
organizational documents or any material indenture, agreement, instrument or
document, or any order or decree of any court, tribunal, or other person or
body, to which the Pledgor is a party or by which the Pledgor or the property
thereof is bound or affected.

 

(4)           Pledgor hereby irrevocably waives any defense to the enforcement
of Secured Party’s rights and remedies under this Agreement premised upon a
claim that (i) the execution and delivery of this Agreement by the Pledgor fails
to vest in the Secured Party, the rights in the Collateral as set forth herein,
or (ii) upon execution and delivery hereof, the Secured Party does not have a
valid and enforceable first priority continuing security interest in and
contingent option to acquire the Collateral, or (iii) upon filing of appropriate
Uniform Commercial Code financing statements with the office(s) specified in
Schedule 3 hereto, such security interest is not fully perfected, and is not at
all times superior to any other lien, security interest or encumbrance against
the Collateral.

 

(5)           The Pledgor is a New York limited liability company in good
standing under applicable law.

 

(6)           All necessary action on the part of the Pledgor to authorize the
execution, delivery and performance of this Agreement, and the creation and
grant of the security interests and Acquisition Option hereunder in the
Collateral, has been duly and properly taken and all conditions to the
effectiveness of such security interests and Acquisition Option have been met.

 

(7)           Pledgor was formed on November 30, 2001 and the office where it
keeps its records regarding the Collateral is and at all times has been as set
forth in Schedule 4 hereto.

 

L-3

--------------------------------------------------------------------------------


 

4.             Distributions; Other Rights; Pledgor Obligations.

 

(1)           After written notice by the Secured Party to the Company, which
the Secured Party may give, in its sole discretion, upon the giving of a
Section 3.04 Assignment Notice following the occurrence and during the
continuation of an Event of Default, there shall become vested in the Secured
Party the sole and exclusive right and authority to receive and retain payments
and distributions from the Company otherwise payable to the Pledgor (which
shall, (i) unless a “Major Event of Default”, as such term is defined in
Section 6(a) hereof, shall have occurred and be continuing and the “Section 3.04
Assignment Notice”, as such term is defined in the Operating Agreement, shall
have been delivered, be applied against any Demand Loans then outstanding, and
(ii) if a “Major Event of Default” shall have occurred and be continuing and the
Section 3.04 Assignment Notice shall have been delivered, be retained by Secured
Party without obligation to account to Pledgor with respect thereto), which
right and authority the Secured Party may exercise by written notice to the
Company and Pledgor. Any amounts paid or distributed to the Pledgor
notwithstanding the preceding sentences of this paragraph shall forthwith be
delivered to the Secured Party in the form received (except for the appropriate
endorsement of any checks and except for any other appropriate instruments of
transfer), and all such amounts distributed to the Pledgor shall be received and
held apart separately in trust for the benefit of the Secured Party pending such
delivery.

 

(2)           After the occurrence of a Major Event of Default and the giving of
the 3.04 Assignment Notice in accordance with the Operating Agreement, (i) the
Pledgor shall not be entitled to exercise any and all rights to consent,
approve, elect, determine, consult, propose, agree, or similar prerogatives, if
any, pertaining to the Collateral or any part thereof (“Prerogatives”), and
(ii) automatically, without further notice, all rights of the Pledgor to
exercise Prerogatives, if any, that it would otherwise be entitled to exercise
shall cease, and the exercise of any such Prerogatives shall thereupon be
subject in each instance to the prior approval of the Secured Party.

 

(3)           Notwithstanding anything contained elsewhere herein, this
Agreement shall not in any way be deemed to obligate any other transferee of
Secured Party, to assume any of the Pledgor’s obligations, duties, expenses or
liabilities in respect of the Collateral (collectively, “Pledgor Obligations”)
unless such purchaser or other transferee, at its written election, becomes a
member of the Company or otherwise agrees in writing to assume any or all of
said Pledgor Obligations.

 

5.             Additional Covenants. The Pledgor hereby covenants and agrees:

 

(1)           that, to the extent permitted by law, the Secured Party may file
without the signature of the Pledgor Uniform Commercial Code financing
statements and continuations and amendments thereof in respect of the security
interest and Acquisition Option hereunder, and that photographic or other
reproductions of this Agreement or of any financing statement or continuation
thereof shall be sufficient as a financing statement or continuation thereof;

 

(2)           that the Pledgor will give the Secured Party prior notice of any
change of Pledgor’s residence or principal place of business, place where books
and records

 

L-4

--------------------------------------------------------------------------------


 

covering the Collateral are kept, name, identity, social security or taxpayer
identification number or change of structure in respect of the Company,
including, without limitation, notice of any merger, consolidation or
combination to which the Company is a party, or of any other event that might
result in an impairment of the effectiveness of any Uniform Commercial Code
filing in respect of any Collateral;

 

(3)           that the Pledgor will, at its expense, execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Secured Party may from time to time reasonably
request to better assure, preserve, protect and perfect the security interest
and pledge and the rights and remedies created hereby, including the Acquisition
Option and the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the security interest,
the pledge, and the filing of any financing statements or other documents in
connection herewith; and

 

(4)           that at its option and upon at least twenty (20) days prior
written notice to Pledgor, the Secured Party may discharge past due taxes,
assessments, charges, fees, liens, security interests or other encumbrances at
any time levied or placed on the Collateral and may pay for the maintenance and
preservation of the Collateral to the extent the Pledgor fails to do so as
required by this Agreement or the Operating Agreement, and the Pledgor agrees to
reimburse the Secured Party on demand for any payment made or any expense
incurred by the Secured Party pursuant to the foregoing authorization; provided
that nothing in this paragraph shall be interpreted as excusing the Pledgor from
the performance of, or imposing any obligation on the Secured Party to cure or
perform, any covenants or other promises of the Pledgor in respect of taxes,
assessments, charges, fees, liens, security interests or other encumbrances and
maintenance as set forth herein or in the Operating Agreement, except and to the
extent it is so obligated as a member of the Company.

 

6.             Event of Default.

 

(a)           As used in this Agreement, an “Event of Default” shall mean:

 

(i)            the failure by the Pledgor to make any Capital Contribution
required to be made by the Pledgor under the Operating Agreement which defaulted
Capital Contribution (and accrued and unpaid interest thereon at the Default
Rate) exceeds $5,000,000 (or which defaulted Capital Contribution, when
aggregated with any prior defaulted Capital Contributions of Pledgor with
accrued and unpaid interest thereon at the Default Rate, exceeds $5,000,000),
which failure continues after the giving of the Section 3.04 Default Notice and
the expiration of applicable cure periods under Section 3.04(b) of the Operating
Agreement (hereinafter sometimes called a “Major Event of Default”); or

 

(ii)           the failure by Pledgor to repay any Demand Loan upon demand by
the Secured Party (it being acknowledged and

 

L-5

--------------------------------------------------------------------------------


 

agreed that the failure to repay any Demand Loan in an amount equal to or in
excess of, or in an amount which when aggregated with the amount of any other
unpaid Demand Loan(s) equals or exceeds, $5,000,000, upon demand by the Secured
Party, shall also be deemed a “Major Event of Default”).

 

(b)           Upon the occurrence and during the continuation of a Major Event
of Default, the Secured Party may (without any obligation to seek performance of
any guarantee or other accommodation in favor of Secured Party in respect of any
Contribution Obligation or to resort to any other security, right or remedy
granted to it under any other instrument or agreement, including without
limitation, any other document or other instrument or agreement referred to
herein) exercise the Acquisition Option and acquire the Membership Interest of
Pledgor in the Company subject to and in accordance with Section 3.04 of the
Operating Agreement.

 

7.             No Obligation of Secured Party. The powers conferred on the
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers or any other
responsibility except as set forth herein and except such obligations as Secured
Party may have upon the acquisition of the Collateral following the exercise of
the Acquisition Option pursuant to Section 3.04(b) of the Operating Agreement.
The Secured Party may, in its sole and absolute discretion, but with no
obligation whatsoever to do so, expend or invest moneys to cure a default by the
Pledgor individually or as a member or manager of the Company or otherwise
protect the Collateral. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for monies
actually received by it hereunder, the Secured Party shall have no duty as to
any Collateral, except and only to the extent that the Secured Party shall have
the responsibilities imposed on it as a member and a manager of the Company
under the Operating Agreement.

 

8.             Rights Cumulative. No failure on the part of the Secured Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by the Secured Party preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Subject to
Section 3.04(d) of the Operating Agreement, all rights and remedies of the
Secured Party hereunder and under the Operating Agreement are cumulative and are
not exclusive of any other rights or remedies provided herein or therein or by
law or otherwise.

 

9.             Rights Absolute; No Discharge of Pledgor; No Assumption of
Pledgor Liabilities. All rights of the Secured Party hereunder, the grant of the
security interest in and pledge of the Collateral, and all obligations of the
Pledgor hereunder, shall be absolute and unconditional, irrespective of (i) any
lack of validity or enforceability of the Operating Agreement or any other
agreement or instrument with respect to any of the Secured Obligations or of any
other agreement or instrument relating to any of the foregoing except that the
foregoing shall not preclude Pledgor from asserting the defense that Pledgor is
not in default in the payment or performance of the Secured obligations in
accordance with the terms of the Operating Agreement, (ii) any change in the
time, manner or place of payment of, or in any other term of, all or any part of
the Secured Obligations, including, without limitation, any increase or

 

L-6

--------------------------------------------------------------------------------


 

reduction in amount, extension of the time of payment of all or any amount due
thereunder, any change in interest rates applicable thereto, any subordination
thereof or of other obligations thereto, or renewal of all or any thereof, or
any other amendment or waiver of or any consent to any departure from the terms
of the Operating Agreement or any other agreement or instrument, (iii) any
exchange, release or nonperfection of any lien, security interest or collateral
security in respect thereof, or any release or amendment or waiver of or
departure from any guarantee of all or any of the Secured Obligations or the
failure to enforce any such collateral security or any release, amendment or
waiver of or consent to or departure from any guarantee for or undertaking
relating to any of the Secured Obligations, (iv) any exercise or nonexercise by
the Secured Party of any right, remedy, power or privilege under or in respect
of this Agreement, or applicable law, including, without limitation, Secured
Party’s failure to or delay in the exercise of the Acquisition Option and any
failure by the Secured Party to setoff or release in whole or in part any credit
on its books in favor of the Pledgor or any waiver, consent, extension,
indulgence or other action or inaction in respect of any thereof, (v) any change
in the structure or tax characterization of the Pledgor, or any transaction
(including any merger or consolidation) to which it may be a party (in each case
whether or not permitted under the Operating Agreement), or (vi) any other act,
omission or delay to do any act or thing or any circumstance which may or might
vary the risk of the Pledgor or impair the Collateral or which might otherwise
constitute a defense available to, or a discharge, release, or exoneration of,
any person, including the Pledgor, in respect of the Secured Obligations or in
respect of this Agreement. Nothing in this Section shall deprive the Pledgor of
the defense of payment of any Contribution Obligation. Nothing in this Agreement
shall cause or obligate the Secured Party to assume or otherwise be or become
liable for any of the Pledgor’s obligations, liabilities, duties, expenses, or
costs in respect of any Collateral, under any Company Documents or under law in
respect of the Company or its property or its interest in any other membership
or entity, unless it becomes a member thereof at its written election, or except
as may be provided for under the Operating Agreement.

 

10.           Further Waivers. The Pledgor hereby waives presentment, demand,
and protest (to the fullest extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral. Except notices which are
expressly provided for herein, the Pledgor hereby waives notice (to the fullest
extent permitted by applicable law) of any kind in connection with this
Agreement. The Pledgor hereby further waives any claims of any nature whatsoever
against the Secured Party (and its respective officers, employees, agents,
nominees, counsel and each of them) arising out of or related to the sale or
transfer of the Collateral, or any part thereof, in accordance with this
Agreement or applicable law, notwithstanding that such sale or transfer occurred
at such time or in such a manner as to directly or indirectly decrease the
purchase price required to be paid for the Collateral. The Pledgor hereby
consents to, and waives any claim by reason of, any sale or other disposition
pursuant to this Agreement of the economic rights to receive payments and
distributions from the Company under Section 4(a) separate from any managerial
rights of the Pledgor as a member and manager of the Company.

 

11.           Termination and Release. This Agreement shall terminate upon the
earlier to occur of the following two (2) events: (i) Secured Party’s
acquisition of the Collateral pursuant to this Agreement, or (ii) the occurrence
of the Conversion Date.   Secured Party will deliver to Pledgor upon request
after termination instruments confirming such termination, including without
limitation, UCC-3 Termination Statements, provided that, in the event of a
termination by reason of Secured Party’s acquisition of the Collateral pursuant
to this

 

L-7

--------------------------------------------------------------------------------


 

Agreement, Pledgor shall have delivered to Secured Party a written confirmation
in form reasonably satisfactory to Secured Party that Pledgor has no right,
title or interest in and to the Collateral and that such Collateral is owned by
Secured Party without any claims retained by Pledgor with respect to such
Collateral, but the failure of Pledgor to deliver such a confirmation shall not
affect the exercise of Secured Party’s rights pursuant to this Agreement or
Secured Party’s right, title and interest in and to the Collateral.

 

12.           Amendments; Waivers; No Consequential Damages. No amendment or
waiver of any provision of this Agreement, nor consent to any departure by the
Pledgor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the party to be charged therewith. Any such waiver,
consent or approval shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Pledgor in any case shall
entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstances. No waiver by the Secured Party of any breach or
default of or by the Pledgor under this Agreement shall be deemed a waiver of
any other previous breach or default or any thereafter occurring.

 

13.           Reliance, Survival; Severability.

 

(1)           All covenants, agreements, representations and warranties made by
the Pledgor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or the Operating
Agreement shall be considered to have been relied upon by the Secured Party and
shall survive the Secured Obligations, regardless of any investigation made by
the Secured Party or on its behalf, and shall continue in full force and effect
as long as the Secured Obligations are outstanding and unpaid or any other fee
or amount payable under this Agreement is outstanding and unpaid.

 

(2)           Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

14.           Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Pledgor or the Secured Party that are
contained in this Agreement shall bind and inure to the benefit of the Pledgor,
the Secured Party, and their respective successors and assigns. Neither Pledgor
nor Secured Party may assign or transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral except in connection with
a permitted assignment or transfer of its respective interest under the
Operating Agreement (and any such attempted assignment shall be null and void).

 

L-8

--------------------------------------------------------------------------------


 

15.           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ANY CONFLICT OF LAWS PRINCIPLES.

 

16.           Headings. Any Article or Section headings in this Agreement are
for convenience only and shall not affect the construction hereof.

 

17.           Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 14.02 of the Operating Agreement. Communications
and notices to the Company shall be given to it at its address set forth in
Schedule 2 hereto.

 

18.           Expenses; Indemnification.

 

(1)           In the event of litigation to enforce or interpret this Agreement,
the prevailing party(ies) in such litigation shall be entitled to recover from
the losing party(ies) its or their reasonable attorney’ s fees and costs
incurred in such litigation, including such costs and fees on appeal.

 

(2)           Any amounts payable by the Pledgor as provided hereunder shall be
additional Secured Obligations secured hereby. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Secured Party. All amounts due under this
Section shall be payable on written demand therefor and shall bear interest
until paid in full at the Default Rate and shall be secured by the Secured
Party’s security interest in the Collateral.

 

19.           Counterparts. This Agreement may be executed in separate
counterparts (telecopy of any executed signature page hereof having the same
effect as manual delivery of an executed counterpart hereof), each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one Agreement.

 

20.           Integration; Submission to Jurisdiction; Consent to Service.

 

(1)           Except as expressly herein provided, this Agreement, the Operating
Agreement, and any and all other signed writings of even date herewith,
constitute the entire agreement among the parties relating to the subject matter
hereof. Any previous agreement among the parties with respect to the
transactions contemplated hereunder is superseded by this Agreement and such
other agreements and writings. Except as expressly provided herein, nothing in
this Agreement, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

 

(2)           The Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, New York and of the United
States District Court for the

 

L-9

--------------------------------------------------------------------------------


 

Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the
Operating Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(3)           The Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Operating Agreement or any
related instrument in any court referred to in the preceding paragraph. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(4)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14.02 of the Operating
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

21.           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE OPERATING AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

L-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Pledge and Assignment Agreement to be as of the day and year first above
written.

 

 

PLEDGOR:

 

 

 

FC LION LLC, a New York limited liability
company, a member

 

 

 

By:

FC 41st Street Associates, LLC, a
New York limited liability company,
its managing member

 

 

 

 

 

By:

RRG 8 South, Inc., a New
York corporation, its managing member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

SECURED PARTY:

 

 

 

NYT Real Estate Company LLC, a New York
limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  Manager

 

L-11

--------------------------------------------------------------------------------


 

Schedule 1 to Pledge and Assignment Agreement

 

Collateral

 

(1)           The entire membership interest of the Pledgor in The New York
Times Building LLC, a New York limited liability company (the “Company”), as
evidenced by the certificate issued to Pledgor pursuant to Section 14.13 of the
Operating Agreement of the Company, including any shares or units representing
an equity interest in the Company existing at any time (collectively hereinafter
referred to as the “Membership Interest”) and all other present and future
right, title and interest of the Pledgor as a member of the Company, and the
rights, interest, and benefits in respect of the Pledgor arising under the
agreements, documents and/or certificates (including, without limitation,
articles of organization, as amended at any time, or similar or related publicly
filed documents in respect of the Company, its operating agreement, as amended
at any time, and any and all present and future similar or related
constitutional or governing instruments of the Company) constituting or
governing such Company (collectively, the “Company Documents”), and all other
benefits pertaining thereto, including, without limitation, (i) all
distributions by, and any other payments from, the Company, made at any time,
and all present and future rights to receive any distributions or other payments
from the Company, whether the same constitute distributions of capital, surplus,
or profits, or derive from any other source, including, without limitation, any
such distribution or payment derived from, representing, based upon, measured
by, or otherwise in respect of, (x) the operating revenues of the Company, or
(y) any sale, assignment, transfer, or other disposition (or transaction having
comparable effect) of any assets of the Company, any mortgaging, encumbering, or
other financing or refinancing of any assets of the Company, any insurance
proceeds or condemnation awards in respect of any assets of the Company, any
merger, consolidation, or recapitalization of the Company, any redemption or
liquidation of the interest of the Pledgor in the Company, or any contribution
of any property to the Company by any other holder of any interest therein,
(ii) without limiting clause (i), any and all of Pledgor’s present and future
rights to receive any other payments or distributions, made at any time, from
the Company, or other holders of any interests therein, or from any other party,
in respect of (A) any sale, assignment, transfer, encumbrance or other
disposition (or transaction having comparable effect) of any other party’s
interest in such Company or any rights in respect thereof, and (B) any payments
of principal, interest, or of any other character in respect of any debt owed by
the Company or other holder of any interest therein to the Pledgor, and
(iii) subject to the terms of the Pledge and Assignment Agreement to which this
Schedule is attached, all present and future rights to consent, approve,
determine, consult, propose, agree, or similar prerogatives in respect of any
actions or decisions pertaining to the Company or which affect the Collateral
herein described or the security interest of the secured party, or to receive
any indemnification for any acts or omissions, and all present and future rights
to receive reports, notices, or information pertaining to, or to inspect or
review properties, books, or records of, the Company (all of which property and
rights referred to in this paragraph (a) are referred to collectively as the
“Pledged Property”); and

 

(2)           all of the cash and non cash proceeds (including, without
limitation, all proceeds as such term is defined at any time in the NYUCC),
products, rents, issues and profits of, and all distributions and payments in
respect of, any of the property described above in paragraph (a) or this
paragraph (b).

 

L-12

--------------------------------------------------------------------------------


 

Schedule 2 to Pledge and Assignment Agreement

 

Address of the Company for Notices

 

The New York Times Building LLC

c/o The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: David A. Thurm

 

with a copy to:

 

The New York Times Building LLC

c/o The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: Solomon B. Watson IV

 

and to:

 

Swidler Berlin Shereff Friedman, LLP

The Chrysler Building

405 Lexington Avenue

New York, New York. 10174

Attention: Martin D. Polevoy, Esq.

 

L-13

--------------------------------------------------------------------------------


 

Schedule 3 to Pledge and Assignment Agreement

 

Offices for Filing Forms UCC-1

 

New York State Secretary of State

City Register, New York County

City Register, Kings County

 

L-14

--------------------------------------------------------------------------------


 

Schedule 4 to Pledge and Assignment Agreement

 

Pledgor’s Principal Place of Business, and Place Where Records Regarding
Collateral are Kept

 

One MetroTech Center North

Brooklyn, New York 11201

 

Tradenames and Fictitious Names of the Pledgor

 

None

 

L-15

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FCE Completion Guaranty to Construction Lender

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FCE Completion Guaranty to Construction Lender]

 

COMPLETION GUARANTY

 

THIS COMPLETION GUARANTY (“Guaranty”) is made and entered into as of the      
day of                  , 2001, by FOREST CITY ENTERPRISES, INC., an Ohio
corporation, whose address is 50 Public Square, Suite 1100, Cleveland,
Ohio 44113-2267, Attention: Mr. James A. Ratner, President (“Guarantor”), in
favor of                          , whose address is                          ,
Attention:                         (“Lender”).

 

W I T N E S S E T H  THAT:

 

WHEREAS, Lender has agreed upon certain conditions to make a construction and
term loan to The New York Times Building LLC, a New York limited liability
company (“Borrower”), in the total principal amount of up
to                      ($                       ) (“Loan”), pursuant to the
terms and conditions contained in that certain Construction Loan Agreement of
even date herewith between Lender and Borrower (“Construction Loan Agreement”),
which Loan is evidenced by a Promissory Note (“Note”) in the principal face
amount of $                       , of even date herewith, and is secured by a
Mortgage, Assignment of Leases and Rents, and Security Agreement (“Mortgage”)
pertaining to certain property owned by Borrower and located in the City, County
and State of New York, which is therein described (“Subject Property”); and

 

WHEREAS, Guarantor has an indirect interest in Borrower; and

 

WHEREAS, in order to induce Lender to make the Loan, and as additional security
for performance by Borrower of its obligations under the Construction Loan
Agreement relating to construction of the Project (as that term is defined in
the Construction Loan Agreement) on the Subject Property, Borrower has agreed to
obtain, and Guarantor has agreed to execute, deliver and perform, this Guaranty;
and

 

WHEREAS, it is a condition precedent to the obligation of Lender to make the
Loan to Borrower and to make any advances under the Construction Loan Agreement
that this Guaranty be executed by Guarantor and be delivered to Lender; and

 

WHEREAS, Guarantor expects to derive benefits from the Loan to be made by Lender
to Borrower and finds it advantageous, desirable and in its best interests to
execute and deliver this Guaranty to Lender.

 

NOW, THEREFORE, in consideration of Lender’s agreement to make the Loan to
Borrower in accordance with the terms of the Construction Loan Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by

 

M-1

--------------------------------------------------------------------------------


 

Guarantor, Guarantor hereby agrees that the foregoing recitals are true and
correct and are by this reference hereby made a part hereof as if fully set
forth below, and further covenants and agrees with Lender as follows:

 

1.             Guarantor, for itself, its successors and assigns, hereby
primarily, unconditionally, absolutely and irrevocably guarantees to Lender, and
to its successors and assigns, that Borrower shall fully and punctually comply
with and perform all of the agreements, covenants, obligations and liabilities
of Borrower relating only with respect to the timely construction and completion
of all basic building core and shell and all exterior Improvements (as that term
is defined in the Construction Loan Agreement), including, but not limited to,
that construction of the Project (as that term is defined in the Construction
Loan Agreement) shall commence when required by the Construction Loan Agreement
and construction of said Improvements (but not the Tenant Improvements [as that
term is defined in the Construction Loan Agreement]) shall proceed diligently to
Completion (as that term is defined in the Construction Loan Agreement) on or
before the Completion Date (as that term is defined in the Construction Loan
Agreement), in strict accordance with the Plans (as that term is defined in the
Construction Loan Agreement) approved by Lender and with the other provisions of
the Construction Loan Agreement and of the other Loan Documents (as that term is
defined in the Construction Loan Agreement), free and clear of any mechanics’,
materialmen’s and/or laborers’ liens, in accordance with all applicable zoning,
building, environmental, land use and other laws, statutes, orders, codes,
ordinances, rules and regulations, and all Costs (as that term is defined in the
Construction Loan Agreement) of said Improvements shall be paid as and when due
including, without limitation, the following:

 

(i)             To perform, complete and pay for (or cause to be performed,
completed and paid for) the construction of the Improvements and to pay all
costs of said construction and all other costs associated therewith including,
without limitation, the costs of any architects’ and engineers’ fees, if
Borrower shall fail to perform or complete such work, as and when required under
the Construction Loan Agreement, including any sums expended in excess of the
amount of indebtedness incurred by Borrower under the Construction Loan
Agreement, whether or not the construction is actually completed;

 

(ii)            To pay all real estate taxes and PILOT Payments levied and
assessed against the Subject Property during the construction if not paid when
due by Borrower, as and when required under the Construction Loan Agreement; and

 

(iii)           The full and prompt payment of any Enforcement Costs (as
hereinafter defined in Paragraph 19 hereof).

 

Completion of the Improvements shall be deemed to have occurred upon
satisfaction of all conditions to “Completion” set forth in the Construction
Loan Agreement.

 

2.             If the Project is not commenced as and when required by the
Construction Loan Agreement and/or Completion of the Improvements described in
Paragraph 1 hereof (hereinafter called “Subject Improvements”) does not occur in
the manner provided for in the Construction Loan Agreement on or before the
Completion Date, or construction thereof shall cease for a

 

M-2

--------------------------------------------------------------------------------


 

period of time such that an event of default exists under the Construction Loan
Agreement, Guarantor shall promptly, upon demand by Lender, (i) diligently
proceed to complete the Subject Improvements at Guarantor’s sole cost and
expense; (ii) fully pay all unpaid Costs of the Subject Improvements theretofore
incurred by Borrower and thereafter incurred by Guarantor to complete the same;
(iii) pay and cause to be released and discharged of record all mechanic’s,
materialmen’s and laborers’ liens resulting from unpaid Costs of the Subject
Improvements; provided, however, that Guarantor shall have the same right to
bond the same off and/or to contest the same granted to Borrower in the
Mortgage, upon the terms and conditions therein provided; and (iv) pay Lender’s
attorneys’ fees and all court costs incurred by Lender in enforcing this
Completion Guaranty. Without in any way limiting the above obligations of
Guarantor, and subject to there being no continuing event of default by
Guarantor under this Guaranty, Lender shall make the undisbursed balance of the
Loan available to Guarantor (pursuant to all of the terms and conditions of the
Construction Loan Agreement and all of the other Loan Documents) for the
purposes of completing the Project and fulfilling its other obligations under
this Guaranty. The obligations and liabilities of Guarantor hereunder shall be
direct and primary and not indirect or secondary, and shall be absolute,
unconditional and irrevocable. Guarantor’s obligations hereunder shall not be
deemed exonerated, discharged or satisfied, except as provided in Section 15
hereof. Notwithstanding anything else herein set forth which may be interpreted
to provide to the contrary, by acceptance hereof Lender recognizes and
acknowledges that this is not a guaranty of payment of the indebtedness
evidenced and secured by the Loan Documents.

 

3.             If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender shall have the following remedies: (a) at Lender’s option and
without any obligation to do so, to take possession of the Subject Property and
proceed and perform on behalf of Guarantor any or all of Guarantor’s obligations
hereunder, and Guarantor shall, upon demand and whether or not construction of
the Project is actually completed by Lender, pay to Lender all sums expended by
Lender in excess of proceeds available under the Loan in taking possession of
the Subject Property and performing Guarantor’s obligations hereunder, together
with interest thereon at the Default Rate (as that term is defined in the
Construction Loan Agreement); and/or (b) from time-to-time, and without first
attempting to require performance by Borrower or exhausting any security for the
Loan, to bring any action at law or in equity, or both, to compel Guarantor to
perform its obligations hereunder, and/or to collect in any such action
compensation for all losses, costs, expenses, damages and injuries sustained or
incurred by Lender as a direct or indirect consequence of the failure of
Guarantor to perform such obligations, together with interest thereon at the
Default Rate.

 

4.             Guarantor hereby acknowledges having received, reviewed and
understood a true, correct and complete copy of the Construction Loan Agreement
and each of the other Loan Documents. Guarantor acknowledges that this Guaranty
is in effect and binding without reference to whether this Guaranty is signed by
any other person or entity, that possession of this Guaranty by Lender shall be
conclusive evidence of due delivery hereof by Guarantor and acceptance hereof by
Lender, and that this Guaranty shall continue in full force and effect, both as
to guaranteed obligations and liabilities now existing and/or those hereafter
created.

 

M-3

--------------------------------------------------------------------------------


 

5.             Guarantor hereby consents and agrees that, without any further
notice to, or consent or agreement of, Guarantor (a) Lender make take, hold,
exchange, enforce, waive, surrender and/or release other guarantees, collateral
or security which further secure(s) payment and/or performance of the Loan
Documents, or any of them, and (b) that any of the obligations, terms, covenants
and conditions contained in the Loan Documents (including, but not limited to,
Borrower’s obligations thereunder) may be renewed, altered, extended, changed,
modified, supplemented or released at Lender’s written direction, or with
lender’s written consent, without in any manner affecting this Guaranty or
releasing Guarantor herefrom, and without the further consent of or notice to
Guarantor, and Guarantor shall continue to be liable hereunder to pay and
perform pursuant hereto notwithstanding any such renewal, alteration, extension,
change, modification, supplement or release, or the taking, holding, exchanging,
enforcing, waiving, surrender and/or release of such other guarantees,
collateral or security. Guarantor hereby agrees that all or any part of the
Subject Property and any other collateral may be released from, and any new or
additional security may be released from, and any new or additional security may
be added to, the lien and security interest of the Loan Documents; Borrower, its
members and any additional parties who are or may become liable for payment or
performance of the Loan Documents may hereafter be released from its or their
liability under the Loan Documents; Lender may perfect or fail to perfect, or to
continue the perfection of, any lien or security interest; and Lender may take,
or delay in taking, or refuse to take, any and all action with reference to the
Loan Documents, including specifically the settlement or compromise of any
default or event of default allegedly existing thereunder, all without notice
to, consideration to or the consent of Guarantor, and without in any way
releasing, diminishing or affecting the absolute nature of Guarantor’s
obligations and liabilities hereunder.

 

6.             Guarantor hereby waives any and all legal requirements that
Lender, or its successors or assigns, must institute any action or proceeding at
law or in equity, or obtain any judgment, or exhaust their rights, remedies
and/or recourses against Borrower or any other person or entity, or with respect
to any security for the obligations hereby guaranteed, as a condition precedent
to making any demand on, bringing an action against, or obtaining or enforcing
any judgment against, Guarantor upon this Guaranty, and/or that they join
Borrower or any other person or entity as a party to any such action. Guarantor
agrees that Lender may simultaneously maintain an action upon this Guaranty and
an action or proceeding upon the Note and/or the Construction Loan Agreement,
and/or to foreclose or otherwise enforce the Mortgage and/or any other Loan
Document. All remedies afforded to Lender, and its successors or assigns, by
reason of this Guaranty and the Loan Documents, are separate and cumulative
remedies, and it is agreed that no one of such remedies, whether or not
exercised by Lender, or its successors or assigns, shall be deemed in exclusion
of any of the other remedies available to Lender or its successors or assigns,
at law, in equity, by statute, under contract (including, but not limited to,
the Loan Documents), hereunder or otherwise, and shall in no way limit or
prejudice any such other remedies which Lender, or its successors or assigns,
may have. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to Lender. Guarantor further
waives any requirement that lender demand or seek payment or performance by
Borrower or by any other person or entity of the amounts owing or the covenants
to be performed under the Loan Documents, whether hereby guaranteed or not, as a
condition precedent to bringing any action against Guarantor upon this Guaranty,
it being agreed that a

 

M-4

--------------------------------------------------------------------------------


 

failure to comply with or perform the obligations, terms, covenants and
conditions herein guaranteed shall, without further act, make Guarantor liable
as herein set forth.

 

7.             This Guaranty is an absolute, unconditional, complete and
continuing guaranty of performance of the obligations recited in Paragraphs 1, 2
and 3 hereof. Guarantor hereby expressly waives all defenses of Borrower
pertaining to said obligations, except for the defense of discharge by complete
and irrevocable performance. Guarantor shall not be released (a) by any act,
omission or thing which might, but for this provision of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, (b) by any
application by Borrower of the proceeds of the Loan for purposes other than
required by the Loan Documents, (c) by any defense based upon any statute or
rule of law which provides that the obligations of a surety or guarantor must be
neither larger in amount nor in other respects more burdensome than those of a
principal, (d) by reason of any waiver, extension, renewal, modification,
forbearance or delay by Lender, or its successors or assigns, or its or their
failure to proceed promptly or otherwise, or (e) by reason of any further
obligation or agreement between Borrower, and/or the then owner of the Subject
Property, and the then holder of the Note, relating to the payment of any sum
evidenced thereby or to any of the other terms, covenants and conditions
contained therein or in the other Loan Documents, and Guarantor hereby expressly
waives and surrenders any defense to liability hereunder based upon the
foregoing acts, omissions, things, statutes, rules, waivers, extensions,
modifications, forbearance’s, delays, obligations, agreements, or any of them,
except the defense of complete and irrevocable performance in full. Guarantor
also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, defect in formation or continuation, lack of authority or power,
death, insanity, incompetence, liquidation or dissolution of, or any cessation
or limitation of liability from any cause (other than full and irrevocable
performance) of, Borrower, any member or agent thereof, or any other surety,
co-maker, endorser or guarantor. No change in the ownership of Borrower or in
Borrower’s members shall affect or change the terms of this Guaranty or in any
way change or reduce the liability of Guarantor hereunder.

 

8.             Guarantor hereby waives diligence in collection, notice of
acceptance of this Guaranty by Lender and of presentment, protest, and all other
notices and demands of any kind and description now or hereafter provided for by
any law, statute, rule, regulation or agreement, except as herein otherwise
expressly required. Guarantor hereby waives any and all right to cause a
marshaling of the assets of Borrower (collectively or individually) or any other
action with respect thereto by any court or other governmental body, and
consents and agrees that Lender may direct the order and manner of the sale
and/or disposition of all collateral and security under the Loan Documents and
apply the proceeds thereof to the indebtedness evidenced and secured thereby in
such order as Lender may in its sole discretion determine.

 

9.             Guarantor hereby expressly agrees that the liabilities and
obligations of Guarantor under this Guaranty shall not in any way be impaired or
otherwise affected by the institution by or against Borrower or any other person
or entity of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other similar proceedings for relief under any
bankruptcy law or similar law for the relief of debtors and that any discharge
of any of the obligations and/or liabilities hereby guaranteed pursuant to any
such bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of

 

M-5

--------------------------------------------------------------------------------


 

Guarantor under this Guaranty, and that upon the institution of any of the above
actions, such obligations shall be enforceable against Guarantor.

 

10.           In the event that Guarantor shall advance or become obligated to
pay any sums or incurs any costs or expenses hereunder, or in the event that for
any reason Borrower and/or any subsequent owner of the Subject Property is now
or shall hereafter become indebted or obligated to Guarantor, the amount of such
sum, costs, expenses and such indebtedness or obligation shall at all times be
subordinated as to lien, time of payment and in all other respects to the
amounts owing to Lender under the Loan Documents. Notwithstanding any payment or
payments made, or costs or expenses incurred, by Guarantor hereunder, Guarantor
shall not be entitled to be subrogated to any of the rights of Lender against
Borrower or any other guarantor or any collateral security or guaranty held by
Lender for the payment of the guaranteed obligation, nor shall Guarantor seek or
be entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made, or costs or expenses incurred, by
Guarantor hereunder unless and until the indebtedness evidenced and secured by
the Loan Documents shall have been paid in full. Except as otherwise set forth
herein, Guarantor shall have no right to participate in any way in the Note, in
the Construction Loan Agreement, in the other Loan Documents or in the right,
title or interest of Lender in the Subject Property, or to receive payments from
Borrower upon any indebtedness or obligation, notwithstanding any payments made,
or costs or expenses incurred, by Guarantor hereunder, all rights of
reimbursement, indemnification, subrogation and participation being hereby
expressly waived and released with respect to any such payments, costs and
expenses. Guarantor agrees that, following any default or event of default under
the Loan Documents, and until the indebtedness evidenced and secured by the Loan
Documents shall have been paid in full, Guarantor will not accept any payment or
satisfaction of any kind of any indebtedness or obligation of Borrower to
Guarantor. Further, as long as Guarantor remains liable hereunder, Guarantor
agrees that, if, following any default or event of default under the Loan
Documents, Guarantor should receive any payment, satisfaction or security for
any indebtedness or obligation of Borrower to Guarantor, the same shall be
delivered to Lender in the form received, endorsed or assigned as maybe
appropriate, for application on account of or as security for the indebtedness
evidenced and secured by the Loan Documents, and, until so delivered, shall be
held in trust for Lender as security for said indebtedness. In addition, at any
time, in the event of any receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization or arrangement with creditors (whether
or not pursuant to bankruptcy laws), sale of all or substantially all of the
assets, dissolution, liquidation or any other marshaling of the assets and
liabilities of Borrower, Lender shall be entitled to performance in full of the
obligations hereby guaranteed prior to the payment of all or any part of any
indebtedness of Borrower to Guarantor, and Guarantor will, at the request of
Lender, file any claim, proof of claim or other instrument of similar character
necessary to enforce the obligations of Borrower in respect of such indebtedness
and hereby assigns to Lender, and will hold in trust for Lender, any and all
monies, dividends or other assets received in any such proceeding on account of
such indebtedness, unless and until the obligations hereby guaranteed shall be
irrevocably performed in full. In the event Guarantor fails to perform said
obligations, it shall pay and deliver said monies, dividends or other assets to
Lender.

 

11.           Guarantor hereby warrants and represents unto Lender that:

 

M-6

--------------------------------------------------------------------------------


 

(a)           all warranties and representations made by Borrower with respect
to Guarantor in the Construction Loan Agreement, in the other Loan Documents and
in the Indemnification Agreement (as that term is defined in the Construction
Loan Agreement) are true, correct and complete on the date hereof and are not
misleading in any material respect;

 

(b)           there are no actions, suits or proceedings pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor, which will
have a material adverse impact upon Guarantor’s ability to perform its
obligations hereunder, or involving the validity or enforceability of this
Guaranty, at law or in equity; and Guarantor is not in default under any order,
writ, injunction, decree or demand of any court or any administrative body
having jurisdiction over Guarantor;

 

(c)           any and all balance sheets, net worth statements, income and
expense statements, cash flow statements and other financial statements of, and
other financial statements and data relating to, Guarantor previously or
hereafter delivered to Lender fairly and accurately present, or will fairly and
accurately present, the financial condition of Guarantor as of the dates
thereof; since the dates of those most recently delivered, there has been no
material adverse change in the financial condition of Guarantor; Guarantor has
disclosed all events, conditions, and facts known to Guarantor which are more
likely than not to have a material adverse effect on the financial condition of
Guarantor; and neither this Guaranty nor any document, financial statement,
financial or credit information, certificate or statement relating to Guarantor
and referred to herein or in the Loan Documents, or furnished to Lender by
Guarantor contains, or will contain, any untrue statement of a material fact or
omits, or will omit, a material fact;

 

(d)           Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, and has all power, authority,
permits, consents, authorizations and licenses necessary to carry on its
business, and to execute, deliver and perform this Guaranty and any other Loan
Documents which it is required to execute; all resolutions of the board of
directors of Guarantor necessary to authorize the execution, delivery and
performance of this Guaranty and such other Loan Documents have been duly
adopted and are in full force and effect; and this Guaranty and such other Loan
Documents have been duly authorized, executed and delivered by and on behalf of
Guarantor so as to constitute this Guaranty and such other Loan Documents the
valid and binding obligation of Guarantor, enforceable in accordance with their
terms.

 

(e)           The execution, delivery, and performance by Guarantor of this
Guaranty does not and will not contravene or conflict with (i) any law, order,
rule, regulation, writ, injunction or decree now in effect of any government,
governmental instrumentality court having jurisdiction over Guarantor, or
(ii) any contractual restriction binding on or affecting Guarantor or
Guarantor’s property or assets which may adversely affect Guarantor’s ability to
fulfill its obligations under this Guaranty.

 

12.           The validity, construction and enforceability of this Guaranty
shall be governed by the internal laws of the State of                      ,
without giving effect to conflict of laws principles thereof. Whenever possible,
each provision of this Guaranty and any other statement, instrument or
transaction contemplated hereby or relating hereto shall be interpreted in such

 

M-7

--------------------------------------------------------------------------------


 

manner as to be effective and valid under such applicable law, but, if any
provision of this Guaranty or any other statement, instrument or transaction
contemplated hereby or relating hereto or any right or remedy hereby guaranteed
or provided shall be held to be unenforceable, prohibited or invalid under
applicable law as to any person, party or entity or under any circumstances, for
any reason, such provision, right or remedy shall be ineffective only to the
extent of such unenforceability, prohibition or invalidity, and only with
respect to such person, party, entity or circumstances, without invalidating or
limiting or preventing the enforcement of the remainder of such provision, right
or remedy, or the remaining provisions of this Guaranty, or any other right,
remedy, statement, instrument or transaction contemplated hereby or relating
hereto, as to any other person, party or entity or any other circumstances.

 

13.           Lender may arrange for other lenders to purchase interests in, or
to participate with Lender in, the Loan, subject to any applicable requirements
of the Construction Loan Agreement, and Lender shall be entitled to so assign or
otherwise transfer portions of its rights and obligations under the Construction
Loan Agreement, its rights hereunder, and all information relating to Guarantor
which is in Lender’s possession to such lenders and to retain any compensation
received from any such other lender.

 

14.           Notwithstanding any other provision or provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount, if any,
which Guarantor may be required or permitted to pay by any applicable law.

 

15.           This Guaranty shall remain in full force and effect until the
earlier of (i) payment of the Note in full, or (ii) completion of the
Improvements in accordance with Section 1 hereof and thereafter, this Guaranty
shall be discharged, null, void and of no further force and effect. Upon request
by Guarantor, Lender will deliver to Guarantor written confirmation of the
discharge of the obligations and liabilities of Guarantor hereunder, and Lender
will return to Guarantor the original counterpart of this Guaranty. This
instrument shall inure to the benefit of Lender and its successors, assigns and
Transferees (as that term is defined in the Construction Loan Agreement), and
shall bind Guarantor and Guarantor’s successors and assigns. The obligations of
Guarantor under this Guaranty shall be enforceable in all events against
Guarantor, its successors and assigns, and each of them. All capitalized terms
used herein and not otherwise expressly defined herein, shall have the meanings
set forth for them in the Construction Loan Agreement.

 

16.           This Guaranty may be waived, modified, amended, terminated or
discharged only explicitly in a writing signed by Lender and Guarantor. A waiver
so signed shall be effective only in the specific instance and for the specific
purpose given.

 

17.           Any notice, demand or request by Lender to Guarantor or from
Guarantor to Lender shall be in writing and shall be deemed to have been duly
given or made if either delivered personally or if mailed by certified or
registered mail addressed to the address set forth below (or at the correct
address of any assignee of Lender), except that mailed written notices shall not
be deemed given or served until three (3) days after the date of mailing
thereof:

 

M-8

--------------------------------------------------------------------------------


 

(a)

If to Lender:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

(b)

If to Guarantor:

 

 

 

Forest City Enterprises, Inc.

 

50 Public Square, Ste. 1100

 

Cleveland, Ohio 44113-2267

 

Attention: General Counsel

 

18.           In the event Lender or the holder of the Note shall assign the
Note to any bank or other entity to secure a loan from such bank or other entity
to Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrower to Lender under the Note with interest not
in excess of the rate of interest which is payable by Borrower to Lender under
the Note, Guarantor will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such bank or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment.

 

19.           If: (i) this Guaranty is placed in the hands of an attorney for
collection or is collected through any legal proceeding; (ii) an attorney is
retained to represent Lender in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors rights and involving a claim under this
Guaranty; (iii) an attorney is retained to provide advice or other
representation with respect to this Guaranty; or (iv) an attorney is retained to
represent Lender in any proceedings whatsoever in connection with this Guaranty,
then each Guarantor shall pay to lender upon demand all attorney’s fees, costs
and expenses, including, without limitation, court costs, filing fees, recording
costs, expenses of foreclosure, title insurance premiums, survey costs, minutes
of foreclosure, and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder, regardless of whether all or a
portion of such Enforcement Costs are incurred in a single proceeding brought to
enforce this Guaranty as well as the other Loan Documents.

 

20.           GUARANTOR HEREBY IRREVOCABLY SUBMITS TO PERSONAL JURISDICTION IN
THE STATE WHERE THE PREMISES IS LOCATED FOR THE ENFORCEMENT OF THIS GUARANTY AND
WAIVES ANY AND ALL PERSONAL RIGHTS TO OBJECT TO SUCH JURISDICTION FOR THE
PURPOSES OF LITIGATION TO ENFORCE THIS GUARANTY. GUARANTOR HEREBY CONSENTS TO
THE JURISDICTION OF EITHER ANY COURT OF THE STATE WHERE THE PREMISES IS LOCATED
OR (IN A CASE INVOLVING DIVERSITY OF CITIZENSHIP) THE UNITED STATES DISTRICT
COURT WHERE THE PREMISES IS LOCATED, IN ANY ACTION, SUIT, OR PROCEEDING WHICH
LENDER MAY AT

 

M-9

--------------------------------------------------------------------------------


 

ANY TIME WISH TO FILE IN CONNECTION WITH THIS GUARANTY OR ANY RELATED MATTER. 
GUARANTOR HEREBY AGREES THAT AN ACTION, SUIT, OR PROCEEDING TO ENFORCE THIS
GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN THE STATE WHERE THE
PREMISES IS LOCATED AND HEREBY WAIVES ANY OBJECTION WHICH SUCH GUARANTOR
MAY HAVE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT, OR PROCEEDING IN
ANY SUCH COURT; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS PARAGRAPH SHALL
NOT BE DEEMED TO PRECLUDE LENDER FROM FILING ANY SUCH ACTION, SUIT, OR
PROCEEDING IN ANY OTHER APPROPRIATE FORUM.

 

21.           This Guaranty may be executed in any number of duplicate originals
and each such duplicate original shall be deemed to constitute but one and the
same instrument. Any signature page of this Guaranty may be detached from any
duplicate original of this Guaranty without impairing the legal effect of any
signatures thereon and may be attached to another duplicate original of this
Guaranty identical in form hereto but having attached to it one or more
additional signature pages.

 

22.           GUARANTOR, ADMINISTRATIVE AGENT AND LENDER HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

 

 

FOREST CITY ENTERPRISES, INC., an
Ohio corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

M-10

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Prohibited Users/Uses

 

N-1

--------------------------------------------------------------------------------


 

Any Person or entity whose primary business is any of the following:

 

(1)           the collection and distribution of news by one or more of the
following media: (a) newspapers, (b) magazines, (c) internet, (d) television,
and/or (e) radio;

 

Any use which includes any of the following:

 

(2)           a Person or entity which engages in governmental lobbying, but not
a law firm or public relations firm that engages in lobbying activity;

 

(3)           a “fast food” restaurant at which food is prepared on-premises and
which operates under a national or regional multi-store food concept such as, by
way of example only, McDonald’s, Nathan’s, Wendy’s, Taco Bell and other similar
facilities; but specifically not including, a specialty eat-in or take out
“quick food” establishment that offers higher quality food such as, by way of
example only, Cosi, Starbucks and other similar facilities;

 

(4)           photographic reproductions and/or offset printing (other than use
by office tenants of portions of the premises for photocopying in connection
with their own business and/or activities), provided, however, the foregoing
shall not apply to the Retail Unit if permitted under DUO;

 

(5)           employment agency (other than executive search firms) or job
training center

 

(6)           a school or classroom or juvenile or adult day care or drop in
center;

 

(7)           medical uses, including without limitation, hospital, medical or
dental offices, agencies, or clinics;

 

(8)           an auction house, provided, however, the foregoing shall not apply
to high end auction houses specializing in art and historical artifacts located
in the Retail Unit;

 

(9)           gambling activities;

 

(10)         obscene, pornographic or similar disreputable activities;

 

(11)         an agency, department, bureau or controlled entity of the United
States Government, any state or municipality within the United States, or any
political subdivision of any of them, except if such use is for administrative,
executive, professional or technical offices and does not result in (i) more
off-the-street traffic (i.e., without appointments) in the Building above the
ground floor, or (ii) in more pedestrian traffic in the Building above the
ground floor, than would arise, in the case of either clause (i) or (ii) of this
sentence, from normal office occupancy in a first class office building, and
specifically not permitting a welfare or social services office, homeless
shelter or homeless assistance center, court or court-related facility, parking
violations bureau or any other similar purpose;

 

N-2

--------------------------------------------------------------------------------


 

(12)         an agency, department, bureau or controlled entity of the United
Nations or any foreign government (other than such agency, department, bureau or
controlled entity which is not considered controversial in the sole and absolute
discretion of NYTC), except if such use is for administrative, executive,
professional or technical offices and does not result in (i) more off-the-street
traffic (i.e., without appointments) in the Building above the ground floor or
in demonstrations at the Building, or (ii) in more pedestrian traffic in the
Building above the ground floor, than would arise, in the case of either clause
(i) or (ii) of this sentence, from normal office occupancy in a first class
office building;

 

(13)         an outlet (except that if a Public Party is the Unit Owner, in
which case a premium outlet shall be acceptable), warehouse, close-out bargain
or any form of “deep discount” store, including, without limitation, stores
whose primary business is the sale or discounting of merchandise at “closeout,”
“wholesale”, “bargain basement”, “warehouse”, or other similarly discounted
prices or the conduct of fire, “going out of business”, bankruptcy and sheriff
or receiver sales;

 

(14)         a drug or any other type of rehabilitation center;

 

(15)         a pawn shop or flea market;

 

(16)         an arcade for videos or other electronic games;

 

(17)         a live entertainment performance space, other than an eating or
drinking establishment where entertainment is included, and other than as
required to satisfy DUO; or

 

(18)         any use prohibited under DUO or the Unit Leases.

 

N-3

--------------------------------------------------------------------------------


 

EXHIBIT O

 

NYTC Sublease Guaranty

 

O-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[NYTC Sublease Guaranty]

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is made and entered into as of the          day
of             , 20      , by THE NEW YORK TIMES COMPANY, a              
corporation, whose address is 229 West 43rd Street, New York, New York 10036,
Attention:                                 (“Guarantor”), in favor of [FC UNIT
OWNER], a                                            , whose address is One
MetroTech Center North, Brooklyn, New York 11201, Attention: General Counsel
(“Landlord”).

 

W I T N E S S E T H:

 

WHEREAS:

 

A             Concurrently with execution and delivery of this Guaranty,
Landlord and                            (“Tenant”) have entered into a Lease
(the “Lease”) pursuant to which Landlord has agreed to lease to Tenant, and
Tenant has agreed to lease from Seller, the “Premises”, as such term is defined
in the Lease.

 

B.            Guarantor has an interest in Tenant and has agreed to guaranty the
“Guaranteed Obligations” as such term is hereinafter defined.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Guarantor, Guarantor hereby agrees as follows (all capitalized
terms used herein without definition having the meanings ascribed to them in the
Lease):

 

1.             (a)          Guarantor, for itself, its successors and assigns,
hereby primarily, unconditionally, absolutely and irrevocably guarantees:

 

(i)            the full and faithful keeping, performance and observance of all
the covenants, agreements, terms, provisions and conditions of the Lease
provided to be kept, performed and observed by Tenant (expressly including,
without being limited to, the payment as and when due of the fixed rent,
additional rent, charges and damages payable by Tenant under the Lease) and the
payment of any and all other damages for which Tenant shall be liable by reason
of any act or omission contrary to any of said covenants, agreements, terms,
provisions or conditions;

 

(ii)           the full and prompt payment of any Enforcement Costs (as
hereinafter defined in Paragraph 19 hereof).

 

O-1

--------------------------------------------------------------------------------


 

(b)           Guarantor represents and warrants that, as of the date of this
Guaranty, Guarantor has a credit rating of “A-minus”(1) or better as determined
by the “Rating Agency” (as such term is defined in that certain Declaration of
Leasehold Condominium governing the real property of which the Premises forms a
part).

 

2.             Guarantor guarantees the Guaranteed Obligations regardless of any
law, statute, rule, regulation, decree or order now or hereafter in effect in
any jurisdiction affecting or purporting to affect in any manner any of the
terms or the rights or remedies of Landlord with respect to the Guaranteed
Obligations. The obligations and liabilities of Guarantor hereunder shall be
direct and primary and not indirect or secondary, and shall be absolute,
unconditional and irrevocable. Guarantor’s obligations hereunder shall not be
deemed exonerated, discharged or satisfied, except as provided in Section 16
hereof.

 

3.             If Guarantor fails to promptly perform its obligations under this
Guaranty, Landlord shall, from time-to-time, and without first attempting to
require performance by Tenant, have the right to bring any action at law or in
equity, or both, to compel Guarantor to perform its obligations hereunder,
and/or to collect in any such action compensation for all losses, costs,
expenses, damages and injuries sustained or incurred by Lender as a direct or
indirect consequence of the failure of Guarantor to perform such obligations.
Guarantor shall indemnify and hold Lender free and harmless from and against any
and all loss, damage, cost, expense, injury, or liability Lender may suffer or
incur in connection with the exercise of its rights under this Guaranty or the
performance of the Guaranteed Obligations.

 

4.             All of the remedies set forth herein and/or provided for in the
Lease or at law or equity shall be equally available to Landlord and the choice
of one such alternative over another shall not be subject to question or
challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, setoff, or failure to mitigate damages in any action,
proceeding, or counteraction by Landlord to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Landlord from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies provided herein in part because they recognize that the
choice of remedies in the event of a default hereunder will necessarily be and
should properly be a matter of good-faith business judgment, which the passage
of time and events may or may not prove to have been the best choice to maximize
recovery by Landlord at the lowest cost to Tenant and/or Guarantor. It is the
intention of the parties that such good-faith choice by Landlord be given
conclusive effect regardless of such subsequent developments.

 

5.             Guarantor hereby waives (i) notice of acceptance of this Guaranty
by Landlord and any and all notices and demands of every kind which may be
required to be given by any statute, rule or law, (ii) any defense, right of
set-off or other claim which any Guarantor may have against Landlord, except for
claims of actual payment or actual performance (iii) presentment for payment,
demand for payment, notice of nonpayment or dishonor, protest and notice of
protest, diligence in collection and any and all formalities which otherwise
might be

 

--------------------------------------------------------------------------------

(1) Substitute equivalent rating to “A-Minus” if Rating Agency is no longer
Standard & Poors.

 

 

O-2

--------------------------------------------------------------------------------


 

legally required to charge Guarantor with liability, and (iv) any failure by
Landlord to inform Guarantor of any facts Landlord may now or hereafter know
about Tenant or the terms of the Lease, it being understood and agreed that
Landlord has no duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Tenant of all such circumstances bearing on the
risk of nonperformance of the Tenant’s obligation under the Lease. Guarantor
agrees that any claims which Guarantor may have against Tenant must be brought
in a separate action, which action shall not be consolidated with any action
brought by Landlord, unless such consolidation is required by law. Landlord
shall have no obligation to disclose or discuss with Guarantor its assessment of
the financial condition of Tenant. Guarantor acknowledges that no
representations of any kind whatsoever have been made to it by Landlord. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Landlord except as expressly set forth in a writing duly signed and
delivered on behalf of Landlord.

 

6.             Guarantor further agrees that Guarantor’s liability as guarantor
shall in nowise be impaired or affected by any extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor, of the time
for performance by Tenant under the Lease or by any forbearance or delay in
enforcing same, or by way of waiver by Landlord under the Lease. Landlord’s
failure or election not to pursue any other remedies it may have against Tenant,
Guarantor, or by virtue of any change or modification in the Lease or by the
acceptance by Landlord of any additional security or any increase, substitution
or change therein, or by the release by Landlord of any security or any
withdrawal thereof or decrease therein, or by the application of payments
received from any source to the payment of any obligation other than the
Guaranteed Obligations, even though Landlord might lawfully have elected to
apply such payments to any part or all of the Guaranteed Obligations, it being
the intent hereof that Guarantor shall remain liable as principal for payment
and/or performance of the Guaranteed Obligations until the Guaranteed
Obligations have been paid or performed in full and notwithstanding any act or
thing which might otherwise operate as legal or equitable discharge of a surety.
Guarantor further understands and agrees that Landlord may at any time enter
into agreements with Tenant to amend and modify the Lease and may waive or
release any provision or provisions of the Lease, and, with reference to such
instruments, may make and enter into any such amendments or agreements as the
parties thereto may deem proper and desirable, and may apply any monies received
by Landlord, regardless of the purpose for which the same was given to Landlord
to cure any default or to apply on account of the Guaranteed Obligations, in
such order and priority as Landlord, in its sole discretion, may require without
in any manner impairing or affecting this Guaranty or any of Landlord’s rights
hereunder or Guarantor’s obligations hereunder.

 

7.             Guarantor hereby acknowledges having received, reviewed and
understood a true, correct and complete copy of the Lease. Guarantor
acknowledges that this Guaranty is in effect and binding without reference to
whether this Guaranty is signed by any other person or entity, that possession
of this Guaranty by Landlord shall be conclusive evidence of due delivery hereof
by Guarantor and acceptance hereof by Landlord, and that this Guaranty shall
continue in full force and effect, both as to guaranteed obligations and
liabilities now existing and/or those hereafter created.

 

O-3

--------------------------------------------------------------------------------


 

8.             Guarantor hereby consents and agrees that, without any further
notice to, or consent or agreement of, Guarantor (a) Landlord make take, hold,
exchange, enforce, waive, surrender and/or release other guarantees, collateral
or security which further secure(s) payment and/or performance of this Guaranty
or the Lease, and (b) that any of the obligations, terms, covenants and
conditions contained in the Lease (including, but not limited to, Tenant’s
obligations thereunder) may be renewed, altered, extended, changed, modified,
supplemented or released at Landlord’s written direction, or with Landlord’s
written consent, without in any manner affecting this Guaranty or releasing
Guarantor herefrom, and without the further consent of or notice to Guarantor,
and Guarantor shall continue to be liable hereunder to pay and perform pursuant
hereto notwithstanding any such renewal, alteration, extension, change,
modification, supplement or release, or the taking, holding, exchanging,
enforcing, waiving, surrender and/or release of such other guarantees,
collateral or security. Landlord may perfect or fail to perfect, or to continue
the perfection of, any lien or security interest without notice to,
consideration to or the consent of Guarantor, and without in any way releasing,
diminishing or affecting the absolute nature of Guarantor’s obligations and
liabilities hereunder.

 

9.             Guarantor hereby waives any and all legal requirements that
Landlord, or its successors or assigns, must institute any action or proceeding
at law or in equity, or obtain any judgment, or exhaust their rights, remedies
and/or recourses against Tenant or any other person or entity, or with respect
to any security for the obligations hereby guaranteed, as a condition precedent
to making any demand on, bringing an action against, or obtaining or enforcing
any judgment against, Guarantor upon this Guaranty, and/or that it join Tenant
or any other person or entity as a party to any such action. All remedies
afforded to Landlord, and its successors or assigns, by reason of this Guaranty,
are separate and cumulative remedies, and it is agreed that no one of such
remedies, whether or not exercised by Landlord, or its successors or assigns,
shall be deemed in exclusion of any of the other remedies available to Landlord
or its successors or assigns, at law, in equity, by statute, under contract,
hereunder or otherwise, and shall in no way limit or prejudice any such other
remedies which Landlord, or its successors or assigns, may have. Mere delay or
failure to act shall not preclude the exercise or enforcement of any rights and
remedies available to Landlord. Guarantor further waives any requirement that
Landlord demand or seek payment or performance by Tenant or by any other person
or entity of the amounts owing or the covenants to be performed under the Lease,
whether hereby guaranteed or not, as a condition precedent to bringing any
action against Guarantor upon this Guaranty, it being agreed that a failure to
comply with or perform the obligations, terms, covenants and conditions herein
guaranteed shall, without further act, make Guarantor liable as herein set
forth.

 

10.           This Guaranty is an absolute, unconditional, present and
continuing guaranty of performance of the obligations recited in Paragraph 1
hereof. Guarantor hereby expressly waives all defenses of Tenant pertaining to
said obligations, except for the defense of discharge by complete and
irrevocable performance, and except for such defenses as would constitute a
defense to Tenant’s obligation under the Lease. Guarantor shall not be released
(a) by any act, omission or thing which might, but for this provision of this
Guaranty, be deemed a legal or equitable discharge of a surety or guarantor,
(b) by any defense based upon any statute or rule of law which provides that the
obligations of a surety or guarantor must be neither larger in amount nor in
other respects more burdensome than those of a principal, or (c) by reason of
any waiver, extension, renewal, modification, forbearance or delay by Landlord,
or its successors or assigns,

 

O-4

--------------------------------------------------------------------------------


 

or its failure to proceed promptly or otherwise, and Guarantor hereby expressly
waives and surrenders any defense to liability hereunder based upon the
foregoing acts, omissions, things, statutes, rules, waivers, extensions,
modifications, forbearances, delays, obligations, agreements, or any of them,
except the defense of complete and irrevocable performance in full. Guarantor
also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, defect in formation or continuation, lack of authority or power,
death, insanity, incompetence, liquidation or dissolution of, or any cessation
or limitation of liability from any cause (other than full and irrevocable
performance) of, Tenant, any member or agent thereof, or any other surety,
co-maker, endorser or guarantor. No change in the ownership of Tenant or in
Tenant’s members shall affect or change the terms of this Guaranty or in any way
change or reduce the liability of Guarantor hereunder. This Guaranty shall
continue to be effective or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to the Lease or hereunder
is rescinded or otherwise required to be returned upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of Tenant, or upon or as
a result of the appointment of a receiver, intervener, custodian or conservator
of or trustee or similar officer for, or any substantial part of its property,
or otherwise, all as though such payment had not been made, regardless of
whether the recipient thereof contested the order requiring the return of such
payment.

 

11.           Guarantor hereby expressly agrees that the liabilities and
obligations of Guarantor under this Guaranty shall not in any way be impaired or
otherwise affected by the institution by or against Tenant or any other person
or entity of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other similar proceedings for relief under any
bankruptcy law or similar law for the relief of debtors and that any discharge
of any of the obligations and/or liabilities hereby guaranteed pursuant to any
such bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of Guarantor under this Guaranty,
and that upon the institution of any of the above actions, such obligations
shall be enforceable against Guarantor.

 

12.           In the event that Guarantor shall advance or become obligated to
pay any sums or incurs any costs or expenses hereunder, or in the event that for
any reason Tenant is now or shall hereafter become indebted or obligated to
Guarantor, the amount of such sum, costs, expenses and such indebtedness or
obligation shall at all times be subordinated as to lien, time of payment and in
all other respects to the amounts owing to Landlord hereunder. Notwithstanding
any payment or payments made, or costs or expenses incurred, by Guarantor
hereunder, Guarantor shall not be entitled to be subrogated to any of the rights
of Landlord against Tenant or any other guarantor or any collateral security or
guaranty held by Landlord for the payment of the guaranteed obligation, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Tenant or any other guarantor in respect of payments made, or costs or
expenses incurred, by Guarantor hereunder unless and until the Guaranteed
Obligations and any Enforcement Costs shall have been paid in full. Except as
otherwise set forth herein, Guarantor shall have no right to participate in any
way in the right, title or interest of Landlord in the Premises, or to receive
payments from Tenant upon any indebtedness or obligation, notwithstanding any
payments made, or costs or expenses incurred, by Guarantor hereunder, all rights
of reimbursement, indemnification, subrogation and participation being hereby
expressly waived and released with respect to any such payments, costs and
expenses. Guarantor agrees

 

 

O-5

--------------------------------------------------------------------------------


 

that, following any default or event of default-under the Lease, and until the
Guaranteed Obligations thereunder shall have been paid and/or performed in full,
Guarantor will not accept any payment or satisfaction of any kind of any
indebtedness or obligation of Tenant to Guarantor. Further, as long as Guarantor
remains liable hereunder, Guarantor agrees that, if, following any default or
event of default under the Lease, Guarantor should receive any payment,
satisfaction or security for any indebtedness or obligation of Tenant to
Guarantor, the same shall be delivered to Landlord in the form received,
endorsed or assigned as may be appropriate, for application on account of or as
security for the Guaranteed Obligations thereunder, and, until so delivered,
shall be held in trust for Landlord as security for said Guaranteed Obligations.
In addition, at any time, in the event of any receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement with creditors (whether or not pursuant to bankruptcy laws), sale of
all or substantially all of the assets, dissolution, liquidation or any other
marshaling of the assets and liabilities of Tenant, Landlord shall be entitled
to performance in full of the obligations hereby guaranteed prior to the payment
of all or any part of any indebtedness of Tenant to Guarantor, and Guarantor
will, at the request of Landlord, file any claim, proof of claim or other
instrument of similar character necessary to enforce the obligations of Tenant
in respect of such indebtedness and hereby assigns to Landlord, and will hold in
trust for Landlord, any and all monies, dividends or other assets received in
any such proceeding on account of such obligations, unless and until the
obligations hereby guaranteed shall be irrevocably performed in full. In the
event Guarantor fails to perform said obligations, it shall pay and deliver said
monies, dividends or other assets to Landlord.

 

13.           Guarantor hereby warrants and represents unto Landlord that:

 

(a)          there are no actions, suits or proceedings pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor, which will
have a material adverse impact upon Guarantor’s ability to perform its
obligations hereunder, or involving the validity or enforceability of this
Guaranty, at law or in equity; and Guarantor is not in default under any order,
writ, injunction, decree or demand of any court or any administrative body
having jurisdiction over Guarantor;

 

(b)          any and all balance sheets, net worth statements, income and
expense statements, cash flow statements and other financial statements of, and
other financial statements and data relating to, Guarantor previously or
hereafter delivered to Landlord fairly and accurately present, or will fairly
and accurately present, the financial condition of Guarantor as of the dates
thereof; since the dates of those most recently delivered, there has been no
material adverse change in the financial condition of Guarantor; Guarantor has
disclosed all events, conditions, and facts known to Guarantor which are more
likely than not to have a material adverse effect on the financial condition of
Guarantor; and neither this Guaranty nor any document, financial statement,
financial or credit information, certificate or statement relating to Guarantor
and referred to herein, or furnished to Landlord by Guarantor contains, or will
contain, any untrue statement of a material fact or omits, or will omit, a
material fact;

 

(c)          Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York, and has all power,
authority, permits, consents, authorizations and licenses necessary to carry on
its business, and to execute, deliver

 

O-6

--------------------------------------------------------------------------------


 

and perform this Guaranty and any other documents or instruments in connection
therewith which it is required to execute; all resolutions of the board of
directors of Guarantor necessary to authorize the execution, delivery and
performance of this Guaranty and such other documents or instruments have been
duly adopted and are in full force and effect; and this Guaranty and such other
documents or instruments have been duly authorized, executed and delivered by
and on behalf of Guarantor so as to constitute this Guaranty and such other
documents or instruments the valid and binding obligation of Guarantor,
enforceable in accordance with their terms.

 

(d)           The execution, delivery, and performance by Guarantor of this
Guaranty does not and will not contravene or conflict with (i) any law, order,
rule, regulation, writ, injunction or decree now in effect of any government,
governmental instrumentality court having jurisdiction over Guarantor, or
(ii) any contractual restriction binding on or affecting Guarantor or
Guarantor’s property or assets which may adversely affect Guarantor’s ability to
fulfill its obligations under this Guaranty.

 

14.           The validity, construction and enforceability of this Guaranty
shall be governed by the internal laws of the State of New York, without giving
effect to conflict of laws principles thereof. Whenever possible, each provision
of this Guaranty and any other statement, instrument or transaction contemplated
hereby or relating hereto shall be interpreted in such manner as to be effective
and valid under such applicable law, but, if any provision of this Guaranty or
any other statement, instrument or transaction contemplated hereby or relating
hereto or any right or remedy hereby guaranteed or provided shall be held to be
unenforceable, prohibited or invalid under applicable law as to any person,
party or entity or under any circumstances, for any reason, such provision,
right or remedy shall be ineffective only to the extent of such
unenforceability, prohibition or invalidity, and only with respect to such
person, party, entity or circumstances, without invalidating or limiting or
preventing the enforcement of the remainder of such provision, right or remedy,
or the remaining provisions of this Guaranty, or any other right, remedy,
statement, instrument or transaction contemplated hereby or relating hereto, as
to any other person, party or entity or any other circumstances.

 

15.           Notwithstanding any other provision or provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount, if any,
which Guarantor may be required or permitted to pay by any applicable law.

 

16.           This Guaranty shall remain in full force and effect until payment
and/or performance of the Guaranteed Obligations in full, and thereafter, this
Guaranty shall be discharged, null, void and of no further force and effect.
Upon request by Guarantor, Landlord will deliver to Guarantor written
confirmation of the discharge of the obligations and liabilities of Guarantor
hereunder, and Landlord will return to Guarantor the original counterpart of
this Guaranty. This instrument shall inure to the benefit of Landlord and its
successors, assigns, and shall bind Guarantor and Guarantor’s successors and
assigns. The obligations of Guarantor under this Guaranty shall be enforceable
in all events against Guarantor, its successors and assigns, and each of them.

 

O-7

--------------------------------------------------------------------------------


 

17.           This Guaranty may be waived, modified, amended, terminated or
discharged only explicitly in a writing signed by Landlord and Guarantor. A
waiver so signed shall be effective only in the specific instance and for the
specific purpose given.

 

18.           Any notice, demand or request by Landlord to Guarantor or from
Guarantor to Landlord shall be in writing and shall be deemed to have been duly
given or made if either delivered personally or if mailed by certified or
registered mail addressed to the address set forth below (or at the correct
address of any assignee of Landlord), except that mailed written notices shall
not be deemed given or served until three (3) days after the date of mailing
thereof:

 

(a)           If to Guarantor:

 

The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention:

 

with a copy to:

 

The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention:     General Counsel

 

with a copy to:

 

Swidler Berlin Shereff Friedman, LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin D. Polevoy, Esq.

 

(b)           If to Landlord:

 

[                                    ]

One MetroTech Center North

Brooklyn, New York 11201

Attention: General Counsel

 

with a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attention: James J. Kirk, Esq.

 

O-8

--------------------------------------------------------------------------------


 

19.           If: (i) this Guaranty is placed in the hands of an attorney for
collection or is collected through any legal proceeding; (ii) an attorney is
retained to represent Landlord in any bankruptcy, reorganization, receivership,
or other proceedings affecting creditors’ rights and involving a claim under
this Guaranty; (iii) an attorney is retained to provide advice or other
representation with respect to this Guaranty; or (iv) an attorney is retained to
represent Landlord in any proceedings whatsoever in connection with this
Guaranty, then each Guarantor shall pay to Landlord upon demand all attorney’s
fees, costs and expenses, including, without limitation, court costs, filing
fees, recording costs, expenses of foreclosure, title insurance premiums, survey
costs, minutes of foreclosure, and all other costs and expenses incurred in
connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder, regardless of whether
all or a portion of such Enforcement Costs are incurred in a single proceeding
brought to enforce this Guaranty.

 

20.           Guarantor hereby irrevocably submits to personal jurisdiction in
the state of New York, City and County of New York for the enforcement of this
Guaranty and waives any and all personal rights to object to such jurisdiction
for the purposes of litigation to enforce this Guaranty. Guarantor hereby
consents to the jurisdiction of either any court in such city, county and state
or (in a case involving diversity of citizenship) the United States District
Court located there, in any action, suit, or proceeding which Landlord may at
any time wish to file in connection with this guaranty or any related matter.
Guarantor hereby agrees that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court therein located and hereby
waives any objection which such guarantor may have to the laying of the venue of
any such action, suit, or proceeding in any such court; provided, however, that
the provisions of this paragraph shall not be deemed to preclude Landlord from
filing any such action, suit, or proceeding in any other appropriate forum.

 

21.           This Guaranty may be executed in any number of duplicate originals
and each such duplicate original shall be deemed to constitute but one and the
same instrument. Any signature page of this Guaranty may be detached from any
duplicate original of this Guaranty without impairing the legal effect of any
signatures thereon and may be attached to another duplicate original of this
Guaranty identical in form hereto but having attached to it one or more
additional signature pages.

 

22.           Guarantor and Landlord hereby waive any right to a trial by jury
in any action or proceeding to enforce or defend any right under this Guaranty
or relating thereto or arising from the relationship which is the subject of
this Guaranty and agree that any such action or proceeding shall be tried before
a court and not before a jury.

 

Dated:

 

 

 

 

 

THE NEW YORK TIMES COMPANY

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

O-9

--------------------------------------------------------------------------------


 

EXHIBIT P

 

NYT Real Estate Company LLC Lease

 

P-1

--------------------------------------------------------------------------------


 

Lease

 

between

 

                                              , Landlord,

 

and

 

                                              , Tenant

 

Date:

 

Premises:

 

The New York Times Building Condominium

[Portion of] Units

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 Term and Fixed Rent

 4

ARTICLE 2 Delivery and Use of Premises

 8

ARTICLE 3 Escalations

 12

ARTICLE 4 Security Deposit

 24

ARTICLE 5 Subordination, Notice to Lessor under the Unit Lease and Mortgagees

 25

ARTICLE 6 Quiet Enjoyment

 27

ARTICLE 7 Assignment and Subletting

 28

ARTICLE 8 Compliance with Laws

 34

ARTICLE 9 Insurance

 36

ARTICLE 10 Condominium Provisions

 38

ARTICLE 11 Alterations

 40

ARTICLE 12 Landlord’s and Tenant’s Property

 42

ARTICLE 13 Repairs and Maintenance

 42

ARTICLE 14 Electricity

 45

ARTICLE 15 Landlord’s Services

 46

ARTICLE 16 Access

 50

ARTICLE 17 Notice of Occurrences

 52

ARTICLE 18 Indemnification

 52

ARTICLE 19 Damage or Destruction

 53

ARTICLE 20 Eminent Domain

 56

ARTICLE 21 Surrender

 58

ARTICLE 22 Conditions of Limitation

 59

ARTICLE 23 Reentry by Landlord

 61

ARTICLE 24 Damages

 62

ARTICLE 25 Affirmative Waivers

 63

ARTICLE 26 No Waivers

 64

ARTICLE 27 Curing Defaults

 64

ARTICLE 28 Broker

 66

ARTICLE 29 Notices

 67

ARTICLE 30 Estoppel Certificates

 68

ARTICLE 31 Memorandum of Lease

 68

ARTICLE 32 No Representations by Landlord

 69

ARTICLE 33 Hazardous Materials

 69

ARTICLE 34 Miscellaneous Provisions and Definitions

 70

ARTICLE 35 Arbitration

 76

ARTICLE 36 Extension of Term Options

 78

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A –

Land

 A-1

Exhibit B –

Certificate of Occupancy

 B-1

Exhibit C –

Rentable Square Feet Measurement Standard

 C-1

Exhibit D –

Form of Letter of Credit

 D-1

Exhibit E –

Mortgagee SNDA

 E-1

Exhibit F –

Unit Lease SNDA

 F-1

Exhibit G –

Exclusive Use Rights of Other Tenants

 G-1

Exhibit H –

HVAC Specifications

 H-1

Exhibit I –

Building Standards

 I-1

Exhibit J –

Cleaning Specifications

 J-1

Exhibit K –

Form of Guaranty

 K-1

Exhibit L –

Form of Confidentiality Agreement

 L-1

Exhibit M –

Building Systems

 M-1

 

--------------------------------------------------------------------------------


 

LEASE (this “Lease”), dated as of                             , 2     ,
between                                                                            ,
having an office at
                                                                                                                                                                                        

 

(“Landlord”) and
                                                                                                                                                                    ,
having an office at
                                                                                                                                                                                        

 

(“Tenant”).

 

WHEREAS,

 

1.                                                                  (the “Ground
Lessor”) is (i) the fee owner of the Land, (ii) the lessor and lessee under the
Ground Lease, and (iii) the lessor under the Unit Lease, and

 

2.  Landlord is the lessee under the Unit Lease (as hereinafter defined) and
desires to sublease to Tenant and Tenant desires to hire from the Landlord, the
Premises, on the terms and conditions hereinafter set forth,

 

NOW THEREFORE, Landlord and Tenant do hereby covenant and agree as follows:

 

Definitions

 

For purposes of this Lease, the following terms shall have the respective
meanings hereinafter specified, such definitions to be applicable equally to the
singular and plural forms of such terms:

 

“AAA” shall have the meaning ascribed to such term in Sections 3.03(d)(iv);

“ADA” shall have the meaning ascribed to such term in Section 2.01(e);

“Additional Charges” shall have the meaning ascribed to such term in
Section 1.04(a);

“Alteration” shall have the meaning ascribed to such term in Section 11.01;

“Appointment Date” shall have the meaning ascribed to such term in
Section 35.01;

“Arbiter” shall have the meaning ascribed to such term in Section 3.03(d)(iv);

“Arbitration Notice” shall have the meaning ascribed to such term in
Section 35.01;

“Assignment Recapture Offer Notice” shall have the meaning ascribed to such term
in Section 7.01(b);

“Assignment Recapture Period” shall have the meaning ascribed to such term in
Section 7.01(b);

“Base Building Elements” shall have the meaning ascribed to such term in
Section 19.04(a);

“Base Building Restoration Estimate” shall have the meaning ascribed to such
term in Section 19.04(a);

“Base Operating Amount” shall have the meaning ascribed to such term in
Section 3.01(a);

“Base Operating Year” shall have the meaning ascribed to such term in Sections
3.01(b);

“Base Rate” shall have the meaning ascribed to such term in Section 34.05(j);

“Base Tax Amount” shall have the meaning ascribed to such term in Sections
3.01(c);

“Basic Restoration” shall have the meaning ascribed to such term in
Section 19.02;

“Board SNDA” shall have the meaning ascribed to such term in Section 10.01;

 

1

--------------------------------------------------------------------------------


 

“Building” shall have the meaning ascribed to such term in Section 1.01;

“Building Systems” shall have the meaning ascribed to such term in
Section 8.01(c);

“Business Days” shall have the meaning ascribed to such term in
Section 15.01(b);

“Business Hours” shall have the meaning ascribed to such term in
Section 15.01(b);

“By-Laws” shall have the meaning ascribed to such term in Section 1.01;

“Cleaning Cost Reduction” shall have the meaning ascribed to such term in
Section 15.01(a);

“Commencement Date” shall have the meaning ascribed to such term in
Section 1.05;

“Comparable Buildings” shall have the meaning ascribed to such term in
Section 13.04(a);

“Comparable Space” shall have the meaning ascribed to such term in
Section 7.05(c);

“Condominium” shall have the meaning ascribed to such term in Section 1.01;

“Confidentiality Agreement” shall have the meaning ascribed to such term in
Section 3.03(d);

“Consumer Price Index” shall have the meaning ascribed to such term in
Section 34.05(k);

“Court” shall have the meaning ascribed to such term in Section 35.01;

“Date of the Taking” shall have the meaning ascribed to such term in
Section 20.01;

“Declaration” shall have the meaning ascribed to such term in Section 1.01;

“Defects Notice” shall have the meaning ascribed to such term in
Section 2.01(c);

“Event of Default” shall have the meaning ascribed to such term in
Section 22.02;

“Existing Mortgage” shall have the meaning ascribed to such term in
Section 5.04(b);

“Expedited Arbitration” shall have the meaning ascribed to such term in
Section 35.04;

“Expiration Date” shall have the meaning ascribed to such term in Section 1.03;

“Extension Notice” shall have the meaning ascribed to such term in
Section 36.01(a);

“Extension Term” shall have the meaning ascribed to such term in
Section 36.01(a);

“Fair Market Rent” shall have the meaning ascribed to such term in
Section 1.04(b);

“FC Office Units” shall have the meaning ascribed to such term in
Section 3.01(e);

“First Adjustment Date” shall have the meaning ascribed to such term in
Section 1.04(b);

“Fixed Rent” shall have the meaning ascribed to such term in Section 1.04(a);

“Food Service Facility” shall have the meaning ascribed to such term in
Section 15.05;

“Force Majeure Causes” shall have the meaning ascribed to such term in
Section 34.04(a);

“Ground Lease” shall have the meaning ascribed to such term in Section 5.04(a);

“Ground Lessor” shall have the meaning ascribed to such term in the Preamble;

“Hazardous Materials” shall have the meaning ascribed to such term in
Section 33.03;

“Improvements Demolition Work” shall have the meaning ascribed to such term in
Section 19.01(a);

“Improvements Restoration Work” shall have the meaning ascribed to such term in
Section 19.01(a);

“Index Month” shall have the meaning ascribed to such term in Section 11.01;

“Interest Rate” shall have the meaning ascribed to such term in
Section 34.05(j);

“Land” shall have the meaning ascribed to such term in Section 1.01;

“Landlord” shall have the meaning ascribed to such term in the Preamble and in
Section 34.05(e);

“Landlord Affiliate” shall have the meaning ascribed to such term in
Section 3.01(e);

“Landlord Applicable Cure Period” shall have the meaning ascribed to such term
in Section 27.02;

 

2

--------------------------------------------------------------------------------


 

“Landlord Long-Term Cure Default” shall have the meaning ascribed to such term
in Section 27.02;

“Landlord’s Assignment Recapture Notice” shall have the meaning ascribed to such
term in Section 7.0l(b);

“Landlord’s Casualty Termination Notice” shall have the meaning ascribed to such
term in Section 19.03;

“Landlord’s Rate” shall have the meaning ascribed to such term in
Section 14.02(c);

“Landlord’s Restoration Work” shall have the meaning ascribed to such term in
Section 2.01(a);

“Landlord’s Statement” shall have the meaning ascribed to such term in
Section 3.01(d);

“Landlord’s Stoppage Notice” shall have the meaning ascribed to such term in
Section 15.04;

“Latent Defects” shall have the meaning ascribed to such term in
Section 2.01(c);

“laws and requirements of any public authorities” shall have the meaning
ascribed to such term in Section 34.05(b);

“Legal Requirements” shall have the meaning ascribed to such term in
Section 34.05(l);

“Long-Term Cure Default” shall have the meaning ascribed to such term in
Section 22.02(b);

“Material Alteration” shall have the meaning ascribed to such term in
Section 11.01;

“Material Alterations Request” shall have the meaning ascribed to such term in
Section 11.01;

“mortgage” shall have the meaning ascribed to such term in Section 34.05(a);

“Notices” shall have the meaning ascribed to such term in Section 29.01;

“NYTC Floors” shall have the meaning ascribed to such term in Section 2.01(a);

“Operating Expenses” shall have the meaning ascribed to such term in
Section 3.01(e);

“Operating Payment” shall have the meaning ascribed to such term in
Section 3.03(a);

“Operating Year” shall have the meaning ascribed to such term in
Section 3.01(f);

“Overtime Freight Elevator/Loading Dock Service” shall have the meaning ascribed
to such term in Section 15.02(c);

“Overtime HVAC Service” shall have the meaning ascribed to such term in
Section 15.02(a);

“Person” shall have the meaning ascribed to such term in Section 34.05(h);

“Premises” shall have the meaning ascribed to such term in Section 1.02;

“Prior Tenant Restoration Work” shall have the meaning ascribed to such term in
Section 2.01(b);

“Qualifying SNDA Agreement” shall have the meaning ascribed to such term in
Section 5.05(c);

“Records” shall have the meaning ascribed to such term in Section 3.03(d);

“Requirements of insurance bodies” shall have the meaning ascribed to such term
in Section 34.05(c);

“Second Adjustment Date” shall have the meaning ascribed to such term in
Section 1.04(b);

“Section 14.07 Demand” shall have the meaning ascribed to such term in
Section 14.07;

“Secured Areas” shall have the meaning ascribed to such term in Section 16.05;

“Slab Cut Improvements” shall have the meaning ascribed to such term in
Section 2.01(a);

“SNDA Agreement” shall have the meaning ascribed to such term in
Section 5.05(a);

“Sublease Profit” shall have the meaning ascribed to such term in Sections
7.07(b);

“Sublease Term” shall have the meaning ascribed to such term in Section 7.07(b);

“Substantially” shall have the meaning ascribed to such term in Section 3.03(d);

 

3

--------------------------------------------------------------------------------


 

“Successor Landlord” shall have the meaning ascribed to such term in
Section 5.03;

“Superior Lease” shall have the meaning ascribed to such term in Section 5.01;

“Superior Lessor” shall have the meaning ascribed to such term in Section 5.01;

“Superior Mortgage” shall have the meaning ascribed to such term in
Section 5.01;

“Superior Mortgagee” shall have the meaning ascribed to such term in
Section 5.01;

“Systems Defects” shall have the meaning ascribed to such term in
Section 2.01(c);

“Tax Adjustment Date” shall have the meaning ascribed to such term in
Section 3.02(a);

“Tax Payment” shall have the meaning ascribed to such term in Section 3.02(a);

“Tax Year” shall have the meaning ascribed to such term in Section 3.01(h);

“Taxes” shall have the meaning ascribed to such term in Section 3.01(g);

“Tenant” shall have the meaning ascribed to such term in the Preamble and in
Section 34.05(d);

“Tenant Affiliate” shall have the meaning ascribed to such term in
Section 7.01(d);

“Tenant Negotiation Notice” shall have the meaning ascribed to such term in
Section 7.05(c);

“Tenant Shaft Share” shall have the meaning ascribed to such term in
Section 15.05;

“Tenant’s Costs” shall have the meaning ascribed to such term in Sections
7.07(a) and 7.07(c);

“Tenant’s electrical consultant” shall have the meaning ascribed to such term in
Section 14.07;

“Tenant’s Operating Share” shall have the meaning ascribed to such term in
Section 3.01(i);

“Tenant’s Property” shall have the meaning ascribed to such term in
Section 12.02;

“Tenant’s Statement” shall have the meaning ascribed to such term in
Section 3.03(d);

“Tenant’s Representative” shall have the meaning ascribed to such term in
Section 3.03(d);

“Tenant’s Tax Share” shall have the meaning ascribed to such term in
Section 3.01(j);

“Then Tenant” shall have the meaning ascribed to such term in Section 7.04;

“Third Adjustment Date” shall have the meaning ascribed to such term in
Section 1.04(b);

“Transfer” shall have the meaning ascribed to such term in Section 34.05(e);

“Transferee” shall have the meaning ascribed to such term in Section 34.05(e);

“Transferor” shall have the meaning ascribed to such term in Section 34.05(e);

“Unit” shall have the meaning ascribed to such term in Section 1.02;

“Unit Lease” shall have the meaning ascribed to such term in Section 5.01;

“Unit Lease SNDA Agreement” shall have the meaning ascribed to such term in
Section 5.05(b);

“Users” shall have the meaning ascribed to such term in Section 7.01(a);

 

ARTICLE 1

Term and Fixed Rent

 

1.01.        Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, upon and subject to the terms, covenants, provisions and conditions of
this Lease, the premises described in Section 1.02 hereof in the building (the
“Building”) known as The New York Times Building, which Building is a leasehold
condominium (the “Condominium”), in the City, County and State of New York.  The
Building is located on a portion of the land (the “Land”) described in Exhibit A
annexed hereto and made a part hereof.  The Condominium was established pursuant
to the Condominium’s Declaration of Leasehold Condominium
dated                         and recorded in the New York County Office of the
Register of the City of New York on

 

4

--------------------------------------------------------------------------------


 

                         in Reel           , Page            (the “Declaration”)
and the By-Laws annexed thereto (the “By-Laws”).

 

1.02.        (a)    The Premises (the “Premises”) leased to Tenant consist of
[the entire] [a portion of] the              floor(s) of the Building which
floor(s) are designated as Unit No(s).                 of the Condominium
(collectively, the “Unit”).  The Unit also consists of an undivided 
[            %] interest in the Common Elements and the FC Limited Common
Elements of the Condominium (each, as defined in the Declaration).  Landlord
hereby grants to Tenant the non-exclusive right to use, in common with others,
the Common Elements and the FC Limited Common Elements.  The parties agree that
the Premises shall be deemed to contain                      rentable square
feet for all purposes under this Lease.  The measurement standard for rentable
square feet for the Building and the Premises is set forth on Exhibit C annexed
hereto and made a part hereof.

 

1.03.        The term of this Lease shall be a period of                
(      ) years(1) which term (a) shall commence on the Commencement Date (as
hereinafter defined) and (b) shall end at 11:59 p.m. on the date (the
“Expiration Date”) which is the day immediately preceding the                
(           ) anniversary of the Commencement Date, or on such earlier date upon
which the term of this Lease shall expire or be canceled or terminated pursuant
to any of the conditions or covenants of this Lease or pursuant to law.

 

1.04.        (a)         The rents shall be and consist of:

 

(i)           fixed rent (“Fixed Rent”) at a rate determined in accordance with
[Article XX, Section 5(a), 5(b), 5(c), or 5(d), as applicable, of the
Declaration, and Article XX, Section 8(b) of the Declaration](2), which Fixed
Rent shall be payable commencing on the Commencement Date, in equal monthly
installments in advance on the first day of every calendar month during the term
of this Lease, ***and which Fixed Rent shall be subject to increase or decrease
as of the First Adjustment Date, Second Adjustment Date and Third Adjustment
Date, as such terms are hereinafter defined, as provided in
Section 1.04(b) hereof***; and

 

(ii)         additional rent (“Additional Charges”) consisting of Tax Payments,
Operating Payments and charges for electricity, and any other utilities
furnished to Tenant at Tenant’s request for which Tenant does not pay on a

 

--------------------------------------------------------------------------------

(1) To be filled in upon exercise of applicable option by NYTC.  Initial term to
be ten (10), twenty (20), thirty (30) or forty (40) years, as elected by NYTC
upon exercise of option.  If NYTC elects initial term of ten (10) years, Tenant
to have three (3) 10-year renewal options pursuant to Article 36.  If NYTC
elects initial term of twenty (20) years, Tenant to have two (2) 10-year renewal
options pursuant to Article 36.  If NYTC elects initial term of thirty (30)
years, Tenant to have one (1) 10-year renewal option pursuant to Article 36.

 

(2) Substitute “Section 5.12 of the Operating Agreement” if applicable.

 

5

--------------------------------------------------------------------------------


 

direct metered basis, and all other sums of money as shall become due from and
payable by Tenant to Landlord pursuant to the provisions of this Lease;

 

all to be paid in lawful money of the United States to Landlord at its office in
the United States of America, or such other place in the United States of
America as Landlord shall designate by not less than thirty (30) days prior
written notice to Tenant.

 

***(3)    (b)           The Fixed Rent shall be subject to adjustment (i.e.,
either increase or decrease) effective as of the tenth (10th) anniversary of the
Commencement Date (the “First Adjustment Date”), the twentieth (20th)
anniversary of the Commencement Date (the “Second Adjustment Date”), and the
thirtieth (30th) anniversary of the Commencement Date (the “Third Adjustment
Date”), such that (i) the Fixed Rent for the ten (10) year period beginning on
the First Adjustment Date shall be the “Fair Market Rent”, as such term is
defined in Article XX, Section 8(b) of the Declaration, for the Premises as of
the First Adjustment Date, (ii) the Fixed Rent for the ten (10) year period
beginning on the Second Adjustment Date shall be the Fair Market Rent for the
Premises as of the Second Adjustment Date, and (iii) the Fixed Rent for the ten
(10) year period beginning on the Third Adjustment Date shall be the Fair Market
Rent for the Premises as of the Third Adjustment Date.(4)  Fair Market Rent as
of the First Adjustment Date, Second Adjustment Date or Third Adjustment Date,
as the case may be, shall be determined in accordance with Article XX,
Section 8(b) of the Declaration.  In each case, the twenty (20) day period for
the parties to meet and attempt in good faith to determine Fair Market Rent
referred to in the first sentence of Article XX, Section 8(b) of the Declaration
shall commence on the date which is one-hundred twenty (120) days prior to the
First Adjustment Date, Second Adjustment Date or Third Adjustment Date, as the
case may be, and, in the event the parties do not reach agreement upon Fair
Market Rent within said twenty (20) days, then Fair Market Rent shall be
determined by arbitration as more particularly set forth in Article XX,
Section 8(b) of the Declaration.

 

(c)           Within ten (10) Business Days after written request by either
party following any determination of Fixed Rent as provided in
Section 1.04(a) and/or Section 1.04(b) hereof, the parties shall enter into a
supplemental agreement in recordable form confirming such Fixed Rent for the
applicable period.  In the event the Fixed Rent for the initial term of this
Lease shall not have been finally determined as of the Commencement Date, Tenant
shall pay an amount equal to Landlord’s determination of the Fixed Rent as set
forth in a notice to Tenant given within twenty (20) days after the date Tenant
exercises its option to lease the Premises as described in Article XX of the
Declaration, until the final determination of Fixed Rent for such initial term
has been made.  Within ten (10) Business Days following the final determination
of Fixed Rent for such initial term, (x) Landlord shall reimburse Tenant the
amount by which the Fixed Rent paid by

 

--------------------------------------------------------------------------------

(3) First Adjustment Date, Second Adjustment Date and Third Adjustment Date –
depending on terms of Lease, one or more of these terms may have to be deleted.

 

(4) 95% of Fair Market Rent for space leased pursuant to Section 5.12 of the
Operating Agreement.

 

6

--------------------------------------------------------------------------------


 

Tenant for the period beginning on the Commencement Date and ending on the last
day of the calendar month in which such final determination is made exceeds the
Fixed Rent as finally determined for such period, together with interest on such
excess amount at the Interest Rate, or (y) Tenant shall pay Landlord the amount
by which the Fixed Rent as finally determined for the period beginning on the
Commencement Date and ending on the last day of the calendar month in which such
final determination is made exceeds the amount of Fixed Rent for such period
paid by Tenant, together with interest on such excess amount at the Interest
Rate.  If Landlord does not reimburse Tenant for any amount due Tenant in
accordance with the provisions of this Paragraph 1.04(c) within such ten
(10) Business Day period, Tenant may offset the amount of Tenant’s overpayment
with interest at the Interest Rate from the date such amount was due Tenant,
against the next succeeding installments of Fixed Rent and Additional Charges.

 

(d)           In the event the Fixed Rent for any subsequent ten (10) year
period shall not have been finally determined as of the First Adjustment Date,
Second Adjustment Date or Third Adjustment Date, as the case may be, then
pending such final determination Tenant shall pay Fixed Rent at the rate payable
hereunder immediately prior to the First Adjustment Date, Second Adjustment Date
or Third Adjustment Date, as the case may be, and within ten (10) Business Days
following the final determination of Fixed Rent for such ten (10) year period,
(x) Tenant shall pay Landlord the amount by which the Fixed Rent as finally
determined for the period beginning on the applicable Adjustment Date and ending
on the last day of the calendar month in which such final determination is made
exceeds the amount of Fixed Rent for such period paid by Tenant, together with
interest on such excess amount at the Interest Rate, or (y) Landlord shall
reimburse Tenant the amount by which the Fixed Rent paid by Tenant for the
period beginning on the applicable Adjustment Date and ending on the last day of
the calendar month in which such final determination is made exceeds the Fixed
Rent as finally determined for such period, together with interest on such
excess amount at the Interest Rate.  If Landlord does not reimburse Tenant for
any amount due Tenant in accordance with the provisions of this Paragraph
1.04(d) within such ten (10) Business Day period Tenant may offset the amount of
Tenant’s overpayment with interest at the Interest Rate from the date such
amount was due Tenant against the next succeeding installments of Fixed Rent and
Additional Charges.

 

1.05.        For purposes of this Lease, the term “Commencement Date” shall mean
[the date vacant possession of the Premises is delivered to Tenant in accordance
with the provisions of this Lease] or [actual date, if known].

 

1.06.        Tenant covenants and agrees to pay Fixed Rent and Additional
Charges promptly when due without notice or demand therefor and without any
abatement, deduction or setoff for any reason whatsoever, except as may be
expressly provided in this Lease.

 

1.07.        If the Commencement Date occurs on a day other than the first day
of a calendar month, or if the Expiration Date occurs on a day other than the
last day of a calendar month, the Fixed Rent and Additional Charges for the
partial calendar month shall be prorated.

 

7

--------------------------------------------------------------------------------


 

1.08.        No payment by Tenant or receipt or acceptance by Landlord of a
lesser amount than the correct Fixed Rent or Additional Charges shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
in this Lease or at law provided.

 

1.09.        If any Fixed Rent or Additional Charges payable by Tenant to
Landlord pursuant to the provisions of the Lease are not paid within two
(2) days following the date due, Tenant shall pay interest thereon from the date
when such installment of Fixed Rent or Additional Charges became due to the date
of Landlord’s receipt thereof at the lesser of (i) the Interest Rate, or
(ii) the maximum rate permitted by law, until paid in full.

 

ARTICLE 2
Delivery and Use of Premises

 

2.01.        (a)           On or before the Commencement Date, Landlord shall,
at Landlord’s sole cost and expense, perform the following work in and to the
Premises (collectively, “Landlord’s Restoration Work”) (i) remove any internal
staircases, elevators and escalators, atriums, internal vertical transportation
systems and other slab cuts and associated equipment and improvements
(collectively, “Slab Cut Improvements”) between the Premises and any other
floors of the Building not currently owned or occupied by (or currently being
acquired or leased by) Tenant or an affiliate of The New York Times Company (the
“NYTC Floors”) and restore the portions of the floor slab of the Premises
affected by such Slab Cut Improvements to their original condition and level and
ready for floor covering, and (ii) disconnect or segregate any special services
(e.g., any other tenant’s supplemental HVAC system) which service both the
Premises and other space in the Building other than NYTC Floors.(5)  Tenant may
waive the performance by Landlord of any Landlord’s Restoration Work by written
notice to Landlord given within ten (10) Business Days after the date of this
Lease, in which event Landlord shall not perform and shall have no obligation to
Tenant on account of, the Landlord’s Restoration Work so waived by Tenant.  If
and to the extent Landlord’s Restoration Work not so waived by Tenant is not
complete as of the Commencement Date, Tenant shall receive a credit against the
first installments of Fixed Rent and Additional Charges due hereunder (until
such credit is exhausted) for the estimated cost of completing such Landlord’s
Restoration Work as estimated by a reputable contractor designated by Tenant and
approved by Landlord, such approval not to be unreasonably withheld, delayed or
conditioned.  Subject to the provisions of this Section 2.01 and Section 13.04
hereof, the Premises shall be demised in their “AS IS” condition on the date of
this Lease and Tenant shall accept the same as such, provided that all services
which Landlord is required to provide to Tenant and the

 

--------------------------------------------------------------------------------

(5) If and for so long as Ground Lessor is (A) the “Landlord” under this Lease
and (B) a governmental entity or a public benefit corporation, Section 2.01 will
provide that in lieu of performing Landlord’s Restoration Work, Tenant will
receive the credit described in this section.

 

8

--------------------------------------------------------------------------------


 

Premises are provided in accordance with the provisions of this Lease. 
Furthermore, the building systems set forth in Exhibit M shall, as of the
Commencement Date, be in good working order and condition to the standard then
prevailing for comparable premium first class midtown Manhattan office
buildings.

 

(b)           Landlord has advised Tenant that the following current or prior
tenants of the Premises have obligations under their leases to perform removal
and/or restoration work with respect to any existing leasehold improvements in
the Premises: [IDENTITY OF TENANT(S) AND NATURE OF REMOVAL/RESTORATION
OBLIGATION TO BE INSERTED PRIOR TO EXECUTION] (“Prior Tenant Restoration
Work”).  Promptly after the date hereof, Landlord shall notify such tenants of
the foregoing removal/restoration obligations and shall use commercially
reasonable efforts to enforce such obligations and to have such Prior Tenant
Restoration Work completed prior to the Commencement Date(6)  On the
Commencement Date, Landlord shall assign to Tenant all of Landlord’s rights and
remedies against such tenants with respect to such removal/restoration
obligations.  Landlord shall cooperate with Tenant to the extent reasonably
requested by Tenant in connection with the enforcement of such rights and
remedies and Landlord shall within 20 days after demand reimburse Tenant for the
actual cost (without profit or markup) to Tenant in connection with the
enforcement of such rights and remedies.  Tenant may waive the performance by
Landlord of any Prior Tenant’s Restoration Work by written notice to Landlord
given within ten (10) Business Days after the date of this Lease, in which event
Landlord shall have no obligation to Tenant on account of, the Prior Tenant’s
Restoration Work so waived by Tenant.  The provisions of this
subsection 2.01(b) shall not be deemed to relieve Landlord of the obligation to
perform Landlord’s Restoration Work.

 

(c)           The taking of possession by Tenant of any portion of the Premises
for the performance of Alterations or for any other reason whatsoever shall be
deemed an acceptance of such portion of the Premises, other than defects in the
HVAC, electrical, mechanical, plumbing and other systems of the Building
(“Systems Defects”) and latent defects in the Premises (“Latent Defects”), which
in either case are reported by Tenant to Landlord within twelve (12) months
after Tenant first occupies the Premises for the conduct of Business (a “Defects
Notice”).  If Tenant gives a Defects Notice, the taking of possession of the
Premises by Tenant shall be deemed an acceptance of the Premises except with
respect to the items set forth on such Defects Notice.  Landlord shall repair
the defects set forth on any Defects Notice delivered to Landlord within the
foregoing twelve (12) month period promptly following delivery of same to
Landlord.

 

(d)           Nothing contained in this Section 2.01 shall be deemed to relieve
Landlord of its obligation to observe or perform any term, covenant or condition
of this Lease on the part of Landlord to be observed or performed.

 

--------------------------------------------------------------------------------

(6) If and for so long as Ground Lessor is (A) the “Landlord” under this Lease
and (B) a governmental entity or a public benefit corporation, this sentence
shall not be applicable.

 

9

--------------------------------------------------------------------------------


 

(e)           Landlord hereby covenants and agrees with Tenant that, on the
Commencement Date, the core bathroom located on each of the floor of the
Premises and all other common areas and facilities of the Unit which affect
Tenant’s access to, or use or enjoyment of the Premises (including, for example,
all elevators and elevator call buttons) are in compliance with the Americans
with Disabilities Act of 1990 (hereinafter called the “ADA”) and New York City
Local Law No. 58 and all other state and local laws relating to accessibility,
and the regulations promulgated pursuant to any of the foregoing, in effect as
of the date hereof.(7)

 

2.02.      (a)           Landlord represents and warrants to Tenant that the
terms of any existing leases, subleases licenses or other agreements for the use
and occupancy of the Premises have expired or expire on or before the
Commencement Date and are not subject to extension or renewal by the tenant,
subtenant, licensee or occupant thereunder.  Possession of the Premises shall be
delivered to Tenant on or before the Commencement Date vacant and free and clear
of all leases, tenancies, subtenancies, licenses or other rights to use or
occupy the Premises, subject to the provisions of Section 2.02(b).

 

(b)           If for any reason whatsoever, Landlord shall be unable to deliver
vacant possession of the Premises on the date hereinabove set forth as the
Commencement Date, then notwithstanding anything to the contrary hereinbefore
contained, the term of this Lease shall commence on, and the Commencement Date
shall be, the date on which Landlord is able to so deliver vacant possession of
the Premises.  Landlord shall not be subject to any liability for failure to
give vacant possession of the Premises on the date hereinabove set forth as the
Commencement Date (except to the extent that the same arises out of a breach of
any of Landlord’s representations or covenants under Section 2.02(a)), and the
validity of this Lease shall not be impaired under such circumstances. 
Notwithstanding the foregoing, in the event that, as of the Commencement Date,
any tenant, subtenant, licensee or occupant is holding over in the Premises,
then Landlord shall use its best efforts, including the immediate commencement
and diligent prosecution of holdover proceedings, to obtain vacant possession of
the Premises as expeditiously as possible.  If Landlord has not delivered to
Tenant vacant possession of the Premises within one hundred eighty (180) days
after the originally scheduled Commencement Date and such failure continues for
twenty (20) days following written notice to Landlord, Tenant shall have the
right at any time thereafter (provided such space has not been delivered to
Tenant) to terminate this Lease, and upon such termination this Lease shall be
null and void (other than those provisions hereof which expressly survive a
termination of this Lease), and the parties hereto shall be relieved of all
further obligations and liability under this Lease.  Tenant hereby waives any
right to rescind this Lease under the provisions of Section 223(a) of the Real
Property Law of the State of New York, and agrees that the provisions of this
Article are intended to constitute “an express provision to the contrary” within
the meaning of said Section 223(a).

 

--------------------------------------------------------------------------------

(7) If and for so long as the “Landlord” under this Lease is (A)(i) Ground
Lessor and (ii) a governmental entity or a public benefit corporation, or
(B) the party who acquires the interest of the “Landlord” in this Lease from
such governmental entity or public benefit corporation (but not any other party
who becomes the “Landlord” under this Lease), the provisions of subparagraph
2.01(e) shall not be applicable.

 

10

--------------------------------------------------------------------------------


 

2.03.      (a)           The Premises may be used for executive and general
offices and for purposes ancillary and incidental thereto, and for any other
legal purposes for which the Unit may be used under the Declaration, and for no
other purpose.

 

(b)           Attached hereto as Exhibit B is a copy of the current Certificate
of Occupancy covering the Unit.  Landlord hereby represents, to the best of
Landlord’s knowledge, such Certificate of Occupancy is in full force and
effect.(8)  Subject to the provisions of this subparagraph 2.03(b) Landlord
hereby agrees at all times during the term of this Lease to keep in full force
and effect a Certificate of Occupancy for the Unit permitting Tenant to use the
Premises for executive and general offices (unless Tenant obtains a modification
or amendment of the Certificate of Occupancy for the Unit changing the permitted
use of the Premises to other than for executive and general offices or Tenant’s
acts or omissions have caused the Certificate of Occupancy for the Unit to be
revoked).  Landlord further agrees that it will not take any action to reduce
the permitted occupancy levels for the Unit below the currently permitted
levels.  Should any Alterations (hereinafter defined) or Tenant’s use of the
Premises for other than executive and general offices require any modification
or amendment of any Certificate of Occupancy for the Unit, Tenant shall, at its
expense, procure such modification or amendment, and Landlord, at no
out-of-pocket cost to Landlord, shall cooperate with Tenant in connection
therewith (including assisting and/or joining Tenant in any application or
similar instrument), provided that Tenant shall indemnify and hold harmless
Landlord from and against any claims arising in connection with such
cooperation, other than any such claims arising from any incorrect information
provided by Landlord in connection therewith or any conditions at or in the Unit
which are Landlord’s responsibility hereunder, provided however, that in no
event shall the foregoing indemnity relieve Landlord of any obligation of
Landlord hereunder.  If any violation of any Legal Requirement noted against the
Premises or any other portion of the Unit shall prevent Tenant from obtaining
any such modification or amendment to the Certificate of Occupancy for the Unit
then, promptly after Tenant’s request that Landlord do so, Landlord shall cause
such violation to be cured or otherwise removed of record, except to the extent
that such violation (x) arises solely from Tenant’s use or occupancy of the
Premises in violation of this Article 2 or any Alterations made by Tenant or
(y) is not Landlord’s responsibility to cure pursuant to the provisions of this
Lease.

 

(c)           If any governmental license or permit (other than a Certificate of
Occupancy for the Unit) shall be required for the lawful conduct of Tenant’s
business in the Premises, Tenant, at its expense, shall duly procure and
thereafter maintain such license or permit.  Tenant shall at all times comply
with the terms and conditions of each such license or permit.

 

--------------------------------------------------------------------------------

(8) If and for so long as the “Landlord” under this Lease is (A)(i) Ground
Lessor and (ii) a governmental entity or a public benefit corporation, or
(B) the party who acquires the interest of the “Landlord” in this Lease from
such governmental entity or public benefit corporation (but not any other party
who becomes the “Landlord” under this Lease), the provisions of this sentence
shall not be applicable.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 3

Escalations

 

3.01.        The terms defined below shall for the purposes of this Lease have
the meanings herein specified:

 

(a)           “Base Operating Amount” shall mean the Operating Expenses for the
Base Operating Year, subject to adjustment as provided in § 3.03(a).

 

(b)           “Base Operating Year” shall mean the calendar year in which occurs
the Commencement Date.

 

(c)           “Base Tax Amount” shall mean the Taxes, as finally determined, for
the Tax Year in which occurs the Commencement Date, subject to the adjustment as
provided in § 3.02(a).

 

(d)           “Landlord’s Statement” shall mean an instrument or instruments
setting forth for a specified Operating Year, the Operating Payment payable by
Tenant pursuant to this Article 3, including the other information required by
this Lease to be included therein.

 

(e)           “Operating Expenses” shall mean the following expenses incurred by
Landlord or any Landlord Affiliate in respect of the FC Collective Unit (as
defined in the Declaration) (collectively the “FC Office Units”), provided,
however, that if Landlord or any Landlord Affiliate shall sell any units
originally part of the FC Collective Unit to a third party, then expenses paid
or incurred in respect of such units shall not be deemed “Operating Expenses”
from and after the consummation of such sale and the “FC Office Units” shall not
include such units from and after the consummation of a sale.  For purposes of
this Lease, the term “Landlord Affiliate” means a corporation, partnership in
limited liability company or other entity which controls, is controlled by, or
is under common control with Landlord.  For purposes of this Section 3.01,
“control” means the ownership or voting control, directly or indirectly, of 50%
or more of the voting stock, partnership, membership or similar interest in such
entity:

 

(i)            subject to the provisions of item (23) of this
subsection 3.01(e), common charges and special assessments and other charges
assessed against the FC Office Units by the Condominium Board of Managers and/or
the FC Board of Managers (as such terms are defined in the Declaration), as
applicable; provided, however, that any special assessments which are payable in
more than one installment shall be deemed payable in the maximum number of
installments permitted by the Condominium Board of Managers and the FC Board of
Managers, as applicable and only such installments as are payable during the
term of this Lease shall be included in Operating Expenses and such installments
shall be included for the Operating Year in which they are so payable,
regardless of when same are actually paid by Landlord; and

 

12

--------------------------------------------------------------------------------


 

(ii)           To the extent not included in clause (i) of this Section 3.01(e),
the total of all of the reasonable and customary costs and expenses incurred by
Landlord or Landlord Affiliates (provided Landlord has provided Tenant with
prior notice as to the identities of such Landlord Affiliates) with respect to
the repair, replacement, maintenance, operation and/or security of the FC Office
Units and the Building and the services provided to the tenants and other users
or occupants thereof, including without limitation, the cost and expenses
incurred with respect to: (1) salaries, wages, medical, surgical,
hospitalization, insurance (including, without limitation, group life and
disability insurance) of employees of Landlord or Landlord Affiliates, union and
general welfare benefits, pension benefits, retirement plans, severance and sick
day payments, and other fringe benefits of employees of Landlord and Landlord
Affiliates and their respective contractors engaged in such repair, replacement,
maintenance, operation and/or security; (2) payroll taxes, social security,
unemployment, worker’s compensation, uniforms and related expenses (whether
direct or indirect) for such employees; (3) the cost of fuel, gas, steam,
electricity, heat, ventilation, air conditioning, chilled and condenser water,
water, sewer, telephone and other utilities, together with any taxes and
surcharges on, and fees paid in connection with the calculation and billing of
such utilities, (4) the cost of painting and/or decorating all areas of the FC
Office Units excluding, however, any space contained therein which is demised or
to be demised to tenant(s); (5) the cost of fire and extended coverage
insurance, special extended coverage insurance, owner’s protective insurance,
other casualty insurance coverage, boiler and machinery insurance, sprinkler and
apparatus insurance, public liability and umbrella insurance, property damage
insurance, rent or rental value insurance for up to two (2) years rent, plate
glass insurance and other insurance commonly or customarily carried by owners of
premium first class office buildings in the midtown Manhattan (i.e. from 34th
Street to 60th Street, from 1st Avenue to 8th Avenue), City of New York
(“Comparable Buildings”) or which is required by any Superior Lessor or Superior
Mortgagee; (6) the cost of all supplies, tools, materials and equipment, whether
by purchase or rental, used in the repair, replacement, maintenance, operation
and/or security of the FC Office Units, and any sales and other taxes thereon;
provided, however, that if under generally accepted accounting principles,
consistently applied, any costs referred to in this clause (ii)(6) are required
to be capitalized, same shall be amortized, including interest thereon at the
Base Rate (as hereinafter defined) in effect as of December 31 of the year in
which such alteration or improvement is made, over a period commencing upon the
completion of the item in question and extending for the useful life of the item
in question; (7) the cost of cleaning, janitorial and security services,
including, without limitation, glass cleaning and garbage and waste collection
and/or disposal; (8) management fees incurred for the management of the FC
Office Units, provided, however, that if Landlord or a Landlord Affiliate is the
managing agent of the FC Office Units then the annual management fee shall be
equal to the

 

13

--------------------------------------------------------------------------------


 

then-prevailing market rate of Comparable Buildings; and (9) commercially
reasonable attorneys’ fees and expenses in connection with any proceeding that
may be prosecuted by Landlord to reduce the assessed valuation of the FC Office
Units;

 

(iii)          the cost of any alterations and improvements made by Landlord or
Landlord Affiliates (as contrasted with any such alterations or improvements
which are made by the Condominium Board of Managers or the FC Board of Managers)
to the FC Office Units which are made or installed after the expiration of the
Base Operating Year either (x) by reason of any law enacted or any governmental
rule or regulation issued or any reinterpretation of any law or governmental
rule or regulation issued after the date of this Lease, or (y) for the reduction
of Operating Expenses with respect to the FC Office Units; provided, however,
that if under generally accepted accounting principles, consistently applied,
any costs referred to in this clause (iii) are required to be capitalized, same
shall be amortized, including interest thereon at the Base Rate in effect as of
December 31 of the year in which such alteration or improvements is made, over a
period commencing upon the completion of the item in question and extending for
the useful life of the item in question.

 

Notwithstanding the foregoing, “Operating Expenses” shall not include, or there
shall be deducted therefrom, as applicable, the following items, whether or not
same are included in common charges and special assessments and other charges
assessed against the FC Office Units by the Condominium Board of Managers:

 

(1)         interest on and amortization of debts;

 

(2)         the cost of tenant improvements made for new or existing
tenant(s) of the Building or allowances in lieu thereof;

 

(3)         brokerage commissions;

 

(4)         financing or refinancing costs;

 

(5)         the cost of any work or services performed for any tenant of the
Building, whether at the expense of Landlord, the Condominium Board of Managers,
or such tenant, to the extent that such work or services are in excess of the
work or services which Landlord is required to furnish or is furnishing to
Tenant under this Lease at the expense of Landlord;

 

(6)         Taxes or any amounts expressly excluded from the definition of
“Taxes” under Section 3.01(g) hereof;

 

14

--------------------------------------------------------------------------------


 

(7)         the cost of any repairs made to remedy damage to the extent caused
by or resulting from the negligence of Landlord, its agents, servants or
employees, or Landlord Affiliates,

 

(8)         legal or brokerage or finder’s fees or other fees, leasing
commissions, advertising expenses and other costs incurred in leasing or
attempting to lease any portion of the FC Office Units or in connection with
placing or refinancing any mortgages on the FC Office Units;

 

(9)         any funds or money given to any tenants in cash, by offset or
otherwise, or the cost of any work done for any tenants in connection with the
leasing of space in the FC Office Units;

 

(10)       the cost of any items to the extent Landlord or the Condominium Board
of Managers is reimbursed by the proceeds of insurance, condemnation,
warranties, guarantees or otherwise compensated, including items reimbursable
(whether or not paid) by any tenant for specific services performed for such
tenant (other than under operating expense escalation provisions of its lease),

 

(11)       that portion of any cost paid to a Landlord Affiliate which is in
excess of the amount which would be paid in the absence of such relationship;

 

(12)       Salaries and fringe benefits for officers, employees, and executives
above the grade of Building Manager;

 

(13)       financing and refinancing costs in respect of any indebtedness of
Landlord or any Landlord Affiliate, whether secured or unsecured, including,
legal and accounting fees and expenses, prepayment penalties and interest and
amortization payments in connection therewith;

 

(14)       rent, additional rent or other charges payable under any ground or
underlying lease, including, without limitation, the Unit Lease;

 

(15)       costs incurred in connection with the transfer or disposition of
direct or indirect ownership interests in the FC Office Units or Landlord;

 

(16)       the costs of repairs or restoration necessitated by condemnation;

 

(17)       costs incurred in connection with the making or enforcement of leases
or resolution of disputes with tenants, including, without limitation, court
costs, attorneys’ fees and disbursements in connection with any summary
proceedings to dispossess any tenant;

 

15

--------------------------------------------------------------------------------


 

(18)       fines, judgments or awards against Landlord based on Landlord’s
negligence, willful misconduct or criminal act;

 

(19)       general overhead of Landlord’s or the managing agent’s office;

 

(20)       costs resulting from Landlord’s default under any lease or mortgage
or under the Declaration; and

 

(21)       advertising, promotional and public relations expenditures;

 

(22)       costs of installing any specialty facility for use by tenants at the
Building (such as a restaurant or fitness center);

 

(23)       capital expenditures, whether charged as assessments or otherwise,
other than those which:

 

(i)          are required to comply with any laws and requirements of any public
authorities or the requirements of insurance bodies; or

 

(ii)         are for the reduction of Operating Expenses.

 

No item of expense shall be counted more than once either as an inclusion in or
an exclusion or deduction from Operating Expenses, and any expense which should
be allocated, in accordance with generally accepted accounting principles,
between the Unit, on the one hand, and any other FC Office Units or any other
property owned by Landlord or a Landlord Affiliate, on the other hand, shall be
properly allocated in accordance therewith.  In determining the amount of
Operating Expenses for any Operating Year, including the Base Operating Year, if
less than all of the rentable square footage of the FC Office Units shall have
been occupied by tenant(s) at any time during such Operating Year, Operating
Expenses shall be determined for such Operating Year to be an amount equal to
the expenses which would have been incurred had ninety-five percent (95%) of all
of the rentable square footage of the FC Office Units been occupied by tenants
throughout such Operating Year.

 

(f)          “Operating Year” shall mean each calendar year in which occurs any
part of the term of this Lease following the end of the Base Operating Year.

 

(g)         “Taxes” shall mean (A) the real estate taxes (or PILOT in lieu of
real estate taxes), assessments and special assessments, and business
improvement district or similar charges, levied, assessed or imposed upon or
with respect to the FC Office Units, by any federal, state, municipal or other
governments or governmental bodies or authorities, and (B) all taxes assessed or
imposed with respect to the rentals payable hereunder other than general income
and gross receipts taxes.  If at any time during the term of this Lease the
methods of taxation prevailing on the date hereof shall be altered so that in
lieu of, or as an addition to or as a substitute for, the whole or any part of
such real estate taxes, assessments and special assessments

 

16

--------------------------------------------------------------------------------


 

now imposed on real estate, there shall be levied, assessed or imposed with
respect to the Unit (x) a tax, assessment, levy, imposition, license fee or
charge wholly or partially as a capital levy or otherwise on the rents received
therefrom, or (y) any other such additional or substitute tax, assessment, levy,
imposition, fee or charge, then all such taxes, assessments, levies,
impositions, fees or charges or the part thereof so measured or based shall be
deemed to be included within the term “Taxes” for the purposes hereof, but only
to the extent calculated as if Landlord’s interest in the Unit were Landlord’s
only asset; provided, however, that any such taxes, assessments, levies, fees,
impositions or charges which are “in addition to” (as opposed to “in lieu of” or
“as a substitute for”) taxes otherwise includable in this definition of Taxes
shall only be deemed Taxes if such amounts, from and after the time of their
imposition, shall generally be treated as Taxes in other leases entered into by
Landlord and by landlords of buildings comparable to the Building in midtown
Manhattan.  Any dispute between Landlord and Tenant as to whether any taxes,
assessments, levies, fees, impositions or charges should be included in Taxes as
amounts which are includable on the basis that they are “in addition to” Taxes
in accordance with the proviso at the end of the immediately preceding sentence
shall be determined by arbitration in accordance with the then-prevailing
rules of the American Arbitration Association in the City of New York.  The term
“Taxes” shall, notwithstanding anything to the contrary contained herein,
exclude any net income, franchise or “value added” tax, inheritance tax or
estate tax imposed or constituting a lien upon Landlord or all or any part of
the Unit, the Land or Building, except to the extent that any of the foregoing
are hereafter assessed against owners or lessors of real property in their
capacity as such (as opposed to any such taxes which are of general
applicability).

 

(h)           “Tax Year” shall mean each period of twelve (12) months,
commencing on the first day of July of each such period, in which occurs any
part of the term of this Lease, or such other period of twelve (12) months
occurring during the term of this Lease as hereafter may be duly adopted as the
fiscal year for real estate tax purposes of the City of New York.

 

(i)            “Tenant’s Operating Share” shall mean       % (which percentage
may be adjusted in accordance with the provisions of Section 3.03(a) hereof),
which has been calculated as a fraction, expressed as a percentage, the
numerator of which is the rentable area of the Premises, which Landlord and
Tenant agree is                 rentable square feet, and the denominator of
which is the rentable area of the FC Office Units, which Landlord and Tenant
agree is                 rentable square feet.

 

(j)            “Tenant’s Tax Share” shall mean shall mean       % (which
percentage may be adjusted in accordance with the provisions of
Section 3.02(a) hereof), which has been calculated as a fraction, expressed as a
percentage, the numerator of which is the rentable area of the Premises, which
Landlord and Tenant agree is                 rentable square feet, and the
denominator of which is the rentable area of the FC Office Units which are owned
by Landlord and/or Landlord Affiliates which Landlord and Tenant agree is
                   rentable square feet as of the date of this Lease.

 

3.02.       (a)           If Taxes payable for any Tax Year, any part of which
shall occur during the term of this Lease, shall exceed the Base Tax Amount,
Tenant shall pay to Landlord as Additional

 

17

--------------------------------------------------------------------------------


 

Charges for such Tax Year an amount (the “Tax Payment”) equal to Tenant’s Tax
Share of the amount by which the Taxes for such Tax Year are greater than the
Base Tax Amount.  Notwithstanding the provisions of the foregoing sentence, in
the event that Landlord or any Landlord Affiliate (the identity of whom Landlord
has provided Tenant with prior notice) shall sell any of their condominium units
in the FC Office Units to a third party during the term of this Lease, then,
with respect to the calculation of any Tax Payment required to be made by Tenant
from and after the later of: (i) the date of such sale or (ii) the date that the
taxing authority shall designate a separate tax lot for the portion of the FC
Office Units which continue to be owned by Landlord and/or any Landlord
Affiliate and includes the Premises (the “Tax Adjustment Date”)(including any
portion of the Tax Payment for the Tax Year in which such designation is made
accruing after the Tax Adjustment Date), (x) an appropriate reduction in the
Base Tax Amount shall be made by Landlord and Tenant to reflect the amount of
Taxes that were incurred during the Tax Year in which the Commencement Date
occurred with respect to only the portion of the FC Office Units which remain
within the tax lot owned by Landlord and/or any Landlord Affiliate after the Tax
Adjustment Date and (y) an appropriate modification to Tenant’s Tax Share shall
be made by Landlord and Tenant to reflect the reduction in the number of
rentable square feet of area in the FC Office Units after the Tax Adjustment
Date.  Any dispute between Landlord and Tenant with respect to such reduction or
modification shall be determined by “Expedited Arbitration” (as defined in
Article 35 of this Lease).  The Tax Payment for each Tax Year shall be due and
payable in installments in the same manner that Taxes for such Tax Year are due
and payable by Landlord under the Unit Lease, if applicable, or otherwise to the
City of New York.  Tenant shall pay Tenant’s Tax Share of each such installment
within twenty (20) days after the rendering of a statement therefor by Landlord
to Tenant, which statement shall be rendered by Landlord so as to require
Tenant’s Tax Share of Taxes to be paid by Tenant no more than ten (10) days
prior to the date such Taxes first become due, provided, however, that if a
Superior Mortgagee shall require that Landlord make monthly or other less
frequent periodic escrow payments of Taxes, then Landlord shall so notify Tenant
and effective thirty (30) days following Tenant’s receipt of such notice
Tenant’s Tax Payments shall be made to Landlord in installments at least ten
(10) days before such periodic escrow deposits are due under the terms of such
Superior Mortgage.  The statement to be rendered by Landlord shall set forth in
reasonable detail the computation of Tenant’s Tax Share of the particular
installment(s) being billed (and, upon written request from Tenant, Landlord
shall provide Tenant with a copy of the tax bill from the taxing authorities
relevant to the computation of Tenant’s Tax Payment).  If there shall be any
increase in the Taxes for any Tax Year, whether during or after such Tax Year,
or if there shall be any decrease in the Taxes for any Tax Year, whether during
or after such Tax Year, the Tax Payment for such Tax Year shall be appropriately
adjusted and paid or refunded, as the case may be, in accordance herewith.

 

(b)           If Landlord shall receive a refund of the Taxes for any Tax Year,
Landlord shall either pay to Tenant, or permit Tenant to credit against
subsequent payments under this Article, Tenant’s Tax Share of the net refund
(after deducting from such refund the costs and expenses, including, without
limitation, reasonable appraisal and counsel fees of obtaining same to the
extent that the same have not theretofore been paid by Tenant pursuant to
Section 3.02(g)

 

18

--------------------------------------------------------------------------------


 

hereof); provided, however, such payment to Tenant shall in no event exceed
Tenant’s Tax Payment paid for such Tax Year.

 

(c)           Landlord shall, with respect to each Tax Year, initiate and pursue
in good faith an application or proceeding seeking a reduction in Taxes or the
assessed valuation of the Unit; provided, however, that Landlord shall not be
required to initiate or pursue any such application or proceeding for any such
Tax Year if Landlord obtains with respect to such Tax Year a letter from a
recognized certiorari attorney or consultant that in such person’s opinion, it
would not be advisable or productive to bring such application or proceeding and
a reasonably detailed explanation from such recognized certiorari attorney or
consultant setting forth the basis for such person’s opinion.

 

(d)           In respect of any Tax Year which begins prior to the occurrence of
the Commencement Date or terminates after the Expiration Date, the Tax Payment
in respect of each such Tax Year or tax refund pursuant to subdivision (b) above
therefor shall be prorated accordingly.

 

3.03.        (a)           For each Operating Year, subsequent to the Base
Operating Year, any part of which shall occur during the term of this Lease,
Tenant shall pay to Landlord as Additional Charges an amount (“Operating
Payment”) equal to the sum of Tenant’s Operating Share of the amount by which
the Operating Expenses for such Operating Year exceed the Base Operating
Amount.  Notwithstanding the provisions of the foregoing sentence, in the event
that Landlord or Landlord Affiliates shall sell any of their condominium units
in the FC Office Units to a third party during the term of this Lease, then,
with respect to the calculation of any Operating Payment required to be made by
Tenant from and after the date of such sale (including any portion of the
Operating Payment for the Operating Year in which such sale occurs accruing
after the date of such sale) (x) an appropriate reduction shall be made by
Landlord and Tenant in the Base Operating Amount to reflect the amount of
Operating Expenses that were incurred during the Base Operating Year with
respect to only the portion of the FC Office Units which remain owned by
Landlord and Landlord Affiliates after such sale and (y) an appropriate
modification to Tenant’s Operating Share shall be made by Landlord and Tenant to
reflect the reduction in the number of rentable square feet of area in the FC
Office Units after such sale.  Any dispute between Landlord and Tenant with
respect to such reduction shall be determined by Expedited Arbitration.

 

(b)           Landlord may furnish to Tenant, prior to or following the
commencement of each Operating Year a written statement setting forth in
reasonable detail Landlord’s reasonable estimate of the Operating Payment for
such Operating Year.  Such estimate shall be accompanied by a reasonably
detailed explanation of such increase.  In the event that Tenant disputes an
estimate of the Operating Payment which reflects an increase in total Operating
Expenses for the Building, Tenant shall have the right to challenge such
estimate substantially in the manner set forth in Section 3.03(d) below.  Tenant
shall pay to Landlord on the first day of each month during the Operating Year
in which the Operating Payment will be due, an amount equal to one-twelfth
(l/12th) of Landlord’s reasonable estimate of the Operating Payment for

 

19

--------------------------------------------------------------------------------


 

such Operating Year.  If, however, Landlord shall not furnish any such estimate
for an Operating Year or if Landlord shall furnish any such estimate for an
Operating Year subsequent to the commencement thereof, then until the first day
of the month following the month in which such estimate is furnished to Tenant,
Tenant shall pay to Landlord on the first day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this Article 3 in respect of
the last month of the preceding Operating Year.  After such estimate is
furnished to Tenant, Landlord shall give notice to Tenant stating whether the
installments of the Operating Payment previously made for such Operating Year
were greater or less than the installments of the Operating Payment to be made
for the Operating Year in which the Operating Payment will be due in accordance
with such estimate, and (A) if there shall be a deficiency, Tenant shall pay the
amount thereof within thirty (30) days after demand therefor, or (B) if there
shall have been an overpayment, Landlord shall within thirty (30) days of such
notice refund to Tenant the amount thereof, together with interest thereon at
the Interest Rate from the date of the payment to which such refund relates
until the date that Landlord shall pay such refund to Tenant in the event that
the Operating Expenses for the preceding Operating Year shall exceed the
Operating Expenses for the Operating Year in which the Operating Payment will be
due in accordance with such estimate.  On the first day of the month following
the month in which such estimate is furnished to Tenant and monthly thereafter
throughout the remainder of such Operating Year Tenant shall pay to Landlord an
amount equal to one-twelfth (l/12th) of the Operating Payment shown on such
estimate.  Landlord may, during each Operating Year, furnish to Tenant one
revised statement of Landlord’s reasonable estimate of the Operating Payment for
such Operating Year, and in such case, the Operating Payment for such Operating
Year shall be adjusted and paid or refunded or credited as the case may be,
substantially in the same manner as provided in the preceding sentence.

 

(c)           Landlord shall furnish to Tenant a Landlord’s Statement for each
Operating Year within two hundred seventy (270) days after the end of each
Operating Year.  Such statement shall set forth in reasonable detail the
Operating Expenses for such Operating Year.  If the Landlord’s Statement shall
show that the sums paid by Tenant, if any, under subsection 3.03(b) exceeded the
Operating Payment to be paid by Tenant for the Operating Year for which such
Landlord’s Statement is furnished, Landlord shall refund to Tenant the amount of
such excess, together with interest thereon at the Interest Rate from the date
of the payment to which such refund relates until the date that Landlord shall
pay such refund to Tenant in the event that Landlord’s estimate of Operating
Expenses pursuant to subsection 3.03(b) exceeded the Operating Expenses for the
Operating Year for which such Landlord’s Statement is furnished; and if the
Landlord’s Statement for such Operating Year shall show that the sums so paid by
Tenant were less than the Operating Payment to be paid by Tenant for such
Operating Year, Tenant shall pay the amount of such deficiency within thirty
(30) days after demand therefor.  If the Landlord’s Statement for any Operating
Year is not delivered to Tenant within one (1) year after the end of such
Operating Year, Tenant shall not be obligated to make the monthly payment of
Operating Expenses until such Landlord’s Statement is delivered to Tenant in
which event, within thirty (30) days after receipt of such Landlord’s Statement,
Tenant shall pay to Landlord any installments of Tenant’s Operating Payment
which were so withheld by Tenant.

 

20

--------------------------------------------------------------------------------


 

(d)           (i)            Tenant, upon reasonable notice given within one
hundred eighty (180) days of the receipt of such Landlord’s Statement and the
execution of a confidentiality agreement in the form attached hereto as
Exhibit L (“Confidentiality Agreement”), may elect to have Tenant’s designated
(in such notice) representative (“Tenant’s Representative”), which Tenant’s
Representative may or may not be an employee of Tenant (but who shall not be
compensated for services on a contingency or success fee basis), examine such of
Landlord’s books and records (collectively “Records”) as are relevant to the
Landlord’s Statement in question, together with reasonable supporting data
therefor, including applicable Records for the Base Operating Year or Base Tax
Year, as the case may be, such examination to occur during Business Hours and
upon at least ten (10) Business Days prior notice to Landlord, and which shall
commence not later than forty-five (45) days following the date of Tenant’s
notice.  If Tenant shall not give timely notice under this
subsection 3.03(d)(i) with respect to any Landlord’s Statement it shall be
deemed to have waived its right of examination under this
Section 3.03(d)(i) with respect thereto and such Landlord’s Statement shall be
conclusive and binding on Tenant.

 

(ii)           Landlord hereby agrees to maintain and preserve its Records with
respect to each Operating Year for a period of at least three (3) years
following the delivery of Landlord’s Statement with respect thereto. 
Notwithstanding anything to the contrary contained herein, in the event that any
examination pursuant to subsection 3.03(d)(i) results in a finding of a
discrepancy with respect to any item of Operating Expenses, Tenant, upon
reasonable prior notice given within thirty (30) days after such finding, may
elect to have Tenant’s designated Tenant’s Representative examine or re-examine
such of the Records as are relevant to such item or any other similar item as
included in Landlord Statements for all prior years during the term of the Lease
for which Landlord shall then be retaining Records, as required pursuant to this
subsection 3.03 (d)(ii).(9)

 

(iii)          Tenant shall, at Tenant’s expense, have the right to obtain
copies and/or make abstracts of the Records as it may request in connection with
its verification of any such Operating Statement, subject to the provisions of
the Confidentiality Agreement.

 

(iv)          In the event that Tenant within one hundred eighty (180) days year
from the date on which the Records are all made available to Tenant, (which
period shall be extended by one (1) day for each day, if any, that Landlord
fails to provide Tenant with any additional relevant information in Landlord’s
possession or under Landlord’s control with regard to the Operating Payment
which is reasonably requested by Tenant), shall disagree with the Landlord’s
Statement, then Tenant may, as its sole remedy to adjust disputes with Landlord
concerning a Landlord Statement (except in the event of Landlord’s fraud), send
a written notice (hereinafter called “Tenant’s Statement”) to Landlord of such
disagreement, specifying the basis for Tenant’s disagreement and Tenant’s
determination of the Operating Payment for the year question.

 

--------------------------------------------------------------------------------

(9)           If and for so long as Ground Lessor is (i) the “Landlord” under
this Lease and (ii) a governmental entity or a public benefit corporation, the
provisions of this subparagraph 3.03(d)(ii) shall not be applicable.

 

21

--------------------------------------------------------------------------------


 

Landlord and Tenant shall attempt to adjust such disagreement.  If they are
unable to do so within thirty (30) days, Landlord and Tenant shall designate a
certified public accountant (hereinafter called the “Arbiter”) whose
determination of the Operating Payment for the year in question made in
accordance with this subsection 3.03(d)(iv) shall be binding upon the parties.

 

If the determination of the Arbiter shall substantially confirm the
determination of Landlord and not substantially confirm the determination of
Tenant, then Tenant shall pay the cost of the Arbiter.  If the determination of
the Arbiter shall substantially confirm the determination of Tenant and not
substantially confirm the determination of Landlord, then Landlord shall pay the
cost of the Arbiter.  In all other events, the cost of the Arbiter shall be
borne equally by Landlord and Tenant.  The term “substantially” as used herein,
shall mean the determination of the Arbiter shall find a variance of 5% or less
in the aggregate of either Landlord’s or Tenant’s determination, as applicable.

 

The Arbiter shall be a member of an independent certified public accounting firm
having at least three (3) accounting professionals and having at least ten
(10) years of experience in commercial real estate accounting.  In the event
that Landlord and Tenant shall be unable to agree upon the designation of the
Arbiter within thirty (30) days after receipt of notice from the other party
requesting agreement as to the designation of the Arbiter, which notice shall
contain the names and addresses of two or more certified public accountants who
are acceptable to the party sending such notice (any one of whom, if acceptable
to the party receiving such notice as shall be evidenced by notice given by the
receiving party to the other party within such thirty (30) day period, shall be
the agreed upon Arbiter), then either party shall have the right to request the
American Arbitration Association (the “AAA”) (or any organization which is the
successor thereto) to designate as the Arbiter a certified public accountant
whose determination of the Operating Payment made in accordance with this
subsection 3.03(d)(iv) shall be conclusive and binding upon the parties, and the
cost charged by the AAA (or any organization which is the successor thereto),
for designating such Arbiter, shall be shared equally by Landlord and Tenant. 
In rendering its determination the Arbiter shall not add to, subtract from or
otherwise modify the provisions of this Lease.

 

3.04.        In any case provided in this Article 3 in which Tenant is entitled
to a refund, at Landlord’s option, Landlord may, in lieu of such refund (In any
event if Landlord does not refund such amount to Tenant within 30 days after
such amount is due then Tenant may offset such amount against the next due
installment of Fixed Rent and Additional Charges.) credit against the next
installments of Fixed Rent and Additional Charges any amounts to which Tenant
shall be entitled until such credit shall have been exhausted.  If this Lease
shall expire before any such credit shall have been fully applied, then Landlord
shall refund to Tenant the unapplied balance of such credit within thirty (30)
days after the last day of the term of this Lease.

 

3.05.        Each year during the term of this Lease, Tenant shall pay to
Landlord as an Additional Charge the Theatre Surcharge (as defined in
Section 3.5(a) of the Ground Lease)

 

22

--------------------------------------------------------------------------------


 

which is charged to the Premises in accordance with the Ground Lease, such
payment to be made within thirty (30) Business Days following Landlord’s invoice
to Tenant therefor.  If the Commencement Date shall occur on a date other than
the first day of a calendar year and/or if the Expiration Date shall occur on a
date other than the last day of a calendar year, the Theatre Surcharge payable
by Tenant for the partial calendar year in which the Commencement Date or the
Expiration Date, as the case may be, occurs, shall be reduced pro rata to
reflect the number of days in the applicable calendar year that this Lease is in
effect.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 4

Security Deposit

 

4.01.        Tenant has deposited with Landlord the sum of one year’s Fixed Rent
as security for the full and faithful performance and observance by Tenant of
Tenant’s covenants and obligations under this lease.  If Tenant defaults in the
full and prompt payment and performance of any of Tenant’s covenants and
obligations under this lease, including, but not limited to, the payment of
Fixed Rent and Additional Charges, and such default continues after the giving
of notice and the expiration of applicable cure periods under this Lease,
Landlord may, but shall not be required to, use, apply or retain the whole or
any part of the security so deposited and the interest accrued thereon, if any,
to the extent required for the payment of any Fixed Rent and Additional Charges
or any other sums as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants and conditions of this lease, including, but not
limited to, any damages or deficiency in the reletting of the Premises, whether
such damages or deficiency accrue before or after summary proceedings or other
re-entry by Landlord.  If Landlord shall so use, apply or retain the whole or
any part of the security or the interest accrued thereon, if any, Tenant shall
upon demand immediately deposit with Landlord a sum equal to the amount so used,
applied or retained, as security as aforesaid failing which Landlord shall have
the same rights and remedies as for the non-payment of Fixed Rent beyond the
applicable grace period.  If Tenant shall fully and faithfully comply with all
of Tenant’s covenants and obligations under t this lease, the security or any
balance thereof, to which Tenant is entitled, shall be returned or paid over to
Tenant after the date fixed as the end of this lease and after delivery to
Landlord of entire possession of the Premises.  In the event of any sale,
transfer or leasing of Landlord’s interest in the Building whether or not in
connection with a sale, transfer or leasing of the Land to a vendee, transferee
or lessee, Landlord shall have the right to transfer the unapplied part of the
security and the interest thereon, if any, to which Tenant is entitled, to the
vendee, transferee or lessee and Landlord shall thereupon be released by Tenant
from all liability for the return or payment thereof, and Tenant shall look
solely to the new landlord for the return or payment of the same.  The
provisions of the preceding sentence shall apply to every subsequent sale,
transfer or leasing of the Building, and any successor of Landlord may, upon a
sale, transfer, leasing or other cessation of the interest of such successors in
the Building, whether in whole or in part, pay over any unapplied part of said
security to any vendee, transferee or lessee of the Building and shall thereupon
be relieved of all liability with respect thereto.  Except in connection with a
permitted assignment of this lease, Tenant shall not assign or encumber or
attempt to assign or encumber the monies deposited herein as security or any
interest thereon to which Tenant is entitled, and neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

4.02.        In lieu of cash security required hereunder, at any time during the
term of this Lease, Tenant may, at Tenant’s election, deposit with Landlord a
letter of credit from a bank reasonably acceptable to Landlord substantially in
the form annexed hereto as Exhibit D in the amount of the security required
under Section 4.01 hereof, and simultaneously with delivery of such letter of
credit, the cash security shall be returned to Tenant.(10)

 

--------------------------------------------------------------------------------

(10) Article 4 to be deleted if (i) Tenant of Lease is NYTC or (ii) Tenant of
Lease is an Affiliate of NYTC and Tenant provides a guaranty from NYTC in the
form annexed hereto as Exhibit K; and, in the event of either (i) or

 

24

--------------------------------------------------------------------------------


 

ARTICLE 5

Subordination, Notice to Lessor under the Unit Lease and Mortgagees

 

5.01.        Subject to the provisions of Section 5.05 hereof, this Lease, all
rights of Tenant hereunder, are and shall be subject and subordinate to the
“Unit Lease” (as such term is defined in the Declaration), all matters and
instruments to which the Unit Lease is subordinate and to all other ground
leases or underleases or mortgages which may now or hereafter affect the Unit,
to each and every advance made or hereafter to be made under such mortgages, and
to all renewals, modifications, replacements and extensions of the Unit Lease
and such mortgages and spreaders and consolidations of such mortgages.  This
Section 5.01 shall be self-operative and no further instrument of subordination
shall be required.  In confirmation of such subordination, Tenant shall promptly
execute, acknowledge and deliver any instrument that Landlord, the lessor under
the Unit Lease or any ground or underlying lease or the holder of any such
mortgage or any of their respective successors in interest may reasonably
request to evidence such subordination.  Any mortgage to which this Lease is, at
the time referred to, subject and subordinate is herein called a “Superior
Mortgage” and the holder of a Superior Mortgage is herein called a “Superior
Mortgagee”.  Any ground lease or underlying lease to which this Lease is, at the
time referred to, subject and subordinate is herein called a “Superior Lease”
and the lessor under a Superior Lease is herein called a “Superior Lessor”.

 

5.02.        Subject to the provisions of any SNDA Agreement between Tenant and
any Superior Mortgagee or Superior Lessor, if any act or omission of Landlord
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease or to claim a partial or total eviction (other
than a right of cancellation, termination, abatement or offset specifically
provided for in this Lease), Tenant shall not exercise such right (a) until it
has given written notice of such act or omission to Landlord and each Superior
Mortgagee and Superior Lessor whose name and address shall previously have been
furnished to Tenant, and (b) until the period to which Landlord would be
entitled under this Lease or otherwise, after similar notice, to effect the
remedy of such act or omission shall have elapsed following the giving of such
notice and following the time when such Superior Mortgagee or Superior Lessor
shall have become entitled under such Superior Mortgage or Superior Lease, as
the case may be, to remedy the same, provided such Superior Mortgagee or
Superior Lessor shall with due diligence give Tenant notice of intention to, and
commence and continue to, remedy such act or omission.

 

5.03.        Subject to the provisions of any SNDA Agreement between any
Superior Mortgagee or Superior Lessor, if a Superior Lessor or any Superior
Mortgagee, or any designee of any Superior Lessor or any Superior Mortgagee,
shall succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease or deed, then at the
request of such party so succeeding to Landlord’s rights (“Successor Landlord”)
and upon

 

--------------------------------------------------------------------------------

(ii), NYTC has a credit rating of A- or better as determined by the Rating
Agency (as defined in the Declaration).

 

25

--------------------------------------------------------------------------------


 

such Successor Landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such Successor Landlord as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Successor Landlord may reasonably request to evidence such
attornment.  Upon such attornment this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, the
Successor Landlord shall not be:

 

(a)           liable for any accrued obligation of Landlord, or for any act or
omission of Landlord, prior to such foreclosure or sale, except that such
non-liability shall in no way diminish Tenant’s rights under this Lease with
respect to the continuing failure of the Successor Landlord to perform the
obligations of any prior Landlord under this Lease after the date upon which the
Successor Landlord succeeds to the interests of Landlord under this Lease,

 

(b)           required to perform or provide any services not expressly set
forth in this Lease, or

 

(c)           subject to any offsets (other than offsets expressly provided for
in this Lease), defenses or counterclaims which have accrued against Landlord
prior to the date Successor Landlord succeeds to the interests of Landlord under
this Lease;

 

5.04.      Landlord hereby represents that:(11)

 

(a)           there are no ground, superior or underlying leases affecting the
Premises as of the date hereof other than the Unit Lease and the “Ground Lease”
as such term is defined in the Declaration, and

 

(b)           the only existing Superior Mortgage as of the date hereof is that
certain
                                                                                                                                                                           
(the “Existing Mortgage”).

 

5.05.      (a)           Concurrently with execution of this Lease, Landlord,
Tenant and the Superior Mortgagee under the existing Superior Mortgage, have
executed a subordination, non-disturbance and attornment agreement (an “SNDA
Agreement”) with respect to the Existing Mortgage substantially in the form
annexed hereto as Exhibit E.

 

(b)           Concurrently with execution of this Lease, Landlord, Tenant and
the Ground Lessor have executed a subordination, non-disturbance and attornment
agreement (the

 

--------------------------------------------------------------------------------

(11) If and for so long as the “Landlord” under this Lease is (A)(i) Ground
Lessor and (ii) a governmental entity or a public benefit corporation, or
(B) the party acquiring the interest of the “Landlord” in this Lease from such
governmental entity or public benefit corporation (but not any other party who
becomes the “Landlord” under this Lease), the preamble to Section 5.04 shall
read “Landlord hereby represents that to Landlord’s knowledge:”

 

26

--------------------------------------------------------------------------------


 

“Unit Lease SNDA Agreement”) with respect to the Unit Lease in the form annexed
hereto as Exhibit F.

 

(c)           With respect to future Superior Mortgages and Superior Leases, the
provisions of Section 5.01 hereof shall be conditioned upon the execution,
acknowledgment and delivery by and between Tenant and any such Superior
Mortgagee or Superior Lessor, of an agreement which

 

(i)            shall provide in substance that so long as no default exists
hereunder beyond any applicable grace period (if any), Tenant shall not be
disturbed in its possession of the Premises pursuant to the provisions of this
Lease and

 

(ii)           shall not, except to a de minimis extent, reduce the rights of
Tenant or increase the obligations of Tenant in either case as compared to the
SNDA Agreement in Exhibit E annexed hereto, in the case of future Superior
Mortgages, or the Unit Lease SNDA Agreement in Exhibit F annexed hereto, in the
case of future Superior Leases.

 

(any SNDA Agreement which satisfies the requirements of clause (i) and
(ii) above is a “Qualifying SNDA Agreement”).  Any dispute as to whether a
proposed agreement constitutes a Qualifying SNDA Agreement may be submitted by
either party for resolution by arbitration in accordance with Article 35 hereof.

 

ARTICLE 6

Quiet Enjoyment

 

6.01.      So long as Tenant pays all of the Fixed Rent and Additional Charges
and is not in default after notice and the expiration of any grace period with
respect to such default, Tenant shall peaceably and quietly have, hold and enjoy
the Premises without hindrance, ejection or molestation by Landlord or any
person lawfully claiming through or under Landlord, subject, nevertheless, to
the provisions of this Lease, the Declaration, the By-laws, the Unit Lease and
any Superior Leases and Superior Mortgages.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 7

Assignment and Subletting

 

7.01.        (a)           Subject to the provisions of subsections 7.01(b),
7.01(c) and 7.01(e) hereof, Tenant shall have the right, without the consent or
approval of Landlord, to (i) assign or otherwise transfer this Lease,
(ii) sublet the Premises or any part thereof and modify or terminate any
existing sublease, and/or (iii) allow not more than one-half of the rentable
square footage of the Premises or any portion(s) thereof to be used, occupied or
utilized by third parties who are providing a material business service to
Tenant (“Users”).  Tenant agrees to notify Landlord at least thirty (30) days
prior to taking any action referred to in clauses (i), (ii) or (iii) of the
immediately preceding sentence, which notice, in the case of an assignment of
this Lease, shall be accompanied by a duly executed counterpart of an assignment
and assumption instrument whereby the assignee agrees to assume the obligations
of Tenant under this Lease accruing from and after the effective date of such
assignment.  Notwithstanding the foregoing, no User shall be in privity with the
Landlord under this Lease and Landlord shall have no obligations to any User
under this Lease for any reason whatsoever in connection with such Users’
occupancy of the Premises.  No separate entrances to the Premises from public or
common areas shall be constructed to provide access to the space used by any
User.  No User shall use the Premises, or any portion thereof for a use that is
prohibited by the terms of this Lease.  Any breach or violation of this Lease by
any User shall be deemed to be and shall constitute a default by Tenant under
this Lease, and subject to the foregoing notice requirement any act or omission
of a User shall be deemed to be and shall constitute an act or omission of
Tenant under this Lease.  Tenant hereby indemnifies and holds harmless Landlord
against any loss, claim or damage arising from the acts or omissions of any User
in or about the Premises.

 

(b)           Except for any assignment to a Tenant Affiliate pursuant to
paragraph 7.01(d) hereof, if Tenant shall at any time or times during the term
of this Lease desire to assign this Lease, Tenant shall give notice thereof
(herein called an “Assignment Recapture Offer Notice”) to Landlord, which notice
shall set forth: (i) Tenant’s intention to assign this Lease, (ii) the proposed
date upon which the Premises are intended or proposed (as the case may be) to be
vacated by Tenant, which date shall be no sooner than sixty 60 days after the
Assignment Recapture Offer Notice, and (iii) the consideration which Tenant
would be willing to accept from a third party in connection with an assignment
of this Lease to a third party.  Such Assignment Recapture Offer Notice shall be
deemed an offer from Tenant to Landlord whereby Landlord shall terminate this
Lease if Landlord accepts such offer.  Said option may be exercised by Landlord
by notice (herein called “Landlord’s Assignment Recapture Notice”) given to
Tenant at any time within thirty (30) days after such Assignment Recapture Offer
Notice has been given by Tenant to Landlord (herein called the “Assignment
Recapture Period”), and time shall be of the essence with respect to the
delivery to Tenant of the Landlord’s Assignment Recapture Notice prior to the
expiration of the Assignment Recapture Period.

 

(c)           If Landlord exercises its option to terminate this Lease by
delivering to Tenant Landlord’s Assignment Recapture Notice, then this Lease
shall end and expire on the date the proposed assignment was to be effective and
the Fixed Rent and Additional Charges shall be paid and apportioned to such
date.  If Landlord does not exercise its option to terminate this Lease prior to
the expiration of the Assignment Recapture Period, then Tenant may assign this
Lease to a third party within Two Hundred Seventy (270) days following the
expiration of the Assignment

 

28

--------------------------------------------------------------------------------


 

Recapture Period provided the consideration payable to Tenant for the assignment
on a net present value basis (using a discount rate of 9% per annum) is not more
than five (5%) percent less than the consideration set forth in the Assignment
Recapture Offer Notice.  In the event that Tenant desires to assign this Lease
either (i) for consideration payable to Tenant (on a net present value basis
[using a discount rate of 9% per annum]) which is more than five (5%) percent
less than the consideration set forth in the Assignment Recapture Offer Notice
or (ii) at any time after two hundred seventy (270) days following the
expiration of the Assignment Recapture Period, then before Tenant may assign
this Lease to a third party Tenant must first provide Landlord with another
Assignment Recapture Offer Notice which sets forth the new terms that Tenant
would be willing to accept from a third party.  Landlord shall have the right to
accept such offer as is set forth in Section 7.01(b) and the provisions of
Section 7.01(b) shall apply to such Assignment Recapture Offer Notice.

 

(d)           Notwithstanding the provisions of this Section 7.01 to the
contrary, Tenant shall have the right, without being subject to Landlord’s
option as described in paragraph 7.01(b) to assign this Lease to a “Tenant
Affiliate”.  For purposes hereof, the term “Tenant Affiliate” means a
corporation, partnership, limited liability company or other entity (i) into or
with which Tenant is merged or consolidated or, (ii) to which substantially all
of Tenant’s assets are transferred, or (iii) which controls is controlled by or
is under common control with Tenant.  For purposes of this Section 7.01(d) the
term “control” means the ownership or voting control, directly or indirectly, of
50% or more of the voting stock, partnership, membership or similar interests in
such entity.

 

(e)           Notwithstanding anything to the contrary provided in
Section 7.01(a), except for an assignment of this Lease or a sublease of all or
any portion of the Premises to a Tenant Affiliate in accordance with
Section 7.01(d), Tenant shall not, whether voluntarily, involuntarily or by
operation of law assign or otherwise transfer the Lease or sublet all or any
portion of the Premises (including entering into a so-called “takeover”
agreement for the Premises), without in each instance obtaining the prior
written consent of Landlord (such consent to not be unreasonably withheld,
delayed or conditioned).  Without limitation, Landlord shall be deemed to have
reasonably withheld its consent if:

 

(i)            the proposed sublessee or assignee is a Prohibited Person (as
defined in any Superior Lease) or falls within the categories described in items
(2) - (18) on Exhibit I to the Declaration;

 

(ii)           Landlord has actively negotiated with the proposed sublessee or
assignee for space in the FC Office Units which is either of a comparable size
as the Premises (in the case of a proposed assignment) or of a comparable size
as the proposed premises to be sublet (in the case of a proposed sublease)
within the ninety (90) days immediately prior to Landlord’s receipt of written
notice from Tenant which indicates that Tenant has entered into negotiations
with the proposed sublessee or assignee, provided, however, that if within ten
(10) Business Days after

 

29

--------------------------------------------------------------------------------


 

Landlord’s receipt of such notice, Landlord has not certified to Tenant that
Landlord has actively negotiated with such proposed assignee or sublessee within
the prior ninety (90) days, then Landlord shall not be deemed to have reasonably
denied its consent to such proposed assignment or subleasing on the grounds that
it has actively negotiated with such party within the prior ninety (90) days;

 

(iii)          the proposed sublessee or assignee is then a tenant in other
premises in the FC Office Units;

 

(iv)          the terms and provisions of the proposed sublease do not state
that they are subject to the provisions of the Lease;

 

(v)           the terms of the proposed assignment or sublease do not state that
the proposed assignee or sublessee, as the case may be, shall not have the right
to further sublet its demised premises or further assign this Lease or allow its
demised premises to be used by others except in compliance with the terms and
provisions of this Article 7;

 

(f)            No User, Subtenant or assignee may use the Premises for a use
that violates the exclusive use rights of any other tenant of the FC Office
Units, which exclusive uses are set forth on Exhibit G annexed hereto. 
Notwithstanding the preceding sentence, the provisions of this
Section 7.01(f) shall not be applicable to and shall not restrict the use of the
Premises for, the conduct of any business owned by or any business activity
conducted by the New York Times Company.

 

(g)           Landlord’s consent to an assignment or sublease shall be given or
withheld (and if withheld, Landlord’s notice withholding such consent shall set
forth with specificity the reasons for such withholding) on or before the date
that is ten (10) Business Days after Landlord’s receipt of Tenant’s request for
such consent.  If Landlord fails to respond to Tenant’s request for an
assignment or sublease within such ten (10) Business Day period, Landlord shall
be deemed to have granted its consent to such transaction provided that Tenant’s
request shall state that Landlord’s failure to withhold its consent to the
proposed assignment or sublease, as the case may be, within ten (10) Business
Days shall be deemed a consent by Landlord

 

(h)           Tenant shall not enter into any amendment to a sublease (with
respect to which Landlord’s consent was required) without obtaining the prior
written consent of Landlord unless such amendment provides for (i) the
termination of the term of the sublease prior to its expiration; or (ii) the
reduction, abatement or deferral of any rent, additional rent or other charges,
provided such reduction, abatement or deferral is for a good business purpose. 
Landlord’s consent shall not be required for any amendment to a sublease
described in clauses (i) and (ii) of this Section 7.10(h).

 

30

--------------------------------------------------------------------------------


 

(i)            Any assignment or transfer, or attempted assignment or transfer,
of this Lease and any sublease, or any attempted sublease, of all or any portion
of the Premises which is undertaken by Tenant in violation of the provisions of
this Article shall be void ab initio.

 

7.02.        If this Lease be assigned, Landlord may collect rent from the
assignee.  If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, Landlord may, after default by Tenant, and expiration
of Tenant’s time to cure such default, collect rent from the subtenant or
occupant.  In either event, Landlord shall apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed the acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
performance by Tenant of Tenant’s obligations under this Lease.

 

7.03.        The original named Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions of this
Lease, and notwithstanding the acceptance of Fixed Rent and/or Additional
Charges by Landlord from an assignee, transferee, or any other party, the
original named Tenant shall remain primarily liable for the payment of the Fixed
Rent and Additional Charges and for the performance and observance of other
obligations of this Lease on the part of Tenant to be performed or observed.

 

7.04.        The joint and several liability of Tenant and any immediate or
remote successor in interest of Tenant for the due performance and observance of
the obligations of this Lease on Tenant’s part to be performed or observed shall
not be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.  If any such agreement or modification
operates to increase the obligations of a tenant under this Lease (the “Then
Tenant”), the liability of all predecessors to the Then Tenant shall continue to
be no greater than if such agreement or modification had not been made (except
as any such predecessor shall otherwise agree).

 

7.05.        With respect to each and every sublease or subletting under the
provisions of this Lease, it is further agreed that:

 

(a)           No subletting shall be for a term (including any renewal or
extension options contained in the sublease) ending later than one day prior to
the expiration date of this Lease; and

 

(b)           Each sublease shall provide that it is subject and subordinate to
this Lease and to any matters to which this Lease is or shall be subordinate,
and that in the event of termination, reentry or dispossess by Landlord under
this Lease Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (i) liable for
any previous act or omission of Tenant under such sublease, (ii) subject to any
credit, offset, claim, counterclaim, demand or

 

31

--------------------------------------------------------------------------------


 

defense which such subtenant may have against Tenant, (iii) bound by any
previous modification of such sublease or by any previous prepayment of more
than one (1) month’s rent, (iv) required to account for any security deposit of
the subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) bound by any obligation to make any payment to such subtenant or
grant any credits, except for services, repairs, maintenance and restoration
provided for under the sublease to be performed after the date of such
attornment, or (vii) responsible for any monies owing by Landlord to the credit
of Tenant; and

 

(c)           Provided that Landlord shall have space comparable in size then
available, or to become available, for leasing in the Building that Landlord has
elected to Lease to tenants, within nine (9) months from the effective date of
the proposed subletting, (herein called “Comparable Space”), the proposed
sublessee shall not then be an occupant of any part of the Building or a party
with whom Landlord has been actively negotiating with respect to space in the
Building during the ninety (90) day period immediately preceding Landlord’s
receipt of a notice from Tenant to Landlord (herein called a “Tenant Negotiation
Notice”) that Tenant has entered into negotiations with such party; provided,
however, that if Landlord shall have failed to identify in writing, such
Comparable Space or a prospective subtenant identified in a Tenant Negotiation
Notice as a party within ten (10) Business Days following Landlord’s receipt of
a Tenant Negotiation Notice, the foregoing condition shall not apply to the
subletting in question.

 

7.06.       Each subletting shall be subject to all of the covenants,
agreements, terms, provisions and conditions contained in this Lease. 
Notwithstanding any such subletting to any subtenant and/or acceptance of rent
or additional rent by Landlord from any subtenant, Tenant shall and will remain
fully primarily liable for the payment of the Fixed Rent and Additional Charges
due and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease, and any such violation shall
be deemed to be a violation by Tenant.

 

7.07.      (a)          In the event of any sublease other then to a Tenant
Affiliate, Tenant shall in consideration therefor, pay to Landlord, as
Additional Charges an amount equal to fifty (50%) percent of any “Sublease
Profit” (as such term is hereinafter defined), after deducting therefrom the
amount of “Tenant’s Costs” (as such term is hereinafter defined).

 

(b)          For purposes of this Section 7.07, the term “Sublease Profit” shall
mean, for the term of the applicable sublease (the “Sublease Term”):

 

(1)          any rents, additional charges or other consideration payable under
the sublease or other occupancy agreement to Tenant by the subtenant or other
occupant which is in excess of the Fixed Rent and Additional Charges accruing
during the Sublease Term in respect of the subleased space (at the rate per
square foot payable by Tenant hereunder) pursuant to the terms hereof, and

 

32

--------------------------------------------------------------------------------


 

(2)          all sums paid for the sale or rental of Tenant’s fixtures,
leasehold improvements, equipment, furniture or other personal property, less:

 

1.           in the case of a sale or rental of property which is deemed to be
in the property of Landlord pursuant to the provisions of Article 12 hereof;
zero;

 

2.           in the case of a sale of Tenant’s Property, the then net
unamortized or undepreciated portion (determined on the basis of Tenant’s
federal income tax returns) of the original cost thereof; or

 

3.           in the case of a rental of Tenant’s Property, the fair rental value
thereof.

 

(c)          The sums payable under this Section 7.07, if any, shall be paid to
Landlord within thirty (30) days after the same are paid by the subtenant to
Tenant.

 

(d)          For purposes hereof, the term “Tenant’s Cost” shall mean:

 

(1)          the amount of any commercially reasonable brokers’ fees or
commissions paid to any brokers as a result of any subletting by Tenant
hereunder and any transfer, sales or gains taxes paid by Tenant in connection
with such subletting;

 

(2)          the cost to Tenant of any improvements made to prepare the space in
question for the occupancy of the subtenant and any rent abatement and/or
concession (including moving expenses and any lease takeover costs) and/or work
allowance (or equivalent) granted by Tenant to any such subtenant in lieu of or
in addition to Tenant’s performance of any such improvements made to prepare the
space in question for the occupancy of the subtenant;

 

(3)          advertising and marketing expenses directly related to the
subletting of the space;

 

(4)          reasonable legal fees directly related to the subletting of the
space;

 

For the purposes of computing “Sublease Profit”, Tenant’s Costs with respect
thereto shall be deducted as and when they are paid by Tenant (or, as necessary,
deducted from future Sublease Profit, to the extent that current Tenant’s Costs
exceed current Sublease Profit).

 

33

--------------------------------------------------------------------------------


 

ARTICLE 8

Compliance with Laws

 

8.01.        (a)         Tenant shall give prompt notice to Landlord of any
notice it receives of the violation of any law or requirement of any public
authority with respect to the Premises or the use or occupation thereof.  Tenant
shall, at Tenant’s expense, comply with all present and future laws and
requirements of any public authorities in respect of the Premises or the use and
occupation thereof, or the abatement of any nuisance in, on or about the
Premises; provided, however, that Tenant shall not be obligated to make any
repairs, replacements, alterations, additions or improvements of a structural
nature or any repairs, replacements, alterations, additions or improvements to
any “Building Systems”, as such term is hereinafter defined, in order to comply
with laws and requirements of public authorities unless the need for same arises
out of any of the following causes:

 

(i)          Tenant’s manner of use of the Premises (other than the mere use of
the Premises as executive and general offices with customary ancillary uses),

 

(ii)         the manner of operation of Tenant’s installations, equipment or
other property therein (other than the operation thereof in a manner incidental
to the mere use of the Premises for executive and general offices with customary
ancillary uses),

 

(iii)        any cause or condition created by or at the instance of Tenant
(other than the mere use of the Premises as executive and general offices with
customary ancillary uses and other than installations, equipment or other
property incidental to such use and commonly installed in “Comparable
Buildings”, as such term is defined in Section 13.04 hereof), or

 

(iv)        the breach of any of Tenant’s obligations hereunder.

 

Landlord shall give Tenant not less than thirty (30) days notice prior to
Landlord’s effecting any compliance with such laws and requirements for which
Tenant is responsible pursuant to the preceding sentence.

 

Notwithstanding the foregoing provisions of this Section 8.01(a), Tenant shall
not be required to comply with any law or requirement of any public authority,
and Landlord shall not effect any such compliance for which Tenant is
responsible, so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the Premises, in accordance with Section 8.02 hereof.

 

34

--------------------------------------------------------------------------------


 

(b)           Except to the extent that either (i) Tenant is required by this
Lease to comply therewith, or (ii) such compliance is the responsibility of the
Condominium Board of Managers or the NYTC Board of Managers pursuant to the
Declaration or the By-Laws, Landlord shall comply with all present and future
laws and requirements of public authorities in respect of the Premises and any
other portions of the Unit.  Notwithstanding the foregoing, Landlord may defer
compliance with any such law or requirement so long as Landlord shall be
contesting the validity or applicability thereof in good faith by appropriate
proceedings diligently prosecuted provided that (x) such deferral of compliance
does not adversely affect Tenant’s use of the Premises or Tenant’s right or
ability lawfully to use the Premises or to make alterations or improvements as
permitted by this Lease, (y) Tenant shall not be subject to criminal penalty or
to prosecution for a crime, or any other fine or charge, nor shall the Premises
or any part thereof be subject to being condemned or vacated, and (z) Landlord
shall keep Tenant advised as to the status of such proceedings.  Without
limiting the application of the above, Tenant shall be deemed subject to
prosecution for a crime if Tenant or any officer, director, partner, shareholder
or employee of Tenant, as an individual, is charged with a crime of any kind or
degree whatever, whether by service of a summons or otherwise, unless such
charge is withdrawn before Tenant, or such officer, director, partner,
shareholder or employee of Tenant is required to plead or answer thereto.

 

(c)           For purposes of this Section 8.01 and any other applicable
provision of this Lease, the term “Building Systems” shall mean

 

(i)          the elevators and escalators of the Building;

 

(ii)         the window washing and waste compacting and removal equipment of
the Building, if any;

 

(iii)        the core toilets and utility closets of the Building, and all
fixtures and equipment installed therein; and

 

(iv)        the electrical, HVAC, mechanical, chilled water, condenser water,
plumbing, domestic water, sanitary, sprinkler, fire control, alarm and
prevention, BMS, life safety and security systems of the Building (together with
all related equipment), brought to and including, but not beyond, the point on
each floor of the Building at which such systems connect to horizontal
distribution facilities; provided, however that, notwithstanding anything
contained in clause (iv) of the foregoing to the contrary, the following shall
be considered part of the Building Systems: (x) the entire main distribution
loop of the sprinkler system on each floor on which the Premises are located and
(y) the entire perimeter HVAC system on each floor on which the Premises are
located.

 

35

--------------------------------------------------------------------------------


 

8.02.        Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any law or requirement of any public
authority, provided that Landlord shall not be subject to criminal penalty or to
prosecution for a crime, or any other fine or charge, nor shall the Premises or
any part thereof or the Building or Land, or any part thereof, be subject to
being condemned or vacated, nor shall the Building or Land, or any part thereof,
be subjected to any lien (unless Tenant shall remove such lien by bonding or
otherwise) or encumbrance, by reason of non-compliance or otherwise by reason of
such contest.  Tenant shall keep Landlord advised as to the status of such
proceedings.  Without limiting the application of the above, Landlord shall be
deemed subject to prosecution for a crime if Landlord, or its managing agent, or
any officer, director, partner, shareholder or employee of Landlord or its
managing agent, as an individual, is charged with a crime of any kind or degree
whatever, whether by service of a summons or otherwise, unless such charge is
withdrawn before Landlord or its managing agent, or such officer, director,
partner, shareholder or employee of Landlord or its managing agent (as the case
may be) is required to plead or answer thereto.

 

ARTICLE 9

Insurance

 

9.01.        Tenant shall not violate, or permit the violation of, any condition
imposed by any insurance policy then issued in respect of the Real Property
which is standard and customary for Comparable Buildings (as herein defined) and
shall not do, or permit anything to be done, or keep or permit anything to be
kept in the Premises which would increase any insurance rate in respect of the
Real Property over the rate which would otherwise then be in effect or which
would result in insurance companies of good standing refusing to insure the Real
Property in amounts required under the By-Laws, or which would result in the
cancellation of or the assertion of any defense by the insurer in whole or in
part to claims under any policy of insurance in respect of the Real Property.

 

9.02.        If, by reason of any failure of Tenant to comply with the
provisions of this Lease (which failure Landlord shall notify Tenant of and, to
the extent reasonably possible, afford Tenant a reasonable period of time to
cure), the premiums on Landlord’s insurance on the Real Property shall be higher
than they otherwise would be, Tenant shall reimburse Landlord, within thirty
(30) days and as Additional Charges, for that part of such premiums attributable
to such failure on the part of Tenant.  A schedule or “make up” of rates for the
Real Property or the Premises, as the case may be, issued by the New York Fire
Insurance Rating Organization or other similar body making rates for insurance
for the Real Property or the Premises, as the case may be, shall be conclusive
evidence of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

 

9.03.        Tenant, at its expense, shall maintain at all times during the term
of this Lease (a) fire insurance with “all risk” coverage, vandalism and
malicious mischief endorsements covering

 

36

--------------------------------------------------------------------------------


 

all present and future Tenant’s Property and all leasehold improvements
installed in the Premises (including Tenant’s Work) to a limit of not less than
the full replacement value thereof, such insurance to include a replacement cost
endorsement, (b) commercial general liability insurance, including contractual
liability, in respect of the Premises and the conduct or operation of business
therein, with Landlord and its managing agent, if any, and the lessor under the
Unit Lease and each Superior Lessor or Superior Mortgagee whose name and address
shall previously have been furnished to Tenant, as additional insureds, with
limits of not less than Five Million ($5,000,000) Dollars combined single limit
for bodily injury and property damage liability in any one occurrence, (c) steam
boiler, air-conditioning (other than base Building HVAC equipment) or machinery
insurance, if Tenant installs a boiler or pressure object or similar equipment
in the Premises, with Landlord and its managing agent, if any, and the lessor
under the Unit Lease and each Superior Lessor or Superior Mortgagee whose name
and address shall previously have been furnished to Tenant, as additional
insureds, with limits of not less than Five Million ($5,000,000) Dollars and
(d) when Alterations are in progress, the insurance specified in Article 11. 
The limits of such insurance shall not limit the liability of Tenant.  Tenant
shall deliver to Landlord, prior to the Commencement Date, certificates of
insurance, in form reasonably satisfactory to Landlord issued by the insurance
company or its authorized agent.  Such insurance may be carried in a blanket
policy covering the Premises and other locations of Tenant, if any, provided
that each such policy shall in all respects comply with this Article 9.  Tenant
shall procure and pay for renewals of such insurance from time to time before
the expiration thereof, and Tenant shall deliver to Landlord such renewal policy
or a certificate thereof at least ten (10) days before the expiration of any
existing policy.  All such policies shall be issued by companies rated in
the A.M.  Best Key Rating Guide with ratings of at least A and of at least X and
such company shall be licensed to do business in New York State or authorized to
write insurance in New York State, whether or not so admitted.  The proceeds of
policies providing “all risk” property insurance of Tenant’s Property and
leasehold improvements installed in the Premises shall be payable to Tenant.

 

9.04.        Each party agrees to have included in each of its insurance
policies insuring against loss, damage or destruction to the Unit or the
Building or any property owned or leased by such party in, on or around the Unit
or the Building, or the rents earned therefrom, or the conduct of business
therein, a waiver of the insurer’s right of subrogation against the other party
during the term of this Lease or, if such waiver should be unobtainable or
unenforceable, (i) an express agreement that such policy shall not be
invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (ii) any
other form of permission for the release of the other party.  If such waiver,
agreement or permission shall not be, or shall cease to be, obtainable from
either party’s then current insurance company, the insured party shall so notify
the other party promptly after learning thereof, and shall use commercially
reasonable efforts to obtain the same from another insurance company described
in Section 9.03 hereof.

 

Landlord hereby releases Tenant with respect to any claim (including a claim for
negligence) which Landlord might otherwise have against Tenant for loss, damage
or destruction to the Unit or the Building, or any property owned by Landlord
therein, or interruption of rents

 

37

--------------------------------------------------------------------------------


 

earned therefrom, in either case to the extent to which Landlord is, or is
required to be insured, under a policy or policies containing a waiver of
subrogation or permission to release liability, as provided in this Section.

 

Tenant hereby releases Landlord with respect to any claim (including a claim for
negligence) which Tenant might otherwise have against Landlord for loss, damage
or destruction to Tenant’s Property and leasehold improvements installed in the
Premises, or interruption of business at the Premises, in either case to the
extent to which Tenant is, or is required to be insured, under a policy or
policies containing a waiver of subrogation or permission to release liability,
as provided in this Section.

 

Nothing contained in this Section shall be deemed to relieve either party of any
duty imposed elsewhere in this Lease to repair, restore or rebuild or to nullify
any abatement of rents provided for elsewhere in this Lease.

 

9.05.        Landlord, at its expense, shall maintain at all times during the
term of this Lease (i) a commercial general liability insurance policy with
limits of not less than Five Million ($5,000,000) Dollars combined single limit
for bodily injury and property damage liability in any one occurrence, and
(ii) “all-risk” property insurance covering any personal property owned by
Landlord in the Unit or the Building, in each case with such limits not less
than that required by either (x) the bona fide, third-party holder of the first
mortgage on the Building or (y) if no such mortgagee exists, third party
mortgagees of comparable first-class office buildings in the Borough of
Manhattan.(12)

 

ARTICLE 10

Condominium Provisions

 

10.01      (a) Throughout the term of this Lease, this Lease (and the rights of
Tenant hereunder) shall remain subject and subordinate to the terms of the
Declaration and the By-laws and any Superior Lease, as each of the same shall be
amended or modified in accordance with their respective terms, provided,
however, that this Lease shall not be subject to any modification which shall
increase Tenant’s obligations or liabilities or diminish Tenant’s rights or
otherwise adversely affect Tenant under this Lease, except to a de minimis
extent.

 

(b)           Notwithstanding any of the provisions of this Section 10.01 to the
contrary, if Landlord or a Landlord Affiliate obtains a non-disturbance,
recognition and attornment agreement (or similar agreement) from the Condominium
Board of Managers in favor of any other tenant (an “SNDA Tenant”) in the FC
Office Units (a “Board SNDA”), Landlord shall

 

--------------------------------------------------------------------------------

(12) If and for so long as Ground Lessor is (i) the Landlord under this Lease
and (ii) a governmental entity or a public benefit corporation, the provisions
of Section 9.05 shall be deleted.

 

38

--------------------------------------------------------------------------------


 

obtain a Board SNDA in favor of Tenant on the same terms, provisions, and
conditions as the Board SNDA provided to such SNDA Tenant (except to the extent
any such terms, provisions and conditions are not applicable to the provisions
of this Lease) within ten (10) days after the date the Condominium Board of
Managers executes and delivers such Board SNDA.(13)

 

--------------------------------------------------------------------------------

(13) The provisions of (b) will only apply if Premises is comprised of at least
one (1) full floor.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 11

Alterations

 

11.01.      During the term of this Lease, Tenant shall have the right to make
improvements, changes or alterations (any such improvement, change or alteration
made by or on behalf of Tenant being an “Alteration”) in and to the Premises
permitted to be made under the Declaration to the same extent, and subject to
compliance by Tenant with the same conditions, as would apply under Article X of
the Declaration if Tenant were the owner of the Unit.  Notwithstanding the
provisions of this Section 11.01 to the contrary, not later than ten (10) days
prior to commencing any Alteration and thirty (30) days prior to commencing any
“Material Alteration” (as hereinafter defined), Tenant shall provide reasonably
detailed architectural plans and specifications to Landlord which clearly and
accurately describe the proposed Alteration or Material Alteration, as the case
may be.  In addition, within thirty (30) days following the completion of any
Alteration or Material Alteration, Tenant shall deliver to Landlord CAD disks
containing a complete set of “as built” plans and specifications for the
Alteration or Material Alteration, provided Landlord is requiring the same from
other tenants in the Building.  As an Additional Charge hereunder, Tenant shall,
within thirty (30) days after Landlord’s delivery to Tenant of an invoice
therefor, reimburse Landlord for the reasonable third party out-of-pocket costs
and expenses (without markup or profit) incurred by Landlord in connection with
its review of any proposed plans and specifications for an Alteration or
Material Alteration.  Except as provided in the foregoing sentence, Landlord
shall not impose any charge or fee in connection with any Alterations. 
Notwithstanding any provisions of this Section 11.01 to the contrary, Tenant
shall be required to obtain Landlord’s prior written consent, which consent,
except as herein provided, may be withheld in Landlord’s sole discretion, to the
performance of any Material Alteration.  If Landlord shall fail to respond to
Tenant’s written request for approval of any Material Alteration, (herein called
a “Material Alterations Request”), within twenty (20) days (subject to extension
to 45 days as hereinafter provided) after such Material Alterations Request is
made by Tenant, with any disapproval including detailed comments thereon
explaining the reasons for such disapproval, then provided that such Material
Alterations Request shall state that Landlord’s failure to disapprove of the
proposed request within twenty (20) days (subject to extension to 45 days as
hereinafter provided) shall be deemed an approval by Landlord, such Material
Alterations Request shall be deemed approved by Landlord.  For purposes of this
Article 11, a “Material Alteration” is an Alteration which (a) is not limited to
the interior of the Premises or which affects the exterior appearance of the
Premises, the Unit or the Building, and Landlord agrees that it shall not
unreasonably withhold or condition its consent to such an Alteration, or
(b) affects, except to an immaterial extent, the structure of the Unit or the
Building, and Landlord agrees that it shall not unreasonably withhold or
condition its consent to such an Alteration if the proposed Alteration does not
adversely affect (except to an immaterial extent) such structure, or
(c) affects, except to an immaterial extent, the usage or the proper functioning
of the mechanical, electrical, sanitary, heating, ventilating, air-conditioning
or other services systems of the Unit or the Building and Landlord agrees that
it shall not unreasonably withhold or condition its consent to such an
Alteration if the proposed Alteration does not adversely affect (except to an
immaterial extent) such systems, or (d) will cost more than $250,000 in the
aggregate (which amount shall be increased annually in the same month in which
the Commencement Date [the “Index Month”] occurs, by the same percentage
increase which occurs in the Consumer Price Index from the Index Month of the
preceding year), and Landlord agrees that it shall not unreasonably withhold or
condition its consent to such an Alteration.  Notwithstanding the provisions of
clauses (b) and

 

40

--------------------------------------------------------------------------------


 

(c) of this Section 11.01, if, in the reasonable judgment of Landlord’s
independent reputable engineer, a Material Alteration as described in such
clauses shall have an adverse affect (which shall be greater than to an
immaterial extent) on the structure of the Unit or the Building or the systems,
as applicable, but such adverse effect will be remediated by Tenant’s proposed
remedial action, Landlord will not unreasonably withhold or delay or condition
its consent to any Material Alterations.  If Tenant’s plans for any Material
Alteration affects a structural component of the Building or Unit or a building
system and Landlord elects to have an independent engineer review the plans for
such Material Alteration, then the twenty (20) day period set forth in this
Section 11.01 shall be extended to forty five (45) days.

 

11.02.      At any and all reasonable times during the progress of Alterations,
upon reasonable prior notice to Tenant, representatives of Landlord shall have
the right of access to the Premises and inspection thereof (provided, however,
that such representatives shall not interfere with the performance of such
Alterations and shall be subject to the security requirements of Tenant or
Tenant’s contractor).  Landlord shall incur no liability, obligation or
responsibility to Tenant or any third party by reason of the access and
inspection provided in this Section 11.02.

 

11.03.      Throughout the performance of Alterations, Tenant, at its expense,
shall carry, or cause to be carried, worker’s compensation insurance for all
persons employed in connection with such Alterations in statutory limits, all
risk “Builders Risk” insurance and general liability insurance, with completed
operation endorsement, for any occurrence in or about the Unit or the Building,
under which Landlord and its managing agent, if any, the Board of Mangers, the
FC Board of Managers and any Superior Lessor and Superior Mortgagee whose name
and address shall previously have been furnished to Tenant shall be named as
parties insured, in such limits as Landlord may reasonably require, provided
that such limits are obtainable from reputable insurers at commercially
reasonable rates and consistent with limits required with respect to comparable
Alterations performed by tenants in Comparable Buildings.  Tenant shall furnish
Landlord and the Board of Managers with an original certificate of insurance or
other reasonably satisfactory evidence that such insurance is in effect at or
before the commencement of Alterations and, on request, at reasonable intervals
thereafter during the continuance of Alterations.

 

11.04.      Tenant, at its expense, shall procure the satisfaction or discharge
of record of all mechanics and other liens, encumbrances and violations filed in
connection with any Alterations, within thirty (30) days after the filing
thereof (or bond or otherwise remove such lien or encumbrance if Tenant is
contesting same in accordance with the terms hereof) is received by Tenant. 
Provided that Tenant provides such bonding during the pendency of any contest,
nothing herein contained shall prevent Tenant from contesting, in good faith and
at its own expense, any notice of violation, provided that Tenant shall comply
with the provisions of Section 8 hereof,

 

41

--------------------------------------------------------------------------------


 

ARTICLE 12

Landlord’s and Tenant’s Property

 

12.01.      All fixtures, equipment, improvements, ventilation and
air-conditioning equipment and appurtenances attached to or built into the
Premises at the commencement of or during the term of this Lease (including
raised flooring), whether or not by or at the expense of Tenant, shall be and
remain a part of the Premises, shall, upon the expiration or sooner termination
of this Lease, be deemed the property of Landlord (without representation or
warranty by Tenant) and shall not be removed by Tenant, except as provided in
Section 12.02; except that Tenant may elect, at Tenant’s option to remove any
such fixtures, equipment, improvements, ventilation and air-conditioning
equipment and appurtenances attached to or built into the Premises and installed
by Tenant at Tenant’s expense after the date of this Lease, provided that same
can be removed without permanent damage to the Premises and provided, further,
that Tenant shall, in the event of any such removal, repair the portion of the
Premises affected by such removal and restore same to the condition which
existed prior to the installation of the removed item(s), reasonable wear and
tear excepted.

 

12.02.      All furniture systems, movable partitions, special cabinet work,
business and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone system, security system and wiring)
and office equipment, whether or not attached to or built into the Premises,
which are installed in the Premises by or on behalf of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (all of the foregoing referred to in this sentence being herein
collectively called “Tenant’s Property”) shall be and shall remain the property
of Tenant and may be removed by Tenant at any time during the term of this
Lease; provided that if any of Tenant’s Property is removed, Tenant shall repair
or pay the cost of repairing any damage to the Premises or to the Building
resulting from the installation and/or removal thereof.

 

12.03.      At or before the Expiration Date of this Lease (or within thirty
(30) days after any earlier termination of this Lease) Tenant, at its expense,
shall remove from the Premises all of Tenant’s Property and Tenant shall repair
any damage to the Premises or the Building resulting from any installation
and/or removal of Tenant’s Property.  Any items of Tenant’s Property which shall
remain in the Premises after the Expiration Date of this Lease, or within thirty
(30) days following an earlier termination date, may at the option of Landlord,
be deemed to have been abandoned, and in such case such items may be retained by
Landlord as its property or disposed of by Landlord, without accountability, in
such manner as Landlord shall determine, at Tenant’s expense.  Notwithstanding
the foregoing, Tenant shall not be required to remove, or pay Landlord for the
cost of removing, any wiring, conduit or cabling.

 

ARTICLE 13

Repairs and Maintenance

 

13.01.      Tenant shall, at its expense, throughout the term of this Lease,
take good care of and maintain in good order and condition the Premises and the
fixtures and improvements therein

 

42

--------------------------------------------------------------------------------


 

including, without limitation, the property which is deemed Landlord’s pursuant
to Section 12.01 hereof, except as otherwise expressly provided in this Lease.

 

Subject to the provisions of Section 9.04 hereof, and except as otherwise
provided for in this Lease, Tenant shall be responsible, at is sole cost and
expense, for all repairs, interior and exterior, structural and non-structural,
ordinary and extraordinary, foreseen or unforeseen, in and to the Premises and
the Building and the facilities and systems thereof, the need for which arises
out of

 

(a)                                  the performance by or on behalf of Tenant
of any Alterations,

 

(b)                                 the installation, use or operation of any
property installed by or on behalf of Tenant which is deemed Landlord’s pursuant
to Section 12.01 hereof and Tenant’s Property,

 

(c)                                  the moving of any property installed by or
on behalf of Tenant which is deemed Landlord’s pursuant to Section 12.01 hereof
and Tenant’s Property in or out of the Building, or

 

(d)                                 the gross negligence or willful misconduct
of Tenant or any of its subtenants or its or their employees, agents,
contractors or invitees.

 

As used in this Article, the term “repairs” shall include replacements.

 

All repairs in or to the Premises for which Tenant is responsible shall be
promptly performed by Tenant in a manner which will not unreasonably interfere
with the use of the Building by other occupants, but Tenant shall not be
required to perform same on an overtime or premium pay basis, except if and to
the extent the use of such overtime or premium pay labor would be required under
the Declaration if the owner of the Unit were performing such repairs.

 

13.02.      Tenant shall give Landlord notice of any defective condition in any
plumbing, heating, air-conditioning or ventilation system or electrical lines
located in, servicing or passing through the Premises of which it has actual
knowledge.  Following such notice, Landlord shall comply with its obligations
under Section 13.04 hereof, but if Tenant is responsible for same under the
provisions of this Article 13, Tenant shall reimburse Landlord for its
commercially reasonable out-of-pocket costs without profit or markup incurred in
doing so.

 

13.03.      Except as otherwise expressly provided in this Lease, Landlord shall
have no liability to Tenant, nor shall Tenant’s covenants and obligations under
this Lease be reduced or abated in any manner whatsoever, by reason of any
inconvenience, annoyance, interruption or injury arising from Landlord’s making
any repairs which Landlord is required or permitted by this Lease, or required
by law, to make in or to the fixtures, equipment or appurtenances of the
Building or the Premises; provided, however, that Landlord shall make such
repairs at such times and in such manner as to minimize interference with the
conduct of Tenant’s business in the

 

43

--------------------------------------------------------------------------------


 

Premises, including, without limitation, the performance of such work on an
overtime or premium-pay basis to the extent required of a Unit Owner under the
Declaration.

 

Except in emergency circumstances, upon Tenant’s request, Landlord shall perform
any maintenance or repairs which would interfere with Tenant’s conduct of
business in or use of the Premises during hours other than Business Hours of
Business Days (as herein defined), and Tenant shall reimburse Landlord for the
incremental costs incurred by Landlord in connection with performing such
maintenance or repairs during such hours, unless the necessity for such
maintenance or repairs shall arise from (i) the gross negligence or willful
misconduct of Landlord or any of its agents, contractors or employees, or
(ii) the failure of Landlord to observe or perform any of the terms, covenants
or conditions of this Lease required to observed or performed by Landlord, in
which case such incremental costs shall be borne by Landlord.  Any incremental
costs required to be paid by Tenant pursuant to the preceding sentence shall
constitute Additional Charges hereunder and shall be paid to Landlord within
thirty (30) days after demand.

 

13.04.      (a)        Landlord shall, at its expense, but subject to the
provisions of this Lease including, without limitation Section 13.01,

 

(i)            keep and maintain in good order and condition to the standard
then prevailing for comparable premium first-class midtown Manhattan office
buildings (“Comparable Buildings”) the Unit and the Building Systems servicing
same, and

 

(ii)           make all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, foreseen or unforeseen, in and to
the foregoing necessary or appropriate in order to keep the same in such
condition, as set forth in clause (i) of this subsection 13.04(a),

 

except to the extent same is the responsibility of the Condominium Board of
Managers or the FC Board of Managers under the Declaration.

 

Landlord shall, at its expense, but subject to the provisions of this Lease,
clean the common or public areas and facilities of the Unit, if any, in
accordance with standards then prevailing for Comparable Buildings.

 

13.05       Tenant agrees to comply with the Building Standards set forth on
Exhibit I annexed hereto.  [Exhibit I will be attached to the Lease when agreed
upon between Landlord and Tenant].

 

44

--------------------------------------------------------------------------------


 

ARTICLE 14

Electricity

 

14.01.      Landlord agrees that prior to the Commencement Date risers, feeders
and wiring will be installed in the Building by Landlord to furnish electrical
service to the Premises in accordance with the provisions of Exhibit G annexed
hereto.  After the Commencement Date any additional risers, feeders or other
equipment or service proper or necessary to supply Tenant’s electrical
requirements, upon written request of Tenant, will be installed by Landlord at
the sole cost and expense of Tenant.

 

[*(14)14.02.        (a)           For the period commencing on the Commencement
Date, Tenant shall have the right to contract directly with and to pay directly
to the utility company supplying electric current for the Premises the amounts
due for such electric current consumed as indicated by meters installed at
Tenant’s cost measuring Tenant’s consumption thereof.  Landlord shall cooperate
with Tenant at no cost to Landlord, if Tenant elects to obtain electric energy
directly from the electric service provider.

 

(b)           Tenant shall purchase from Landlord all electric current that
Tenant requires at the Premises and will pay Landlord for the same as follows:
As an Additional Charge hereunder, Tenant shall pay Landlord for the electricity
consumed by Tenant, as measured by the submeter(s) furnished therefor on each
floor of the Premises or elsewhere in the Building, which submeter(s) shall be
installed by Landlord at Landlord’s expense on or prior to the Commencement Date
and shall measure electrical consumption in the Premises separately from that of
all other users of electricity.  Landlord shall bill Tenant separately for
Tenant’s consumption, at the same rate being charged to Landlord (without profit
or rnark-up) by the utility company which provides electricity to the FC Office
Units, which rate shall include any tax, levy or other such charge imposed upon
Landlord or with respect to the purchase, sale or resale of electricity
(“Landlord Rate”).

 

(c)           Tenant shall pay for electricity on a monthly basis, or at such
less frequent intervals as Landlord may determine, within thirty (30) days
following Landlord’s presentation to Tenant of an invoice therefor.

 

(d)           Where more than one rneter or sub meter measures the electricity
supplied to the Premises, the electricity rendered through all such meters or
submeters shall be measured, consolidated and totalized as if all service were
rendered through a single meter.

 

--------------------------------------------------------------------------------

(14) Section 14.02(a) is only applicable if the Premises is being supplied with
electric on a direct basis (i.e., there is no submeter measuring Tenant’s
electric consumption).  Section 14.02(c) will be applicable if there is a
submeter measuring Tenant’s electric consumption.

 

45

--------------------------------------------------------------------------------


 

(e)           If any rebate from the utility company furnishing electricity to
the FC Office Units with respect to the Premises is paid directly to either
party on account of installations of equipment, the party that paid for such
equipment shall receive such rebate within thirty (30) days thereafter.  No such
rebate shall be taken into account (i.e., subtracted in calculating the true
cost of electricity) in determining Landlord’s Rate.

 

14.03.      Intentionally Deleted.

 

14.04.      Tenant’s use of electric current in the Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises.

 

14.05.      To the extent permitted by applicable law, Landlord shall not be
liable in any way to Tenant for any failure or defect in the supply or character
of electric energy furnished to the Premises by reason of any requirement, act
or omission of the public utility providing the Building with electricity or for
any other reason whatsoever, except for Landlord’s gross negligence or willful
misconduct.

 

14.06.      Landlord covenants and agrees that at all times during the term of
this Lease, Landlord shall make available to the base building electrical closet
on each floor in the Premises 6 watts per gross square foot of electrical power
demand load (exclusive of electric energy used in connection with providing base
building air conditioning service to the Premises and domestic hot water to the
common areas of the floor).

 

ARTICLE 15

Landlord’s Services

 

15.01.     (a)           Landlord will provide, after the term of this Lease
shall have commenced the following services to the Premises in the manner
hereinafter more particularly set forth: (i) heat, ventilation and air
conditioning; (ii) elevator service; (iii) domestic hot and cold water; and
(iv) cleaning (unless Tenant shall at any time during the term of this Lease
elect to provide its own cleaning service with respect to the Premises, in which
event Tenant shall be entitled to a reduction in Fixed Rent (the “Cleaning Cost
Reduction”) from and after the effective date of such election by Tenant equal
to (x) the number of rentable square feet contained in the Premises, multiplied
by (y) the cost which would have been incurred by Landlord on a per rentable
square foot basis to provide cleaning services to the Premises in accordance
with the provisions of Exhibit J annexed hereto under the cleaning contract with
an independent cleaning contractor unaffiliated with Landlord covering the
remaining office portions of the Building to which Landlord (or a Landlord
Affiliate) is providing cleaning services, or if no such contract is in effect,
the prevailing cost to provide such cleaning services by independent cleaning
contractors in Comparable Buildings.  Landlord shall also provide, at no cost to
Tenant, connections to the Building’s life safety systems, but the actual cost
(without profit or markup) to physically make such connections shall be at
Tenant’s Cost.  Any dispute between the parties as to the amount of

 

46

--------------------------------------------------------------------------------


 

the Cleaning Cost Reduction, if applicable, may be submitted by either party to
arbitration in accordance with the provisions of Article 35 hereof. 
Notwithstanding the provisions of this Section 15.01(a) to the contrary, if
Tenant elects to provide its own cleaning service with respect to the Premises,
Tenant agrees that (i) Tenant shall not exercise such rights in a manner which
would create any work stoppage at the Building and (ii) notwithstanding the
provisions of Exhibit J, if Tenant elects to provide its own cleaning service as
provided in this Section 15.01(a), Tenant shall not perform any cleaning outside
the Premises and the Cleaning Cost Reduction shall not include any amount
attributable to cleaning outside of the Premises.

 

(b)           As used herein, the terms “Business Hours” and “Business Days”
shall have the meanings set forth in the Declaration.

 

15.02.    (a)           Landlord shall:

 

(i)            supply heat to the Premises during Business Hours of Business
Days when needed for comfortable occupancy, and

 

(ii)           supply air conditioning and ventilation to the Premises during
Business Hours on Business Days throughout the year,

 

and such heating, air conditioning and ventilation shall be provided so as to
satisfy the conditions set forth on Exhibit H annexed hereto.

 

If Tenant shall require heat or air-conditioning services (“Overtime HVAC
Service”) at any time other than Business Hours on Business Days, Landlord shall
furnish such service for such times upon notice from Tenant, and Tenant shall
pay to Landlord within thirty (30) days after delivery of an invoice therefor,
any incremental costs incurred by Landlord or a Landlord Affiliate in providing
such Overtime HVAC Services, including without limitation, the charges assessed
to Landlord or a Landlord Affiliate by the Condominium Board of Managers for
providing such Overtime HVAC Service to the Premises without profit or markup to
Landlord.  In the event such Overtime HVAC Service is provided to portions of
the FC Office Units in addition to the Premises during any portion of the period
Tenant has requested such Overtime HVAC Service, an allocation of such charges
shall be made on a prorata basis between the Premises and such other portions of
the FC Office Units.

 

(b)           If Landlord shall make steam available for Tenant’s use within the
Premises for any additional heating or permitted kitchen use, the cost of such
steam as well as the cost of piping and other equipment or facilities required
to supply steam to and distribute steam within the Premises shall be paid by
Tenant.  Landlord may install and maintain at Tenant’s expense, meters to
measure Tenant’s consumption of steam and Tenant shall reimburse Landlord,
within thirty (30) days after Tenant’s receipt of an invoice therefor, for the
quantities of steam shown on such meters at Landlord’s actual cost of such steam
which is charged to Landlord by the utility providing the same without profit or
markup to Landlord.

 

47

--------------------------------------------------------------------------------


 

(c)           (i)            Landlord shall provide passenger elevator service
to each floor of the Premises at all times during Business Hours of Business
Days and Landlord agrees that at least one passenger elevator in each elevator
bank serving the Premises shall be subject to call at all other times.

 

(ii)           Landlord shall provide freight elevator (and, as needed, loading
dock) service to the Premises on a first come-first served basis (i.e., no
advance scheduling) during Business Hours of Business Days.  Freight elevator
(and, as needed, loading dock) service shall also be provided to the Premises at
Tenant’s request on a reserved dedicated basis at all other times (i.e.,
twenty-four (24) hours per day, seven (7) days per week) (“Overtime Freight
Elevator/Loading Dock Service”).  In respect of any such Overtime Freight
Elevator/Loading Service furnished to Tenant at its request, Tenant shall pay to
Landlord, as Additional Charges hereunder, any incremental costs incurred by
Landlord or Landlord Affiliates in providing such Overtime Freight
Elevator/Loading Dock Service, including without limitation the charges assessed
to Landlord or Landlord Affiliates under the Declaration by reason of the
provision of such Overtime Freight Elevator/Loading Dock Service to the Premises
(e.g., charges for overtime personnel, if applicable) without profit or mark-up,
but such Overtime Freight Elevator Service/Loading Dock Service shall be
otherwise without charge to Tenant.

 

(e)           Landlord shall furnish reasonable quantities of hot and cold water
to the floor(s) on which the Premises are located for core lavatory, cleaning,
drinking and sprinkler purposes only.  If Tenant shall require water for any
other purpose, Landlord need only furnish cold water at the Building core riser
through a capped outlet located on the floor of the Premises, and the cost of
heating such water shall be paid by Tenant as provided in the last sentence of
this Section 15.02(e).  Landlord may install and maintain, at Tenant’s expense,
meters to measure Tenant’s consumption of such cold water and/or hot water for
such other purposes.  Tenant shall pay to Landlord, within thirty (30) days
after its receipt of an invoice therefor, (i) Landlord’s charges for the
quantities of cold water shown on such meters, which charges shall not exceed
the actual costs (without profit or markup) charged to Landlord by the utility
supplying cold water to the Building, and (ii) Landlord’s charges for the
quantities of hot water shown on such meters, which charges shall not exceed the
actual costs charged to Landlord by the utility supplying cold water to the
Building, plus the actual cost to Landlord of heating such water.

 

(f)            (i)            Except as otherwise provided below, or unless
Tenant shall elect to provide its own cleaning services as provided in
Section 15.01(a) hereof, Landlord shall cause, the interior of the Premises, to
be cleaned in accordance with the provisions of Exhibit J attached hereto and
made a part hereof.  For so long as Landlord is providing such cleaning
services, Tenant shall pay to Landlord, within thirty (30) days after its
receipt of an invoice therefor, the costs incurred by Landlord for (x) extra
cleaning work in the Premises required because of (i) misuse on the part of
Tenant or its subtenants, Users or its or their employees or visitors, and
(ii) materials and finishes installed by Tenant or at its request which are
unusually difficult or time-consuming to clean, (if cleaning thereof is
requested by Tenant), and (y) removal from the Premises and the Building of any
refuse and rubbish of Tenant in excess of that ordinarily

 

48

--------------------------------------------------------------------------------


 

accumulated in business office occupancy, including, without limitation, kitchen
refuse, or at times other than Landlord’s standard cleaning times.

 

(ii)           Tenant shall not clean, nor require, permit, suffer or allow any
windows in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law.

 

15.03.      Tenant shall have the right to access and use, without additional
charge therefor, at least such share of all Building utility and
telecommunication shaft ways, risers, conduits and utility closets serving the
office portions of the Building as shall equal the share (the “Tenant Shaft
Share”) being used by the occupant of the Premises immediately prior to Tenant. 
Tenant shall have the right, at Tenant’s cost and expense, to remove from the
Tenant Shaft Share areas, all wiring, cabling and other telecommunications
equipment present on the Commencement Date.

 

15.04.      Subject to the provisions of Section 34.04(b) and Article 19 and 20
hereof, Landlord reserves the right, without liability to Tenant and without it
being deemed a constructive eviction, to stop or interrupt any heating,
elevator, escalator, lighting, ventilating, air-conditioning, steam, power,
electricity, water, cleaning or other service and to stop or interrupt the use
of any Building facilities and systems at such times, in either case, as may be
necessary and for as long as may reasonably be required by reason of accidents,
strikes, or the making of repairs, alterations or improvements, or inability to
secure a proper supply of fuel, gas, steam, water, electricity, labor or
supplies, or by reason of any other similar or dissimilar cause beyond the
reasonable control of Landlord.  Subject to the provisions of
Section 34.04(b) and Article 19 and 20 hereof, no such stoppage or interruption
shall result in any liability from Landlord to Tenant or entitle Tenant to any
diminution or abatement of rent or other compensation nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of any such
stoppage or interruption.  Except in emergency circumstances, Landlord shall
give Tenant at least ten (10) Business Days prior written notice (“Landlord’s
Stoppage Notice”)of its intention to make any repairs, alterations or
improvements referred to in this Section 15.04 or any other stoppages or
interruptions or reductions of services of which Landlord has prior knowledge or
notice.  Such Landlord Stoppage Notice shall state the date, time and estimated
duration of such stoppage, interruption or reduction.  Landlord shall use
reasonable efforts in making such repairs, alterations or improvements and in
dealing with such other stoppages of service so as to minimize interference with
Tenant’s business operations, including the performance of such work on an
overtime or premium-pay basis to the extent required of a Unit Owner under the
Declaration.

 

15.05.      Tenant may, at Tenant’s sole cost and expense, install, maintain and
operate in a portion of the Premises a food preparation, service and/or dining
facility (the “Food Service Facility”) for use by the officers, employees and
guests of Tenant or any permitted occupant of the Premises, including
appropriate food and beverage preparation, handling, cooking, serving and/or
dining and/or other associated facilities, provided that Tenant shall (a) comply
with all applicable laws, ordinances and regulations with respect to such Food
Service Facility and its operations, (b) cause all food preparation areas to be
properly ventilated so that no odor shall emanate from the Premises to any other
portion of the Building, (c) maintain such Food Service

 

49

--------------------------------------------------------------------------------


 

Facility in a clean and sanitary condition and free of refuse at all times, and
(d) bag all wet garbage and place the same in containers within the Premises
that prevent the escape of odor and remove all such wet garbage from the
Building at Tenant’s sole cost and expense.  All of the provisions of this Lease
shall be applicable to the installation, maintenance and operation of the Food
Service Facility.

 

15.06.      Tenant acknowledges that it is currently a member of The New York
Times Building Company and is a member of the Condominium Board of Managers. 
For so long as Tenant (or a Tenant Affiliate) is a member of the Condominium
Board of Managers, Tenant will not willfully and intentionally exercise its
voting rights to prevent or materially hinder Landlord from providing the
services that Landlord is obligated to provide to Tenant or the Premises under
this Lease.  The provisions of this Section 15.06 shall have no application
whatsoever in the event of failure by Landlord to fund any monetary obligations
owed by Landlord to the Board of Managers after a final adjudication that such
monetary obligations are owed to the Condominium Board of Managers.(15)

 

ARTICLE 16

Access

 

16.01.      Landlord and persons authorized by Landlord shall have the right,
upon reasonable advance notice, except in cases of emergency, to enter and/or
pass through the Premises at reasonable times provided Landlord shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant,

 

(a)

to examine the Premises and to show them to actual and prospective lessors under
the Unit Lease, Superior Mortgagees or Superior Lessors, or prospective
purchasers, mortgagees or lessees of the Unit,

 

 

(b)

to make such repairs, alterations, additions and improvements in or to the
Premises as Landlord is required to make under this Lease or by applicable Legal
Requirements (unless Tenant specifically waives in writing Landlord’s obligation
to make any such repairs, alterations, additions and improvements required under
this Lease or by applicable Legal Requirements), and

--------------------------------------------------------------------------------

(15) If and for so long as the “Landlord” under this Lease is (A)(i) Ground
Lessor and (ii) a governmental entity or a public benefit corporation, or
(B) the party who acquires the interest of the “Landlord” under this Lease from
such governmental entity or public benefit corporation (but not any other party
who becomes the “Landlord” under this Lease), the provisions of this sentence
shall not be applicable.

 

50

--------------------------------------------------------------------------------


 

(c)           to read any utility meters located therein.

 

Landlord and such authorized persons shall be allowed to take reasonable amounts
of materials into and upon the Premises that may be required in connection
therewith, without any liability to Tenant and without any reduction of Tenant’s
covenants and obligations hereunder provided, however, the amount and placement
of such materials shall not interfere with the conduct of Tenant’s business
except to a de minimis extent.  Except as provided in Section 13.03 with respect
to clause (b) of this Section 16.01, Landlord shall perform any work or activity
pursuant to this Section 16.01 which would interfere with Tenant’s conduct of
business in or use of the Premises, other than to a de minimis extent, during
hours other than Business Hours of Business Days at Landlord’s sole cost and
expense.

 

16.02.      If at any time any windows of the Premises are either temporarily
darkened or obstructed by reason of any repairs, improvements, maintenance
and/or cleaning in or about the Building (or permanently darkened or obstructed
if required by law), the same shall be without liability to Landlord and without
any reduction or diminution of Tenant’s obligations under this Lease.

 

16.03.      If Tenant shall not be personally present to open and permit an
entry into the Premises at any time when for any reason an entry therein shall
be urgently necessary by reason of fire or other emergency, Landlord or
Landlord’s agents may forcibly enter the same without rendering Landlord or such
agents liable therefor (if during such entry Landlord or Landlord’s agents shall
accord reasonable care to the Premises and Tenant’s Property therein) and
without in any manner affecting the obligations and covenants of this Lease.

 

16.04.      Any damage to the Premises resulting from the exercise by Landlord
of its rights granted under this Article 16 shall be promptly repaired by
Landlord at Landlord’s expense (except as provided in the following sentence). 
Tenant shall have the right, at Landlord’s expense, to repair any damage to any
Tenant’s Property located in the Premises or to any property or parts of the
Premises which are deemed Landlord’s property pursuant to Section 12.01 hereof
resulting from the exercise by Landlord of its rights granted under this
Article 16 (and Landlord shall reimburse Tenant for the actual out-of-pocket
expenses reasonably incurred by Tenant in performing any such repair within
thirty (30) days after delivery of an invoice therefor, together with
documentation of such expenses reasonably satisfactory to Landlord), failing
which Tenant may offset such amounts, together with interest thereon at the
Interest Rate from the date incurred by Tenant until reimbursed to or offset by
Tenant, against the next installment of Fixed Rent and/or Additional Charges
payable under this Lease.

 

16.05.      Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and inaccessible to persons unauthorized by Tenant (the
“Secured Areas”).  Notwithstanding anything to the contrary contained in this
Article 16, Landlord therefore agrees that, except in cases of emergency,
Landlord’s right of access to the Secured Areas shall be restricted subject to
the following conditions: (i) Tenant shall deliver to Landlord floor plans of
the Premises designating

 

51

--------------------------------------------------------------------------------


 

the Secured Areas,(ii) except in cases of emergency, any access to the Secured
Areas requested by Landlord shall be upon no less than twenty-four (24) hours
notice to Tenant, which notice may be oral, and accompanied by a representative
of Tenant, whom Tenant agrees to make available, and (iii) Landlord shall have
no obligation to provide to the Secured Areas cleaning services or any other
services or repairs that require access to the Secured Areas unless Tenant shall
provide Landlord with such access to the Secured Areas for purposes of providing
such cleaning services or other services or repairs at those times that Landlord
shall reasonably designate in accordance with Landlord’s ordinary Building
schedule.

 

ARTICLE 17

Notice of Occurrences

 

17.01.      Tenant shall give notice to Landlord, the Board of Managers and the
FC Board of Managers of (a) any occurrence in or about the Premises for which
Landlord might be liable, (b) any fire or other casualty in the Premises,
(c) any damage to or defect in the Premises, including the fixtures, equipment
and appurtenances thereof, for the repair of which Landlord might be
responsible, and (d) any damage to or defect in any part or appurtenance of the
Building’s sanitary, electrical, heating, ventilating, air-conditioning,
elevator or other systems located in or passing through the Premises or any part
thereof, if and to the extent that Tenant shall have knowledge of any of the
foregoing matters.

 

ARTICLE 18

Indemnification

 

18.01.      Subject to the terms of Article 9 hereof relating to waivers of
subrogation, Tenant shall indemnify and defend Landlord (including Landlord’s
shareholders, officers, directors, partners, joint venturers and agents) and
save it harmless from and against any and all liability, damages, costs or
expenses, including reasonable attorneys’ fees, arising from the negligence of
Tenant or its officers, contractors, licensees, agents, employees, or visitors
in or about the Premises.  This provision shall not be construed to make Tenant
responsible for loss, damage, liability or expense resulting from injuries to
third parties if (but only to the extent) caused by the gross negligence or
willful misconduct of Landlord, or its officers, contractors, directors,
shareholders, partners, joint venturers, licensees, agents, employees, or
invitees.

 

18.02.      Subject to the terms, conditions, restrictions and limitations
elsewhere contained in this Lease, Landlord shall indemnify Tenant and save
Tenant harmless from and against any and all liability, actual damages (not
consequential damages), costs or expenses, including reasonable attorneys’ fees,
to third parties arising from the negligence of Landlord or its officers,
contractors, agents or employees in or about the FC Office Units (other than the
Premises).  This provision shall not be construed to make Landlord responsible
for loss, damage, liability or expense resulting from injuries to third parties
caused by the gross negligence or willful misconduct of Tenant or its officers,
contractors, licensees, agents, employees or invitees.

 

52

--------------------------------------------------------------------------------


 

18.03.      If any action or proceeding is brought against a person entitled to
indemnification hereunder, the indemnifying party shall have the right to
participate in the defense of same with counsel of its choice, who shall be
reasonably satisfactory to the party benefiting from the indemnity, and
insurance company counsel shall be deemed satisfactory.

 

18.04.      Notwithstanding the foregoing provisions of this Article 18 or any
other provision of this Lease (except as provided in Section 21.03(b) hereof),
(i) Landlord shall not be liable to Tenant for consequential damages, and
(ii) Tenant shall not be liable to Landlord for consequential damages, in either
case even if arising from any act, omission or negligence of such party or from
the breach by such party of its obligations under this Lease.

 

18.05       Notwithstanding anything to the contrary provided in this Lease, in
the event of any liability of Landlord to Tenant arising by reason of this
Lease, Tenant agrees that it shall have recourse only to the estate of Landlord
and Landlord Affiliates in the FC Office Units and the proceeds of any sale of
the FC Office Units or any part thereof, and no other property or assets of
Landlord or Landlord Affiliates, and their respective agents, officers,
directors, shareholders, partners, members or principals, disclosed or
undisclosed, shall be subject to levy, recourse, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease, the relationship of Landlord and Tenant hereunder or under law or
Tenant’s use or occupancy of the Premises or any other liability of Landlord to
Tenant.

 

ARTICLE 19

Damage or Destruction

 

19.01.      If the Building or the Premises shall be partially or totally
damaged or destroyed by fire or other casualty (and if this Lease shall not be
terminated as in this Article 19 hereinafter provided), then in the event that
the Condominium Board of Managers elects to repair the damage to and restore and
rebuild the Building diligently and in a workmanlike manner after notice to it
of the damage or destruction, Tenant shall (x) at Tenant’s option, restore all
or such portion of Tenant’s Property as Tenant may elect to restore and (y) at
Tenant’s option, to be exercised separately with respect to each floor of the
Premises, either

 

(i)           repair the damage to and restore such portion of the leasehold
improvements in the Premises as Tenant elects in its sole discretion (the
“Improvements Restoration Work”); or

 

(ii)          demolish the leasehold improvements located in the Premises (the
“Improvements Demolition Work”),

 

which Improvements Restoration Work or Improvements Demolition Work (as the case
may be) shall be performed diligently and in a workmanlike manner after the
substantial completion repairs and restoration of the Building.

 

53

--------------------------------------------------------------------------------


 

The Improvements Restoration Work and the Improvements Demolition Work shall be
deemed to constitute Alterations for the purposes of Article 11 hereof and shall
be subject to the provisions of Article 11.

 

The proceeds of policies providing coverage for leasehold improvements installed
in the Premises shall be paid to Tenant, to be used by Tenant to perform the
Improvements Restoration Work and/or the Improvements Demolition Work (as the
case may be), to the extent Tenant is required to perform the same, and
otherwise to be retained by Tenant.

 

Tenant shall be solely responsible for (i) the amount of any deductible under
the policy insuring the leasehold improvements and (ii) the amount, if any, by
which the cost of the Improvements Restoration Work and/or the Improvements
Demolition Work (as the case may be) exceeds the available insurance proceeds
therefor.

 

Notwithstanding any of the provisions of this Section 19.01 to the contrary, if
Landlord or any Landlord Affiliate executes any lease for space in the Building
that contains a provision that Landlord or such Landlord Affiliate will be
obligated under the circumstances provided in such provision to restore any
damaged or destroyed space or cause the Condominium Board of Managers to perform
such restoration, then Landlord shall give Tenant prompt notice thereof (or will
respond to a request from Tenant to do so within 30 days of such request), and,
at Tenant’s election, Landlord and Tenant will promptly cause this Lease to be
amended to incorporate such provision into this Lease.(16)

 

19.02.     If on account of fire or other casualty, all or a part of the
Premises shall be rendered untenantable (whether as a result of damage or
destruction to the Premises or damage or destruction to other parts of the
Building) the Fixed Rent and the Additional Charges under Article 3 hereof shall
be abated in the proportion that the untenantable area of the Premises bears to
the total area of the Premises (and if more than seventy-five (75%) percent of a
floor shall be rendered untenantable, then the entire floor shall be deemed to
have been rendered untenantable) for the period from the date of the damage or
destruction to the date on which:

 

(i)

the repair and restoration of the Building (including all base building systems
serving the Premises) shall have been substantially completed (the “Basic
Restoration”); and

 

 

(ii)

the damaged leasehold improvements could be restored, with due diligence and
dispatch (commencing after Landlord’s substantial completion of the restoration
of the Building including all base building systems serving the

 

--------------------------------------------------------------------------------

(16)         This provision will only be applicable if the Premises (aggregated
with all prior space leased by Tenant and Tenant Affiliates in the FC Office
Units) is comprised of at least one (1) full floor.

 

54

--------------------------------------------------------------------------------


 

Premises) with materials of like kind and quality to the same condition as
existed prior to such damage;

 

provided, however, should Tenant reoccupy a portion of the Premises for the
conduct of business during the period the repair work is taking place and prior
to the date that the Premises are substantially repaired or made tenantable, the
Fixed Rent and the Additional Charges allocable to such reoccupied portion,
based upon the proportion which the area of the reoccupied portion of the
Premises bears to the total area of the Premises, shall be payable by Tenant
from the date of such occupancy.

 

19.03.      If the Building shall be totally damaged or destroyed by fire or
other casualty, or the Building shall be so damaged or destroyed by fire or
other casualty that the Condominium Board of Managers shall have elected not to
repair and restore the Building, then Landlord may terminate this Lease by
giving Tenant notice to such effect (“Landlord’s Casualty Termination Notice”)
as soon as practicable under the circumstances.  If the Condominium Board of
Managers shall elect not to repair and restore the Building, and if Landlord
shall not dispute such election, then, at Tenant’s option, Landlord shall assign
to Tenant, such rights of Landlord as may be reasonably required by Tenant in
order to bring an action or proceeding against the Condominium Board of Managers
for its failure to effect such repairs and restoration.

 

19.04.      (a)           If any portions of the Building required for
reasonable access to the Premises or the provision of any services to the
Premises required under this Lease (“Base Building Elements”) are damaged or
destroyed by fire or other casualty and Landlord and/or the Board of Managers is
required to or elects to repair and restore the Base Building Elements, Landlord
shall, within 60 days after such damage or destruction, provide Tenant with a
written notice of the estimated date on which the restoration shall be
substantially completed (“Base Building Restoration Estimate”).  If such
estimated date is more than twelve (12) months after the date of such damage or
destruction, Tenant may terminate this Lease by notice to Landlord, which notice
shall be given within sixty (60) days after the date Landlord provides the Base
Building Restoration Estimate, and such termination shall be effective upon the
giving of Tenant’s notice.  If Tenant elects not to terminate this Lease, and if
Landlord and/or the Board of Managers, as applicable, has not substantially
completed the required repairs and restored the Base Building Elements within
the period originally estimated by Landlord or within such period thereafter
(not to exceed 3 months) as shall equal the aggregate period Landlord may have
been delayed in doing so by Force Majeure Causes, then Tenant shall have the
further right to elect to terminate this Lease upon written notice to Landlord
and such election shall be effective upon the date of such notice.  Tenant shall
have the right to submit any dispute as to the determination of the Base
Building Restoration Estimate pursuant to this Section 19.04(a) to Expedited
Arbitration.

 

(b)           If the Premises or any part thereof shall be damaged by fire or
other casualty as set forth in Article 9, whether or not any other portions of
the Building or Base Building Elements have also been damaged, and the Base
Building Restoration Estimate provides that the estimated time period to
complete the repairs and restoration to the Premises, which time period shall be
aggregated with the time period required to complete the repairs and restoration
of

 

55

--------------------------------------------------------------------------------


 

any Base Building Elements if same have also been damaged, is more than twelve
(12) months after the date of such damage or destruction, Tenant may terminate
this Lease by notice to Landlord, which notice shall be given within sixty (60)
days after the date Landlord provides the Base Building Restoration Estimate,
and such termination shall be effective upon the giving of Tenant’s notice. 
Tenant shall have the right to submit any dispute as to the determination of the
Base Building Restoration Estimate pursuant to this Section 19.04(b) to
Expedited Arbitration.

 

19.05.      Landlord and Tenant shall fully cooperate with each other in
connection with the collection of any insurance proceeds payable in respect of
any casualty to the Building and shall comply with all reasonable requests made
by each other in connection therewith, including, without limitation, the
execution of any affidavits required by the applicable insurance companies.

 

19.06.      Except to the extent expressly set forth in this Article 19, Tenant
shall not be entitled to terminate this Lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Premises or of the Building
pursuant to this Article 19.

 

19.07.      Landlord will not carry insurance of any kind on Tenant’s Property
or on Tenant’s leasehold improvements and shall not be obligated to repair any
damage to or replace any of the foregoing and Tenant agrees to look solely to
its insurance for recovery of any damage to or loss of any of the foregoing.

 

19.08.      The provisions of this Article 19 shall be deemed an express
agreement governing any case of damage or destruction of the Premises by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York, providing for such a contingency in the absence of an express agreement,
and any other law of like import, now or hereafter in force, shall have no
application in such case.

 

ARTICLE 20

Eminent Domain

 

20.01.      If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this Lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (“Date of the Taking”), and the
Fixed Rent and Additional Charges shall be prorated and adjusted as of such
date.

 

20.02.      If a portion of the Building or the Premises shall be so taken and
the Condominium Board of Managers shall elect in accordance with the Declaration
not to rebuild the or restore the balance of the Building, then this Lease and
the term and estate hereby granted shall terminate as of the date such election
is made, and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

 

56

--------------------------------------------------------------------------------


 

If forty (40%) percent or more of the Premises or any Base Building Elements
shall be so taken and the Premises or the remaining area of the Premises, as the
case may be, shall no longer be sufficient or suitable, in Tenant’s reasonable
judgment, for Tenant to continue the operation of its business, Tenant may, at
its option, terminate this Lease by giving Landlord notice to that effect within
90 days after the Date of the Taking.

 

In case of any termination pursuant to this Section 20.02, this Lease shall
terminate on the date that such notice from Landlord or Tenant to the other
shall be given, and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such termination date, except that with respect to any portion of
the Premises taken the Fixed Rent and Additional Charges shall be prorated and
adjusted as of the Date of the Taking if earlier.

 

Upon any partial taking of the Premises and this Lease continuing in force as to
any part of the Premises, the Fixed Rent and Additional Charges shall be
adjusted according to the rentable area remaining.

 

20.03.    The award or payment in connection with any taking shall be payable to
Landlord; provided, however, that Tenant shall have the right to make a separate
claim for its moving expenses and for any of Tenant’s Property and Alterations
taken.

 

20.04.    If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the term of this Lease, Tenant shall be
entitled, except as hereinafter set forth, to receive that portion of the award
or payment for such taking which represents compensation for the use and
occupancy of the Premises, for the taking of Tenant’s Property and for moving
expenses, and Landlord shall be entitled to receive that portion which
represents reimbursement for the cost of restoration of the Premises. This Lease
shall be and remain unaffected by such taking and Tenant shall continue to be
responsible for all of its obligations hereunder insofar as such obligations are
not affected by such taking and shall continue to pay in full the Fixed Rent and
Additional Charges when due. If the period of temporary use or occupancy shall
extend beyond the Expiration Date of this Lease, that part of the award which
represents compensation for the use and occupancy of the Premises (or a part
thereof) shall be divided between Landlord and Tenant so that Tenant shall
receive so much thereof as represents the period up to and including such
Expiration Date and Landlord shall receive so much thereof as represents the
period after such Expiration Date. All monies paid as, or as part of, an award
for temporary use and occupancy for a period beyond the date to which the Fixed
Rent and Additional Charges have been paid shall be received, held and applied
by Landlord as a trust fund for payment of the Fixed Rent and Additional Charges
becoming due hereunder.

 

20.05.   In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this Lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises
which does not result in a termination of this Lease, after the Condominium
Board of Managers shall proceed to repair the remaining parts of

 

57

--------------------------------------------------------------------------------


 

the Building and the Premises (other than those parts of the Premises which are
deemed Landlord’s property pursuant to Section 12.01 hereof and Tenant’s
Property) to substantially their former condition to the extent that the same
may be feasible (subject to reasonable changes which Landlord and the
Condominium Board of Managers shall deem desirable) and so as to constitute
complete and rentable Building and Premises, then Tenant, at its expense, and
whether or not any award or awards shall be sufficient for the purpose, shall
proceed with reasonable diligence to repair the remaining parts of the Premises
which are deemed Landlord’s property pursuant to Section 12.01 hereof and
Tenant’s Property, to substantially their former condition to the extent that
the same may be feasible, subject to reasonable changes which shall be deemed
Alterations. Notwithstanding anything to the contrary set forth in this
Article 20, the portion of any award which is allocable to the repairs which
Tenant is obligated to perform pursuant to the preceding sentence shall be paid
to Tenant.

 

ARTICLE 21

Surrender

 

21.01.      On the Expiration Date or upon any earlier termination of this
Lease, or upon any reentry by Landlord upon the Premises, Tenant shall quit and
surrender the Premises to Landlord “broom-clean” and in good order, condition
and repair, except for ordinary wear and tear and damage or destruction by fire
or other casualty or condemnation (subject to Tenant’s obligations provided in
Article 19 or 20, as the case may be) and Tenant shall remove all of the
Tenant’s Property therefrom except as otherwise expressly provided in this
Lease.

 

21.02.      No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord.

 

21.03.      (a)           In the event this Lease is terminated in accordance
with its terms or this Lease is not renewed or extended or a new Lease is not
entered into between the parties, and if Tenant shall then hold over after the
expiration or sooner termination of the term of this Lease, the parties hereby
agree that Tenant’s occupancy of the Premises after the expiration or sooner
termination of the term of this Lease shall be under a month-to-month tenancy
commencing on the first day after the expiration or sooner termination of the
term of this Lease, which tenancy shall be upon all of the terms set forth in
this Lease except Tenant shall pay on the first day of each month of the
holdover period as Fixed Rent, an amount equal to the product obtained by
multiplying (x) one-twelfth of the sum of the Fixed Rent payable by Tenant
during the last year of the term of this Lease (i.e., the year immediately prior
to the holdover period) by (y) (i) hundred ten (110%) percent for the first
month of such month-to-month tenancy, (ii) one hundred twenty-five (125%)
percent for the next month of such month-to-month tenancy, (iii) one hundred
fifty (150%) percent for the next month of such month-to-month tenancy, and
(iv) two hundred (200%) percent thereafter.

 

58

--------------------------------------------------------------------------------


 

(b)           Landlord shall not be required to perform any work during the
holdover period, provided, however, that Landlord shall continue to be obligated
to make all required repairs within the Premises that are Landlord’s obligation
under this Lease. If Tenant shall hold-over beyond the expiration or sooner
termination of this Lease and thereafter for more than one hundred fifty (150)
days, then the provisions of clause (ii) of Section 18.04 hereof shall not be
applicable to any claims by Landlord against Tenant for consequential damages in
the event that Tenant holds over for more than one hundred fifty (150) days and
Tenant agrees that it shall be liable to Landlord for Landlord’s consequential
damages in the event that Tenant holds over for more than one hundred fifty
(150) days.

 

ARTICLE 22

Conditions of Limitation

 

22.01.      This Lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant, or any guarantor of Tenant’s obligations under
this Lease, shall make an assignment for the benefit of creditors, or shall file
a voluntary petition under any bankruptcy or insolvency law, or an involuntary
petition alleging an act of bankruptcy or insolvency shall be filed against
Tenant or such guarantor under any bankruptcy or insolvency law, or whenever a
petition shall be filed by or against Tenant or such guarantor under the
reorganization provisions of the United States Bankruptcy Code or under the
provisions of any law of like import, or whenever a petition shall be filed by
Tenant, or such guarantor, under the arrangement provisions of the United States
Bankruptcy Code or under the provisions of any law of like import, or whenever a
permanent receiver of Tenant, or such guarantor, or of or for the property of
Tenant, or such guarantor, shall be appointed, then Landlord (a) if such event
occurs without the acquiescence of Tenant, or such guarantor, as the case may
be, at any time after the event continues for ninety (90) days, or (b) in any
other case at any time after the occurrence of any such event, may give Tenant a
notice of intention to end the term of this Lease at the expiration of five days
from the date of service of such notice of intention, and upon the expiration of
said five-day period this Lease and the term and estate hereby granted, whether
or not the term shall theretofore have commenced, shall terminate with the same
effect as if that day were the expiration date of this Lease, but Tenant shall
remain liable for damages as provided in Article 24 hereof.

 

22.02.      This Lease and the term and estate hereby granted are subject to the
further limitations that in the event that any of the following (each, an “Event
of Default”) shall occur:

 

(a)           if Tenant shall default in the payment of any Fixed Rent or
Additional Charges, and such default shall continue for ten (10) days after
written notice thereof has been received by Tenant, or

 

(b)           if Tenant shall, whether by action or inaction, be in default of
any of its obligations under this Lease (other than a default in the payment of
Fixed Rent or Additional Charges) and such default shall continue and not be
remedied within twenty-five (25) days after Landlord shall have given to Tenant
a notice specifying

 

59

--------------------------------------------------------------------------------


 

the same, or, in the case of a default which cannot with due diligence be cured
within a period of twenty-five (25) days (a “Long-Term Cure Default”), if Tenant
shall not (x) within said twenty-five (25) day period advise Landlord of
Tenant’s intention to take all steps reasonably necessary to remedy such
Long-Term Cure Default, (y) duly commence within said 20-day period, and
thereafter diligently prosecute to completion all steps reasonably necessary to
remedy such Long-Term Cure Default and (z) complete such remedy within a
reasonable time after the date of said notice of Landlord; provided, however,
that the foregoing extension of the cure period beyond twenty-five (25) to cure
a Long-Term Cure Default shall not apply if the continuance of such Long-Term
Cure Default for the period required for cure would (A) subject Landlord or the
lessor under the Unit Lease or any Superior Mortgagee or Superior Lessor to
prosecution for a crime, (B) subject the Premises or any part thereof or the
Building or Land, or any part thereof, to being condemned or vacated or
(C) result in the termination of the Unit Lease or any Superior Lease or
foreclosure of any Superior Mortgage; or

 

(c)           Tenant shall fail to maintain in full force and effect any of the
insurance policies that it is required to maintain pursuant to Article 9 which
failure continues for more than ten (10) days after Landlord shall have given
Tenant a notice specifying same;

 

then in any of said cases Landlord, during the continuance of such default, may
give to Tenant a notice of intention to end the term of this Lease at the
expiration of five (5) days from the date of the service of such notice of
intention, and upon the expiration of said five days this Lease and the term and
estate hereby granted, whether or not the term shall theretofore have commenced,
shall terminate with the same effect as if that day was the day herein
definitely fixed for the end and expiration of this Lease, but Tenant shall
remain liable for damages as provided in Article 24 hereof.

 

22.03.      If Tenant shall have assigned its interest in this Lease, and this
Lease shall thereafter be disaffirmed or rejected in any proceeding under the
United States Bankruptcy Code or under the provisions of any Federal, state or
foreign law of like import, or in the event of termination of this Lease by
reason of any such proceeding, the Tenant named herein or any subsequent
assignor of its interest under this Lease, upon request of Landlord given within
ninety (90) days after such disaffirmance or rejection shall (a) pay to Landlord
all Fixed Rent and Additional Charges then due and payable to Landlord under
this Lease to and including the date of such disaffirmance or rejection and
(b) enter into a new lease as lessee with Landlord of the Premises for a term
commencing on the effective date of such disaffirmance or rejection and ending
on the Expiration Date, unless sooner terminated as in such lease provided, at
the same Fixed Rent and Additional Charges and upon the then executory terms,
covenants and conditions as are contained in this Lease, except that (i) the
rights of the lessee under the new lease, shall be subject to any possessory
rights of the assignee in question under this Lease and any rights of persons
claiming through or under such assignee, (ii) such new lease shall require all
defaults existing under this Lease to be cured by the lessee with reasonable
diligence, and (iii) such new

 

60

--------------------------------------------------------------------------------


 

lease shall require the lessee to pay all Additional Charges which, had this
Lease not been disaffirmed or rejected, would have become due after the
effective date of such disaffirmance or rejection with respect to any prior
period. If the lessee shall fail or refuse to enter into the new lease within
ten (10) days after Landlord’s request to do so, then in addition to all other
rights and remedies by reason of such default, under this Lease, at law or in
equity, Landlord shall have the same rights and remedies against the lessee as
if the lessee had entered into such new lease and such new lease had thereafter
been terminated at the beginning of its term by reason of the default of the
lessee thereunder.

 

ARTICLE 23

Reentry by Landlord

 

23.01.      If an Event of Default shall occur, or if this Lease shall terminate
as provided in Article 22 hereof, Landlord or Landlord’s agents and employees
may, in the case of any such default, during the continuance thereof, or in case
of any such termination, immediately or at any time thereafter reenter the
Premises, or any part thereof, either by summary dispossess proceedings or by
any suitable action or proceeding at law, or by force or otherwise, without
being liable to indictment, prosecution or damages therefor, and may repossess
the same, and may remove any person therefrom, to the end that Landlord may
have, hold and enjoy the Premises. The word “reenter,” as used herein, is not
restricted to its technical legal meaning. If this Lease is terminated under the
provisions of Article 22, or if Landlord shall reenter the Premises under the
provisions of this article, or in the event of the termination of this Lease, or
of reentry, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant,
Tenant shall thereupon pay to Landlord the Fixed Rent and Additional Charges
payable up to the time of such termination of this Lease, or of such recovery of
possession of the Premises by Landlord, as the case may be, and shall also pay
to Landlord damages as provided in Article 24 hereof.

 

23.02.      In the event of a breach or threatened breach by Tenant of any of
its obligations under this Lease, Landlord shall also have the right of
injunction. The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may lawfully be entitled at any time and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not provided for
herein.

 

23.03.      If this Lease shall terminate under the provisions of Article 22
hereof, or if Landlord shall reenter the Premises under the provisions of this
Article 23, or in the event of the termination of this Lease, or of reentry, by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, Landlord shall be
entitled to retain all monies, if any, paid by Tenant to Landlord, whether as
advance rent, security or otherwise, but such monies shall be credited by
Landlord against any Fixed Rent or Additional Charges due from Tenant at the
time of such termination or reentry or, at Landlord’s option, against any
damages payable by Tenant under Article 24 hereof or pursuant to law.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 24
Damages

 

24.01.      If this Lease is terminated under the provisions of Article 22
hereof, or if Landlord shall reenter the Premises under the provisions of
Article 23 hereof, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall pay to Landlord as damages, at the election of Landlord, either:

 

(a)           a sum which at the time of such termination of this Lease or at
the time of any such reentry by Landlord, as the case may be, represents the
then value of the excess, if any (assuming a discount at a rate per annum equal
to the interest rate then applicable to 7-year Federal Treasury Bonds), of
(i) the aggregate amount of the Fixed Rent and the Additional Charges under
Article 3 hereof which would have been payable by Tenant (conclusively presuming
the average monthly Additional Charges under Article 3 hereof to be the same as
were payable for the last 12 calendar months, or if less than 12 calendar months
have then elapsed since the Commencement Date, all of the calendar months
immediately preceding such termination or reentry) for the period commencing
with such earlier termination of this Lease or the date of any such reentry, as
the case may be, and ending with the date contemplated as the expiration date
hereof if this Lease had not so terminated or if Landlord had not so reentered
the Premises, over (ii) the aggregate fair market rental value of the Premises
for the same period, or

 

(b)           sums equal to the Fixed Rent and the Additional Charges under
Article 3 hereof which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so reentered the Premises, payable upon the due
dates therefor specified herein following such termination or such reentry and
until the date contemplated as the expiration date hereof if this Lease had not
so terminated or if Landlord had not so reentered the Premises, provided,
however, that if Landlord shall relet the Premises during said period, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents as and
when received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this Lease or in reentering the Premises and in securing
possession thereof, as well as the expenses of reletting, including, without
limitation, altering and preparing the Premises for new tenants, brokers’
commissions, reasonable legal fees, and all other expenses properly chargeable
against the Premises and the rental therefrom, it being understood that any such
reletting may be for a period shorter or longer than the remaining term of this
Lease; but in no event shall Tenant be entitled to receive any excess of such
net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subdivision to a credit in respect of any net rents from a reletting,

 

62

--------------------------------------------------------------------------------


 

except to the extent that such net rents are actually received by Landlord. If
the Premises or any part thereof should be relet in combination with other
space, then proper apportionment on a square foot basis shall be made of the
rent received from such reletting and of the expenses of reletting.

 

If the Premises or any part thereof be relet by Landlord for the greater of ten
(10) years or the unexpired portion of the term of this Lease, or any part
thereof, before presentation of proof of such damages to any court, commission
or tribunal, the amount of rent reserved upon such reletting shall, prima facie,
be the fair and reasonable rental value for the Premises, or part thereof, so
relet during the term of the reletting. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises or any part thereof,
or if the Premises or any part thereof are relet, for its failure to collect the
rent under such reletting, and no such refusal or failure to relet or failure to
collect rent shall release or affect Tenant’s liability for damages or otherwise
under this Lease.

 

24.02.      Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 22 hereof, or had Landlord not
reentered the Premises. Nothing herein contained shall be construed to limit or
preclude recovery by Landlord against Tenant of any sums or damages to which, in
addition to the damages particularly provided above, Landlord may lawfully be
entitled by reason of any default hereunder on the part of Tenant. Nothing
herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain as damages by reason of the termination of this Lease or
reentry on the Premises for the default of Tenant under this Lease an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, such damages are to be proved
whether or not such amount be greater than any of the sums referred to in
Section 24.01 hereof.

 

ARTICLE 25
Affirmative Waivers

 

25.01.      Tenant, on behalf of itself and any and all persons claiming through
or under Tenant, does hereby waive and surrender all right and privilege which
it, they or any of them might have under or by reason of any present or future
law, to redeem the Premises or to have a continuance of this Lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as provided in this Lease.

 

25.02.      If Tenant is in arrears in payment of Fixed Rent or Additional
Charges, Tenant waives Tenant’s right, if any, to designate the items to which
any payments made by Tenant are to be credited, and Tenant agrees that Landlord
may apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

 

63

--------------------------------------------------------------------------------


 

25.03.      Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
including, without limitation, any claim of injury or damage, and any emergency
and other statutory remedy with respect thereto.

 

25.04.      Tenant waives the right to interpose any counterclaim of any kind in
any action or proceeding commenced by Landlord to recover possession of the
Premises (other than compulsory counterclaims).

 

ARTICLE 26
No Waivers

 

26.01.      The failure of either party to insist in any one or more instances
upon the strict performance of any one or more of the obligations of this Lease,
or to exercise any election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, and such
right to insist upon strict performance shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission. The receipt
by Landlord of Fixed Rent or partial payments thereof or Additional Charges or
partial payments thereof with knowledge of breach by Tenant of any obligation of
this Lease shall not be deemed a waiver of such breach.

 

26.02.      If there be any agreement between Landlord and Tenant providing for
the cancellation of this Lease upon certain provisions or contingencies and/or
an agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this Lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this Lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this Lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term.

 

ARTICLE 27
Curing Defaults

 

27.01.      (a)           If Tenant shall default in the performance of any of
Tenant’s obligations under this Lease, Landlord without thereby waiving such
default, may (but shall not be obligated to) perform the same for the account
and at the expense of Tenant, without notice in a case of emergency, and in any
other case only if such default continues after the expiration of the

 

64

--------------------------------------------------------------------------------


 

applicable grace period, if any, and Landlord has given to Tenant at least ten
(10) days prior notice of its intention to take action under this Section 27.01.

 

(b)           Bills for any expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant, and, if Landlord shall have
been the successful party in any action or suit, bills for all costs, expenses
and disbursements of every kind and nature whatsoever, including reasonable
counsel fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this Lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon the
expiration or sooner termination of this Lease, and interest on all sums
advanced by Landlord under this Section 27.01 (at the Interest Rate or the
maximum rate permitted by law, whichever is less) may be sent by Landlord to
Tenant monthly, or immediately, at its option, and such amounts shall be due and
payable as Additional Charges in accordance with the terms of such bills.
Notwithstanding anything to the contrary contained in this Section, Tenant shall
have no obligation to pay Landlord’s costs, expenses, or disbursements in any
proceeding in which there shall have been rendered a final judgment against
Landlord, and the time for appealing such final judgment shall have expired.

 

27.02.                      If Landlord shall default in the performance of any
of Landlord’s obligations under this Lease, Tenant, without thereby waiving such
default, may (but shall not be obligated to) perform the same for the account
and at the expense of Landlord, without notice in a case of emergency, and in
any other case only if such default shall continue and not be remedied within
the “Landlord Applicable Cure Period” (as such term is hereinafter defined), and
Tenant has given at least ten (10) days prior notice to Landlord of its
intention to take action under this Section 27.02. All reasonable costs and
expenses incurred by Tenant in connection with any such performance by it for
the account of Landlord, and any expenses referred to in Section 27.03 hereof
incurred by Tenant, together with interest at the Interest Rate or the maximum
rate permitted by law, whichever is less, on all such costs and expenses from
the date incurred until the date paid by Landlord shall be reimbursed by
Landlord to Tenant within thirty (30) days after demand by Tenant therefor. In
the event Landlord shall fail so to reimburse Tenant for such amounts within
such thirty (30) day period, Tenant shall have the right to offset such amounts
against the next installment(s) of Fixed Rent and/or Additional Charges payable
under this Lease. As used herein the term “Landlord Applicable Cure Period”
shall mean thirty (30) days after Tenant shall have given to Landlord a notice
specifying the default, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days (a “Landlord Long-Term
Cure Default”), if Landlord shall not (x) within said thirty (30) day period
advise Tenant of Landlord’s intention to take all steps reasonably necessary to
remedy such Landlord Long-Term Cure Default, (y) duly commence within said
thirty (30) day period, and thereafter diligently prosecute to completion all
steps reasonably necessary to remedy such Landlord Long-Term Cure Default and
(z) complete such remedy within a reasonable time after the date of said notice
of Tenant; provided, however, that the foregoing extension of the cure period
beyond thirty (30) days to cure a Landlord Long-Term Cure Default shall not
apply if the continuance of such

 

65

--------------------------------------------------------------------------------


 

Landlord Long-Term Cure Default for the period required for cure would
(A) subject Tenant to prosecution for a crime, (B) subject the Premises or any
part thereof or the Building or Land, or any part thereof, to being condemned or
vacated or (C) result in the termination of the Unit Lease, or (D) prevent
Tenant from performing or completing any Alterations required by Tenant for the
conduct of its business in the Premises.

 

27.03.      (a)           If Tenant shall have been the successful party in any
action or suit in connection with Landlord’s obligations under this Lease,
Landlord shall reimburse Tenant for all costs, expenses and disbursements of
every kind and nature whatsoever (including reasonable counsel fees) incurred by
Tenant in connection with enforcing or endeavoring to enforce any rights against
Landlord or Landlord’s obligations hereunder, under or in connection with this
Lease or pursuant to law, together with interest at the Interest Rate or the
maximum rate permitted by law, whichever is less, from the date incurred until
the date paid by Landlord.

 

(b)           If Landlord shall have been the successful party in any action or
suit in connection with Tenant’s obligations under this Lease, Tenant shall
reimburse Landlord for all costs, expenses and disbursements of every kind and
nature whatsoever (including reasonable counsel fees) incurred by Landlord in
connection with enforcing or endeavoring to enforce any rights against Tenant or
Tenant’s obligations hereunder, under or in connection with this Lease or
pursuant to law, together with interest at the Interest Rate or the maximum rate
permitted by law, whichever is less, from the date incurred until the date paid
by Tenant.

 

ARTICLE 28
Broker

 

28.01.         (a)        Tenant covenants, warrants and represents that Tenant
had no conversations or negotiations with any broker concerning the leasing of
the Premises. Tenant agrees to indemnify and hold harmless Landlord against and
from any claims for any brokerage commissions relative to this Lease and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by Tenant with any broker.  

 

                                   (b)        Landlord covenants, warrants and
represents that. Landlord had no conversations or negotiations with any broker
concerning the leasing of the Premises. Landlord agrees to indemnify and hold
harmless Tenant against and from any claims for any brokerage commissions
relative to this Lease and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, arising out of any conversations or negotiations had by Landlord with
any broker.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 29

Notices

 

29.01.      Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
party to this Lease or pursuant to any applicable law or requirement of public
authority (collectively, “notices”) shall be in writing (whether or not so
stated elsewhere in this Lease) and shall be deemed to have been properly given,
rendered or made only if sent (i) by registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, or (ii) by overnight courier service (e.g.,
Federal Express) with verification of delivery requested, addressed to the other
party as follows:

 

If to Landlord:

 

c/o Forest City Ratner Companies

One Metro Tech Center North

Brooklyn, New York 11201

Attn: General Counsel

 

and if to Tenant as follows:

 

 

 

 

 

 

 

 

 

 

 

and shall be deemed to have been given, rendered or made (x) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third business day after the day so mailed, or
(y) if sent by overnight courier, one (1) Business Day after the day sent.
Either party may, by notice as aforesaid, designate a different address or
addresses for notices intended for it.

 

29.02.      Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

 

29.03.      In addition to the foregoing, either Landlord or Tenant may, from
time to time, request in writing that the other party serve a copy of any notice
on one other person or entity designated in such request in addition to the two
persons or entities designated in Section 29.01 hereof, and Landlord shall also
have the right to request in writing that Tenant serve a copy of any notice on
the lessor under the Unit Lease or any Superior Lessor or Superior Mortgagee,
such service in any case to be effected as provided in Section 29.01 or 29.02
hereof.

 

67

--------------------------------------------------------------------------------


 

ARTICLE 30
Estoppel Certificates

 

30.01.      Each party agrees, at any time and from time to time, as requested
by the other party with not less than 10 days’ prior notice, to execute and
deliver to the other a statement

 

(i) certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications),

 

(ii) certifying the dates to which the Fixed Rent and Additional Charges have
been paid,

 

(iii) certifying as to the name and address of all persons or entities to whom
notices are to be given on behalf of such party,

 

(iv) stating whether or not, to the best knowledge of the signer, the other
party is in default in performance of any of its obligations under this Lease,
and if so, specifying each such default of which the signer shall have
knowledge, and

 

(v) stating whether or not, to the best knowledge of the signer, any event has
occurred which with the giving of notice or passage of time, or both, would
constitute such a default, and, if so, specifying each such event of which the
signer shall have knowledge,

 

it being intended that any such statement delivered pursuant hereto shall be
deemed a representation and warranty to be relied upon by the party requesting
the certificate and by others with whom such party may be dealing, regardless of
independent investigation.   Tenant also shall include in any such statement
such other information concerning this Lease to the best knowledge of the signer
as Landlord may reasonably request.

 

ARTICLE 31
Memorandum of Lease

 

31.01.      Tenant shall not record this Lease, but at the request of either
party, Landlord and Tenant shall execute, acknowledge and deliver, and Landlord
or Tenant may record, a statutory form of memorandum with respect to this Lease
pursuant to the provisions of Section 291-C of the Real Property Law of the
State of New York.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 32
No Representations by Landlord

 

32.01.      Tenant expressly acknowledges and agrees that Landlord has not made
and is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this Lease and shall expressly refer to this Lease.
All understandings and agreements relating to the subject matter of this Lease
heretofore had between the parties are merged in this Lease and any other
written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties and which are entered into after
full investigation, neither party relying upon any statement or representation
not embodied in this Lease or any other written agreement(s) made concurrently
herewith.

 

ARTICLE 33
Hazardous Materials

 

33.01.      Landlord covenants that upon delivery to Tenant of any portion of
the Premises such portion of the Premises will be free of any Hazardous
Materials that are required by applicable Legal Requirements to be removed or
remediated or that would be required by applicable Legal Requirements to be
removed or remediated if the same were to be disturbed or otherwise affected by
work or other activity in or about the Building.(17) In the event that after the
date hereof there are found in the Premises any Hazardous Materials that are
required by applicable Legal Requirements to be removed or remediated (including
so required by reason of or in connection any work or other activity performed
or desired to be performed by Tenant which would disturb or otherwise affect the
same) then, as Tenant’s sole remedy in connection therewith, Tenant may remove
or otherwise remediate such Hazardous Materials at Landlord’s expense; provided,
however, that at Landlord’s option, such removal or remediation shall be
supervised, at Landlord’s expense, by an environmental consultant designated by
Landlord. This paragraph shall not be applicable to any Hazardous Materials
brought to or placed at the Premises by Tenant or any of Tenant’s subtenants or
licensees or its or their employees, agents, contractors or invitees.

 

33.02.      Tenant shall not cause or permit Hazardous Materials to be used,
transported, stored, released, handled, produced or installed in, on or from,
the Premises or the Building, provided that the foregoing shall not be deemed to
prohibit Tenant from utilizing in the Premises, as an incident to the use
permitted pursuant to Article 2 hereof, any materials in amounts and forms as
are generally used by tenants in first-class office buildings in lower Manhattan
using

 

--------------------------------------------------------------------------------

(17)  If and for so long as the “Landlord” under this Lease is (A)(i) Ground
Lessor and (ii) a governmental entity or a public benefit corporation, or
(B) the party who acquires the interest of the “Landlord” in this Lease from
such governmental entity or public benefit corporation (but not any other party
who becomes the “Landlord” under this Lease), the covenant set forth in this
sentence shall not be applicable, provided, however, that Tenant’s remedies as
set forth in the second sentence of this section shall continue to apply.

 

69

--------------------------------------------------------------------------------


 

premises for the purposes for which Tenant is permitted to use the Premises
pursuant to Article 2 hereof, provided that (i) the use or storage of such
materials in the Building shall not be prohibited by applicable Legal
Requirements or the requirements of any insurance bodies, (ii) such materials
are stored and safeguarded in a manner reasonably satisfactory to Landlord and
in compliance with all applicable Legal Requirements, (iii) no such materials
shall in any event be released or discharged other than as their use dictates or
in such a manner as to contaminate the Building or the Premises, and (iv) such
materials shall not be incorporated into, or used as part of, the construction
or decoration of the Premises in violation of law. In the event of a breach of
the provisions of this Section 33.02, Landlord shall, in addition to all of its
rights and remedies under this Lease and pursuant to law, require Tenant to
remove any such Hazardous Materials from the Premises in the manner prescribed
for such removal by Legal Requirements. The provisions of this Section 33.02
shall survive the termination of this Lease.

 

33.03.      The term “Hazardous Materials” shall, for the purposes hereof, mean
any flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other substance or material, as defined by any federal, state
or local environmental law, ordinance, rule or regulation including, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, the Hazardous Materials Transportation Act, as amended,
the Resource Conservation and Recovery Act, as amended, and in the regulations
adopted and publications promulgated pursuant to each of the foregoing.

 

ARTICLE 34
Miscellaneous Provisions and Definitions

 

34.01.      No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, including, without limitation, this Section 34.01, unless such agreement
is in writing, refers expressly to this Lease and is signed by the party against
whom enforcement of the change, modification, waiver, release, discharge,
termination or effectuation of the abandonment is sought. If Tenant shall at any
time request Landlord to sublet the Premises for Tenant’s account, Landlord or
its agent is authorized to receive keys for such purposes without releasing
Tenant from any of its obligations under this Lease, and Tenant hereby releases
Landlord of any liability for loss or damage to any of the Tenant’s Property in
connection with such subletting unless caused by or resulting from the
negligence or willful act of Landlord, its agents, servants, contractors, or
employees.

 

34.02.      Except as otherwise expressly provided in this Lease, the
obligations of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party is named or referred to;  provided, however, that (a) no violation of the
provisions of Article 7 shall operate to vest any rights in any successor or
assignee of Tenant and (b) the provisions of this Article 34 shall not be
construed as modifying the conditions of limitation contained in Article 22.

 

70

--------------------------------------------------------------------------------


 

34.03.      Intentionally omitted.

 

34.04.      (a)           Except as expressly provided in Section 34.04(b) and
Articles 19 and 20 hereof, the obligations of Tenant hereunder shall be in no
wise affected, impaired or excused, nor shall Landlord have any liability
whatsoever to Tenant, nor shall it be deemed a constructive eviction because
(a) Landlord is unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease by reason of strike, lock-out or other labor
trouble, governmental preemption of priorities or other controls in connection
with a national or other public emergency or shortages of fuel, supplies or
labor resulting therefrom, or any other cause, whether similar or dissimilar,
beyond Landlord’s reasonable control; or (b) of any failure or defect in the
supply, quantity or character of electricity or water furnished to the Premises,
by reason of any requirement, act or omission of the public utility or others
serving the Building with electric energy, steam, oil, gas or water, or for any
other reason whether similar or dissimilar, beyond Landlord’s reasonable control
(the foregoing circumstances described in this Section 34.04 being “Force
Majeure Causes”). Landlord shall give Tenant prompt notice of the occurrence of
any Force Majeure Cause and shall use diligent efforts to overcome any such
Force Majeure Cause, including, without limitation, the performance of such work
on an overtime or premium-pay basis to the extent required of a Unit Owner under
the Declaration.

 

(b)           Notwithstanding anything to the contrary contained in this Lease,
but subject to the provisions of Article 19 and 20 hereof to the extent
applicable, if for a period of two (2) consecutive Business Days (commencing on
the day after the date Tenant delivers the notice required in (z) below to
Landlord) Landlord fails to provide the services or make the repairs required of
Landlord under this Lease to be provided to the Premises or any portion thereof,
and (w) the cause of such failure shall not be Force Majeure Causes or the act
or omission of Tenant, its agents, representatives, contractors or employees,
and (x) as a result of such failure the Premises or any portion thereof shall be
rendered untenantable and (y) as a result of such failure Tenant shall not use
the Premises or such portion thereof for the conduct of its business except to
retrieve records and/or maintain equipment, and (z) Tenant shall concurrently
with its failure to use the Premises give notice of such fact to Landlord; then,
in such event, the Fixed Rent and Additional Charges under Article 3 payable
pursuant to this Lease shall be abated for the period commencing on the day
immediately succeeding the expiration of such two (2) consecutive Business Day
period and ending on the date that the Premises or such portion thereof shall be
rendered tenantable (or such earlier date, if any, as Tenant shall reoccupy the
Premises or such portion thereof for the conduct of its business).

 

34.05.      For the purposes of this Lease, the following terms have the
meanings indicated:

 

(a)           The term “mortgage” shall include a mortgage and/or a deed of
trust, and the term “holder of a mortgage” or “mortgagee” or words of similar
import shall include a mortgagee of a mortgage or a beneficiary of a deed of
trust.

 

(b)           The term “laws and requirements of any public authorities” and
words of a similar import shall mean laws and ordinances of any or all of the
federal, state, city, town,

 

71

--------------------------------------------------------------------------------


 

county, borough and village governments including, without limitation, The
Americans with Disabilities Act of 1990, as amended, and rules, regulations,
orders and directives of any and all departments, subdivisions, bureaus,
agencies or offices thereof, and of any other governmental, public or
quasi-public authorities having jurisdiction over the Building and/or the
Premises, and the direction of any public officer pursuant to law, whether now
or hereafter in force.

 

(c)                                  The term “requirements of insurance bodies”
and words of similar import shall mean rules, regulations, orders and other
requirements of the New York Board of Underwriters and/or the New York Fire
Insurance Rating Organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Building
and/or the Premises, whether now or hereafter in force.

 

(d)                                 The term “Tenant” shall mean the Tenant
herein named or any assignee or other successor in interest (immediate or
remote) of the Tenant herein named, which at the time in question is the owner
of the Tenant’s estate and interest granted by this Lease; but the foregoing
provisions of this Section shall not be construed to permit any assignment of
this Lease or to relieve the Tenant herein named or any assignee or other
successor in interest (whether immediate or remote) of the Tenant herein named
from the full and prompt payment, performance and observance of the covenants,
obligations and conditions to be paid, performed and observed by Tenant under
this Lease.

 

(e)                                  The term “Landlord” shall mean only the
owner at the time in question of the Unit or the lessee under a severance lease
covering the Unit, so that in the event of any transfer of the Unit, (any such
transfer being a “Transfer”), the transferor (a “Transferor”) shall be and
hereby is relieved and freed of, and it shall be deemed, without further
agreement that upon a subsequent Transfer, the transferee (a “Transferee”) has
assumed and agreed to perform, all obligations of Landlord under this Lease.

 

(f)                                    The terms “herein,” “hereof and
“hereunder,” and words of similar import, shall be construed to refer to this
Lease as a whole, and not to any particular article or section, unless expressly
so stated.

 

(g)                                 The term “and/or” when applied to one or
more matters or things shall be construed to apply to any one or more or all
thereof as the circumstances warrant at the time in question.

 

(h)                                 The term “person” shall mean any natural
person or persons, a partnership, a corporation, and any other form of business
or legal association or entity.

 

(i)                                     The terms “Landlord shall have no
liability to Tenant” or “the same shall be without liability to Landlord” or
“without incurring any liability to Tenant therefor”, or words of similar import
shall mean that Tenant is not entitled to terminate this Lease, or to claim
actual or constructive eviction, partial, or total, or to receive any abatement
or diminution of rent, or to be relieved in any manner of any of its other
obligations hereunder, or to be compensated for loss

 

72

--------------------------------------------------------------------------------


 

or injury suffered or to enforce any other right or kind of liability whatsoever
against Landlord under or with respect to this Lease or with respect to Tenant’s
use or occupancy of the Premises.

 

(j)                                   The term “Interest Rate,” when used in
this Lease, shall mean an interest rate equal to two percent (2%) above the
so-called annual “Base Rate” of interest established and approved by Citibank,
N.A., New York, New York, from time to time, as its interest rate charged for
unsecured loans to its corporate customers, but in no event greater than the
highest lawful rate from time to time in effect.

 

(k)                                  The term “Consumer Price Index” shall mean
the Consumer Price Index for All Urban Consumers (“CPI-AUC”), New York, New
York-Northeastern New Jersey, All Items (1982-1984=100), issued and published by
the Bureau of Labor Statistics of the United States Department of Labor. In the
event that CPI-AUC ceases to use a 1982-84 base rate of 100 as the basis of
calculation, or if a substantial change is made in the terms or number of items
contained in CPI-AUC, then the CPI-AUC shall be adjusted to the figure that
would have been arrived at had the manner of computing the CPI-AUC in effect at
the date of this Lease not been altered. If CPI-AUC is not available, the term
“Consumer Price Index” shall mean (i) a successor or substitute index to
CPI-AUC, appropriately adjusted; or (ii) if such a successor or substitute index
is not available or may not lawfully be used for the purposes herein stated, a
reliable governmental or other non-partisan publication, selected by Landlord
and approved by Tenant (which approval shall not be unreasonably withheld or
delayed), evaluating the information theretofore used in determining CPI-AUC.

 

(1)                                  The term “Legal Requirements” and words of
a similar import shall mean laws and ordinances of any or all of the federal,
state, city, town, county, borough and village governments and rules,
regulations, orders and directives of any and all departments, subdivisions,
bureaus, agencies or offices thereof, and of any other governmental, public or
quasi-public authorities having jurisdiction over the Building and/or the
Premises, and the direction of any public officer pursuant to law, whether now
or hereafter in force.

 

34.06.                  All obligations and liabilities of Landlord or Tenant to
the other which accrued before the expiration or earlier termination of this
Lease and all such obligations and liabilities which by their nature or under
the circumstances can only be, or by the provisions of this Lease may be
performed after such expiration or other termination, shall survive the
expiration or earlier termination of this Lease. Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to Tax Payments, Operating Payments
and any other amounts payable by either party under this Lease, shall survive
the expiration or earlier termination of this Lease.

 

34.07.                  (a)                                  If Tenant shall
request Landlord’s consent and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages or any other remedy for any
withholding by Landlord of its consent; provided, however, that in those cases
in which Landlord has expressly agreed in this Lease not to unreasonably
withhold its consent or where as a matter of law Landlord may not unreasonably
withhold its consent, Tenant shall have the right, as its

 

73

--------------------------------------------------------------------------------


 

sole and exclusive remedy, either (i) to prosecute an action for specific
performance, injunction and/or (if Landlord shall have acted in bad faith)
damages, or (ii) to submit the dispute to arbitration in The City of New York in
accordance with the following provisions of Section 34.07(b).

 

(b)                                 Within ten (10) Business Days next following
the giving of any notice by Tenant stating that it wishes to submit the dispute
to arbitration pursuant to this Section 34.07(b), Landlord and Tenant shall each
give notice to the other setting forth the name and address of an arbitrator
designated by the party giving such notice. If the two arbitrators shall fail to
agree upon the designation of a third arbitrator within five (5) Business Days
after the designation of the second arbitrator then either party may apply to
the American Arbitration Association in New York City for the designation of
such arbitrator and if he is unable or refuses to act within ten (10) Business
Days, then either party may apply to the Supreme Court in New York County or to
any other court having jurisdiction for the designation of such arbitrator. The
three arbitrators shall conduct such hearings as they deem appropriate, making
their determination in writing and giving notice to Landlord and Tenant of their
determination as soon as practicable, and if possible, within five (5) Business
Days after the designation of the third arbitrator; the concurrence of or, in
the event no two of the arbitrators shall render a concurring determination,
then the determination of the third arbitrator designated, shall be binding upon
Landlord and Tenant. Judgment upon any decision rendered in any arbitration held
pursuant to this Section 34.07(b) shall be final and binding upon Landlord and
Tenant, whether or not a judgment shall be entered in any court. Each party
shall pay its own counsel fees and expenses, if any, in connection with any
arbitration under this Section 34.07(b), including the expenses and fees of any
arbitrator selected by it in accordance with the provisions of this
Section 34.07(b), and the parties shall share all other expenses and fees of any
such arbitration. The arbitrators shall be bound by the provisions of this
Lease, and shall not add to, subtract from or otherwise modify such provisions.
The sole remedy which may be awarded by the arbitrators in any proceeding
pursuant to this Section 34.07 is an order compelling Landlord to consent to or
approve the matter in dispute, and the arbitrators may not award damages or
grant any monetary award or any other form of relief.

 

34.08.                  If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as said person shall deem
necessary or desirable to preserve and protect the Building from injury or
damage to support the same by proper foundations, without any claim for damages
or liability against Landlord and without reducing or otherwise affecting
Tenant’s obligations under this Lease.

 

34.09.                 Tenant shall not place a load upon any floor of the
Premises which violates applicable law or the certificate of occupancy of the
Building (as now in effect or as the same may be amended pursuant to
Section 2.04(b)) or which exceeds the floor load per square foot which such
floor was designed to carry or is reinforced (in compliance with the applicable
provisions of this Lease) to carry. All heavy material and/or equipment must be
placed by Tenant, at Tenant’s expense, so as to distribute the weight. Business
machines and mechanical equipment shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient in Landlord’s

 

74

--------------------------------------------------------------------------------


 

reasonable judgment to absorb and prevent vibration, noise and annoyance.  If
the Premises be or become infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, employees, visitors or
licensees, Tenant shall at Tenant’s expense cause the same to be exterminated
from time to time to the reasonable satisfaction of Landlord and shall employ
such exterminators and such exterminating company or companies as shall be
reasonably approved by Landlord.

 

34.10.                  Irrespective of the place of execution or performance,
this Lease shall be governed by and construed in accordance with the laws of the
State of New York. If any provisions of this Lease or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Lease and the application of that
provision to other persons or circumstances shall not be affected but rather
shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles in this Lease are solely for convenience of
references and shall not affect its interpretation. this Lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Lease to be drafted. Each covenant, agreement,
obligation or other provision of this Lease on the part of Landlord or Tenant to
be performed, shall be deemed and construed as a separate and independent
covenant of such party, not dependent on any other provision of this Lease. All
terms and words used in this Lease, shall be deemed to include any other number
and any other gender as the context may require.

 

34.11.                  If under the terms of this Lease Tenant is obligated to
pay Landlord a sum in addition to the Fixed Rent, Tax Payments or Operating
Payments payable under this Lease and no payment period therefor is specified,
Tenant shall pay Landlord the amount due within thirty (30) days after being
billed, unless such sum relates to the provision of electricity to Tenant, in
which event Tenant shall pay Landlord the amount due within twenty (20) days
after being billed.

 

34.12.                  Notwithstanding anything to the contrary contained in
this Lease, during the continuance of any default by Tenant in the payment of
any sums due hereunder after the giving of notice and the expiration of any
applicable grace periods hereunder, Tenant shall not be entitled to exercise any
expansion or renewal rights or options, or to receive any funds or proceeds
being held, under or pursuant to this Lease.

 

34.13.                  Each of Landlord and Tenant represents and warrants that
this Lease has been duly authorized, executed and delivered by such party.

 

34.14.                  Any sums which are owed to or are to be reimbursed by
Landlord to Tenant under any provision of this Lease and not paid within twenty
(20) days after their due date may, at the option of Tenant, be credited by
Tenant against the Fixed Rent or Additional Charges payable under this Lease
with interest on the unpaid amount at the Interest Rate from the original due
date until repaid to or credited by Tenant.

 

75

--------------------------------------------------------------------------------


 

ARTICLE 35

Arbitration

 

35.01.                  Either party may request arbitration of any matter in
dispute which, pursuant to the terms of this Lease, expressly allows such
dispute to be resolved by arbitration. The party desiring such arbitration shall
give notice to the other party (the “Arbitration Notice”), (a) requesting that
the dispute be submitted to arbitration, (b) setting forth with particularity
the nature of the dispute sought to be arbitrated, and (c) stating that the
party sending the Arbitration Notice desires to meet within ten (10) days with
the other party to attempt to agree on a single arbitrator (the “Arbitrator”).
If the parties shall not have agreed on a choice of an arbitrator within fifteen
(15) days after the service of such Arbitration Notice, then either party may
apply to the local office of the AAA, or if the AAA shall not then exist or
shall fail, refuse or be unable to act such that the Arbitrator is not appointed
by the AAA within thirty (30) day after application therefor, then either party
may apply to the presiding judge of the Supreme Court of New York County (the
“Court”) and the other party shall not raise any question as to the Court’s full
power and jurisdiction to entertain the application and make the appointment.
The date on which the Arbitrator is appointed by agreement of the parties, by
the AAA or by appointment by the Court, is referred to herein as the
“Appointment Date”. If any Arbitrator appointed hereunder shall be unwilling or
unable, for reason, to serve, or continue to serve, a replacement shall be
appointed in the same manner as the original Arbitrator.

 

35.02.                  (a)                                  The arbitration
shall be conducted in accordance with the then prevailing rules of the local
office of the AAA, modified as follows:

 

(i)                                     The Arbitrator shall be disinterested
and impartial, shall not be Affiliated with any party to the arbitration, and
shall have at least ten (10) years’ experience with the matter which is the
subject of the arbitration.

 

(ii)                                  Promptly following the Appointment Date,
the Arbitrator shall hold one or more hearings with respect to the matter which
is the subject of the arbitration. The hearings shall be held in the City of New
York, at such location and time as shall be specified by the Arbitrator. Each of
the parties shall be entitled to present all relevant evidence and to
cross-examine witnesses at the hearings. The Arbitrator shall have the authority
to adjourn any hearing to such later date as the Arbitrator shall specify,
provided that in all events all hearings shall be concluded not later than
forty-five (45) days following the Appointment Date.

 

(iii)                               The Arbitrator shall render his or her
determination in a signed and acknowledged written instrument, original
counterparts of which shall be sent simultaneously to all of the parties to the
arbitration, within ten (10) days after the conclusion of the
hearing(s) required by clause (ii) of this subparagraph.

 

(b)                                 The arbitration decision, determined as
provided in this Section, shall be conclusive and binding on the parties, shall
constitute an “award” by the Arbitrator within the

 

76

--------------------------------------------------------------------------------


 

meaning of the AAA rules and applicable law and judgment may be entered thereon
in any court of competent jurisdiction.

 

(c)                                  Each party shall pay its own fees and
expenses relating to the arbitration (including, without being limited to, the
fees and expenses of its counsel and of experts and witnesses retained or called
by it). Each party shall pay one-half (1/2) of the fees and expenses of the AAA
and of the Arbitrator, provided that the Arbitrator shall have the authority to
award such fees and expenses in favor of the prevailing party if the Arbitrator
determines that the position of the non-prevailing party lacked substantial
basis.

 

35.03.                  Landlord and Tenant agree to sign all documents and to
do all other things necessary to submit any such matter to arbitration and
further agree to, and hereby do waive, any and all rights they or either of them
may at any time have to revoke their agreement hereunder to submit to
arbitration and to abide by the decision rendered thereunder. For such period,
if any, that this agreement to arbitrate is not legally binding or the
arbitrator’s award is not legally enforceable, the provisions requiring
arbitration shall be deemed deleted, and matters to be determined by arbitration
shall be subject to litigation.

 

35.04.                  Any dispute which is required by this Lease to be
resolved by Expedited Arbitration shall be submitted to binding arbitration
under the Expedited Procedures provisions (currently, Rules 56 through 60) of
the Arbitration Rules of the Real Estate Industry of the AAA. In cases where the
parties utilize such expedited arbitration: (i) the parties will have no right
to object if the arbitrator so appointed was on the list submitted by the AAA
and was not objected to in accordance with Rule 54 (except that any objection
shall be made within four days from the date of mailing), (ii) the Notice of
Hearing shall be given four days in advance of the hearing, (iii) the first
hearing shall be held within seven (7) Business Days after the appointment of
the arbitrator, (iv) if the arbitrator shall find that a party acted
unreasonably in withholding or delaying a consent or approval, such consent or
approval shall be deemed granted (but the arbitrator shall not have the right to
award damages, unless the arbitrator shall find that such party acted in bad
faith), and (v) the losing party in such arbitration shall pay the arbitration
costs charged by the AAA and/or the arbitrator, together with the reasonable
counsel fees and disbursements incurred by the prevailing party in connection
with such arbitration.

 

35.05.                  The arbitrators shall, in rendering any decision
pursuant to this Article 35, answer only the specific question or questions
presented to them. In answering such question or questions (and rendering their
decision), the arbitrators shall be bound by the provisions of this Lease, and
shall not add to, subtract from or otherwise modify such provisions.

 

35.06.                  Judgment may be had on the decision and award of an
arbitrator rendered pursuant to the provisions of this Article 35 and may be
enforced in accordance with the laws of the State of New York.

 

77

--------------------------------------------------------------------------------


 

35.07.                  The provisions of this Article 35 shall not apply to any
arbitration pursuant to Section 1.04(b), which shall be governed by the
provisions of Article XX, Section 8(b) of the Declaration.

 

35.08.                  The provisions of this Article 35 shall be applicable
with regard to the Lease whenever (x) there is a dispute between Landlord and
Tenant as to (i) the reasonableness of Landlord’s refusal to consent to any
Alterations within the applicable time periods therefor set forth in this Lease,
where Landlord has agreed that its consent would not be unreasonably withheld,
conditioned or delayed, (ii) the reasonableness of Landlord’s refusal to consent
to any subletting or assignment, where Landlord has agreed that its consent
would be unreasonably withheld, conditioned or delayed, or (iii) Landlord’s
refusal to consent to any other matter, where Landlord has agreed that its
consent would not be unreasonably withheld, conditioned or delayed, within the
time period specified in this Lease for the granting of such consent, or
(y) where otherwise provided in this Lease.

 

ARTICLE 36
Extension of Term Options

 

36.01                   (a)                                  Tenant shall have
the right to extend the term of this Lease for up to
                                            additional term(s)(18) of ten
(10) years each, each such term (an “Extension Term”) commencing on the day
following the expiration of the initial term of this Lease in the case of the
first Extension Term, or the day following the immediately preceding Extension
Term, in the case of Extension Term after the first Extension Term (the first
day of any such Extension Term being herein referred to as the commencement date
of the applicable Extension Term) and ending on the day preceding the tenth
(10th) anniversary of the commencement date of such Extension Term provided that
Tenant shall give Landlord notice (hereinafter called the “Extension Notice”) of
its election to extend the term of this Lease at least nine (9) months prior to
the commencement date of the applicable Extension Term.

 

(b)   The fixed annual rent payable by Tenant to Landlord during each Extension
Term shall be determined in accordance with Section 1.04(b) hereof.

 

(c)    Effective as of the Commencement Date of each Extension Term:

 

(i) the “Base Tax Amount” shall mean the Taxes, as finally determined, for the
Tax Year in which occurs the Commencement Date of such Extension Term; and

 

(ii)                                 “Base Operating Year” shall mean the
calendar year in which occurs the Commencement Date of such Extension Term.

 

--------------------------------------------------------------------------------

(18)  To be completed in accordance with Footnote 1.

 

78

--------------------------------------------------------------------------------


 

36.02.                  (a)                                  Except as provided
in Section 36.01 hereof, Tenant’s occupancy of the demised premises during any
Extension Term shall be on the same terms and conditions as are in effect
immediately prior to the expiration of the initial term of this Lease or the
immediately preceding Extension Term, as the case may be.

 

(b)  If this Lease is renewed for any Extension Term, then Landlord or Tenant
can request the other party hereto to execute an instrument in form for
recording setting forth the exercise of Tenant’s right to extend the term of
this Lease and the last day of such Extension Term, provided, however, the
failure of Landlord or Tenant to execute such an instrument shall have no effect
whatsoever on Tenant’s rights pursuant to this Article 36.

 

(m)  If Tenant exercises its right to extend the term of this Lease for any
Extension Term pursuant to this Article, the phrases “the term of this Lease” or
“the term hereof” as used in this Lease, shall be construed to include, when
practicable, such Extension Term.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

 

, Landlord

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

THE NEW YORK TIMES COMPANY, Tenant

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

79

--------------------------------------------------------------------------------


 

Exhibit A

 

Land

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Certificate of Occupancy

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

METHOD OF FLOOR MEASUREMENT FOR OFFICE BUILDINGS

[Real Estate Board of New York — Effective January 1, 1987]

 

Measure the floor to the outside surface of the building.  Subtract from this
area the following, including the finished enclosing walls:

 

 

·

Public elevator shafts and elevator machines and their enclosing walls.

 

 

 

 

·

Public stairs and their enclosing walls.

 

 

 

 

·

Heating, ventilating, and air-conditioning facilities (including pipes, ducts
and shafts) and their enclosing walls, unless such equipment, mechanical room
space, or shafts serve the floor in questions.

 

 

 

 

·

Fire towers and fire tower courts and their enclosing walls.

 

 

 

 

·.

Main telephone equipment rooms and main electric switchgear rooms, except that
telephone equipment, and electric switchgear rooms serving the floor exclusively
shall not be subtracted.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D
Form of Letter of Credit

 

IRREVOCABLE STAND-BY LETTER OF CREDIT

 

BENEFICIARY:

 

APPLICANT:

 

EXPIRATION DATE:

 

AMOUNT:

 

WE HEREBY ISSUE THIS IRREVOCABLE STAND-BY LETTER OF CREDIT IN YOUR FAVOR WHICH
IS AVAILABLE TO YOU AGAINST PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [BANK]
AND BEARING THE CLAUSE “DRAWN UNDER [BANK] CREDIT NUMBER [       ]” ACCOMPANIED
BY:

 

BENEFICIARY’S CERTIFICATION THAT (i) AN EVENT OF DEFAULT HAS OCCURRED UNDER THE
LEASE DATED                 , 2      BETWEEN BENEFICIARY AS LANDLORD AND
APPLICANT AS TENANT, WHICH DEFAULT HAS CONTINUED BEYOND THE EXPIRATION OF ALL
APPLICABLE NOTICE AND CURE PERIODS OR (ii) TENANT UNDER SUCH LEASE HAS NOT
RENEWED OR REPLACED THIS LETTER OF CREDIT AT LEAST 30 DAYS PRIOR TO ITS STATED
EXPIRATION DATE.

 

IT IS A CONDITION OF THIS LETTER THAT IT SHALL BE DEEMED AUTOMATICALLY EXTENDED
WITHOUT AN AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE EXPIRATION DATE
HEREOF UNLESS 30 DAYS PRIOR TO ANY SUCH DATE WE SHALL NOTIFY YOU IN WRITING THAT
WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL
PERIOD. UPON PRESENTATION TO YOU OF SUCH NOTICE, YOU MAY, UNTIL THE EXPIRATION
DATE HEREOF, DRAW THE FULL AMOUNT OF THE CREDIT HEREUNDER, AGAINST YOUR DRAFT.

 

THIS LETTER OF CREDIT IS NON-NEGOTIABLE, NON-ASSIGNABLE AND NON-TRANSFERABLE
EXCEPT TO ANY SUCCESSOR TO THE BENEFICIARY AS LANDLORD UNDER LEASE, DATED
                , 2     BETWEEN BENEFICIARY AS LANDLORD AND APPLICANT AS TENANT.

 

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED ON DUE PRESENTATION TO THE DRAWEES IF
PRESENTED ON OR BEFORE THE EXPIRATION DATE.

 

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Mortgagee SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of the       day of                  , 2     , between
                       , a                        with an address at
                                 (“Lender”), and                               
, a                          with an address
at                                       (“Tenant”).

 

RECITALS

 

A.         Tenant is the tenant under a certain lease (the “Lease”) dated
                   , 2     with
                                                  (“Landlord”) of the        
floor space described in the Lease (the “Premises”) located at
                                     in the City, County and State of New York
and more particularly described on Exhibit A attached hereto and made a part
hereof (such building and land, including the Premises, is hereinafter referred
to as the “Property”).

 

B.         This Agreement is being entered into in connection with a mortgage
loan (as amended and supplemented from time to time, the “Loan”) dated
                      , 2       made by Lender to Landlord, secured by, among
other things: (a) a first mortgage to secure debt on the Property (the
“Mortgage”) recorded with the registry or clerk of the county in which the
Property is located; and (b) a first assignment of leases and rents on the
Property (the “Assignment of Leases and Rents”) recorded with such registry or
clerk. The Mortgage and the Assignment of Leases and Rents are hereinafter
collectively referred to as the “Security Documents”. [RECORDING INFO TO BE
ADDED]

 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.         Subject to the terms, covenants and conditions of this Agreement, the
Lease is and shall be subject and subordinate to the lien of the Security
Documents and to all present or future advances under the obligations secured
thereby and all renewals, amendments, modification, consolidations, replacements
and extensions of the secured obligations and the Security Documents, to the
full extent of all amounts secured by the Security Documents from time to time. 
Said subordination is to have the same force and effect as if the Security
Documents and such renewals, modifications, consolidations, replacements and
extension thereof had been

 

E-1

--------------------------------------------------------------------------------


 

executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.

 

2.                                       Lender hereby consents to the Lease and
agrees that, if Lender exercises any of its rights under the Security Documents,
including an entry by Lender pursuant to the Mortgage or a foreclosure of the
Mortgage, Lender shall not join Tenant as a party defendant in any foreclosure
action unless such joinder shall be required by law and, subject to the terms of
the Lease, shall not terminate the Lease nor disturb Tenant’s right of quiet
possession of the Premises and shall recognize Tenant as its tenant under the
terms of the Lease so long as pursuant to the then existing provisions thereof
the Lease is in full force and effect and Tenant is not in default beyond any
applicable notice and grace period of any term, covenant or condition of the
Lease.

 

3.                                       Tenant agrees that, in the event of a
foreclosure of the Mortgage by Lender or the acceptance of a deed in lieu of
foreclosure by Lender or any other succession of Lender to fee ownership, Tenant
will attorn to and recognize Lender as its landlord under the Lease for the
remainder of the term of the Lease (including all extension periods which have
been or are hereafter exercised) upon all of the same terms and conditions as
are set forth in the Lease. Notwithstanding the provisions of this Section 3 to
the contrary, if Lender succeeds to the interest of Landlord under the Lease,
Lender shall not be:

 

(a)                                  liable for any act or omission of any prior
Landlord (including, without limitation, the then defaulting Landlord) except
for defaults which continue after Lender succeeds to the interest of Landlord
under the Lease and except for defaults which arise after the date of such
succession; or

 

(b)                                 subject to any defense or offset which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord) that are not provided for in the Lease, except for
defenses or offsets which arise after the date Lender succeeds to the interest
of Landlord, or

 

(c)                                  bound by any payment of rent or additional
rent which Tenant might have paid for more than one month in advance of the due
date under the Lease to any prior Landlord (including, without limitation, the
then defaulting Landlord), except to the extent received by Lender or made in
accordance with the provisions of the Lease, or

 

(d)                                 accountable for any monies deposited with
any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender.

 

4.                                       As long as the Security Documents shall
remain in effect, Tenant shall not seek to terminate the Lease by reason of any
act or omission of Landlord (except pursuant to a provision in the Lease which
gives Tenant an express right to terminate the Lease) until Tenant shall have
given written notice of such act or omission to Lender and, if Lender shall have
notified Tenant within ten (10) business days following receipt of such notice
of its intention to remedy such act or omission, until a reasonable period of
time (not to exceed ten (10) days for

 

E-2

--------------------------------------------------------------------------------


 

monetary defaults and not to exceed thirty (30) days for non-monetary defaults
unless, for the non-monetary defaults, more than thirty (30) days would be
required, using commercially reasonable and diligent efforts, to remedy such act
or omission, in which case such time period shall be extended for such
additional time as shall be required, using commercially reasonable and diligent
efforts, to remedy such act or omission, not to exceed an aggregate of ninety
(90) days) shall have elapsed following the giving of such notice, during which
period of time Lender shall have the right, but not the obligation, to remedy
such act or omission.

 

5.                                       Any notice, election, communication,
request or other document or demand required or permitted under this Agreement
shall be in writing and shall be deemed delivered on the earlier to occur of
(a) receipt or (b) the date of delivery, refusal or nondelivery indicated on the
return receipt, if deposited in a United States Postal Service Depository,
postage prepaid, sent certified or registered mail, return receipt requested, or
if sent via a recognized commercial overnight courier service providing for a
receipt, addressed to Tenant or Lender, as the case may be, at the following
addresses:

 

If to Tenant:

 

with a copy to:

 

with a copy to:

 

If to Lender:

 

with a copy to:

 

E-3

--------------------------------------------------------------------------------


 

6.                                       This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.                                       If any provision of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to be enforceable, or
if such modification is not practicable, such provision shall be deemed deleted
from this Agreement, and the other provisions of this Agreement shall remain in
full force and effect.

 

8.                                       Neither this Agreement nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, but only by an instrument in writing executed by the party against which
enforcement of the termination, amendment, supplement, waiver or modification is
sought.

 

9.                                       As between Landlord and Tenant, nothing
herein expands Tenant’s obligations or limits Tenant’s rights under the Lease.

 

10.                                 This Agreement shall be construed in
accordance with the laws of the State of New York.

 

11.                                 Each person executing this Agreement on
behalf of Lender and Tenant represents that he or she is authorized by Lender
and Tenant, respectively, to do so and execution hereof is the binding act of
Lender and Tenant enforceable against Lender and Tenant.

 

12.                                 This Agreement contains the entire agreement
between the parties, and any executory or oral agreement hereinbefore or
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part unless such agreement is made after the
date hereof and is in writing and signed by the party against whom enforcement
of the change, modification, discharge or abandonment is sought.

 

13.                                 This Agreement may be executed in any number
of counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. The
transmission by telecopier of a copy of the signature page from this Agreement
executed by the transmitting party, together with instructions that same may be
attached to a copy of this Agreement being held by the recipient of such
transmission, shall constitute execution and delivery of this Agreement by the
transmitting party.

 

(Signature Page Attached Hereto)

 

 

 

, Lender

 

E-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

, Tenant

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CONSENTED TO:

 

 

 

 

 

 

 

 

, Landlord

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

E-5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

To Be Used Within the State of New York:

 

State of New York

)

 

):ss

County of

)

 

On the           day of                                      in the year 2
         , before me, the undersigned, a Notary Public in and for said state,
personally appeared                                                      
personally known to me or proved to me on the basis or satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.

 

 

 

 

 

Notary Public

 

To Be Used Outside of the State of New York:

 

State of

)

 

):ss

County of

)

 

On the           day of                                      in the year
2         , before me, the undersigned, a Notary Public in and for said state,
personally appeared                                                      
personally known to me or proved to me on the basis or satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument, and that such individual made such appearance before the undersigned
in the [place of acknowledgment].

 

 

 

 

 

Notary Public

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Description of Property]

 

E-7

--------------------------------------------------------------------------------


 

Exhibit F

 

SUBORDINATION, NON-DISTURBANCE, RECOGNITION
AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance, Recognition and Attornment Agreement (this
“Agreement”) is dated as of the                day of        , 2      , between
                                 , a                                      , with
an address at                                                 (“Ground Lessor”),
and                                                 , a
                             with an address at                          
(“Tenant”).

 

RECITALS

 

A.                                  Ground Lessor is (i) the fee owner of
certain real property located in the Borough of Manhattan, City, County and
State of New York, and more particularly described in Exhibit A attached hereto
and made a part hereof (the “Property”), and (ii) the lessor under that certain
Ground Lease dated as of December         , 2001 between Ground Lessor and
                                          , as lessee (“Landlord”) demising the
Property (such lease, as the same may be amended or supplemented from time to
time, the “Ground Lease”); recorded in
                                                                                 
[RECORDING INFORMATION TO BE ADDED].

 

B.                                     Tenant is the tenant under a certain
lease (the “Lease”) dated                              , 2      between
Landlord, as landlord and Tenant, as tenant, of the          floor space (the
“Premises”) of the building located on the Property as described in the Lease.

 

C.                                     This Agreement is being entered into
pursuant to the provisions of the Lease.

 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                  Subject to the terms, covenants and
conditions of this Agreement, the Lease is and shall be subject and subordinate
to the Ground Lease and to any renewals, amendments, modification, supplements,
replacements and extensions of the Ground Lease. Said subordination shall have
the same force and effect as if the Ground Lease and such renewals,
modifications, consolidations, replacements and extensions thereof had been
executed, acknowledged, delivered and recorded prior to the Lease and /or any
amendments, modifications, renewals or extensions thereof.

 

F-1

--------------------------------------------------------------------------------


 

2.                                       Ground Lessor hereby consents to the
Lease and agrees that if Ground Lessor exercises any of its rights under the
Ground Lease, including an entry by Ground Lessor pursuant to the Ground Lease
or termination of the Ground Lease, Ground Lessor shall not join Tenant or any
party claiming through or under Tenant, as a party defendant in any action to
enforce or terminate the Ground Lease, unless such joinder shall be required by
law and, subject to the terms of the Lease, shall not terminate the Lease nor
disturb Tenant’s right of quiet possession of the Premises and shall recognize
Tenant as its tenant under the terms of the Lease so long as pursuant to the
then existing provisions thereof the Lease is in full force and effect and
Tenant is not in default beyond any applicable notice and grace period of any
term, covenant or condition of the Lease.

 

3.                                       Tenant agrees that, in the event of a
termination of the Ground Lease by Ground Lessor or any other succession of
Ground Lessor to the interest of Landlord under the Lease, Tenant will attorn to
and recognize Ground Lessor as its landlord under the Lease for the remainder of
the term of the Lease (including all extension periods which have been or are
hereafter exercised) upon all of the same terms and conditions as are set forth
in the Lease. Notwithstanding the provisions of this Section 3 to the contrary,
if Ground Lessor succeeds to the interest of Landlord under the Lease, Ground
Lessor shall not be:

 

(a)                                  liable for any act or omission of any prior
Landlord (including, without limitation, the then defaulting Landlord) except
for defaults which continue after Ground Lessor succeeds to the interest of
Landlord under the Lease and except for defaults which arise after the date of
such succession; or

 

(b)                                 subject to any defense or offset which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord) that are not provided for in the Lease, except for
defenses or offsets which arise after the date Ground Lessor succeeds to the
interest of Landlord, or

 

(c)                                  bound by any payment of rent or additional
rent which Tenant might have paid for more than one month in advance of the due
date under the Lease to any prior Landlord (including, without limitation, the
then defaulting Landlord), except to the extent received by Ground Lessor or
made in accordance with the provisions of the Lease, or

 

(d)                                 accountable for any monies deposited with
any prior Landlord (including security deposits), except to the extent such
monies are actually received by Ground Lessor.

 

4.                                       As long as the Ground Lease shall
remain in effect, Tenant shall not seek to terminate the Lease by reason of any
act or omission of Landlord (except pursuant to an express right to terminate
the Lease) until Tenant shall have given written notice of such act or omission
to Ground Lessor and, if Ground Lessor shall have notified Tenant within ten
(10) business days following receipt of such notice of its intention to remedy
such act or omission, until a reasonable period of time (not to exceed ten
(10) days for monetary defaults and not to exceed thirty (30)

 

F-2

--------------------------------------------------------------------------------


 

days for non-monetary defaults unless, for the non-monetary defaults, more than
thirty (30) days would be required, using commercially reasonable and diligent
efforts, to remedy such act or omission, in which case such time period shall be
extended for such additional time as shall be required, using commercially
reasonable and diligent efforts, to remedy such act or omission, not to exceed
an aggregate of ninety (90) days) shall have elapsed following the giving of
such notice, during which period of time Ground Lessor shall have the right, but
not the obligation, to remedy such act or omission.

 

5.                                       Any notice, election, communication,
request or other document or demand required or permitted under this Agreement
shall be in writing and shall be deemed delivered on the earlier to occur of
(a) receipt or (b) the date of delivery, refusal or nondelivery indicated on the
return receipt, if deposited in a United States Postal Service Depository,
postage prepaid, sent certified or registered mail, return receipt requested, or
if sent via a recognized commercial overnight courier service providing for a
receipt, addressed to Tenant or Ground Lessor, as the case may be, at the
following addresses:

 

If to Tenant:

 

with a copy to:

 

If to Ground Lessor:

 

with a copy to:

 

6.                                       This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.                                       If any provision of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary

 

F-3

--------------------------------------------------------------------------------


 

to be enforceable, or if such modification is not practicable, such provision
shall be deemed deleted from this Agreement, and the other provisions of this
Agreement shall remain in full force and effect.

 

8.                                       Neither this Agreement nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, but only by an instrument in writing executed by the party against which
enforcement of the termination, amendment, supplement, waiver or modification is
sought.

 

9.                                       As between Landlord and Tenant, nothing
herein expands Tenant’s obligations or limits Tenant’s rights under the Lease.

 

10.                                 This Agreement shall be construed in
accordance with the laws of the State of New York.

 

11.                                 Each person executing this Agreement on
behalf of Ground Lessor and Tenant represents that he or she is authorized by
Ground Lessor and Tenant, respectively, to do so and execution hereof is the
binding act of Ground Lessor and Tenant enforceable against Ground Lessor and
Tenant.

 

12.                                 This Agreement contains the entire agreement
between the parties, and any executory or oral agreement hereinbefore or
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part unless such agreement is made after the
date hereof and is in writing and signed by the party against whom enforcement
of the change, modification, discharge or abandonment is sought.

 

13.                                 This Agreement may be executed in any number
of counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. The
transmission by telecopier of a copy of the signature page from this Agreement
executed by the transmitting party, together with instructions that same may be
attached to a copy of this Agreement being held by the recipient of such
transmission, shall constitute execution and delivery of this Agreement by the
transmitting party.

 

(Signature Page Attached Hereto)

 

 

 

 

 

 

 

, Ground Lessor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

, Tenant

 

F-4

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CONSENTED TO:

 

 

 

 

 

 

 

 

, Landlord

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

F-5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

To Be Used Within the State of New York:

 

State of New York

)

 

):ss

County of

)

 

On the            day of                           in the year 2       , before
me, the undersigned, a Notary Public in and for said state, personally appeared
                                                    personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

To Be Used Outside of the State of New York:

 

State of

)

 

):ss

County of

)

 

On the            day of                           in the year 2       , before
me, the undersigned, a Notary Public in and for said state, personally appeared
                                                    personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument, and that such
individual made such appearance before the undersigned in the [place of
acknowledgment].

 

 

 

 

 

Notary Public

 

F-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Description of Property]

 

F-7

--------------------------------------------------------------------------------


 

Exhibit G

 

Exclusive Use Rights Of Certain Tenants

 

[To Be Completed, if applicable, upon Lease execution]

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

HVAC Specifications

 

HVAC systems will maintain the following conditions:

 

Outdoor Conditions

 

Summer

 

Winter

91°F db/76°F wb

 

5°F db with a 15 mph wind

 

Indoor Conditions

 

Occupied Office Areas:

Summer

 

Winter

 

75°F db/50% + 5% RH

 

72°F db/with humidity control

 

Ventilation

 

Outside air ventilation rates for occupied areas will comply with ASHRAE
(American Society for Heating Refrigeration and Air Conditioning Energy) 62/89
and will be capable of maintaining 20 cfm per occupant. The outside air to each
floor will be varied using CO2 sensors.

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

Building Standards

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

Cleaning Specifications

 

I.                                       NIGHTLY SERVICES

 

A.                                   Public Areas

 

1.                                       Maintain public area walls in clean
condition. Public areas shall also include elevator lobbies on multiple tenant
floors;

 

2.                                       Vacuum clean all carpets in public
areas. If flooring, sweep floors with treated mop to maintain in clean condition
throughout the public areas;

 

3.                                       Inspect and maintain cleanliness of
fire hoses, extinguishers and other similar equipment; and

 

4.                                      Remove finger marks from all doors and
elevator cabs.

 

B.                                   Tenant Office Areas

 

1.                                       Sweep all uncarpeted floors, using
chemical treated dust mop to prevent dust dispersion;

 

2.                                       Carpet sweep carpeted areas and rugs
four (4) nights each week and vacuum once each week, moving light furniture
other than desks, file cabinets, etc.;

 

3.                                      Empty and clean all ashtrays and screen
all sand urns;

 

4.                                       Hand dust and wipe clean with a treated
cloth, mitt or duster, all furniture, file cabinets, desk lamps, window sills
and convector covers;

 

5.                                       Move and dust under all desk equipment
and phones, replacing and dusting said equipment with approved anti-bacterial
cloth;

 

6.                                       Scour and wash clean all water coolers
and fountains;

 

7.                                       Clean all glass furniture tops;

 

8.                                       Empty and clean all waste basket and
disposal receptacles, and remove waste to designated areas of building. Plastic
bag liners replaced as required at no additional cost to Tenant.

 

J-1

--------------------------------------------------------------------------------


 

9.                                       Dust all chair rails, trim etc., in
normal reach on a weekly basis.

 

C.                                    Lavatories

 

1.                                       Scour, wash and disinfect all basins,
bowls and urinals with approved germicidal detergent solution;

 

2.                                       Wash and disinfect both sides of all
toilet seats with approved germicidal detergent solution;

 

3.                                       Wash and polish with a non-acid polish
all mirrors, pewter shelves, bridgework and enamel surfaces etc., including
flushmeters, piping and toilet seat hinges;

 

4.                                       Hand dust and wash all partitions,
dispensers and receptacles;

 

5.                                       Sweep and wash all lavatory flooring
with an approved disinfectant;

 

6.                                       Empty and clean all paper towels,
sanitary disposal receptacles, transporting waste to the designated location;

 

7.                                       Fill all toilet holders, paper towel
dispensers, sanitary napkin, soap dispensers and sanitary toilet seat covers;
and

 

8.                                       Remove graffiti.

 

II.                                     WEEKLY SERVICES

 

1.                                     Hand dust all louvers and ventilating
louvers in Premises; and

 

2.                                       Remove all finger marks from all
painted surfaces near light switches, entrance doors, and the like in Premises.

 

Tenant Office Area:

 

1.                                     Dust Venetian blinds; and

 

2.                                     Dust surfaces not reached in nightly
cleaning.

 

J-2

--------------------------------------------------------------------------------


 

MONTHLY OR QUARTERLY CLEANING (as noted below)

 

A.                                    Public Areas

 

1.                                       Wash and wax all floors in public
corridors. Public corridors shall also include elevator lobbies on
multiple-tenant floor (monthly)

 

B.                                    Tenant Office Area

 

1.                                      Remove all smudges, fingermarks, and
other marks from painted surfaces on doors, and areas around electrical light
walls switches and doorjambs (monthly);

 

2.                                      Hand dust all pictures, frames, charts,
graphs, and similar wall hangings not reached in nightly or weekly cleaning
(quarterly); and

 

3.                                      Dust air-conditioning louvers, grills,
etc., not reached in nightly cleaning (quarterly).

 

C.                                    Lavatories

 

1.                                       Machine scrub flooring (monthly);

 

2.                                      Hand dust, clean and wash all tile walls
and apply disinfecting solutions (monthly);

 

3.                                       High dust lights, walls, grilles, etc.;
(annually) and

 

4.                                       Dust all lighting fixtures (quarterly).

 

IV.                                PEST CONTROL

 

1.         Pest control treatment in all public areas, lavatories on
multi-tenant floors, and service sink rooms will be done not less than once a
month or more frequently, if reasonably necessary in order to maintain a
sanitary condition. All service will be rendered by operators licensed by Board
of Health of the City of New York.

 

V.                                  WINDOW CLEANING

 

1.                                     Wash all exterior windows on the outside
and inside from the main floor to roof three (3) times per year. Landlord shall
submit a report or notice from its window cleaning contractor confirming that
such window washing has been completed.

 

General

 

·                                          Dust closets, shelving and coat racks
(quarterly),

 

J-3

--------------------------------------------------------------------------------


 

·                                          Dust exterior of lighting fixtures
(annually).

 

·                                          Police all public stairwells
throughout the entire building and keep in clean condition, mop as necessary.

 

Lavatories/Nightly

 

·                                          Report all mechanical deficiencies,
i.e., dripping faucets, etc., to building manager.

 

Building Service Areas

 

·                                          Keep janitor closets and adjacent
areas in the Premises in a clean and orderly condition.

 

Duties of Day Matron In Base Building and Core Lavatories

 

·                                          During Business Hours, police all
core lavatories once each day.

 

·                                          Fill toilet tissue dispensers with
toilet issue.

 

·                                          Fill paper towel dispenser with paper
towels.

 

·                                          Fill sanitary napkins dispensers with
sanitary napkins.

 

·                                          Fill sanitary toilet seat cover
dispensers with paper covers.

 

Timing and Frequency of Services

 

On those days in which cleaning service is provided, nightly cleaning services
in the Premises will be performed only between the hours of 6pm and 6am (except
with respect to services required to be performed at other times).

 

Supervision

 

A competent supervisor will be assigned to the Premises during days, nights and
weekends as required. The night supervisor shall be required to verify that all
required work has been completed, all lights within the Premises are turned off
and all doors are locked.

 

J-4

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Guaranty

 

THIS GUARANTY (“Guaranty”) is made and entered into as of the            day of
                      , 2    , by THE NEW YORK TIMES COMPANY, a New York
corporation, whose address is
                                                  , Attention:
                                           (“Guarantor”) “), in favor of [FC
UNIT OWNER], a                                                , whose address is
One MetroTech Center North, Brooklyn, New York 11201, Attention: General Counsel
(“Landlord”).

 

W I T N E S S E T H:

 

WHEREAS:

 

A.                                   Concurrently with execution and delivery of
this Guaranty, Landlord and                           (“Tenant”) have entered
into a Lease (the “Lease”) pursuant to which Landlord has agreed to lease to
Tenant, and Tenant has agreed to lease from Landlord, the “Premises”, as such
term is defined in the Lease.

 

B.                                     Guarantor has an interest in Tenant and
has agreed to guaranty the “Guaranteed Obligations” as such term is hereinafter
defined.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Guarantor, Guarantor hereby agrees as follows (all capitalized
terms used herein without definition having the meanings ascribed to them in the
Lease):

 

1.                                       (a)                                 
Guarantor, for itself, its successors and assigns, hereby primarily,
unconditionally, absolutely and irrevocably guarantees the full and prompt
payment of an amount equal to one years’ Fixed Rent and any Enforcement Costs
(as hereinafter defined in Paragraph 19 hereof).

 

(b)                                 Guarantor represents and warrants that, as
of the date of this Guaranty, Guarantor has a credit rating of   “A-minus”(1) or
better as determined by the “Rating Agency” (as such term is defined in the
Declaration).

 

2.                                       Guarantor guarantees the Guaranteed
Obligations regardless of any law, statute, rule, regulation, decree or order
now or hereafter in effect in any jurisdiction affecting or purporting to affect
in any manner any of the terms or the rights or remedies of Landlord with

 

--------------------------------------------------------------------------------

(1)                              Substitute equivalent rating to “A-minus” if
Rating Agency is no longer Standard & Poors.

 

K-1

--------------------------------------------------------------------------------


 

respect to the Guaranteed Obligations. The obligations and liabilities of
Guarantor hereunder shall be direct and primary and not indirect or secondary,
and shall be absolute, unconditional and irrevocable. Guarantor’s obligations
hereunder shall not be deemed exonerated, discharged or satisfied, except as
provided in Section 16 hereof

 

3.                                       If Guarantor fails to promptly pay the
Guaranteed Obligations in accordance with this Guaranty, Landlord shall, from
time-to-time, and without first attempting to require performance by Tenant,
have the right to bring any action to collect the Guaranteed Obligations.
Guarantor shall indemnify and hold Landlord free and harmless from and against
any and all loss, damage, cost, expense, injury, or liability Landlord may
suffer or incur in connection with the exercise of its rights under this
Guaranty or the payment of the Guaranteed Obligations.

 

4.                                       All of the remedies set forth herein
and/or provided for in the Lease or at law or equity shall be equally available
to Landlord and the choice of one such alternative over another shall not be
subject to question or challenge by Guarantor or any other person, nor shall any
such choice be asserted as a defense, setoff, or failure to mitigate damages in
any action, proceeding, or counteraction by Landlord to recover or seeking any
other remedy under this Guaranty, nor shall such choice preclude Landlord from
subsequently electing to exercise a different remedy. The parties have agreed to
the alternative remedies provided herein in part because they recognize that the
choice of remedies in the event of a default hereunder will necessarily be and
should properly be a matter of good-faith business judgment, which the passage
of time and events may or may not prove to have been the best choice to maximize
recovery by Landlord at the lowest cost to Tenant and/or Guarantor. It is the
intention of the parties that such good-faith choice by Landlord be given
conclusive effect regardless of such subsequent developments.

 

5.                                       Guarantor hereby waives (i) notice of
acceptance of this Guaranty by Landlord and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which any Guarantor may have
against Landlord, except for claims of actual payment or actual performance
(iii) presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, and (iv) any failure by Landlord to inform Guarantor of any facts
Landlord may now or hereafter know about Tenant or the terms of the Lease, it
being understood and agreed that Landlord has no duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Tenant of all
such circumstances bearing on the risk of nonperformance of the Tenant’s
obligation under the Lease. Guarantor agrees that any claims which Guarantor may
have against Tenant must be brought in a separate action, which action shall not
be consolidated with any action brought by Landlord, unless such consolidation
is required by law. Landlord shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Tenant. Guarantor
acknowledges that no representations of any kind whatsoever have been made to it
by Landlord. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Landlord except as expressly set forth in a writing duly
signed and delivered on behalf of Landlord.

 

K-2

--------------------------------------------------------------------------------


 

6.                                       Guarantor further agrees that
Guarantor’s liability as guarantor shall in nowise be impaired or affected by
any extensions which may be made from time to time, with or without the
knowledge or consent of Guarantor, of the time for performance by Tenant under
the Lease or by any forbearance or delay in enforcing same, or by way of waiver
by Landlord under the Lease. Landlord’s failure or election not to pursue any
other remedies it may have against Tenant, Guarantor, or by virtue of any change
or modification in the Lease or by the acceptance by Landlord of any additional
security or any increase, substitution or change therein, or by the release by
Landlord of any security or any withdrawal thereof or decrease therein, or by
the application of payments received from any source to the payment of any
obligation other than the Guaranteed Obligations, even though Landlord might
lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations, it being the intent hereof that Guarantor shall remain
liable as principal for payment of the Guaranteed Obligations until the
Guaranteed Obligations have been paid in full and notwithstanding any act or
thing which might otherwise operate as legal or equitable discharge of a surety.
Guarantor further understands and agrees that Landlord may at any time enter
into agreements with Tenant to amend and modify the Lease and may waive or
release any provision or provisions of the Lease, and, with reference to such
instruments, may make and enter into any such amendments or agreements as the
parties thereto may deem proper and desirable, and may apply any monies received
by Landlord, regardless of the purpose for which the same was given to Landlord
to cure any default or to apply on account of the Guaranteed Obligations, in
such order and priority as Landlord, in its sole discretion, may require without
in any manner impairing or affecting this Guaranty or any of Landlord’s rights
hereunder or Guarantor’s obligations hereunder.

 

7.                                       Guarantor hereby acknowledges having
received, reviewed and understood a true, correct and complete copy of the
Lease. Guarantor acknowledges that this Guaranty is in effect and binding
without reference to whether this Guaranty is signed by any other person or
entity, that possession of this Guaranty by Landlord shall be conclusive
evidence of due delivery hereof by Guarantor and acceptance hereof by Landlord,
and that this Guaranty shall continue in full force and effect as to the
Guaranteed Obligations.

 

8.                                       Guarantor hereby consents and agrees
that, without any further notice to, or consent or agreement of, Guarantor
(a) Landlord make take, hold, exchange, enforce, waive, surrender and/or release
other guarantees, collateral or security which further secure(s) payment and/or
performance of this Guaranty or the Lease, and (b) that any of the obligations,
terms, covenants and conditions contained in the Lease (including, but not
limited to, Tenant’s obligations thereunder) may be renewed, altered, extended,
changed, modified, supplemented or released at Landlord’s written direction, or
with Landlord’s written consent, without in any manner affecting this Guaranty
or releasing Guarantor herefrom, and without the further consent of or notice to
Guarantor, and Guarantor shall continue to be liable hereunder to pay the
Guaranteed Obligations pursuant hereto notwithstanding any such renewal,
alteration, extension, change, modification, supplement or release, or the
taking, holding, exchanging, enforcing, waiving, surrender and/or release of
such other guarantees, collateral or security. Landlord may perfect or fail to
perfect, or to continue the perfection of, any lien or security interest without

 

K-3

--------------------------------------------------------------------------------


 

notice to, consideration to or the consent of Guarantor, and without in any way
releasing, diminishing or affecting the absolute nature of Guarantor’s
obligations and liabilities hereunder.

 

9.                                       Guarantor hereby waives any and all
legal requirements that Landlord, or its successors or assigns, must institute
any action or proceeding at law or in equity, or obtain any judgment, or exhaust
their rights, remedies and/or recourses against Tenant or any other person or
entity, or with respect to any security for the obligations hereby guaranteed,
as a condition precedent to making any demand on, bringing an action against, or
obtaining or enforcing any judgment against, Guarantor upon this Guaranty,
and/or that it join Tenant or any other person or entity as a party to any such
action. All remedies afforded to Landlord, and its successors or assigns, by
reason of this Guaranty, are separate and cumulative remedies, and it is agreed
that no one of such remedies, whether or not exercised by Landlord, or its
successors or assigns, shall be deemed in exclusion of any of the other remedies
available to Landlord or its successors or assigns, at law, in equity, by
statute, under contract, hereunder or otherwise, and shall in no way limit or
prejudice any such other remedies which Landlord, or its successors or assigns,
may have. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to Landlord. Guarantor further
waives any requirement that Landlord demand or seek payment or performance by
Tenant or by any other person or entity of the amounts owing or the covenants to
be performed under the Lease, whether hereby guaranteed or not, as a condition
precedent to bringing any action against Guarantor upon this Guaranty, it being
agreed that a failure to comply with or perform the obligations, terms,
covenants and conditions herein guaranteed shall, without further act, make
Guarantor liable as herein set forth.

 

10.                                 This Guaranty is an absolute, unconditional,
present and continuing guaranty of performance of the Guaranteed Obligations.
Guarantor hereby expressly waives all defenses of Tenant pertaining to the
Guaranteed Obligations, except for the defense of discharge by payment in full,
and except for such defenses as would constitute a defense to Tenant’s
obligation under the Lease. Guarantor shall not be released (a) by any act,
omission or thing which might, but for this provision of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, (b) by any
defense based upon any statute or rule of law which provides that the
obligations of a surety or guarantor must be neither larger in amount nor in
other respects more burdensome than those of a principal, or (c) by reason of
any waiver, extension, renewal, modification, forbearance or delay by Landlord,
or its successors or assigns, or its failure to proceed promptly or otherwise,
and Guarantor hereby expressly waives and surrenders any defense to liability
hereunder based upon the foregoing acts, omissions, things, statutes, rules,
waivers, extensions, modifications, forbearances, delays, obligations,
agreements, or any of them, except the defense of payment in full. Guarantor
also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, defect in formation or continuation, lack of authority or power,
death, insanity, incompetence, liquidation or dissolution of, or any cessation
or limitation of liability from any cause (other than full payment) of, Tenant,
any member or agent thereof, or any other surety, comaker, endorser or
guarantor. No change in the ownership of Tenant or in Tenant’s members shall
affect or change the terms of this Guaranty or in any way change or reduce the
liability of Guarantor hereunder. This Guaranty shall continue to be effective
or be reinstated (as the case may be) if at any time payment of all or any part
of any sum payable pursuant to the Lease or

 

K-4

--------------------------------------------------------------------------------


 

hereunder is rescinded or otherwise required to be returned upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of Tenant, or upon or as
a result of the appointment of a receiver, intervener, custodian or conservator
of or trustee or similar officer for, or any substantial part of its property,
or otherwise, all as though such payment had not been made, regardless of
whether the recipient thereof contested the order requiring the return of such
payment.

 

11.                                 Guarantor hereby expressly agrees that the
liabilities and obligations of Guarantor under this Guaranty shall not in any
way be impaired or otherwise affected by the institution by or against Tenant or
any other person or entity of any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other similar proceedings for
relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the obligations and/or liabilities hereby
guaranteed pursuant to any such bankruptcy or similar law or other law shall not
diminish, discharge or otherwise affect in any way the obligations of Guarantor
under this Guaranty, and that upon the institution of any of the above actions,
such obligations shall be enforceable against Guarantor.

 

12.                                 In the event that Guarantor shall advance or
become obligated to pay any sums or incurs any costs or expenses hereunder, or
in the event that for any reason Tenant is now or shall hereafter become
indebted or obligated to Guarantor, the amount of such sum, costs, expenses and
such indebtedness or obligation shall at all times be subordinated as to lien,
time of payment and in all other respects to the amounts owing to Landlord
hereunder. Notwithstanding any payment or payments made, or costs or expenses
incurred, by Guarantor hereunder, Guarantor shall not be entitled to be
subrogated to any of the rights of Landlord against Tenant or any other
guarantor or any collateral security or guaranty held by Landlord for the
payment of the guaranteed obligation, nor shall Guarantor seek or be entitled to
seek any contribution or reimbursement from Tenant or any other guarantor in
respect of payments made, or costs or expenses incurred, by Guarantor hereunder
unless and until the Guaranteed Obligations and any Enforcement Costs shall have
been paid in full. Except as otherwise set forth herein, Guarantor shall have no
right to participate in any way in the right, title or interest of Landlord in
the Premises, or to receive payments from Tenant upon any indebtedness or
obligation, notwithstanding any payments made, or costs or expenses incurred, by
Guarantor hereunder, all rights of reimbursement, indemnification, subrogation
and participation being hereby expressly waived and released with respect to any
such payments, costs and expenses. Guarantor agrees that, following any default
or event of default under the Lease, and until the Guaranteed Obligations shall
have been paid in full, Guarantor will not accept any payment or satisfaction of
any kind of any indebtedness or obligation of Tenant to Guarantor. Further, as
long as Guarantor remains liable hereunder, Guarantor agrees that, if, following
any default or event of default under the Lease, Guarantor should receive any
payment, satisfaction or security for any indebtedness or obligation of Tenant
to Guarantor, the same shall be delivered to Landlord in the form received,
endorsed or assigned as may be appropriate, for application on account of or as
security for the Guaranteed Obligations and, until so delivered, shall be held
in trust for Landlord as security for said Guaranteed Obligations. In addition,
at any time, in the event of any receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization or arrangement with
creditors (whether or not pursuant to bankruptcy laws), sale of all or
substantially all of the assets, dissolution,

 

K-5

--------------------------------------------------------------------------------


 

liquidation or any other marshaling of the assets and liabilities of Tenant,
Landlord shall be entitled to performance in full of the obligations hereby
guaranteed prior to the payment of all or any part of any indebtedness of Tenant
to Guarantor, and Guarantor will, at the request of Landlord, file any claim,
proof of claim or other instrument of similar character necessary to enforce the
obligations of Tenant in respect of such indebtedness and hereby assigns to
Landlord, and will hold in trust for Landlord, any and all monies, dividends or
other assets received in any such proceeding on account of such obligations,
unless and until the Guaranteed Obligations shall be paid in full. In the event
Guarantor fails to pay the Guaranteed Obligations in accordance with this
Guaranty, it shall pay and deliver said monies, dividends or other assets to
Landlord.

 

13.                             Guarantor hereby warrants and represents unto
Landlord that

 

(a)                                  there are no actions, suits or proceedings
pending or, to the knowledge of Guarantor, threatened against or affecting
Guarantor, which will have a material adverse impact upon Guarantor’s ability to
perform its obligations hereunder, or involving the validity or enforceability
of this Guaranty, at law or in equity; and Guarantor is not in default under any
order, writ, injunction, decree or demand of any court or any administrative
body having jurisdiction over Guarantor;

 

(b)                                 any and all balance sheets, net worth
statements, income and expense statements, cash flow statements and other
financial statements of, and other financial statements and data relating to,
Guarantor previously or hereafter delivered to Landlord fairly and accurately
present, or will fairly and accurately present, the financial condition of
Guarantor as of the dates thereof, since the dates of those most recently
delivered, there has been no material adverse change in the financial condition
of Guarantor; Guarantor has disclosed all events, conditions, and facts known to
Guarantor which are more likely than not to have a material adverse effect on
the financial condition of Guarantor; and neither this Guaranty nor any
document, financial statement, financial or credit information, certificate or
statement relating to Guarantor and referred to herein, or furnished to Landlord
by Guarantor contains, or will contain, any untrue statement of a material fact
or omits, or will omit, a material fact;

 

(c)                                  Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
and has all power, authority, permits, consents, authorizations and licenses
necessary to carry on its business, and to execute, deliver and perform this
Guaranty and any other documents or instruments in connection therewith which it
is required to execute; all resolutions of the board of directors of Guarantor
necessary to authorize the execution, delivery and performance of this Guaranty
and such other documents or instruments have been duly adopted and are in full
force and effect; and this Guaranty and such other documents or instruments have
been duly authorized, executed and delivered by and on behalf of Guarantor so as
to constitute this Guaranty and such other documents or instruments the valid
and binding obligation of Guarantor, enforceable in accordance with their terms;
and

 

(d)                                 The execution, delivery, and performance by
Guarantor of this Guaranty does not and will not contravene or conflict with
(i) any law, order, rule, regulation, writ,

 

K-6

--------------------------------------------------------------------------------


 

injunction or decree now in effect of any government, governmental
instrumentality court having jurisdiction over Guarantor, or (ii) any
contractual restriction binding on or affecting Guarantor or Guarantor’s
property or assets which may adversely affect Guarantor’s ability to fulfill its
obligations under this Guaranty.

 

14.                                 The validity, construction and
enforceability of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to conflict of laws principles thereof.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto or any right or remedy
hereby guaranteed or provided shall be held to be unenforceable, prohibited or
invalid under applicable law as to any person, party or entity or under any
circumstances, for any reason, such provision, right or remedy shall be
ineffective only to the extent of such unenforceability, prohibition or
invalidity, and only with respect to such person, party, entity or
circumstances, without invalidating or limiting or preventing the enforcement of
the remainder of such provision, right or remedy, or the remaining provisions of
this Guaranty, or any other right, remedy, statement, instrument or transaction
contemplated hereby or relating hereto, as to any other person, party or entity
or any other circumstances.

 

15.                                 Notwithstanding any other provision or
provisions herein contained, no provision of this Guaranty shall require or
permit the collection from Guarantor of interest in excess of the maximum rate
or amount, if any, which Guarantor may be required or permitted to pay by any
applicable law.

 

16.                                 This Guaranty shall remain in full force and
effect until payment of the Guaranteed Obligations in full, and thereafter, this
Guaranty shall be discharged, null, void and of no further force and effect.
Upon request by Guarantor, Landlord will deliver to Guarantor written
confirmation of the discharge of the obligations and liabilities of Guarantor
hereunder, and Landlord will return to Guarantor the original counterpart of
this Guaranty. This instrument shall inure to the benefit of Landlord and its
successors, assigns, and shall bind Guarantor and Guarantor’s successors and
assigns. The obligations of Guarantor under this Guaranty shall be enforceable
in all events against Guarantor, its successors and assigns, and each of them.

 

17.                                 This Guaranty may be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by
Landlord and Guarantor. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given.

 

18.                                 Any notice, demand or request by Landlord to
Guarantor or from Guarantor to Landlord shall be in writing and shall be deemed
to have been duly given or made if either delivered personally or if mailed by
certified or registered mail addressed to the address set forth below(or at the
correct address of any assignee of Landlord), except that mailed written notices
shall not be deemed given or served until three (3) days after the date of
mailing thereof

 

K-7

--------------------------------------------------------------------------------


 

(a)                                  If to Guarantor:

 

The New York Times Company

[                                                  
                                                    ]

 

Attention:

 

with a copy to:

 

Swidler Berlin Shereff Friedman, LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin D. Polevoy, Esq.

 

(b)                               If to Landlord:                            

[                                                 ]

One MetroTech Center North

Brooklyn, New York 11201

Attention: General Counsel

 

with a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

NewYork, NewYork 10178

Attention: James J. Kirk, Esq.

 

19.                                 If. (i) this Guaranty is placed in the hands
of an attorney for collection or is collected through any legal proceeding;
(ii) an attorney is retained to represent Landlord in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty; (iii) an attorney is retained to
provide advice or other representation with respect to this Guaranty; or (iv) an
attorney is retained to represent Landlord in any proceedings whatsoever in
connection with this Guaranty, then each Guarantor shall pay to Landlord upon
demand all attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees, recording costs, expenses of foreclosure, title
insurance premiums, survey costs, minutes of foreclosure, and all other costs
and expenses incurred in connection therewith (all of which are referred to
herein as “Enforcement Costs”), in addition to all other amounts due hereunder,
regardless of whether all or a portion of such Enforcement Costs are incurred in
a single proceeding brought to enforce this Guaranty.

 

20.                                 Guarantor hereby irrevocably submits to
personal jurisdiction in the state of New York, City and County of New York for
the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this

 

K-8

--------------------------------------------------------------------------------


 

Guaranty. Guarantor hereby consents to the jurisdiction of either any court in
such city, county and state or (in a case involving diversity of citizenship)
the United States District Court located there, in any action, suit, or
proceeding which Landlord may at any time wish to file in connection with this
guaranty or any related matter. Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
therein located and hereby waives any objection which such guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this paragraph shall not be
deemed to preclude Landlord from filing any such action, suit, or proceeding in
any other appropriate forum.

 

21.                                 This Guaranty may be executed in any number
of duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument. Any signature page of this Guaranty
may be detached from any duplicate original of this Guaranty without impairing
the legal effect of any signatures thereon and may be attached to another
duplicate original of this Guaranty identical in form hereto but having attached
to it one or more additional signature pages.

 

22.                                 Guarantor and Landlord hereby waive any
right to a trial by jury in any action or proceeding to enforce or defend any
right under this Guaranty or relating thereto or arising from the relationship
which is the subject of this Guaranty and agree that any such action or
proceeding shall be tried before a court and not before a jury.

 

Dated:

                              

 

 

 

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

K-9

--------------------------------------------------------------------------------


 

Exhibit L

 

Form of Confidentiality Agreement

 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made and entered into as of
the          day of                  , 2      , by
                                 (the “Landlord”) and
                                                                   (“Tenant”).

 

RECITALS:

 

1.                                       Landlord and Tenant are parties to a
lease agreement dated as of                               , 2      (the
“Lease”); and

 

L-1

--------------------------------------------------------------------------------


 

2.                                       Pursuant to Section 3.03(d) of the
Lease, Tenant’s Representative has the right to examine Landlord’s books and
records relevant to any Landlord’s Statement delivered to Tenant (hereinafter
collectively called the “Confidential Information”), and

 

3.                                       Tenant is exercising its rights to
examine the Confidential Information in connection with its review of the
Landlord’s Statement given to Tenant on                           , 2        .

 

NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

 

(1)                                                                     
Definitions. Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings set forth in the Lease.

 

(2)                                                                     
Obligations of Tenant. Tenant acknowledges and agrees that the Confidential
Information is proprietary to Landlord. In consideration of providing Tenant
with access to the Confidential Information, Tenant agrees to treat the
Confidential Information in confidence by complying (and causing compliance
therewith by Tenant’s attorneys, employees, agents and other representatives)
with the following:

 

(a)                                  To use the Confidential Information for the
sole purpose of its examination of Landlord’s Statement as provided in
Section 3.03(d) of the Lease;

 

(b)                                 Not to disclose the Confidential Information
to persons who are not in the employ of Tenant, other than its accountants,
attorneys and other representatives as necessary to accomplish the purpose
described in subsection (a) above; and

 

(c)                                  To limit dissemination of the Confidential
Information to only those employees who have a need to know to perform the tasks
set forth in subsection (a) above.

 

(3)                                 
                                   Exception to Restrictions. The obligations of
Tenant provided for in Paragraph 2 above shall not apply to any Confidential
Information:

 

(a)                                  which was known to the public at the time
of its receipt by Tenant; or

 

(b)                                 which Tenant lawfully obtains from a third
party; or

 

L-2

--------------------------------------------------------------------------------


 

(c)                                  which is not under an obligation of secrecy
or confidentiality to Landlord; or

 

(d)                                 with respect to which Tenant is compelled by
law to disclose.

 

5.                                       Miscellaneous.

 

(a)                                  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(b)                                 If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to be enforceable, or
if such modification is not practicable, such provision shall be deemed deleted
from this Agreement, and the other provisions of this Agreement shall remain in
full force and effect.

 

(c)                                  Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified orally, but
only by an instrument in writing executed by the party against which enforcement
of the termination, amendment, supplement, waiver or modification is sought.

 

(d)                                 As between Landlord and Tenant, nothing
hereir expands Tenant’s obligations or limits Tenant’s rights under the Lease.

 

(e)                                  This Agreement shall be construed in
accordance with the laws of the State of New York.

 

(f)                                    Each person executing this Agreement on
behalf of Landlord and Tenant represents that he or she is authorized by
Landlord and Tenant, respectively, to do so and execution hereof is the binding
act of Landlord and Tenant enforceable against Landlord and Tenant.

 

(g)                                 This Agreement contains the entire agreement
between the parties, and any executory or oral agreement hereinbefore or
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part unless such agreement is made after the
date hereof and is in writing and signed by the party against whom enforcement
of the change, modification, discharge or abandonment is sought.

 

(h)                                 This Agreement may be executed in any number
of counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. The
transmission by telecopier of a copy of the signature page from this Agreement
executed by the transmitting party, together with instructions that same may be

 

L-3

--------------------------------------------------------------------------------


 

attached to a copy of this Agreement being held by the recipient of such
transmission, shall constitute execution and delivery of this Agreement by the
transmitting party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

, Tenant

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

, Landlord

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

L-4

--------------------------------------------------------------------------------


 

Exhibit M

 

(1)                                 Electrical - The entire electrical
distribution system on the floor of the Premises from the main disconnect switch
at the switchboard serving the floor of the Premises;

 

(2)                                 HVAC. - (w) The air handling unit located on
the floor of the Premises and its attendant devices; (x) the ceiling ductwork
distribution system on the floor of the Premises; (y) the chilled water coil
system located on the floor of the Premises which services the floor’s air
handler; and (z) the entire steam distribution system on the floor of the
Premises from the connection with the Building’s vertical steam conduits and
risers;

 

(3)                                 Water/Plumbing - The entire branch plumbing
and sanitary distribution systems on the floor of the Premises from the
connection with the Building’s vertical water and waste conduits and risers to
the public bathrooms and public drinking fountains located on the floor of the
Premises;

 

(4)                                 Fire Safety - (x) The entire sprinklering
system located within the ceiling and walls of the floor of the Premises from
the connection with the Building’s vertical sprinklering conduits and risers;
and (y) individual fire alarm devices located on the floor of the Premises.

 

M-1

--------------------------------------------------------------------------------


EXHIBIT Q

 

Second Mortgage Lien Documents

 

--------------------------------------------------------------------------------


 

MODIFICATION OF SUBSTITUTE EXTENSION LOAN NOTE

 

$

 

As of              , 200  

 

 

MODIFICATION OF SUBSTITUTE EXTENSION LOAN NOTE made this       day
of            2004, by and between FC LION LLC, a New York limited liability
company having an address                                                
at                                                (hereinafter called
“Borrower”) and [NYTC ENTITY], a New York                      having an address
at 229 West 43rd Street, New York, New York 10036 hereinafter called (“Lender”).

 

WHEREAS, Lender is the holder of the note listed in Exhibit A annexed hereto and
made apart hereof (hereinafter called the “Original Note”);

 

WHEREAS, Borrower confirms that the principal amount outstanding under the
Original Note is $      and that there are no offsets, advances, setoffs or
counterclaims against payment of said amount; and

 

WHEREAS, Borrower and Lender desire to modify the terms of the Original Note as
hereinafter set forth, and as so modified, to constitute a restatement in full
of the Original Note, which shall hereinafter be deemed to be superseded by the
“Note” (hereinafter defined),

 

NOW, THEREFORE, Borrower and Lender agree that the Original Note constitutes an
indebtedness in the principal amount of $        (hereinafter called the
“Principal Indebtedness” with interest payable as hereinafter set forth.

 

FOR VALUE RECEIVED, without grace, except as expressly provided for herein and
in the Mortgage, Borrower does hereby covenant and promise to pay to the order
of Lender at 229 West 43rd Street, New York, New York 10036 or at such other
place as Lender may designate to Borrower in writing from time to time, in legal
tender of the United States, the principal sum of            and NO/100 DOLLARS
($            ) (hereinafter called the “Principal Indebtedness”) together with
interest on the unpaid principal balance (hereinafter called the “Principal
Balance”) at a floating rate of interest (hereinafter called the “Interest
Rate”) equal to one (1%) percent per annum above the rate of interest payable
from time to time with respect to that certain [Construction Loan Note or Bridge
Loan Note, as applicable] made by Borrower
                    to                    dated                    , from the
date of this Extension Loan Note (hereinafter called the “Note”) until the
Principal Indebtedness shall be fully paid in installments as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                   Commencing on the first day of                       ,
200   and continuing on the first day of each succeeding month thereafter (each
such date is hereinafter called an (“Installment Day”) until the earlier of
(x) the Installment Day immediately prior to the Maturity Date (hereinafter
defined) or (y) the maturity date whether by acceleration or otherwise of the
[Construction Loan Note or Bridge Loan Note, as applicable], monthly payments of
interest only on the Principal Balance in arrears at the Interest Rate, and

 

(b)                  On                     , 200    (hereinafter called the
“Maturity Date”) [5 years from substantial completion of Core and Shell] the
Principal Balance with all accrued and unpaid interest thereon shall be due and
payable.

 

Notwithstanding the foregoing, (i) if the unpaid Principal Balance, together
with accrued and unpaid interest thereon is not paid when due, whether on the
Maturity Date or any earlier date upon which such sum is due (by acceleration or
otherwise), or (ii) upon the occurrence of any “Event of Default” (as defined in
the “Mortgage” (hereinafter defined)), the Principal Balance shall thereafter
bear interest at a rate equal to the lower of (x) 15% per annum (hereinafter
called the “Involuntary Rate”) or (y) the “Maximum Rate” (as hereinafter
defined).

 

Interest on this Note shall be computed on the basis of a 360-day year composed
of twelve 30-day months, and only on the Principal Balance.

 

This Note is secured by a Substitute Extension Loan Mortgage and Security
Agreement (Leasehold) made by Borrower as of the date hereof (hereinafter called
the “Mortgage”) encumbering leasehold interests in certain property located at
[The New York Times Building Condominium, Units            ], City of New York,
County of New York, State of New York (hereinafter called the “Premises”), which
Mortgage specifies various defaults upon the happening of which all sums owing
on this Note may be declared immediately due and payable.

 

From time to time, without affecting the obligation of Borrower or its
successors or assigns to pay the Principal Balance and observe the covenants of
the Borrower contained herein, without affecting the guaranty of any person,
corporation, partnership or other entity for payment of the Principal Balance of
this Note, without giving notice to or obtaining the consent of Borrower its
successors or assigns or guarantors and without liability on the part of the
Lender, Lender may, at its option, extend the time for payment of the Principal
Balance or any part thereof, reduce the payments thereon, release anyone liable
on any of the Principal Balance, accept a renewal of this Note, modify the terms
and time of payment of the Principal Balance, join in any extension or
subordination agreement, release any security given heretofore, take or release
other or additional security, and agree in writing with Borrower to modify the
rate of interest or period of amortization of this Note or change the amount of
the monthly installments payable hereunder.

 

2

--------------------------------------------------------------------------------


 

Prepayment

 

Borrower shall have the right to prepay the Principal Balance of the Mortgage,
in whole or in part, without premium or penalty at any time upon not less than
ten (10) days prior written notice to Lender.

 

Waivers

 

Borrower hereby waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note and agrees to pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees and disbursements (which costs may be added to the amount due under this
Note, be receivable therewith) and to perform and comply with each of the terms,
covenants and provisions contained in this Note, the Mortgage and the Assignment
of Leases and Rents made by Borrower and given to Lender of even dated herewith
(hereinafter, called the “Assignment of Leases”) on the part of Borrower to be
observed or performed.

 

No Release

 

No release of any security for: (i) the Principal Balance, (ii) interest accrued
and unpaid thereon and (iii) other sums due under this Note, the Mortgage and
the Assignment of Leases (hereinafter collectively called the “Debt”) or
extension of time for payment of this Note, or any installment thereof, and no
alteration, amendment or waiver of any provision of this Note, the Mortgage or
the Assignment of Leases made by agreement between Lender and any other person
or party shall release, discharge, modify, change or affect the liability of
Borrower under this Note, the Mortgage or the Assignment of Leases. The right to
plead any and all statutes of limitations as a defense to any demand on this
Note, or any agreement to pay the same, or any demand secured by the Mortgage,
or any and all obligations and liabilities arising out of or in connection with
this Note or in the Mortgage, is expressly waived by the Borrower and all
guarantors, co-signers or endorsers to the fullest extent permitted by law.

 

Writings

 

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

 

Event of Default

 

It is hereby expressly agreed that the entire Debt shall, then or at any time
thereafter, without notice except as provided in the Mortgage, become
immediately due and payable at the option of Lender on the happening of any
Event of Default (as defined in the Mortgage) and the Mortgage may be
foreclosed. Failure to exercise such option, or any other rights Lender may be
entitled to in the event of any such Event of Default, shall not constitute a

 

3

--------------------------------------------------------------------------------


 

waiver of the right to exercise such option or any other rights in the event of
any subsequent Event of Default, whether of the same or different nature.

 

Late Charge

 

If any sum payable under this Note (other than principal and interest payments
on the Maturity Date or any earlier date upon which the Principal Balance is due
by acceleration or otherwise) is not paid within ten (10) days of its due date,
Borrower shall pay upon demand a late payment charge of four cents ($.04) for
each dollar ($1) so overdue to defray the expenses incurred by Lender in
handling and processing such delinquent payment, and such amount shall be
secured by the Mortgage. A late charge shall not be imposed from and after the
date upon which the Involuntary Rate becomes effective.

 

Involuntary Rate

 

In addition to any late payment charge which may be due under this Note, from
and after the happening of a default under this Note or the Mortgage, or the
declaration that the Debt is immediately due and payable by Lender pursuant to
the provisions of this Note or the Mortgage, or if the Debt is not paid in full
on the Maturity Date, Borrower shall thereafter pay interest on the Principal
Balance from the date of any of such events, as the case may be, until the date
the Principal Balance is paid in full at the Involuntary Rate or the Maximum
Rate, whichever is the lesser, provided that there shall be no automatic
reduction to the Maximum Rate as to any Borrower hereof barred by law from
availing itself in any action or proceeding of the defense of usury or any
Borrower barred or exempted from the operation of any law limiting the amount of
interest that may be paid for the loan or use of money or in the event this
transaction, because of its amount or purpose or for any other reason, is exempt
from the operation of any statute limiting the amount of interest that may be
paid for the loan or use of money.

 

Notices

 

All notices, demands, request, consents and other communications which are
required or permitted to be given under this Note shall be in writing and shall
be sufficiently given when given as set forth in the Mortgage.

 

Applicable Law

 

This Note is to be construed and enforced in accordance with the laws of the
State of New York.

 

Maximum Rate

 

In the event the interest provisions hereof or any exactions provided for herein
or in the Mortgage, the Assignment of Leases, or any other
instrument(s) securing this Note shall

 

4

--------------------------------------------------------------------------------


 

result, because of reduction of principal or for any reason at any time during
the life of the loan, in an effective rate of interest which, for any month,
transcends the limit of the usury or any other law applicable to the loan
evidenced hereby (hereinafter called the “Maximum Rate”), all sums in excess of
those lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party hereto, be applied in
reduction of the Principal Indebtedness immediately upon receipt of such moneys
by Lender with the same force and effect as though Borrower had specifically
designated such extra sums to be so applied and Lender had agreed to accept such
extra payment(s) as a premium-free prepayment. In no event shall any agreed to
or actual exaction as consideration for this loan transcend the limits imposed
or provided by the law applicable to this transaction or to Borrower in the
jurisdiction in which the land is located for the use or detention of money or
for forbearance in seeking its collection.

 

Joint and Several

 

If Borrower consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.
In no event shall any member in Borrower be liable for any amount outstanding
hereunder, but the foregoing shall not be deemed to limit the liability of
Forest City Enterprises, Inc. under that certain Guaranty executed and delivered
to Lender of even date herewith.

 

Power

 

Borrower represents that Borrower has full power, authority and legal right to
execute and deliver this Note and that the Debt constitutes a valid and binding
obligation of Borrower.

 

Form

 

Whenever used in this Note, the singular number shall include the plural, the
plural the singular, and the words “Lender” and “Borrower” shall include their
respective successors and assigns.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have duly executed this Note as of the
day and year first above written.

 

Tax I.D. No.

BORROWER:

 

 

 

FC LION LLC

 

 

 

By:

FC 41st Street Associates, LLC

 

 

its managing member

 

 

 

 

By:

RRG 8 South, Inc.

 

 

 

its managing member

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

LENDER:

 

 

 

 

[

]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

FC LION LLC

 

Borrower

 

AND

 

[NYTC ENTITY],

 

Lender

 

MODIFICATION OF SUBSTITUTE EXTENSION LOAN MORTGAGE

AND SECURITY AGREEMENT

(LEASEHOLD)

 

 

 

Dated: As of                  , 200

 

 

 

 

 

Location:            Eighth Avenue, New York, New York

 

 

 

Tax Map Designation:

 

 

 

 

Block:

 

 

Lots:

 

RECORD AND RETURN TO:

 

Swidler Berlin Shereff Friedman LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin D. Polevoy, Esq.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

CERTAIN DEFINITIONS

 

 

 

 

 

 

 

 

 

ARTICLE I REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

SECTION 1.01.

 

Title; No Encumbrances; First Mortgage

 

 

SECTION 1.02.

 

Related Mortgage Documents

 

 

SECTION 1.03.

 

Filing and Recording of Mortgage Documents

 

 

SECTION 1.04.

 

Manner of Payment

 

 

SECTION 1.05.

 

Compliance With Law

 

 

SECTION 1.06.

 

Future Acquisitions

 

 

SECTION 1.07.

 

Taxes, Assessments and Other Charges

 

 

(a)

 

Timely Payment

 

 

(b)

 

Removal of Liens

 

 

SECTION 1.08.

 

Mortgage Taxes

 

 

SECTION 1.09.

 

Insurance

 

 

(a)

 

Minimum Requirements

 

 

(b)

 

Evidence of Insurance; Payment of Proceeds

 

 

(c)

 

Use of Proceeds

 

 

(d)

 

Restriction on Separate Insurance

 

 

(e)

 

Flood Insurance

 

 

SECTION 1.10.

 

Permanent Financing

 

 

SECTION 1.11.

 

Lender’s Right To Cure Defaults

 

 

SECTION 1.12.

 

Borrower’s Finances

 

 

(a)

 

Books and Records

 

 

(b)

 

Annual Financial Statement

 

 

(c)

 

Intentionally Omitted

 

 

(d)

 

Prohibition Against Waste or Change in Use

 

 

 

7

--------------------------------------------------------------------------------


 

(e)

 

Legal Proceedings

 

 

SECTION 1.13.

 

Condemnation

 

 

SECTION 1.14.

 

Leases

 

 

(a)

 

Assignment

 

 

(b)

 

Restrictions on Leasing

 

 

(c)

 

Rent Roll

 

 

(d)

 

Tenant Estoppel Certificates

 

 

(e)

 

Copies of Leases

 

 

SECTION 1.15.

 

Subordination and Attornment

 

 

SECTION 1.16.

 

Lien Law

 

 

SECTION 1.17.

 

Borrower Estoppel Certificate

 

 

 

 

 

 

 

ARTICLE II EVENTS OF DEFAULT AND REMEDIES

 

 

SECTION 2.01.

 

Events of Default

 

 

(a)

 

Nonpayment

 

 

(b)

 

Misrepresentation

 

 

(c)

 

Other Defaults

 

 

(d)

 

Liquidation or Receivership

 

 

(e)

 

Voluntary Bankruptcy

 

 

(f)

 

Involuntary Bankruptcy

 

 

(g)

 

Intentionally Omitted

 

 

(h)

 

Illegal Taxes

 

 

(i)

 

Other Mortgages

 

 

(j)

 

Intentionally Omitted

 

 

(k)

 

Cross-Default

 

 

(1)

 

Hazardous Materials Violation

 

 

SECTION 2.02.

 

Sale by Lender

 

 

(a)

 

Time and Place of Sale

 

 

(b)

 

Transfer of Mortgaged Property; Borrower Ratification

 

 

 

8

--------------------------------------------------------------------------------


 

(c)

 

Note Due on Sale

 

 

(d)

 

Application of Sale Proceeds

 

 

(e)

 

Acquisition of Mortgaged Property by Lender

 

 

SECTION 2.03.

 

Borrower’s Liability

 

 

(a)

 

Accelerated Payment

 

 

(b)

 

Accelerated Judgment

 

 

(c)

 

Non-Limitation of Lender’s Rights

 

 

(d)

 

Application of Judgment Proceeds

 

 

SECTION 2.04.

 

Receiver

 

 

SECTION 2.05.

 

Lender Control

 

 

SECTION 2.06.

 

Non-Waiver

 

 

SECTION 2.07.

 

Waiver of Right of Redemption

 

 

SECTION 2.08.

 

Use and Occupancy Fee; Surrender of Premises

 

 

SECTION 2.09.

 

Payment of Lender’s Expenses

 

 

SECTION 2.10.

 

Lender Right to Cure

 

 

 

 

 

 

 

ARTICLE III MISCELLANEOUS

 

 

SECTION 3.01.

 

Severability

 

 

SECTION 3.02.

 

Notices

 

 

SECTION 3.03.

 

Successors and Assigns

 

 

SECTION 3.04.

 

Limitations of Law

 

 

SECTION 3.05.

 

Counterparts

 

 

SECTION 3.06.

 

Future Mortgage Taxes

 

 

SECTION 3.07.

 

Real Property Law

 

 

SECTION 3.08.

 

Cover Sheet

 

 

SECTION 3.09.

 

New York Law

 

 

SECTION 3.10.

 

No Member Liability

 

 

SECTION 3.11.

 

Non-Residential Dwelling

 

 

SECTION 3.12.

 

Partial Payments

 

 

SECTION 3.13.

 

Hazardous Materials

 

 

 

9

--------------------------------------------------------------------------------


 

(a)

 

Representations and Warranties

 

 

(b)

 

Removal of Hazardous Materials

 

 

(c)

 

Indemnification

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

A.

 

Mortgage Schedule

 

 

B.

 

Description of Premises

 

 

 

11

--------------------------------------------------------------------------------


 

THIS MODIFICATION OF SUBSTITUTE EXTENSION LOAN MORTGAGE AND SECURITY AGREEMENT
(LEASEHOLD) made as of the             day of               , 200   between FC
LION LLC, a New York limited liability company, having an address at One
MetroTech Center North, Brooklyn, New York 11201 (“Borrower”) and [NYTC ENTITY],
a                , having an office at 229 West 43rd Street, New York, New York
10036 having an office at (“Lender”).

 

WHEREAS:

 

A.            Lender is the holder of the mortgage listed on Exhibit A annexed
hereto and made a part hereof (hereinafter collectively called the “Original
Mortgage”);

 

B.                    The outstanding principal amount secured by the Original
Mortgage is  $                  ;

 

C.             The Original Mortgage is a second mortgage lien covering the
Mortgage Property (as such term is hereinafter defined), which lien is to secure
payment of the modified note evidenced by that certain Modification of
Substitute Extension Loan Note (hereinafter called the “Note”) of even date
given by Borrower to Lender in the principal amount of $           ; and

 

D.             Borrower and Lender desire to modify and restate the Original
Mortgage upon the terms set forth herein and, as so modified to constitute a
restatement in full of the Original Mortgage, which shall hereinafter be deemed
to be superseded by the “Mortgage”  (hereinafter defined);

 

CERTAIN DEFINITIONS

 

Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms.

 

“Affiliate” means, as used with respect to any person or entity, any other
person or entity directly or indirectly controlling, controlled by or under
common control with, such person or entity. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person or entity, shall mean (a) the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such person
or entity,

 

1

--------------------------------------------------------------------------------


 

whether through the ownership of voting securities or by contract or otherwise,
provided (but without limiting the foregoing) that no pledge of voting
securities of any person or entity without the current right to exercise voting
rights with respect thereto shall by itself be deemed to constitute control over
such person or entity, and (b) equity ownership in such person or entity of
fifty-one percent (51%) or more of all equity, capital and profits interests.

 

“By-laws” means the by-laws of the condominium adopted pursuant to the
“Declaration”.

 

“Chattels” means all fixtures, fittings, appliances, apparatus, equipment,
machinery and articles of personal property and additions thereto and
replacements thereof, now or at any time hereafter owned by Borrower and affixed
to, attached to, placed upon, or used in any way in connection with the complete
and comfortable present or future use, enjoyment, occupancy or operation of the
Improvements on the Premises.

 

“Debt” means the principal amount evidenced by the Note together with all
interest and any other sums which may or shall become due under the Note or this
Mortgage.

 

“Declaration” means that Declaration described in the definition of “Premises”
herein.

 

“Events of Default” means the events and circumstances described as such in
Section 2.01 hereof.

 

“Ground Lease” means, collectively, (x) that certain Agreement of Sublease by
and between The New York Times Building, LLC, Landlord, and Borrower, Tenant,
dated as of          , 2001, a memorandum of which was recorded in the Office of
the Register of the City of New York, New York County (the “Register’s Office”)
on            , 2001, as amended by [Amendment] dated            , 200  , a
memorandum of which [Amendment] was recorded in the Register’s Office
on            , 200   , the Landlord’s interest in which Agreement of Sublease
has been assigned to 42nd St. Development Project, Inc. by Assignment and
Assumption Agreement dated         , 200  , between The New York Times Building,
LLC, assignor, and 42nd St. Development Project, Inc., assignee; and (y) that
certain Agreement of Sublease by and between The New York Times Building, LLC,
Landlord, and Borrower, Tenant, dated as of      , 2001, a memorandum of which
was recorded in the Register’s Office on          , 2001, as amended by
[Amendment] dated            , 200  , a memorandum of which [Amendment] was
recorded in the Register’s Office on            , 200   , the Landlord’s
interest in which Agreement of Sublease has been assigned to 42nd St.
Development Project, Inc. by Assignment and Assumption Agreement
dated              , 200  , between The New York Times Building, LLC, assignor,
and 42nd St. Development Project, Inc., assignee [AND ANY OTHER AGREEMENT(S) OF
SUBLEASE BETWEEN THE NEW YORK TIMES BUILDING, LLC, AS LANDLORD, AND BORROWER, AS
TENANT, (IDENTIFY)].

 

2

--------------------------------------------------------------------------------


 

“Improvements” means all structures or buildings owned by Borrower, to be
erected or now or hereafter located upon the Premises, including all of
Borrower’s plant equipment, apparatus, machinery and fixtures of every kind and
nature whatsoever forming part of said structures or buildings.

 

“Involuntary Rate” means the lesser of (x) fifteen percent (15%) per annum, or
(y) the highest rate of interest per annum allowed by law for loans evidenced by
the Note and secured by this Mortgage.

 

“Mortgage” means this Substitute Extension Loan Mortgage and Security Agreement,
which mortgage has resulted from the severance and splitter of the Original
Mortgage more particularly described on Exhibit A annexed hereto.

 

“Mortgage Amount” means the amount secured by this Mortgage as of the date
hereof, i.e., $                    .

 

“Premises” means the units designated as Unit(s) No(s)                 through
                 in the Declaration establishing a plan of leasehold condominium
ownership of premises located at                 Eighth Avenue, New York, New
York pursuant to Article 9-B of the Real Property Law of the State of New York
dated                 and recorded in the office of the Register of the City of
New York, New York County on                  in Reel                 ,
Page                 , together with plans designated Condominium Plan
No.                 , covering the land described on Exhibit B annexed hereto
including the percentage interest of the owner of
Unit(s) (No(s).                 through                 comprising a
       percentage interest therein in and to all common elements including all
of the easements, rights, privileges and appurtenances (including, without
limitation, any air or development rights) thereunto belonging or in anywise
appertaining, and all of the estate, right, title, interest, claim or demand
whatsoever of Borrower therein and in the rights-of-way, gores of land, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights and
powers, and all estates, rights, titles, interests, privileges, tenements,
hereditaments, and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining thereto, either in law or in equity, in possession or
expectancy, now or hereafter acquired.

 

All terms of this Mortgage which are not defined above shall have the meaning
set forth elsewhere in this Mortgage.

 

NOW, THEREFORE, Borrower, in consideration of the premises and in order to
secure the payment of the Debt and the performance and observance of all of the
provisions of this Mortgage and of the Note, hereby gives, grants, bargains,
sells, releases, conveys, assigns, transfers, mortgages, hypothecates, pledges,
sets over and confirms unto Lender, the leasehold interest of Borrower under the
Ground Lease in the Premises (the “Leasehold”) and the

 

3

--------------------------------------------------------------------------------


 

Improvements, together with all of Borrower’s estate, right, title and interest
in, to and under any and all of the following described property (hereinafter,
together with the Leasehold and the Improvements, collectively called the
“Mortgaged Property”) whether now owned or held or hereafter acquired:

 

(i)              the Chattels;

 

(ii)             all proceeds of the conversion, voluntary or involuntary, of
any of the foregoing into cash or liquidated claims, including, without
limitation, proceeds of insurance and condemnation awards, and all rights of
Borrower to refunds of real estate taxes and assessments and the reasonable
attorney’s fees, costs and disbursements incurred by Lender in connection with
the collection of such award or payment;

 

(iii)          all leases of the Premises now or hereafter entered into and all
right, title and interest of Borrower thereunder, including, without limitation,
cash or securities deposited thereunder to secure performance by the lessees of
their obligations thereunder, whether such cash or securities are to be held
until the expiration of the terms of such leases or applied to one or more of
the installments of rent coming due immediately prior to the expiration of such
terms, including, further, the right upon the happening of an Event of Default,
to receive and collect the rents thereunder; and

 

(iv)          all proceeds of any unearned premiums on any insurance policies
covering the Premises, including, without limitation, the right to receive and
apply the proceeds of any insurance, judgments or settlements made in lieu
thereof, for damage to the Premises.

 

The Leasehold and the Improvements are hereinafter sometimes collectively
referred to as the “Leasehold Premises.”

 

As to any of the Mortgaged Property aforesaid which does not form a part and
parcel of the real estate, this Mortgage is and is hereby deemed to be, as well,
a Security Agreement under the Uniform Commercial Code for the purpose of
creating hereby a security interest in such property, which is hereby granted to
Lender as “Secured Party” (as said quoted term is defined in the Uniform
Commercial Code), securing the aforesaid indebtedness and obligations.

 

TO HAVE AND TO HOLD unto Lender, its successors and assigns forever.

 

ARTICLE I

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

 

Borrower represents, warrants and covenants as follows:

 

4

--------------------------------------------------------------------------------


 

SECTION 1.01.              Title; No Encumbrances; First Mortgage.  Borrower
warrants leasehold title to the Mortgaged Property subject to no lien, charge or
encumbrance except (a) that certain [Residual Construction Loan Mortgage] dated
as of       made by Borrower to in the amount of $            and recorded
on            ,            in the Office of the City Register of New York County
(hereinafter called the “Register’s Office”) on Reel            ,
Page        (hereinafter called the “First Mortgage”), which mortgage has
resulted from the severance and splitter of the Original Mortgage more
particularly described on Exhibit A annexed hereto; and (b) such other
encumbrances as would be listed as exceptions to title in a title policy were
same dated as of the date hereof insuring Lender’s lien of this Mortgage; that
it owns the Chattels free and clear of liens and claims; and that this Mortgage
is and will remain a valid first lien on the Mortgaged Property subject only to
the exceptions referred to above. Borrower has full power and lawful authority
to mortgage the Mortgaged Property in the manner and form herein done or
intended hereafter to be done. Borrower will preserve such title, and will
forever warrant and defend the same to Lender and Borrower will forever warrant
and defend the validity and priority of the lien hereof against the claims of
all persons and parties whomsoever but not to the provider of title insurance
insuring this Mortgage. This Mortgage is in all respects subject and subordinate
to the First Mortgage and the Declaration and to all modifications, renewals and
extensions of each of them, in the case of the First Mortgage, to the extent and
subject to the provisions of that certain Subordination and Intercreditor
Agreement of even date herewith between Lender and the holder of the First
Mortgage.

 

SECTION 1.02.              Related Mortgage Documents.  Borrower will, at its
sole cost and expense, and without expense to Lender, do, execute, acknowledge
and deliver all and every such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, subordinations, transfers and assurances as
Lender shall from time to time reasonably require, for the better assuring,
conveying, assigning, transferring and confirming unto Lender the property and
rights hereby conveyed or assigned or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Mortgage, or for filing, registering or recording this Mortgage
and, on demand, will execute and deliver, and hereby authorizes Lender to
execute and file in Borrower’s name, to the extent it may lawfully do so, one or
more financing statements, chattel mortgages or comparable security instruments,
to evidence more effectively the lien of this Mortgage upon the Chattels.

 

SECTION 1.03.              Filing and Recording of Mortgage Documents.

 

(a)           Recording. Borrower forthwith upon the execution and delivery of
this Mortgage, and thereafter from time to time, will cause this Mortgage and
any security instrument creating a lien or evidencing the lien of this Mortgage
upon the Chattels and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect the
lien of this Mortgage upon, and the interest of Lender in, the Mortgaged
Property, provided that no such

 

5

--------------------------------------------------------------------------------


 

instrument of further assurance will materially increase the obligations of
Borrower under this Mortgage.

 

(b)           Recording Fees.  Borrower will pay all filing, registration or
recording fees, and all expenses incident to the execution and acknowledgment of
this Mortgage, any mortgage supplemental hereto, any security instrument with
respect to the Chattels, and any instrument of further assurance, and all
federal, state, county, and municipal stamp taxes and other taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Note, this Mortgage, any mortgage supplemental
hereto, any security instrument with respect to the Chattels or any instrument
of further assurance.

 

SECTION 1.04.              Manner of Payment.  Borrower will punctually pay the
principal and interest and all other sums to become due in respect of the Note
at the time and place and in the manner specified in the Note, according to the
true intent and meaning thereof, all in any coin or currency of the United
States of America which at the time of such payment shall be legal tender for
the payment of public and private debts.

 

SECTION 1.05.              Compliance With Law.  Borrower will do all things
necessary to preserve and keep in full force and effect its existence,
franchises, rights and privileges as a business or stock corporation, limited
liability company, partnership, trust or other entity under the laws of the
state of its formation and will comply with all regulations, rules, statutes,
orders and decrees of any governmental authority or court applicable to it or to
the Mortgaged Property or any part thereof.

 

SECTION 1.06.              Future Acquisitions.  All right, title and interest
of Borrower in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property, hereafter acquired by, or released to Borrower or
constructed, assembled or placed by Borrower on the Mortgaged Property, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case, without any further mortgage, conveyance,
assignment or other act by Borrower, shall become subject to the lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by Borrower and specifically described in the granting clause hereof, but at any
and all times Borrower will execute and deliver to Lender any and all such
further assurances, mortgages, conveyances or assignments thereof as Lender may
reasonably require for the purpose of expressly and specifically subjecting the
same to the lien of this Mortgage.

 

SECTION 1.07.              Taxes, Assessments and Other Charges.

 

(a)           Timely Payment.  Subject to the terms and provisions of
Section 1.07(b) hereof, Borrower, from time to time, will pay and discharge
prior to the date interest or penalties attach all taxes of every kind and
nature (including, without limitation, real and personal property taxes

 

6

--------------------------------------------------------------------------------


 

and income, franchise, withholding, profits and gross receipts taxes), all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, and all other public charges whether of a
like or different nature, imposed upon or assessed against it or the Mortgaged
Property (which for purposes hereof shall include the entirety of any tax lot of
which the Mortgaged Property constitutes a part) or any part thereof or upon the
revenues, rents, issues, income and profits of the Mortgaged Property or arising
in respect of the occupancy, use or possession thereof. Borrower will, upon
Lender’s request, deliver to Lender receipts evidencing the payment of all such
taxes, assessments, levies, fees, rents and other public charges imposed upon or
assessed against it or the Mortgaged Property or the revenues, rents, issues,
income or profits thereof.

 

(b)           Removal of Liens.  Borrower will pay or bond so as to remove a
lien of record, from time to time when the same shall become due, all lawful
claims and demands of mechanics, material men, laborers, and others which, if
unpaid, might result in, or permit the creation of, a lien on the Mortgaged
Property or any part thereof, or on the revenues, rents, issues, income and
profits arising therefrom and in general will do or cause to be done everything
necessary so that the lien of this Mortgage shall be fully preserved, at the
cost of Borrower and without expense to Lender.

 

SECTION 1.08.              Mortgage Taxes.  Borrower will pay any taxes, except
income and gross receipts taxes, imposed on Lender by reason of its ownership of
the Note or this Mortgage.

 

SECTION 1.09.              Insurance.

 

(a)           Minimum Requirements.  Borrower will keep the Improvements and
Chattels insured against loss by fire, casualty and such other hazards as may
reasonably be specified by Lender for the benefit of Lender. Such insurance
shall be written in forms, amounts, and by companies satisfactory to the
landlord under the Ground Lease, the holder of the First Mortgage and to Lender,
and, subject to the provisions of the First Mortgage, losses thereunder shall be
payable to Lender pursuant to a standard first Lender endorsement substantially
equivalent to the New York standard Lender endorsement. Without limiting the
generality of the foregoing, such insurance shall include (i) coverage for
contingent liability from operation of building laws together with a demolition
cost endorsement, (ii) rental insurance based upon 100% of the then current
rents receivable for a period of not less than twelve (12) months naming Lender
as loss payee, (iii) comprehensive general public liability insurance against
claims for bodily injury, death or property damage in amounts not less than
$1,000,000 for bodily injury or death (combined single limit) and not less than
$500,000 for property damage and (iv) boiler and machinery insurance in an
amount acceptable to Lender. All insurance policies shall not be cancelable or
materially modifiable except after thirty (30) days written notice to Lender and
premiums thereon shall be prepaid for not less than one year. Lender
acknowledges that satisfaction of the insurance requirements of Borrower under
the First Mortgage and the Declaration satisfies the requirements of this
subsection (a) as to the insurer, the coverages and

 

7

--------------------------------------------------------------------------------


 

the policy limits.

 

(b)                  Evidence of Insurance; Payment of Proceeds.  The originals
or certified copies of all policies of insurance, together with original
certificates or binders thereof required by this Mortgage shall be delivered to
Lender. Renewals of such policies shall be delivered to Lender at least ten
(10) days before any such insurance shall expire. Borrower shall give Lender
prompt notice of any loss covered by such insurance and Lender shall have the
right to join Borrower in adjusting any loss. In addition, after the entry of
any decree of foreclosure of this Mortgage, any purchaser at foreclosure sale or
the decree creditor, as the case may be, shall also have the right to join in
the adjustment of any such losses. Subject to the First Mortgage and the
Declaration and further subject to the provisions of subsections (c) and
(d) below, any moneys received as payment for any loss under any such insurance
shall be paid over to the Lender to be applied without prepayment premium, at
Lender’s option, either to the prepayment of the Note at the rate of interest
provided therein, or to the reimbursement of Borrower from time to time for
expenses incurred by it in the restoration of the Improvements and upon terms
otherwise satisfactory to Lender in Lender’s sole discretion. The rights of
Lender specified in this Mortgage supersede its rights under Section 254 of the
New York Real Property Law.

 

(c)                   Use of Proceeds.  Subject to the terms and conditions of
the Ground Lease and First Mortgage, notwithstanding the foregoing, Lender shall
endorse over to Borrower the proceeds of individual insured claims that do not
exceed $250,000.00 for use toward restoration of the Mortgaged Property. Upon
restoration, Borrower shall provide Lender evidence reasonably acceptable to it
that the funds have been so used. Further, and subject to the provisions of the
Ground Lease, unless it cannot be demonstrated to the reasonable satisfaction of
Lender that (i) the Mortgaged Property can be substantially restored to its
condition immediately prior to the damage, and (ii) the damage or destruction is
capable of being restored within a twelve (12) month period from the receipt of
insurance proceeds, in the Lender’s reasonable judgment (provided rent insurance
is in effect for the entire period of reconstruction), in which event Lender’s
option as to the application of insurance proceeds shall continue to apply,
Lender agrees to make proceeds of such insurance available for the repair and
restoration of the Improvements, not by way of application against and
readvancement of loan funds under the Mortgage but solely as a security fund
from which to reimburse Borrower for the costs of such repair and restoration
for so long as there has been no transfer of the Mortgaged Property other than
such transfer as may be permitted pursuant to Section 2.01(j) hereinafter set
forth, and in the absence of an Event of Default under this Mortgage, but only
on the following terms and conditions:

 

(A)          If the Improvements should be damaged or destroyed by fire or other
casualty, Borrower shall promptly upon insurance settlement, which settlement
shall be diligently pursued, commence the work of repair and restoration of the
Improvements. Borrower shall pay or cause to be paid all expenses in connection
with such repair and restoration of the Improvements so that the Mortgaged
Property, at all times, shall be and remain free and clear

 

8

--------------------------------------------------------------------------------


 

from any and all liens and claims for labor, materials, fees and any other
liens, title retention devices, charges or expenses.

 

(B)                  In defraying the costs and expenses that may be incurred by
Borrower in the repair and restoration of the Mortgaged Property (but only so
long as such repair and restoration can be completed within the period for
restoration hereinbefore specified), Lender shall make proceeds from policies of
insurance required to be carried under the Mortgage available to Borrower as
provided in subsection (D) below and Borrower shall utilize such proceeds only
for the purposes of repairing and restoring the Improvements and for no other
purpose whatsoever, except as hereinafter set forth. All sums necessary to
effect the repair and restoration of the Improvements over and above the amount
available from said insurance monies, shall be at the sole cost and expense of
Borrower. Any unexpended insurance proceeds remaining after completion of such
repair and restoration shall be paid over to Borrower.

 

(C)                  At all times during any repair, demolition, construction,
renovation or restoration of the Improvements, Borrower, at the cost and expense
of the Borrower, shall obtain or cause to be maintained workmen’s compensation
and public liability insurance in amounts necessary to protect Borrower and
Lender from all liabilities, damages, claims or demands arising out of any
accident or occurrence causing injury or death to any person or property
whatsoever. All insurance shall be with responsible insurance companies,
licensed and authorized to transact business in the State of New York and shall
be written in forms, amounts and by companies reasonably satisfactory to Lender.
Nothing contained herein shall relieve Borrower from any requirement of the
Lender regarding the insuring of the Mortgaged Property.  The originals or
certified copies of all policies of insurance, together with original
certificates or binders thereof required by this Agreement shall be delivered to
Lender. Renewals of such policies shall be delivered to Lender at least ten
(10) days before any such insurance shall expire.

 

(D)          All insurance proceeds recovered by or paid to Lender on account of
damage or destruction to the Improvements, less the actual out-of-pocket cost,
if any, to Lender of such recovery and of paying out such proceeds (including
reasonable attorneys’ fees and costs allocable to inspecting the work and the
plans and specifications therefor), upon the written request of Borrower, shall
be applied by the Lender to the payment of the cost of repairing and restoring
the Improvements so damaged or destroyed (hereinafter referred to as the “Work”)
and shall be paid out from time to time to the Borrower as the Work progresses,
but subject to the following conditions:

 

(i)            If the Work is structural or if the cost of the Work is
reasonably estimated to exceed Two Hundred Fifty Thousand Dollars ($250,000),
the Work shall be supervised by a registered architect or engineer and inspected
by a consultant engaged by Lender at the cost and expense of Borrower
(hereinafter called the “Inspector”). Before Borrower commences any Work, other
than temporary Work to protect property or prevent interference with business,
Lender shall have been furnished and approved (i) an estimate of the cost of
restoration or repair

 

9

--------------------------------------------------------------------------------


 

accompanied by an architect’s certification as to such costs and
(ii) appropriate final plans and specifications for the Work, it being
nevertheless understood that said plans and specifications shall provide for
Work so that, upon completion thereof, the Improvements shall be comparable in
character and equal in value and general utility to the Improvements prior to
the damage or destruction. Borrower shall furnish Lender with evidence
satisfactory to Lender that the Improvements so restored and/or repaired and
their contemplated use fully comply with all zoning, environmental and building
laws, ordinances and regulations, and with all other applicable federal, state
and municipal laws and requirements;

 

(ii)           Each request for payment shall be made on ten (10) days prior
notice to Lender and shall be accompanied by certificates to be made by the
Inspector or, if none shall be required, by the management agent and an officer
of Borrower, stating (aa) that all of the Work completed has been done in
compliance with the approved plans and specifications, if any be required under
subsection (a)(i) above, (bb) that the sum requested is justly required to
reimburse the Borrower for payments by Borrower, or is justly due to the
contractor, subcontractors, material men, laborers, engineers, architects or
other persons rendering services or materials for the Work (giving a brief
description of such services and materials), and that (prior to the final
completion of the Work) the requested payment does not exceed the greater of
(x) the retainage required pursuant to the applicable general contract or
subcontract or (y) 90% of the value of the Work performed (hereinafter called
the “Applicable Percentage”) and that all sums previously paid out by Lender do
not exceed the Applicable Percentage of the aggregate value of the Work done to
the date of such certificate, (cc) that if the sum requested is to cover payment
relating to repair and restoration of personal property required or relating to
the Mortgaged Property, that title to the personal property items covered by the
request for payment is vested in Borrower, (dd) that the amount of such proceeds
remaining in the hands of Lender will be sufficient on completion of the Work to
pay for the same in full and free and clear of liens. Additionally, each request
for payment as above shall contain a statement signed by the managing agent and
an officer of Borrower approving both the Work done to date and the Work covered
by the request for payment in question;

 

(iii)          Each request shall be accompanied by invoices, or, with respect
to Work completed and paid for, receipts or waivers of lien satisfactory to
Lender covering that part of the Work for which payment or reimbursement is
being requested and, if required by Lender, a search prepared by a title company
or licensed abstractor or by other evidence satisfactory to Lender that there
has not been filed with respect to the Mortgaged Property any mechanics’ or
other lien or instrument for the retention of title in respect of any part of
the Work not discharged of record, by payment, bonding or otherwise.
Additionally, as to any personal property, Lender shall be furnished with
evidence of payment covered by the request for payment therefor and evidence of
payment satisfactory to Lender of its valid first lien on the personal property;

 

(iv)          There shall be no Event of Default under any loan document held by
Lender securing the Note;

 

10

--------------------------------------------------------------------------------


 

(v)           The request for final payment after the Work has been completed
shall be accompanied by (i) a copy of any certificate or certificates required
by law to render occupancy and full operation of the Mortgaged Property legal,
(ii) a certification by the Inspector as to completion in accordance with the
approved plans and specifications and an architect’s certificate of completion,
(iii) the filing of a Notice of Completion and the expiration of the period,
provided under New York law for the filing of mechanics’ and material men’s
liens;

 

(vi)          Lender may at its option require an endorsement to its title
insurance policy insuring the continued priority of the lien of the Mortgage as
to all sums advanced hereunder, such endorsement to be paid for by Borrower;
and,

 

(vii)         Upon any failure on the part of Borrower to commence the Work or
to proceed diligently and continuously to completion of the Work, subject to
force majeure delays, but not to exceed twelve (12) months, Lender may apply the
amount of any such proceeds then or thereafter in the hands of Lender to the
payment of any indebtedness secured by the Mortgage, or to the restoration of
the Mortgaged Property, as it shall elect. Upon completion of the Work in
accordance with the terms hereof, any excess proceeds remaining unused after
completion shall be paid over to the Borrower. Providing, however, Lender shall
be entitled to apply at any time the whole or any part of insurance proceeds
then held by it to the curing of any Event of Default under the Mortgage, or any
other instrument taken in connection with the Note.

 

It is understood that the foregoing provisions of this Section 1.09(c) shall not
apply to any proceeds which are governed by the Declaration. In addition, Lender
hereby consents to all disbursements of proceeds consented to or otherwise
approved by the holder of the First Mortgage and agrees that satisfaction of the
requirements regarding the disbursement of proceeds under the First Mortgage
shall be deemed to satisfy the requirements hereunder and of Lender.

 

(d)                  Restriction on Separate Insurance.  Borrower shall not take
out separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 1.09 unless Lender is
included thereon as a named insured with loss payable to Lender under a standard
Lender endorsement of the character above described. Borrower shall immediately
notify Lender whenever any such separate insurance is taken out and shall
promptly deliver to Lender the policy or policies of such insurance.

 

(e)                   Flood Insurance.  If the Premises are located in an area
which has been identified by the Secretary of the United States Department of
Housing and Urban Development as a flood hazard area, Borrower will keep the
Improvements covered, until all sums secured by this Mortgage have been repaid
in full, by flood insurance in an amount satisfactory to Lender.

 

SECTION 1.10.              Permanent Financing. Borrower shall at all times
until the Debt is paid in full use commercially reasonable efforts to obtain
permanent financing on a non-recourse

 

11

--------------------------------------------------------------------------------


 

basis (other than customary carve-outs to non-recourse provisions then generally
being required by institutional permanent mortgage lenders) in the amount
required to repay the First Mortgage and the Debt secured by this Mortgage
(“Permanent Financing”).  Upon request by Lender from time to time, Borrower
will report the status of its efforts and the measures taken to obtain the
Permanent Financing, recognizing that if the financing markets are in turmoil so
that it is futile to attempt to obtain a commitment for the Permanent Financing,
it shall be commercially reasonable for Borrower during such period that the
financing markets are in turmoil to curtail its efforts including the tenacity
and frequency with which it contacts lenders or solicits proposals for
commitments from such lenders for the Permanent Financing.

 

SECTION 1.11.              Lender’s Right To Cure Defaults.  If Borrower shall
fail to perform any of the representations, warranties and covenants contained
in Sections 1.03, 1.07, 1.08, 1.09 or elsewhere herein beyond notice and
applicable grace periods, Lender may make advances to perform the same on its
behalf, and all sums so advanced, with interest at the Involuntary Rate, shall
immediately be due from Borrower to Lender, and shall be added to the Debt and
shall be secured by this Mortgage. The provisions of this Section shall not
prevent any default in the observance of any of the representations, warranties
and covenants contained in said Sections 1.01, 1.03, 1.07, 1.08, 1.09 or
elsewhere herein from constituting an Event of Default.

 

SECTION 1.12.              Borrower’s Finances.

 

(a)                   Books and Records.  Borrower will keep adequate records
and books of account in accordance with generally accepted accounting
principles, consistently applied, and will permit Lender, by its agents,
accountants and attorneys, to visit and inspect the Premises and examine such
records and books of account and to discuss such affairs, finances, and accounts
with the officers of Borrower, at such reasonable times on reasonable notice as
may be requested by Lender.

 

(b)           Annual Financial Statement.  Commencing with fiscal
year              , Borrower will deliver to Lender within 120 days after the
close of its fiscal year, a balance sheet and statement of profit and loss of
review quality or better for both Borrower and the Mortgaged Property setting
forth, in comparative form, figures for the preceding fiscal year, audited and
certified by Borrower or an independent certified public accountant reasonably
satisfactory to Lender. Said statement and balance sheet shall list the income
and expenses of the Mortgaged Property and contain a current accurate rent roll
certified by Borrower to be true and correct. Upon request of Lender, Borrower
shall make available to Lender convenient facilities at the office of Borrower
for the audit and verification of any such statement. Throughout the term of
this Mortgage, Borrower will deliver to Lender with reasonable promptness,
copies of the foregoing and such other information with respect to Borrower and
the Mortgaged Property as Lender may reasonably request from time to time,
including, without limitation, such further and additional financial information
as Borrower shall be required to provide under the terms of the First Mortgage.
All financial statements of Borrower shall be prepared in accordance with
generally

 

12

--------------------------------------------------------------------------------


 

accepted accounting principles, consistently applied, and shall be delivered in
duplicate.

 

(c)                   Intentionally Omitted.

 

(d)                  Prohibition Against Waste or Change in Use.  Borrower will
not commit any waste on the Leasehold Premises. Borrower will, at all times,
maintain the Improvements and Chattels in good operating order and condition and
will promptly make, from time to time, all repairs, renewals, replacements,
additions and improvements in connection therewith which are needful or
desirable to such end. Borrower shall comply or take all necessary steps to
comply with all laws, ordinances, rules and regulations, including, without
limitation, all those applicable to zoning, environmental and energy-related
laws and regulations, made or promulgated by any government, municipality or
agency which are now or may hereafter become applicable to the Leasehold
Premises. Borrower shall not construct any additional building or buildings or
make any other improvements, other than tenant finish work and non-structural
renovations, on the Leasehold Premises, nor alter (other than tenant finish
work), remove or demolish any Improvements in violation of the Declaration.
Borrower shall not change the existing use of the Leasehold Premises or any
portion thereof in violation of the Declaration, nor will Borrower initiate,
join in or consent to any change in any private restrictive covenant, zoning
ordinance or other public or private restrictions, limiting or defining the uses
which may be made of the Leasehold Premises or any portion thereof in violation
of the Declaration. Lender hereby agrees that Borrower’s compliance with the
terms of the First Mortgage and the Declaration regarding use and prohibition
against waste shall be deemed compliance with this Section 1.12(d).

 

(e)           Legal Proceedings.  Whether or not an Event of Default has
occurred and exists, Lender shall have the right, but not the duty or
obligation, to intervene or otherwise participate in, prosecute or defend at any
legal or equitable proceedings (including, without limitation, any eminent
domain proceedings) which, in Lender’s reasonable discretion, affect the
Mortgaged Property, the Leases (hereinafter defined) or any of the rights
created hereunder the reasonable cost of which, to the extent such proceedings
involve enforcement by the holder of the First Mortgage of its remedies under
the First Mortgage, shall be reimbursed by Borrower to Lender and shall be
secured by this Mortgage.

 

SECTION 1.13.              Condemnation.  Borrower, immediately upon obtaining
knowledge of the institution or pending institution of any proceedings for the
condemnation of the Leasehold Premises or any portion thereof, will notify
Lender thereof. Lender may participate in any such proceedings and may be
represented therein by counsel of its selection. Borrower from time to time will
deliver to Lender all instruments requested by it to permit or facilitate such
participation. Subject to the terms of the Ground Lease and the First Mortgage,
in the event of such condemnation proceedings, the award or compensation payable
is hereby assigned to and shall be paid to Lender. Lender shall be under no
obligation to question the amount of any such award or compensation and may
accept the same in the amount in which the same shall be paid. Subject to the
Ground Lease, the First Mortgage and the Declaration, the proceeds of any award

 

13

--------------------------------------------------------------------------------


 

or compensation so received shall, except for a temporary taking the award of
compensation for which shall be paid over to Borrower, at the option of Lender,
either be applied without prepayment premium, in the absence of an Event of
Default, to the prepayment of the Note at the rate of interest provided therein,
regardless of the rate of interest payable on the award by the condemning
authority, or be paid over to Borrower from time to time for expenses incurred
by it in the restoration of the Improvements and upon terms otherwise
satisfactory to Lender in Lender’s sole discretion.

 

SECTION 1.14.              Leases.

 

(a)                   Assignment.  Borrower hereby absolutely and
unconditionally assigns and transfers to Lender all leases now existing or
hereafter entered into for all or any portion of the Mortgaged Property
(hereinafter called a “Lease”)the Leases and all rents, income issues or profits
derived therefrom (hereinafter called the “Property Income”). Borrower shall not
otherwise assign, transfer or encumber in any manner the Leases or the Property
Income or any portion thereof, except as permitted pursuant to the First
Mortgage. Borrower shall have a license to collect and use the Property Income
as the same becomes due and payable and to exercise its rights as landlord under
the Leases consistent with the provisions hereof, so long as no Event of Default
has occurred and is continuing, which license is revocable by Lender upon the
occurrence and during the continuance of an Event of Default, but may not
collect any Property Income more than 30 days in advance of the date the same
becomes due (other than security deposits and the first month’s rent). The
assignment in this Section 1.14 shall constitute an absolute and present
assignment of the Leases and the Property Income, and not an assignment for
security, and the existence or exercise of the Borrower’s conditional license to
collect Property Income shall not operate to subordinate this assignment to any
subsequent assignment. The exercise by Lender of any of its rights or remedies
under this Section 1.14 shall not be deemed or construed to make Lender a
Lender-in-possession.

 

(b)                  Restrictions on Leasing.  Except as permitted under the
Declaration, Borrower will not enter into new Lease(s) or alter or modify the
terms of the Lease(s), give any consent or exercise any option, accept a
surrender thereof, or consent to any assignment of or subletting under the
Lease(s). Borrower shall not take any action referred to in this
Section 1.14(b) unless the consent of the holder of the First Mortgage to such
action shall have been obtained if and to the extent required under the First
Mortgage. Lender shall have all the rights against tenants of the Mortgaged
Property as set forth in Section 291-f of the Real Property Law of the State of
New York, and reference to said Section 291-f is hereby made.

 

(c)                   Rent Roll.  Borrower shall furnish to Lender, but, so long
as no Event of Default has occurred and is continuing, not more than twice per
calendar year and within ten (10) days after a request by Lender, a certified
written statement containing the names of all lessees on the Mortgaged Property,
the terms of their respective Leases, the space occupied and the rentals payable
thereunder.

 

14

--------------------------------------------------------------------------------


 

(d)                  Tenant Estoppel Certificates.  If any of the Leases provide
for the giving by the lessee thereunder of certificates with respect to the
status of such Leases, Borrower shall exercise its right to request such
certificates within ten (10) days of any demand therefor by Lender, provided,
however, that Lender shall not make such demand more than once in any Loan Year.

 

(e)                   Copies of Leases.  Borrower, within ten (10) days upon
request, which request shall not be made more than once annually, will furnish
true copies of all Leases not previously provided to Lender, subleases and other
occupancy agreements, including amendments and renewals thereof and guaranties
given in connection therewith.

 

SECTION 1.15.              Subordination and Attornment.  Each Lease shall be
subordinate to the lien of this Mortgage, to all advances hereunder and to any
renewals, extensions, modifications or consolidations thereof, and shall provide
that, in the event of the enforcement by Lender of the remedies provided for by
law or by this Mortgage, the lessee thereunder will, upon request of any person
succeeding to the interest of Borrower as a result of such enforcement,
automatically become the lessee of and shall attorn to said successor in
interest, without change in the terms or other provisions of such Lease;
provided, however, that said successor in interest shall not be bound by (i) any
payment of rent or additional rent for more than one (1) month in advance,
except prepayments in the nature of security for the performance by said lessee
of its obligations under said Lease, or (ii) any amendment or modification of
the Lease made without the consent of Lender or such successor in interest,
unless such consent is not required by Section 1.14 hereof. Each Lease shall
also provide that, upon request by said successor in interest, such lessee shall
execute and deliver an instrument or instruments confirming such Attornment.
Lender shall execute and deliver a Subordination, Non-disturbance and Attornment
Agreement (each, an “SNDA”) to each tenant to which the holder of the First
Mortgage delivers an SNDA in substantially the same form as is delivered by the
holder of the First Mortgage to such tenants.

 

SECTION 1.16.              Lien Law.  Pursuant to Section 13 of the Lien Law of
New York, Borrower will receive the advances secured by this Mortgage and will
hold the right to receive such advances as a trust fund to be applied first for
the purpose of paying the costs of completing the Improvements and will apply
the same first to the payment of such costs before using any part of the total
of the same for any other purpose. Borrower will indemnify and hold Lender
harmless against any loss or liability, cost or expense, including, without
limitation, any judgments, attorneys’ fees, costs of appeal bonds and printing
costs, arising out of or relating to any proceeding instituted by any claimant
alleging a violation by Borrower of any applicable lien law.

 

SECTION 1.17.              Borrower Estoppel Certificate.  Borrower, within ten
(10) days upon request and not more than twice per calendar year or any greater
number of times an estoppel certificate is required to be provided to the holder
of the First Mortgage, will furnish a

 

15

--------------------------------------------------------------------------------


 

written statement, duly acknowledged, stating (i) the amount due, whether for
principal or interest, on the Note, (ii) whether or not this Mortgage has been
modified in any respect, and if so, specifying any such modification, and
(iii) whether any offsets, counterclaims or defenses exist against the
indebtedness secured by this Mortgage, and if so, specifying any such offsets,
counterclaims or defenses.

 

SECTION 1.18.              (a) Ground Lease in Force.  The Ground Lease is in
full force and effect and, to the best of Borrower’s knowledge, neither landlord
nor tenant is in default thereunder.   The Ground Lease has not been further
amended nor modified and the instruments recited herein as constituting the
Ground Lease constitute the full agreement of the parties with respect to the
subject matter therein set forth. Borrower has not paid rent in advance for a
period in excess of one month, nor is it in arrears. All of Landlord’s work to
be performed thereunder has been fully completed. The copies of the Ground Lease
furnished to Lender are true and complete.

 

(b)                  Lawfully Executed.  This Mortgage is lawfully executed in
conformity with the Ground Lease.

 

(c)                   Borrower to Perform.  Borrower will promptly perform and
observe all of the terms, covenants and conditions required to be performed and
observed by the Borrower as Tenant under the Ground Lease, before the expiration
of any applicable grace or cure periods set forth in the Ground Lease, and will
do all things necessary to preserve and to keep unimpaired its rights under the
Ground Lease.

 

(d)                  Default Notice.  Borrower will promptly notify Lender in
writing of receipt by Borrower of notice from the landlord under the Ground
Lease noting or claiming any default by Borrower in the performance or
observance of any of the terms, covenants, or conditions on the part of the
Borrower to be performed or observed under the Ground Lease.

 

(e)                   Other Notices.  Borrower will (i) promptly notify Lender
in writing of the receipt by Borrower of any notice from the landlord to
Borrower of termination of the Ground Lease pursuant to the provisions of the
Ground Lease; and (ii) promptly cause a copy of any such notice received by
Borrower from landlord to be delivered to the Lender.

 

(f)                    No Termination.  Borrower will not, without the prior
written consent of Lender, terminate, modify, or surrender or suffer or permit
any termination, modification or surrender of the Ground Lease.

 

(g)                  Landlord Certificate.  Borrower will, within ten
(10) business days after written demand from Lender, request and thereafter use
its best efforts to obtain from the landlord under the Ground Lease and deliver
to Lender (not more often than three (3) times in any twelve month period)
certificates (a) certifying that (i) such Ground Lease is in full force

 

16

--------------------------------------------------------------------------------


 

and effect, is unmodified (or if there have been modifications, stating the
modifications), and (ii) date to which each item of Charges (as defined in the
Ground Lease) payable by the Tenant thereunder to the Landlord has been the paid
and (b) stating (i) whether to the best knowledge of Landlord thereunder, an
Event of Default (as defined in the Ground Lease) or any event that, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, has occurred, and (ii) whether to the best knowledge of the Landlord
thereunder a Default (as defined in the Ground Lease) has occurred in the
Tenant’s performance of any covenant, agreement, obligation or condition
contained in the Ground Lease, and if so, specifying in detail, each such
Default or Event of Default.

 

(h)           Proof of Payment.  Borrower will furnish to the Lender, upon
demand, proof of payment of all items which are required to be paid pursuant to
the Ground Lease and proof of payment of which is required to be given.

 

(i)            Waiver of Modification.  Borrower shall not consent to any
modification or cancellation of the Ground Lease.

 

(j)            Curing Defaults.  Borrower shall execute and deliver, on request
of Lender, such instruments as Lender may deem useful or required to permit
Lender to cure any default under the Ground Lease or permit Lender to take such
other action as the Lender considers desirable to cure or remedy the matter in
default and preserve the interest of Lender in the Mortgaged Property.

 

(k)           No Subordination.  Borrower shall not in any manner make the
leasehold estate subject to the lien of any other mortgage, other than the First
Mortgage, whether or not constituting as well a mortgage on the fee title in and
to the Mortgaged Property. The grant of any such mortgage lien shall not be
effective as against the Lender in addition to constituting an Event of Default
hereunder.

 

ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 2.01.              Events of Default. If one or more of the following
Events of Default shall happen:

 

(a)           Nonpayment. If (i) default shall be made in the payment of any
principal, interest or other sums due under the Note, in any such case, when and
as the same shall become due and payable, whether at maturity or by acceleration
or as part of any payment or permitted prepayment or otherwise, in each case, as
in the Note and this Mortgage provided, and any such default set forth in this
clause (i) shall not be cured within ten (10) days (the “10-Day Cure Period”)
after delivery of written notice by Lender to Borrower (the “10-Day Notice”),
and which

 

17

--------------------------------------------------------------------------------


 

default, solely in the case of the first default in the payment of principal,
interest or other sums due under the Note as to which Lender has delivered the
10-Day Notice, continues after the expiration of the 10-Day Cure Period for a
further period of five (5) days after delivery of written notice by Lender to
Borrower (the “5-Day Notice”), it being acknowledged and agreed that with
respect to the second and any subsequent occasion on which Lender delivers a
10-Day Notice, Lender shall not be required to and shall not deliver a 5-Day
Notice, or (ii) default shall be made in the payment of any tax required by
Section 1.07 hereof or insurance premiums required by Section 1.09 hereof to be
paid and the same shall not be cured within ten (10) days after written notice
of such default from Lender to Borrower, or (iii) default shall be made in
providing to Lender the annual financial statement required by
Section 1.12(b) or rent roll provided by Section 1.12(c) hereinbefore set forth,
and such default has not been cured within thirty (30) days after written notice
of such default from Lender to Borrower; or

 

(b)                  Misrepresentation.  If any material representation or
warranty of Borrower made in this Mortgage, or in any certificate, report,
financial statement or other instrument given or furnished in connection with
the making of the Note or this Mortgage, shall prove materially false or
misleading at the time such representation or warranty was given; or

 

(c)           Other Defaults.  If default shall be made in the due observance or
performance of any other covenant, condition or agreement in the Note, this
Mortgage or in any other document executed or delivered to Lender in connection
with the loan secured by this Mortgage or the First Mortgage and such default
has not been cured within thirty (30) days after written notice of such default
from Lender to Borrower, provided, however, that if such default is not capable
of cure within such thirty (30) day period, such period in which to cure may be
extended by the amount of time required to effect a cure on condition that
Borrower promptly commences to cure and diligently and uninterruptedly pursues
such cure to completion; or

 

(d)                  Liquidation or Receivership.  If by order of a court of
competent jurisdiction, a trustee, receiver or liquidator of the Mortgaged
Property or any part thereof, or of Borrower shall be appointed; or

 

(e)                   Voluntary Bankruptcy.  If Borrower shall file a petition
in bankruptcy or for an arrangement or for reorganization pursuant to the
Federal Bankruptcy Act or any similar law, federal or state, or if, by decree of
a court of competent jurisdiction, Borrower shall be adjudicated a bankrupt, or
be declared insolvent, or shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or receivers of
all or any part of its property; or

 

(f)                  Involuntary Bankruptcy.  If any of the creditors of
Borrower shall file a petition in bankruptcy against Borrower or for
reorganization of Borrower pursuant to the Federal Bankruptcy Act or any similar
law, federal or state, and if such petition shall not be discharged or dismissed
within ninety (90) days after the date on which such petition was filed; or

 

18

--------------------------------------------------------------------------------


 

(g)           Intentionally Omitted.

 

(h)           Illegal Taxes.  If it shall be illegal for Borrower to pay any tax
referred to in Section 1.08 hereof or if the payment of such tax by Borrower
would result in the violation of applicable usury laws; or

 

(i)            Other Mortgages.  Except as herein otherwise provided to the
contrary, if there should occur a default which is not cured within the
applicable grace period, if any, under any other mortgage encumbering all or
part of the Mortgaged Property regardless of whether any such other mortgage is
prior or subordinate to this Mortgage; it being further agreed by Borrower that
an Event of Default under this Mortgage shall constitute an Event of Default
under any such other mortgage in respect of the Mortgaged Property held by
Lender; or

 

(j)            Transfer of Mortgaged Property.  If Borrower shall transfer, or
agree to transfer, in any manner, either voluntarily or involuntarily, by
operation of law or otherwise, all or any portion of the Mortgaged Property, or
any interest therein (including, without limitation, any air or development
rights) without, in any such case, the prior written consent of Lender. Lender
may grant or deny such consent in its sole discretion and, if consent should be
given, any such transfer shall be subject to this Mortgage and any other
documents which evidence or secure the loan secured by this Mortgage, and any
such transferee shall assume all of Borrower’s obligations under this Mortgage
and thereunder and agree to be bound by all provisions and perform all
obligations contained in this Mortgage and therein. Consent to one such transfer
shall not be deemed to be a waiver of the right to require consent to future or
successive transfers. As used in this Section 2.01(j), “transfer” shall include,
without limitation, (i) any sale, assignment, lease or conveyance of the
Mortgaged Property or any part thereof, or any interest therein except permitted
leases for occupancy subordinate to this Mortgage; (ii) if the Borrower should
at any time be a partnership, the sale, assignment or conveyance of any general
or limited partnership interest in Borrower or in any general partner of
Borrower; (iii) if the Borrower should at any time be a corporation, any sale,
assignment or conveyance of the voting stock thereof or a substantial portion of
its assets other than shares of stock appurtenant to proprietary leases; and
(iv) if the Borrower should at any time be a trust, the assignment or conveyance
of all or any part of the beneficial interest therein or a substantial portion
of its assets; and (v) if the Borrower should at any time be or include a
limited liability company, the assignment or conveyance of all or any part of
the shares of beneficial interest therein, or management thereof, or a
substantial portion of its assets. Notwithstanding the foregoing, the Mortgaged
Property and/or equity interests in Mortgagor may be transferred (a) to Lender
or a designee of Lender, or (b) upon not less than fifteen (15) days prior
written notice to Lender, to (i) to an Affiliate of Forest City
Enterprises, Inc. or Bruce C. Ratner, (ii) to a Family Member of Bruce C.
Ratner, provided Bruce C. Ratner shall retain management control following such
transfer (or, if Bruce C. Ratner shall be incompetent or deceased, then such
Family Member or Family Members of Bruce C. Ratner shall retain such management
control) or (iii) to a trust established for the

 

19

--------------------------------------------------------------------------------


 

benefit of Bruce C. Ratner or his Family Members, or any further transfer to the
beneficiaries of such trust, provided Bruce C. Ratner shall retain management
control following such transfer (or, if Bruce C. Ratner shall be incompetent or
deceased, then such Family Member or Family Members of Bruce C. Ratner shall
retain such management control). As used herein (i) “Family Members” shall mean,
as to any individual, any parent, spouse, sibling, child, grandchild, aunt,
uncle, niece, nephew or cousin, or any step-child or step-grandchild of such
individual, and (ii) “management control” shall mean the ability to control
management affairs and day-to-day operations (the foregoing restrictions are,
however, not applicable to any transfers permitted under that certain
Recognition Agreement dated                , 2001 among ING Vastgoed B B.V., FC
41st Street Associates, LLC, the Company, NYTC Member, FC Member, Developer, The
New York Times Company and INGREDUS Site 8 South LLC); or

 

(k)           Intentionally Omitted.

 

(1)           Cross-Default.  If there should occur a default which is not cured
within the applicable grace period, if any, under any of the terms, covenants or
conditions of any other document or instrument executed in connection with this
Mortgage, including, without limitation, any other mortgage encumbering all or
part of the Mortgaged Property held by Lender, or any other prior mortgages or
upon default in the performance of any covenant, agreement, term or condition,
which is not cured within the applicable grace period, if any, under the notes
evidencing such mortgages such event shall constitute a default under this
Mortgage, notwithstanding that the owner of the premises described in said other
mortgage may be different than the owner of the Mortgaged Property or that the
title to such other premises covered by said other mortgage or mortgages be
vested in whole or in part in a person or persons other than Borrower;

 

(m)          Hazardous Materials Violation.  If a court or other forum of
competent jurisdiction shall impose a lien on the Mortgaged Property arising out
of or based upon the presence of any Hazardous Materials (as such term is
defined in Section 3.14 hereof) on the Mortgaged Property and Borrower fails to
pay such judgment or discharge or bond such lien within thirty (30) days of the
imposition thereof; or

 

(n)           Ground Lease.  If there shall occur a default by Borrower beyond
any applicable grace or cure periods under the Ground Lease;

 

then and in every such case:

 

I.               Lender may declare the entire principal of the Note then
outstanding (if not then due and payable), and all accrued and unpaid interest
thereon, to be due and payable immediately, and upon any such declaration,
(i) all accrued and unpaid interest due under the Note, (ii) the outstanding
principal of the Note, (iii) any prepayment premium due under the Note, if any,
and (iv) any and all other charges required to be paid by Borrower pursuant to
any

 

20

--------------------------------------------------------------------------------


 

provision of this Mortgage, the Note or any other document securing the Note
shall become and be immediately due and payable, anything in the Note or in this
Mortgage to the contrary notwithstanding; and

 

II.             Lender personally, or by its agents or attorneys, may enter into
and upon all or any part of the Mortgaged Property, and each and every part
thereof, and is hereby given a right and license and appointed Borrower’s
attorney-in-fact to do so, and may exclude Borrower, its agents and servants,
wholly therefrom; and having and holding the same, may use, operate, manage and
control the Mortgaged Property and conduct the business thereof either
personally or by its superintendents, managers, agents, servants, attorneys or
receivers; and upon every such entry, Lender, at the expense of the Mortgaged
Property, from time to time, either by purchase, repairs or construction, may
maintain and restore the Mortgaged Property, whereof it shall become possessed
as aforesaid; and likewise, from time to time, at the expense of the Mortgaged
Property, Lender may make all necessary or proper repairs, renewals and
replacements and such alterations, additions, betterments and improvements
thereto and thereon as to it may seem advisable; and in every such case Lender
shall have the right to manage and operate the Mortgaged Property and to carry
on the business thereof and exercise all rights and powers of Borrower with
respect thereto either in the name of Borrower or otherwise as it shall deem
best; and Lender shall be entitled to collect and receive all earnings,
revenues, rents, issues, profits and income of the Mortgaged Property and every
part thereof, all of which shall for all purposes constitute property of
Borrower; and in furtherance of such right, Lender may collect the rents payable
under all Leases directly from the lessees thereunder upon notice to each such
lessee that an Event of Default exists under this Mortgage accompanied by a
demand on such lessee for the payment to Lender of all rents due and to become
due under its Lease, and Borrower, for the benefit of Lender and each such
lessee, hereby covenants and agrees that the lessee shall be under no duty to
question the accuracy of Lender’s statement of default and shall unequivocally
be authorized to pay said rents to Lender without regard to the truth of
Lender’s statement of default and notwithstanding notices from Borrower
disputing the existence of an Event of Default such that the payment of rent by
the lessee to Lender pursuant to such a demand shall constitute performance in
full of the lessee’s obligation under the Lease for the payment of rents by the
lessee to Borrower; and after deducting the expenses of conducting the business
thereof and of all maintenance, repairs, renewals, replacements, alterations,
additions, betterments, and improvements and amounts necessary to pay for taxes,
assessments, insurance and prior or other proper charges upon the Mortgaged
Property or any part thereof, as well as just and reasonable compensation for
the services of Lender and for all attorneys, counsel, agents, clerks, servants
and other employees by it engaged and employed, Lender shall apply the moneys
arising as aforesaid, first, to the payment of (i) any and all charges required
to be paid by Borrower pursuant to any provision of this Mortgage, the Note or
any other document securing the Note, (ii) any prepayment premium due under the
Note, if any, (iii) all accrued and unpaid interest due under the Note, and
(iv) the outstanding principal of the Note, when and as the same shall become
payable; and

 

21

--------------------------------------------------------------------------------


 

III.                               Lender may, either with or without entry or
taking possession of the Mortgaged Property as provided in this Mortgage or
otherwise, personally or by its agents or attorneys, and without prejudice to
the right to bring an action for foreclosure of this Mortgage, sell the
Mortgaged Property or any part thereof pursuant to any procedures provided by
applicable law, including, without limitation, the procedures set forth in
Article 14 of the New York Real Property Actions and Proceedings Law (and any
amendments or substitute statutes in regard thereto), and all estate, right,
title, interest, claim and demand therein, and right of redemption thereof, at
one or more sales as an entity or in parcels, and at such time and place upon
such terms and after such notice thereof as may be required or permitted by
applicable law.

 

IV.                              Notwithstanding and in addition to the
provisions of Section III hereinabove set forth, Lender, with or without entry
personally or by its agents or attorneys, insofar as applicable, may:

 

(1)                    institute proceedings for the complete or partial
foreclosure of this Mortgage; or

 

(2)                               take such steps to protect and enforce its
rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Note or in
this Mortgage, or in aid of the execution of any power granted in this Mortgage,
or for any foreclosure under this Mortgage, or for the enforcement of any other
appropriate legal or equitable remedy or otherwise as Lender may elect.

 

SECTION 2.02.                                Sale by Lender.

 

(a)                                 Time and Place of Sale.  Lender may adjourn
from time to time any sale by it to be made under or by virtue of this Mortgage
by announcement at the time and place appointed for such sale or for such
adjourned sale or sales, and, except as otherwise provided by applicable
provision of law, Lender, without further notice or publication, may make such
sale at the time and place to which the same shall be so adjourned.

 

(b)                                 Transfer of Mortgaged Property; Borrower
Ratification.  Upon the completion of any sale or sales made by Lender under or
by virtue of this Article II, Lender, or an officer of any court empowered to do
so, shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument or instruments conveying, assigning and transferring all
estate, right, title and interest in and to the property and rights sold. Lender
is hereby appointed the true and lawful attorney irrevocable of Borrower, in its
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the Mortgaged Property and rights so sold and for that purpose,
Lender may execute all necessary instruments of conveyance, assignment and
transfer, and may substitute one or more persons with like power, Borrower
hereby ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do so by virtue hereof. Nevertheless, Borrower, if
requested by Lender, shall ratify and confirm any such

 

22

--------------------------------------------------------------------------------


 

sale or sales by executing and delivering to Lender or to such purchaser or
purchasers all such instruments as may be advisable, in the judgment of Lender,
for the purpose, and as may be designated in such request. Any such sale or
sales made under or by virtue of this Article II, whether made under the power
of sale herein granted or under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Borrower in and to the properties and rights so sold, and shall be
a perpetual bar both at law and in equity against Borrower and against any and
all persons claiming or who may claim the same, or any part thereof from,
through or under Borrower.

 

(c)                                 Note Due on Sale.  In the event of any sale
or sales made under or by virtue of this Article II (whether made under the
power of sale herein granted or under or by virtue of judicial proceedings or of
a judgment or decree of foreclosure and sale), the entire principal of, and
interest on, the Note, if not previously due and payable, and all other sums,
including the prepayment premium, if any, required to be paid by Borrower
pursuant to this Mortgage or the Note, immediately thereupon shall, anything in
the Note or in this Mortgage to the contrary notwithstanding, become due and
payable.

 

(d)                                 Application of Sale Proceeds.  The purchase
money, proceeds or avails of any sale or sales made under or by virtue of this
Article II, together with any other sums which then may be held by Lender under
this Mortgage, whether under the provisions of this Article II or otherwise,
shall be applied as follows:

 

First: To the payment of the costs and expenses of such sale, including
reasonable compensation to Lender, its agents and counsel, and of any judicial
proceedings wherein the same may be made, and of all reasonable expenses,
liabilities and advances made or incurred by Lender under this Mortgage,
together with interest at the Involuntary Rate on all advances made by Lender,
and of all taxes, assessments or other charges, except any taxes, assessments or
other charges subject to which the Mortgaged Property shall have been sold.

 

Second: To the payment of any other sums required to be paid by Borrower
pursuant to any provision of this Mortgage or of the Note or any other documents
securing the Note, including any prepayment premium due under the Note, if any.

 

Third: To the payment of the whole amount then due, owing or unpaid upon the
Note for interest and principal, with interest on the unpaid principal at the
Involuntary Rate from and after the happening of any Event of Default described
in Section 2.01 hereof from the due date of any such payment of principal until
the same is paid.

 

Fourth: To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

 

23

--------------------------------------------------------------------------------


 

(e)                     Acquisition of Mortgaged Property by Lender.  Upon any
sale or sales made under or by virtue of this Article II, whether made under the
power of sale herein granted or under or by virtue of judicial proceedings or of
a judgment or decree of foreclosure and sale, Lender may bid for and acquire the
Mortgaged Property or any part thereof and in lieu of paying cash thereunder may
make settlement for the purchase price by crediting upon the indebtedness
secured by this Mortgage the net sales price after deducting therefrom the
reasonable expenses of the sale and the costs of the action and any other sums
which Lender is authorized to deduct under this Mortgage.

 

SECTION 2.03.      Borrower’s Liability.

 

(a)                                 Accelerated Payment.  In case an Event of
Default shall have occurred and be continuing, then, upon written demand of
Lender, Borrower will pay to Lender the whole amount which then shall have
become due and payable upon the Note, for principal or interest or both, as the
case may be, and will also pay to Lender interest at the Involuntary Rate on the
then unpaid principal of the Note, and the sums required to be paid by Borrower
pursuant to any provision of this Mortgage, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and reasonable expenses
of collection, including reasonable compensation to Lender, its agents and
counsel and any reasonable expenses incurred by Lender hereunder. In the event
Borrower shall fail forthwith to pay such amounts upon such demand, Lender shall
be entitled and empowered to institute such action or proceedings at law or in
equity as may be advised by its counsel for the collection of the sums so due
and unpaid, and may prosecute any such action or proceedings to judgment or
final decree, and may enforce any such judgment or final decree against Borrower
and collect, out of the property of Borrower wherever situated, as well as out
of the Mortgaged Property, in any manner provided by law, moneys adjudged or
decreed to be payable.

 

(b)                                 Accelerated Judgment.  Lender shall be
entitled to recover judgment as aforesaid either before, after or during the
pendency of any proceedings for the enforcement of the provisions of this
Mortgage; and the right of Lender to recover such judgment shall not be affected
by any entry or sale hereunder, or by the exercise of any other right, power or
remedy for the enforcement of the provisions of this Mortgage, or the
foreclosure of the lien hereof; and in the event of a sale of the Mortgaged
Property, and of the application of the proceeds of sale, as in this Mortgage
provided, to the payment of the Debt, Lender shall be entitled to enforce
payment of, and to receive all amounts then remaining due and unpaid upon, the
Note, and to enforce payment of all other charges, payments and costs due under
this Mortgage, and shall be entitled to recover judgment for any portion of the
Debt remaining unpaid, with interest at the Involuntary Rate. In case of
proceedings against Borrower in insolvency or bankruptcy or any proceedings for
its reorganization or involving the liquidation of its assets, then Lender shall
be entitled to prove the whole amount of principal and interest due upon the
Note to the full amount thereof, and all other payments, charges and costs,
including the prepayment premium due under this Mortgage and the Note, without
deducting therefrom any proceeds obtained from the sale of

 

24

--------------------------------------------------------------------------------


 

the whole or any part of the Mortgaged Property; provided, however, that in no
case shall Lender receive a greater amount than such principal and interest and
such other payments, charges and costs from the aggregate amount of the proceeds
of the sale of the Mortgaged Property and the distribution from the estate of
Borrower.

 

(c)                                 Non-Limitation of Lender’s Rights.  No
recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Mortgaged Property or upon any other property of Borrower
shall affect in any manner or to any extent, the lien of this Mortgage upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Lender hereunder, but such liens, rights, powers and remedies of Lender shall
continue unimpaired as before.

 

(d)                                 Application of Judgment Proceeds.  Any
moneys thus collected by Lender under this Section shall be applied by Lender in
accordance with the provisions of clause (d) of Section  2.02 hereof.

 

SECTION 2.04.              Receiver.  During the existence of any Event of
Default and immediately upon the commencement of any action, suit or other legal
proceedings by Lender pursuant to any provision of this Mortgage, or of any
other nature in aid of the enforcement of the Note or of this Mortgage, Borrower
will if required by Lender, consent to the appointment of a receiver or
receivers of the Mortgaged Property and of all the earnings, revenues, rents,
issues, profits and income thereof. During the existence of any Event of
Default, or upon, or at any time after, the commencement of any proceedings to
foreclose this Mortgage or to enforce the specific performance hereof or in aid
thereof or upon, or at any time after, the commencement of any other judicial
proceeding to enforce any right of Lender, Lender shall be entitled, as a matter
of right, if it shall so elect, without the giving of notice to any other party
and without regard to the adequacy or inadequacy of any security for the
indebtedness secured by this Mortgage, forthwith either before or after
declaring the unpaid principal of the Note to be due and payable, to the
appointment of such a receiver or receivers. Such appointment may be made either
before or after any foreclosure sale without regard to the solvency or
insolvency of Borrower at the time of application for such receiver and without
regard to the then value of the Mortgaged Property and Lender may be appointed
as such receiver. Such receiver shall have power: (a) to collect the rents,
issues and profits of the Mortgaged Property and, in case of a foreclosure sale
and a deficiency, during the full statutory period of redemption, whether there
be redemption or not, as well as during any further times when Borrower, except
for the intervention of such receiver, would be entitled to collect such rents,
issues and profits, (b) to extend or modify any then existing Leases and to make
new Leases, which extensions, modifications and new Leases may provide for terms
to expire, or for options to lessees to extend or renew terms to expire, beyond
the maturity date of the indebtedness secured by this Mortgage and beyond the
date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such Leases, and the
options or other such provisions to be contained therein, shall be binding upon
Borrower and all persons whose interests in the Mortgaged Property are

 

25

--------------------------------------------------------------------------------


 

subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge of the
indebtedness secured hereby, satisfaction of any foreclosure decree, or issuance
of any certificate of sale or deed to any purchaser, and (c) all other powers
which may be necessary or are usual in such cases for the protection,
possession, control, management and operation of the Mortgaged Property during
the whole of said period. The court from time to time may authorize the receiver
to apply the net income in his hands in payment in whole or in part of: (a) the
indebtedness secured by this Mortgage, or by any decree foreclosing this
Mortgage, or any tax, special assessment or other lien which may be or become
superior to the lien hereof or of such decree, provided such application is made
prior to foreclosure sale, and (b) all rents due or which may become due under
the Ground Lease.

 

SECTION 2.05.              Lender Control.  Notwithstanding the appointment of
any receiver, liquidator or trustee of Borrower, of any of its property, or of
the Mortgaged Property or any part thereof, Lender shall be entitled to retain
possession and control of all property now or hereafter held under this
Mortgage.

 

SECTION 2.06.              Non-Waiver.  No remedy conferred upon or reserved to
Lender in this Mortgage is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative, and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. No delay or omission of Lender to exercise any
right or power accruing upon any Event of Default shall impair any such right or
power, or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein; and every power and remedy given by this Mortgage to
Lender may be exercised from time to time as often as may be deemed expedient by
Lender and as permitted by this Mortgage. Nothing in this Mortgage or in the
Note shall affect the obligation of Borrower to pay the principal of, and
interest on, the Note in the manner and at the time and place therein
respectively expressed.

 

SECTION 2.07.              Waiver of Right of Redemption.  Borrower will not at
any time insist upon, or plead, or in any manner whatever claim or take any
benefit or advantage of any stay or extension or moratorium law, any exemption
from execution or sale of the Mortgaged Property or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance of this Mortgage, nor claim, take or insist upon any
benefit or advantage of any law now or hereafter in force providing for the
valuation or appraisal of the Mortgaged Property, or any part thereof, prior to
any sale or sales thereof which may be made pursuant to any provision herein, or
pursuant to the decree, judgment or order of any court of competent
jurisdiction; nor, after any such sale or sales, claim or exercise any right
under any statute heretofore or hereafter enacted to redeem the property so sold
or any part thereof, and Borrower hereby expressly waives all benefit or
advantage of any such law or laws, and covenants not to hinder, delay or impede
the execution of any power herein granted or delegated to Lender, but to suffer
and permit the execution of every power as though no such law

 

26

--------------------------------------------------------------------------------


 

or laws had been made or enacted. Borrower, for itself and all who may claim
under it, waives, to the extent that it lawfully may, all right to have the
Mortgaged Property marshaled upon any foreclosure hereof.

 

SECTION 2.08.              Use and Occupancy Fee; Surrender of Premises.  During
the existence of any Event of Default and pending the exercise by Lender of its
right to exclude Borrower from all or any part of the Mortgaged Property,
Borrower agrees to pay the fair and reasonable rental value for the actual use
and occupancy of the Mortgaged Property or any portion thereof which are in its
possession for such period and, upon default of any such payment, will vacate
and surrender possession of the Mortgaged Property to Lender or to a receiver,
if any, and in default thereof may be evicted by any summary action or
proceeding for the recovery or possession of premises for non-payment of rent,
however designated.

 

SECTION 2.09.              Payment of Lender’s Expenses.  In any suit to
foreclose the lien hereof (including any partial foreclosure) or to enforce any
other remedy of Lender under this Mortgage or the Note, there shall be allowed
and included as additional indebtedness in the decree for sale or other judgment
or decree all reasonable expenditures and reasonable expenses which may be paid
or incurred by or on behalf of Lender for attorneys’ fees, appraiser’s fees,
outlays for documentary and expert evidence, stenographer’s charges, publication
costs, and costs (which may be estimated as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, Torrens certificates, and similar data
and assurances with respect to title and value as Lender may deem necessary
either to prosecute such suit or to evidence to bidders at any sale which may be
had pursuant to such decree the true condition of the title to or the value of
the Mortgaged Property.

 

SECTION 2.10.              Lender Right to Cure.  In the event of any default by
Borrower in the performance of or compliance with any of the terms, covenants,
conditions or obligations to be performed or complied with by Borrower under
this Article II, Lender or a lawfully appointed receiver, at their respective
options, after notice and the expiration of any grace period, upon ten
(10) days’ prior written notice to Borrower stating the nature of the default
(or upon shorter notice, or with no notice at all, if necessary to meet an
emergency situation or a governmental or municipal time limitation), may perform
the same, and may enter upon the Mortgaged Property for any of the foregoing
purposes, and the cost thereof shall be paid by Borrower to Lender upon demand
and shall be added to the Debt and secured by the lien of this Mortgage.

 

ARTICLE III

MISCELLANEOUS

 

SECTION 3.01.              Severability.  In the event any one or more of the
provisions contained in this Mortgage or in the Note shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Mortgage, but this Mortgage shall be construed as if such invalid, illegal

 

27

--------------------------------------------------------------------------------


 

or unenforceable provision had never been contained herein or therein.

 

SECTION 3.02.              Notices.  All notices hereunder shall be in writing
and shall be deemed sufficiently given or served for all purposes when delivered
(i) by personal service, and shall be deemed given on the date when signed for
or, if refused, when refused by the person designated as an agent for receipt of
service, or (ii) by nationally recognized overnight courier service for
next-business day delivery, and shall be deemed given on the next business day
after being so sent, or (iii) by facsimile transmission and shall be deemed
given when printed confirmation of completion of transmission is generated by
the sender’s facsimile transmission instrument, to any party hereto at its
address below stated.

 

If to Lender:

 

 

 

 

 

 

 

 

 

[NYTC Entity]

 

 

 

 

c/o The New York Times Company

 

 

 

 

229 West 43rd Street

 

 

 

 

New York, New York 10036

 

 

 

 

Attention: David Thurm

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

New York Times Company

 

 

 

 

229 West 43rd Street

 

 

 

 

New York, New York 10036

 

 

 

 

Attention:

Solomon B. Watson IV, Esq.
General Counsel

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Swidler Berlin Shereff Friedman, LLP
405 Lexington Avenue
New York, New York 10174
Attention: Martin D. Polevoy, Esq.

 

 

 

 

 

 

 

If to Borrower:

 

 

 

 

 

 

 

 

 

FC Lion LLC

 

 

 

 

One MetroTech Center North
Brooklyn, New York 11201
Attention: General Counsel

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.

 

 

 

and

 

 

 

 

INGREDUS Site 8 South LLC
c/o Clarion Partners
335 Madison Avenue
New York, New York  10017
Attn: Mr. Charles Grossman
Telephone: (212) 883-2500

 

 

 

with a copy to:

 

INGREDUS Site 8 South LLC

 

 

c/o Clarion Partners
601 13th Street, N.W.
Suite 450 North
Washington, DC 20005
Attn: Mr. Martin Standiford
Telephone: (202) 879-9495

 

 

 

and to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square
New York, New York 10036
Attn: Benjamin F. Needell, Esq.
Telephone: (212) 735-2600

 

or such other address of which a party shall have notified the party giving such
notice in writing as aforesaid. For purposes hereof, notices may be given by the
parties hereto or by their attorneys identified above.

 

SECTION 3.03.              Successors and Assigns.  All of the grants,
covenants, terms, provisions and conditions of this Mortgage shall run with the
land and shall apply to, bind and inure to the benefit of, the successors and
assigns of Borrower and the successors and assigns of Lender.

 

SECTION 3.04.              Limitations of Law.  That if, from any circumstances
whatever, fulfillment of any provision of this Mortgage, the Note which it
secures or any other instrument securing or evidencing this loan, shall
transcend the limit of validity prescribed by the usury statute or any other law
of the State of New York, then ipso facto the obligation to be fulfilled

 

29

--------------------------------------------------------------------------------


 

shall be reduced to the limit of such validity so that in no event shall any
exaction be possible under this Mortgage, the Note or such other instrument that
is in excess of the limit of such validity, but such obligation shall be
fulfilled to the limit of such validity. And in no event shall the Borrower,
heirs, representatives, successors or assigns, be bound to pay for the use or
detention of the money loaned and secured hereby, or the Lender’s forbearance in
collecting same, interest of more than the maximum rate lawfully collectible in
accordance with the applicable laws of the State of New York; the right to
demand any such excess shall be and is hereby waived. The provision of this
paragraph shall control every other provision of this Mortgage, the Note which
it secures and any other undertaking, agreement or document evidencing,
supporting or securing this loan.

 

SECTION 3.05.              Counterparts.  This Mortgage may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same mortgage.

 

SECTION 3.06.              Future Mortgage Taxes.  In the event of the passage
after the date of this Mortgage of any law of the State of New York deducting
from the value of real property for the purpose of taxation any lien or
encumbrance thereon or changing in any way the laws for the taxation of
mortgages or debts secured by mortgages for state or local purposes or the
manner of the collection of any such taxes, and imposing a tax, either directly
or indirectly, on this Mortgage, the Note or the Debt, Borrower shall, if
permitted by law, pay any tax imposed as a result of any such law within the
statutory period or within fifteen (15) days after demand by Lender, whichever
is less, provided, however, that if, in the opinion of the attorneys for Lender,
Borrower is not permitted by law to pay such taxes, Lender shall have the right,
at its option, to declare the Debt due and payable, without prepayment premium,
on a date specified in a prior notice to Borrower of not less than thirty (30)
days.

 

SECTION 3.07.              Real Property Law.  All covenants and conditions
contained in this Mortgage, other than those included in the New York Statutory
Short Form of Mortgage, shall be construed as affording to Lender rights
additional to, and not exclusive of, the rights conferred under the provisions
of Section 254 of the Real Property Law of the State of New York.

 

SECTION 3.08.              Stamp Tax.  If at any time the United States of
America, any state thereof or any governmental subdivision of any such state,
shall require revenue or other stamps to be affixed to the Note or this
Mortgage, Borrower will pay for the same, with interest and penalties thereon,
if any.

 

SECTION 3.08.              Cover Sheet.  The information set forth on the cover
of this Mortgage is hereby incorporated herein.

 

SECTION 3.09.              New York Law.  The terms of this Mortgage shall be
construed in accordance with the laws of the State of New York.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.10.              No Member Liability.  In no event shall any member in
Borrower be liable for any amount outstanding hereunder, but the foregoing shall
not be deemed to limit the liability of Forest City Enterprises, Inc. under that
certain Guaranty executed and delivered to Lender of even date herewith.

 

SECTION 3.11.              Non-Residential Dwelling.  This Mortgage does not
cover real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having their own separate cooking facilities.

 

SECTION 3.12.              Partial Payments.  Borrower hereby acknowledges and
agrees that Lender shall have the right to apply any partial payments made by
Lender on account of principal, interest, tax escrow installments or tax arrears
in any manner that Lender, in its sole discretion, shall determine.

 

SECTION 3.13.              Hazardous Materials.

 

(a)            Representations and Warranties.  Borrower represents and warrants
that:

 

1.                                              To the best of Borrower’s
knowledge after due and diligent inquiry, no Hazardous Materials have been or
are stored, treated, disposed of, buried or incorporated into the Mortgaged
Property, nor has any uncontrolled loss, seepage or filtration of Hazardous
Materials occurred on the Mortgaged Property;

 

2.                    To the best of Borrower’s knowledge after due and diligent
inquiry, the Leasehold Premises are in compliance with all applicable statutes
and regulations, including environmental, health and safety requirements;

 

3.                    To the best of Borrower’s knowledge after due and diligent
inquiry, Borrower has no notice of any pending or threatened action or
proceeding arising out of the condition of the Mortgaged Property or any alleged
violation of environmental health or safety statutes, ordinances or regulations;

 

4.             To the best of Borrower’s knowledge after due and diligent
inquiry, all governmental permits required to operate whatever business is
contemplated on the Leasehold Premises are and will continue to be in full force
and effect and no condition exists which might threaten the validity of such
permits; and

 

5.                    Neither Borrower, nor any person or entity acting under or
through Borrower (including, without limitation, any tenant of the Leasehold
Premises) has been, is or will be involved in operations at or near the
Leasehold Premises which operations could lead to

 

31

--------------------------------------------------------------------------------


 

(A) the imposition of liability on Borrower, or on any subsequent owner of the
Leasehold Premises or (B) the creation of a lien on the Mortgaged Property under
the Hazardous Waste Laws or under similar laws or regulations; and (ii) Borrower
has not permitted and will not permit, any tenant or occupant of the Leasehold
Premises to engage in any activity that could impose liability under the
Hazardous Waste Laws (hereinafter defined) on any other owner of any of the
Mortgaged Property.

 

(b)                  Removal of Hazardous Materials.  Borrower, at its sole cost
and expense, agrees to ameliorate and remove from the Leasehold Premises with
all due care, any contamination of Hazardous Materials which may be discovered
on the Leasehold Premises, in a safe manner, and to a safe degree, in accordance
with applicable law, as the same may be changed from time to time and to monitor
or cause to be monitored the levels of Hazardous Materials in the ground water
in accordance with the terms and procedures as may be required by federal,
state, or local governmental agencies having jurisdiction including, but not
limited to, any Regional Water Quality Control Board and the Environmental
Protection Agency. “Hazardous Material(s)” for purposes of this Section 3.14
shall mean all toxic or hazardous materials, chemicals, wastes or similar
substances, including, without limitation, asbestos insulation and/or urea
formaldehyde insulation and any other materials or substances deemed to be
hazardous substances by the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Sec. 6901, et seq., the Resource Conservation and
Recovery Act 42 U.S.C. Section 6901, et seq., or any other applicable federal,
state or municipal law, regulation, ordinance or requirement pertaining to
Hazardous Materials, all as amended or hereafter amended (collectively
“Hazardous Waste Laws”), introduced into the Leasehold Premises by Borrower or
any person or entity acting under or through Borrower (including, without
limitation, any tenant of the Leasehold Premises).  “Petroleum” for purposes of
this Section 3.14 shall include, without limitation, crude oil or any fraction
thereof which is liquid at standard conditions of temperature or pressure.

 

(c)           Indemnification.  Borrower shall indemnify and save harmless
Lender and its agents, representatives, partners, and employees, its successors
and assigns (individually and collectively “Indemnitee”), each of them, jointly
and severally, from and against:

 

1.              Any and all claims, demands, causes of action, damages, costs,
losses, debts, obligations, judgments, charges, expenses, lawsuits and
liabilities, at law or in equity, of every kind or nature whatsoever under or on
account of Hazardous Waste Laws or any similar laws or regulations, including,
but not limited to, (i) injury to or death of any person or persons and damage
to or destruction of the Mortgaged Property, threatened, brought or instituted,
arising out of or in any manner directly or indirectly connected with Hazardous
Materials introduced by Borrower or anyone acting under or through Borrower
(including any tenant of Borrower) into the Leasehold Premises after the date of
the completion of the core and shell of the Improvements, or (ii) resulting from
a breach of Borrower’s representation and warranties set forth above, Borrower’s
obligations under this Section 3.14 and/or any ameliorative work performed by
Borrower or any entity authorized by Borrower;

 

32

--------------------------------------------------------------------------------


 

2.                     Any and all penalties threatened, sought, or imposed on
account of a violation of any laws, statutes, regulations or ordinances
pertaining to the Hazardous Materials, or Borrower’s obligations hereunder;

 

3.                     Any discharge of Hazardous Materials, the threat of a
discharge of any Hazardous Materials, or the presence of any Hazardous Materials
affecting the Leasehold Premises including any loss of value of the Mortgaged
Property as a result of any of the foregoing; and

 

4.                     Any costs of removal or remedial action incurred by the
United States Government or any costs incurred by any other person or damages
from injury to, destruction of, or loss of natural resources, including
reasonable costs of assessing such injury, destruction or loss incurred pursuant
to any Hazardous Waste Laws from the Mortgaged Property.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed by Borrower and Lender
as of the day first above written.

 

 

FC LION LLC

 

 

 

By:

FC 41st Street Associates, LLC
its managing member

 

 

 

By:

RRG 8 South, Inc.,
its managing member

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

LENDER:

 

 

 

 

 

[

]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

34

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the           of             200   , before me, the undersigned, personally
appeared                       , personally known to me or proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
entity upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the             of               200   , before me, the undersigned,
personally appeared                       , personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the entity upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

 

Notary Public

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Mortgage Schedule

 

36

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Property Description

 

The Condominium Units (in the Building known as The New York Times Building
Condominium and located at and known as and by Street Number          Eighth
Avenue, New York, New York) designated and described as
Units                         and          (hereinafter called the “Units”) in
the Declaration of Leasehold Condominium (hereinafter called “Declaration” made
by the Grantor under the Condominium Act of The State of New York)
dated             and recorded             in the Office of the Register of The
City of New York, County of New York, in Reel             ,
P.             establishing a plan for leasehold condominium ownership of said
building and the land upon which the same is erected (hereafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots Nos.             , Block              , Section             , Borough of
Manhattan, on the Tax Map of the Real Property Assessment Department of the City
of New York and on the Floor Plans of said Building certified by              
A.I. A. of Fox & Fowle, Architects on             and filed as Condominium Plan
No.             on             in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected is as follows:

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan County of New York, City and State of New York, bounded and
described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue.

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the comer formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as                   , New York, New
York and also being Section        , Block         , Lots           on the Tax
Assessment Map of the County of New York.

 

37

--------------------------------------------------------------------------------


 

 

FC LION LLC

a New York limited liability company

 

Assignor

 

Notice Address: One MetroTech Center North

Brooklyn, New York 11201

 

to

 

[NYTC ENTITY]

 

a New York                

 

Assignee

 

Notice Address: The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: General Counsel

--------------------------------------------------------------------------------

 

ASSIGNMENT OF LEASES AND RENTS

 

--------------------------------------------------------------------------------

 

Dated: as of             , 200

 

Note Amount: $

 

Maturity Date:

 

Location:          Eighth Avenue

New York, New York

 

Tax Map Designation:

 

Block:

Lots:

 

 

THIS DOCUMENT PREPARED BY AND RECORD AND RETURN TO:

 

Swidler Berlin Shereff Friedman LLP

405 Lexington Avenue

New York, New York 10174

Attn: Martin D. Polevoy, Esq.

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT OF LEASES AND RENTS

 

ASSIGNMENT (this “Assignment”) MADE AS OF THIS         day of          ,
200     by FC LION LLC, a New York limited liability company having an address
at                                                       (“Assignor”) in favor
of [NYTC ENTITY] a New York limited liability company having an address at
                                                              (“Assignee”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Assignor does hereby absolutely, presently and irrevocably
assign, transfer and set over unto Assignee the following:

 

A.                   All of the right, title and interest of Assignor in and to
those certain lease(s) affecting all or a portion of the Assignor’s interest in
real property more particularly described on Exhibit A hereto (the “Premises”)
which lease(s) are listed on Exhibit B hereto, and all other and future
lease(s) of the Premises, and all modifications, renewals, and extensions of the
lease(s) listed on Exhibit B and of other and future lease(s), and guarantees,
if any, of the lessee’s obligations under said lease(s) listed on Exhibit B and
under other and future lease(s). Each of said lease(s) and other and future
lease(s) and all modifications, renewals and extensions and guarantees, if any,
relating thereto are hereinafter collectively referred to as the “Lease(s)”; and

 

B.                                     All rents, issues, income, proceeds and
profits arising from the Lease(s) and from the use and occupancy of the
Premises, including, without limitation, all fixed and additional rents,
cancellation payments, and all sums due and payments made under any guarantee of
any of the Lease(s) or any obligations thereunder  (collectively “Rents”).

 

C.                                     All rights, powers, privileges, options
and other benefits of Assignor under the Leases, including without limitation
the immediate and continuing right to make claim for, receive, collect and
receipt for all Rents, including the right to make such claim in a proceeding
under the Bankruptcy Code (hereinbelow defined), and the right to apply the same
to the payment of the Debt (hereinbelow defined).

 

THIS ASSIGNMENT is an absolute, present and irrevocable assignment and is made
for the purpose of securing:

 

A. The payment of all sums and indebtedness now or hereafter due under that
certain Substitute Extension Loan Note and any amendments, extensions or
renewals thereof, (the Substitute Extension Loan Note together with all
amendments, extensions or renewals thereof is hereinafter

 

--------------------------------------------------------------------------------


 

referred to as the “Note”) in the original principal sum of
                                                                                        DOLLARS
($                                                       ) made by Assignor to
Assignee, and dated of even date herewith, which Note is also secured by a
Substitute Extension Loan Mortgage and Security Agreement (Leasehold) (the
Substitute Extension Loan Mortgage and Security Agreement (Leasehold) together
with all amendments, extensions or renewals thereof is hereinafter called the
“Mortgage”) dated of even date herewith, and intended to be duly recorded
concurrently herewith.

 

B.              The performance and discharge of each and every obligation,
covenant and agreement of Assignor under this Assignment, the Note, the Mortgage
and any other instruments securing the Note (collectively the “Loan Documents”).

 

C.              The payment of all sums now and hereafter becoming due and
payable under the Loan Documents (hereinafter the “Debt”).

 

THIS ASSIGNMENT is made on the following covenants, terms and conditions:

 

SECTION 1. ASSIGNOR’S COVENANTS AND WARRANTIES

 

Assignor hereby covenants and warrants to Assignee as follows:

 

(a)                   Assignor has not executed any prior assignment of the
Leases or Rents, except for that Assignment of Leases and Rents made to Assignee
in connection with the First Mortgage (as defined in the Mortgage) nor has it
performed any act or executed any other instrument which might prevent Assignor
from fulfilling any of the terms and conditions of this Assignment or which
might prevent Assignee from operating under any of the terms and conditions of
this Assignment or which would limit Assignee in such operation;

 

(b)                   Assignor has not executed or granted any modification
whatsoever of any of the Lease(s), except as indicated on Exhibit B; the
Lease(s) are in full force and effect; and there are no defaults now existing
under the Lease(s), or any conditions which, after notice, passage of time, or
both would constitute material defaults, except as described in Schedule 1 to
the Rent Roll Certification made by Assignor of even date herewith;

 

(c)                   Assignor will observe and perform all the obligations
imposed upon the lessor under any Lease(s) and will not do or permit to be done
anything to impair any of the Lease(s);

 

(d)                   Assignor will not collect any of the rents, issues,
income, proceeds and profits arising or accruing under the Lease(s) or from the
Premises (except security deposits) for more than one (1) month in advance of
the time when the same shall become due under the Lease(s) nor execute any other
assignment of the Lease(s) or assignment of rents, issues, income, proceeds or
profits with respect to the Premises; and

 

2

--------------------------------------------------------------------------------


 

(e)           Except as permitted under the Declaration (as such term is defined
in the Mortgage), Assignor will not enter into new Lease(s) or alter or modify
the terms of the Lease(s), give any consent or exercise any option, accept a
surrender thereof, or consent to any assignment of or subletting under the
Lease(s), and Assignor shall not take any action referred to in this clause
(e) unless the consent of the holder of the First Mortgage to such action shall
have been obtained if and to the extent required under the First Mortgage.

 

SECTION 2. ABSOLUTE ASSIGNMENT OF LEASE(S); FIRST MORTGAGE

 

Assignor and Assignee intend that this Assignment constitute a present,
irrevocable and absolute assignment of the Lease(s) and Rents, and not an
assignment for additional security only. Subject to the terms of this Section 2,
Assignee grants to Assignor a revocable license (“License”) to collect and
receive the Rents. Assignor hereby agrees that Assignee may authorize and direct
the lessee(s) named in the Lease(s), and any other occupants of the Premises,
and all Lease guarantors, to pay over to Assignee or such other party as
Assignee may direct, all Rents, upon receipt from Assignee of written notice to
the effect that an Event of Default (defined below) exists, and to continue to
do so until the lessees are otherwise notified by Assignee.

 

This Assignment is in all respects subject and subordinate to the First Mortgage
(as defined in the Mortgage) and to all modifications, renewals and extensions
thereof subject to and in accordance with that certain Subordination and
Intercreditor Agreement of even date herewith between Assignee and the holder of
the First Mortgage.

 

SECTION 3. REVOCATION OF LICENSE

 

Upon or at any time after the occurrence of a default under this Assignment
after any applicable notice or cure period herein provided for, or an Event of
Default as defined in the Note or Mortgage (collectively, an “Event of
Default”), the License granted to Assignor in Section 2 of this Assignment shall
automatically be revoked without the need of any action by Assignee, and
Assignee shall immediately be entitled to receipt and possession of all Rents,
whether or not Assignee enters upon or takes control of the Premises.

 

Upon demand by Assignee following the occurrence of an Event of Default,
Assignor shall immediately deliver to Assignee all Rents in the possession of
Assignor or its agents, and shall cooperate in instructing Assignor’s agents and
the lessee(s) under the Leases(s) and all others in possession of the Premises
or any portion thereof to pay directly to Assignee all Rents.

 

Upon revocation of the License, Assignee may, at its option, without waiving
such Event of Default and without notice or regard to the adequacy of the
security for the Debt, either in person or by agent, nominee or attorney, or by
a receiver appointed by a court, with or without bringing any action or
proceeding, dispossess Assignor and its agents and servants from the

 

3

--------------------------------------------------------------------------------


 

Premises, without liability for trespass, damages or otherwise, and exclude
Assignor and its agents from the Premises.

 

Upon revocation of the License, Assignee may also take possession of the
Premises, and all books, records and accounts relating thereto and have, hold,
manage, lease and operate the Premises on such terms and for such period of time
as Assignee may deem proper. In addition, and with or without taking possession
of the Premises, Assignee, in its own name, may demand, sue for or otherwise
collect and receive all Rents, including those past due and unpaid and may apply
any Rents collected in such order of priority as Assignee in its sole discretion
deems appropriate, to the payment of:

 

(a)                                  all expenses of managing the Premises,
including, without limitation, the salaries, fees and wages of a managing agent
and such other persons or entities as Assignee may deem necessary or desirable,
and all expenses of operating and maintaining the Premises, including, without
limitation, all taxes, claims, assessments, ground rents, water rents, sewer
rents and any other liens or charges, and premiums for all insurance which
Assignee may deem necessary or desirable, and the cost of all alterations,
renovations, repairs or replacements, and all expenses incident to taking and
retaining possession of the Premises;

 

(b)                    the Debt; and

 

(c)                     all costs and reasonable attorneys’ fees incurred in
connection with the enforcement of this Assignment and any of the Loan
Documents.

 

SECTION 4. NO LIABILITY OF ASSIGNEE

 

This Assignment shall not be construed to bind Lender to the performance of any
of the covenants, conditions, or provisions contained in any Lease, or otherwise
impose any obligation upon Assignee. Assignee shall not be liable for any loss
sustained by Assignor resulting from Assignee’s failure to let the Premises
after an Event of Default, or from any other act or omission of Assignee either
in collecting the Rents, or if Assignee shall have taken possession of the
Premises, in managing the Premises after an Event of Default, unless such loss
is caused by the willful misconduct or bad faith of Assignee.

 

SECTION 5. NO MORTGAGEE IN POSSESSION

 

In the absence of taking of actual possession of the Premises by Assignee, in
its own right and person, Assignee (i) shall not be deemed a mortgagee in
possession, (ii) shall not be responsible for the payment of any taxes or
assessments with respect to the Premises, (iii) shall not be liable to perform
any obligation of the lessor under any Lease(s) or under applicable law,

 

4

--------------------------------------------------------------------------------


 

(iv) shall not be liable to any person for any dangerous or defective condition
in the Premises nor for any negligence in the management, upkeep, repair, or
control of the said Premises resulting in loss or injury or death to any person,
and (v) shall not be liable in any manner for the remediation of any
environmental impairment.

 

SECTION 6. BANKRUPTCY

 

If there shall be filed by or against Assignor a petition under the United
States Bankruptcy Code (the “Bankruptcy Code”), and Assignor, as lessor under
any Lease(s), shall determine to reject any Lease(s) pursuant to
Section 365(a) of the Bankruptcy Code, the Assignor shall give Assignee not less
than ten (10) days’ prior notice of the date on which Assignor shall apply to
the bankruptcy court for authority to reject the Lease(s). Assignee shall have
the right, but not the obligation, to serve upon Assignor within such ten-day
period a notice stating that (i) Assignee demands that Assignor assume and
assign the Lease to Assignee pursuant to Section 365 of the Bankruptcy Code and
(ii) Assignee covenants to cure or provide adequate assurance of future
performance under the Lease(s). If Assignee serves upon Assignor the notice
described in the preceding sentence, Assignor shall not seek to reject the
Lease(s) and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Assignee of the covenant provided for in
clause (ii) of the preceding sentence.

 

SECTION 7. INDEMNITY OF ASSIGNEE

 

Assignor hereby indemnifies Assignee for, and holds Assignee harmless from, any
and all liability, loss or damage which may be incurred under said Lease(s), or
under or by reason of this Assignment, and from any and all claims and demands
whatsoever which may be asserted against Assignee by reason of any alleged
obligations or undertakings under any of the Lease(s), except for such claims
and demands as may result from Assignee’s gross negligence or willful
misconduct. Should Assignee incur any such liability under the Lease(s) or under
or by reason of this Assignment or in defense of any such claims or demands, the
amount thereof, including costs, expenses and reasonable attorneys’ fees, shall
be secured by the Mortgage and Assignor shall reimburse Assignee therefor,
immediately upon demand and upon the failure of Assignor so to do, Assignee, at
its option, may declare all sums secured by the Mortgage immediately due and
payable.

 

SECTION 8. NO WAIVER OF RIGHTS BY ASSIGNEE

 

Nothing contained in this Assignment and no act done or omitted by Assignee
pursuant to the powers and rights granted it hereunder shall be deemed to be a
waiver by Assignee of any of its rights and remedies under the Note, Mortgage or
any other instrument securing the Note. This

 

5

--------------------------------------------------------------------------------


 

Assignment is made and accepted without prejudice to any of such rights and
remedies possessed by Assignee to collect the Debt and to enforce the Loan
Documents, and said rights and remedies may be exercised by Assignee either
prior to, simultaneously with, or subsequent to any action taken by it
hereunder.

 

SECTION 9. RELEASES OF PARTIES AND SECURITY

 

Assignee may take or release other security for the payment of the Debt, may
release any party primarily or secondarily liable therefor, and may apply any
other security held by it to the satisfaction of any portion of the Debt without
prejudice to any of its rights under this Assignment. In no event shall any
member in Borrower be liable for any amount outstanding hereunder, but the
foregoing shall not be deemed to limit the liability of Forest City
Enterprises, Inc. under that certain Guaranty executed and delivered to Assignee
of even date herewith.

 

SECTION 10. FUTURE ASSURANCES

 

Assignor agrees that it will, from time to time, upon demand therefor by
Assignee, deliver to Assignee an executed counterpart of each and every Lease.
Further, Assignor agrees that it will execute, acknowledge and record such
additional assurances and assignments as Assignee may reasonably request
covering any and all of the Lease(s). Such assignments shall be on forms
approved by the Assignee, and Assignor agrees to pay all costs incurred in
connection with the recording of such assignments.

 

SECTION 11. AMENDMENTS

 

This Assignment may not be altered or amended except in a writing, intended for
that specific purpose, signed by both Assignor and Assignee.

 

SECTION 12. HEADINGS AND CAPTIONS

 

The headings and captions of various sections of this Assignment are for
convenience only and are not to be construed as defining or limiting, in any
way, the scope or intent of the provisions hereof.

 

SECTION 13. NOTICES

 

The parties agree that all notices, demands or documents which are required or
permitted to be given or served hereunder shall be given in the manner and to
the parties as provided in the Mortgage.

 

6

--------------------------------------------------------------------------------


 

SECTION 14. GOVERNING LAW

 

This instrument shall be governed by the laws of the jurisdiction in which the
Premises are located and, upon the occurrence of an Event of Default, Assignee
shall have, in addition to the rights and remedies expressly set forth herein,
all rights and remedies available to Assignee as the holder of an assignment of
leases, rents, issues and profits in that jurisdiction.

 

SECTION 15. DISCHARGE

 

Until the payment in full of the Debt, this Assignment shall continue in full
force and effect, whether or not recorded. Assignor hereby authorizes Assignee
to furnish to any person written notice, that this Assignment of Leases and
Rents remains in effect and agrees that such person may rely upon and shall be
bound by such statement. Upon payment in full of the Debt and the delivery and
recording of a satisfaction or discharge of Mortgage duly executed, this
Assignment shall be terminated, void and of no effect and Assignee shall deliver
to assignor an instrument in recordable form confirming such termination.

 

SECTION 16. SEVERABILITY

 

If any one or more of the provisions contained in this Assignment shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Assignment but this Assignment shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has duly executed this Assignment as of the
date first written above.

 

 

Borrower:

 

 

 

FC LION LLC

 

 

 

By:

FC 41st Street Associates, LLC

 

 

its managing member

 

 

 

 

By:

RRG 8 South, Inc.

 

 

 

its managing member

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the             of                          200    , before me, the
undersigned, personally appeared                          , personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the entity upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF LAND

 

The Condominium Units (in the Building known as The New York Times Building
Condominium and located at and known as and by Street Number          Eighth
Avenue, New York, New York) designated and described as
Units                              and     (hereinafter called the “Units”) in
the Declaration of Leasehold Condominium (hereinafter called “Declaration” made
by the Grantor under the Condominium Act of The State of New York) dated
          and recorded          in the Office of the Register of The City of New
York, County of New York, in Reel       , P.       establishing a plan for
leasehold condominium ownership of said building and the land upon which the
same is erected (hereafter sometimes collectively called the “Property”) and
also designated and described as Tax Lots Nos.               , Block       ,
Section          , Borough of Manhattan, on the Tax Map of the Real Property
Assessment Department of the City of New York and on the Floor Plans of said
Building certified by                A.I. A. of Fox & Fowle, Architects
on               and filed as Condominium Plan No.         on
                    in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected is as follows:

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan County of New York, City and State of New York, bounded and
described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue.

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as                    , New York, New
York and also being Section          , Block          , Lots          on the Tax
Assessment Map of the County of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEASES

 

NAME OF TENANT

 

DATE OF LEASE

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

Intercreditor Agreement

 

R-1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

[Form of Standstill Agreement]

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

 THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is dated as
of               , 2001 between [               ] (together with its successors
and assigns, “Senior Lender”), a               , having an office
at               , and THE NEW YORK TIMES COMPANY [or an entity designated by
NYTC] (together with its successors and assigns, “Subordinate Lender”),
a                , having an office at                 .

 

RECITALS:

 

A.            Senior Lender is the holder of a loan (the “Senior Loan”) to FC
Lion LLC, a New York limited liability company (“Borrower”), in the principal
amount of $               , which Senior Loan is evidenced by a Mortgage Note
(the “Senior Note”) dated               and is secured by a Mortgage and
Security Agreement and an Assignment of Leases and Rents (the “Senior Mortgage”)
dated                 encumbering Borrower’s leasehold interest in the premises
described in Exhibit A attached hereto (the “Property”) and recorded in the
Office of the Register of the City of New York, New York County (the “City
Register’s Office”) on                               as instrument number
               , and by an Assignment of Rents and Leases dated as
of               and recorded in the City Register’s Office on               as
instrument number               . The documents evidencing and securing the
Senior Loan are referred to herein as the “Senior Loan Documents” and the real
and personal property encumbered and pledged thereunder are referred to herein
as the “Senior Loan Collateral”.

 

B.            Subordinate Lender has made or is about to make a loan (the
“Subordinate Loan”) to Borrower in the principal amount of $               ,
which Subordinate Loan is evidenced by a Modification of Substitute Extension
Loan Note (the “Subordinate Note”) and secured by an Assignment of Leases and
Rents (the “Assignment of Leases”) and a Mortgage and Security Agreement (the
“Subordinate Mortgage”) encumbering the Senior Loan Collateral. The documents
evidencing and securing the Subordinate Loan are referred to herein as the
“Subordinate Loan Documents”.

 

C.            Subordinate Lender and Senior Lender desire to establish by this
Agreement their respective rights and obligations between each other as well as
the relative priorities of their rights and remedies with respect to the Senior
Loan and the Subordinate Loan.

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged and agreed, Subordinate Lender and
Senior Lender hereby agree as follows:

 

1.                                       Consent and Estoppel of Senior Lender.
Senior Lender hereby acknowledges and consents to the making of the Subordinate
Loan and to the encumbrance of the Senior Loan Collateral evidenced by the
Subordinate Loan Documents and, subject to the terms and conditions of this
Agreement, agrees that the Subordinate Loan and such encumbrances shall not be
deemed to constitute a default under the Senior Loan Documents.

 

2.                                       Subordination.  (a) Subordinate Lender
hereby covenants and agrees with Senior Lender that the lien of the Subordinate
Mortgage is, and shall continue to be, subject and subordinate to the lien of
the Senior Mortgage and to any extensions, renewals, consolidations, splitters
and modifications thereof, and to all advances heretofore made or which
hereafter may be made thereon; provided, that except for such advances as may be
made pursuant to the terms of the Senior Loan Documents, the principal amount of
the Senior Note shall not be increased. Any assignment of rents or leases given
in conjunction with the Subordinate Mortgage is and shall in all respects be
subject and subordinate to the Senior Mortgage and to any assignment of rents or
leases given in conjunction with the Senior Mortgage. The foregoing shall apply
notwithstanding the availability of other collateral to Senior Lender or the
actual date and time of execution, delivery, recordation, filing or perfection
of the Senior Mortgage or the Subordinate Mortgage, or the lien or priority of
payment thereof, and notwithstanding the fact that the Senior Loan or any claim
for the Senior Loan is subordinated, avoided or disallowed, in whole or in part,
under Title 11 of the United States Code (the “Bankruptcy Code”) or other
applicable federal or state law. In the event of a proceeding by or against
Borrower or a member in Borrower for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal or state law (a “Reorganization Proceeding”),
the Senior Loan shall include all interest accrued on the Senior Loan, in
accordance with and at the rates specified in the Senior Loan Documents, both
for periods before and for periods after the commencement of any of such
proceeding, even if the claim for such interest is not allowed pursuant to
applicable law.

 

(b)                                 If any lien or security interest granted to
Senior Lender under the Senior Loan Documents is or becomes, for any reason,
unenforceable or unperfected, such unenforceability or lack of perfection shall
not affect the relative rights, as between Senior

 

2

--------------------------------------------------------------------------------


 

Lender and Subordinate Lender, which are intended to be created by the Senior
Loan Documents, the Subordinate Lender and this Agreement.  Subordinate Lender
will not contest the enforceability or perfection of the Senior Loan Documents.

 

(c)                                  Subordinate Lender will, at Subordinate
Lender’s expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further actions,
that may be reasonably necessary, or that Senior Lender may reasonably request,
to protect any right or interest granted by this Agreement or to enable Senior
Lender to exercise and enforce its rights and remedies under this Agreement.

 

(d)                                 To the extent that Borrower makes a payment
or payments to Senior Lender or Senior Lender receives any payment or proceeds
of any security for the Senior Loan, which payment(s) or proceed(s) (or any
part) are subsequently voided, invalidated, declared to be fraudulent
conveyances or preferential transfers, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy act, state or federal
law, common law or equitable cause, then, to the extent of the payment(s) or
proceeds received by Senior Lender, the Senior Loan (or part intended to be
satisfied) will be revived for all purposes of this Agreement and will continue
in full force and effect, as if such payment or proceeds had not been received
by Senior Lender.

 

3.                                       Subordinate Loan Defaults.  Subordinate
Lender shall send to Senior Lender simultaneously with the delivery of any of
the following notices to Borrower, in accordance with the notice provisions set
forth in Section 8 hereof, a copy of each written notice or writing or other
written communication given by or on behalf of Subordinate Lender with respect
to:  (a) any default or event of default under or pursuant to the Subordinate
Loan Documents; (b) any documents regarding any agreement or proposed agreement
with respect to any foreclosure under the Subordinate Loan Documents, including,
but not limited to, any deed in lieu of foreclosure; and (c) the exercise by
Subordinate Lender of any other rights or remedies under the Subordinate Loan
Documents.

 

4.                                       Senior Loan Defaults. (a) Senior Lender
shall send to Subordinate Lender simultaneously with the delivery of any of the
following notices to Borrower, in accordance with the notice provisions set
forth in Section 8 hereof, a copy of each written notice or writing or other
written communication given by or on behalf of such Senior Lender with respect
to: (i) any default or event of default under or pursuant to the Senior Loan
Documents; (ii) any documents regarding any agreement or proposed agreement with
respect to any foreclosure with respect to the Senior Loan Collateral,
including, but not limited to, any deed in lieu of foreclosure; and (iii) the
exercise by Senior Lender of any other

 

3

--------------------------------------------------------------------------------


 

 rights or remedies under the Senior Loan Documents (collectively herein
referred to as a “Senior Lender  Notice”).

 

(b)           Notwithstanding anything to the contrary contained in the Senior
Loan Documents, (i) Subordinate Lender shall have the right, but not the
obligation, to cure any default under the terms of any of the Senior Loan
Documents which can be cured with the payment of a sum of money, on or before
the tenth (10th) day after Senior Lender has given a Senior Lender Notice of
such default (and, in the event that Subordinate Lender and/or Borrower
successfully cures such default, Senior Lender shall not commence any
acceleration, foreclosure action or other proceeding against the Senior Loan
Collateral, and any amounts expended or paid by Subordinate Lender to cure such
default shall be deemed permitted advances under the Subordinate Loan Documents
and under this Agreement without the further consent of Senior Lender); and
(ii) in the event of a default by Borrower, and in lieu of the cure right set
forth in clause (i) of this subparagraph (b), Subordinate Lender shall have the
right, but not the obligation, on or before the forty-fifth (45th) day after
Senior Lender has given a Senior Lender Notice of such default, to obtain an
assignment from the Senior Lender of the Senior Loan Documents upon payment in
full of the unpaid principal balance (including any protective advances made by
Senior Lender) and any accrued and unpaid interest thereon (without any
prepayment premium or penalty, including any default interest rate) under the
Senior Loan Documents together with any reasonable counsel fees incurred by the
Senior Lender in connection with such assignment.

 

(c)           Notwithstanding anything to the contrary set forth in the Senior
Loan Documents, if the default so specified in a Senior Lender Notice is the
failure of Borrower to observe or perform any covenant, promise or agreement in
any Senior Loan Document, other than the payment of indebtedness or money,
Subordinate Lender shall have the right, but not the obligation, (i) to cure
such default by observing or performing such covenant, promise or agreement, or
(ii) to obtain an assignment from the Senior Lender of the Senior Loan Documents
upon payment in full of the unpaid principal balance (including any protective
advances made by Senior Lender) and any accrued and unpaid interest thereon
(without any prepayment premium or penalty including default interest rate)
under the Senior Loan Documents together with any reasonable counsel fees
incurred by the Senior Lender in connection with such assignment, in either such
case, on or before the forty-fifth (45th) day after Senior Lender has given a
Senior Lender Notice of such default. If the default is not susceptible of cure
within such forty-five (45) day period, Subordinate Lender shall have such
additional time as is necessary in order to effect such cure on the condition
that Subordinate Lender promptly commences and diligently pursues such cure to
completion. If the curing of such default is successfully completed within said
time period, Senior Lender shall not commence any acceleration, any foreclosure
action or proceeding against the Senior Loan Collateral.

 

(d)           If the default specified in a Senior Lender Notice is not cured in
accordance with the provisions of either subparagraph 4(b) or (c) hereinabove,
Senior Lender shall be entitled to exercise its acceleration and other rights
and remedies under the Senior Loan Documents.

 

4

--------------------------------------------------------------------------------


 

(e)           Following the occurrence and during the continuation of an Event
of Default (as defined in the Senior Mortgage), Subordinate Lender shall not
accept any payment (whether from Borrower or any other person or entity) with
respect to the Subordinate Loan before the Senior Loan has been irrevocably paid
in full in cash. In the event that following the occurrence and during the
continuation of an Event of Default, Subordinate Lender receives, directly or
indirectly, any payment with respect to the Subordinate Loan before the Senior
Loan has been paid in full, Subordinate Lender will receive and hold the same in
trust, as trustee, for the benefit of Senior Lender and will promptly deliver
the same to Senior Lender in precisely the form received (except for the
endorsement or assignment without recourse and without representation or
warranty by Subordinate Lender to Senior Lender or its order where necessary)
for application to the Senior Loan.

 

(f)            Without limiting Senior Lender’s rights, benefits, remedies and
privileges under this Agreement or the Senior Loan Documents, Senior Lender may,
at any time, in its sole discretion, take all or any of the following actions
without releasing Subordinate Lender from its obligations hereunder or incurring
any liability to Subordinate Lender: (i) renew, extend, accelerate (on the terms
set forth in the Senior Loan Documents) or postpone the time of payment of all
or any portion of the Senior Debt or grant any indulgence with respect to the
Senior Loan; (ii) compromise or settle the Senior Loan; and (iii) waive,
substitute, surrender, exchange or release any of the security provided by the
Senior Loan Documents; provided, however, that the principal amount of the
Senior Note shall not be increased.

 

5.                Standstill. For so long as any portion of the Senior Loan
remains unpaid:

 

(a)  Subordinate Lender shall waive any rights it may have pursuant to the
Subordinate Mortgage to approve or to consent to any action of Borrower if
Senior Lender shall have approved or consented to such action;

 

(b)  Subordinate Lender shall not, without the prior written consent of Senior
Lender take any Enforcement Action (hereinafter defined). For the purposes of
this Agreement, the term “Enforcement Action” shall mean with respect to the
Subordinate Loan Documents, the acceleration of all or any part of the
Subordinate Loan, any foreclosure proceedings, the exercise of any power of
sale, the acceptance by the holder of the Subordinate Mortgage of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver, the seeking of
default interest (provided, however, that nothing shall prevent the accrual of
such default interest pursuant to the terms of the Subordinate Note), the taking
of possession or control of the Property, the suing on any of the Subordinate
Note or any guaranty or other obligation contained in the Subordinate Loan
Documents, the exercising of any banker’s lien or rights of set-off or
recoupment, the commencement of any bankruptcy, reorganization or insolvency
proceedings against Borrower under any federal or state law, or the taking of
any other enforcement action against the Property, provided however that if
Senior Lender accelerates the maturity of Borrower’s indebtedness secured by the
Senior Loan Documents, then Subordinate Lender may

 

5

--------------------------------------------------------------------------------


 

accelerate the indebtedness secured by the Subordinate Loan Documents (but may
not take any further action without Senior Lender’s consent as aforesaid);

 

(c)  in the event (i) the Senior Loan becomes due or is declared due and payable
prior to its stated maturity, (ii) Subordinate Lender receives any prepayment of
principal or interest, in part or in whole, under the Subordinate Mortgage
contrary to the terms of the Subordinate Loan Documents, (iii) an Event of
Default has occurred and is continuing under the Senior Loan Documents, or
(iv) of a Reorganization Proceeding, then, any payment or distribution of any
kind or character, whether in cash, property or securities which, but for these
subordination provisions, shall be payable or deliverable with respect to any or
all of the Subordinate Loan, shall be paid forthwith or delivered directly to
Senior Lender for application to the payment of the Senior Loan to the extent
necessary to make payment in full of all sums due under the Senior Loan
remaining unpaid after giving effect to any concurrent payment or distribution
to Senior Lender. Any such payment or distribution received by Subordinate
Lender (notwithstanding the preceding sentence of this paragraph) shall be
segregated from the funds and property of Subordinate Lender and held in trust
by Subordinate Lender for the benefit of, and shall be forthwith be paid over or
delivered in the same form as so received (with any necessary endorsements) by
Subordinate Lender to Senior Lender for application to the payment of the Senior
Loan to the extent necessary to make payment in full of all sums due under the
Senior Loan remaining unpaid after giving effect to any concurrent payment or
distribution to Senior Lender. Senior Lender may, but shall not be obligated to,
demand, claim and collect any such payment or distribution that would, but for
these subordination provisions, be payable or deliverable with respect to the
Subordinate Loan. In the event of the occurrence of (i), (ii), (iii) or
(iv) above and until the Senior Loan shall have been fully paid and satisfied
and all of the obligations of Borrower to Senior Lender have been performed in
full, no payment shall be made to or accepted by Subordinate Lender in respect
of the Subordinate Loan;

 

(d)  Subordinate Lender retains any right it may have to request that a final
judgment in a foreclosure of the Senior Mortgage direct payment to Subordinate
Lender of all or any part of the indebtedness secured by the Subordinate
Mortgage from the proceeds of the foreclosure sale of the Senior Mortgage to the
extent that the proceeds of such foreclosure sale are in excess of any amounts
necessary to satisfy the Senior Loan;

 

(e)  Subordinate Lender shall not modify, waive or amend any of the terms or
provisions of the Subordinate Mortgage, without the prior written consent of
Senior Lender. In addition, Subordinate Lender shall not pledge, assign,
hypothecate, transfer, convey or sell (each, a “Transfer”) the Subordinate Loan
or any interest in the Subordinate Loan (other than to an affiliated entity)
without first notifying Senior Lender of each such Transfer; and

 

(f)  Subordinate Lender shall not collect payments for the purpose of escrowing
taxes, assessments or other charges imposed on the Property or insurance
premiums due on the insurance policies required under the First Mortgage or the
Subordinate Mortgage if Senior Lender is collecting payments for such purposes,

 

6

--------------------------------------------------------------------------------


 

however, Subordinate Lender may collect payments for such purposes if Senior
Lender is not collecting the same, provided such payments shall be held in trust
by Subordinate Lender to be applied only for such purposes.

 

(g)                                 Notwithstanding anything to the contrary
contained in the Senior Loan Documents, in the event of a default by Borrower
under the Subordinate Loan Documents beyond any applicable notice or grace
period, if the Senior Loan Documents are not then in default with respect to the
payment of principal and interest, Subordinate Lender shall have the right, but
not the obligation, at any time prior to the giving by Senior Lender of a Senior
Lender Notice, to obtain an assignment from the Senior Lender of the Senior Loan
Documents upon payment in full of the unpaid principal balance (including any
protective advanced made by Senior Lender) and any accrued and unpaid interest
thereon (without any prepayment premium or penalty) under the Senior Loan
Documents together with any reasonable counsel fees incurred by the Senior
Lender in connection with such assignment.

 

6.                                       Waiver of Rights of Subrogation. Until
such time as the Senior Loan is paid in full, the Subordinate Lender shall not
exercise any right of subrogation that the Subordinate Lender may have or obtain
pursuant to the exercise of any right or remedy in connection with the
Subordinate Loan. Without limiting the generality of the foregoing, the
Subordinate Lender agrees not to acquire, directly or indirectly, by subrogation
or otherwise, any lien, estate, right or other interest which is or may be prior
in right to the Senior Mortgage, including, without limitation, advances for
real estate taxes.

 

7.                                       Insurance; Taking and Condemnation.
Subordinate Lender hereby assigns and transfers to Senior Lender:

 

(a)  all of Subordinate Lender’s right, title, interest or claim, if any, in and
to the proceeds of all policies of insurance covering the Property (or any
portion thereof) with respect to damages arising from the occurrence of a fire
or other casualty for application or disposition thereof in accordance with the
terms, conditions and provisions of the Senior Loan Documents; and

 

(b)  all of Subordinate Lender’s right, title, interest or claim, if any, in and
to all awards or other compensation made for any taking or condemnation of any
part of the Property (or any portion thereof) for application or disposition
thereof in accordance with the terms, conditions, and provisions of the Senior
Loan Documents.

 

8.                                       Notices. All notices, requests,
demands, consents and approvals under this Agreement shall be in writing, and
shall be hand delivered, sent by registered U.S. Mail, return receipt requested,
or sent by overnight courier service, designated for next-day delivery, as
follows:

 

7

--------------------------------------------------------------------------------


 

If to Senior Lender:

 

With a copy to:

 

If to Subordinate Lender:

 

c/o The New York Times Company
229 West 43rd Street
New York, New York 10036
Attn: Mr. David A. Thurm

 

With a copy to:

 

c/o The New York Times Company
229 West 43rd Street
New York, New York 10036
Attn:       Solomon B. Watson, IV, Esq.,

 General Counsel

 

and to:

 

Swidler Berlin Shereff Friedman, LLP
405 Lexington Avenue
New York, New York 10174
Attn:  Martin D. Polevoy, Esq.

 

Any party hereto may designate a different address to which or person to whom
notices or demands shall be directed by written notice given in the same manner
and directed to the other parties at the address hereinabove set forth. Any
notice given hereunder shall be deemed received one (1) business day after
delivery to an overnight delivery service designated for next-day delivery,
three (3) business days after mailing if sent by registered U.S. mail return
receipt requested, or when actually received if sent in any other permissible
fashion.

 

8

--------------------------------------------------------------------------------


 

9.             Representations, Warranties and Covenants.

 

(a) Subordinate Lender represents and warrants to Senior Lender that: (i) this
Agreement has been duly authorized, executed and delivered on behalf of
Subordinate Lender; (ii) Subordinate Lender is the sole legal and equitable
holder and owner of the Subordinate Loan Documents, (iii) the Subordinate Loan
Documents are the only agreements or instruments creating or purporting to
create in favor of Subordinate Lender a lien encumbering the Property (and
Subordinate Lender agrees that, so long as any portion of the Senior Loan
remains unpaid, Subordinate Lender shall not claim any rights under, or the
benefit of, any other agreement or instrument creating or purporting to create
in favor of Subordinate Lender a security interest in the Property prior in lien
or right of payment to the Senior Loan), (iv) the Subordinate Lender owns the
Subordinate Loan, and (v) the aggregate principal indebtedness secured by the
Subordinate Loan Documents is $                  and the maturity date
is                  .

 

(b)           Subordinate Lender acknowledges that Senior Lender has made no
warranties or representations with respect to the due execution, legality,
validity, completeness or enforceability of the Senior Loan Documents or the
collectibility of the Senior Loan. Senior Lender will be entitled to manage and
supervise the Senior Loan in accordance with its usual practices, modified from
time to time as Senior Lender deems appropriate under the circumstances, without
regard to the existence of any rights that Subordinate Lender may now or in the
future have in or to the Senior Loan Collateral. Senior Lender will have no
liability to Subordinate Lender for, and Subordinate Lender waives, any claim
which it may now or in the future have against Senior Lender arising out of:
(i) any and all actions which Senior Lender, in good faith, takes or omits to
take with respect to the Senior Loan Documents or the collection of the Senior
Loan or the valuation, use, protection or release of any collateral (including,
without limitation, actions or inactions of Senior Lender with respect to the
creation, perfection or continuation of liens or security interests in its
collateral, the occurrence of an Event of Default, the foreclosure on, sale,
release of, depreciation of, or failure to realize on, any of its collateral,
and the collection of any claim for all or any part of the Senior Loan from any
account debtor, guarantor or other party); (ii) Senior Lender’s election, in any
Reorganization Proceeding, of the application of Section 1111(b)(2) of the
Bankruptcy Code; or (iii) any borrowing or grant of a security interest by
Borrower or a member in Borrower in a Reorganization Proceeding under
Section 364 of the Bankruptcy Code. Notwithstanding anything to the contrary
contained herein, Subordinate Lender does not waive any claim it may have
against Senior Lender arising out of Senior Lender’s alleged breach hereof.
Subordinate Lender hereby waives any rights it may have to require a marshalling
of the assets of Borrower.

 

(c) Senior Lender shall have no duty to advise Subordinate Lender of information
known to Senior Lender regarding Borrower’s business, financial or other
condition or the risk of non-payment of the Senior Loan. Upon written request
made by Subordinate Lender from time to time, but not more often than once in
any calendar year, Senior Lender will furnish certificates indicating the
principal, interest and other sums, if

 

9

--------------------------------------------------------------------------------


 

any, due under the Senior Loan Documents and whether or not, to the best of
Senior Lender’s knowledge, an Event of Default (or event which, with notice or
the passage of time, would constitute an Event of Default) has occurred.

 

10.                                 No Third Party Beneficiary.  The terms of
this Agreement are for the sole and exclusive protection and use of Subordinate
Lender and any holders of the Subordinate Loan Documents and the Senior Lender
and any holders of the Senior Loan Documents. Neither Borrower, nor any other
person or party shall be a third-party beneficiary hereunder, and no provision
hereof shall operate or inure to the use and benefit of Borrower or any such
other person or party.

 

11.                                 Construction of this Agreement.  This
Agreement is for the sole benefit of Subordinate Lender and Senior Lender and
shall be binding upon Subordinate Lender and Senior Lender, and all of their
respective affiliates, participants, trustees, receivers, successors and
assigns. Nothing herein shall be deemed to modify, limit or in any way affect
(a) the obligations of Borrower to Senior Lender under Senior Loan Documents, or
(b) the obligations of Borrower to Subordinate Lender under the Subordinate Loan
Documents.

 

12.                                 Headings; Severability. The section headings
herein are for convenience of reference only and shall not affect the
construction hereof. If any provision hereof is prohibited, invalid or
unenforceable in any jurisdiction, or as to any fact or circumstance, the same
shall not affect the remaining provision hereof nor affect the validity or
enforceability of such provision in any other jurisdiction or as to other facts
or circumstances.

 

13.                                 Jurisdiction and Venue; Waiver of Jury
Trial.  Each of the parties hereby irrevocably submits to the jurisdiction of
any federal or state court sitting in State of New York over any suit, action or
proceeding arising out of or relating to this Agreement and covenants and agrees
that such courts shall have exclusive jurisdiction over any such suit, action or
proceeding. Each party irrevocably waives, to the fullest extent permitted under
applicable law, any objections it may now or hereafter have to the venue of any
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Each party irrevocably waives, to the
fullest extent permitted under applicable law, any right it may have to a jury
trial.

 

14.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

10

--------------------------------------------------------------------------------


 

15.           Modification.  This Agreement may not be amended or modified
except by an agreement in writing executed by all parties to this Agreement, and
no provision of this Agreement may be waived except by a waiver in writing
signed by the party against whom the waiver is asserted.

 

16.           Business Days.  The terms “Business Day” and “Business Days” as
used in this Agreement shall mean any day other than a Saturday, a Sunday or a
Federal holiday on which the U.S. Postal Service offices are closed for business
in New York, New York.

 

17.           Counterparts.  This Agreement and the consent hereto may be
executed in counterparts, all of which, taken together, shall constitute one and
the same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.

 

18.           Attorneys’ Fees.  In the event of any lawsuit or other legal
proceeding arising from or relating to this Agreement, the prevailing party
shall be entitled to an award of its actual reasonable attorneys’ fees and
related costs and expenses.

 

19.           Specific Performance. In addition to any other remedies available
under any applicable law, each party hereto shall be entitled to specific
performance of this Agreement, and each party hereby irrevocably waives any
defense to such specific performance based on the adequacy of any remedy at law.

 

20.           Waiver of Jury Trial. SUBORDINATE LENDER AND SENIOR LENDER WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN
CONTRACT OR TORT, AT LAW OR IN EQUITY, WITH RESPECT TO, IN CONNECTION WITH OR
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH.

 

21.           Termination. The following events are referred to herein as
“Termination Events”:  (a) complete payment and satisfaction in full of the
Senior Loan; and (b) complete payment and satisfaction in full of the
Subordinate Loan. Upon the occurrence of a Termination Event, this Agreement
shall automatically terminate, and the provisions herein shall automatically be
of no further force and effect.  Promptly upon request by Subordinate Lender or
Senior Lender, the other party hereto shall execute any reasonable documents
and/or instruments confirming any such termination.

 

11

--------------------------------------------------------------------------------


 

WITNESS the execution hereof as of the day and date first above written.

 

 

SENIOR LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

WITNESS the execution hereof as of the day and date first above written.

 

 

SUBORDINATE LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

12

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

 

 

:

SS.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

On the      day of            , 200    before me, the undersigned, a Notary
Public in and for said State, personally appeared (Person Appearing),
(Personally Proved) to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged that he/she/they executed the same in his/her/their capacity(ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the individual(s) acted, executed the
instrument.

 

 

 

 

 

(Notary Name)

 

Notary Public

 

My commission expires: (expiration)

 

13

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

 

 

:

SS.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

On the      day of            , 200    before me, the undersigned, a Notary
Public in and for said State, personally appeared (Person Appearing),
(Personally Proved) to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged that he/she/they executed the same in his/her/their capacity(ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the individual(s) acted, executed the
instrument.

 

 

 

 

 

(Notary Name)

 

Notary Public

 

My commission expires: (expiration)

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

 

INTERCREDITOR AGREEMENT

 

Legal Description

 

15

--------------------------------------------------------------------------------


 

EXHIBIT S

 

Form of Bankruptcy Guaranty

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT S TO OWNER’S OPERATING AGREEMENT

 

GUARANTY

 

This GUARANTY (this “Guaranty”) is made as of [DATE OF NYTC EXTENSION LOAN], by
FOREST CITY ENTERPRISES, INC., a corporation organized under the laws of the
State of Ohio, having an address at 1160 Terminal Tower, 50 Public Square,
Cleveland, Ohio 44113-2203 (“Guarantor”), to [LENDER], a               organized
under the laws of the State of               , having an address c/o The New
York Times Company, 229 West 43rd Street, New York, New York 10036 (“Lender”).

 

WITNESSETH:

 

A.            The New York Times Building LLC, a limited liability company
organized under the laws of the State of New York (“Owner”), is the tenant under
that certain Agreement of Lease dated as of                   , 2001 between
42nd St. Development Project, Inc. and Owner (as the same may hereafter be
amended from time to time, the “Ground Lease”) affecting certain land known as
Site 8 South, located at Eighth Avenue between 40th and 41st Streets, in the
County, City and State of New York (the “Property”);

 

B.            NYT Real Estate Company LLC, a limited liability company organized
under the laws of the State of New York (“NYTC Member”) and FC Lion LLC, a
limited liability company organized under the laws of the State of New York
(“Borrower”), are the members in Owner pursuant to a certain Operating Agreement
dated as of               , 2001 (as the same may hereafter be amended from time
to time, “Owner’s Operating Agreement”);

 

C.            Borrower has requested that Lender make the “NYTC Extension Loan”
to Borrower pursuant to Section 6.03 of Owner’s Operating Agreement, which NYTC
Extension Loan is in the original principal amount of
                                                           
($                              ) Dollars and is evidenced by that certain
Modification of Substitute Extension Loan Note of even date herewith (the
“Extension Loan Note”) and secured, inter alia, by that certain Modification of
Substitute Extension Loan Mortgage and Security Agreement (Leasehold) of even
date herewith (the “Extension Loan Mortgage”) and that certain Assignment of
Leases and Rents of even date herewith (the “Extension Loan ALR”, and together
with the Extension Loan Note, the Extension Loan Mortgage and all other
documents evidencing, securing or governing the NYTC Extension Loan,
collectively the “Extension Loan Documents”);

 

D.            Simultaneously herewith Lender is executing a Subordination and
Intercreditor Agreement (the “Intercreditor Agreement”)
with                              ;

 

--------------------------------------------------------------------------------


 

E.             Lender has required, as an inducement to Lender to make the NYTC
Extension Loan, that Guarantor be responsible for any losses and costs incurred
by Lender by reason of (i) a voluntary bankruptcy, liquidation, assignment for
the benefit of creditors, or similar action by Borrower, (ii) a collusive
involuntary bankruptcy, liquidation, assignment for the benefit of creditors, or
similar action by Borrower, (iii) the consenting by Borrower to, or failure by
Borrower to diligently defend against, any other involuntary bankruptcy,
liquidation, assignment for the benefit of creditors, or similar action by
Borrower, or (iv) the failure of Borrower, upon the occurrence of a default in
the payment of interest or principal under the NYTC Extension Loan at such time
as the Senior Loan (as such term is defined in the Intercreditor Agreement) is
not in default with respect to the payment of principal or interest due under
the Senior Loan, to take all actions required in connection with the Required
Conveyance Action (as such term is hereinafter defined);

 

F.             Guarantor is an affiliate of Borrower;

 

G.            Guarantor will derive substantial benefit from Lender’s making the
NYTC Extension Loan; and

 

H.            Guarantor has agreed to deliver to Lender this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees as follows:

 

1.             Definitions.  Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in Owner’s Operating Agreement.

 

2.             Guaranteed Obligations. Guarantor, for itself, its successors and
assigns, hereby primarily, unconditionally, absolutely and irrevocably
guarantees the following obligations referred to in subparagraph (a) or (b) of
this Paragraph 2 applicable to a Bankruptcy Triggering Event (as such term is
hereinafter defined) or a Non-Conveyance Triggering Event (as such term is
hereinafter defined), as the case may be (the “Guaranteed Obligations”):

 

(a)           in the event of a Bankruptcy Triggering Event, the full and prompt
payment to Lender of (i) the unpaid principal balance of the NYTC Extension
Loan, any accrued and unpaid interest thereon, late charges, and interest at the
Involuntary Rate (as defined in the Extension Loan Mortgage) after default by
Borrower in repaying the NYTC Extension Loan, and any costs of collection,
including attorneys’ fees and expenses in enforcing the terms of the NYTC
Extension Loan or exercising any right or remedy permitted under the Extension
Loan Documents, or at law or in equity as against Borrower (the amounts referred
to in this clause 2(a)(i) being herein collectively called the “Extension Loan
Balance”), (ii) the payment of any and all other actual losses or damages
suffered or incurred by Lender by reason of the occurrence of a Bankruptcy
Triggering Event prior to repayment in full of the NYTC Extension

 

2

--------------------------------------------------------------------------------


 

Loan (or subsequent to repayment of the NYTC Extension Loan if, following any
Bankruptcy Triggering Event, Lender is required to disgorge or repay to
Borrower, any creditor of Borrower, Borrower’s estate in bankruptcy, or any
trustee appointed in any bankruptcy proceeding affecting Borrower, any payment
made by Borrower or Guarantor with respect to or on account of the NYTC
Extension Loan), and (iii) any Enforcement Costs (as hereinafter defined in
Paragraph 18 hereof); and

 

(b)           in the event of a Non-Conveyance Triggering Event, the full and
prompt payment to Lender of (i) the Extension Loan Balance (including, without
limitation, accrued interest at the Involuntary Rate from the Demand Date until
repayment of the Extension Loan Balance in full by Borrower to Lender), (ii) the
payment of any and all other actual losses or damages suffered or incurred by
Lender by reason of the occurrence of a Non-Conveyance Triggering Event, and
(iii) any Enforcement Costs.

 

3.             Triggering Events. Notwithstanding anything to the contrary
herein, Lender hereby agrees that Lender shall not seek to collect or enforce
this Guaranty, and Guarantor shall have no liability hereunder, if and for so
long as no Bankruptcy Triggering Event and no Non-Conveyance Triggering Event
shall have occurred (i.e., Guarantor shall be liable under this Guaranty if at
any time any one or more Bankruptcy Triggering Events or any one or more
Non-Conveyance Triggering Events occurs), to wit:

 

(a)           neither Borrower nor Guarantor commences an action for, conducts,
files or applies for or is the subject of any voluntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or other
similar protection, remedy, action or proceeding; and/or

 

(b)           neither Borrower nor Guarantor is the subject of any involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment, or other similar filing, protection, remedy, action or proceeding
(collectively, an “Involuntary Bankruptcy Action”) which is collusive or which
is initiated on the basis of a debt or obligation for money borrowed by Borrower
or goods or services obtained by Borrower in violation of Borrower’s articles of
organization or operating agreement. For purposes hereof an Involuntary
Bankruptcy Action is deemed be “collusive” when it can reasonably be
demonstrated that Borrower, Guarantor or any other individual or entity
affiliated with, related to or holding an interest in Borrower (including
without limitation INGREDUS Site 8 South LLC), or an entity related thereto, or
any successors or assigns of any of the foregoing, either (A) is a petitioner in
such involuntary filing, protection, remedy, action or proceeding, or (B) has
collaborated with a third party petitioner to cause, establish or default in the
payment of, the debt or obligation on the basis of which such Involuntary
Bankruptcy Action is brought; and/or

 

3

--------------------------------------------------------------------------------


 

(c)           in the event of any involuntary Bankruptcy Action against Borrower
or Guarantor, as the case may be, neither Borrower nor Guarantor shall consent
to or acquiesce in the filing of such involuntary Bankruptcy Action or the
appointment of a receiver, trustee or liquidator of it or any substantial
portion of its assets in connection therewith, it being understood and agreed
that the term “acquiesce” includes but is not limited to, the failure to file a
petition or motion to vacate or discharge any order, judgment or decree within
twenty (20) days after entry of same if and to the extent Borrower or Guarantor,
as the case may be, has a good faith basis to raise any grounds for filing such
a petition or motion to vacate or discharge) and shall diligently defend against
(if and to the extent Borrower or Guarantor has a good-faith basis to raise any
defense) and seek to have dismissed any such Involuntary Bankruptcy Action (if
and to the extent Borrower or Guarantor has a good-faith basis to raise any
grounds for dismissal), provided that the foregoing shall not be deemed to
obligate Borrower or Guarantor to pay the debt or obligation giving rise to such
Involuntary Bankruptcy Action or any part thereof in order to obtain such
dismissal

 

(any action or occurrence in violation of the provisions of subparagraph (a),
(b) or (c) of this Paragraph 3 being herein called a “Bankruptcy Triggering
Event”); and/or

 

(d)           in the event of a default in the payment of interest or principal
with respect to the NYTC Extension Loan (including, without limitation, a
default in the payment of principal on maturity of the NYTC Extension Loan) at
such time as the Senior Loan is not in default with respect to the payment of
principal or interest due under the Senior Loan, which default under the NYTC
Extension Loan continues for ten (10) days (the “10-Day Cure Period”) after
delivery of written notice by Lender to Borrower and Guarantor in the form
annexed hereto as Exhibit A (the “10-Day Notice”), and which default, solely in
the case of the first default in the payment of principal or interest during the
term of the Extension Loan as to which Lender has delivered the 10-Day Notice,
continues after the expiration of the 10- Day Cure Period for a further period
of five (5) days after delivery of written notice by Lender to Borrower and
Guarantor in the form annexed hereto as Exhibit B (the “5-Day Notice”) (it being
acknowledged and agreed that with respect to the second and any subsequent
occasion on which Lender delivers a 10- Day Notice, Lender shall not be
obligated to give and shall not give a 5-day Notice), Borrower, within ten
(10) days after delivery by Lender to Borrower and Guarantor of a Demand Notice
accompanied by counterparts of the Conveyance Documents or the Foreclosure
Documents, as the case may be, to be executed by Borrower, takes all of the
following actions (collectively, the “Required Conveyance Action”) set forth in
clauses subparagraph 3(d)(i) and 3(d) (ii) below (any failure by Borrower to
take such actions within ten (10) days after delivery by Lender of a Demand
Notice accompanied by counterparts of the Conveyance Documents or the
Foreclosure Documents, as the case may be, to be executed by

 

4

--------------------------------------------------------------------------------


 

Borrower being herein called a “Non-Conveyance Triggering Event”, the terms
“Conveyance Documents”. “Demand Notice” and “Foreclosure Documents” having the
meanings hereinafter set forth):

 

(i)            at Lender’s option (as elected by Lender at Lender’s sole and
absolute discretion in the Demand Notice), either:

 

(A)          (1) conveys to Lender (or its designee) the Mortgaged Property (as
defined in the Extension Loan Mortgage), including, without limitation, the
execution of all assignments and required ancillary transfer documentation
and/or affidavits, all in the form annexed to this Guaranty as Exhibit C or
otherwise in form and substance satisfactory to Lender and, in any event,
approved by Lender’s title insurance company (collectively, the “Conveyance
Documents”), and (2) pays any and all transfer taxes and any other expenses of
Lender (or its designee) in connection with the conveyance of the Mortgaged
Property to Lender (or its designee), and (3) delivers to Lender or its designee
possession of the Mortgaged Property subject only to the rights of permitted
tenants and occupants under the Condominium Declaration (as defined in the
Extension Loan Mortgage), or

 

(B)           (1) executes a stipulation consenting to the immediate entry of a
judgment of foreclosure and the immediate sale at public auction of the
Mortgaged Property in accordance with the terms thereof, and all other documents
required in connection therewith to effectuate such immediate entry of a
judgment of foreclosure and the immediate sale at public auction of the
Mortgaged Property, said judgment and stipulation and other documents to be in
the form annexed to this Guaranty as Exhibit D or otherwise in form and
substance satisfactory to Lender and, in any event, approved by Lender’s title
insurance company (collectively, the “Foreclosure Documents”), and (2) pays any
and all transfer taxes and any other expenses of Lender (or its designee) in
connection with the foreclosure of the Extension Loan pursuant to the
Foreclosure Documents and the transfer of the Mortgaged Property pursuant to
such foreclosure; and

 

(ii)           pays all accrued interest on the Extension Loan Balance at the
Involuntary Rate from the Demand Date through and including the date Borrower
fully complies with the provisions of clauses (A) or (B), as applicable, of
subparagraph 3(d)(i) hereof.

 

5

--------------------------------------------------------------------------------


 

As used herein the term “Demand Date” shall mean the date on which Lender
notifies Guarantor and Borrower in writing (the “Demand Notice”), such Demand
Notice to be in the form of Exhibit E annexed hereto, that Lender has elected
that Borrower take a Required Conveyance Action and specifying whether Lender
has elected that Borrower take the Required Conveyance Action described in
clause (A) of the first sentence of subparagraph 3(d)(i) hereof, in which event
the Demand Notice shall be accompanied by counterparts of the Conveyance
Documents to be executed by Borrower, or clause (B) of the first sentence of
this subparagraph 3(d)(i) hereof, in which event the Demand Notice shall be
accompanied by counterparts of the Foreclosure Documents to be executed by
Borrower.

 

Notwithstanding the foregoing provisions of subparagraph 3(d), in the event
Borrower is prevented from taking any of the actions referred to in subparagraph
3(d)(i) or 3(d)(ii) hereof solely by reason of the fact that (i) Borrower has
been enjoined by a court of competent jurisdiction, over Borrower’s objection
and diligent opposition and defense in a hearing on the merits that is based on
Borrower’s good faith belief that its objection is meritorious, from taking such
action (other than by reason of an injunction obtained by or on behalf of
Borrower, Guarantor, any member of Borrower including without limitation
INGREDUS Site 8 South LLC, or any affiliate of Borrower, Guarantor or INGREDUS
Site 8 South LLC, or any of their respective successors or assigns), or (ii) all
of Borrower’s members have been enjoined by a court of competent jurisdiction,
over the objection and diligent opposition and defense in a hearing on the
merits by each such member of Borrower, from taking such action (other than by
reason of an injunction obtained by or on behalf of Borrower, Guarantor, any
member of Borrower including without limitation INGREDUS Site 8 South LLC, or
any affiliate of Borrower, Guarantor or INGREDUS Site 8 South LLC, or any of
their respective successors or assigns), it being acknowledged and agreed that
the provisions of this clause (ii) shall not apply in the case of an injunction
against any one or more but not all of the members of Borrower, or
(iii) Borrower is prevented from taking such action by reason of the imposition
of the automatic stay provisions of the Bankruptcy Code in an Involuntary
Bankruptcy Action (other than an Involuntary Bankruptcy Action which would
constitute a Bankruptcy Triggering Event under this Guaranty), then the Demand
Date shall be postponed until the first date on which Borrower is no longer
precluded from taking the actions referred to in subparagraph 3(d)(i) or
3(d)(ii) solely by reason of the circumstances described in clause (i), (ii) or
(iii) of this sentence.

 

The foregoing provisions of this Paragraph 3 shall not (a) constitute a waiver
of any obligation guarantied or secured by this Guaranty, (b) affect in any way
the legality, validity, binding effect or enforceability of this Guaranty, of
Owner’s Operating Agreement or the NYTC Extension Loan Documents, (c) release or
impair this Guaranty, or (d) prevent or in any way hinder Lender from
exercising, or constitute a defense, an affirmative defense, a counterclaim, or
basis for relief in respect of the exercise of, any remedy and/or remedies
against any party or assets under Owner’s Operating Agreement.

 

For purposes of this Guaranty, the term “Involuntary Bankruptcy Action” shall
not include any involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy,

 

6

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment, or other similar protection, remedy, action or
proceeding initiated by The New York Times Company or any Affiliate (as such
term is defined in Owner’s Operating Agreement) of The New York Times Company.

 

Notwithstanding anything to the contrary contained in the Extension Loan
Documents, from and after the occurrence of a Non-Conveyance Triggering Event,
the term “Involuntary Rate” shall mean (i) eighteen (18%) percent per annum, or
(ii) the maximum rate or amount, if any, permitted by applicable law, whichever
is less.

 

4.     Guaranty Absolute.

 

(a)           Guarantor guarantees the Guaranteed Obligations, regardless of any
law, statute, rule, regulation, decree or order now or hereafter in effect in
any jurisdiction affecting or purporting to affect in any manner any of the
terms or the rights or remedies of Lender with respect thereto.

 

(b)           The liability of Guarantor under this Guaranty is present,
primary, continuing, absolute and unconditional, and shall not be affected,
released, terminated, discharged or impaired, in whole or in part, by any or all
of the following, and Lender may proceed, with or without further notice to or
assent from Guarantor, to exercise any right or remedy hereunder irrespective of
and Guarantor hereby waives any defense or counterclaim predicated upon; any or
all of the following:

 

(i)            any lack of genuineness, regularity, validity, legality or
enforceability, or the voidableness of the NYTC Extension Loan Documents or
Owner’s Operating Agreement or any other agreement or instrument relating
thereto;

 

(ii)           the failure of Lender to exercise or to exhaust any other right
or remedy or take any other action against any other security available to it;

 

(iii)          any failure, delay, waiver, consent, indulgence, or forbearance
of Lender in connection with the exercise of, or any lack of diligence in
exercising, any right or remedy with respect to the NYTC Extension Loan
Documents or Owner’s Operating Agreement or this Guaranty;

 

(iv)          any dealings or transactions between Lender and Borrower, whether
or not Guarantor shall be a party to or cognizant of the same;

 

(v)           any bankruptcy, insolvency, assignment for the benefit of
creditors, receivership, trusteeship or dissolution of or affecting Borrower,
Owner or any other party;

 

(vi)          any other guaranty now or hereafter executed by Guarantor or any
other guarantor or the release of any other guarantor from liability for the
payment, performance

 

7

--------------------------------------------------------------------------------


 

or observance of any of the Guaranteed Obligations on the part of Guarantor to
be paid, performed or observed, as applicable, whether by operation of law or
otherwise;

 

(vii)         any rights, powers or privileges Guarantor may now or hereafter
have against any Borrower or any other person, entity or collateral in respect
of the Guaranteed Obligations;

 

(viii)        any other circumstance which might in any manner or to any extent
constitute a defense available to, or vary the risk of Guarantor, or might
otherwise constitute a legal or equitable discharge or defense available to a
surety or guarantor, whether similar or dissimilar to the foregoing;

 

(ix)           any notice of the creation, renewal or extension of the
Guaranteed Obligations and notice of or proof of reliance by Lender upon this
Guaranty or acceptance of this Guaranty;

 

(x)            any change, restructuring or termination of the structure or
existence of Borrower;

 

(xi)           any amendment, extension or modification of or addition or
supplement to the NYTC Extension Loan Documents or Owner’s Operating Agreement
or any of them, except that insofar as the Guaranteed Obligations change by
reason thereof this Guaranty shall extend to the Guaranteed Obligations as they
may be extended, increased, diminished, reduced or otherwise changed by reason
thereof;

 

(xii)          any irregularity in or invalidity or unenforceability of all or
any part of the NYTC Extension Loan Documents or Owner’s Operating Agreement or
any of them;

 

(xiii)         any assignment, conveyance, mortgage, merger or other transfer,
voluntarily or involuntarily (whether by operation of law or otherwise), of all
or any part of Borrower’s interest in the “Mortgaged Property” (as such term is
defined in the NYTC Extension Loan Documents);

 

(xiv)        any failure or purported failure of Lender to mitigate damages
arising from a breach, violation or default by Borrower or Guarantor;

 

(xv)         any defense, right of set-off or other claim which Guarantor may
have against Lender, except for claims of actual payment or actual performance
of the Guaranteed Obligations;

 

(xvi)        any failure by Lender to inform Guarantor of any facts Lender may
now or hereafter know about Borrower or the Mortgaged Property, or the terms of
the NYTC Extension Loan Documents or Owner’s Operating Agreement, it being

 

8

--------------------------------------------------------------------------------


 

understood and agreed that Recipients have no duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
the risk of non-payment of the Guaranteed Obligations; or

 

(xvii)       any termination of the NYTC Extension Loan Documents or Owner’s
Operating Agreement or any of them, or the exercise of any remedies by Lender or
NYTC Member thereunder, or the sale, transfer, or conveyance of any direct or
indirect interest of Borrower in the Mortgaged Property.

 

(c)           This is a guaranty of payment of debt under the conditions
specifically provided in Sections 2 and 3 of this Guaranty. Insofar as the
Guaranteed Obligations require the payment of money, this Guaranty is a guaranty
of payment and not of collection. Guarantor hereby waives any and all legal
requirements that Lender, or their successors or assigns, must institute any
action or proceeding at law or in equity, or obtain any judgment, or exhaust
their rights, remedies and/or recourses against Borrower or any other person or
entity, or with respect to any security for the obligations hereby guaranteed,
as a condition precedent to making any demand on, bringing an action against, or
obtaining or enforcing any judgment against, Guarantor upon this Guaranty,
and/or that they join Borrower or any other person or entity as a party to any
such action.

 

(d)           All of the remedies set forth herein and/or provided for in the
NYTC Extension Loan Documents or Owner’s Operating Agreement or at law or equity
shall be equally available to Lender and the choice of one such alternative over
another shall not be subject to question or challenge by Guarantor or any other
person, nor shall any such choice be asserted as a defense, setoff, or failure
to mitigate damages in any action, proceeding, or counteraction by Lender to
recover or seeking any other remedy under this Guaranty, nor shall such choice
preclude Lender from subsequently electing to exercise a different remedy. The
parties have agreed to the alternative remedies provided herein in part because
they recognize that the choice of remedies in the event of a default hereunder
will necessarily be and should properly be a matter of good-faith business
judgment, which the passage of time and events may or may not prove to have been
the best choice to maximize recovery by Lender at the lowest cost to Borrower
and/or Guarantor. It is the intention of the parties that such good-faith choice
by Lender be given conclusive effect regardless of such subsequent developments.

 

(e)           Guarantor hereby acknowledges having received, reviewed and
understood a true, correct and complete copy of each of the NYTC Extension Loan
Documents and Owner’s Operating Agreement. Guarantor acknowledges that this
Guaranty is in effect and binding without reference to whether this Guaranty is
signed by any other person or entity, that possession of this Guaranty by Lender
shall be conclusive evidence of due delivery hereof by Guarantor and acceptance
hereof by Lender, and that this Guaranty shall continue in full force and
effect, both as to guaranteed obligations and liabilities now existing and/or
those hereafter created.

 

9

--------------------------------------------------------------------------------


 

5.             Representations and Warranties.  Guarantor represents and
warrants to Lender as follows:

 

(a)           Guarantor is a duly organized, validly existing corporation in
good standing under the laws of the State of Ohio and has full power, authority
and legal right to execute and deliver this Guaranty and to perform fully and
completely all of its obligations hereunder.

 

(b)           The execution, delivery and performance of this Guaranty by
Guarantor has been duly authorized by all necessary corporate action, and will
not violate any provision of any law, regulation, order or decree of any
governmental authority, bureau or agency or of any court binding on Guarantor,
or any provision of the by-laws of Guarantor, or of any contract, undertaking or
agreement to which Guarantor is a party or which is binding upon Guarantor or
any of its property or assets, and will not result in the imposition or creation
of any lien, charge or encumbrance on, or security interest in, any of its
property or assets pursuant to the provisions of any of the foregoing.

 

(c)           This Guaranty has been duly executed and delivered by a duly
authorized officer of Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms.

 

(d)           All necessary resolutions, consents, licenses, approvals and
authorizations of any person or entity required in connection with the
execution, delivery and performance of this Guaranty have been duly obtained and
are in full force and effect.

 

(e)           There are no conditions precedent to the effectiveness of this
Guaranty that have not been either satisfied or waived.

 

(f)            Guarantor has, independently and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty.

 

(g)           There are no actions, suits or proceedings pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor nor any
judgment rendered against Guarantor, which will have a material adverse impact
upon Guarantor’s ability to perform its obligations hereunder, or involving the
validity or enforceability of this Guaranty, at law or in equity; and Guarantor
is not in default under any order, writ, injunction, decree or demand of any
court or any administrative body having jurisdiction over Guarantor.

 

(h)           Any and all balance sheets, net worth statements, income and
expense statements, cash flow statements and other financial statements of, and
other financial statements and data relating to, Guarantor previously or
hereafter delivered to Lender fairly and accurately present, or will fairly and
accurately present, the financial condition of Guarantor as of the dates
thereof; since the dates of those most recently delivered, there has been no
material adverse change in the financial condition of Guarantor; Guarantor has
disclosed all events, conditions, and facts known

 

10

--------------------------------------------------------------------------------


 

to Guarantor which are more likely than not to have a material adverse effect on
the financial condition of Guarantor; and neither this Guaranty nor any
document, financial statement, financial or credit information, certificate or
statement relating to Guarantor and referred to herein, or furnished to Lender
by Guarantor contains, or will contain, any untrue statement of a material fact
or omits, or will omit, a material fact.

 

6.             Waivers.  Guarantor expressly waives the following:

 

(a)           notice of acceptance of this Guaranty and of any change in the
financial condition of Borrower;

 

(b)           promptness, diligence, presentment and demand for payment of any
of the Guaranteed Obligations;

 

(c)           protest, notice of dishonor, notice of the performance or
non-performance of any of the Guaranteed Obligations, notice of default and any
other notice with respect to any of the Guaranteed Obligations and/or this
Guaranty;

 

(d)           any demand for payment under this Guaranty;

 

(e)           the right to interpose all substantive and procedural defenses of
the law of guaranty, indemnification and suretyship, except the defenses of
prior payment or performance by Borrower of the Guaranteed Obligations which
Guarantor is called upon to pay or perform under this Guaranty;

 

(f)            all rights and remedies accorded by applicable law to guarantors,
or sureties, including, without being limited to, any extension of time
conferred by any law now or hereafter in effect;

 

(g)           the right to trial by jury in any action or proceeding of any kind
arising on, under, out of, or by reason of or relating, in any way, to this
Guaranty or the interpretation, breach or enforcement hereof;

 

(h)           the right to interpose any set-off or counterclaim of any nature
or description in any action or proceeding arising hereunder or with respect to
this Guaranty; and

 

(i)            any right or claim of right to cause a marshaling of the assets
of Borrower or to cause Lender to proceed against Borrower and/or any collateral
or security held by Borrower at any time or in any particular order.

 

7.             Bankruptcy. Notwithstanding anything to the contrary herein,
Guarantor’s liability shall extend to all amounts or other obligations which
constitute part of the Guaranteed Obligations and would be owed by, or required
to be performed by, Borrower under the NYTC

 

11

--------------------------------------------------------------------------------


 

Extension Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Borrower or any other party.  Without limiting the
foregoing, neither Guarantor’s obligation to make payment or otherwise perform
in accordance with this Guaranty nor any remedy for the enforcement thereof
shall be impaired, modified, changed, stayed, released or limited in any manner
by any impairment, modification, change, release, limitation or stay of the
liability of Borrower or any other party or its estate in bankruptcy or any
remedy for the enforcement thereof, resulting from the operation of any present
of future provision of the Bankruptcy Code or other statute or from the decision
of any court interpreting any of the same.

 

8.             Currency of Payments; Interest.

 

(a)           Any and all amounts required to be paid by Guarantor hereunder
shall be paid in lawful money of the United States of America and in immediately
available funds.  Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to Lender on account of its liability hereunder,
it will notify Lender in writing that such payment is made under this Guaranty
for that purpose.

 

(b)           Any amount payable by Guarantor hereunder which is not paid when
due shall bear interest at the rate of eighteen percent (18 %) per annum from
its due date until repaid, and such interest shall be deemed part of the
Guaranteed Obligations. Notwithstanding any other provision or provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount, if any,
which Guarantor may be required or permitted to pay by any applicable law.

 

9.             Waiver of Rights Against Borrower; Subordination.

 

(a)           Guarantor hereby waives all rights of subrogation and any other
claims that it may now or hereafter acquire against Borrower or any insider that
arise from the existence, payment, performance or enforcement of Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Owner or Lender against Borrower or any
insider, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Borrower or any insider, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right.

 

(b)           If any amount shall be paid to Guarantor in violation of the
preceding subsection (a), such amount shall be held in trust for the benefit of
Lender and shall forthwith be paid to Lender to be credited and applied to all
amounts payable under this Guaranty in accordance with the terms of this
Guaranty, or to be held as collateral for any amounts payable under this
Guaranty thereafter arising.  Guarantor acknowledges that it has and will
receive

 

12

--------------------------------------------------------------------------------


 

substantial benefit from the making of the NYTC Extension Loan and that the
waiver set forth in this subsection is knowingly made in contemplation of such
benefits.

 

(c)           All indebtedness, liabilities and obligations of Borrower to
Guarantor, whether secured or unsecured and whether or not evidenced by any
instrument, now existing or hereafter created or incurred, are and shall be
subordinate and junior as to lien, time of payment and in all other respects to
the Guaranteed Obligations

 

(d)           Guarantor agrees that, following any default or event of default
by Borrower in the payment of the Guaranteed Obligations, and until the
Guaranteed Obligations shall have been paid in full, Guarantor will not accept
any payment or satisfaction of any kind of any indebtedness or obligation of
Borrower to Guarantor. Further, as long as Guarantor remains liable hereunder,
Guarantor agrees that, if, following any default or event of default by Borrower
in the payment of the Guaranteed Obligations, Guarantor should receive any
payment, satisfaction or security for any indebtedness or obligation of Borrower
to Guarantor, the same shall be delivered to Lender in the form received,
endorsed or assigned as may be appropriate, for application on account of or as
security for the Guaranteed Obligations, and, until so delivered, shall be held
in trust for Lender as security for said obligations.  In addition, at any time,
in the event of any receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement with creditors (whether or
not pursuant to bankruptcy laws), sale of all or substantially all of the
assets, dissolution, liquidation or any other marshaling of the assets and
liabilities of Borrower, Lender shall be entitled to performance in full of the
obligations hereby guaranteed prior to the payment of all or any part of any
indebtedness of Borrower to Guarantor, and Guarantor will, at the request of
Lender, file any claim, proof of claim or other instrument of similar character
necessary to enforce the obligations of Borrower in respect of such indebtedness
and hereby assigns to Lender, and will hold in trust for Lender, any and all
monies, dividends or other assets received in any such proceeding on account of
such obligations, unless and until the obligations hereby guaranteed shall be
irrevocably performed in full. In the event Guarantor fails to perform said
obligations, it shall pay and deliver said monies, dividends or other assets to
Lender.

 

10.           Amendment in Writing.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Guarantor
and Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

11.           Remedies. The obligations of Guarantor under this Guaranty are
independent of Borrower’s obligations under the NYTC Extension Loan Documents,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against Borrower or whether Borrower is joined in any such action or
actions. Any one or more successive and/or concurrent actions may be

 

13

--------------------------------------------------------------------------------


 

brought hereon against Guarantor either in the same action, if any, brought
against Borrower or in separate actions, as often as Lender, in its sole
discretion, may deem advisable.

 

12.           Certified Statement.  Guarantor agrees that it will, at any time
and from time to time, within ten (10) days following request by Lender, execute
and deliver to Lender a statement certifying that this Guaranty is unmodified
and in full force and effect (or if modified, that the same is in full force and
effect as modified and stating such modifications).

 

13.           Notices. All notices and other communications which may be or are
desired to be given hereunder shall be in writing and shall be hand delivered,
sent by registered U.S. Mail, return receipt requested, or sent by overnight
courier service, designated for next-day delivery, as follows:

 

If to Guarantor:

 

Forest City Enterprises, Inc.
1160 Terminal Tower
50 Public Square
Cleveland, Ohio 44113-2267
Attention: General Counsel

 

With a copy to:

 

Forest City Ratner Companies
One MetroTech Center North
Brooklyn, New York 11201
Attention: David Berliner, Esq.

 

And to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.

 

If to Lender:

 

[Lender]

c/o The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: General Counsel

 

14

--------------------------------------------------------------------------------


 

With a copy to:

 

[Lender]

c/o The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: Director of Real Estate

 

And to:

 

Swidler Berlin Shereff Friedman, LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention:  Martin D. Polevoy, Esq.

 

Any party hereto may designate a different address to which or person to whom
notices or demands shall be directed by written notice given in the same manner
and directed to the other at its address hereinabove set forth. Any notice given
hereunder shall be deemed received when delivered if delivered by hand, one
(1) Business Day (as hereinafter defined) after delivery if sent overnight
delivery service, designated for next-day delivery, and three (3) Business Days
after mailing if sent by registered U.S. mail, provided, however, that rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given as herein required shall be deemed to be
receipt of the notice, demand or request sent.

 

As used in this Guaranty, the term “Business Day” means any day which is not a
Saturday, a Sunday or a day observed as a holiday by either the State of New
York or the federal government of the United States.

 

14.           Termination of Guaranty; Successors and Assigns. This Guaranty
shall

 

(a)           remain in full force and effect:

 

(i)            with respect to any Bankruptcy Triggering Event, until payment
and performance in full of the Guaranteed Obligations applicable to a Bankruptcy
Triggering Event and the expiration of all applicable periods under the laws
governing bankruptcy, insolvency, fraudulent conveyances and creditor’s rights
during which any payment made by Guarantor or Borrower with respect to the
Guaranteed Obligations may be required to be disgorged or repaid by Lender; and

 

(ii)           with respect to any Non-Conveyance Triggering Event, until
payment and performance in full of the Guaranteed Obligations applicable to a

 

15

--------------------------------------------------------------------------------


 

Non-Conveyance Triggering Event or such earlier date as Borrower takes all
actions required in connection with the Required Conveyance Action (provided
that, in the case of a Required Conveyance Action which is not made within ten
(10) days after delivery of a Demand Notice, Lender elects to accept such
Required Conveyance Action, it being acknowledged and agreed that Lender shall
not be under any obligation to accept a Required Conveyance Action which is not
made within ten (10) days after delivery of a Demand Notice and that Lender may
refuse to accept a Required Conveyance Action which is not made within ten
(10) days after delivery of a Demand Notice in its sole and absolute
discretion),

 

and, in either case, the expiration of all applicable periods under the laws
governing bankruptcy, insolvency, fraudulent conveyances and creditor’s rights
during which any payment made by Guarantor or Borrower with respect to the
Guaranteed Obligations may be required to be disgorged or repaid by Lender or
any action taken by Borrower in connection with the Required Conveyance Action
may be voided, as the case may be. In addition, this Guaranty shall be
automatically reinstated if, following the Required Action, Borrower or
Guarantor shall take any actions, steps or procedures which might delay, impede
or preclude NYTC (or its designee) from recording the conveyance instruments
with respect to the Mortgaged Property, taking possession of the Mortgaged
Property or collecting rents from occupants of the Mortgaged Property, whether
the Mortgaged Property is transferred pursuant to the conveyance instruments or
the judgment of foreclosure referred to in subparagraph 3(d) of this Guaranty;

 

(b)           be binding upon Guarantor and its successors, transferees and
permitted assigns; and

 

(c)           inure to the benefit of and be enforceable by Lender and its
successors, transferees and assigns.

 

Wherever in this Guaranty reference is made to Guarantor or Lender, the same
shall be deemed to refer also to the then successor or assign of Guarantor or
Lender. Notwithstanding anything herein to the contrary, Guarantor shall not
have the right to assign this Guaranty or delegate its obligations without the
prior written consent of Lender, which may be withheld in Lender’s sole and
absolute discretion, and any purported assignment in violation of the foregoing
clause shall be null and void as against Lender.

 

15.           Governing Law.

 

(a)           This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely within said state, without giving effect to conflict of laws
principles thereof.

 

16

--------------------------------------------------------------------------------


 

(b)           Guarantor hereby irrevocably submits to personal jurisdiction in
the State of New York for the enforcement of this Guaranty and waives any and
all rights to object to such jurisdiction for the purposes of litigation to
enforce this Guaranty. Guarantor hereby consents to the jurisdiction of either
any court of the State of New York or (in a case involving diversity of
citizenship) the United States District Court where the Project is located, in
any action, suit, or proceeding which Lender may at any time wish to file in
connection with this Guaranty or any related matter. Guarantor hereby agrees
that an action, suit, or proceeding to enforce this Guaranty may be brought in
any State or Federal court in the State of New York and hereby waives any
objection which Guarantor may have to the laying of the venue of any such
action, suit, or proceeding in any such court; provided, however, that the
provisions of this subparagraph 14(b) shall not be deemed to preclude Lender
from filing any such action, suit, or proceeding in any other appropriate forum.

 

16.           Severability.  If any term, covenant, condition or provision of
this Guaranty or the application thereof to any circumstance or to Guarantor
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Guaranty or the application thereof to any
circumstances or to Guarantor other than those as to which any term, covenant,
condition or provision is held invalid or unenforceable, shall not be affected
thereby and each remaining term, covenant, condition and provision of this
Guaranty shall be valid and shall be enforceable to the fullest extent permitted
by law.

 

17.           Headings. The headings used in this Guaranty are for convenience
only and are not to be considered in connection with the interpretation or
construction of this Guaranty.

 

18.           Enforcement Costs. If: (i) this Guaranty is placed in the hands of
an attorney for collection or is collected through any legal proceeding; (ii) an
attorney is retained to represent Lender in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Guaranty; or (iii) an attorney is retained to represent Lender
in any proceedings whatsoever in connection with this Guaranty, then Guarantor
shall pay to Lender upon demand all attorneys’ fees, costs and expenses,
including, without limitation, court costs, filing fees, recording costs, and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder, regardless of whether all or a portion of such Enforcement Costs are
incurred in a single proceeding brought to enforce this Guaranty.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first above written.

 

 

GUARANTOR:

 

 

 

FOREST CITY ENTERPRISES, INC., an Ohio
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF 10-DAY NOTICE

 

[Lender]
c/o The New York Times Company
229 West 43rd Street
New York, New York 10036

 

Date:

 

FC Lion LLC

[ADDRESS FOR NOTICES

IN NYTC EXTENSION LOAN

MORTGAGE]

 

Forest City Enterprises, Inc.
1160 Terminal Tower
50 Public Square
Cleveland, Ohio 44113
Attention: General Counsel

 

Ladies and Gentlemen:

 

Notice is herewith given that FC Lion LLC as “Borrower” under (i) that certain
Modification of Substitute Extension Loan Note (the “Note”)
dated                2001 and (ii) that certain Modification of Substitute
Extension Loan Mortgage and Security Agreement (Leasehold), (the “Mortgage”)
dated                , 2001, which documents, among others, evidence and secure
that certain loan in the original principal amount of $
                                from [Lender] (“Lender”) to Borrower (the “NYTC
Extension Loan”), is in default of its obligations regarding payments of
interest and/or principal under the NYTC Extension Loan.

 

Specifically, Borrower has failed to make payments of [interest required under
the Note in the aggregate amount of $                ,] [plus interest accruing
subsequent to                 ;] [and Borrower has failed to make payments of
principal under the Note in the aggregate amounts of $                .](1)

 

If this default is not cured within ten (10) days after delivery of this Notice,
in addition to any other rights and remedies that the Lender may have (with or
without the giving of notice) under the Note, the Mortgage or any other document
evidencing or securing the NYTC

 

--------------------------------------------------------------------------------

(1) Specific defaults to be described.

 

A-1

--------------------------------------------------------------------------------


 

Extension Loan, by way of acceleration of the obligations or otherwise, Lender
may exercise all of its rights and remedies set forth in that certain Guaranty
dated                from Forest City Enterprises, Inc. to Lender (the
“Guaranty”), subject to the terms therein.

 

This Notice shall satisfy in all respects the “10-Day Notice” requirement under
paragraph 3(d) of the Guaranty.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
described to such terms in the Guaranty.

 

 

Yours very truly,

 

 

 

[LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: General Counsel

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF 5-DAY NOTICE

 

[Lender]
c/o The New York Times Company
229 West 43rd Street
New York, New York 10036

 

Date:

 

FC Lion LLC

[ADDRESS FOR NOTICES

IN NYTC EXTENSION LOAN

MORTGAGE]

 

Forest City Enterprises, Inc.
1160 Terminal Tower
50 Public Square
Cleveland, Ohio 44113
Attention: General Counsel

 

Ladies and Gentlemen:

 

Notice is herewith given that FC Lion LLC as “Borrower” under (i) that certain
Modification of Substitute Extension Loan Note (the “Note”)
dated                 2001 and (ii) that certain Modification of Substitute
Extension Loan Mortgage and Security Agreement (Leasehold), (the “Mortgage”)
dated              , 2001, which documents, among others, evidence and secure
that certain loan in the original principal amount of
$                       from [Lender] to Borrower (the “NYTC Extension Loan”),
is in default of its obligations regarding payments of interest or principal
under the NYTC Extension Loan AND such default has continued beyond the
expiration of the 10-day cure period referred to in the notice of default to
Borrower and Guarantor dated                   .

 

Specifically, Borrower has failed to make payments of: [interest required under
the Note in the aggregate amount of $                          ,] [plus interest
accruing subsequent to                          ;] [and Borrower has failed to
make payments of principal under the Note in the aggregate amounts of
$                        .](2)

 

--------------------------------------------------------------------------------

(2) Specific defaults to be described.

 

B-1

--------------------------------------------------------------------------------


 

If this default is not cured within five (5) days after delivery of this Notice,
in addition to any other rights and remedies that the Lender may have (with or
without the giving of notice) under the Note, the Mortgage or any other document
evidencing or securing the NYTC Extension Loan, by way of acceleration of the
obligations or otherwise, Lender may exercise all of its rights and remedies set
forth in that certain Guaranty dated                        from Forest City
Enterprises, Inc. to Lender (the “Guaranty”), subject to the terms therein.

 

This Notice shall satisfy in all respects the “5-Day Notice” requirement under
Paragraph 3(d) of the Guaranty.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

 

 

Yours very truly,

 

 

 

[LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: General Counsel

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CONVEYANCE DOCUMENTS

 

[See attached Assignment and Assumption Agreement.  In addition, Borrower to
execute transfer
tax returns in form satisfactory to Lender’s title insurance company reflecting
Borrower’s
payment of transfer taxes and such other documents as may be required by
Lender’s title
insurance company to record Assignment and Assumption Agreement.]

 

C-1

--------------------------------------------------------------------------------


 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) dated as
of                        , 20         by and between FC LION LLC (“Assignor”),
a New York limited liability Landlord, having an office at
                                            and [LENDER OR ITS DESIGNEE]
(“Assignee”), a                        having an office c/o The New York Times
Company, 229 West 43rd Street, New York, New York 10036.

 

WITNESSETH:

 

WHEREAS, Assignor is the tenant under those certain Agreements of Sublease more
particularly described on Exhibit 1 annexed hereto (collectively, the
“Subleases”) affecting a portion of the property more particularly described in
Exhibit 2 attached hereto and hereby made a part hereof and the improvements
located thereon;

 

WHEREAS, Assignor wishes to assign all of its right, title and interest in and
to the Subleases to Assignee, and Assignee wishes to assume all such right,
title and interest from and after the effective date of such assignment.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.             Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Subleases. References herein to any
document or instrument shall refer to the same as it may be amended, modified,
supplemented, extended, renewed or assigned.

 

2.             Assignor hereby assigns, grants, bargains, sells and transfers
all of its right, title and interest in and to the Subleases, together with any
and all amendments, extensions and renewals thereof, and together with all
rights and obligations accrued or to accrue under said Subleases, to Assignee
and its successors and assigns, TO HAVE AND TO HOLD the same unto Assignee, its
successors and assigns, from the date hereof, for all the rest of the term of
the Subleases.

 

3 .            Assignee hereby assumes and agrees to perform and comply with all
of the covenants and conditions of the Subleases to be performed or complied
with by the tenant thereunder on and after the date hereof, as if Assignee had
originally executed the Ground Lease as the tenant thereunder.

 

4.             This Assignment shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

5.             This Assignment shall be governed by, and construed in accordance
with

 

C-2

--------------------------------------------------------------------------------


 

the laws of the State of New York.

 

6.             This Assignment may be executed in counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Assignment
as of the date first set above.

 

 

ASSIGNOR:

 

 

 

FC LION LLC

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

ASSIGNEE:

 

 

 

[LENDER OR ITS DESIGNEE]

 

 

 

By:

 

 

 

Name:

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the            day of                       , in the year 20       , before
me, the undersigned, a Notary Public in and for said State, personally
appeared                                    , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

 

 

Notary Public

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the            day of                       in the year 20       , before me,
the undersigned, a Notary Public in and for said State, personally
appeared                                    , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

C-4

--------------------------------------------------------------------------------


 

Exhibit 1 to Assignment and Assumption Agreement

 

RETAIL SUBLEASE

 

Agreement of Sublease by and between The New York Times Building, LLC, Landlord,
and FC Lion LLC, Tenant, dated as of             , 2001, a memorandum of which
was recorded in the Office of the Register of the City of New York, New York
County on             , 2001, as amended by [Amendment] dated             ,
200      , a memorandum of which [Amendment] was recorded in the Office of the
Register of the City of New York, New York County on             , 200     , the
Landlord’s interest in which Agreement of Sublease has been assigned to 42nd St.
Development Project, Inc. by Assignment and Assumption Agreement dated
                , 200     , between The New York Times Building, LLC, assignor,
and 42nd St. Development Project, Inc., assignee.

 

OFFICE SUBLEASE

 

Agreement of Sublease by and between The New York Times Building, LLC, Landlord,
and FC Lion LLC, Tenant, dated as of             , 2001, a memorandum of which
was recorded in the Office of the Register of the City of New York, New York
County on             , 2001, as amended by [Amendment] dated             ,
200    , a memorandum of which [Amendment] was recorded in the Office of the
Register of the City of New York, New York County on              , 200     ,
the Landlord’s interest in which Agreement of Sublease has been assigned to 42nd
St. Development Project, Inc. by Assignment and Assumption Agreement dated
                 , 200   , between The New York Times Building, LLC, assignor,
and 42nd St. Development Project, Inc., assignee.(3)

 

--------------------------------------------------------------------------------

(3)Revise as necessary if there are multiple Office Severance Subleases.

 

C-5

--------------------------------------------------------------------------------


 

Exhibit 2 to Assignment and Assumption Agreement

 

DESCRIPTION OF PROPERTY

 

[Land Description from Condominium Declaration]

 

C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF FORECLOSURE DOCUMENTS

 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

x

 

[LENDER],

 

Index No.

 

 

 

 

Plaintiff,

 

 

 

 

 -against-

 

 

 

 

 

FC LION LLC,

 

STIPULATION

 

 

OF SETTLEMENT

 

Defendant.

 

 

 

 

 

x

 

 

 

 

 

 

WHEREAS, plaintiff [LENDER] (“NYT”) shall commence a foreclosure action (the
“Foreclosure Action”) by filing a summons and verified complaint (the
“Foreclosure Complaint”) with respect to a Mortgage (hereinafter defined) on the
leasehold interest in certain improved real property located at [Site 8 South],
New York, New York (the “Mortgaged Premises”), as such property is described
more particularly in Exhibit A hereto, naming as a defendant, FC Lion LLC
(“Borrower”); and

 

WHEREAS, Borrower borrowed the sum of [             ] from NYT, which loan,
together with interest thereon, was evidenced by a certain Modification of
Substitute Extension Loan Note dated [                              ] (the
“Note”) whereby Borrower was bound and promised to repay to NYT said sum with
interest thereon at the rate provided in the Note, and

 

D-1

--------------------------------------------------------------------------------


 

WHEREAS, Borrower, as collateral security for the payment of the indebtedness
evidenced by the Note, executed, acknowledged and delivered to NYT, that certain
Modification of Substitute Extension Loan Mortgage and Security Agreement
(Leasehold) dated [             ] (the “Mortgage”); and

 

WHEREAS, Forest City Enterprises, Inc., a corporation organized under the laws
of the State of Ohio, as an inducement to NYT to make the loan evidenced by the
Note, executed and delivered that certain Guaranty dated [             ] (the
“Guaranty”); and

 

WHEREAS, Borrower defaulted under the terms of the Note and Mortgage in that
Borrower failed to pay to NYT the installments of principal and interest due on
[             ] (for interest period [             ] through [             ] and
thereafter; and

 

WHEREAS, NYT notified Borrower of its defaults under the Note and the Mortgage
and, upon Borrower’s failure to cure the defaults, NYT has accelerated and
declared immediately due and payable the entire unpaid principal balance of the
Note, to wit, the sum of [            ], with interest, late charges and other
fees (including attorneys’ fees) as provided in the Note, the Mortgage and
Guaranty.

 

NOW, THEREFORE, it is hereby stipulated and agreed by and between the
undersigned as follows:

 

1.             The recitals set forth hereinabove are true, accurate and
incorporated herein by reference as if repeated at length herein.

 

2.             Borrower acknowledges, agrees and admits that it is in default
under the Note and that the following amounts are due and owing to NYT under the
Note and Mortgage, without defense, offset or counterclaim:  (i) the outstanding
principal balance in the sum of [             ];

 

D-2

--------------------------------------------------------------------------------


 

(ii) outstanding interest arrears through [             200   ] in the sum of
[             ]; (iii) late charges of [             ]; (iv) insurance premiums,
fees (including attorneys’ fees) and other expenses of [             ];
(v) interest on [                          ] from and after [             ] at
the rate of [             ] per diem; and (vi) additional expenses reimbursable
under the Note, the Mortgage and Guaranty (such as taxes, assessments and
penalties, if any, with respect to the Mortgaged Premises, insurance premiums,
costs for maintenance, protection and preservation of the Mortgaged Premises,
appraisal and environmental fees, legal fees, Court costs and disbursements and
any additional allowances pursuant to CPLR 8302 or 8303 or any successor
statute(s)).

 

3.             Borrower hereby:

 

(a)           ratifies and confirms the jurisdiction of this Court, acknowledges
and admits due and proper service upon it of a copy of the summons and the
Foreclosure Complaint in the Foreclosure Action and waives service of all papers
and notices of all proceedings in the Foreclosure Action;

 

(b)           irrevocably, unconditionally and with prejudice waives and
releases all defenses, affirmative defenses, set-offs and counterclaims, in
fact, law or equity, to or relating to the Foreclosure Complaint, the
Foreclosure Action, the Note and the Mortgage;

 

(c)           assigns and transfers to NYT all security deposits held for the
Mortgaged Premises, or any portion thereof, agrees to promptly provide to the
tenants of the Mortgaged Premises notice of the transfer to NYT, and delivers to
NYT possession, custody and control of the Mortgaged Premises along with all
records, rents, keys, equipment, fixtures and supplies attendant thereto
(“Possession”);

 

D-3

--------------------------------------------------------------------------------


 

(d)           consents to the immediate entry, on the terms and conditions
hereinafter set forth, of (i) a judgment of foreclosure and sale, on consent, in
the form annexed hereto as Exhibit B (the “Judgment of Foreclosure”), to the
computation of the indebtedness contained therein and to the immediate sale at
public auction of the Mortgaged Premises in accordance with the terms thereof;

 

(e)           agrees that, other than as specifically contemplated hereunder, it
shall take no actions, steps or procedures which might delay, impede or preclude
(i) NYT from taking Possession of the Mortgaged Premises and collecting rents
from occupants of the Mortgaged Premises, the Mortgaged Premises is transferred
pursuant to the Judgment of Foreclosure or otherwise, and (ii) NYT from causing
the Judgment of Foreclosure to be duly and promptly entered; and

 

(f)            admits there are no defenses, affirmative defenses, set-offs or
counterclaims with respect to the Note and the Mortgage, that all of the
provisions of each of the foregoing documents are valid, binding, enforceable
and unimpaired in accordance with their terms and are hereby ratified and
confirmed.

 

4.             Borrower agrees to cooperate with NYT in taking all steps
(including furnishing testimony, where necessary) and executing or furnishing
all documents and affidavits requested by NYT and/or as may be necessary for the
submission and entry of the Judgment of Foreclosure and the turnover and
surrender of possession, custody and control of the Mortgaged Premises in
accordance with the terms thereof.

 

5.             Borrower hereby represents, warrants and covenants to NYT that
Borrower’s execution of this Stipulation and the performance by Borrower of its
obligations hereunder (i) has been duly and properly authorized by all requisite
corporate acts, and (ii) has been duly authorized and approved by the requisite
Courts, municipal officers, governmental officials or third-parties, and

 

D-4

--------------------------------------------------------------------------------


 

(iii) will not violate any contract, document, understanding, agreement or
instrument to which Borrower is a party or by which Borrower or the Mortgaged
Premises might be bound or affected.

 

6.             Borrower hereby acknowledges, agrees and consents that NYT is
entitled forthwith, and without objection, interference, delay or restraint by
or on behalf of Borrower, to execute immediately upon the Judgment of
Foreclosure for the full amount thereof and to cause the immediate sale of the
Mortgaged Premises at public auction. Upon a default by Borrower in any of its
obligations hereunder or if any of the Representations is false or misleading,
NYT shall be entitled, in addition to the sale of the Mortgaged Premises at
public auction, to enter a deficiency judgment against Borrower for the
difference between the amount set forth in the Judgment of Foreclosure and the
amount of the successful bid at the public auction of the Mortgaged Premises
(such sum conclusively representing the value of the Mortgaged Premises in
accordance with Section 1371 of the Real Property Actions and Proceedings Law).

 

7.             Borrower and Guarantor hereby unconditionally and irrevocably
releases and forever discharges NYT, its officers, directors, employees, agents,
attorneys, representatives, successors and assigns from and against any and all
rights, claims, causes of action, damages, liabilities and obligations of any
nature or kind whatsoever arising out of or in connection with the Note, the
Mortgage, the Guaranty and/or the Mortgaged Premises. NYT hereby unconditionally
and irrevocably releases and forever discharges Borrower and Guarantor, their
respective officers, directors, employees, agents, attorneys, representatives,
successors and assigns from and against any and all rights, claims, causes of
action, damages, liabilities and obligations of any nature or kind whatsoever
arising out of or in connection with the Note, the Mortgage, the Guaranty and/or
the Mortgaged Premises, provided, however, that such release shall not be deemed
to discharge

 

D-5

--------------------------------------------------------------------------------


 

Borrower and Guarantor of their respective representations, warranties and
obligations, made or covenanted to under this Stipulation.

 

8.             No failure or delay by NYT to exercise any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.

 

9.             The parties executing this Stipulation and ancillary documents
hereby represent that (i) they have read and reviewed this Stipulation and all
ancillary documents with their independent counsel and they understand and
consent to the terms and provisions hereof; and (ii) this Stipulation and the
Judgment of Foreclosure when executed by the parties hereto, will be the legal,
valid and binding obligations of the parties hereto enforceable in accordance
with their respective terms and duly authorized by all requisite corporate
acts.   This Stipulation may not be amended except in a writing signed by the
parties hereto and this Stipulation shall be governed by and construed in
accordance with the laws of the State of New York. In the event any one or more
of the provisions of this Stipulation shall for any reason be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Stipulation, but
this Stipulation shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

10.           This Stipulation shall inure to the benefit of and shall be
binding upon the parties hereto and their respective legal representatives,
successors and assigns. Nothing in this Stipulation, express or implied, is
intended to confer on any person other than the parties hereto, or

 

D-6

--------------------------------------------------------------------------------


 

their respective legal representatives, successors and assigns, any rights,
remedies, obligations or liabilities.

 

11.           This Stipulation may be executed in separate counterparts, which,
together, shall constitute one and the same fully executed Stipulation.

 

12.           This Stipulation sets forth the entire understanding of the
parties with respect to the subject matter of this Stipulation. Neither party
has made to the other party, with respect to the subject matter of this
Stipulation, any representation or warranty, oral or written, express or implied
in fact or by law except as set forth in or required by this Stipulation. 
Neither party is entering into this Stipulation in reliance upon, or is
concerned with the accuracy or completeness of, anything, oral or written,
expressed or given to it by the other party, except as set forth in this
Stipulation.

 

D-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Stipulation has been executed and delivered as of the
        day of [                   ], 2001.

 

 

FC LION LLC:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

FOREST CITY ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

D-8

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

 

 

 

)

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

On the                      day of [              ], 2001, before me, the
undersigned, a Notary Public in and for said state, personally
appeared                 personally known to me or proved to me on the basis or
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity, and
that by his signature on the instrument, the person, or the entity upon behalf
of which the person acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

 

 

)

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

On the               day of [               ], 2001, before me, the undersigned,
a Notary Public in and for said state, personally
appeared               personally known to me or proved to me on the basis or
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity, and
that by his signature on the instrument, the person, or the entity upon behalf
of which the person acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

On the                    day of [            ], 2001, before me, the
undersigned, a Notary Public in and for said state, personally
appeared                 personally known to me or proved to me on the basis or
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity, and
that by his signature on the instrument, the person, or the entity upon behalf
of which the person acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

D-9

--------------------------------------------------------------------------------


 

Exhibit A to Stipulation of Settlement

 

DESCRIPTION OF MORTGAGED PROPERTY

 

[From Extension Loan Mortgage]

 

D-10

--------------------------------------------------------------------------------


 

Exhibit B to Stipulation of Settlement

 

JUDGMENT OF FORECLOSURE AND SALE

 

(See Attached)

 

D-11

--------------------------------------------------------------------------------


 

At IAS Part          of the Supreme Court of the State of New York, held in and
for the County of New York, at the Courthouse, 60 Centre Street, New York, New
York, on the         day of          , 2001

 

PRESENT:

 

 

 

 

 

 

 

 

 

Hon.                        ,

 

 

 

 

 

 

 

 

 

 

 

Justice.

 

 

 

x

 

[LENDER],

 

 

Index No.

 

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

 

 

 -against-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FC LION LLC, [names of other defendants to be inserted], THE PEOPLE OF THE STATE
OF NEW YORK, THE CITY OF NEW YORK, JOHN DOE NOS. 1-100, JOHN DOE COMPANY NOS.
1-100 and JOHN DOE CORPORATION NOS. 1-100, The Names of the “John Doe”
Defendants Being Fictitious and Unknown to Plaintiff, the Persons and Firms
Intended Being Those Who May Be in Possession of, or May Have a Possessory, Lien
or Other Interests in, the Premises Herein Described.

 

JUDGMENT OF
FORECLOSURE AND SALE

 

 

 

 

 

 

 

Defendant.

 

 

 

 

x

 

 

Upon the summons, verified complaint and notice of pendency heretofore filed in
this action on                     ,                      the affidavit of
regularity of [                     ], sworn
to                     ,                     showing that each of the defendants
herein has been duly served with a copy of the summons and verified complaint in
this action, or has appeared herein by their attorneys; the stipulation of
settlement by and between plaintiff and defendant FC Lion

 

D-12

--------------------------------------------------------------------------------


 

LLC (“Borrower”) dated                   (the “Stipulation”), and upon all
papers and proceedings heretofore had herein, from all of which it appears that
this action was brought to foreclose, and that Borrower consents to the
foreclosure of, that certain leasehold mortgage dated [                     ]
(the “Mortgage”), given as security for that certain note in the original
principal sum of [                     ] (the “Note”), on certain property
located at [Site 8 South], New York, New York, and more particularly described
in the Mortgage (the “Mortgaged Premises”), and that (i) the outstanding
principal balance in the sum of [                     ]; (ii) outstanding
interest arrears through [                     ] in the sum of
[                     ]; (iii) late charges of [                     ];
(iv) insurance premiums, fees (including attorneys’ fees) and other expenses of
[                     ]; (v) interest on [                     ] from and after
[                           ] at the rate of[                     ] per diem;
and (vi) additional expenses reimbursable under the Note and Mortgage (such as
taxes, assessments and penalties, if any, with respect to the Mortgaged
Premises, insurance premiums, costs for maintenance, protection and preservation
of the Mortgaged Premises, appraisal and environmental fees, legal fees, Court
costs and disbursements and any additional allowances pursuant to CPLR 8302 or
8303) are now due and payable; that all of the defendants herein have been duly
served with a copy of the summons and verified complaint; that Borrower has
appeared herein through its attorneys,
[                                          ], waived service of all papers
herein and consents to this judgment of foreclosure and sale upon the terms and
conditions hereinafter set forth by subjoining its consent hereto; that the time
to move or answer with the respect to the complaint has expired and that no
answer or motion directed to the complaint or otherwise has been interposed
except by Borrower, who has consented to this judgment of foreclosure, and that
the

 

D-13

--------------------------------------------------------------------------------


 

time to do so has not been extended by order of this Court; and that the
defendant, other than as previously set forth, is in default in answering the
complaint; and that the defendant is not an infant, incompetent or absentee; and
that the notice of pendency heretofore filed has been on file for twenty (20)
days or more and contains correctly and truly all of the particulars required by
law to be stated in such notice.

 

NOW, on the motion of SWIDLER BERLIN SHEREFF FRIEDMAN, LLP, attorneys for
plaintiff, it is

 

ORDERED, ADJUDGED AND DECREED that plaintiff is entitled to have judgment herein
for the sum of [                     ], together with interest on the
outstanding principal sum of [                     ] at the rate of
[                     ] per diem from [                     ] until the date of
judgment and thereafter at the legal rate until payment is made to plaintiff,
together with any expenses paid or incurred by plaintiff pursuant to the
Mortgage not previously included in the above computations from
[                     ] until payment is made to plaintiff, with interest
thereon at the contract rate, besides the sum of $                     as taxed
by the Clerk of the Court and hereby adjudged to plaintiff for costs and
disbursements in this action, with interest thereon from the date hereof,
together with an additional allowance of [                     ] hereby awarded
to plaintiff in addition to costs and disbursements, with interest thereon from
the date hereof; and it is further

 

ORDERED, ADJUDGED AND DECREED that the Mortgaged Premises described in the
complaint in this action and as hereafter described, or such part thereof as may
be sufficient to discharge the mortgage debt, the expenses of the sale and the
costs of this action as provided by the Real Property Actions and Proceedings
Law be sold, in one parcel, at public auction at the “rotunda” of the
Courthouse, 60 Centre St., New York, New York 10007 by and

 

D-14

--------------------------------------------------------------------------------


 

under the direction of                                          who is hereby
appointed Referee for that purpose; that the said Referee give public notice of
the time and place of such sale in accordance with RPAPL §231
in                                          and that the plaintiff or any other
parties to this action may become the purchaser or purchasers at such sale; that
in case plaintiff, its assignee, designee or nominee, shall become the purchaser
at such sale, it shall not be required to make any deposit thereon; that said
Referee execute to the purchaser or purchasers on such sale a deed or other
instrument of conveyance of the Mortgaged Premises sold; that in the event a
party other than the plaintiff becomes the purchaser or purchasers at such sale,
the closing of title shall be had thirty days after such sale unless otherwise
stipulated by plaintiff and all parties to the sale; and it is further

 

ORDERED, ADJUDGED AND DECREED, that said Referee on receiving the proceeds of
the sale shall forthwith pay therefrom the lien(s) on the Mortgaged Premises for
real estate taxes, special assessments, school taxes, water and sewer charges,
emergency repair liens, sidewalk repair charges, pest control charges, health
department clean-up liens and all other tax liens that have priority pursuant to
applicable law over any amount due to plaintiff which may have lawfully accrued
thereon to the date of payment, and it is further

 

ORDERED, ADJUDGED AND DECREED, that said referee then deposit the balance of
said proceeds of sale in his/her own name as Referee in
                                          , and shall thereafter make the
following payments therefrom and his/her checks drawn for that purpose shall be
paid by said depository:

 

D-15

--------------------------------------------------------------------------------


 

FIRST:           A sum not exceeding $500, to the referee for his or her fees
herein as provided in section 8003(b) of the Civil Practices Law and Rules.

 

SECOND:      The expenses of the sale and the advertising expenses as shown on
the bills presented and certified by the Referee to be correct.

 

THIRD:          To the plaintiff or plaintiffs attorney the sum of $
                       adjudged to the plaintiff for costs and disbursements in
this action, to be taxed by the Clerk of the Court, and inserted herein, with
interest thereon from the date hereof; together with an additional allowance of
$                     hereby awarded to the plaintiff or plaintiffs attorneys,
in addition to costs, with interest thereon from the date hereof, and also the
sum of [                     ], the amount due as aforesaid, together with
interest on the outstanding principal sum of [                     ] at the rate
of [                     ] per diem from [                     ] until the date
of judgment and thereafter at the legal rate until payment is made to plaintiff,
and also any amounts paid by plaintiff for any taxes, insurance or for
preservation of the Mortgaged Premises since                  and any principal
and interest and any other charges due to prior mortgages, or to maintain the
premises pending consummation of this foreclosure sale, not previously included
in the computation and upon presentation of receipts for said expenditures to
the Referee, all together with interest thereon pursuant to the Note and
Mortgage.

 

ORDERED, ADJUDGED AND DECREED that in case plaintiff, its assignee, designee or
nominee, is the purchaser of the Mortgaged Premises, or in the event that the
rights of the purchasers at said sale and the terms of sale under this judgment
shall be assigned to and be acquired by the plaintiff, and a valid assignment
thereof filed with said Referee, said referee shall not require it to pay in
cash the entire amount bid at the sale, but shall execute and deliver

 

D-16

--------------------------------------------------------------------------------


 

to plaintiff or its assignee a deed or other instrument of conveyance of the
Mortgaged Premises upon the payment to said Referee of the amounts specified
above in items marked “FIRST” and “SECOND” and the amounts of the aforesaid
taxes, assessments, sewer rents and water rates, with interest and penalties
thereon, or in lieu of the payment of said last mentioned amounts, upon filing
with the referee receipts of the proper municipal authorities, showing payment
thereof; that the balance of the amount bid, after deduction therefrom of the
aforesaid amounts paid by plaintiff for Referee’s fees, advertising expenses,
taxes, assessments, sewer rents and water rates shall be allowed to the
plaintiff and applied by said Referee upon the amounts due to the plaintiff as
specified in item marked “THIRD”; that if after so applying the balance of the
amount bid there shall be a surplus over and above the amounts due to plaintiff,
plaintiff shall pay to the referee, upon delivery of the referee’s deed or other
instrument of conveyance, the amount of such surplus; that the referee on
receiving the amounts from plaintiff shall forthwith pay therefrom said taxes,
assessments, sewer rents, water rates, with interest and penalties thereon,
unless the same have already been paid, and shall then deposit the balance; and
it is further

 

ORDERED, ADJUDGED AND DECREED that the referee shall take the receipts of
plaintiff or its attorneys for the amounts paid as hereinbefore directed in item
marked “THIRD,” and file it with his/her report of sale; that the referee shall
deposit the surplus monies, if any, with the New York County Clerk within five
days after the same shall be received and be ascertainable, to the credit of
this action, to be withdrawn only on the order of the Court signed by a Justice
of this Court; that the referee shall make a report of the sale under oath
showing the disposition of the proceeds of the sale and accompanied by the
vouchers of the person to whom

 

D-17

--------------------------------------------------------------------------------


 

the payments were made and file it with the Clerk of New York County within
thirty days after completing the sale and executing the proper conveyance to the
purchaser and that if the proceeds of the sale be insufficient to pay the amount
so due to plaintiff with the expenses of sale, interest, costs and allowances,
as aforesaid, the referee shall specify the amount of such deficiency in his or
her report and Borrower hereby consents to a deficiency judgment against it, in
the amount of such deficiency, in accordance with the provisions of Section 1371
of the Real Property Actions and Proceedings Law; and it is further

 

ORDERED, ADJUDGED AND DECREED that the purchaser or purchasers at the sale of
the Mortgaged Premises be let into possession on production of the referee’s
deed or other instrument of conveyance therefor; and it is further

 

ORDERED, ADJUDGED AND DECREED that, inasmuch as defendants “John Does Nos. 1 -
100,” “John Doe Company 1 -100” and “John Doe Corporations 1 - 100” are unknowns
and have not been served with process, the action is discontinued as against
them, their names are deleted from the caption hereof and the caption of this
action shall be amended to read hereafter as follows:

 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF New York

x

 

 

[LENDER],

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff,

 

Index No.

 

 

 

 

 

 

 

 

 

 -against-

 

 

 

 

 

 

 

 

 

 

 

 

 

FC LION LLC [Names of additional defendants to
be inserted]

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendants.

 

 

 

 

x

 

D-18

--------------------------------------------------------------------------------


 

and it is further

 

ORDERED, ADJUDGED AND DECREED that the defendant in this action and all persons
claiming under or through such defendants after the filing of the notices of the
pendency of this action, be and they hereby are forever barred and foreclosed of
all right, claim, lien, title, interest and equity of redemption in the
Mortgaged Premises sold pursuant to the terms hereof and each and every part
thereof; and it is further

 

ORDERED, ADJUDGED AND DECREED that said Mortgaged Premises is to be sold in one
parcel in “as is” physical order and condition, subject to any state of facts
that an inspection of the Mortgaged Premises would disclose, any state of facts
that an accurate survey of the Mortgaged Premises would show, any covenants,
restrictions, declarations, reservations, easements, rights of way and public
utility agreements of record, if any, any building and zoning ordinances of the
municipality in which the Mortgaged Premises is located and possible violations
of same, any rights of tenants or persons in possession of the subject Mortgaged
Premises, prior lien(s) of record, if any, except those liens addressed in
section 1354 of the Real Property Actions and Proceedings Law, and the right, if
any, of the UNITED STATES OF AMERICA to redeem the Mortgaged Premises as
provided in Title 28 of the United States Code, Section 2410(c).

 

ORDERED, ADJUDGED AND DECREED that a copy of this judgment with notice of entry
shall be served upon the owner of the equity of redemption, any tenants named in
this action and any other party entitled to notice.

 

D-19

--------------------------------------------------------------------------------


 

Said premises commonly known as [Site 8 South], New York, New York.  The
following is a description of the Mortgaged Premises hereinbefore mentioned.

 

[INSERT LEGAL DESCRIPTION]

 

 

ENTER:

 

 

 

 

J.S.C.

 

 

CONSENT TO ENTRY OF THE WITHIN JUDGMENT OF FORECLOSURE AND SALE ON BEHALF OF THE
RESPECTIVE PARTIES HERETO THIS        DAY OF            .

 

SWIDLER BERLIN SHEREFF FRIEDMAN,
LLP

[KELLEY DRYE & WARREN LLP]

 

 

 

 

By:

 

 

By:

 

 

 

 

405 Lexington Avenue

101 Park Avenue

New York, New York 10174

New York, New York 10178

(212) 973-0111

(212) 212-808-7800

Attorneys for Plaintiff

Attorneys for Defendant

[LENDER]

[FC Member]

 

D-20

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DEMAND NOTICE

 

[Lender]
c/o The New York Times Company
229 West 43rd Street
New York, New York 10036

 

Date:

 

FC Lion LLC

[ADDRESS FOR NOTICES

IN NYTC EXTENSION LOAN

MORTGAGE]

 

Forest City Enterprises, Inc.
1160 Terminal Tower
50 Public Square
Cleveland, Ohio 44113
Attention: General Counsel

 

Ladies and Gentlemen:

 

Demand is hereby made that FC Lion LLC as “Borrower” under (i) that certain
Modification of Substitute Extension Loan Note (the “Note”)
dated                    2001 and (ii) that certain Modification of Substitute
Extension Loan Mortgage and Security Agreement  (Leasehold) (the “Mortgage”),
dated                    , 2001, which documents among others evidence and
secure that certain loan in the original principal amount of
$                    from [LENDER] (“Lender”) to Borrower (the “NYTC Extension
Loan”), take any and all such actions as indicated below (the “Required
Conveyance Action”) within ten (10) days after delivery to Borrower of this
Demand Notice pursuant to the terms and provisions of that certain Guaranty
dated                   from Forest City Enterprises, Inc. to Lender (the
“Guaranty”).

 

[Borrower shall execute the attached stipulation consenting to the immediate
entry of a judgment of foreclosure and the immediate sale at public auction of
the Mortgaged Property (as defined in the Mortgage) in accordance with the terms
thereof, and shall thereafter execute and deliver all other documents required
in connection therewith to effectuate such immediate entry of a judgment of
foreclosure and the immediate sale at public auction of the Mortgaged Property.
In connection with the foregoing and the foreclosure of the NYTC Extension Loan,

 

E-1

--------------------------------------------------------------------------------


 

Borrower shall pay any and all transfer taxes and any other expenses of Lender
(or its designee) (including reasonable fees and expenses of counsel).]

 

-or-

 

[Borrower shall convey to Lender (or its designee, if herein so
indicated:                                        ) the Mortgaged Property (as
defined in the Mortgage) and shall execute and deliver to Lender the attached
assignment and required ancillary documentation and take any other reasonable
actions as Lender may require to that end.  In connection with the foregoing,
Borrower shall (x) pay all transfer taxes, recording charges and other expenses
(including reasonable fees of counsel) of Lender and shall (y) deliver
possession of the Mortgaged Property to [LENDER] (or it’s designee), subject
only to the rights of permitted tenants and occupants under the Condominium
Declaration (as defined in the Mortgage).]

 

Failure of the Borrower to take the above described actions within the 10-day
period set forth herein, and to comply with the applicable requirements of
Paragraph 3(d) of the Guaranty, time being of the essence, shall constitute a
“Non-Conveyance Triggering Event” under such Guaranty. The rights and remedies
of Lender under such Guaranty and this Demand Notice shall be in addition to and
in no way prejudice or act as a waiver of any and all rights and remedies of
Lender, whether by acceleration or otherwise, under the Note, the Mortgage or
any other document evidencing or securing the obligations NYTC Extension Loan.

 

Capitalized terms used by not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

 

 

Yours very truly,

 

 

 

 

 

[LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: General Counsel

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT T

 

Allocation Methodology Strategy

 

--------------------------------------------------------------------------------


 

EXHIBIT T

 

Site Work/ Demolition / Subway Entrance

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF.

 

Foundation & Excavation

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF except for the following considerations:

 

1.     Elevator pits reaching foundation level to be allocated to area serviced
by the elevator.

 

Structural Frame including structural steel, metal decks, concrete fill, and
spray fireproofing.

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF except for the following considerations:

 

1.     Any enhanced floor loading that exceeds typical office loads, atypical
column-free space, or repositioning beams or bracing should be allocated to the
specific user.

 

Stairs

The cost of fire stairs and the associated structural support will be allocated
between NYTC, FCRC Retail, FCRC Office and SPU based on percentage of GSF.

 

The cost of stairs over and above those required by code, including
communicating or convenience stairs that are included to serve a specific user,
will be allocated to that user. (For example the cost of any stairs that provide
access to and from multiple levels of the news room should be allocated NYTC and
similarly, the cost of any stairs that provide access to an from floors in a
Tenant’s space should be allocated to FCRC.)

 

Roofing & Waterproofing

1.     Allocate cost of roofing and waterproofing between NYTC, FCRC Retail,
FCRC Office and SPU based on percentage of GSF.

 

2.     Other than the skylights over the Lobby Garden (see below), the cost of
any skylights over the “Podium” will be allocated to NYTC after deducting a
credit for the cost of roofing cited above.

 

Exterior Wall System

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on area of
curtain wall required to enclose floor area occupied by the different users. In
the case of floor plates that are occupied by more than one user, the cost of
enclosing the floor will be allocated based on a percentage of floor area
occupied by each of the four users as that percentage is applied to the surface
area of exterior wall required to enclose the entire floor. To the extent that
the Exterior Wall System extends above the roof the cost of the Exterior Wall
System and associated support structure will be allocated among NYTC, FCRC
Retail, FCRC Office and SPU based on percentage of GSF. The cost of enclosing
those areas that are not occupied by a particular user, but instead is either
common area or is used to house common MEP equipment which is separate and
distinct from MEP equipment that specifically serves a specific user, will be
allocated based on the same approach as outlined below in the “Percentage of GSF
Calculation.”   The total cost of the exterior wall system, including the CMU
wall at the east end of the site, will be divided by the total square footage of
surface area of the exterior wall system in order to calculate a blended cost
per SF which will be applied to the surface area allocated to each user. The
cost of all ground floor and podium level canopies will be allocated to each of
the four users based on a percentage of GSF. The cost of all ground floor
awnings will be allocated to each of the four users based on a percentage of
GSF.

 

--------------------------------------------------------------------------------


 

Interior Partitions & Finishes- Core, Base Building and Lobbies only

Allocate cost of interior finishes, including but not limited to lobby artwork,
between NYTC, FCRC Retail, FCRC Office and SPU based on percentage of GSF except
for the following considerations:

 

1.     Allocate demising partitions among adjacent users. (Specifically, on the
Ground Level and sub-grade level(s).)

2.     Allocate specific ground floor lobby finish costs to appropriate users.

3.     Allocate core drywall, finishes, doors, hardware, toilet accessories, and
toilet partition costs to the area that the specific portion of the core is
serving.

4.     Signs that merely identify The Times shall not be considered artwork for
purposes of allocating costs.

5.     Cost of shaftwall construction for blind elevator shafts, or other shafts
required for building elements which are not included in the Base Building Core,
and Shell scope, shall be allocated to the appropriate user.

 

Equipment & Specialties

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF.

 

Vertical Transportation

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on usage or
areas of service instead of a percentage of GSF. i.e. NYTC, FCRC Retail, FCRC
Office and SPU will pay for the full price of the elevators serving their space.
The cost of each of the freight elevators will be allocated to the four users
based on a pro rata share of the number of stops that the elevator makes to
service each user. The cost of the East Freight Elevator will be allocated based
on GSF.   The cost of the East Service Elevator will be allocated based on 3
stops for the NYTC and three stops for Common Use. The GSF occupied by the
Passenger Elevator Machine Rooms will be allocated to the user of the associated
elevators.   The GSF occupied by the Freight Elevator Machine rooms will be
allocated to Common Mechanical. The pro rata share of the cost of two stops of
each of the passenger elevators that serve the rooftop facility shall be
allocated to the NYTC and FCRC based on their respective percentage interest in
the rooftop facility.

 

Plumbing

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF except in the case of any special requirements that may be separately
designated by the parties in writing.

 

Fire Protection

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF except in the case of any special requirements that may be separately
designated by the parties in writing.

 

H.V.A.C.

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on a
percentage of GSF except for atypical and specific user requirements outside of
the base building scope as defined in the “Base Building Core and Shell”
description. The cost of the chiller plant, as defined in the Core and Shell
definition, will be allocated between NYTC, FCRC Retail, FCRC Office and SPU
based on a percentage of GSF. Any excess need required by either NYTC or FCRC
that is not included in the base Core and Shell definition (e.g. additional
cooling capacity for newsroom or cafeteria if required), will be paid for by the
specific user on the basis of cost per ton of cooling capacity. If the excess
capacity that is required to satisfy the needs of an FCRC tenant necessitates
the installation of an additional chiller, then FCRC will bear the incremental
cost of the additional chiller. If FCRC bears that incremental cost for an
additional chiller, then all remaining excess cooling capacity afforded to the
building would run to FCRC.

 

2

--------------------------------------------------------------------------------


 

Electrical

Allocate cost between NYTC, FCRC Retail, FCRC Office and SPU based on percentage
of GSF except for atypical and specific user requirements outside of the base
building scope as defined in the “Base Building Core and Shell” description.

 

Lobby Garden

Allocate the cost, including but not limited to skylight, smoke purge, column
cladding, and lobby level enclosure, among NYTC, FCRC Retail, FCRC Office and
SPU based on percentage of GSF except for the following considerations:

 

1.   Garden enclosure, railings and related features in NYT’s space at the walls
of the lobby garden will be allocated to NYT to the extent that the costs exceed
a standard fire rated sheetrock enclosure.

 

Roof Garden

Allocated cost between NYTC and FCRC office based on percentage of GSF.

 

Percentage of GSF Calculation

Each of the four users (FCRC Office, NYTC Office, FCRC Retail, and SPU) occupies
a certain GSF area. The remaining GSF includes Common Areas, Mechanical Space
specifically serving one of the four user areas, shaft areas, and Mechanical
Space that is required for central plant and/or common base building equipment.
The GSF of the Mechanical Space that is occupied by equipment, including
passenger elevator equipment, specifically serving a particular user area will
be included in that user’s total GSF area. With the sole exception of the blind
FCRC elevator shafts, all shaft areas will be included in the total of each GSF
floor area that is penetrated by the shaft. An appropriate percentage of GSF
will be assigned to each user based on the total of the occupied space,
user-specific mechanical space and appropriate shaft space. The total of all
Common and Central Plant Mechanical GSF, including freight elevator equipment
rooms, will then be allocated to each of the four users based on the previously
calculated percentages.

 

The FCRC blind elevator shaft space that penetrates the NYTC floors will not be
included in the GSF area calculation for any of the four user areas.

 

For Example:

 

Occupied Areas:

FCRC Office GSF:

 

600,000

 

44

%

(Inc. Mech Space serving user and appropriate shaft areas.)

NYTC Office GSF:

 

670,000

 

49

%

(Inc. Mech Space serving user and appropriate shaft areas.)

FCRC Blind Shaft:

 

30,000

 

 

 

(Area of FCRC elevator shafts penetrating NYTC floors.)

FCRC Retail:

 

60,000

 

4

%

(Inc. Mech Space serving user and appropriate shaft areas.)

SPU:

 

40,000

 

3

%

(Inc. Mech Space serving user and appropriate shaft areas.)

Sub Total

 

1,400,000

 

 

 

 

 

Blind Shaft Deduct

 

(30,000

)

 

 

 

 

Subtotal

 

1,370,000

 

100

%

 

 

 

 

 

 

 

 

 

 

Common Areas:

 

 

 

 

 

 

 

Lobby

 

30,000

 

 

 

 

 

Common Areas

 

40,000

 

 

 

(Inc. basement corridors, driveways, bldg mgmt space.)

Common Mech Space

 

30,000

 

 

 

(e.g. switchgear, chiller/boiler, fuel tanks, base genset.)

Subtotal

 

100,000

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

By applying the percentages calculated in “Occupied Areas” subtotal to the
“Common Areas” subtotal, and removing the FCRC Blind Shaft area from the total
amount used as the basis of the allocation, the following percentages of the
Total will be used for GSF allocation purposes:

 

FCRC Office GSF:

 

644,000

 

44

%

NYTC Office GSF:

 

719,000

 

49

%

FCRC Retail:

 

64,000

 

4

%

SPU:

 

43,000

 

3

%

Total

 

1,470,000

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT U

 

--------------------------------------------------------------------------------


 

Exhibit U

 

Cost Dispute Resolution List

 

Building Element

 

Current Budget

 

Upset Amount

 

 

 

 

 

 

 

·  Ground Floor Lobby Finishes, not including Artwork

 

$

3,172,270

 

$

4,000,000

 

 

 

 

 

 

 

·  Entrances and Storefronts

 

3,141,800

 

5,000,000

 

 

 

 

 

 

 

·  Lobby Garden Landscaping

 

245,000

 

350,000

 

 

 

 

 

 

 

·  Building Canopies

 

1,377,750

 

1,700,000

 

 

 

 

 

 

 

·  Ground Floor Interior Glass & Courtyard Curtainwall

 

1,477,550

 

2,200,000

 

 

 

 

 

 

 

·  Exterior Lighting, Signage & Artwork

 

2, 500,000

 

3,500,000

 

 

 

 

 

 

 

·  Rooftop Facility and Garden

 

2,777,066

 

3,400,000

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

NYTC Recognition Agreement

 

--------------------------------------------------------------------------------


 

RECOGNITION AGREEMENT

 

This RECOGNITION AGREEMENT, dated as of December 12, 2001 (this “Agreement”), is
made by INGREDUS SITE 8 SOUTH LLC, a Delaware limited liability company (“ING”),
having an office at c/o Clarion Partners, 335 Madison Avenue, New York, New York
10017; ING VASTGOED B B.V., a Netherlands private limited liability company
(“ING Indemnitor”) having an office at c/o Clarion Partners, 355 Madison Avenue,
New York, New York; FC 41st STREET ASSOCIATES, LLC, a New York limited liability
company (“FC”), having an office at c/o Forest City Ratner Companies, One
MetroTech Center North, Brooklyn, New York 11201; FC LION LLC, a New York
limited liability company (“FC Member”), having an office at c/o Forest City
Ratner Companies, One MetroTech Center North, Brooklyn, New York 11201; NYT REAL
ESTATE COMPANY LLC, a New York limited liability company having an office at c/o
The New York Times Company, 229 West 43rd Street, New York, New York 10036
(“NYTC Member”); THE NEW YORK TIMES BUILDING LLC, a New York limited liability
company (“Property Owner”), having an office at c/o The New York Times Company,
229 West 43rd Street, New York, New York 10036; FOREST CITY RATNER COMPANIES, a
New York general partnership (“Developer”), having an office at One MetroTech
Center North, Brooklyn, New York 11201; and THE NEW YORK TIMES COMPANY, a New
York corporation (“NYTC”), having an office at 229 West 43rd Street, New York,
New York 10036.

 

R E C I T A L S

 

WHEREAS:

 

A.         FC Member and NYTC Member are parties to that certain Operating
Agreement of The New York Times Building LLC, dated as of the date hereof (the
“Operating Agreement”), pursuant to which FC Member and NYTC Member have agreed
to jointly develop certain property located at 8th Avenue and 40th Street, New
York, New York, known as Site 8 South (the “Project”):

 

B.         Property Owner is entering into that certain Agreement of Lease dated
as of the date hereof between 42nd St. Development Project, Inc. and Property
Owner (as the same may hereafter be amended from time to time, the “Ground
Lease”) affecting certain land known as Site 8 South, located at Eighth Avenue
between 40th and 41st Streets, in the County, City and State of New York (the
“Property”) on which the Project will be constructed;

 

C.         Upon completion of the Project, FC Member and NYTC Member intend to
enter into that certain Declaration of Leasehold Condominium of The New York
Times Building Condominium in the form attached as an exhibit to the Operating
Agreement (the “Declaration”) to form The New York Times Building Condominium
(the “Condominium”):

 

--------------------------------------------------------------------------------


 

D.         Property Owner, FC Member and NYTC Member have entered into a certain
Development Agreement, dated as of the date hereof (the “Development
Agreement”), with Developer for the development of the Project; and

 

E.         ING, FC, FC Member, NYTC Member, Property Owner, Developer and NYTC
desire to recognize certain rights granted to ING with respect to the Project
and certain rights granted to NYTC to participate in a right of first offer and
buy/sell provision contained in that certain Operating Agreement of FC Member,
dated as of the date hereof (the “FC Member Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing premises, Ten Dollars ($10.00)
paid in hand, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.         Notices. NYTC Member and Property Owner agree to provide ING with a
copy of any request, notice or demand delivered to, or served by NYTC Member or
Property Owner upon FC, FC Member, Property Owner or Developer pursuant to the
Operating Agreement, the Declaration, the Development Agreement, the Project
Documents (as defined in the Ground Lease) or any of the exhibits to the
foregoing documents, including, without limitation, any request, notice or
demand made pursuant to Section 3.01 of the Operating Agreement, which notice
shall be delivered to ING in the manner prescribed in this Agreement. No such
notice shall be effective as against FC, FC Member, Property Owner or Developer,
as the case may be, unless and until same is so delivered to ING as provided in
the immediately preceding sentence.

 

2.         Replacement of FC as Managing Member. (a) NYTC Member and Property
Owner have been advised by ING and FC that ING has the right, subject to and
pursuant to the FC Member Agreement, to remove FC as the managing member of FC
Member as a result of specified default provisions set forth in the FC Member
Agreement. Upon such removal, but subject to the provisions of the Project
Documents, ING or an Affiliate (as defined in the FC Member Agreement) of ING
Indemnitor, shall have the right to be substituted for FC as the managing member
of FC Member or to a substitute a third party as managing member of the FC
Member provided that any such third party (other than ING) shall have been
approved in writing in advance by NYTC Member in its sole and absolute
discretion (any replacement managing member of the FC Member complying with the
provisions of this sentence, a “Replacement FC Managing Member”).  FC and
Developer acknowledge that ING shall have the right and power to notify NYTC
Member and Property Owner of such removal and replacement by written notice
given in accordance with this Agreement (a “Replacement Notice”) and that
Property Owner, NYTC and NYTC Member shall have the right to rely on a
Replacement Notice purportedly delivered by ING. Upon receipt by NYTC, NYTC
Member and Property Owner of a Replacement Notice, the Replacement FC Managing
Member shall have the right to exercise on behalf of FC Member as the managing
member of FC Member all of the rights of FC Member as a member of Property Owner
pursuant to the Operating Agreement and the documents evidencing and securing
the NYTC Extension Loan (as defined in the Operating Agreement) or as an owner
of a unit in the Condominium pursuant to the Declaration, and NYTC, NYTC Member
and Property Owner shall recognize the exercise of all such rights by the
Replacement FC Managing Member on behalf of FC Member from and after receipt by
NYTC, NYTC

 

2

--------------------------------------------------------------------------------


 

Member and Property Owner of a Replacement Notice.  FC and Developer, for
themselves and on behalf of their Affiliates (as defined in the Operating
Agreement) and their respective officers, directors, members, managers,
shareholders, and agents, and the respective successors and assigns of each of
the foregoing, hereby release Property Owner, NYTC Member and NYTC from and
against any and all claims, actions or causes of action based in whole or in
part upon the reliance of Property Owner, NYTC Member and/or NYTC on a
Replacement Notice or any action taken by the Replacement FC Managing Member as
managing member of FC Member from and after delivery of a Replacement Notice.  
ING Indemnitor hereby agrees to indemnify, defend and hold harmless NYTC Member
and NYTC and their respective officers, directors, members, managers,
shareholders, agents and Affiliates, and the successors and assigns of each of
the foregoing (collectively, “Indemnitees”), from and against all claims,
actions, causes of action, losses, damages and expenses (including, without
limitation, reasonable attorneys fees and expenses) suffered or incurred by the
Indemnitees arising out of or related to the delivery of a Replacement Notice,
any reliance by Property Owner or any Indemnitee upon such Replacement Notice,
and/or the replacement of FC by the Replacement FC Managing Member as managing
member of FC Member.

 

(b)          From and after the giving of a Replacement Notice, the reference in
Section 5.07(e) of the Operating Agreement to “Bruce Ratner” shall automatically
be deemed deleted and replaced with “Charles Grossman” or such other individual
designated by ING that is approved by NYTC Member in its sole and absolute
discretion.

 

3.            Replacement of Developer. (a) FC, FC Member and ING acknowledge
and agree that, pursuant to the Operating Agreement, the right to exercise any
and all rights and remedies against Developer, including without limitation,
termination of the Development Agreement, on account of a default by Developer
under the Development Agreement is vested solely in the NYTC Member. If the NYTC
Member, in its sole and absolute discretion, elects to terminate the Development
Agreement by reason of a default by Developer thereunder prior to Substantial
Completion of the Core and Shell (as such terms are defined in the Development
Agreement), then NYTC Member shall hire or cause Property Owner to hire (and FC,
ING and FC Member hereby consent to any such hiring by NYTC Member or Property
Owner) a replacement developer for the Core and Shell (“Replacement Developer”)
which Replacement Developer shall be selected by NYTC Member in NYTC Member’s
sole and absolute determination, provided that such Replacement Developer shall,
in NYTC Member’s reasonable discretion, have constructed or developed (or have
as a principal or principals one or more persons who have, as principal(s) of
other companies, constructed or developed) at least 5,000,000 square feet of
space at least 2,000,000 square feet of which consists of Class A high-rise
office building space in New York City. The Replacement Developer shall not be
NYTC Member or an Affiliate (as defined in the Operating Agreement) of NYTC. In
addition to the other requirements and limitations set forth in this Paragraph
3(a), (A) if such replacement occurs prior to commencement of construction of
the Core and Shell and a commitment for construction financing for the Project
has been executed by Property Owner and a construction lender, such Replacement
Developer shall be an entity which is approved by such construction lender and
such Replacement Developer shall agree and shall be required to provide the
construction completion guarantee to such construction lender required pursuant
to Section 5.09 of the Operating Agreement, and (B) if such replacement occurs
prior to commencement of construction of the Core and Shell and a commitment for
construction financing for the Project

 

3

--------------------------------------------------------------------------------


 

has not then been executed by Property Owner and a construction lender, such
Replacement Developer shall be an entity which has previously been approved by
one or more construction lenders as a developer of Class A high rise office
buildings in New York City (“Comparable Projects”) and as the guarantor of
completion of Comparable Projects and such Replacement Developer shall agree and
shall be required to provide the construction completion guarantee to such
construction lender required pursuant to Section 5.09 of the Operating
Agreement. The Replacement Developer shall be required to perform the remaining
obligations of Developer under the Development Agreement, subject to such
modifications thereto as NYTC Member may agree to in its commercially reasonable
discretion. Notwithstanding the foregoing, NYTC, NYTC Member and Property Owner
shall not have the right to appoint a replacement of the Developer if such
appointment shall result in a default under Project Documents or the documents
governing the Construction Loan (as defined in the Operating Agreement).

 

(b)         Nothing contained in Paragraph 3(a) of this Agreement shall be
deemed to prohibit ING from terminating any separate agreement (i.e., other than
the Development Agreement) between ING and Developer or from engaging a
replacement developer for ING and FC Member (“FC Unit Replacement Developer”),
provided that the appointment of any such FC Unit Replacement Developer shall
not result in a default by Property Owner, NYTC or NYTC Member under the Project
Documents or any default under the documents governing the Construction Loan and
that no such FC Unit Replacement Developer shall (A) have any rights to
participate in the development or construction of the Core and Shell other than
to act in an advisory capacity to FC Member in connection therewith, or (B)
interfere with, impede or delay the development and construction of the Project
in any manner whatsoever.

 

4.          Transfer of Interests. (a) NYTC Member hereby consents to the
transfer of interests in FC Member by ING to FC, provided and on condition that
any such transfer shall not result in a default by Property Owner, NYTC or NYTC
Member under the Project Documents or any default under the documents governing
the Construction Loan.

 

(b)         NYTC Member hereby consents to the transfer of interests in FC
Member by FC to ING, provided and on condition that:

 

(i)         such transfers are made either (A) after the FC Lockout Period, or
(B) pursuant to Section 8.04 of the FC Member Agreement (transfers in this
clause (B) being hereinafter called “Default Transfers”), (C) pursuant to
Section 5.13 of the FC Member Agreement, or (D) after the ING Lockout Period
pursuant to Section 8.05 of the FC Member Agreement as a result of a buy-sell
procedure initiated thereunder by ING (it being acknowledged that FC shall not
have the right to initiate a buy-sell procedure prior to the end of the FC
Lockout Period), and

 

(ii)         such transfers shall be subject to the right of first offer
provisions of Section 8.03 of the FC Member Agreement or the buy-sell provisions
of Section 8.05 of the FC Member Agreement, as applicable, and NYTC Member’s
right to participate in such right of first-offer and buy-sell procedures as set
forth in the FC Member Agreement (the “NYTC Participation Rights”), and

 

4

--------------------------------------------------------------------------------


 

(iii)         such transfers shall not result in a default by Property Owner,
NYTC or NYTC Member under the Project Documents or any default under the
documents governing the Construction Loan.

 

(c)          ING shall have the right to transfer up to fifty (50%) percent of
the interests in ING to not more than three (3) Institutional Investors (as such
term is defined in the FC Member Agreement), and such transfers shall not be
subject to NYTC Participation Rights, provided and on condition that, (i) such
transfers will not result in a default by Property Owner, NYTC Member or NYTC
under the Project Documents or any default under the documents governing the
Construction Loan, (ii) ING shall notify NYTC Member not later than ten (10)
business days prior to the effective date of any transfer pursuant to this
Paragraph (c) setting forth the name and address of each such Institutional
Investor and reasonable evidence of their qualification as an Institutional
Investor, and (iii) no such Institutional Investor shall have any right to
participate other than through the rights of ING in the development,
construction, management or operation of the Project and no such Institutional
Investor shall have any rights or obligations other than through the rights of
ING with respect to Property Owner or NYTC Member by reason of such
Institutional Investor’s investment in the Project through ING. ING Indemnitor
hereby agrees to indemnify, defend and hold harmless the Indemnitees, from and
against all claims, actions, causes of action, losses, damages and expenses
(including, without limitation, reasonable attorneys fees and expenses) arising
out of or related to any claim by any such Institutional Investor or anyone
acting under or through any such Institutional Investor if such claim is in any
manner related to such Institutional Investor’s investment in the Project
through ING.

 

(d)          ING shall have the right at any time from and after the expiration
of the ING Lockout Period to transfer ING’s interest in FC Member to any person
or entity, subject only to the NYTC Participation Rights, provided that such
transfers will not result in a default by Property Owner, NYTC Member or NYTC
under the Project Documents or any default under the documents governing the
Construction Loan.

 

(e)          In the event ING acquires directly or indirectly one-hundred
percent of the interests of FC Member in the Project by way of transfers
permitted under this Agreement and no interests in ING or the Project are owned
directly or indirectly by (i) Forest City Enterprises, Inc. (“FCE”); and or (ii)
Developer, and/or (iii) Bruce C. Ratner, and/or (iv) “Family Members” (i.e., any
parent, spouse, sibling, child, grandchild, aunt, uncle, niece, nephew or
cousin, or any step-child or step-grandchild) of Bruce C. Ratner; or (v) any
trust or trusts established for the benefit of Bruce C. Ratner or his Family
Members, then, notwithstanding anything to the contrary contained in the
Declaration, the “Lockout Period” (as such term is defined and used in the
Declaration) shall end on the seventh (7th) anniversary of the date of the
Operating Agreement or such earlier date as NYTC (as defined in the Declaration)
shall cease to own and occupy Units (as defined in the Declaration) within the
Building (as defined in the Declaration), the Common Interest (as defined in the
Declaration) attributable to which, in the aggregate, constitutes at least
twenty (20%) percent. The provisions of the preceding sentence shall not be
deemed to modify any other provision of the Declaration applicable to the sale
of any FC Individual Unit(s) or the sale of all or substantially all of the
ownership interests therein, including without limitation, NYTC’s right of first
refusal and right of first offer pursuant to Article XX of the Declaration (it
being understood and agreed that sales or other transfers of

 

5

--------------------------------------------------------------------------------


 

interests in any Unit Owner between FC and ING and by ING to any other Person
shall not be subject to such right of first refusal or right of first offer but
shall be governed by the provisions of Section 4 hereof, including the NYTC
Participation Rights).

 

(f)         NYTC Member consents to the conversion of ING’s interest in FC
Member to a mezzanine loan in accordance with Section 5.06(d)(iii) of the FC
Member Agreement.

 

(g)         Nothing contained in this Agreement, including without limitation
the permission granted hereunder to transfer interests in FC Member, shall be
deemed to limit the obligations and liability of FCE under that certain Minimum
Equity Agreement and Guaranty of even date herewith by and among FC, FCE, NYTC
and NYTC Member in the event such transfers result in a breach of said Minimum
Equity Agreement and Guaranty.

 

5.         Amendments of Operating Agreement, Declaration and Project Documents.
Property Owner, FC, NYTC and NYTC Member agree that they shall not enter into
any amendment of the Operating Agreement, the Declaration or any Project
Document without the consent of ING, provided, however, (i) no such consent of
ING shall be required to any amendment of the NYTC Unit Lease (as defined in the
Declaration) which is permitted without the consent of any other Unit Owner (as
defined in the Declaration) under Article 23, Section 4 of the Declaration, and
(ii) the execution or purported execution of any amendment of the Operating
Agreement, the Declaration, any Project Document or any exhibits to the
foregoing documents by ING on behalf of or as a signatory for FC Member shall be
conclusive evidence of its consent.

 

6.         Rights Limited to this Agreement. Except as expressly set forth in
this Agreement, neither ING nor anyone claiming under or through ING shall have
any rights against or with respect to Property Owner, NYTC, or NYTC Member in
connection with (i) the Project or (ii) the Operating Agreement and/or the
Development Agreement or the transactions contemplated thereby.

 

7.         Notices. All notices, demands and requests hereunder shall be in
writing and sent by (i) United States registered or certified mail, postage
prepaid, return receipt requested, or (ii) hand, or (iii) reputable overnight
courier delivery for next business-day delivery, addressed in each instance to
the parties at the respective addresses set forth below, or at such other
address as any of the parties may from time to time designate by written notice
given as herein required. Notices, demands and requests given in such manner
shall be deemed sufficiently served or given at the time such notice, demand or
request shall have been delivered, except that notices, demands and requests
given by mail shall be deemed sufficiently served or given three (3) business
days after such notice, demand or request shall have been deposited in any post
office or branch post office regularly maintained by the United States Postal
Service.

The notice addresses are as follows:

 

if to ING:

 

INGREDUS Site 8 South LLC

 

 

c/o Clarion Partners

 

 

335 Madison Avenue

 

 

New York, New York  10017

 

6

--------------------------------------------------------------------------------


 

 

 

Attn: Mr. Charles Grossman

 

 

Telephone (212) 883-2500

 

 

 

with a copy to:

 

INGREDUS Site 8 South LLC,

 

 

c/o Clarion Partners

 

 

601 13th Street, N.W

 

 

Suite 450 North

 

 

Washington DC 20005

 

 

Attn: Mr. Martin Standiford

 

 

Telephone (202) 879-9495

 

 

 

and to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Time Square

 

 

New York, New York 10036

 

 

Attn: Benjamin F. Needell, Esq.

 

 

Telephone: (212) 735-2600

 

 

 

if to ING Indemnitor:

 

ING VASTGOED B B.V.

 

 

c/o Clarion Partners

 

 

355 Madison Avenue

 

 

New York, New York 10017

 

 

Attn: Mr. Charles Grossman

 

 

Telephone (212) 883-2500

 

 

 

with a copy to:

 

INGREDUS SITE 8 SOUTH LLC,

 

 

c/o Clarion Partners

 

 

601 13th Street, N.W.

 

 

Suite 450 North

 

 

Washington DC 20005

 

 

Attn: Mr. Martin Standiford

 

 

Telephone (202) 879-9495

 

 

 

and to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn: Benjamin F. Needell, Esq.

 

 

Telephone: (212) 735-2600

 

 

 

if to FC:

 

FC 41st STREET ASSOCIATES, LLC,

 

 

Forest City Ratner Companies

 

 

One Metro Tech Center North

 

 

New York, New York 11201

 

 

Attn: General Counsel

 

 

Telephone: (718) 722-3500

 

 

 

with a copy to:

 

Kelley Drye & Warren LLP

 

7

--------------------------------------------------------------------------------


 

 

 

101 Park Avenue

 

 

New York, New York 10178

 

 

Attn: James J. Kirk, Esq.

 

 

Telephone: (212) 808-7800

 

 

 

if to FC Member:

 

FC Lion LLC

 

 

c/o Forest City Ratner Companies

 

 

One Metro Tech Center North

 

 

Brooklyn, New York 11201

 

 

Attn: General Counsel

 

 

Telephone: (718) 722-3500

 

 

 

with a copy to:

 

FC Lion LLC

 

 

c/o Clarion Partners

 

 

335 Madison Avenue

 

 

New York, New York 10017

 

 

Attn: Mr. Charles Grossman

 

 

Telephone: (212) 883-2500

 

 

 

and to:

 

FC Lion LLC

 

 

c/o Clarion Partners

 

 

601 13th Street, N.W.

 

 

Suite 450 North

 

 

Washington, DC 20005

 

 

Attn: Mr. Martin Standiford

 

 

Telephone: (202) 879-9495

 

 

 

and to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Time Square

 

 

New York, New York 10017

 

 

Attn: Benjamin F. Needell, Esq.

 

 

Telephone: (212) 735-2600

 

 

 

and to:

 

Kelley Drye & Warren LLP

 

 

101 Park Avenue

 

 

New York, New York 10017

 

 

Attn: James J. Kirk, Esq.

 

 

Telephone: (212) 808-7800

 

 

 

if to NYTC

 

NYT Real Estate Company LLC

Member:

 

c/o The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: General Counsel

 

 

Telephone: (212) 556-1234

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: Vice President for Real Estate Development

 

 

Telephone: (212) 556-1234

 

 

 

and to:

 

Swidler Berlin Shereff Friedman LLP

 

 

The Chrysler Building

 

 

405 Lexington Avenue

 

 

New York, New York 10174

 

 

Attn: Martin D. Polevoy, Esq.

 

 

Telephone: (212) 973-0111

 

 

 

if to Property
Owner:

 

The New York Times Building LLC

 

 

c/o The New York Times

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: General Counsel

 

 

Telephone: (212) 353-8700

 

 

 

with a copy to:

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: Director of Real Estate Development

 

 

Telephone: (212) 556-1234

 

 

 

and to:

 

The New York Times Building LLC

 

 

c/o Forest City Ratner Companies

 

 

One MetroTech Center North

 

 

Brooklyn, New York 11201

 

 

Attn: General Counsel

 

 

Telephone: (718) 722-3500

 

 

 

and to:

 

The New York Times Building LLC

 

 

c/o Clarion Partners

 

 

335 Madison Avenue

 

 

New York, New York 10017

 

 

Attn: Mr. Charles Grossman

 

 

Telephone: (212) 883-2500

 

9

--------------------------------------------------------------------------------


 

and to:

 

Swidler Berlin Shereff Friedman, LLP

 

 

The Chrysler Building

 

 

405 Lexington Avenue

 

 

New York, New York  10174

 

 

Attn: Martin D. Polevoy, Esq.

 

 

Telephone: (212) 973-0111

 

 

 

and to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York  10036

 

 

Attn: Benjamin F. Needell, Esq.

 

 

Telephone: (212) 735-2600

 

 

 

and to:

 

Kelley Drye & Warren LLP

 

 

101 Park Avenue

 

 

New York, New York  10178

 

 

Attn: James J. Kirk, Esq.

 

 

Telephone: (212) 808-7800

 

 

 

if to Developer:

 

Forest City Ratner Companies

 

 

One MetroTech Center North

 

 

Brooklyn, New York 11201

 

 

Attn: General Counsel

 

 

Telephone: (718) 722-3500

 

 

 

with a copy to:

 

Kelley Drye & Warren LLP

 

 

101 Park Avenue

 

 

New York, New York 10178

 

 

Attn: James J. Kirk, Esq.

 

 

Telephone: (212) 808-7800

 

 

 

if to NYTC:

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: General Counsel

 

 

Telephone: (212) 556-7531

 

 

 

with a copy to:

 

The New York Times Building LLC

 

 

c/o The New York Times

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attn: Director of Real Estate

 

 

Telephone: (212) 556-1234

 

10

--------------------------------------------------------------------------------


 

and to:

 

Swidler Berlin Shereff Friedman, LLP

 

 

The Chrysler Building

 

 

405 Lexington Avenue

 

 

New York, New York 10174

 

 

Attn: Martin D. Polevoy, Esq.

 

 

Telephone: (212) 973-0111

 

8.           Miscellaneous.

 

(a)         This Agreement shall be governed by the internal laws of the State
of New York, without regard to choice of law rules. THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) CONSENT AND SUBMIT TO THE JURISDICTION OF
(i) ANY COMPETENT STATE COURT WITHIN THE STATE OF NEW YORK; AND (ii) THE UNITED
STATES FEDERAL COURT SITTING IN NEW YORK; OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B) WAIVE ANY RIGHT TO A TRIAL
BY JURY.

 

(b)         The section headings provided in this Agreement are for convenience
of reference only and shall not be deemed or construed to limit, expand or
modify any provision of this Agreement.

 

(c)         This Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one binding Agreement. The transmission by telecopier of a copy of
the signature page from this Agreement executed by the transmitting party,
together with instructions that same may be attached to a copy of this Agreement
being held by the recipient of such transmission, shall constitute execution and
delivery of this Agreement by the transmitting party.

 

(d)         This Agreement may be changed, terminated or modified only by
agreement in writing signed by each of the parties hereto.

 

(e)           The covenants, agreements, rights and options contained in this
Agreement shall be binding upon and shall inure to the benefit of the respective
successors and permitted assigns of the parties hereto and all persons claiming
by, through or under any of them.

 

(f)         In case any one or more of the provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall be in no way affected,
prejudiced or disturbed thereby.

 

(g)         Each person executing this Agreement in a representative capacity
acknowledges, represents and warrants that he or she is an official
representative of the entity in whose name he or she is executing this Agreement
and that he or she possesses full and complete authority to bind such entity to
the full and faithful performance of all conditions, terms, provisions,
covenants, warranties and representations as contained in this Agreement.

 

(h)         The words “herein,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
article, section or other

 

11

--------------------------------------------------------------------------------


 

subdivision of this Agreement unless specifically noted otherwise in this
Agreement. All references to sections are references to sections of this
Agreement, unless otherwise indicated.

 

(i)         Without limiting the generality of Paragraph 8(a) hereof, ING
Indemnitor hereby expressly waives any rights of ING Indemnitor pursuant to the
laws of The Netherlands or any other jurisdiction by virtue of which exclusive
jurisdiction of the courts of or any other jurisdiction might be claimed.

 

(j)         The parties hereto (i) irrevocably waive personal service of any
summons and complaint and consent to the service of process in any action or
proceeding arising out of or relating to this Agreement by the delivery of such
process by certified or registered mail to the addresses and attention parties
provided hereunder for the delivery of notices and hereby agree that such
service shall be deemed sufficient; (ii) irrevocably waive all objections as to
venue and any and all rights any of them may have to seek a change of venue with
respect to any such action or proceeding; (iii) agree that the laws of the State
of New York shall govern in any such action or proceeding and waive any and all
defenses granted by the laws of any other jurisdiction unless such defense is
also allowed by the laws of the State of New York; and (iv) agree that any final
judgment rendered against any of them in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction pursuant to applicable
law (including, without limitation, The Netherlands) and expressly consent to
the affirmation of the validity of any such judgment by the courts of any other
jurisdiction (including, without limitation, The Netherlands) so as to permit
execution thereon.

 

(k)         Nothing herein shall affect the right of any party hereto to
commence legal proceedings or otherwise proceed against ING Indemnitor in The
Netherlands or in any other jurisdiction in which assets of ING Indemnitor are
located or to serve process in any other manner permitted by applicable law. ING
Indemnitor further agrees that any action or proceeding by ING Indemnitor
against any party to this Agreement in respect to any matters arising out of or
in any way relating to this Agreement shall be brought only in the State of New
York, County of New York.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first set forth above.

 

 

INGREDUS SITE 8 SOUTH LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Charles Grossman

 

 

 

 Name:

      Charles Grossman

 

 

 Title:

 

 

 

ING VASTGOED B B.V.,

 

a Netherlands private limited liability company

 

 

 

By:

ING Vastgoed B.V., its director

 

 

 

By:

/s/ Jan Doet Doets

 

 

 

Name: Jan Doet Doets

 

 

Title:  Director

 

 

 

FC LION LLC,

 

a New York limited liability company

 

 

 

By:

FC 41st STREET ASSOCIATES, LLC,

 

 

a New York limited liability company, its Managing
Member

 

 

 

 

 

 

By:

RRG 8 SOUTH, INC., its Managing
Member

 

 

 

 

 

 

 

By:

/s/ Bruce C. Ratner

 

 

 

 

 

Name:

      Bruce C. Ratner

 

 

 

 

Title:

          President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

/s/ Michael Golden

 

 

 

Name:  Michael Golden

 

 

Title:

 

 

 

THE NEW YORK TIMES BUILDING LLC,

 

a New York limited liability company

 

 

 

By:

FC LION LLC,

 

 

a New York limited liability company
a Member

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its
Managing Member

 

 

 

 

 

 

 

By:

RRG 8 SOUTH, INC., its Managing
Member

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce C. Ratner

 

 

 

 

 

 

Name:

Bruce C. Ratner

 

 

 

 

 

 

Title:

President

 

 

 

 

By:

NYT Real Estate Company LLC,

 

 

a New York limited liability company,
a Member

 

 

 

 

 

By:

/s/ Michael Golden

 

 

 

 

Name: Michael Golden

 

 

 

Title: Manager

 

 

 

FOREST CITY RATNER COMPANIES,

 

a New York general partnership

 

 

 

By:

/s/ Bruce C. Ratner

 

 

 

Name: Bruce C. Ratner

 

 

Title:   General Partner

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

THE NEW YORK TIMES COMPANY,

 

a New York corporation

 

 

 

By:

/s/ Michael Golden

 

 

 

Name: Michael Golden

 

 

Title:

 

15

--------------------------------------------------------------------------------